Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 1 of 456 Page ID
                                  #:3488




                              EXHIBIT E
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 2 of 456 Page ID
                                      #:3489




Preface                                   0                                PBNDS 2011
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 3 of 456 Page ID
                                       #:3490



                                                 Preface
In keeping with our commitment to transform the             limited English proficiency, improve the process for
immigration detention system, U.S. Immigration and          reporting and responding to complaints, and
Customs Enforcement (ICE) has revised its detention         increase recreation and visitation.
standards. These new standards, known as the                The PBNDS 2011 are also drafted to include a range
Performance-Based National Detention Standards              of compliance, from minimal to optimal. As such,
2011 (PBNDS 2011), are an important step in                 these standards can be implemented widely, while
detention reform.                                           also forecasting our new direction and laying the
ICE is charged with removing aliens who lack lawful         groundwork for future changes.
status in the United States and focuses its resources       In closing, I would like to thank the ICE employees
on removing criminals, recent border entrants,              and stakeholders who provided significant input and
immigration fugitives, and recidivists. Detention is        dedicated many hours to revising these standards. I
an important and necessary part of immigration              appreciate the collaboration and support in this
enforcement. Because ICE exercises significant              important mission - reforming the immigration
authority when it detains people, ICE must do so in         detention system to ensure it comports with our
the most humane manner possible with a focus on             national expectations. The PBNDS 2011 are an
                                                            important step in a multiyear process and I look
providing sound conditions and care. ICE detains
                                                            forward to continued collaboration within ICE, with
people for no purpose other than to secure their            state and local governments, nongovernmental
presence both for immigration proceedings and their         organizations, Congress, and all of our stakeholders
removal, with a special focus on those who represent        as we move forward in reforming our detention
a risk to public safety, or for whom detention is           system.
mandatory by law.
The PBNDS 2011 reflect ICE's ongoing effort to tailor
the conditions of immigration detention to its
unique purpose. The PBNDS 2011 are crafted to
improve medical and mental health services, increase
access to legal services and religious opportunities,       John Morton
improve communication with detainees with no or             Director




Preface                                                 i                                         PBNDS 2011
        Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 4 of 456 Page ID
                                          #:3491



                                                              Table of Contents
1. SAFETY ................................................................. 1                  4.4 Medical Care (Women) ........................................... 322
   1.1 Emergency Plans......................................................... 1              4.5 Personal Hygiene .................................................... 327
   1.2 Environmental Health and Safety ............................. 20                        4.6 Significant Self-harm and Suicide Prevention and
   1.3 Transportation (by Land) .......................................... 38                      Intervention ........................................................... 331
                                                                                               4.7 Terminal Illness, Advance Directives and Death ..... 338
2. SECURITY ....................................................... 51                         4.8 Disability Identification, Assessment, and
   2.1 Admission and Release ............................................. 51
                                                                                                   Accommodation ..................................................... 344
   2.2 Custody Classification System................................... 62
   2.3 Contraband............................................................... 80
                                                                                            5. ACTIVITIES .................................................... 358
   2.4 Facility Security and Control ..................................... 84                  5.1 Correspondence and Other Mail............................. 358
   2.5 Funds and Personal Property .................................... 94                     5.2 Trips for Non-Medical Emergencies ........................ 365
   2.6 Hold Rooms in Detention Facilities ......................... 104                        5.3 Marriage Requests ................................................. 368
   2.7 Key and Lock Control .............................................. 109                 5.4 Recreation .............................................................. 371
   2.8 Population Counts .................................................. 117                5.5 Religious Practices .................................................. 376
   2.9 Post Orders ............................................................. 121           5.6 Telephone Access ................................................... 386
   2.10 Searches of Detainees........................................... 124                   5.7 Visitation ................................................................ 393
   2.11 Sexual Abuse and Assault Prevention and                                                5.8 Voluntary Work Program........................................ 407
       Intervention ........................................................... 134         6. JUSTICE ........................................................ 412
   2.12 Special Management Units ................................... 181                       6.1 Detainee Handbook................................................ 412
   2.13 Staff-Detainee Communication............................. 199                          6.2 Grievance System ................................................... 416
   2.14 Tool Control .......................................................... 203            6.3 Law Libraries and Legal Materials ........................... 424
   2.15 Use of Force and Restraints .................................. 211                     6.4 Legal Rights Group Presentations ........................... 438
3. ORDER ......................................................... 226                      7. ADMINISTRATION AND MANAGEMENT ......... 445
   3.1 Disciplinary System................................................. 226                7.1 Detention Files ....................................................... 445
4. CARE ............................................................ 241                       7.2 Interview and Tours ............................................... 449
   4.1 Food Service ........................................................... 241            7.3 Staff Training .......................................................... 457
   4.2 Hunger Strikes ........................................................ 268             7.4 Detainee Transfers ................................................. 461
   4.3 Medical Care........................................................... 272             7.5 Definitions .............................................................. 468




Table of Contents                                                                      ii                                                                 PBNDS 2011
                                                                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 5 of 456 Page ID
                                       #:3492



                                   Acronyms and Abbreviations
AFOD: Assistant Field Office Director                     MDR: Multi-Drug Resistant
BIA: DOJ Board of Immigration Appeals                     MOU: Memorandum of Understanding
CBP: DHS Customs and Border Protection                    MSDS: Material Safety Data Sheet
CD: Clinical Director                                     NCCHC: National Commission on Correctional
CDC: Center for Disease Control, Department of            Health Care
Health and Human Services                                 NCIC: National Crime Information Center, Federal
CDF: Contract Detention Facility                          Bureau of Investigation

CMA: Clinical Medical Authority                           NIC: DOJ National Institute of Corrections

COR: Contracting Officer's Representative                 OIC: Officer in Charge

CRCL: DHS Civil Rights and Civil Liberties                OIG: DHS Office of the Inspector General

DHS: Department of Homeland Security                      OPLA: ICE Office of the Principal Legal Advisor

DOJ: Department of Justice                                OPR: ICE Office of Professional Responsibility

DRIL: ICE ERO Detention and Reporting Information         ORR: Office of Refugee Resettlement, Department of
Line                                                      Health and Human Services

DSCU: ICE ERO Detention Standards Compliance              OSHA: Occupational Safety and Health
Unit                                                      Administration, Department of Labor

EOIR: DOJ Executive Office for Immigration Review         PBNDS: Performance-Based National Detention
                                                          Standards
ERO: ICE Enforcement and Removal Operations
                                                          PII: Personally Identifiable Information
FOD: Field Office Director
                                                          PREA: Prison Rape Elimination Act
FSA: Food Service Administrator
                                                          SAFE: Sexual Assault Forensic Examiner
GAB: Grievance Appeals Board
                                                          SANE: Sexual Assault Nurse Examiner
GO: Grievance Officer
                                                          SART: Sexual Assault Response Team
HSA: Health Services Administrator
                                                          SIR: Significant Incident Report
IAO: ICE Air Operations
                                                          SMI: Serious Mental Illness
IDP: Institution Disciplinary Panel
                                                          SMU: Special Management Unit
IGSA: Intergovernmental Service Agreement
                                                          SPC: Service Processing Center
IHSC: ICE Health Services Corps
                                                          SRT: Situation Response Team
JIC: DHS Joint Intake Center
                                                          SRT: Special Response Team
LEP: Limited English Proficiency
LOP: Legal Orientation Program
LPR: Legal Permanent Resident




                                                    iii                                          PBNDS 2011
                                                                                        (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 6 of 456 Page ID
                                        #:3493




                                                               3. An evacuation plan, in the event of a fire or other
1.1 Emergency Plans                                               major emergency, shall be in place, and the plan
                                                                  shall be approved locally in accordance with this
I. Purpose and Scope                                              standard and updated annually at a minimum.
This detention standard ensures a safe environment             4. Events, staff responses and command-related
for detainees and employees by establishing                       decisions during and immediately after
contingency plans to quickly and effectively respond              emergency situations shall be accurately recorded
to emergency situations and to minimize their                     and documented.
severity.
                                                               5. Plans shall include procedures for assisting
This detention standard applies to the following                  detainees with special needs during an emergency
types of facilities housing ICE Enforcement and                   or evacuation.
Removal Operations (ERO) detainees:
                                                               6. The facility shall provide communication
  •   Service Processing Centers (SPCs);                          assistance to detainees with disabilities and
                                                                  detainees who are limited in their English
  •   Contract Detention Facilities (CDFs); and                   proficiency (LEP). The facility will provide
  •   State or local government facilities used by                detainees with disabilities with effective
      ERO through Intergovernmental Service                       communication, which may include the
      Agreements (IGSAs) to hold detainees for more               provision of auxiliary aids, such as readers,
      than 72 hours.                                              materials in Braille, audio recordings, telephone
                                                                  handset amplifiers, telephones compatible with
Procedures in italics are specifically required for SPCs          hearing aids, telecommunications devices for deaf
and CDFs. IGSA facilities must conform to these                   persons (TTYs), interpreters, and note-takers, as
procedures or adopt, adapt or establish alternatives,
                                                                  needed. The facility will also provide detainees
provided they meet or exceed the intent represented
                                                                  who are LEP with language assistance, including
by these procedures.
                                                                  bilingual staff or professional interpretation and
Various terms used in this standard may be defined                translation services, to provide them with
in standard “7.5 Definitions.”                                    meaningful access to its programs and activities.

II. Expected Outcomes                                             All written materials provided to detainees shall
                                                                  generally be translated into Spanish. Where
The expected outcomes of this detention standard                  practicable, provisions for written translation shall
are as follows (specific requirements are defined in              be made for other significant segments of the
“V. Expected Practices”).                                         population with limited English proficiency.
1. Each facility shall have in place contingency plans            Oral interpretation or assistance shall be provided
   to quickly and effectively respond to emergency                to any detainee who speaks another language in
   situations and to minimize their severity.                     which written material has not been translated or
2. Staff shall be trained annually, at a minimum, in              who is illiterate.
   emergency preparedness and implementation of                III. Standards Affected
   the facility’s emergency plans.
                                                               This detention standard replaces “Emergency Plans”

1.1 | Emergency Plans                                      1                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 7 of 456 Page ID
                                       #:3494


dated 12/2/2008.                                            B. Preventive Action
IV. References                                              1. Climate Monitoring

American Correctional Association, Performance-             Staff alertness to changes in facility “climate,”
based Standards for Adult Local Detention                   promptly reported, can be of critical importance in
Facilities, 4th Edition: 4-ALDF-1C-01, 1C-02, 1C­           defusing a potentially explosive situation. Detention
03, 1C-04, 1C-05, 1C-06.                                    management experience indicates that certain
                                                            circumstances may predictably contribute to
ICE/ERO Performance-based National Detention                increased tensions in a detained population. Often
Standards 2011:                                             such issues can be controlled or lessened before
 •   “1.2 Environmental Health and Safety,” which           erupting into an incident or disturbance.
     provides requirements and guidelines for               Staff shall be trained to watch for signs of mounting
     avoiding and mitigating dangerous situations,          tension among the detainee population, such as a
     specifically with regard to fires, environmental       spike in the number of detainee requests and incident
     hazards and evacuations; and                           reports; sullen, restless and short-tempered behavior;
 •   “2.15 Use of Force and Restraints,” which              or detainees avoiding contact with staff (including
     provides requirements and guidelines for               eye contact).
     emergency situations requiring the use of force.       Factors known to exacerbate tensions that may lead
Memorandum dated 7/14/2006 on “Escape                       to group disturbances include, but are not limited
Reporting” from the ICE/ERO Director, which                 to:
specifies requirements for the reporting, tracking          a. racism;
and investigating of the escape of an ICE/ERO
                                                            b. heightened complaints about food;
detainee.
                                                            c. dissatisfaction with the performance or attitude of
A helpful resource: A Guide to Preparing for and
                                                               a post officer;
Responding to Prison Emergencies. The guide is
available at www.ncicic.org.                                d. increasing complaints about recreation, medical
                                                               care, visits, mail, etc.;
V. Expected Practices
                                                            e. gang activity;
A. Staff Training                                           f. prohibited sexual activity; and
Each facility shall include emergency preparedness as       g. inaccurate or incomplete information about
part of the initial orientation and training provided          detainee cases or facility policies.
to all new employees, and all staff shall be trained
                                                            2. Staff Actions
annually, at a minimum, on the facility’s emergency
plans.                                                      Staff may improve their chances of resolving and
                                                            deflecting detainee unrest by:
Other training requirements, for example, climate
monitoring, special response teams (SRTs),                  a. discussing plans, programs and procedures
disturbance control teams (DCTs), hostage                      among themselves;
negotiation teams (HNTs), video equipment and the           b. engaging in open dialogue between staff and
command post—are specified in other sections of                detainees to address concerns;
this standard.

1.1 | Emergency Plans                                   2                                           PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 8 of 456 Page ID
                                        #:3495


c. continuing to treat detainees fairly and                         rendering emergency assistance (e.g., supplies,
   impartially;                                                     transportation and temporary housing for
                                                                    detainees, personnel and/or TDY staff) to
d. reducing misunderstandings among detainees
                                                                    another ICE/ERO facility.
   (for example, by enforcing and explaining rules
   that prevent any individual or group from                     2) The Chief of Security or facility administrator
   imposing its will on other detainees);                           designee is the individual responsible for
                                                                    developing each contingency plan and
e. resolving misunderstandings and conflicts as they
                                                                    implementing the plan when an emergency
   arise;
                                                                    situation occurs. In the development process,
f. encouraging participation in work and                            he or she shall rely upon the expertise of all
   recreational programs;                                           department heads and ensure all departments
g. routinely reporting to the facility administrator                have understood and are fully prepared to
   on facility climate and detainee attitudes; and                  execute their responsibilities under the plan.

h. alerting supervisors at the first sign(s) of trouble,         3) Each facility shall maintain an accurate
   gang activity, group hostilities, etc.                           inventory of identified equipment and shall
                                                                    review that inventory every six months, at a
Quick, decisive staff action can prevent the start or               minimum, to ensure its accuracy.
spread of a disturbance.
                                                               b. Planning with Other Agencies
The facility administrator shall develop written                 Each facility shall develop contingency plans with
procedures for staff to follow when reporting an                 local, state and federal law enforcement agencies
emergency and should notify facility staff in a timely           and shall formalize those agreements with
manner when changes are made to the emergency                    memoranda of understanding (MOU).
plan.
                                                                 1) Facility/agency legal staff and/or the
3. Pre-incident Considerations
                                                                    respective ICE Office of Chief Counsel shall
When all attempts to defuse a volatile situation have               review MOUs for legal sufficiency and, in
failed, the facility administrator shall determine how              particular, adherence to other agency rules
to proceed, based on considerations of the safety,                  regarding arrest authority, use of intermediate
welfare and protection of detainees, personnel, the                 and deadly force, jurisdiction and outside-
general public and property.                                        agency involvement.
C. Contingency Plan Development                                  2) The facility administrator, or agency designee
                                                                    and representatives from the affected agencies
1. Basic Planning
                                                                    shall co-sign the MOUs.
a. Responsibility                                                3) Simulated exercises to test the contingency
   Every facility shall designate the individual(s)                 plans shall occur on a regular, mutually
   responsible for developing and implementing                      agreed-upon basis and recur annually at a
   emergency contingency plans. All plans shall                     minimum.
   comply with the ICE/ERO detention standards for               4) The facility administrator shall review and
   confidentiality, accountability, review and                      approve contingency plans annually at a
   revision included in this section.                               minimum.
   1) Each plan shall include procedures for                     If any local, state or federal agency deemed

1.1 | Emergency Plans                                      3                                          PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 9 of 456 Page ID
                                       #:3496


   essential to emergency planning declines to                 facility’s contingency plans to the Field Office
   participate, the facility administrator shall inform        Director and Assistant Director of the Detention
   the Field Office Director in writing and make               Management Division, Office of Enforcement and
   periodic contact to revisit the issue.                      Removal. Electronic files containing the facility’s
2. Keeping Plans Current                                       contingency plans shall be marked “Confidential.”
                                                               4. Organization of the Contingency Plan File
The Chief of Security or facility administrator
designee shall:                                                a. General Plans
                                                                  A general section shall contain policy, procedures
a. update the plans as often as necessary and
                                                                  and plans common to most emergency situations.
   forward them for facility administrator approval.
   If the facility administrator requests changes, the         b. Contingency-specific Plans
   Chief of Security or facility administrator                    The sections that follow the general section shall
   designee shall incorporate necessary changes and               contain contingency-specific plans, as detailed
   resubmit the plans within 30 days. Facility staff              below. They may reference the provisions of the
   shall also be notified of changes;                             general section and will only reference the
b. conduct annual contingency plan reviews, with                  exceptions and/or additions applicable to the
   participation of every department head; and                    particular contingency.
c. document each annual review and plan approval               D. General Implementation of
   on the contingency plan file master copy, even              Contingency Plans
   when review results in no changes.
                                                               Each facility shall establish written policy and
3. Safeguarding Plan Confidentiality
                                                               procedures addressing, at a minimum: chain of
Every plan that is under development or is final must          command, command post/center, staff recall, staff
include a statement prohibiting unauthorized                   assembly, emergency response components, use of
disclosure. Staff may not discuss any aspect of a plan         force, video recording, records and logs, utility
within hearing distance of a detainee, visitor or anyone       shutoff, employee conduct and responsibility, public
else not permitted access to the plan.                         relations, and facility security.
The Chief of Security or facility administrator                The respective Field Office Director shall maintain
designee shall determine where copies of plans are             current data on the physical capacities of each facility
to be stored, and in what quantity. A master copy              that can be used to quickly identify the best
shall be kept outside the secure perimeter, along              source(s) of emergency assistance.
with an itemized list of plans and where to find               1. Chain of Command
them.
                                                               The facility administrator shall identify the chain of
The Chief of Security or facility administrator
                                                               command for directing operations in an emergency.
designee shall implement a checkout system that
accounts for all plans at all times, with safeguards           2. Command Post
against detainee access. Release of contingency plan           a. Equipment for the Command Post
details requires the written approval of the facility             The facility shall set up a primary command post
administrator.                                                    outside the secure perimeter that, at a minimum,
The Chief of Security or facility administrator                   is equipped as follows:
designee shall send an electronic file containing the             1) internal/external phone capabilities;

1.1 | Emergency Plans                                      4                                            PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 10 of 456 Page ID
                                        #:3497


      a) private outside lines with:                           4) a staff member to log activities in
         • a speakerphone for open conference calls               chronological order;
            between the facility and Field Office, to          5) a staff member to manage communications
            include Detention Management Division                 with the Field Office, maintaining open lines
            command posts as applicable; and                      of communication during the situation; and,
         • a second outside line to conduct all
            other calls;                                       6) a staff member to control traffic into and out
      b) a separate line for internal communications;             of the command post. To control incoming
   2) radio equipment equipped for facility                       and outgoing command post traffic, the Chief
      frequencies, and where permitted local law                  of Security or facility administrator designee
      enforcement communications and, as                          may implement a pass system.
      applicable, other federal law enforcement             To ensure alertness and to prevent mistakes and
      agencies;                                             misjudgments as a result of fatigue or stress:
   3) a computer with Internet capabilities;
                                                               1) command post staff must rotate shifts with
   4) a facility plot plan, including property maps,
                                                                  personnel from the relief roster after each
      current building blueprints, local maps and
                                                                  shift;
      overhead photographs;
   5) video recordings of building interiors within            2) command post staff shall be relieved by
      the secure perimeter (showing doors,                        personnel from the relief roster for short
      windows, closets, ceilings, floors, etc.);                  breaks during each shift; and
   6) escape-post kits, including maps, directions,            3) briefing should take place which covers the
      etc. (as detailed under “E. Contingency-                    events of the previous shift and any activities
      specific Plans,” “Escape”);                                 carrying over to the next shift.
   7) contingency plans–one or more copies;
   8) Hostage Negotiating Team (HNT) equipment;             c. Activating the Command Post
   9) a videotape or digital video disc (DVD)                  The Chief of Security or facility administrator
      player/television;                                       designee shall activate the command post at the
   10) a voice-activated recorder or conventional              facility administrator’s direction.
      tape recorder;                                          The activated command post shall immediately
   11) assault/breaching plans (building specific, as         open the conference-call line to the Field Office
      appropriate for the facility); and                      and ERO headquarters Detention Management,
   12) a supply kit containing general supplies that          and the Response Coordination Divisions, if
      may be needed (at a minimum: logbooks,                  applicable. The Field Office Director or
      blank rosters, purchase orders and writing              headquarters divisions may wait until the
      instruments).                                           dimensions of the unfolding incident are known
b. Staffing the Command Post                                  before deciding to activate their command posts.
   Command post staffing shall include, but is not
                                                              The facility’s command post shall remain
   limited to, the following:
                                                              activated 24 hours-a-day until the situation is
   1) facility administrator or incident commander;           resolved or until the facility administrator, in
   2) assistant facility administrator;                       consultation with the Field Office Director,
                                                              determines activation to be no longer necessary.
   3) Chief of Security or facility administrator
      designee;                                             d. Testing and Training

1.1 | Emergency Plans                                   5                                           PBNDS 2011
                                                                                          (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 11 of 456 Page ID
                                        #:3498


   Emergency preparedness activities shall include             and maintain DCTs, SRTs and HNTs based on ICE
   activating the command post phone lines and                 criteria.
   other logistical support systems monthly, at a              The DCT shall consist of trained staff members in
   minimum, to test equipment and familiarize staff            protective equipment who are capable of an
   with the command post and its equipment.                    unarmed response to a crisis. They shall have access
3. Emergency Recall List                                       to less-than-lethal response tools, including standard
As detailed in standard “2.4 Facility Security and             riot batons and chemical agents.
Control,” the facility control center is required to           SRTs are highly trained, well-equipped tactical teams
maintain a list of the phone numbers of every                  capable of providing both less-than-lethal as well as
officer, administrative/support services staff,                lethal response options.
emergency response components and law                          HNTs are trained negotiators whose goal is to bring
enforcement agencies. The facility should                      successful resolution to a crisis through verbal
prominently feature the following notice:                      dialogue.
“This information must be safeguarded. Use is                  If the facility does not have the capacity to establish
restricted to those who need the information in the            or maintain these emergency response components,
performance of their official duties. Misuse may               the facility administrator shall develop agreements or
subject the user to criminal liability. This agency            MOUs with local, state or federal agencies, as
shall view any misuse of this information as a serious         appropriate, for these resources.
violation of the employee code of conduct, which
may result in disciplinary action, including                   6. Use of Force
removal.”                                                      Any force that must be used to control an emergency
For emergency response purposes, the control center            situation shall be in accordance with standard “2.15
shall also maintain a current roster of all Field Office       Use of Force and Restraints” and any other
and ICE/ERO headquarters Detention Management                  applicable ICE policies on the use of force.
and Response Coordination Division numbers.                    Emergency plans shall be based on, and consistent
4. Assembly of Staff                                           with, ICE policy governing the use of force, as
                                                               reflected in the following three documents:
The facility administrator shall:
                                                               a. ICE Interim Use of Force Policy (July 7,
a. develop control center procedures for executing                2004), as amended or updated;
   an all-staff recall;
                                                               b. ICE Interim Firearms Policy (July 7, 2004), as
b. designate primary and secondary areas for staff                amended or updated; and
   assembly, preferably in a location where they
   cannot be observed by detainees; and                        c. “ERO Addendum to Interim ICE Firearms”
                                                                  memorandum to Field Office Directors from
c. designate backup areas for each primary and                    Wesley J. Lee, Acting ICE Director (July 11,
   secondary area and specify exceptions, if any, for             2005), as amended or updated.
   a specific contingency.
                                                               7. Video Equipment
5. Emergency Response Components
                                                               At least one video camera shall be maintained in the
The facility administrator shall ensure that the               control center for use in emergency situations, and
appropriate personnel are trained, and shall establish         the facility administrator shall ensure that it is

1.1 | Emergency Plans                                      6                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 12 of 456 Page ID
                                        #:3499


maintained, tested and supplied as required in “K.              accountability, drop chute, etc.); and
Maintaining Audiovisual Recording Equipment and              e. evidence seizure and preservation.
Records” found in standard “2.15 Use of Force and
Restraints.”                                                 11. Health Services Responsibilities

The detention standard on “2.15 Use of Force and             The plan shall specify procedures for providing
Restraints,” also details requirements and procedures        immediate and follow-up medical care to detainees
for video-recording use-of-force incidents.                  and staff under every emergency scenario outlined in
                                                             “E. Contingency-specific Plans.”
Shift supervisors or facility administrator designees,
along with other designated staff, shall be trained to       12. Food Service Responsibilities
use video equipment and receive additional training          The plan shall specify procedures for updating the
on such technical issues as how to identify tapes or         Food Service Administrator (FSA) on such issues as
DVDs and photographs by date and location.                   the number of people who shall be on duty and
8. Records and Logs                                          require meals.
The facility administrator shall designate the               The FSA shall make contingency plans for providing
command post staff member who shall keep a date­             meals to detainees and staff during an emergency,
and-time chronological logbook record of events              including access to community resources, which the
during the emergency, including all command-                 FSA shall negotiate during the planning phase.
related decisions and discussions, phone calls and           13. Maintenance Department Responsibilities
radio transmissions.
                                                             The plan shall provide for emergency utility control,
Radio transmissions shall be documented by a voice-          including plot plans identifying locations of water
activated or conventional tape recorder whenever             and gas shut-off valves and electrical circuit breakers.
possible.                                                    It is suggested that the utility shut-offs be
Command post staff shall also maintain a reading file        photographed and included in the plans for quick
to update staff coming on duty.                              identification during an emergency.
9. News Media/Public Relations                               14. Employee Conduct and Responsibility

The public information officer is responsible for            The plan shall address professional conduct and
coordinating briefings with news and television              responsibility, including what to do if taken hostage,
media. All media releases shall be coordinated               with instructions and guidelines.
through the Field Office public affairs liaison.             15. Facility Access Routes
10. Facility Security                                        The plan shall specify alternate means of reaching
The facility administrator shall provide written             the facility for emergency staff if the main approach
procedures for:                                              becomes dangerous or inaccessible (e.g., during a
                                                             civil disturbance, adverse weather conditions, fire,
a. detainee recall and lockdown;
                                                             etc.).
b. counts (in accordance with the standard “2.8              16. Nearby Residents
   Population Counts”);
                                                             The plan shall specify how and when staff shall
c. intensified security;                                     notify nearby residents of the situation, including
d. security key access (including issuance and               sharing information such as type of emergency,

1.1 | Emergency Plans                                    7                                            PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 13 of 456 Page ID
                                        #:3500


actions being taken, evacuation routes (if applicable)        Office Director in the following order:
and special precautions.                                       1. fire;
17. Communications Equipment/Radio
                                                               2. work/food strike;
The plan shall specify whether the remote battery              3. disturbance;
charging units shall be maintained in the control
center or outside the secure perimeter. A                      4. escape emergency;
determination as to the type of radios being used in           5. hostages (internal);
the facility shall dictate whether the battery charging
                                                               6. search (internal);
units shall be maintained outside the secure
perimeter. If the radios can be taken off-line and             7. bomb threat;
rendered useless, the battery charging units may be            8. adverse weather;
maintained inside the secure perimeter. If not, they
shall remain outside the secure perimeter.                     9. civil disturbance;
18. Post-emergency Procedures                                 10. environmental hazard;
The post-emergency part of the plan shall include             11. detainee transportation system;
the following action items:                                   12. evacuation;
a. segregating the detainees involved in the incident;        13. ICE-wide lockdown;
b. treating and documenting employee and detainee             14. staff work stoppage; and
   injuries;
                                                              15. if needed, other site-specific plans.
c. seizing, documenting and preserving evidence;
                                                              1. Fire
d. assigning accountability (especially for sensitive
   equipment and staff);                                      The safety/maintenance supervisor shall develop a
                                                              comprehensive fire control plan, in accordance with
e. assessing damage and necessary repair; collecting          the “Fire Prevention and Control” section of
   written reports;                                           standard “1.2 Environmental Health and Safety.”
f. coordinating legal actions/prosecutions;                   The Chief of Security or facility administrator
g. debriefing involved staff, and following-up for            designee shall develop a procedural outline for shift
   additional analysis and/or implicated changes in           supervisors or facility administrator designees to
   policy or procedures; and                                  follow in the event that a fire occurs during non-
                                                              duty hours.
h. conducting general review and critique of
   emergency operations and management, with a                2. Work/Food Strike
   follow-up agenda including, but not limited to:            The facility administrator shall determine the course
   1) monitoring the facility climate, and                    of action to pursue, based on:
   2) revising the contingency plan.                          1. whether strikers have announced when the strike
                                                                 shall end;
E. Contingency-specific Plans
                                                              2. occurrence of or potential for violence;
The facility shall compile individual contingency
specific plans, as needed, and approved by the Field
                                                              3. the number of detainees involved; and


1.1 | Emergency Plans                                     8                                             PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 14 of 456 Page ID
                                        #:3501


4. prospects for neutralizing the problem.                      respective Field Office is immediately notified.
3. Disturbance (Internal)                                       Ordinarily, in a CDF, notification shall be through
                                                                the facility’s ICE/ERO Contracting Officer’s
After determining the course of action to pursue, the           Representative (COR) and, in an IGSA facility,
facility administrator shall direct staff to implement          through the ICE/ERO representative.
the action plan, which shall cover at a minimum:
                                                                Within one hour of discovery, the escape shall be
1. controlling utilities;                                       reported to the nearest U.S. Marshals Service
2. securing available emergency entrances (e.g.,                office if the escapee was:
   food service, housing areas, etc.);                          1) convicted of a criminal violation, and/or
3. notifying and assembling trained emergency                   2) paroled for deportation prior to the
   responders/other staff and equipment;                           completion of his or her sentence.
4. dispensing chemical agents in specific areas;                Additional requirements for ICE/ERO are detailed
5. maintaining perimeter security (including crowd,             in the 7/14/2006 memorandum from the
   traffic and media control);                                  ICE/ERO Director cited above under References.
                                                                Briefly, those requirements include reporting the
6. shutting down detainee telephone systems;                    escape through the Significant Incident Reporting
7. notifying outside agencies; and                              (SIR) system, and forwarding an escape report to
8. removing controlled substances from the                      the ERO Detention Management Division for
   pharmacy area.                                               tracking in the National Escape Tracking System
                                                                (NETS) database. The Field Office Director is also
4. Escape                                                       required to conduct an investigation, determine
a. Implement Local Procedures                                   whether proper procedures were observed and
   The facility administrator shall deploy staff to             provide a report to the Detention Management
   primary and secondary escape posts, or to                    Division.
   directional escape posts, designating a                   c. Escape-post Equipment
   timekeeper/recorder for each:                                Escape-post equipment kits shall be stored in the
   1) Primary                                                   command center and include, at a minimum:
      Fixed and mobile posts near the facility;                 1) a flashlight;
   2) Secondary                                                 2) restraints (handcuffs and/or flex-cuffs) and
      Fixed and mobile posts beyond the immediate                  tools necessary for removal;
      facility area;
                                                                3) a packet containing post location, map(s), fact
   3) Directional Posts                                            sheet highlighting arrest authority, search
      No fixed location and based on situational                   procedures, apprehension techniques, etc.;
      intelligence that indicates a direction for the
      search.                                                   4) a radio; and

b. Notification to Authorities                                  5) binoculars (as applicable).
   The facility administrator shall:                         d. Escape by Aircraft
   Immediately notify local, state and federal law              1) Staff should observe and record aircraft
   enforcement officials and ensure that the                       description, including details such as colors,


1.1 | Emergency Plans                                    9                                           PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 15 of 456 Page ID
                                        #:3502


      registration or tail number, direction of flight,        b. Hostage Negotiation Teams (HNTs)
      etc.                                                        1) Each facility’s core negotiation group
   2) Notify local law enforcement and Federal                       (generally the team leader, primary negotiator
      Aviation Administration.                                       and mental health expert) shall attend hostage
                                                                     negotiation training and be certified as hostage
   3) Firing on aircraft is prohibited, except to                    negotiators.
      return fire originating from the aircraft. Even
      in such case, however, the usual deadly-force                  a) Requirements for the team leader include:
      considerations apply, and staff must carefully                    experience and skill applying hostage
      weigh consequences (e.g., the aircraft may                        negotiation principles and strategies,
      crash into a building, the pilot is most likely                   demonstration of working effectively under
      under duress, etc.).                                              stress and proven leadership ability. The
                                                                        facility administrator shall generally select a
5. Hostage Situations                                                   department head as the team leader.
a. ICE/ERO Field Office Hostage Situation                            b) Negotiators must possess strong
   Management Plan                                                      verbal/interpersonal skills, personal
   The Field Office hostage situation management                        maturity, a commitment to negotiation as
   plan shall make available the essential logistical                   the key to conflict resolution, flexibility and
   support and local and/or backup resources (e.g.,                     a history of working well under pressure.
   equipment, expertise, personnel) to any affected
   facility in the jurisdiction.                                  2) The headquarters response coordination
                                                                     division shall:
   1) The Field Office and Response Coordination
      Division shall jointly provide designated                      a) maintain a roster of ICE/ERO personnel
      facilities with well-trained and well-equipped                    who are trained in hostage negotiation and
      HNTs.                                                             qualified and available for work on an HNT
                                                                        in any ICE/ERO facility; and
   2) The plan shall identify, for each facility, the
      backup personnel, mental health professionals                  b) provide copies of the roster to the Field
      and others as needed during a prolonged crisis.                   Offices and keep them updated.
      The Field Office shall maintain a list of all               3) HNT members shall convene for no less than
      ICE/ERO hostage-negotiation                                    eight hours of duty time every month to plan
      trainers/consultants and trained negotiators in                and practice negotiation scenarios, and consult
      the jurisdiction.                                              with other law enforcement agencies. To
   3) The Field Office Director, in consultation with                solidify working relations and complementary
      the facility administrator, shall ensure the                   strategies and techniques/tactics, an SRT
      availability of crisis support teams, consisting               member shall serve as team liaison and
      of trained counselors/therapists, to:                          routinely attend the negotiation team’s
                                                                     monthly sessions.
      a) provide post-crisis services to staff and
         families, and                                            4) Whenever possible, the negotiation team shall
                                                                     conduct annual joint training sessions with
      b) upon request, assist facilities to develop                  negotiators from other law enforcement
         site-specific emergency plans for victims                   agencies and maintain contact with
         and their families.                                         counterparts in other agencies.

1.1 | Emergency Plans                                     10                                            PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 16 of 456 Page ID
                                        #:3503


   5) Training exercises integrating the activities of            2) The facility administrator shall notify the FBI
      the command post, HNT and SRT, shall occur                     and other agencies, as appropriate, of the
      every six months to underscore the importance                  situation.
      of a total facility response to a hostage                   3) Under no circumstances may facilities cede
      situation. As participants collaborate and                     command authority to external law
      interact, they shall experience how other                      enforcement agencies (such as the FBI) unless
      operational teams think and function, and shall                required in a signed MOU.
      learn what each can contribute in a crisis.
                                                               d. Disturbance Containment and Facility Security
   6) Every negotiation team shall have access to                 The facility administrator shall:
      portable communication equipment or “throw
      phones.” To operate the equipment when                      1) prevent movement into or out of the scene of
      needed in an emergency, team members shall                     the hostage area;
      have access to the equipment for routine                    2) add exterior, armed patrols;
      practice sessions. A communications
      equipment expert, thoroughly familiar with                  3) terminate detainee telephone usage;
      the operation of the throw phone, shall be                  4) limit or curtail staff radio usage;
      available to each negotiation team during                   5) remove visitors and civilians, including
      practice exercises.                                            contract employees and volunteers;
   7) Each facility shall maintain a list of translator           6) recall detainees for immediate official count;
      services and interpreters, in the event one is
      needed for hostage negotiation.                             7) remove detainees from the hostage area. If in a
                                                                     housing unit, move the detainees into temporary
   8) Each facility shall also make provisions for use               housing, in accordance with written, site-
      of an electronic translator, such as a hand-held               specific procedures; and
      computer that translates spoken English
      phrases into other languages.                               8) conduct staff roll call, in accordance with
                                                                     written procedures, to determine the number
c. Chain of Command in Hostage Situations                            and identity of hostages.
   The facility administrator shall ensure the Field
   Office Director is kept informed of every aspect of         e. Negotiations
   the crisis on a regular schedule until the crisis is           The facility administrator shall have no hands-on
   resolved. The ERO headquarters Field Operations                involvement in the negotiation process. Once the
   Assistant Director may assume control of a large-              emergency response component has contained
   scale operation involving coordination with other              and stabilized the immediate situation, the trained
   ICE/ERO components and law enforcement                         HNT shall take over.
   agencies, as necessary.                                        1) Hostage negotiators act as intermediaries
   1) The facility administrator shall immediately                   between the command post and the hostage-
      report a hostage situation to the Field Office                 takers, keeping the lines of communication
      Director, who shall in turn notify the Field                   with the hostage-takers open and maintaining
      Operations Assistant Director. The facility                    calm while working toward a nonviolent
      administrator shall assign a senior manager to                 resolution.
      serve as liaison with the Field Office and Field            2) The HNT shall include:
      Operations.

1.1 | Emergency Plans                                     11                                               PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 17 of 456 Page ID
                                        #:3504


      a) a team leader (manages negotiations;                    3) Emergency plans shall specify procedures for
         command post liaison);                                     screening freed hostages for medical and
      b) a primary negotiator (communicates                         psychological problems.
         directly with hostage-takers);                             a) The designated Employee Assistance
      c) a secondary negotiator (advises/assists                       Program (EAP) contact shall coordinate and
         primary negotiator);                                          conduct the screenings and debriefings of
                                                                       all hostages and other employees involved
      d) a mental health professional (observes,                       in the disturbance.
         provides psychological
         analyses/assessments and advice; monitors                  b) Psychological screenings should take place
         stress levels and emotional climate); and                     before the freed hostage is relieved of duty,
                                                                       to guide decisions about
      e) a note-taker (documents all communication                     counseling/therapy and work reentry.
         to/from hostage takers).
                                                                 4) The facility administrator shall ensure a
   3) Hostage negotiators shall have no decision-                   debriefing with former hostages after their
      making authority. Negotiators shall maintain                  psychological and medical screenings, unless
      close contact with the decision makers and                    IHSC staff advises postponement.
      persons in charge of tactical assault teams by
      means of continuous briefings on the status of             5) Emergency plans shall also provide for
      negotiations.                                                 debriefing personnel not taken hostage, but
                                                                    significantly involved in the operation to free
   4) Certain issues, such as releasing hostage­                    hostages. This debriefing should take place
      taker(s) from custody, providing weapons,                     prior to the staff member being released from
      arranging hostage exchange and immunity                       duty.
      from prosecution are not open to negotiation.
                                                              g. Hostage Family Services
   5) Third-party participation in negotiations shall            1) The facility administrator shall notify hostages’
      be consultative only.                                         families of the situation as early as possible.
   6) Unless formally involved in negotiations, staff            2) If the hostage situation is not resolved quickly,
      shall have no contact with hostage-takers.                    the Field Office Director (or designee) shall
f. Status of Certain Staff during and after a Hostage               identify members of a crisis support team and
   Situation                                                        direct them to establish a family service center
   1) Regardless of the individual’s rank or authority              at the facility.
      under normal conditions, facility personnel                   a) The crisis support team shall be distinct
      shall not be bound by                                            from the HNT.
      instructions/orders/suggestions from any
      supervisor or other staff member who is a                     b) The two teams shall have no members in
      hostage.                                                         common.

   2) A staff member with a relative or close                    3) At the family service center, the crisis support
      associate among the hostages shall be relieved                team shall provide members of affected
      from duty, responsibility and authority                       families accurate information, updates and
      pending resolution of the incident.                           breaking news and professional advice and
                                                                    help.

1.1 | Emergency Plans                                    12                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 18 of 456 Page ID
                                        #:3505


   4) The crisis support team shall directly address            7) tools as needed; and
      children’s stress and stress-generated behavior.          8) riot batons.
      The EAP may assist with family stress
      management.                                             7. Bomb Threat

h. Media                                                      a. Immediate Response
   News media organizations shall abide by the                  1) Phone Threat
   policies and procedures of the facility. The staff              The facility administrator shall develop a
   member handling press releases and inquiries is                 “script” for staff to follow upon receiving a
   responsible for:                                                telephoned bomb threat; script shall be
   1) situating any present media representatives in               available at every staff telephone for instant
      an area where their presence shall not interfere             access. (FBI Bomb Threat DATA Form, DOJ
      with emergency operations;                                   370)
   2) arranging regular briefings; and                             The objective of the scripted questions is to
                                                                   secure the following information from and
   3) handling incoming inquiries.                                 about the caller:
6. Search (Internal)
                                                                   a) bomb location;
a. Search Teams                                                    b) time set for detonation;
   The shift supervisor or facility administrator                  c) type of explosive;
   designee shall serve as search coordinator,
   dispatching a separate two-officer search team for              d) caller’s affiliation/self-identification
   every missing detainee, at least one of whom shall                 (credibility of threat); and
   be thoroughly familiar with the assigned search                 e) caller’s gender, accent, tone, and other
   area.                                                              characteristics.
   The supervisor shall direct search teams to draw             2) Mail Threat
   designated keys from the facility’s key control                 The facility administrator shall instruct staff to
   area, specify which search method to use,                       consider suspect any letter or package with:
   instruct assigned teams to search areas identified
   to be searched, including areas with non-standard               a) oily/greasy stains/discoloration;
   construction features (temporary or permanent),                 b) an incorrect title/department for the
   and assign a designated radio frequency.                           addressee;
b. Equipment (at a minimum):                                       c) the addressee’s name misspelled;
   1) master blueprint or schematic for search                     d) disproportionate weight relative to the size
      coordinator;                                                    of the envelope or box; and/or:
   2) separate blueprints for each search area;                    e) no return address.
   3) radios (one per team);                                    3) Written Threat
   4) flashlights;                                                 Upon receipt of a written threat, staff shall
                                                                   treat the paper or other means of
   5) restraints;                                                  communication as they would any other
   6) ladders;                                                     criminal evidence, preventing unauthorized

1.1 | Emergency Plans                                    13                                            PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 19 of 456 Page ID
                                       #:3506


     handling of the material and saving all material              accordance with written procedures, that
     associated with the delivery (e.g., envelope,                 assume:
     wrapping).                                                    a) structural damage; and
  4) In-person Threat                                              b) additional bomb(s)
     Staff shall elicit as much information as
     possible from the person who has delivered an              2) An explosives expert from the Bureau of
     in-person threat; a supervisor shall be                       Alcohol, Tobacco and Firearms, the FBI, the
     contacted as soon as possible.                                local fire chief or other explosives expert, shall
                                                                   conduct the investigation.
b. Searching for a Bomb
                                                             8. Adverse Weather
  When searching for a bomb following a
  perceived or real threat, the shift supervisor or          After defining and mapping the interior- and
  facility administrator designee shall notify the           perimeter-post areas, the facility administrator shall:
  local fire department and hospital, in addition to         a. prepare a separate map showing locations of all
  the Chief of Security or facility administrator               unarmed interior posts;
  designee, facility administrator,
  safety/maintenance supervisor and other                    b. establish and equip fog-patrol posts;
  appropriate facility officials.                            c. establish procedures and assign responsibility for
  1) Search teams shall report any suspicious object            ensuring equipment is available and in working
     immediately upon discovery. At least one                   order at all times;
     member of each search team shall know the               d. prepare another map showing locations of all
     assigned area well enough to spot changes                  perimeter/exterior posts:
     (e.g., unusual objects, items moved from their             1) identify each as armed or unarmed;
     normal locations, etc.).
                                                                2) list the weapons to be used at armed posts, and
  2) If appropriate, the facility administrator shall              where they can be drawn; and
     order a power shutdown.
                                                                3) store multiple copies of the interior—and
c. If a Bomb Is Found                                              perimeter—post maps in the control center
  1) Team members shall keep as still as possible,                 and command center.
     and power off all radios, body alarms, cell             e. ensure that perimeter security has been enhanced
     phones and any and all electronic equipment                with additional staff;
     capable of emitting an RF signal.
                                                             f. remove objects and items that could become
  2) Incoming traffic shall cease.                              airborne and act as missiles during high winds;
  3) The shift supervisor or facility administrator          g. ensure staff is appropriately provided with
     designee shall notify the bomb-removal                     necessary foul weather gear;
     agency listed in the written procedures.
                                                             h. ensure generators are functioning properly and
  4) Officers shall clear the surrounding area.                 have an adequate supply of fuel for a protracted
d. After an Explosion                                           situation; and
  1) The safety/maintenance supervisor shall                 i. ensure that if the institution is placed on
     implement appropriate measures, in                         lockdown status, a briefing with staff occurs.

1.1 | Emergency Plans                                   14                                            PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 20 of 456 Page ID
                                        #:3507


9. Civil Disturbance                                               tape, plastic and other items intended for use
a. Scenarios                                                       during an environmental hazard.
   The plan shall address various civil disturbance                Every department (e.g., food service, medical,
   scenarios including, at a minimum, the                          maintenance, recreation, administration, etc.)
   following: a single event (small/large); several                shall have written procedures and at least three
   coordinated events at one or more locations, at                 days’ provisions for use in temporary quarters,
   once or at staggered multiple times; type of event              with the objective to minimize disruption to
   and individuals involved; and involvement of                    daily routine.
   other law enforcement agencies.                            b. Procedures for an Environmental Hazard
   For each of the several scenarios, the plan shall            1) The facility administrator shall designate an
   specify procedures for multiple deployments                     officer to supervise a detainee crew, which
   involving the same and/or different kinds of                    shall seal off specified area(s) in a timely
   equipment and teams, e.g. in the event of                       manner.
   simultaneous demonstrations.
                                                                   a) Staff and detainees shall receive necessary
b. Basic Procedures                                                   training as part of the facility’s emergency-
   The plan shall specify procedures for standard                     preparedness training program.
   activities, including but not limited to the
   following:                                                      b) The plan shall specify how often and where
                                                                      specialized training shall occur.
   1) denying access to facility property (e.g., via
      barricades, roadblocks);                                     c) The plan shall specify the number of
                                                                      employees and detainees to receive the
   2) using crowd control equipment with the                          training.
      general public;
                                                                2) The safety/maintenance supervisor shall, if
   3) notifying/involving other law enforcement                    necessary, shut down ventilation units (e.g.,
      agencies;                                                    cooling/heating systems, fans, etc.).
   4) establishing detention areas;                             3) The shift supervisor or facility administrator
   5) marking unmarked property lines; and                         designee shall direct the detainees’ orderly
   6) providing medical care.                                      transfer to safe harbor areas.

10. Environmental Hazard                                        4) To ensure accountability, staff shall transport
                                                                   detainee identification cards to safe harbor
a. Safe Harbors                                                    areas.
   The facility administrator shall identify and equip
   one or more “safe harbor” area(s) in the facility.           5) Detainees may take no personal property, with
                                                                   the exception of prescribed medicine, into safe
   1) Designated areas shall have the capacity to                  harbor areas.
      house a large number of detainees safely and
      securely for two or three hours, providing                6) When the danger has passed, the shift
      amenities such as a gym, auditorium, food                    supervisor or facility administrator designee
      service area, etc.                                           shall direct the detainees to return to their
                                                                   housing areas, after which staff shall conduct a
   2) Every designated safe harbor shall maintain                  population count.
      supplies of, at a minimum, potable water, duct

1.1 | Emergency Plans                                    15                                          PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 21 of 456 Page ID
                                        #:3508


   7) If environmental conditions worsen or fail to                    access to state and local emergency services
      improve within an acceptable time frame, the                     (e.g., police, fire department, hospitals,
      facility administrator shall implement the                       military, etc.) and transportation providers;
      facility’s evacuation plan.                                      and
11. Detainee Transportation System                                  4) failure of at least 10 percent of staff to respond
If an emergency occurs while detainees are being                       when recalled. [NOTE: The type and scope of
transported, the facility administrator shall, upon                    the emergency shall determine whether and by
request of transportation staff, provide any or all of                 how much that percentage may increase.]
the following:                                                   b. Evacuation Scenario
a. vehicular escort;                                                For every evacuation scenario, the plan shall:

b. personnel;                                                       1) identify and prepare a list of suppliers to
                                                                       provide essential goods and materials during
c. mechanical assistance;                                              the emergency;
d. medical assistance;                                              2) prepare an alternative list, identifying product
e. replacement transportation (if vehicle is                           substitutions and alternate suppliers; and
   disabled);                                                       3) assign priorities among the essentials listed,
f. notification to other law enforcement agencies;                     recognizing shortages likely to occur during an
   and/or                                                              area-wide emergency.
g. holdover lodging.                                             c. Transportation and Supplies
                                                                    The facility administrator shall secure as many
12. Evacuation
                                                                    signed contracts, agreements and commitments
The facility administrator shall have emergency                     for transportation and supplies as needed in the
contracting authority during an officially approved                 event that federal and other public-sector
evacuation. In the event of an emergency,                           resources are unavailable.
community resources shall likely be directed towards             d. Pre-evacuation Procedures
hospitals, nursing homes, schools and other vital                   The facility administrator shall perform the
infrastructure and may not be available. Therefore, it              following pre-evacuation procedures:
is recommended that facilities enter into contract
negotiations with vendors within 75 to 100 miles to                 1) enact emergency staff recall (time permitting);
provide needed resources at an agreed-upon cost.                    2) implement procedures to retrieve/pack
a. Facility Evacuation Plan                                            detainees’ personal property, central files,
   The facility’s plan shall factor in all variables, and              medical records, etc.;
   combinations of variables, that may precipitate or               3) implement department-by-department
   affect a mass evacuation, such as the following                     procedures to transport material needed to
   contingencies and their repercussions:                              conduct daily operations at the temporary site
   1) minimal warning/preparation time;                                (e.g., personnel files, blank rosters, forms,
                                                                       etc.);
   2) weather-related complications (e.g.,
      tornadoes, hurricanes, blizzards);                            4) deploy emergency equipment;
   3) an area-wide disaster that would limit facility               5) notify state and local authorities; and

1.1 | Emergency Plans                                       16                                           PBNDS 2011
                                                                                                (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 22 of 456 Page ID
                                        #:3509


   6) conduct (exit) emergency count.                              1) perform emergency detainee count;
e. Facility Shutdown                                               2) conduct staff briefing (may include interim
   To achieve facility shutdown, the facility                         increase to 12-hour shifts);
   administrator shall:                                            3) suspend detainee access to telephones and
   1) verify detainee count;                                          televisions;
   2) implement internal search plan, as appropriate;              4) suspend visitation (designated staff shall
   3) apply emergency utility controls; and                           attempt to contact individuals with visits
                                                                      planned; detainees may notify interested
   4) secure the site, to extent possible.                            persons of the lockdown and suspension of
f. Transition to Temporary Site                                       visits by mail);
   To transition to a temporary site, the facility                 5) provide meal service in the housing units;
   administrator shall:
                                                                   6) activate the command post; and
   1) confirm the previously projected number of
      vehicles needed for:                                         7) contact specialized personnel and teams, as
                                                                      appropriate (SRTs, HNTs, etc.).
      a) detainees, and
                                                                b. Communication
      b) supplies.                                                 The facility administrator shall inform the
   2) record vehicle data, including number and                    detainees, in writing, why the lockdown is
      source(s);                                                   necessary, what to expect, and how long it is likely
                                                                   to last. The facility administrator shall provide this
   3) reconfirm security arrangements with other                   detainee notification as soon as possible after
      ICE/ERO components, the Bureau of Prisons,                   implementing the necessary procedures (as detailed
      U.S. Marshals Service, local and state agencies              in the preceding paragraph).
      and the military;
                                                                c. Health Services
   4) separate Special Management Unit (SMU)                       Health services staff shall make their regularly
      detainees before moving, individually or as a                scheduled rounds.
      group, to another such unit or to a local
      detention facility equipped to accommodate                d. Termination of Lockdown
      SMU detainees’ security and safety needs; and                When the nationwide lockdown is terminated,
                                                                   the facility administrator shall:
   5) confirm staffing/assignments, including
      temporary duty arrangements.                                 1) relax the lockdown systematically, according
                                                                      to written procedures;
13. Nationwide Lockdown
                                                                   2) implement a lockdown recovery plan;
In the event of a compelling need to secure all
ICE/ERO facilities, the ERO headquarters Field                        The plan shall include slowly returning the
Operations Assistant Director shall notify Field Office               facility to normal operating procedures by
Directors, who shall notify the facility administrators.              bringing small groups out at a time (e.g., one
                                                                      range of a pod in each housing unit), feeding
a. Lockdown Procedures                                                one range at a time, then gradually increasing
   The facility administrator shall implement the                     over a period of 48 hours. This gradual return
   following lockdown procedures:                                     affords staff the ability to accurately assess the

1.1 | Emergency Plans                                      17                                            PBNDS 2011
                                                                                               (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 23 of 456 Page ID
                                       #:3510


     mood of the population and take appropriate        actions as needed.




1.1 | Emergency Plans                              18                                 PBNDS 2011
                                                                             (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 24 of 456 Page ID
                                         #:3511


                                                                 and fire safety performance requirements for
1.2 Environmental Health                                         facility furnishings shall be ensured.
    and Safety                                                4. Flammable, poisonous, toxic and caustic materials
                                                                 shall be controlled and used in a safe manner.
I. Purpose and Scope                                          5. Compliance with fire prevention regulations,
This detention standard protects detainees, staff,               inspection requirements and other practices,
volunteers and contractors from injury and illness by            including periodic fire drills, shall ensure the
maintaining high facility standards of cleanliness and           safety of detainees, staff and visitors.
sanitation, safe work practices and control of                6. Staff shall be knowledgeable about procedures
hazardous substances and equipment.                              and responsibilities during emergency situations,
This detention standard applies to the following                 including those that require evacuation, in
types of facilities housing ICE/ERO detainees:                   accordance with a written plan and with training
                                                                 at least annually.
  •   Service Processing Centers (SPCs);
                                                              7. The facility shall have a written plan for
  •   Contract Detention Facilities (CDFs); and                  immediate release of detainees from locked areas,
  •   State or local government facilities used by               and provisions for a back-up system.
      ERO through Intergovernmental Service                   8. A sufficient number of properly positioned
      Agreements (IGSAs) to hold detainees for more              emergency exits, clear from obstruction, shall be
      than 72 hours.                                             distinctly and permanently marked.
Procedures in italics are specifically required for           9. Plans shall include procedures for assisting
SPCs, CDFs, and Dedicated IGSA facilities. Non-                  detainees with special needs during an
dedicated IGSA facilities must conform to these                  emergency or evacuation.
procedures or adopt, adapt or establish alternatives,
provided they meet or exceed the intent represented           10. Preventive maintenance and regular inspections
by these procedures.                                              shall be performed to ensure timely emergency
                                                                  repairs or replacement and to prevent dangerous
Various terms used in this standard may be defined                and life-threatening situations.
in standard “7.5 Definitions.”
                                                              11. Potential disease transfer shall be minimized
II. Expected Outcomes                                             through proper sanitization of barbering
                                                                  equipment and supplies.
The expected outcomes of this detention standard
are as follows (specific requirements are defined in          12. Pests and vermin shall be controlled and
“V. Expected Practices”).                                         eliminated.

1. Facility cleanliness and sanitation shall be               13. Safe, potable water shall be available throughout
   maintained at the highest level.                               the facility.

2. Compliance with all applicable federal, state and          14. Emergency lighting and life-sustaining
   local safety and sanitation laws shall be ensured              equipment shall be maintained and periodically
   by documented internal and external inspections,               tested.
   and by corrective action when indicated.                   15. Disposal of garbage and hazardous waste shall be
3. Compliance with all applicable fire safety codes               in compliance with applicable government

1.2| Environmental Health and Safety                     19                                            PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 25 of 456 Page ID
                                        #:3512


    regulations.                                                (OSHA) Regulations.
16. The facility shall provide communication                    NFPA Standards.
    assistance to detainees with disabilities and               U.S. Public Health Service Report on Carcinogens.
    detainees who are limited in their English
    proficiency (LEP). The facility will provide                V. Expected Practices
    detainees with disabilities with effective
    communication, which may include the                        A. Environmental Health and Safety
    provision of auxiliary aids, such as readers,               1. General Environmental Health
    materials in Braille, audio recordings, telephone
    handset amplifiers, telephones compatible with              Environmental health conditions shall be maintained
    hearing aids, telecommunications devices for                at a level that meets recognized standards of hygiene,
    deaf persons (TTYs), interpreters, and note-                including those from the:
    takers, as needed. The facility will also provide           a. American Correctional Association;
    detainees who are LEP with language assistance,
                                                                b. Occupational Safety and Health Administration;
    including bilingual staff or professional
    interpretation and translation services, to provide         c. Environmental Protection Agency;
    them with meaningful access to its programs and             d. Food and Drug Administration;
    activities.
                                                                e. National Fire Protection Association’s Life Safety
All written materials provided to detainees shall                  Code; and
generally be translated into Spanish. Where
practicable, provisions for written translation shall be        f. National Center for Disease Control and
made for other significant segments of the                         Prevention.
population with limited English proficiency.                    The facility administrator designee for
Oral interpretation or assistance shall be provided to          environmental health is responsible for developing
any detainee who speaks another language in which               and implementing policies, procedures and
written material has not been translated or who is              guidelines for the environmental health program
illiterate.                                                     that are intended to identify and eliminate or control
                                                                as necessary, sources of injuries and modes of
III. Standards Affected                                         transmission of agents or vectors of communicable
                                                                diseases.
This detention standard replaces “Environmental
Health and Safety” dated 12/2/2008.                             The facility administrator designee shall:
                                                                a. conduct special safety investigations and
IV. References                                                     comprehensive surveys of environmental health
American Correctional Association, Performance-                    conditions; and
based Standards for Adult Local Detention                       b. provide advisory, consultative, inspection and
Facilities, 4th Edition: 4-ALDF-1A-01, 1A-02, 1A­                  training services regarding environmental health
03, 1A-07, 1A-14, 1A-15, 1A-16, 1A-17, 1A-18,                      conditions.
1A-19, 1A-20,1C-01, 1C-02, 1C-03, 1C-04, 1C-05,
IC-07, 1C-08, 1C-09, 1C-10, 1C-11, 1C-12, 1C-13,                For the medical clinic, the health services
1C-14, 1C-15, 4B-07, 4C-18.                                     administrator or equivalent is responsible for:

Occupational Safety and Health Administration                   a. implementing a program that assists in

1.2 | Environmental Health and Safety                      20                                           PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 26 of 456 Page ID
                                        #:3513


   maintaining a high level of environmental                         with an approved germicidal solution used
   sanitation; and                                                   according to the manufacturer’s directions.
b. providing recommendations to the facility                      b. Windows, window frames and windowsills shall
   administrator concerning environmental health                     be cleaned on a weekly schedule.
   conditions, in consultation with the                           c. Furniture and fixtures shall be cleaned daily.
   environmental health designee.
                                                                  d. Floors shall be mopped daily and when soiled,
2. Staff and Detainee Safety
                                                                     using the double-bucket mopping technique and
The facility administrator shall ensure that adequate                with a hospital disinfectant-detergent solution
provisions are made for staff and detainee safety, in                mixed according to the manufacturer’s directions.
accordance with these detention standards and                     e. A clean mop head shall be used each time the
applicable law. Standard “7.3 Staff Training” further                floors are mopped.
addresses employee training-related issues. Standard
“5.8 Voluntary Work Program” addresses detainee                   f. Waste containers shall weigh less than 50 lbs., be
training issues for workers. Detainees shall receive                 non-porous and lined with plastic bags; the liner
safety instruction as necessary for living area-related              shall be changed daily.
assignments, such as working with cleaning products               g. Waste containers shall be washed weekly at a
to clean general use areas.                                          minimum, or as needed when they become
Detainee living area safety shall be emphasized to staff             soiled.
and detainees to include providing, as noted in the               h. Cubicle curtains shall be laundered monthly or
standards, a housekeeping plan. For example, when                    during terminal cleaning following treatment of
there are safety concerns with a detainee sleeping in a              an infectious patient.
top bunk that is not along a wall and that has no bed
                                                                  4. Pests and Vermin
rail, accommodations shall be made to ensure safety.
(Because of the potential safety risk they pose, bed rails        The facility administrator shall contract with licensed
are not common in detention settings except for                   pest-control professionals to perform monthly
medical housing units.) In locations where ladders are            inspections to identify and eradicate rodents, insects
unavailable, alternate accommodations, such as the use            and other vermin. The contract shall include a
of bottom bunks or the addition of a ladder or step,              preventive spraying program for indigenous insects
shall be made for detainees on a case-by-case basis.              and a provision for callback services as necessary.
Detainees who have medical or physical problems that              Doors to the outside should be tight fitting and door
may be aggravated by sleeping on a top bunk shall be              sweeps should be installed to prevent the entry of
referred to the medical unit for consideration of a               vermin from outside.
lower bunk permit.                                                5. Certification of Facility Water Supply
3. General Housekeeping
                                                                  At least annually, a state laboratory shall test samples
The facility administrator shall ensure that staff and            of drinking and wastewater to ensure compliance
detainees maintain a high standard of facility                    with applicable standards. A copy of the testing and
sanitation and general cleanliness. When possible,                safety certification shall be maintained on site.
the use of non-toxic cleaning supplies is                         6. Emergency Electrical Power Generator
recommended.
                                                                  At least every two weeks, emergency power
a. All horizontal surfaces shall be dampdusted daily              generators shall be tested for one hour, and the oil,

1.2 | Environmental Health and Safety                        21                                            PBNDS 2011
                                                                                                 (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 27 of 456 Page ID
                                        #:3514


water, hoses and belts of these generators shall be           and using safety equipment properly.
inspected for mechanical readiness to perform in an           A list of common flammable, toxic and caustic
emergency situation.                                          substances is included at the end of this detention
Power generators are to be inspected weekly and               standard as “Appendix 1.2.A: Common Flammable,
load-tested quarterly at a minimum, or in                     Toxic and Caustic Substances.”
accordance with the manufacturer’s                            1. Personal Responsibility
recommendations and instruction manual.
Technicians shall check starting battery voltage,             Every individual who uses a hazardous substance
generator voltage and amperage output at a                    must:
minimum, and shall perform all other necessary                a. be trained in accordance with OSHA standards;
checks as well.
                                                              b. be knowledgeable about and follow all prescribed
Other emergency equipment and systems shall be                   precautions;
tested quarterly, and all necessary follow-up repairs
or replacement shall be performed as soon as                  c. wear personal protective equipment when
feasible.                                                        indicated; and

7. Garbage and Refuse                                         d. promptly report hazards or spills to the
                                                                 designated authority.
a. Garbage and refuse includes all trash, rubbish and
                                                              2. Protective Equipment
   other putrescible and non-putrescible solid waste,
   except the solid and liquid waste discharged into          a. Protective eye, face, and other appropriate
   the sanitary sewer system of the facility.                    equipment (such as footwear, gloves, gowns,
                                                                 and/or aprons) is required where there is a
b. Garbage and refuse shall be collected and
                                                                 reasonable probability of injury preventable by
   removed from common areas at least daily to
   maintain sanitary conditions and to avoid creating            such equipment. Areas of the facility where such
   health hazards.                                               injuries can occur shall be conspicuously marked
                                                                 with eye-hazard warning signs.
c. Facilities shall comply with all federal, state and
                                                              b. Eyewash stations that meet OSHA standards shall
   local environmental regulations and requirements
                                                                 be installed in designated areas throughout the
   governing methods for handling and disposing of
                                                                 facility, and all employees and detainees in those
   refuse.
                                                                 areas shall be instructed in their use.
B. Hazardous Materials                                        3. Inventories
Every facility shall establish a system for storing,          Every area shall maintain a current inventory of the
issuing, using and maintaining inventories of and             hazardous substances (e.g., flammable, toxic or
accountability for hazardous materials. The facility          caustic) used and stored there. Inventory records
program shall be supervised by an individual trained          shall be maintained separately for each substance.
in accordance with OSHA standards. The                        Entries for each shall be logged on a separate card
effectiveness of any such system depends not only             (or equivalent), and filed alphabetically by
on written policies, procedures and precautions, but          substance. The entries shall contain relevant data,
also on adequate supervision and responsible                  including purchase dates and quantities, use dates
behavior of staff and detainees, including following          and quantities and quantities on hand.
instructions precisely, taking prescribed precautions
                                                              4. Material Safety Data Sheet Files

1.2 | Environmental Health and Safety                    22                                          PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 28 of 456 Page ID
                                        #:3515


a. Every department or other area of the facility             6. General Guidelines Regarding Hazardous
   using hazardous substances shall maintain a file of        Substances
   Material Safety Data Sheets (MSDS) that includes a         a. Issuance
   list of the locations where hazardous substances              Flammable, caustic and toxic substances
   are stored, along with a diagram and legend of                (hazardous substances) shall be issued (i.e.,
   these locations. Designated staff from each
                                                                 drawn from supply points to canisters or
   department or area shall provide a copy of each               dispensed) only under the supervision of the
   file to the maintenance supervisor.                           designated officer.
b. MSDS are produced by manufacturers and provide             b. Amounts
   vital information on individual hazardous                     Hazardous substances shall be issued in single-day
   substances, including instructions on safe                    increments (the amount needed for one day’s
   handling, storage and disposal; prohibited                    work).
   interactions; etc.
                                                              c. Supervision
c. Staff and detainees shall have ready and
                                                                 Qualified staff shall closely monitor detainees
   continuous access to the MSDS for the substances              working with hazardous substances.
   with which they are working. Staff and detainees
   who do not read English shall not be authorized            d. Accountability
   to work with these materials.                                 Inventory records for a hazardous substance must
                                                                 be kept current before, during and after each use.
d. Because changes in MSDS occur often and
   without notice, staff must:                                7. Flammable and Combustible Liquids

   1) review the latest issuance from the                     a. As required by the Federal Hazardous Substances
      manufacturers of the relevant substances;                  Labeling Act, any liquid or aerosol labeled
                                                                 “flammable” or “combustible” must be stored
   2) update the MSDS files as necessary; and
                                                                 and used as prescribed on the label.
   3) forward any changes to the maintenance                  b. Lighting fixtures and electrical equipment
      supervisor, so that the copy is kept current.              installed in flammable liquid storage rooms must
5. Master Index                                                  meet National Electrical Code requirements in
                                                                 hazardous locations.
The maintenance supervisor or facility administrator
designee shall compile:                                       c. Every hazardous material storage room shall:
a. a master index of all hazardous substances in the             1) be of fire-resistant construction and properly
   facility and their locations;                                    secured;
b. a master file of MSDS; and                                    2) have self-closing fire doors at each opening;
c. a comprehensive, up-to-date list of emergency                 3) be constructed with either a four-inch sill or a
   phone numbers (e.g., fire department, poison                     four-inch depressed floor; and
   control center, etc.).                                        4) have a ventilation system (mechanical or
The maintenance supervisor shall maintain this                      gravity flow), which provides at least six air
information in the safety office (or equivalent) and                changes per hour, within 12 inches of the
ensure that a copy is sent to the local fire                        floor.
department.                                                   d. Every storage cabinet shall:

1.2 | Environmental Health and Safety                    23                                           PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 29 of 456 Page ID
                                        #:3516


   1) be constructed according to the applicable                 flash point at or above 100º F (e.g., Stoddard
      code and securely locked at all times;                     solvents, kerosene). Cleaning operations must be
                                                                 in an approved parts-cleaner or dip tank, fitted
   2) be clear of open passageways, stairways and
                                                                 with a fusible link lid with a 160 degree F
      other emergency exit areas;
                                                                 melting-temperature link.
   3) be conspicuously labeled: “Flammable—Keep
                                                              l. Staff shall follow MSDS directions:
      Fire Away”; and
                                                                 1) when disposing of excess flammable or
   4) contain not more than 60 gallons of Class I or
                                                                    combustible liquids; or
      Class II liquids, or more than 120 gallons of
      Class III liquids.                                         2) after a chemical spill.
e. Storage rooms and cabinets may be entered only             8. Toxic and Caustic Substances
   under secure conditions and under the                      a. All toxic and caustic materials must be stored in
   supervision of authorized staff.                              secure areas, in their original containers, with the
f. Any portable container that is not the original               manufacturer’s label intact on each container.
   shipping container must be designated as an
                                                              b. Only authorized staff shall draw/dispense these
   approved safety canister, and must be listed or               substances, in accordance with the applicable
   labeled by a nationally recognized testing                    MSDS.
   laboratory. Each container shall bear a legible
   label that identifies its contents.                        c. Staff shall either return unused amounts to the
                                                                 original container(s) or, under certain
g. Excess liquids shall remain in original containers,           circumstances, to another suitable, clearly labeled
   tightly closed, in the storage room or cabinet.               container within the storage area.
h. The MSDS shall govern use of particular                    d. MSDS directions shall determine the disposal and
   flammable or combustible liquids.                             spill procedures for toxic and caustic materials
i. Only authorized staff may dispense flammable                  used in the facility.
   and combustible liquids, using acceptable                  9. Poisonous Substances
   methods for drawing from or transferring these
   liquids.                                                   Poisonous substances or chemicals (e.g., methyl
                                                              alcohol, sulfuric acid, muriatic acid, caustic soda or
j. Drawing from or transferring any of these liquids          tannic acid, etc.) pose a very high (Class I) caustic
   into containers indoors is prohibited except:              hazard due to their toxicity.
   1) through a closed piping system;                         Methyl alcohol, variously referred to as wood
   2) from a safety can;                                      alcohol and methanol, is commonly found in
   3) by a device drawing through the top; or                 industrial applications (e.g., shellac thinner, paint
                                                              solvent, duplicating fluid, solvents for leather
   4) by gravity, through an approved self-closing            cements and dyes, flushing fluid for hydraulic brake
      system.                                                 systems).
  An approved grounding and bonding system                    a. If ingested, methyl alcohol can cause permanent
  must be used when liquids are dispensed from                   blindness or death.
  drums.
                                                              b. Staff must directly supervise the use of any
k. Without exception, cleaning liquids must have a               product containing methyl alcohol. Products that

1.2 | Environmental Health and Safety                    24                                            PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 30 of 456 Page ID
                                        #:3517


   contain methyl alcohol in highly diluted amounts               license as a certified private applicator. Persons
   (e.g., shoe dye) may be issued to detainees, but               applying herbicides must wear proper clothing and
   only in the smallest workable quantities.                      protective gear.
c. Immediate medical attention is vital any time               i. Lyes may be used only in dye solutions and only
   methyl alcohol poisoning is suspected.                         under the direct supervision of staff.
10. Other Toxic Substances                                     11. Labeling of Chemicals, Solvents and Other
                                                               Hazardous Materials
a. Permanent antifreeze containing ethylene glycol
   shall be stored in a locked area and dispensed              The facility administrator shall individually assign
   only by authorized staff.                                   the following responsibilities associated with the
                                                               labeling procedure:
b. Typewriter cleaner containing carbon
   tetrachloride or trichlorochane shall be dispensed          a. identifying the nature of potentially hazardous
   in small quantities and used under direct staff                materials adopted for use;
   supervision.                                                b. overseeing the use of properly labeled containers
c. Cleaning fluids containing carbon tetrachloride or             for hazardous materials, including any and all
   tetrachloride or trichlorochane shall be strictly              miscellaneous containers into which employees
   controlled.                                                    might transfer materials;
d. Glues of every type may contain hazardous                   c. instructing staff in the meaning of the
   chemicals. Toxic glues must be stored in a locked              classification code and the MSDS, including the
   location, for use only by authorized staff. When               safe handling procedures for each material;
   use of a nontoxic product is not possible, staff            d. working with staff to ensure that containers are
   must closely supervise all stages of handling.                 properly labeled; and
e. The use of dyes and cements for leather requires            e. correctly labeling all smaller containers to
   close supervision. Nonflammable types shall be
                                                                  correspond to the manufacturer-affixed labels on
   used whenever possible.                                        larger shipping containers.
f. Ethyl alcohol, isopropyl alcohol and other                  12. Controlled Hazardous Materials
   antiseptic products shall be stored and used only
   in the medical department and only under close              Certain substances require special treatment and
   supervision. To the extent practical, such                  careful planning and precautions before use. These
   chemicals shall be diluted and issued in small              controlled materials are classified according to the
   quantities to prevent any injuries or lethal                type of hazard and the nature of the restrictions
   accumulation.                                               imposed for their safe use, as specified in OSHA
                                                               regulations.
g. Pesticides not currently approved by the
   Environmental Protection Agency, such as DDT                a. Class I: Industrial Solvents
   and 1080 (sodium fluoroacetate) are prohibited.                Industrial solvents and chemicals used as paint
   The maintenance supervisor is responsible for                  thinners, degreasers and cleaning agents may have
   purchasing, storing (in a locked area) and                     toxic properties and low flash points, making
   dispensing all pesticides used in the facility.                them dangerous fire hazards.

h. The maintenance supervisor or other staff members           b. Class II: Restricted Materials
   responsible for herbicides must hold a current state           Beryllium and its alloys and compounds, and

1.2 | Environmental Health and Safety                     25                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 31 of 456 Page ID
                                        #:3518


   silver solder containing cadmium, pose a danger                for addressing these or other deficiencies within a
   to workers, for whom special precautions must                  reasonable time period), as approved by the
   be taken.                                                      authority having jurisdiction. If the authority
                                                                  approves any variance, exceptions or
c. Class III: Recognized Carcinogens
                                                                  equivalencies, they must not constitute a serious
   OSHA-listed carcinogens are governed by the
                                                                  life-safety threat to the occupants of the facility.];
   OSHA regulations provided in 29 CFR
   1910.1000.                                                  c. local and national fire safety codes; and
   Although asbestos appears on the OSHA list, it is           d. applicable standards of the American Society for
   exempt from the regulation when:                               Testing and Materials, American National
                                                                  Standards Institute and Underwriters’ Laboratories
   1) no asbestos fibers shall be released into the air
                                                                  or Factory Mutual Engineering Corporation.
      during handling and use; and
                                                               New construction, alterations and renovations, shall
   2) the asbestos consists of firmly bound fibers
                                                               comply with:
      contained in a product such as a transit pipe,
      wallboard, or tile (except when being sawed              a. the latest revision or update of the International
      or otherwise handled in a way that releases                 Council Codes;
      fibers into the air).                                    b. the Uniform Building Code; or
d. Class IV: Suspected Carcinogenic, Teratogenic and           c. the Standard Building Code, in accordance with
   Mutagenic Materials                                            40 U.S.C. § 619 and local law.
   Chemical agents, substances, mixtures and
   exposures are listed in the biennial Report on              If the local government does not mandate adherence
   Carcinogens issued by the U.S. Public Health                to a particular code, construction must conform to
   Service, in accordance with the Public Health               the International Council Codes.
   Service Act. The maintenance supervisor shall               In addition, construction shall comply with the latest
   ensure that the facility has copies of the report           edition of the National Fire Protection Association
   and that there is compliance with the provisions            (NFPA)’s 101, Life Safety Code and National Fire
   of the latest edition.                                      Codes (NFCs). If the fire protection and life safety
C. Fire Prevention and Control                                 requirements of a local building code differ from
                                                               NFPA 101 or the NFCs, the requirements of NFPA
1. Fire Safety Codes                                           101 and the NFCs shall take precedence and be
Every facility shall comply with standards and                 recognized as equivalent to those of the local
regulations issued by:                                         building code.

a. OSHA;                                                       2. Inspections

b. the American Correctional Association                       a. A qualified departmental staff member shall
   “mandatory” Expected Practices [Mandatory ACA                  conduct weekly fire and safety inspections.
   Expected Practice 4-ALDF-1C-07 requires that the            b. Facility maintenance (safety) staff shall conduct
   facility conform to applicable federal, state                  monthly inspections.
   and/or local fire safety codes, and that of the
                                                               c. Written reports of the inspections shall be
   authority having jurisdiction over document
                                                                  forwarded to the facility administrator for review
   compliance. A fire alarm and automatic detection
                                                                  and, if necessary, corrective action determinations.
   system are required (or else there must be a plan

1.2 | Environmental Health and Safety                     26                                            PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 32 of 456 Page ID
                                        #:3519


   The maintenance supervisor shall maintain                         except:
   inspection reports and records of corrective action               1) in areas where security would be jeopardized;
   in the safety office. Fire safety deficiencies shall be
   promptly addressed.                                               2) in medical areas where patient health could be
                                                                        jeopardized; or
3. Fire Prevention, Control and Evacuation Plan
                                                                     3) in individual cases when the evacuation of
Every facility shall develop a written fire prevention,                 patients or detainees is logistically not feasible.
control and evacuation plan that includes the
following:                                                              Staff shall simulate drills in areas where
                                                                        detainees are not evacuated.
a. control of ignition sources;
                                                                  c. Emergency-key drills shall be included in each
b. control of combustible and flammable fuel load                    fire drill, and timed. Emergency keys shall be
   sources;                                                          drawn and used by the appropriate staff to unlock
c. provisions for occupant protection from fire and                  one set of emergency exit doors not in daily use.
   smoke;                                                            NFPA recommends a limit of four and one-half
                                                                     minutes for drawing keys and unlocking
d. inspection, testing and maintenance of fire
                                                                     emergency doors. However, when conducting
   protection equipment, in accordance with NFPA
                                                                     fire drills, emphasis shall be placed on safe and
   codes, etc.;
                                                                     orderly evacuation rather than speed.
e. monthly fire inspections;
                                                                  5. Exit Diagram
f. installation of fire protection equipment
                                                                  In addition to a general area diagram, the following
   throughout the facility, in accordance with NFPA
                                                                  information must be provided on signs:
   codes;
                                                                  a. instructions in English, Spanish and the next most
g. accessible, current floor plans (including all
                                                                     prevalent language at the facility;
   buildings and rooms); prominently posted
   evacuation maps/plans; and exit signs and                      b. “You are here” markers on exit maps; and
   directional arrows for traffic flow, with a copy of            c. emergency equipment locations.
   each revision filed with the local fire department;
   and                                                            “Areas of Safe Refuge” shall be identified and
                                                                  explained on diagrams. Diagram posting shall be in
h. exit diagrams that shall be conspicuously posted               accordance with applicable fire safety regulations of
   throughout the facility.                                       the jurisdiction.
4. Fire Drills
                                                                  D. Medical Operation
Fire drills shall be conducted and documented at
least quarterly in all facility locations including               The medical department will develop and implement
administrative areas.                                             an exposure control plan for the medical clinic that
                                                                  addresses the management of potentially sharp
a. Fire drills in housing units, medical clinics and              objects (sharps), standard and transmission-based
   other areas occupied or staffed during non­                    precautions, post-exposure prophylaxis and
   working hours shall be timed so that employees                 management, bloodborne pathogens and other
   on each shift participate in an annual drill.                  potentially infectious materials, disposal of medical
b. Detainees shall be evacuated during fire drills,               and hazardous waste, and cleaning and disinfection.


1.2 | Environmental Health and Safety                        27                                            PBNDS 2011
                                                                                                 (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 33 of 456 Page ID
                                       #:3520


Only sharps and medical waste generated within the              be worn during procedures that are likely to
medical department or by medical staff shall be                 generate droplets of blood or other body fluids.
managed in accordance with the medical                       d. Gowns and/or aprons shall be worn during
department's exposure control plan.                             procedures that are likely to generate splashes of
1. Needles and Other Sharp Objects                              blood or other body fluids.
A mandatory, uniform procedure shall be established          e. Hands and other skin surfaces shall be washed
for the safe handling and disposal of used needles              immediately and thoroughly if contaminated with
and other sharps to prevent both mechanical injury              blood or other body fluids. Hands shall be
and the percutaneous transmission of infectious                 washed immediately after gloves are removed.
disease organisms, such as the hepatitis B virus             f. All health-care workers shall take precautions to
(HBV) and human immunodeficiency virus (HIV).                   prevent injuries caused by needles, scalpels and
Sharps are defined as all disposable or discarded               other sharp instruments or devices during
items derived from detainee care that could                     procedures, especially at the following times:
potentially transmit disease via direct subdermal               when cleaning used instruments, during disposal
inoculation. Items included are: hypodermic needles             of used needles and when handling sharp
and syringes, scalpel blades, glass vials or ampules            instruments after procedures. Instruments and
containing materials deemed to be infectious, burrs,            drugs shall be maintained in a secure and sanitary
glass cartridges and lancets.                                   condition.
Accidental injuries from sharp objects are common            g. To prevent needle-stick injuries, needles shall not
in health care programs; most are from needle sticks            be recapped, purposely bent or broken, removed
caused by staff attempting to recap hypodermic                  from disposable syringes, or otherwise
needles. A uniform procedure for used needles and               manipulated by hand. After use, disposable
other disposable sharps is necessary to reduce the              syringes and needles, scalpel blades and other
number of such injuries by preventing the secondary             sharp items shall be placed in puncture-resistant
handling of needles and other dangerous sharp                   containers for disposal.
objects used in the delivery of medical care.
                                                             h. Large-bore reusable needles shall be placed in a
2. Standard Precautions (includes “Universal
                                                                puncture-resistant container for transport to the
   Precautions”)
                                                                reprocessing area.
Staff shall frequently wash their hands and take             i. To minimize the need for emergency mouth-to­
additional routine precautions to prevent contact               mouth resuscitation, mouthpieces, resuscitation
with blood or other body fluids.                                bags or other ventilation devices shall be available
a. Gloves shall be worn: prior to touching blood and            for use in areas in which the need for resuscitation
   body fluids, mucous membranes, or non intact                 is foreseeable.
   skin of all patients; prior to handling items or          j. Health-care workers who have exudative lesions
   surfaces soiled with blood or body fluids; and               or weeping dermatitis shall refrain from all direct
   prior to performing venipuncture and other                   patient care and from handling patient care
   vascular access procedures.                                  equipment until the condition resolves.
b. Gloves shall be changed after contact with each           k. Pregnant health-care workers shall strictly adhere
   detainee.                                                    to precautions to minimize the risk to the fetus of
c. Masks and protective eyewear or face shields shall           perinatal transmission of HIV.

1.2 | Environmental Health and Safety                   28                                           PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 34 of 456 Page ID
                                        #:3521


l. Isolation precautions shall be used as necessary if            1) Use only commercially available,
   associated conditions, such as infectious diarrhea                biohazardous-waste sharps containers
   or tuberculosis, are diagnosed or suspected.                      approved by the National Institute of Safety
   Implementation of standard blood and body fluid                   and Health (e.g., a “Winfield Sharps
   precautions for all detainees eliminates the need                 Container”).
   for the use of the isolation category of “blood and            2) Do not use milk cartons or plastic milk jugs or
   body fluid precautions” previously recommended                    other plastic containers of similar thickness.
   by the Centers for Disease Control for individuals
   known or suspected to be infected with blood-                  3) Use containers with a two-gallon capacity
   borne pathogens.                                                  (approximate).

Staff shall encourage detainees to wash their hands               4) Under no circumstances shall an item be
frequently and to take additional routine precautions                removed from the Winfield Sharps Container
to prevent contact with blood or other body fluids.                  (Sharps Container).
3. Accidental Needle Sticks                                    b. Location
                                                                  Sharps Containers shall be located on top of
Any employee or detainee who receives a needle                    counters or, if on the wall, at least five feet above
stick or who is cut while handling potentially                    ground. Sharps Containers shall never sit on the
contaminated sharps shall be counseled regarding                  floor.
baseline testing for HBV and HIV, and referred to
his/her usual source of health care. If the injury also        c. Disposal
involves a person who is a known source of possible               When the disposal box is one-half to two-thirds
infection, that person shall also be tested for HBV               full, the lid shall be closed and locked, and tape shall
and HIV. The incident shall be reported as an                     be placed over the top of the lid to indicate that it is
occupational injury and documented in accordance                  ready for disposal. The Sharps Container shall be
with applicable regulations for commissioned                      labeled with the words “infectious waste” or with
officers and civil service employees, respectively.               the universal biohazard symbol, and placed in the
                                                                  proper area for removal and disposal.
The leading health service provider’s exposure-
control plan shall be followed in the event of a               Sharps are considered infectious waste, and final
needle stick.                                                  disposal of the Sharps Container and contents shall
                                                               be through a commercial contractor that handles
4. Inventory
                                                               disposal of infectious waste in accordance with all
Items that pose a security risk, such as sharp                 local and federal regulations.
instruments, syringes, needles and scissors, shall be          The HSA shall make arrangements for disposal with
inventoried and checked weekly by an individual                an approved contractor and is responsible for
designated by the medical facility’s Health Service            validating that the contractor’s disposal methods are
Administrator (HSA) or equivalent.                             in accordance with all infectious and hazardous
5. Handling                                                    waste disposal laws and regulations. Arrangements
                                                               shall be made with local hospitals, when possible,
Without removing the needles or replacing the
                                                               for disposal with the hospitals’ own infectious waste.
needle covers, staff shall place used (disposable)
syringes in a plastic disposal box or container.               6. Environmental Health in Medical Operations
a. Disposal Containers                                         While many of the following considerations,

1.2 | Environmental Health and Safety                     29                                              PBNDS 2011
                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 35 of 456 Page ID
                                        #:3522


precautions and specific procedures apply to                    1) General Cleaning
situations that typically arise in medical operations,             a) All horizontal surfaces shall be damp dusted
in many cases they have general application to all                    daily with an approved germicidal solution.
facility operations.
                                                                   b) Windows, window frames and windowsills
a. General Housekeeping                                               shall be cleaned on a regular schedule, but
   Environmental cleanliness shall reduce, control                    do not require daily cleaning.
   and prevent nosocomial infections due to
   contaminated environmental surfaces. The HSA or                 c) Furniture and fixtures shall be cleaned
   designee is responsible for ensuring the                           daily.
   cleanliness of the medical facility.                            d) Floors shall be mopped daily and when
   Using an acceptable health agency standard as a                    soiled using the double bucket mopping
   model, the HSA shall establish:                                    technique. The cleaning solution shall be a
                                                                      hospital disinfectant-detergent solution
   1) the cleaning equipment, cleansers,                              mixed according to the manufacturer’s
      disinfectants and detergents to be used;                        directions. A clean mop head shall be used
   2) the methods of cleaning; and                                    each time the floors are mopped.
   3) the frequency of cleaning and inspections.                   e) Waste containers shall be lined with plastic
                                                                      bags and the liner shall be changed daily.
   The HSA or designee shall make a daily visual
                                                                      The container itself shall be washed at least
   inspection of the medical facility, noting the
                                                                      weekly, or as needed when it becomes
   condition of floors, walls, windows, horizontal
                                                                      soiled.
   surfaces and equipment.
                                                                   f) Cubicle curtains shall be laundered monthly
   All surfaces touched by detainees or staff shall be
                                                                      or during terminal cleaning following
   cleaned using fresh solutions of appropriate
                                                                      treatment of an infectious patient.
   disinfectant products, applied with clean cloths,
   mops or wipes. Cleaned surfaces need not be                  2) Isolation Cleaning
   monitored microbiologically since the results of                a) An approved germicidal detergent solution
   such tests have been shown not to correlate with                   shall be freshly prepared in accordance with
   infection risk. Floors, walls, beds, tables and other              the manufacturer’s specifications for each
   surfaces that usually come in contact with intact                  cleaning.
   skin require low-level disinfection
                                                                   b) After cleaning the isolation room, mops
   Horizontal surfaces in detainee care areas are                     and cleaning cloths shall be laundered
   cleaned on a regular basis, when soiling or spills                 before being reused.
   occur. Additionally, short-stay units are cleaned
   when a detainee is discharged. Cleaning of walls,               c) Dirty water and used disinfecting solutions
   blinds or curtains is required only when visibly                   shall be discarded and the buckets and
   soiled.                                                            basins disinfected before being refilled.
                                                                      Items used in cleaning a contaminated
   The Chief Nurse (or equivalent) is responsible for                 isolation room shall never be taken into
   training all staff and detainees in using proper                   another area.
   housekeeping procedures and proper handling of
   hazardous materials and chemicals.                              d) Linens shall be carefully removed from the


1.2 | Environmental Health and Safety                      30                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 36 of 456 Page ID
                                       #:3523


        bed and double-bagged for transport.                      i) Telephones shall be thoroughly cleaned
                                                                     with a clean cloth soaked in the germicidal
     e) All waste materials shall be double-bagged
                                                                     solution. The earpiece and mouthpiece shall
        and disposed of as contaminated waste.
                                                                     be unscrewed, scrubbed, dried and
  3) Terminal Cleaning                                               replaced.
     a) Every item in the room must be cleaned                    j) Walls and ceilings need not be washed
        with an approved hospital germicidal                         entirely, but areas that are soiled shall be
        solution.                                                    washed with germicidal solution.
     b) When applicable, linen shall be stripped               4) Choice of Disinfecting Materials
        from the bed, with care taken not to shake                Hospital-grade disinfectant detergent
        the linen. Linen shall be folded away from                formulations registered by the Environmental
        the person and folded inward into a bundle,               Protection Agency (EPA) may be used for
        then removed with minimal agitation.                      environmental surface cleaning, but the
     c) When applicable, all reusable receptacles                 physical removal of microorganisms by
        (e.g., drainage bottles, urinals, bedpans,                scrubbing is as imperative as any antimicrobial
        water pitchers) shall be emptied and rinsed               effect of the cleaning agent used.
        with germicidal solutions.                                Cost, safety and acceptance by staff shall be the
     d) All equipment that is not to be discarded                 criteria for selecting any such registered agent.
        (e.g., IV poles, respirators, suction                     The manufacturer’s instructions for use shall
        machines) shall be washed with an                         be followed exactly.
        approved germicidal solution following              b. Blood and Body Fluid Clean-up
        manufacturer’s guidelines for cleaning the             Spills of blood and body fluids shall be cleaned up
        specific piece of equipment.                           and the surface decontaminated in such a manner
     e) When applicable, mattresses and pillows                as to minimize the possibility of workers
        covered with durable plastic covers shall be           becoming exposed to infectious organisms,
        washed thoroughly with the approved                    including HIV and HBV. A suitable cleanup kit
        germicidal solution.                                   shall be maintained for use in cases of spills of
                                                               blood and body fluids. Cleanup kits may be
     f) When applicable, beds shall be washed                  obtained from commercial sources, or may be
        thoroughly, using a small brush soaked in              compiled by Health Services Department (HSD)
        germicidal solution to gain access to small            staff or the designated health care provider.
        holes and crevices, to areas between the
        springs and to the casters.                            1) Compiling a Cleanup Kit

     g) All furniture shall be washed with a                      To prepare a cleanup kit for blood and body
        germicidal detergent solution. Use a small                fluid spills, package the following materials in
        brush if necessary. Outside and underside                 a 12” x 15” clear zip-lock bag:
        as well as legs and casters must also be                  a) gloves, rubber or vinyl, household-type (2
        washed.                                                      pair);
     h) Wastebaskets shall be thoroughly washed                   b) clean absorbent rags (4);
        with a germicidal solution after trash and
                                                                  c) absorbent paper towels (15);
        liner have been removed.

1.2 | Environmental Health and Safety                  31                                            PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 37 of 456 Page ID
                                       #:3524


     d) disposable bag marked “contaminated” size               porous and are less resistant to mechanical
        23”x10”x39”, minimum thickness 1.5                      damage and punctures during clean-up
        mils.;                                                  procedures.
     e) Clear plastic bag 13”x10”x39”, minimum               4) Assignment of Cleaning Duties to Detainees in
        thickness 1.5 mils.; and                                Medical Facilities
                                                                Detainee workers may be assigned duties
     f) Bottle of “hospital disinfectant” (containing
                                                                cleaning the medical facility. Detainees are
        quaternary ammonium chlorides in at least
                                                                permitted to clean floors and walls and to
        0.8% dilution), or a bottle of household
                                                                remove trash, but are not permitted to clean
        bleach such as “Clorox” or “Purex” (5.25%
                                                                medical equipment.
        sodium hypochlorite).
                                                             5) Instructions for Use of Clean-Up Kit
  2) Selection of Disinfectants
     Dilute solutions of sodium hypochlorite are                a) Open the bag and remove the supplies.
     reported extremely effective against both HIV              b) Put on one pair of gloves.
     and the Hepatitis B virus and therefore have
     been recommended for use in environmental                  c) Depending on the type of disinfectant in
     decontamination procedures. Quaternary                        the kit, take out bottle of “hospital
     ammonium compounds are less effective                         disinfectant,” or prepare a dilute solution of
     against Hepatitis B. Chlorine in solution                     sodium hypochlorite. To prepare a 1:10
     inactivates viruses quickly and efficiently, but              dilution of 5.25% sodium hypochlorite,
     must reach the virus particles to do so.                      mix 1 part of 5.25% sodium hypochlorite
                                                                   (common household bleach) with 10 parts
     Proteinaceous materials may interfere with the
                                                                   water.
     ability of the appropriate disinfectant solution
     to reach the virus particles. Since quaternary             d) Open the large clear plastic bag and the
     disinfecting compounds may act as a detergent                 large bag marked “contaminated.” Place
     as well as a disinfectant, these compounds may                them next to each other.
     be used for cleaning and removal of                        e) Use paper towels to absorb as much of the
     proteinaceous materials from surfaces.                        spilled fluid as possible; then place soiled
     However, when using such a compound to                        paper towels in the large clear plastic bag.
     clean a surface, it shall be necessary to follow
     with the use of chlorine solution for final                f) Pour the solution carefully onto the spill
     disinfection.                                                 area. Dispose of the empty bottle in the
                                                                   large, clear plastic bag. Leave disinfectant in
     Most blood or fluids shall be removed from                    place for 15 minutes.
     the surface during routine medical cleaning
     procedures before application of the                       g) Use the rags to clean the area, and place
     disinfectant; in such cases, use of sodium                    rags in the large clear plastic bag.
     hypochlorite solution shall be sufficient.                 h) Tie off the clear plastic bag and place it
  3) Selection of Gloves                                           inside the large plastic bag marked
     Household or industrial rubber gloves are                     “Contaminated.”
     recommended for use rather than surgical                   i) Remove gloves carefully and place them in
     rubber gloves, as surgical gloves are somewhat                the plastic bag marked “Contaminated.”


1.2 | Environmental Health and Safety                   32                                         PBNDS 2011
                                                                                         (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 38 of 456 Page ID
                                        #:3525


      j) Put on the second pair of gloves and tie the                general waste stream and clearly labeled as
         “Contaminated” trash bag closed.                            infectious, adhering to the following practices:
      k) Properly dispose of the “Contaminated”                      a) Infectious waste shall be double-bagged
         trash bag in a contaminated-waste                              and tied and labeled “Infectious Waste.”
         receptacle.                                                 b) The bags used must be impermeable,
      l) Properly dispose of the second pair of                         commercially supplied red bags intended
         gloves in the contaminated-waste                               specifically for biohazardous waste storage.
         receptacle.                                                 c) Miscellaneous biomedical waste shall be
      m)Wash your hands.                                                double-bagged and tied but need not be
                                                                        labeled as infectious.
      n) Prepare a new clean-up kit.
                                                                  3) Treatment and Disposal
      NOTE: Do not place linen or non-disposable
                                                                     Blood products and designated body fluids
      articles in the “Contaminated” trash bag.
                                                                     shall be poured slowly and carefully down a
c. Hazardous and Infectious Waste Disposal                           toilet to prevent splash. Compacting of
   Infectious and hazardous waste generated at a                     untreated infectious waste is prohibited. The
   medical facility shall be stored and disposed of                  waste disposal contractor must meet all state
   safely and in accordance with all applicable                      and local requirements for transportation and
   federal and state regulations.                                    disposal.
   For identified wastes that represent sufficient risk        E. Barber Operations
   of causing infection or injury during handling
   and disposal, the following precautions shall be            Sanitation in barber operations is imperative because
   applied.                                                    of the possible transfer of diseases through direct
                                                               contact or by towels, combs and clippers. Towels
   1) Definitions
                                                               shall not be reused by other detainees until sanitized.
      Hazardous or infectious waste is defined as:
                                                               Instruments such as combs and clippers shall not be
      microbiology laboratory waste; human blood
                                                               used successively on detainees without proper
      and blood products; sharps; laboratory and
                                                               cleaning and disinfecting.
      other chemicals; or certain drugs such as
      antineoplastic.                                          1. For sanitation reasons, it is preferable that
                                                                  barbering operations be located in a room that is
      Miscellaneous biomedical waste is defined as
                                                                  not used for any other purpose. The room must
      waste materials that are not specifically defined
                                                                  have sufficient light, and be supplied with hot
      as infectious waste. Such waste includes
                                                                  and cold running water. The floors, walls and
      bandages, dressings, casts, catheters and
                                                                  ceilings shall be smooth, nonabsorbent and easily
      disposable pads.
                                                                  cleaned.
      Waste from detainees in isolation is not
                                                               2. Each barbershop shall have all equipment and
      considered to be infectious waste unless it falls
                                                                  facilities necessary for maintaining sanitary
      within the specific definition of infectious
                                                                  procedures for hair care, including covered metal
      waste as stated above.
                                                                  containers for waste, disinfectants, dispensable
   2) Collection and Storage                                      headrest covers, laundered towels and haircloths.
      Infectious waste must be separated from the
                                                               3. After each detainee visit, all hair care tools that

1.2 | Environmental Health and Safety                     33                                             PBNDS 2011
                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 39 of 456 Page ID
                                        #:3526


   came in contact with the detainee shall be cleaned            immediately after use. The common use of
   and effectively disinfected. Ultraviolet lights are           brushes, neck dusters, shaving mugs and shaving
   not appropriate for sterilization but may be used             brushes is prohibited.
   for maintaining tools that have already been               5. Barbers or beauticians shall not provide service to
   properly sterilized.                                          any detainee when the skin of the detainee’s face,
4. Detailed hair care sanitation regulations shall be            neck or scalp is inflamed, or when there is
   conspicuously posted in each barbershop for the               scaling, pus or other skin eruptions, unless service
   use of all hair care personnel and detainees.                 of such detainee is performed in accordance with
   Cotton pads, absorbent cotton and other single or             the specific authorization of the chief medical
   dispensable toilet articles may not be reused, and            officer. No person who is infested with head lice
   shall be placed in a proper waste receptacle                  shall be served.




1.2 | Environmental Health and Safety                    34                                           PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 40 of 456 Page ID
                                        #:3527



Appendix 1.2.A: Common                           Class III Liquids
Flammable, Toxic and Caustic                     Paint (oil base)
                                                 Linseed oil
Substances
                                                 Mineral oil
Class I Liquids
                                                 Neat’s-foot oil
Gasoline
                                                 Sunray conditioner
Benzene (Petroleum ether)
                                                 Guardian fluid
Acetine
                                                 Toxic Substances
Hexane
                                                 Ammonia
Lacquer
                                                 Chlorine
Lacquer thinner
                                                 Antifreeze
Denatured alcohol
                                                 Duplicating fluid
Ethyl alcohol
                                                 Methyl alcohol
Xylene (Xylol)
                                                 Defoliants
Contact cement (flammable)
                                                 Herbicides
Toudi (Toluene)
                                                 Pesticides
Methyl ethyl ether
                                                 Caustic Substances
Methyl ethyl ketone
                                                 Lye
Naphtha Y, M and P
                                                 Muriatic acid
Class II Liquids
                                                 Caustic soda
Diesel fuel
                                                 Sulfuric acid
Motor fuel
                                                 Tannic acid
Kerosene
Cleaning solvents
Mineral spirits
Agitene




1.2 | Environmental Health and Safety       35                                 PBNDS 2011
                                                                      (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 41 of 456 Page ID
                                        #:3528


                                                                   operated. This includes equipment appropriate
1.3 Transportation (by                                             and necessary to transport detainees with
    Land)                                                          disabilities and special needs.
                                                              3. Detainees shall be transported in a safe and
I. Purpose and Scope                                             humane manner, under the supervision of
                                                                 trained and experienced staff.
This detention standard prevents harm to the general
public, detainees and staff by ensuring that vehicles         4. Except in emergency situations, a single officer
used for transporting detainees are properly                     may not transport a single detainee of the
equipped, maintained and operated and that                       opposite gender. Further, if there is an
detainees are transported in a secure, safe and                  expectation that a pat down will occur during
humane manner, under the supervision of trained                  transport an officer of the same gender as the
and experienced staff.                                           detainee(s) must be present.
This detention standard applies to the following              5. Reasonable accommodations shall be made for
types of facilities housing ICE/ERO detainees:                   detainees with physical disabilities and/or
                                                                 special needs in accordance with security and
    •   Service Processing Centers (SPCs);                       safety needs and all applicable laws and
    •   Contract Detention Facilities (CDFs); and                regulations.

    •   State or local government facilities used by          6. The facility shall provide communication
        ERO through Intergovernmental Service                    assistance to detainees with disabilities and
        Agreements (IGSAs) to hold detainees for                 detainees who are limited in their English
        more than 72 hours.                                      proficiency (LEP). The facility will provide
                                                                 detainees with disabilities with effective
Procedures in italics are specifically required for              communication, which may include the
SPCs, CDFs, and Dedicated IGSA facilities. Non-                  provision of auxiliary aids, such as readers,
dedicated IGSA facilities must conform to these                  materials in Braille, audio recordings,
procedures or adopt, adapt or establish alternatives,            telephone handset amplifiers, telephones
provided they meet or exceed the intent represented              compatible with hearing aids,
by these procedures.                                             telecommunications devices for deaf persons
Various terms used in this standard may be defined               (TTYs), interpreters, and note-takers, as
in standard “7.5 Definitions.”                                   needed. The facility will also provide detainees
                                                                 who are LEP with language assistance,
II. Expected Outcomes                                            including bilingual staff or professional
                                                                 interpretation and translation services, to
The expected outcomes of this detention standard
                                                                 provide them with meaningful access to its
are as follows (specific requirements are defined in
                                                                 programs and activities.
“V. Expected Practices”).
                                                             All written materials provided to detainees shall
 1. The general public, detainees and staff shall be
                                                             generally be translated into Spanish. Where
    protected from harm when detainees are
                                                             practicable, provisions for written translation shall be
    transported.
                                                             made for other significant segments of the
 2. Vehicles used for transporting detainees shall           population with limited English proficiency.
    be properly equipped, maintained and

1.3 | Transportation (by Land)                          36                                           PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 42 of 456 Page ID
                                        #:3529


Oral interpretation or assistance shall be provided to        for the transportation of detainees, including, at a
any detainee who speaks another language in which             minimum:
written material has not been translated or who is            1. general policy and procedures governing safety,
illiterate.                                                      security, operations, communications and
III. Standards Affected                                          equipment;
                                                              2. vehicle inspections and repair;
This detention standard replaces “Transportation
(Land Transportation)” dated 12/2/2008.                       3. vehicle occupancy;
                                                              4. the seating of detainees in transportation vehicles;
IV. References                                                   and
American Correctional Association, Performance-               5. procedures and necessary equipment in the event
based Standards for Adult Local Detention                        of:
Facilities, 4th Edition: 4-ALDF-1B-01, 1B-03, 1B­
04, 1B-05, 1B-06                                                a. vehicle failure;

ICE/ERO Performance-based National Detention                    b. traffic accident;
Standards 2011:                                                 c. severe weather or natural disaster;
   •   “1.1 Emergency Plans”;                                   d. an emergency situation (as specified later in “S.
                                                                   Emergency Situations” of this standard);
   •   “2.1 Admission and Release”;
                                                                e. transport of females or minors; and
   •   “2.5 Funds and Personal Property”;
                                                                f. transport of detainees whose disabilities or
   •   “2.9 Post Orders”;
                                                                   special needs preclude prolonged travel.
   •   “2.15 Use of Force and Restraints”;
                                                              B. Vehicle Inspection
   •   “4.1 Food Service”;
                                                              All vehicles used for transporting ICE/ERO detainees
   •   “4.7 Terminal Illness, Advance Directives and          shall comply with annual safety inspections
       Death”; and                                            requirements in accordance with applicable federal
       “7.4 Detainee Transfers.”                              and state law. Vehicles may not be used for
   •
                                                              transportation if any safety repairs are needed.
Memorandum dated 7/14/2006 on “Escape                         Vehicles equipped with specialized gear for the
Reporting” from the ICE/ERO Director, which                   transportation of detainees with physical disabilities
specifies requirements for the reporting, tracking            must also undergo appropriate inspections and
and investigating of the escape of an ICE/ERO                 maintenance to ensure the equipment remains in
detainee.                                                     good order.
V. Expected Practices                                         C. Transportation Planning and
                                                              Scheduling
A. Written Policy and Procedures
  Required                                                    The Field Office Director has overall responsibility
                                                              for all aspects of vehicle operations.
The facility administrator shall develop and
implement written policy, procedures and guidelines           The facility administrator (or designee) is responsible
                                                              for setting schedules and monitoring vehicular

1.3 | Transportation (by Land)                           37                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 43 of 456 Page ID
                                        #:3530


maintenance, making logistical arrangements to                 with the CDL manual or the highest prevailing
transport detainees, supervising and instructing               standard and must maintain complete control of the
personnel, and protecting detainee security. Before            vehicle at all times.
departure, the plans shall be revised as necessary,            Driving under the influence of drugs or alcohol is
based on weather and road conditions and any other             prohibited. In addition to any other random testing
relevant considerations.
                                                               as part of a drug-free workplace program, all officers
D. Transporting Officer Responsibilities                       assigned to transportation are subject to the U.S.
                                                               Department of Transportation (DOT) drug—and
1. Training Required
                                                               alcohol—testing program.
To be assigned to a bus transporting detainees, an             The transporting officers shall comply with all state
officer must have successfully completed the                   and federal motor vehicle regulations (including
ICE/ERO bus driver training program, or a                      DOT, Interstate Commerce Commission and
comparable approved training program, and all local            Environmental Protection Agency), including, but
state requirements for a commercial driver’s license           not limited to:
(CDL). In addition, the driver must have the
appropriate state issued CDL.                                  a. wearing a seat belt when the vehicle is moving;

Bus-driver trainees may operate the vehicle during             b. holding a valid state issued CDL;
any segment of a run when detainees are not on                 c. inspecting the vehicle, using a checklist and
board, but only under the direct supervision of a                 noting any defect that may render the vehicle
certified bus instructor licensed by the state in which           unsafe or inoperable;
they reside.
                                                               d. transporting detainees in a safe and humane
2. Forms and Files                                                manner;
For each vehicle operator and other employees                  e. verifying individual identities and checking
assigned to bus transportation duties, supervisors                documentation when transferring or receiving
shall maintain at the official duty station a file                detainees;
containing:
                                                               f. driving defensively, taking care to protect the
a. certificate of completion from a bus training                  vehicle and occupants, obeying traffic laws and
   program, as applicable;                                        immediately reporting damage or accidents;
b. copy of the CDL;                                            g. re-inspecting the vehicle after each trip and
   1) every motor vehicle operator shall complete                 completing a vehicle inspection report, including
      the following forms (or equivalent) for                     an odometer reading;
      his/her official personnel folder (OPF): SF-47,          h. returning the vehicle keys to the control officer or
      G-392 and G-294. Every motor vehicle                        supervisor, according to facility procedures;
      operator is also responsible for renewing these
                                                               i. recording authorized expenses (e.g., fuel,
      documents as necessary, and for providing to
                                                                  emergency services, oil) on Form G-205 or
      the OPF copies of all renewals and other
                                                                  (applicable current form; in event of an update,
      changes/updates.
                                                                  use the “Government-owned Vehicle Record”),
3. Operating the Vehicle                                          specifying the exact amount and the date, and
The driver shall operate the vehicle in accordance                keeping all receipts and submitting them along


1.3 | Transportation (by Land)                            38                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 44 of 456 Page ID
                                        #:3531


   with the appropriate form at the end of each                  contact the local law enforcement agency for advice
   month; and                                                    or permission to use one of its parking places.
j. Safeguarding credit cards assigned to the vehicle.            E. Officer Uniform and Equipment
4. Driving Hours and Number of Operators                         All officers transporting ICE/ERO detainees shall
Each officer must recognize the limitations imposed              wear their prescribed uniforms unless other attire is
by his/her own driving skills, personal distractions             authorized by the facility administrator.
and environmental conditions, and must modify                    1. Every transporting officer shall wear a uniform in
his/her driving accordingly. The following rules                    accordance with established procedures. Certain
apply to all members of the vehicle crew, whether                   transportation details may require wearing of
driving or not, and it is the officer’s responsibility to           street or business attire; in these cases, the facility
inform a transportation supervisor if he/she is                     administrator shall establish a dress code for such
unable to make a trip because of these rules:                       occasions. The dress code shall prohibit the
a. A CDL is required for each officer assigned to bus               wearing of jumpsuits.
   operations.                                                   2. Every transporting officer shall be issued and
b. While operating a vehicle requiring a CDL,                       instructed to wear a protective vest while
   drivers must comply with all rules and                           participating in the transportation program.
   regulations pertaining to CDL operations.                     3. Equipment recommended for each trip includes,
c. Drivers must be off-duty for the eight (8) hours                 but is not limited to, the following:
   immediately before any trip or trip segment.                     a. flashlights;
d. Maximum driving time (i.e., time on the road) is                 b. extra handcuffs;
   governed by USDOT.
                                                                    c. flex-cuffs and cutter; and
e. In an emergency or under unforeseen and adverse
   driving conditions only, the vehicle crew may                    d. other authorized intermediate force (“non­
   drive as long as necessary to reach a safe and                      lethal,” “non-deadly”) weapons.
   secure stopping area.                                         F. Pre-departure Vehicle and Security
f. When vehicles without detainees travel in                        Check
   tandem, a single officer may be assigned to each.
                                                                 Prior to departure, all officers assigned to transport
   Unaccompanied officers may also drive empty
                                                                 detainees must be present to ensure a complete and
   vehicles for certain purposes, such as maintenance
                                                                 thorough inspection and search, and shall:
   trips.
                                                                 1. inspect the vehicle for mechanical and electrical
5. Vehicle Security
                                                                    problems;
Officers shall secure a vehicle before leaving it
                                                                 2. take any necessary special precautionary measures
unattended, including removing keys from the
                                                                    for transporting a detainee identified as a special-
ignition immediately upon parking the vehicle.
                                                                    handling case (e.g., for reasons of security,
Officers shall avoid parking in a spot where the                    medical, physical, psychological problems,
vehicle may attract undue attention or be vulnerable                and/or transporting juveniles) while the search is
to vandalism or sabotage. If officers cannot locate a               in progress;
parking area with adequate security, they shall
                                                                 3. test the emergency exits and test the key for every

1.3 | Transportation (by Land)                              39                                             PBNDS 2011
                                                                                                 (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 45 of 456 Page ID
                                        #:3532


   lock located in or on the vehicle. A complete set           plans with the SIEA or authorized designee before
   of these keys shall travel with the vehicle at all          beginning the detail.
   times, in a secure place known to every                     All completed G-391 forms, or equivalents shall be
   transporting officer;                                       filed in order by month, with the previous month’s
4. search for hidden weapons and other contraband              forms readily available for review, and shall be
   before every trip, including the driver’s                   retained for a minimum of three years.
   compartment and glove compartment, the                      2. Documents That Accompany the Detainee
   detainee seating area and the cargo compartment;
                                                               The Directive on Detainee Transfers explains the files
5. search the staging area prior to loading detainees          and documents that must be prepared and organized
   to ensure that the area is clear of any weapons or          in preparation for a detainee’s transfer. ICE/ERO staff
   contraband;                                                 of the sending facility is required to complete a
6. thoroughly search each detainee as he/she is                Detainee Transfer Checklist to ensure all procedures
   about to board the vehicle; and                             are completed and place a copy in the detainee’s A-
7. ensure that when vehicles are equipped with                 file or work folder.
   seatbelts, detainees are properly secured before            Standard 7.4 “Detainee Transfers” also requires that
   the transport begins according to established ICE           a Medical Transfer Summary accompany the
   policies and procedures regarding searches.                 detainee. If official health records accompany the
                                                               detainee, they are to be placed in a sealed envelope
G. Required Documents
                                                               or other container labeled with the detainee’s name
1. Transport Documentation                                     and A-number and marked “Confidential Medical
                                                               Records.”
No detainee may be transported to/from any facility,
including Field Office detention areas, unless a Form          Transportation staff may not transport a detainee
G-391, I-216, I-203, or equivalent, is furnished,              without the documents as required by the Directive
authorizing the removal. These forms must be                   on Detainee Transfers and Standard 7.4 “Detainee
properly signed and shall clearly indicate the name            Transfers.” Staff is responsible for delivering all
of the detainee(s), the place or places to be escorted,        required documents and the transfer summary to
the purpose of the trip and other information                  personnel at the receiving facility.
necessary to carry out the detail efficiently.                 To ensure that the receiving facility also receives the
In SPCs, CDFs, and IGSAs with a sufficient ICE/ERO             detainee’s files and other required documentation:
onsite presence, the authorized ICE official shall             a. transportation officers may not accept a detainee
check records and ascertain if the detainee has a                 without the required documents;
criminal history, is dangerous or has an escape
record. Any information of an adverse nature shall             b. the receiving facility may refuse to accept a
be clearly indicated on the G-391 and the escorting               detainee without the required documents; and
officers shall be warned to take the necessary                 c. the receiving facility must report any exceptions
precautions. Before beginning the detail, escorting               to the Field Office and the Deputy Assistant
and transportation officers shall read their                      Director, Detention Management Division.
instructions and clearly understand the reason that
the detainee is being taken from the facility. The             H. Departure Scheduling and Security
officers shall also discuss emergency and alternate            The vehicle crew shall organize driving time so

1.3 | Transportation (by Land)                            40                                            PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 46 of 456 Page ID
                                        #:3533


detainees arrive at the designated meeting area on                   are sufficient documentation for the transfer to
schedule.                                                            proceed.
Before transferring detainees from one facility to             2. Staff shall include, in the “checked baggage”
another, a designated officer shall inform the                    section on each I-216, the I-77 numbers, to be
receiving office of:                                              verified by receiving facility staff;
1. the estimated time of departure and arrival                 3. The lead driver shall check the manifest against
   (ETD/ETA);                                                     the number of packages by detainee name and A-
                                                                  number before signing the I-216 or placing the
2. the number of detainees in each of the following
                                                                  baggage on the bus.
   categories:
                                                               4. In addition to the requirements of standard “2.5
   a. new arrivals (remaining at the facility);
                                                                  Funds and Personal Property”:
   b. drop-offs; and
                                                                  a. Staff shall complete a separate I-77 for each
   c. overnighters;                                                  piece of baggage, and shall record the
3. the total number of detainees;                                    detainee’s name on the top, middle, and
                                                                     bottom portions; and
4. any special-handling cases, with details about the
   special requirements (e.g., medications,                       b. Staff shall enact the following procedure for
   restraints, special equipment); and                               each piece of baggage and corresponding I-77
                                                                     form, and:
5. any actual or estimated delays in departure, and
   the accordingly revised ETA(s).                                   1) attach the string on the top of the I-77 to
                                                                        the corresponding piece of baggage, and
I. Transfer of Funds, Valuables and                                     secure the detainee’s signature on the back
   Personal Property                                                    of the I-77;
In accordance with standards “2.1 Admission and                      2) attach the middle section to the copy of the
Release” and “2.5 Funds and Personal Property,”                         I-385 that shall accompany the detainee to
facility staff shall inspect and inventory the personal                 the final destination; and
property of detainees transferring from one facility                 3) provide the bottom portion to the detainee
to another.                                                             as a receipt.
In addition, at the originating facility:
                                                               J. Loading a Vehicle
1. Staff shall ask each detainee whether he/she has
                                                               1. Security and Occupancy
   in his/her possession all funds, valuables and
   other personal property listed on the property              Armed officers shall be posted whenever detainees
   inventory form:                                             enter or exit a vehicle outside a secure area.
   a. If a detainee answers “yes,” he/she may board            The facility administrator shall ensure that all
      the vehicle; or                                          vehicles are assigned an occupancy rating in
                                                               compliance with the U.S. Department of
   b. If a detainee claims missing funds, valuables,
                                                               Transportation (DOT). The number of detainees
      or personal property, the detainee shall remain
                                                               transported may not exceed the established
      at the facility until required paperwork is
                                                               occupancy level.
      completed. Photocopies of completed forms


1.3 | Transportation (by Land)                            41                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 47 of 456 Page ID
                                        #:3534


The escorting officer/assistant driver shall instruct        e. to transport detainees with disabilities safely and
the detainees about rules of conduct during the trip.           securely, transportation officers shall make
                                                                reasonable accommodations for them, in so far as
The lead driver shall be responsible for managing the
                                                                is practicable;
detainees’ move from the staging area into the
vehicle. The number of available officers shall              f. seat detainees in restraints (whose documents or
determine whether detainees move at one time or in              behavior in transit indicate a security risk) in the
groups.                                                         first seats behind the security screen and record in
2. Items Detainees May Keep in Their Possession                 a log maintained by the officers the detainee’s
                                                                name, reason for using restraints, type of
Ordinarily, detainees in transport may keep the                 restraints, and times restraints were applied and
following in their possession: jewelry (wedding                 removed;
rings and approved religious items), eyeglasses, and
                                                             g. conduct a visual count once all passengers are
receipts for property and money (G-589, I-77).
                                                                seated on board, and every time before resuming
However, if the transporting officers determine that
                                                                the trip after the vehicle makes a scheduled or
any of these items may compromise officer or
                                                                unscheduled stop; and
detainee safety, the items shall be removed from the
detainee’s possession and returned to the detainee or        h. assist detainees with disabilities and special needs
placed in an appropriate storage area.                          to their designated seat and ensure females and
                                                                minors are seated according to the directives in
In some instances, the vehicle crew shall safeguard
                                                                section T of this standard.
and dispense prescription medicines as prescribed,
noting the detainee’s name, A-number, date and               K. Responsibilities En Route
time(s) dispensed, and by whom. Such notes shall
                                                             1. Point of Contact
be attached to the detainee’s medical record or A-
file.                                                        The next receiving office on the vehicle route serves
3. Count, Identification, and Seating                        as the contact point and is responsible for
                                                             monitoring the vehicle’s schedule.
To confirm the identities of the detainees they are
transporting, the vehicle crew shall:                        Upon making contact with an arriving vehicle, the
                                                             receiving officers shall certify, by signing the
a. summon the detainee, by surname, to the vehicle;          accompanying Form I-216, that they are taking
b. ask detainee to state his/her complete name;              custody of the specified detainees.
c. compare name and face with the Booking Card               Each office shall develop and post written guidelines
   (I-385) or equivalent and attached photo and the          for tracing procedures to locate an overdue vehicle.
   Record of Persons and Property Transferred (I­            If the vehicle does not arrive within range of the
   216) or equivalent. If necessary, refer to the I­         ETA, the contact point shall set the tracing
   385 or equivalent for additional biographical             procedures in motion.
   information;                                              2. Safety and Security
d. seat each detainee in accordance with written             For safety purposes, all personnel shall remain seated
   procedures from the facility administrator, with          while the vehicle is in motion.
   particular attention to detainees with physical or
   mental health conditions, or who may need to be           The vehicle crew shall keep the cage doors locked
   afforded closer observation for their own safety;         whenever detainees are on board, and the assistant

1.3 | Transportation (by Land)                          42                                           PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 48 of 456 Page ID
                                        #:3535


driver is responsible for detainee oversight during             appropriately documented.
transport. Officers must maintain a clear view of the           The requirements specified in standard “4.1 Food
entire vehicle compartment and remain alert for                 Service” apply equally to food served in transit and
behavior that could jeopardize safety and security.             in detention facilities.
Detainees shall not have access to any personal                 In the interest of safety, detainees shall have no
baggage or packages while in transit (except as                 access to eating utensils (disposable or otherwise)
specified above in “Section J.2, Items Detainees May            while in transit.
Keep in Their Possession”).
                                                                Transporting officers shall observe safe-handling
A complete set of keys for every lock located in or on          procedures at all times.
the vehicle shall travel with the vehicle at all times,
in a secure place known to every transporting                   In transit, the crew shall store and serve food at the
officer, and the crew shall keep bolt cutters in the            required temperatures. The crew shall maintain a
forward compartment with the outer equipment for                constant supply of drinking water and ice in the
use in an emergency.                                            water container(s), along with paper cups. A small
                                                                number of disposable garbage receptacles (i.e.,
An armed officer may not enter the secure area of               plastic bags) shall be kept in the driver’s
the vehicle. If he/she must enter that area, the officer        compartment, with the remainder stored in the
shall first leave the weapon(s) with another officer            equipment box located in the forward baggage
for safekeeping or, if the vehicle is equipped with             compartment.
weapons lockers, in a locker.
                                                                The food service administrator shall monitor the
3. Stops
                                                                condition and routine cleansing and sterilizing of
During stops, which the vehicle crew shall keep to a            drinking-water containers, basins, latrines, etc., in
minimum, detainees shall not leave the vehicle until            vehicles to ensure compliance with standard “4.1
the transporting officers have secured the area.                Food Service.”
When the detainees disembark, the officers shall                In an emergency, the transporting officers may
keep them under constant observation to prevent                 purchase meals from a commercial source, obtaining
external contact(s) and/or contraband smuggling or              receipts for later reimbursement.
exchange. At least one officer shall remain in the
vehicle when one or more detainees are present.                 M. Vehicle Communication
L. Meals                                                        Every vehicle shall be equipped with a functioning
                                                                two-way radio. Every crew shall also carry at least
The vehicle crew shall provide meals and snacks                 one portable radio, so that officers can maintain
during any transfer that exceeds six hours. Officers            contact if one or more must leave the vehicle. The
shall consider when the detainees last ate before               vehicle’s communications system shall also include a
serving meals and snacks. Special considerations shall          cellular phone for use when radio communications
be given to minors, pregnant female detainees, and              are degraded (e.g., in dead zones, on different
detainees who have medical conditions.                          frequencies).
Meal times, the number of meals, and the types of
                                                                N. Vehicle Sanitation
meals provided shall be recorded. Officers also shall
record the identifying information of any detainee              Vehicles must be kept clean and sanitary at all times.
who refuses a meal and that information shall be                The facility administrator shall establish the


1.3 | Transportation (by Land)                             43                                            PBNDS 2011
                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 49 of 456 Page ID
                                        #:3536


procedures and schedule for sanitizing facility                 facility.
vehicles. Vehicle crew responsibilities include, but
                                                                Q. Vehicle Equipment
are not limited to:
1. dumping septic tank contents at the locations                In SPCs and CDFs, the Field Office will provide the
   specified; and                                               following equipment as appropriate for each vehicle:

2. maintaining an adequate supply of water and                  1. mobile radio(s) able to communicate on
   chemicals in the toilet at all times, including                 frequencies used by Border Patrol and/or other
   monitoring the inventory of chemical supplies                   law enforcement agencies;
   stored in the forward baggage compartment.                   2. cellular phone (backup communication system);
O. Officer Conduct                                              3. in the forward baggage compartment, of buses,
                                                                   two equipment boxes containing:
Recognizing the effect of personal appearance,
speech, conduct and demeanor in communicating                      a. (in box #1:) large bolt cutters, fuses, fan belts,
the appropriate sense of authority, assigned                          jack, small hand tools, flashlight, lantern, rags,
transportation staff shall dress, speak and act with the              disposable trash bags, broom, ground cloth,
utmost professionalism. Assigned transportation staff                 two sets of coveralls, and work gloves (fleet
shall conduct themselves in a manner that reflects                    officer/shop supervisor maintains inventory
positively on ICE/ERO.                                                and checks written inventory quarterly);
The vehicle crew falls under the responsibility of the             b. (in box #2:) transmission fluid, water for
Field Office Director with jurisdiction at each facility              radiator, oil, toilet disinfectant, extra fire
en route, whether during an intermediate stop or at                   extinguisher(s), road flares, and reflectors
the final destination. This responsibility remains in                 (transporting officers record amount and date
effect until the vehicle’s departure, and applies only                used and by whom on inventory sheets kept in
to the current trip. If problems arise, the lead driver               box #2, likewise maintaining MSDS sheets as
must contact the Field Office Director, or designee.                  necessary); and
Transportation staff shall comply with all rules and               c. other equipment to be added as necessary
procedures governing use of government vehicles.                      (transporting officers shall provide supervisors
They shall not transport any personal items other than                with written notification of inventory needs,
those needed to carry out their assigned duties during                including items that need replenishing or
the trip. The possession or use of alcoholic beverages                replacing).
and illegal drugs is strictly prohibited.                       4. first-aid equipment bag (disaster kit), auxiliary to
Using common sense, transportation staff shall                     the first-aid kit in the driver’s compartment
handle any crises that may arise. While treating all               (officers shall document each emergency
persons with courtesy and respect, they shall not                  requiring first-aid treatment, including whether
compromise security or the accomplishment of their                 and how quickly the injured individual(s)
mission.                                                           received proper medical care);

P. Firearms Storage                                             5. emergency blankets equal to the rated capacity of
                                                                   the vehicle;
Every facility administrator shall ensure that the on-
                                                                6. boarding bag containing extra forms, a camera
site supply of gun lockers can accommodate the
non-resident vehicle crews during stops at the
                                                                   that produces instant photographs, film, batteries,

1.3 | Transportation (by Land)                             44                                           PBNDS 2011
                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 50 of 456 Page ID
                                        #:3537


   and emergency phone numbers for ICE/ERO                     shall not handcuff women or minors unless they
   offices, local police, state police, etc.;                  have shown or threatened violent behavior, have a
                                                               history of criminal activity, or an articulable
7. spare tire and snow chains (if applicable);
                                                               likelihood of escape exists. If an exception arises, the
8. restraining equipment, including, at a minimum:             officers shall document the incident, recording the
   a. on buses: 50 sets of waist chains; 50 sets of leg        facts and the reasoning behind the decision.
      irons; and 2 sets of leg irons modified for use          S. Emergency Situations
      as hand cuffs (extra-large); or
                                                               If an emergency occurs within a reasonable distance
   b. on other vehicles: equipment equal to the                of an ICE/ERO office, assigned transportation staff
      rated capacity of the vehicle.                           shall make every effort to reach that office before
9. All restraining equipment must be of high quality           taking extraordinary measures. However, if moving
   and must be maintained in good operating                    seems ill-advised or impossible, assigned
   condition and kept in the forward baggage                   transportation staff shall contact the office, stating
   compartment with the other supplies; and                    their location and the nature of the problem, to
10. appropriate storage for firearms.                          ensure provisions for secure and immediate
                                                               assistance.
The vehicle crew shall determine which safety and
security equipment to use in an emergency. The                 If the situation is life-threatening, the vehicle crew
crew shall maintain restraints and other equipment             shall not wait for help from an ICE/ERO office but
in good working order.                                         shall take immediate action.
                                                               The facility administrator shall establish written
R. Use of Restraints
                                                               procedures for transportation staff to follow during
In accordance with this standard and “2.15 Use of              an en-route emergency. The written procedures shall
Force and Restraints,” officers shall use authorized           cover the following scenarios.
techniques and common sense when applying                      1. Attack
restraints. To ensure safe and humane treatment, the
officers shall check the fit of restraining devices            If attacked, the vehicle crew must request assistance
immediately after application, at every relay point,           from the nearest law enforcement agency,
and any time the detainee complains. Properly fitting          continuing to drive until the vehicle becomes
restraints do not restrict breathing or blood                  incapacitated. The transportation staff shall do
circulation.                                                   everything possible to protect the safety of everyone
                                                               in the vehicle.
The officers shall double-lock the restraining
device(s) and secure the handcuffs to the waist                2. Escape
chain. Under no circumstances shall officers attach a          If a detainee escapes, the assigned transportation staff
restraining device to an immovable object,                     shall not jeopardize the security of the remaining
including, but not limited to, security bars, seats,           detainees by chasing the escapee. Instead,
steering wheel, or any other part of a vehicle.                transportation staff shall notify the nearest ICE/ERO
Officers carrying firearms shall exercise caution if           office, providing the escapee’s name, A-number,
close contact with a detainee becomes necessary in             height, weight, type of clothing, and direction of
an emergency.                                                  flight (if known). The office shall relay this
Barring exigent circumstances, transporting officers           information directly to local law enforcement


1.3 | Transportation (by Land)                            45                                            PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 51 of 456 Page ID
                                        #:3538


agencies.                                                     transportation staff shall request assistance from the
The vehicle crew shall prepare a fully documented             nearest medical facility, local law enforcement
written report of the escape and/or attempted                 agencies and emergency services. The transportation
escape.                                                       staff shall initiate life-saving procedures as time-
                                                              appropriate, proceeding if security permits. The
3. Hostages                                                   closest ICE/ERO office shall prepare procurement
If a hostage situation occurs on board the vehicle, at        paperwork and make arrangements for
least one assigned transportation staff member shall          hospitalization, security, etc.
secure the vehicle perimeter while another notifies           5. Death
the closest ICE/ERO office of the situation. The
assigned transportation staff shall make every effort         If a detainee dies while in transit, assigned
to determine who is involved and whether they are             transportation staff shall notify the originating or
armed, relaying this information to the ICE/ERO               receiving office as soon as possible and shall follow
office and local law enforcement agencies. Under no           procedures specified in standard “4.7 Terminal
circumstances shall an assigned transportation officer        Illness, Advance Directives and Death.”
bargain with or take orders from the hostage­                 The closest ICE/ERO office shall coordinate with
taker(s), regardless of the status or rank of the             other agencies, including the coroner, required to be
hostage(s).                                                   on the scene when the body is removed from the
The vehicle crew shall hold all detainees on board            vehicle. The removal must take place in the state
until help arrives, in the event that the hostage­            where death occurred. Standard “4.7 Terminal
taker(s) allow(s) non-participants to disembark.              Illness, Advance Directives and Death” specifies the
Regardless of demands, the transportation staff shall         procedures with which assigned transportation staff
not allow any hostage-taker(s) off the bus, with or           must comply.
without the hostages.                                         6. Fire
Because of the need to interview witnesses, examine           In case of fire in or on the vehicle, the driver shall
the crime scene, etc., a hostage situation shall              immediately stop the vehicle. The crew shall fight
effectively end a transportation assignment. Once the         the fire with the on-board equipment. If necessary,
hostage situation is resolved, assigned transportation        assigned transportation staff shall request assistance
staff shall receive instructions regarding how and            from the local fire department and law enforcement
where to proceed.                                             agency. If the fire forces evacuation of the bus, the
The vehicle crew’s incident report shall note                 crew is responsible for maintaining accountability
participants, witnesses and action taken.                     and security while removing detainees in an orderly
                                                              fashion.
4. Illness
                                                              7. Riots
If a detainee becomes ill while in transit, the
assigned transportation staff shall take appropriate          If a riot, fight, or any disturbance occurs on the bus,
action and alert the receiving office in order to             the assistant driver shall order the detainees to cease
prepare to handle the situation.                              and the driver shall attempt to move the bus to the
                                                              side of the road. If necessary, the crew shall request
If a detainee becomes ill while in transit and the            assistance from the local law enforcement agency.
illness requires immediate medical treatment (e.g.,           Efforts shall be made to determine the instigators,
in the event of a heart attack), assigned                     number of detainees involved, names and A­

1.3 | Transportation (by Land)                           46                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 52 of 456 Page ID
                                        #:3539


numbers.                                                          agency.
When sufficient assistance is available, the assigned             10. Natural Disasters
transportation staff shall attempt to regain control,             The facility administrator shall develop written
using only as much force (e.g., with restraints or                procedures for transportation officers to follow in the
pepper spray) as necessary. Assigned transportation               event of severe weather or a natural disaster.
staff may not enter the screened area bearing arms.
                                                                  In a flood, dust storm, ice storm, tornado or other
8. Traffic Accident
                                                                  natural disaster, the vehicle crew shall contact state
The facility administrator shall establish written                authorities to assess road conditions along the
procedures for vehicle crews involved in traffic                  planned route.
accidents.                                                        If driving conditions are unlikely to improve, the
After an accident, assigned transportation staff shall            vehicle crew shall look for a safe area to park the
secure the area, request assistance from a local law              vehicle and request further instructions from the
enforcement agency, and obtain medical assistance                 receiving office.
for anyone injured. Regardless of the severity of the             Should it become necessary to exit the vehicle, the
accident, the assigned transportation staff must report           detainees must be directed to a safe area. In such a
the accident to the local law enforcement agency and              case, officers must maintain a heightened alertness
the nearest ICE/ERO office. They must also obtain a               for the duration of the emergency. When the
police report for the record, in case of future                   emergency has passed, the assigned transportation
allegations or lawsuits against ICE/ERO or individual             staff shall return all detainees to the vehicle and
officers. The driver must record witnesses’ names,                conduct an accurate count.
addresses, and phone numbers on Form SF-94.
                                                                  T. Transportation of Females and Minors
The assigned transportation staff shall discuss the issue
of responsibility for the accident only with their chain          The facility administrator shall develop written
of command. Upon arriving at the receiving office, the            procedures for vehicle crews transporting females.
assigned transportation staff shall report the accident to
                                                                  Except for emergent or extraordinary circumstances
the Field Office Director, or designee and prepare the            as approved by the Field Office Director(s), females
required forms.                                                   may not be transported by bus for more than ten
9. Vehicle Failure                                                hours. Otherwise, transportation by auto or van is
The facility administrator shall develop written                  required, with frequent breaks.
procedures for assigned transportation staff to follow            Females shall be seated in the front of the vehicle.
when the vehicle develops mechanical problems en                  Minors shall be separated from unrelated adults at all
route.
                                                                  times during transport and seated in an area of the
Crew in an ICE/ERO-owned vehicle that develops                    vehicle near officers and under their close
mechanical problems en route shall attempt to isolate             supervision.
the problem, and shall then contact the nearest                   Assigned transportation staff shall search a detainee
ICE/ERO office. Unless the vehicle constitutes a                  of the opposite sex only in extraordinary
traffic hazard in its current location, the crew shall            circumstances and only when a same-sex officer is
not move it until instructed to do so. If the assigned            not available.
transportation staff fail to connect with the ICE/ERO
office, they shall try to reach a local law enforcement           When transporting detainees of the opposite gender,

1.3 | Transportation (by Land)                               47                                            PBNDS 2011
                                                                                                 (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 53 of 456 Page ID
                                        #:3540


assigned transportation staff shall call in their time of        single detainee of the opposite gender. Further, if
departure and odometer reading; and then do so                   there is an expectation that a pat down will occur
again upon arrival, to account for their time.                   during transport, an assigned transportation staff
                                                                 member of the same gender as the detainee(s) must
Except in emergency situations, a single
                                                                 be present.
transportation staff member may not transport a




1.3 | Transportation (by Land)                              48                                         PBNDS 2011
                                                                                              (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 54 of 456 Page ID
                                         #:3541


                                                                 not be strip searched when entering ICE detention
2.1 Admission and                                                facilities.
    Release                                                   2. Each detainee’s personal property and valuables
                                                                 shall be checked for contraband, inventoried,
I. Purpose and Scope                                             receipted and stored.
This detention standard protects the community,               3. Each detainee’s identification documents shall be
detainees, staff, volunteers and contractors by                  provided to ICE/ERO and, as appropriate a copy
ensuring secure and orderly operations when                      placed in the detention file.
detainees are admitted to or released from a facility.        4. Medical and mental health screening shall be
This detention standard applies to the following                 conducted to identify requirements for medical
types of facilities housing ICE/ERO detainees:                   care, special needs and housing, and to protect
                                                                 the health of others in the facility.
  •   Service Processing Centers (SPCs);
                                                              5. Each detainee shall undergo screening interviews
  •   Contract Detention Facilities (CDFs); and                  and shall complete questionnaires and other
  •   State or local government facilities used by               forms in accordance with the PBNDS.
      ERO through Intergovernmental Service                   6. Each detainee shall be given an opportunity to
      Agreements (IGSAs) to hold detainees for more              shower and shall be issued clean clothing,
      than 72 hours.                                             bedding, towels, and personal hygiene items.
Procedures in italics are specifically required for           7. Each newly admitted detainee shall be kept
SPCs, CDFs, and Dedicated IGSA facilities. Non-                  separated from the general population until
dedicated IGSA facilities must conform to these                  health, housing and custody classification is
procedures or adopt, adapt or establish alternatives,            completed but not longer than 12 hours.
provided they meet or exceed the intent represented
                                                              8. Each newly admitted detainee shall be oriented to
by these procedures.
                                                                 the facility through written material on facility
Various terms used in this standard may be defined               policies, rules, prohibited acts and procedures
in standard “7.5 Definitions.”                                   and, in some facilities, by viewing an orientation
For all types of facilities, procedures that appear in           video.
italics with a marked (**) on the page indicate               9. The facility shall provide communication
optimum levels of compliance for this standard.                  assistance to detainees with disabilities and
                                                                 detainees who are limited in their English
II. Expected Outcomes                                            proficiency (LEP). The facility will provide
The expected outcomes of this detention standard                 detainees with disabilities with effective
are as follows (specific requirements are defined in             communication, which may include the
“V. Expected Practices”).                                        provision of auxiliary aids, such as readers,
                                                                 materials in Braille, audio recordings, telephone
1. Each detainee shall be screened to ensure facility            handset amplifiers, telephones compatible with
   safety, security and good order. Searches should              hearing aids, telecommunications devices for deaf
   be conducted in the least-intrusive manner                    persons (TTYs), interpreters, and note-takers, as
   possible. Absent reasonable suspicion that a                  needed. The facility will also provide detainees
   detainee is concealing contraband, detainees shall            who are LEP with language assistance, including

2.1 | Admission and Release                              49                                          PBNDS 2011
                                                                                            (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 55 of 456 Page ID
                                         #:3542


   bilingual staff or professional interpretation and            •   “2.3 Contraband”;
   translation services, to provide them with
                                                                 •   “2.5 Funds and Personal Property”;
   meaningful access to its programs and activities.
                                                                 •   “2.10 Searches of Detainees”;
   All written materials provided to detainees shall
   generally be translated into Spanish. Where                   •   “4.5 Personal Hygiene”;
   practicable, provisions for written translation shall
                                                                 •   “5.6 Telephone Access”; and
   be made for other significant segments of the
   population with limited English proficiency.                  •   “6.1 Detainee Handbook.”
   Oral interpretation or assistance shall be provided          “Standards to Prevent, Detect, and Respond to Sexual
   to any detainee who speaks another language in               Abuse and Assault in Confinement Facilities,” 79
   which written material has not been translated or            Fed. Reg. 13100 (Mar. 7, 2014).
   who is illiterate.
                                                                V. Expected Practices
10.     Detainees shall be released, removed or
   transferred from a facility only when staff have             A. Overview of Admission, Orientation and
   followed specified procedures and completed                  Release
   required forms.
                                                                As detailed below, each facility is required to
11. The facility shall maintain accurate records and            implement written policies and procedures for the
    documentation in an ICE/ERO approved                        intake and reception of newly arrived detainees, and
    electronic format on all detainees’ admission,              to provide these detainees with information about
    orientation, discipline and release.                        facility policies, rules and procedures. At intake,
     Detainees shall have access to one free telephone          detainees shall be searched, and their personal
     call during the admission process as provided in           property and valuables checked for contraband,
     the directive on “Detainee Transfers.”                     inventoried, receipted and stored. Each detainee’s
                                                                identification documents shall be secured and given
III. Standards Affected                                         to ICE/ERO. Medical screening protects the health of
                                                                the detainee and others in the facility, and the
This detention standard replaces “Admission and
                                                                detainee shall be given an opportunity to shower and
Release” dated 12/2/2008.
                                                                shall be issued clean clothing, bedding, towels and
IV. References                                                  personal hygiene items.

American Correctional Association, Performance-                 Each new arrival shall undergo screening interviews,
based Standards for Adult Local Detention                       and shall complete questionnaires and other forms.
                                                                For safety, security and good order of the facility,
Facilities, 4th Edition: 4-ALDF-2A-08, 2A-17, 2A­
                                                                each newly arrived detainee shall be kept separated
19, 2A-20, 2A-21, 2A-22, 2A-23, 2A-24, 2A-25,
                                                                from the general population until he/she is classified
2A-26, 2A-27, 2A-28, 2A-29, 2A-30, 2A-32, 2A­
                                                                and housed accordingly.
33, 2C-03, 2C-04, 2C-05, 3A-01, 4B-02, 4B-06,
4C-29, 5B-18, 6A-05, 7D-11, 7D-20.                              Each new arrival shall be oriented to facility
ICE/ERO Performance-based National Detention                    operations through written material in the form of
                                                                an ICE National Detention Handbook or
Standards 2011:
                                                                equivalent, covering such issues as access to health
 •    “2.2 Custody Classification System”;                      care services, sick call and grievance procedures, and

2.1 | Admission and Release                                50                                           PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 56 of 456 Page ID
                                        #:3543


the facility’s rules and prohibited acts. In some              immediately outside the room where the detainee
facilities, they may have an opportunity to view an            changes clothing and showers, with the door ajar to
orientation video.                                             hear what transpires inside. The staff member must
                                                               be prepared to intervene or provide assistance if
Before a detainee’s release, removal or transfer from
                                                               he/she hears or observes any indication of a possible
a facility, staff must follow specified procedures and
                                                               emergency or contraband smuggling.
complete various forms.
                                                               To maintain standards of personal hygiene and to
B. Intake and Reception
                                                               prevent the spread of communicable diseases and
1. Admission Processes                                         other unhealthy conditions within the housing units,
                                                               where possible, every detainee shall shower before
All facilities shall have in place a written policy and
                                                               entering his/her assigned unit. During the detainee’s
procedure related to the admissions process, which
                                                               shower, an officer of the same gender shall remain
shall include intake and admissions forms and
                                                               in the immediate area as described above.
screening forms. Staff members shall be provided
with adequate training on the admissions process at            3. Search of Clothing and Personal Items
the facility. Admission processes for a newly                  Staff shall focus search efforts on commonly used
admitted detainee shall include, but not be limited            hiding and smuggling places, such as pockets,
to:                                                            waistbands, seams, collars, zipper areas, cuffs and
a. recording basic personal information;                       shoe exteriors and interiors, including under the
                                                               inner soles.
b. criminal history check;
                                                               Staff shall also inspect all open containers, and
c. photographing and fingerprinting, including
                                                               inventory and store factory-sealed durable goods in
   notation of identifying marks or other unusual
                                                               accordance with facility procedures.
   physical characteristics;
                                                               Items discovered during the search of a detainee or
d. medical and mental health screenings; and
                                                               his/her property shall be identified as:
e. inventory of personal property.
                                                               a. contraband, and processed in accordance with
2. Screening of Detainees                                         standard “2.3 Contraband”; or
All detainees shall be screened upon admission;                b. funds, valuables or other personal property, to be
screening shall ordinarily include:                               kept in the detainee’s possession or inventoried,
a. screening with a metal detector;                               receipted, stored or mailed to an address provided
                                                                  by the detainee, in accordance with standard “2.5
b. a thorough pat search; and                                     Funds and Personal Property.”
c. a search of each detainee’s clothing (and issuance          4. Strip Searches
   of institutional clothing).
                                                               a. Description
Staff shall permit the detainee to change clothing and            Staff shall not routinely require a detainee to
shower in a private room without being visually                   remove clothing or require a detainee to expose
observed by staff, unless the staff member has                    private parts of his/her body to search for
reasonable suspicion to search the detainee in                    contraband.
accordance with the following section on “Strip
Searches” and standard “2.10 Searches of Detainees.”              A strip search must take place in an area that
A staff member of the same gender shall be present                affords privacy from other detainees and from

2.1 | Admission and Release                               51                                          PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 57 of 456 Page ID
                                        #:3544


   facility staff who are not involved in the search.                by law enforcement officers;
   Observation must be limited to members of the                  3) discovery of a weapon or other contraband
   same sex.                                                         during a pat search, metal detector scan or
   The articulable facts supporting the conclusion                   other non-intrusive search;
   that reasonable suspicion exists must be                       4) the detainee’s criminal history, particularly
   documented.                                                       felony or misdemeanor convictions of crimes
   During all strip searches, a Form G-1025 (Record                  involving violence, weapons, contraband and
   of Search) or its equivalent shall be completed.                  illegal substances. Ordinarily, convictions for
                                                                     minor or non-violent offenses shall not be the
b. Reasonable Suspicion
                                                                     only basis for reasonable suspicion;
   Officers must obtain supervisory approval before
   conducting strip searches during admission or                  5) the detainee’s detention in concurrence with
   release. Staff may conduct a strip search during                  an arrest for a crime of violence; or the
   admission and release, only when there is                         detainee’s arrest in possession of a weapon or
   reasonable suspicion that contraband may be                       contraband such as illegal drugs;
   concealed on the person. “Reasonable suspicion”                6) information from law enforcement databases
   means suspicion based on specific and articulable                 or from other reliable sources suggesting that
   facts that would lead a reasonable detention                      the detainee has affiliations with terrorist
   officer to believe that a specific detainee is in                 organizations, criminal gangs or organized
   possession of contraband. This “reasonable                        crime; or
   suspicion” standard is a more permissive (lower)
   standard than the “probable cause” standard, but               7) the detainee’s history during confinement,
   it nevertheless requires more than a mere hunch.                  particularly of violence or possession of
   It must be based on specific and articulable facts—               contraband.
   along with reasonable inferences that may be                   The lack of identity documents alone does not
   drawn from those facts—that the officer shall                  ordinarily constitute reasonable suspicion.
   document in Form 1025 (or contractor
                                                                  Before strip searching a detainee to search for
   equivalent).
                                                                  contraband, an officer shall first attempt to
   No simple, exact or mathematical formula for                   resolve his/her suspicions through less intrusive
   reasonable suspicion exists. In order for an officer           means, such as a thorough examination of
   to ascertain whether or not there is reasonable                reasonably available ICE, CBP and other law
   suspicion to believe that a detainee may have                  enforcement records; a pat-down search; a
   contraband that could pose a threat to                         detainee interview; or (where available) the use
   him/herself, staff members or other detainees,                 of a magnetometer or Boss chair. The officer shall
   the officer must review the totality of the                    document the results of those other, less
   individual’s circumstances. As part of this process,           intrusive, search methods on Form G-1025 (or
   an officer could consider certain factors,                     contractor equivalent).
   including but not limited to:
                                                               c. Gender of Inspector Staff of the same gender as
   1) observation of unusual, surreptitious or                    the detainee shall perform the search, except
      suspicious appearance or behavior;                          when circumstances are such that a delay would
   2) evasive or inconsistent responses to questions              mean the likely loss of contraband. Except in the
                                                                  case of an emergency or exigent circumstance, a

2.1 | Admission and Release                               52                                          PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 58 of 456 Page ID
                                        #:3545


   staff member may not perform strip searches of              7. Medical Screening
   detainees of the opposite gender. When a                    To protect the health of the detainee and others in
   member of the opposite gender from the detainee             the facility, each facility shall medically screen each
   must perform a strip search, a staff member of the          newly arrived detainee utilizing IHSC Form 795A, or
   same sex as the detainee must be present.                   equivalent, in accordance with standard “4.3
   When staff members of the opposite gender                   Medical Care.”
   conduct a strip search, staff shall document the            8. Establishment of a Detainee Detention File
   reason for the opposite-gender search in any logs
   used to record searches and in the detainee’s               As part of the admission process, staff shall open a
   detention file. Special care should be taken to             detainee detention file that shall contain all
   ensure that transgender detainees are searched in           paperwork generated by the detainee’s stay at the
   private. **Whenever possible, medical personnel             facility, in accordance with standard “7.1 Detention
   shall be present to observe the strip search of a           Files.”
   transgender detainee.                                       C. Clothing and Bedding
5. Search of Baggage and Personal Property
                                                               In accordance with standard “4.5 Personal Hygiene,”
In accordance with standard “2.5 Funds and Personal            staff shall issue clothing and bedding items that are
Property,” each facility shall have a procedure for            appropriate for the facility environment and local
taking inventory and receipt of detainee baggage and           weather conditions.
personal property (other than funds and valuables,
                                                               D. Classification
which are addressed below).
Identity documents, such as passports, birth                   In accordance with standard “2.2 Custody
certificates and driver’s licenses, shall also be              Classification System” staff shall use the
inventoried and given to ICE/ERO staff.                        documentation accompanying each new arrival for
                                                               identification and classification purposes. If the
a. Facility staff shall prepare an itemized list of the        classification staff members are not ICE/ERO
   detainee’s baggage and personal property using              employees, ICE/ERO shall provide only the
   the personal property inventory form, or its                information needed for classification.
   equivalent. If a detainee has no baggage, staff
   shall use a facility container to store his/her             Under no circumstances may non-ICE/ERO
   personal property.                                          personnel have access to the detainee’s A-file.

6. Missing Detainee Property                                   The classification process determines the appropriate
                                                               level of custody for each detainee. Once this is
In accordance with standard “2.5 Funds and Personal            established, staff can issue the detainee clothing or a
Property,” each facility shall institute procedures for        wristband in the appropriate color for his/her
inventory and receipt of detainee funds and                    classification level, if applicable.
valuables.
                                                               New detainees shall remain segregated from the
When a newly arrived detainee claims his/her                   general population during the orientation and
property has been lost or left behind, staff shall             classification period, to the maximum extent
complete a Form I-387, “Report of Detainee’s                   practicable.
Missing Property.” IGSA facilities shall forward
completed Forms I-387 to ICE/ERO.                              E. Admissions Documentation


2.1 | Admission and Release                               53                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 59 of 456 Page ID
                                        #:3546


An Order to Detain or an Order to Release the                   b. complete the biographical information in
detainee (Form I-203 or I-203a), bearing the                       blocks 1, 2, 3, 4, 5 and 6 with information
appropriate ICE/ERO Authorizing Official signature,                provided in the detainee’s A-file or I-385.
must accompany each newly arriving detainee.                       (The detainee’s presence is not required for
Medical records and/or a book-in packet must                       this step);
accompany the arriving detainee, unless ICE/ERO
                                                                c. attach the detainee’s photograph to the right of
and facility officials have authorized other
                                                                   the biographical data;
arrangements. Staff shall prepare specific documents
in conjunction with each new arrival to facilitate              d. record detainee responses (checking “yes” or
timely processing, classification, medical screening,              “no”) to section I interview questions
accounting of personal effects and reporting of                    covering recent doctor visits, hospital stays,
statistical data.                                                  drug and alcohol abuse and other physical and
                                                                   mental health conditions and concerns (on the
Forms requiring completion include, but are not                    forms for male detainees, strike the pregnancy
limited to, the Alien Booking Record (Form I-385 or                question and enter “N/A”);
equivalent); the housing assignment card and any
others used by the booking entity. Based on a one­              e. mark the diagrams of the human anatomy,
on-one interview with the newly arrived detainee,                  printed to the right of section I, to indicate the
the specially trained detention officer or designated              approximate locations of any bruises, scars,
medical officer shall also complete the IHSC Intake                cuts and other marks and distinguishing
Screening Form I-795A or comparable form.                          characteristics observed on the detainee (if the
                                                                   officer who searches the detainee is not the
For SPCs the following criteria shall apply; CDFs and              officer completing the questionnaire, he/she
IGSAs shall develop an equivalent process for                      shall likewise mark the diagram);
processing detainees:
                                                                f. respond “yes” or “no” to the questions in
   The Form I-385 or equivalent, Alien Booking                     section II, based on general observations of the
   Record or booking card, contains blocks in which                detainee during the admissions process so far
   the processing officer shall enter information                  (e.g., compliance with orders, responsiveness,
   during the admissions process. In some                          demeanor, etc.);
   circumstances, the arresting or delivering office
   shall enter biographical information, including              g. circle the appropriate action of the above
   name, sex, age, date of birth, birthplace, country              questioning in “Section III,” below:
   of citizenship, A-number, medical alert, date                   1) “General Population”—applicable when
   apprehended, booking office, date of transfer and                  100 percent of responses to questions in
   places involved in transfer (origin and                            sections I and II are negative (“no” circled);
   destination).                                                      this authorizes the detainee’s release into
   If the arresting/delivering officer has not initiated              the facility’s general population after health
   a Form I-385 or equivalent, the admissions                         screening has been completed, once the
   processing officer is responsible for its                          classification level is established;
   completion, excluding the release information.                  2) “General Population with Referral to
   The admissions processing officer shall:                           Medical Care”—applicable when one or
   a. circle or write the name of the facility                        more responses to questions in sections I
      receiving the detainee;                                         and II are positive (“yes” circled) and,

2.1 | Admission and Release                                54                                         PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 60 of 456 Page ID
                                       #:3547


        though this could indicate any of several                   detainee that the wristband must remain on
        conditions, none causes immediate                           his/her wrist until removed by an officer, and
        concern; the detainee’s release into the                    that disregarding this requirement may lead to
        facility’s general population is authorized,                disciplinary action.
        with follow-up by the medical department;
                                                              F. Orientation
     3) “Referral for Immediate Medical
        Attention”—applicable when one or more                All facilities shall have a method to provide ICE/ERO
        positive responses in sections I and II cause         detainees an orientation to the facility as soon as
        immediate concern for the detainee’s                  practicable, in a language or manner that detainees
        physical or mental health; the officer                can understand. Orientation procedures in CDFs and
        informs the shift supervisor of the need for          IGSAs must be approved in advance by the local
        immediate medical attention; the shift                ICE/ERO Field Office.
        supervisor then contacts the medical                  At SPCs, CDFs, and dedicated IGSAs, the facility
        department, describes the situation and               administrator shall produce an orientation video that
        does as instructed; and                               covers the required topics listed below and shall
     4) “Isolation until Medically Evaluated” —               screen it for every detainee. The video shall
        applicable when a positive response in                generally be in English and Spanish and provisions
        section I or II suggests a contagious disease,        shall be made for other significant segments of the
        or when the detainee’s behavior during                population with limited English proficiency. The
        questioning seems threatening to self or              facility administrator shall establish procedures that
        others; the officer prepares an                       ensure the availability of an interpreter for a detainee
        administrative segregation order and, in              who does not speak the language(s) used in the
        accordance with facility procedures, the              video. The interpreter shall be available for
        detainee is placed in the Special                     orientation and scheduled meetings with the
        Management Unit (SMU) pending medical                 detainee. Outside sources may be used if necessary
        review. The medical review shall take place           to ensure compliance with this requirement,
        as soon as practical, but no later than 24            consistent with security measures.
        hours after isolation, even if this means             The orientation shall include the following
        involving on-call medical staff.                      information:
  h. after completing the form, provide signature             1. an overview of the facility operations that most
     and ID number in the signature block and, if                affect the detainees;
     the signature is illegible, neatly print name
                                                              2. typical detention-case chronology (what most
     above it;
                                                                 detainees can expect);
  i. print onto a color-coded wristband, if                   3. authority, responsibilities and duties of security
     applicable, the detainee’s information,                     officers;
     including but not limited to the following:
     name and A-number; housing and bunk                      4. procedures for the detainee to contact the
     assignment; and the Form I-77 number; and                   deportation officer handling his/ her docket;
  j. strap the color-coded wristband, if applicable,          5. availability of pro bono legal services, and how to
     around the detainee’s wrist in a way that shall             pursue such services in the facility, including
     not cause circulation problems. Advise the                  accessing “Know Your Rights” presentations

2.1 | Admission and Release                              55                                            PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 61 of 456 Page ID
                                        #:3548


   (e.g., location of current listing);                        clearly to detainees how to use the telephone system
                                                               to make telephone calls, including free telephone
6. standards of conduct, including acceptable and
                                                               calls to consulates and free legal service providers.
   unacceptable detainee behavior, with an overview
   of other rules and requirements;                            G. Detainee Handbook
7. disciplinary procedures, including criminal                 1. In accordance with standard “6.1 Detainee
   prosecution, grievance procedures, appeals                     Handbook,” every facility shall issue to each
   process;                                                       newly admitted detainee a copy of the ICE
8. the facility’s Sexual Abuse and Assault Prevention             National Detainee Handbook (handbook) and
   and Intervention Program, including (at a                      local supplement that fully describes all policies,
   minimum):                                                      procedures and rules in effect at the facility.
   a. self-protection;                                         2. The handbook and supplement shall provide a
                                                                  more detailed discussion of the material covered
   b. prevention and intervention;                                in the video overview. The handbook and
   c. reporting sexual abuse or assault; and                      supplement shall be in English and Spanish or
   d. treatment and counseling.                                   English and provisions for written translation
                                                                  shall be made for other significant segments of
9. introduction to the individual departments (e.g.,              the population with limited English proficiency.
   recreation, medical); the various housing units;               Detainees shall be allowed to keep the handbook
   and food services, including availability of diets             and supplement with them in their living
   which satisfy religious requirements;                          quarters.
10. schedule of programs, services and daily                   3. If a detainee does not understand the language of
    activities, including visitation, telephone usage,            the handbook and supplement, the facility
    mail service, religious programs, count                       administrator shall provide a translator or access
    procedures, access to and use of the law library              to interpreter services as soon as possible for the
    and the general library, and sick-call procedures;            purpose of orientation. When needed, and in
11. voluntary work program, with specific details                 compliance with security regulations, the facility
    including how to volunteer; and                               administrator may contact an outside source.
12. how the detainee can file formal complaints with           4. As part of the admissions process, the detainee
    the DHS Office of the Inspector General (OIG).                shall acknowledge receipt of the handbook and
                                                                  supplement by signing where indicated on the
Facility administrators at non-dedicated facilities
                                                                  back of the Form I-385 (or on a separate form).
shall, to the extent practicable, produce an
orientation video as described above and screen it for            a. The designated spot on the back of the Form I­
all detainees. Facility administrators at non-                       385 may be a stamped entry containing the
dedicated facilities shall screen for all detainees any              date of issue; handbook number, if applicable;
orientation video provided to them by ICE/ERO.                       initials and ID number of the issuing officer;
                                                                     detainee-signature line; and space for date of
Following the orientation, staff shall conduct a
                                                                     return and the receiving officer’s initials and
question-and-answer session. Staff shall respond to
                                                                     ID number.
the best of their ability. Under no circumstance may
staff give advice about a legal matter or recommend               b. The stamp used for the handbook and
a professional service. Staff shall also demonstrate                 supplement issuance may contain an identical

2.1 | Admission and Release                               56                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 62 of 456 Page ID
                                        #:3549


      section for locker-key issuance.                            after doing so, to return to the officer for further
                                                                  instruction. If the detainee is physically unable to
   c. If a form is used instead of a stamp or
                                                                  remove his/her facility-issued and personal items,
      comparable notation on the back of the Form
                                                                  assistance shall be provided.
      I-385, the officer must record the detainee’s
      name and A-number in addition to the above-              7. The officer shall remove the detainee’s housing-
      required information. The form is maintained                identification card from the file system and turn it
      in the detainee’s detention file.                           over to the detainee. The detainee will then report
                                                                  to the processing office.
H. Releases
                                                               8. At this stage of the detainee’s out-processing, the
Facility staff assigned to processing must complete               control officer shall remove any Form G-589
certain procedures before any detainee’s release,                 receipts from the detainee’s detention file. The
removal, or transfer from the facility. Necessary steps           control officer shall give the Form G-589(s) to
include, but are not limited to: completing out-                  the shift supervisor for further action, and send
processing forms; closing files and fingerprinting;               the remaining documents to the processing
returning personal property; reclaiming facility-                 office.
issued clothing, identification cards, handbooks, and
bedding; and checking wants and warrants. ICE/ERO                 a. The shift supervisor shall compare the
shall approve all facility release procedures.                       information on the blue portion of the Form
                                                                     G-589 with that on the pink triplicate portion
1. A detainee’s out-processing begins when release                   and, if they match in all particulars, shall
   processing staff receive the Form I-203, “Order to                remove the pink copy from its safeguards.
   Detain or Release,” signed by an authorizing
   official.                                                      b. After verifying the information on each
                                                                     portion of the G-589, the shift supervisor shall
2. The requesting ICE/ERO official is responsible for                remove the funds and valuables from
   having all documentation required for the                         safeguards, attach the two portions of the
   detainee’s release or transfer complete and ready                 Form G-589, make the necessary log entries,
   for use by out-processing officers.                               place the items in a secure container, and
3. After verifying the documents, the facility shall                 deliver the container to the processing officer.
   use the most expeditious communication system               9. When the detainee arrives in the processing
   (e.g., public address system) to instruct the                  office, the processing officer shall verify the
   detainee to report to the nearest officer.                     detainee’s identity, and take physical possession
4. Provide detainee medications and a detailed                    of the housing-identification card, handbook,
   medical care summary as described in “Medical                  supplement and locker key (if issued) handed
   Records” in Standard “4.3 Medical Care.”                       back by the detainee. The officer shall then date
                                                                  and sign the back of the Form I-385 or specified
5. The officer shall check the wristband of the
                                                                  form and remove the bottom portion(s) of the
   detainee, who reports as instructed, to verify
                                                                  detainee’s Form I-77(s).
   his/her identity.
                                                                  a. The Form I-77 authorizes the removal from
6. The officer shall advise the detainee to remove all
                                                                     storage of the detainee’s personal property, as
   facility-issued items, including the handbook,
                                                                     inventoried on the form.
   supplement and locker key (if issued) and
   personal property from the housing unit, and                   b. Before returning the property to the detainee,

2.1 | Admission and Release                               57                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 63 of 456 Page ID
                                        #:3550


      the officer shall explain the form and require              c. place the returned clothing and bedding,
      the detainee to sign his/her name on the                       excluding the mattress, in the bin designated
      bottom of the Form I-77 or on a separate piece                 for soiled items—these shall be laundered and
      of paper. The officer shall compare this                       sanitized as appropriate before reuse;
      signature with the signature on the back of the             d. set aside the plastic-covered or -sheathed
      top portion of the I-77 that is attached to the                mattress for rinse and wipe-down with
      property. If the signatures appear the same, the               disinfectant or other solution prescribed by the
      officer shall return the items to the detainee.                medical department; and
   c. The detainee shall check his/her property                   e. in the event property is missing, provide Form
      against the original personal property                         I-387 to the detainee.
      inventory form. If all property is correctly
      accounted for, the detainee shall sign the               11. The processing officer shall compare the blue
      inventory sheet, a copy of which the officer                 and pink copies of the Form G-589 with the
      shall place in the detainee’s detention file. The            white copy presented by the detainee. If the
      detainee shall be provided a copy of the signed              detainee’s documentation is in order, the officer
      form upon request.                                           shall return the detainee’s funds and secure the
                                                                   detainee’s signature, confirming receipt of the
   d. If after property is checked against the                     inventoried property on the blue copy of the G­
      detainee’s property inventory sheet Form G­                  589. The facility shall retain all three copies
      589, I-77 or equivalent, it is determined that               (blue, pink and white) of the closed-out G-589
      property is missing or unaccounted for, the                  in the detainee’s detention file.
      detainee shall complete a Form I-387 ‘Report
      of Detainee’s Missing Property’ or equivalent.               If the detainee claims to have lost the white
      The detainee shall be informed as to how the                 portion of the Form G-589, the processing officer
      property shall be returned to him/her when/if                shall note this on the blue copy, which he/she
      it is located. The detainee shall be provided                and the detainee shall certify by signing
      instructions on the appropriate office to                    immediately below. Staff should ensure that the
      contact in order to follow-up on the                         content of the form is clear and that the detainee
      government’s search for the detainee’s lost                  is made fully aware of what he/she is signing in a
      property, in accordance with standard “2.5                   language or other manner which the detainee can
      Funds and Personal Property.”                                understand.
10. The detainee shall be permitted to change into             I. Releases or Removals
    his or her own clothing in a private part of the
                                                               The time, point and manner of release from a facility
    processing area, within earshot but not eyeshot.
                                                               shall be consistent with safety considerations and
    The staff shall:
                                                               shall take into account special vulnerabilities. Prior to
   a. instruct the detainee to remove all facility-            release, the detainee shall be notified of the
      issued clothing, and to dress in his/her                 upcoming release and provided an opportunity to
      personal clothing;                                       make a free phone call to facilitate release
   b. inspect the condition and quantity of facility-          arrangements.
      issued clothing, bedding, etc., surrendered by           Facilities that are not within a reasonable walking
      the detainee;                                            distance of, or that are more than one mile from,
                                                               public transportation shall transport detainees to

2.1 | Admission and Release                               58                                            PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 64 of 456 Page ID
                                       #:3551


local bus/train/subway stations prior to the time the        vulnerability, or as a result of weather or other
last bus/train leaves such stations for the day. If          environmental conditions at the time of release that
public transportation is within walking distance of          may endanger the health or safety of the detainee.
the detention facility, detainees shall be provided          Detainees will be provided with a list of legal,
with an information sheet that gives directions to           medical, and social services that are available in the
and describes the types of transportation services           release community, and a list of shelter services
available. However, facilities must provide                  available in the immediate area along with directions
transportation for any detainee who is not                   to each shelter. Detainees will be released with one
reasonably able to walk to public transportation due         set of non-institutionalized, weather-appropriate
to age, disability, illness, mental health or other          clothing.




2.1 | Admission and Release                             59                                          PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 65 of 456 Page ID
                                        #:3552



2.2 Custody Classification                                        custody classification, but of that detainee’s general
                                                                  case status, disciplinary record, housing, special
    System                                                        needs, adjustment to institutional living,
                                                                  opportunities for voluntary work assignments and
I. Purpose and Scope                                              general well-being.

This detention standard protects detainees, staff,                This detention standard applies to the following
contractors, volunteers and the community from                    types of facilities housing ICE/ERO detainees:
harm, and contributes to orderly facility operations,               •   Service Processing Centers (SPCs);
by requiring a formal classification process for
managing and separating detainees based on                          •   Contract Detention Facilities (CDFs); and
verifiable and documented data.                                     •   State or local government facilities used by
In accordance with the requirements and guidelines                      ERO through Intergovernmental Service
of this detention standard, each facility is required to                Agreements (IGSAs) to hold detainees for more
have in place a formal detainee classification system                   than 72 hours.
that starts at admission and is based on verifiable and           Procedures in italics are specifically required for
documented information. Each detainee’s custody                   SPCs, CDFs, and Dedicated IGSA facilities. Non-
classification must be determined through                         dedicated IGSA facilities must conform to these
application of the ICE custody classification process             procedures or adopt, adapt or establish alternatives,
described herein or a similar locally established                 provided they meet or exceed the intent represented
system approved by ICE/ERO, to categorize                         by these procedures.
detainees and physically separate them in accordance
with those classification levels.                                 Various terms used in this standard may be defined
                                                                  in standard “7.5 Definitions.”
Some factors relevant to custody classification are
part of the broader ICE intake risk assessment process            II. Expected Outcomes
that often begins before a detainee’s arrival at a
detention facility. Classification of ICE detainees also          The expected outcomes of this detention standard
occurs in a variety of contexts and may be performed              are as follows (specific requirements are defined in
by a variety of personnel, including ICE or facility              “V. Expected Practices”):
staff. The general principles articulated in this                 1. The community, staff, contractors, volunteers and
standard apply to all facilities that ICE uses. Facilities           detainees shall be protected from harm through a
are also encouraged to utilize the ICE Custody                       formal classification process, for managing and
Classification Worksheet, Instructions, Severity of                  separating detainees by threat risk and special
Offense Scale, and Disciplinary Offenses Involving                   vulnerabilities or special management concerns
Violence or Behavior Representing a Threat to the                    that is based on verifiable and documented data.
Facility attached as Appendices 2.2.A, 2.2.B, 2.2.C,
                                                                  2. Each detainee shall be expeditiously classified
and 2.2.D. Facilities which receive a recommended
                                                                     upon admission to the facility and before being
custody classification or custody classification score
                                                                     admitted into general population housing.
generated by an ICE Field Office are encouraged to
follow it.                                                        3. Detainees shall be protected from harm by
                                                                     assigning detainees housing with persons of
“Classification” and “reclassification” are initial and
                                                                     similar backgrounds and criminal history.
periodic staff reviews, not only of a detainee’s

2.2 | Custody Classification System                          60                                            PBNDS 2011
                                                                                                 (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 66 of 456 Page ID
                                        #:3553


4. Each detainee’s custody classification, housing,             This detention standard replaces “Classification
   and work assignment shall be reviewed at regular             System” dated 12/2/2008.
   intervals, as well as when required by changes in
   the detainee’s behavior or circumstances, and                IV. References
   upon discovery of additional, relevant                       American Correctional Association, Performance-
   information.                                                 based Standards for Adult Local Detention
5. Detainees shall be able to appeal their custody              Facilities, 4th Edition: 4-ALDF-2A-30, 2A-31, 2A­
   classification level and other assignments.                  32, 2A-33, 2A-34.
6. Detainees with special vulnerabilities will be               ICE/ERO Performance-based National Detention
   identified and consideration will be given to                Standards 2011:
   providing appropriate accommodation.
                                                                  •   “2.11 Sexual Abuse and Assault Prevention and
7. Detainees shall be assigned to the least restrictive               Intervention”;
   housing unit consistent with facility safety and
                                                                  •   “2.12 Special Management Units”;
   security.
                                                                  •   “2.13 Staff-Detainee Communication”;
8. The facility shall provide communication
   assistance to detainees with disabilities and                  •   “5.8 Voluntary Work Program”; and
   detainees who are limited in their English
                                                                  •   “6.2 Grievance System.”
   proficiency (LEP). The facility will provide
   detainees with disabilities with effective                   “Standards to Prevent, Detect, and Respond to Sexual
   communication, which may include the                         Abuse and Assault in Confinement Facilities,” 79
   provision of auxiliary aids, such as readers,                Fed. Reg. 13100 (Mar. 7, 2014).
   materials in Braille, audio recordings, telephone
   handset amplifiers, telephones compatible with
                                                                V. Expected Practices
   hearing aids, telecommunications devices for deaf            A. Standards
   persons (TTYs), interpreters, and note-takers, as
   needed. The facility will also provide detainees             Each facility shall develop and implement a system
   who are LEP with language assistance, including              for classifying detainees in accordance with this
   bilingual staff or professional interpretation and           Detention Standard. Facilities may rely on the ICE
   translation services, to provide them with                   Custody Classification Worksheet, or a similar locally
   meaningful access to its programs and activities.            established system, subject to ICE/ERO evaluation
                                                                and approval, as long as the classification criteria are
   All written materials provided to detainees shall
                                                                objective and uniformly applied, and all procedures
   generally be translated into Spanish. Where
                                                                meet ICE/ERO requirements.
   practicable, provisions for written translation shall
   be made for other significant segments of the                Each facility administrator shall require that the
   population with limited English proficiency.                 facility’s classification system ensures the following:
   Oral interpretation or assistance shall be provided          1. All detainees shall be classified upon arrival and
   to any detainee who speaks another language in                  before being admitted into the general population
   which written material has not been translated or               of the facility. ICE/ERO staff shall provide
   who is illiterate.                                              facilities the data needed from each detainee’s file
                                                                   to complete the classification process;
III. Standards Affected
2.2 | Custody Classification System                        61                                              PBNDS 2011
                                                                                                 (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 67 of 456 Page ID
                                        #:3554


2. All facility staff assigned to classification duties         checks, or other objective sources of information.
   shall be adequately trained in the facility’s                Relevant considerations include any current criminal
   classification process. Each staff member with               offense(s), past criminal offense(s), escape(s),
   detainee in-processing responsibilities shall                institutional disciplinary history, documented violent
   receive on-site training;                                    episode(s) and/or incident(s), medical information
                                                                or a history of victimization. Personal opinion,
3. Any detainee who cannot be classified because of
                                                                including opinions based on profiling, familiarity or
   missing information at the time of processing
                                                                personal experience, may not be considered in
   (e.g., the results of a criminal record check) shall
                                                                detainee classification.
   be kept separate from the general population.
   Once the needed information is obtained,                     Special consideration shall be given to any factor that
   classification shall be expedited, and the detainee          would raise the risk of vulnerability, victimization or
   may be housed in the general population, if                  assault. Detainees who may be at risk of
   warranted;                                                   victimization or assault include, but are not limited
                                                                to, persons with disabilities, persons who are
4. Each detainee’s classification shall be reviewed
                                                                transgender, elderly, pregnant, suffering from a
   and approved by a first-line supervisor or
                                                                serious medical or mental illness, and victims of
   classification supervisor; and
                                                                torture, trafficking, abuse, or other crimes of
5. Detainees shall be assigned to housing, offered              violence. This process should incorporate the
   recreation and other activities, and assigned to             requirements in Standard 2.11 “Sexual Abuse and
   voluntary work, according to their classification            Assault Prevention and Intervention” regarding
   levels.                                                      assessment of risk for victimization or perpetration
B. Custody Classification Score                                 of sexual abuse or assault.
                                                                Consistent with Standard 4.8 “Disability
“Classification” is a process of categorizing detainees
                                                                Identification, Assessment, and Accommodation,”
as low, medium or high custody and housing them
                                                                the facility shall use any information about identified
accordingly. Research has shown that discretionary
                                                                disabilities in making classification and housing
decisions about custody classification are more
                                                                decisions. Detainees with disabilities shall be housed
objective and consistent when guided by a process
                                                                in the least restrictive and most integrated setting
that systematically uses verifiable and documented
                                                                possible consistent with facility safety and security,
information, and scores those factors appropriately.
                                                                and provided an equal opportunity to participate in
In making classification decisions, facilities use the          or benefit from the facility’s programs and activities.
recommended custody classification generated by
the ICE Field Office, or utilize the ICE Custody
                                                                When making classification and housing decisions
Classification Worksheet (or similar system) to
                                                                for a transgender or intersex detainee, staff shall
systematically produce a classification score for each
                                                                consider the detainee’s gender self-identification and
detainee.
                                                                an assessment of the effects of placement on the
C. Classification Information                                   detainee’s health and safety. A medical or mental
                                                                health professional shall be consulted as soon as
During the classification process, staff shall reference
                                                                practicable on this assessment. Placement decisions
facts and other objective, credible evidence
                                                                of transgender or intersex detainees should not be
documented in the detainee’s A-file, work-folders,
                                                                based solely on the identity documents or physical
ICE automated records systems, criminal history
                                                                anatomy of the detainee, and a detainee’s self­

2.2 | Custody Classification System                        62                                           PBNDS 2011
                                                                                              (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 68 of 456 Page ID
                                         #:3555


identification of his/her gender and self-assessment              •   A written or oral account from any interested
of safety needs shall always be taken into                            party, unless and until it has been officially
consideration as well. The placement shall be                         confirmed;
consistent with the safety and security considerations
                                                                  •   Unconfirmed and unverified information
of the facility, and placement and programming
                                                                      provided by the detainee; and
assignments for each transgender or intersex
detainee shall be reassessed at least twice each year to          •   The unverified personal opinion of officers and
review any threats to safety experienced by the                       other personnel.
detainee.
                                                                D. Intake Processing and Initial
As appropriate, ICE/ERO offices shall provide non-                Classification
ICE/ERO facilities with the relevant information for
the facility to classify ICE/ ERO detainees.                    The facility shall segregate the detainee from the
                                                                general population pending receipt and processing
Classification staff shall utilize translation services         of information needed for classification, as specified
when necessary.
                                                                above.
1. Examples of Acceptable Forms and Information
                                                                The initial classification process and initial housing
  •   I-862—Notice to Appear (charging document                 assignment shall be completed within 12 hours of
      for aliens in removal proceedings);                       admission to the facility. If the process takes longer,
                                                                documentation shall be maintained to explain the
  •   I-221—Order to Show Cause (OSC/WA) and
                                                                cause of the delay and to indicate that the detainee
      Notice of Hearing, with bond conditions
                                                                shall be housed appropriately.
      (charging documents for aliens in deportation
      proceedings);                                             After completion of the in-processing health
                                                                screening form (IHSC-795A or equivalent), the
  •   I-110 and I-122—Notice to Applicant for
                                                                classification officer assigned to intake processing
      Admission, Detained for Hearing before
                                                                shall review information provided by ICE/ERO and
      Immigration Judge (charging documents for
                                                                complete a custody classification worksheet or
      aliens in exclusion proceedings);
                                                                equivalent.
  •   Form I-203—Order to Detain or Release;                    Upon completion of the classification process, at
  •   All conviction documents relating to charges              facilities where applicable, staff shall assign
      on Form I-221, I-862, and I-110/122 above;                individual detainee’s color-coded uniforms,
                                                                wristbands, or other means of custody identification.
  •   Criminal History (Rap Sheet)—NCIC/CII/TII,
                                                                A system of color-coding permits staff to identify a
      etc.;
                                                                detainee’s classification on sight, thereby eliminating
  •   Final order of removal; and                               confusion, preventing potentially serious
                                                                miscommunication, and facilitating consistent
  •   Any Executive Office for Immigration Review
                                                                treatment of detainees.
      (EOIR) or other official record or observation
      that is verifiable.                                       E. Supervisory Review and Custody
2. Examples of Unacceptable Sources of                             Classification Assignment
   Information that May Not Form the Sole Basis of
                                                                The designated classification supervisor or facility
   Classification
                                                                administrator designee shall review the intake

2.2 | Custody Classification System                        63                                            PBNDS 2011
                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 69 of 456 Page ID
                                        #:3556


processing officer’s classification files for accuracy and        high custody detainees.
completeness and ensure that each detainee is
                                                                   •   May not include any detainee with an arrest or
assigned to the appropriate housing unit.
                                                                       conviction that included an act of physical
The reviewing supervisor may recommend changes                         violence, or any detainee with a history of
in classification due to:                                              assaultive behavior.
1. Pertinent incidents of any kind (e.g., disciplinary,            •   May not include any detainee with a felony
   medical, victimizations, sexual assaults as either a                conviction for an offense that is listed under
   victim or perpetrator, etc.) while in custody;                      the “High” or “Highest” section of the severity
2. A classification appeal by a detainee or recognized                 of offense guideline (Appendix 2.2.C).
   representative (see below); or                                  •   May include detainees with minor criminal
3. Specific, creditable, documented and articulated                    histories and non-violent felony charges and
   facts that surface after the detainee’s admissions                  convictions.
   processing.                                                    2. Medium Custody
F. Classification Levels and Housing                              Medium custody detainees may not ordinarily be co-
Assignments                                                       mingled with high or low custody detainees, except
                                                                  as specified below in the section on “G. Housing
All facilities shall ensure that detainees are housed             Detainees with Different Classification Levels.”
according to their classification levels. Participation
in work assignments and available activities shall be              •   May not include a detainee whose most recent
determined to be consistent with safety and security                   conviction was for any offense listed under the
considerations. Under no circumstances shall issues                    “Highest” section of the severity of offense
of facility management, or other factors external to                   guideline (Appendix 2.2.C).
the detainee classification system, influence a                    •   May not include any detainee with a history or
detainee’s classification level.                                       pattern of violent assaults.
SPCs, CDFs and dedicated IGSAs use either the                      •   May not include a detainee convicted for
recommended custody classification generated by                        assault on a correctional officer while in
the ICE Field Office or the point total from the ICE                   custody or where a previous institutional
Custody Classification Worksheet to determine the                      record suggests a pattern of assaults while in
classification level of each detainee.                                 custody.
Non-dedicated IGSAs are encouraged to use the ICE                 3. High Custody
Custody Classification Worksheet, or to adopt the
ICE custody classification score generated by an ICE               •   High custody detainees may be reclassified to
Field Office when one is provided.                                     medium only based on institutional behavior
                                                                       provided items under number 2 above do not
Non-dedicated IGSAs that do not use the ICE                            apply. A detainee must be in custody for a
Custody Classification Worksheet or rely on an ICE                     minimum of 60 days before reclassification.
custody classification recommendation shall follow
the guidelines below when classifying detainees.                   •   High custody detainees shall not be assigned work
                                                                       duties outside their assigned living areas.
1. Low Custody
                                                                   •   High custody detainees:
Low custody detainees may not be comingled with

2.2 | Custody Classification System                          64                                           PBNDS 2011
                                                                                                 (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 70 of 456 Page ID
                                        #:3557


      
          are considered high-risk,                             4. Medium-high and high custody detainees are
                                                                   those with a history of violent or assaultive
      
          require medium- to maximum-security
                                                                   charges, convictions, institutional misconduct, or
          housing,
                                                                   those with a gang affiliation
      
          are always monitored and escorted, and
                                                                5. Under no circumstance may a medium custody
      
          may not be co-mingled with low custody                   detainee with a history of assaultive or combative
          detainees.                                               behavior be placed in a low custody housing unit.
The facility classification system shall assign                 ICE may provide to facilities specific
detainees to the least restrictive housing unit                 recommendations or scores based on the ICE custody
consistent with facility safety and security. Grouping          classification system to further guide facility housing
detainees with comparable histories together, and               assignments.
isolating those at each classification level from all
others, reduces non-criminal and nonviolent                     H. Reclassification
detainees’ exposure to physical and psychological               All facility classification systems shall ensure that a
danger. The system identifies and isolates the                  detainee is reassessed and/or reclassified.
detainees whose histories indicate the characteristics          Reclassification assessments shall take into account,
of the “hardened criminal” and who are most likely              among other factors, the detainee’s risk of
to intimidate, threaten or prey on the vulnerable.              victimization or abusiveness.
In facilities that have single cell living arrangements,        Staff shall record whether a classification process is
detainees that pose an immediate and serious threat             being conducted for an initial classification or
of violence to staff, other detainees, or themselves            subsequent reclassification:
shall be housed there.
                                                                1. The first reclassification assessment shall be
G. Housing Detainees with Different                                completed 60 to 90 days after the date of the
Classification Levels                                              initial classification.

Ordinarily, detainees in different custody                      2. Subsequent reclassification assessments shall be
classification levels are housed separately. When it               completed at 90- to 120-day intervals.
becomes necessary to house detainees of different               3. Special Reclassification Assessments
classification levels in the same housing unit, the                Staff shall complete a special reclassification
following guidelines shall apply:                                  within 24 hours before a detainee leaves the
1. High custody detainees may not be housed with                   Special Management Unit (SMU), following an
   low custody detainees.                                          incident of abuse or victimization, and at any
                                                                   other time when warranted based upon the
2. Low custody detainees and medium-low custody                    receipt of additional, relevant information, such
   detainees may be housed together, and medium-                   as after a criminal act, or if a detainee wins a
   high custody detainees and high custody                         criminal appeal, is pardoned or new criminal
   detainees may be housed together:                               information comes to light.
3. Medium-low custody detainees are those with no                  If it is documented, suspected or reported that a
   history of violent or assaultive charges or                     detainee has been physically or sexually abused or
   convictions, no institutional misconduct, and no                assaulted, the victim’s perception of his or her
   gang affiliation.                                               own safety and well-being shall be among the

2.2 | Custody Classification System                        65                                            PBNDS 2011
                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 71 of 456 Page ID
                                        #:3558


  factors considered.                                           •   A detainee may be reclassified any time there
  A detainee may request reclassification in writing                are medically documented changes in his/her
  by submitting a detainee request form, as                         medical or mental health condition.
  described in standard “2.13 Staff-Detainee                   I. Classification Appeal
  Communication.” The classification officer shall
  ordinarily respond in person or in writing as soon           Classification decisions should be provided to the
  as possible and practicable, but no later than               detainee along with information on the appeal
  within 72 hours of receipt. Any reclassification,            process in a language and manner understood by the
  however, requires prior supervisory approval on              detainee.
  the custody classification form.                             Classification systems shall include procedures for
4. Permissible Changes                                         detainees to appeal their classification levels through
                                                               written detainee request forms or by filing formal
 •   A detainee may be reclassified at any time to             grievances as described in standard “6.2 Grievance
     correct classification errors or when new                 System.”
     information becomes available.
                                                               J. Documentation
 •   A detainee may be reclassified to high custody
     based on documented behavior, including                   Classification forms and supporting documentation
     threats to the facility, other detainees or               shall be placed in the detention file.
     personnel. Any reclassification to high custody           K. Notice to Detainees
     that is not validated by the total custody
     classification score on the custody classification        The ICE Detainee Handbook standard section on
     form must be approved by the classification               classification shall include:
     officer within 72 hours of any event requiring             •   An explanation of the classification levels, with
     reclassification.                                              the conditions and restrictions applicable to
 •   A medium custody detainee may be reclassified                  each.
     to low custody based on institutional behavior,            •   The procedures by which a detainee may
     provided the detainee has been in custody for                  appeal his or her classification.
     at least 60 days.




2.2 | Custody Classification System                       66                                           PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 72 of 456 Page ID
                                        #:3559



Appendix 2.2.A: ICE Custody Classification Worksheet

                                             ICE Custody Classification Worksheet
Part 1. Basic Information                            Initial                  Reclassification              Special Classification
Field/Sub Office:                             Facility:                                          Date:
Officer Name:                                 Language(s) Used during the Interview:


Alien Number:                                                   DOB:                             Gender:               F             M

Last Name:                                                                  First Name:


Part 2. Special Vulnerabilities and Management Concerns
         Does a Special Vulnerability exist? Inquire, observe, and review all documentation. If based on your
         assessment the vulnerability exists, select the appropriate boxes below. Also indicate whether there are
                                                                                                                           Y         N
         other management concerns that may affect the custody decision.

             serious physical illness
             serious mental illness
             disability
             elderly
             pregnancy
             nursing
             sole caretaking responsibility
             risk based on sexual orientation/gender identity
             victim of persecution/torture
             victim of sexual abuse or violent crime
             victim of human trafficking
             other (specify):

         Provide further explanation as necessary:




         If any boxes are checked, consult with the local ICE Field Office regarding appropriate placement and other management
         considerations, and record the date and time of consultation here:


2.2 | Custody Classification System                                    67                                               PBNDS 2011
                                                                                                            (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 73 of 456 Page ID
                                         #:3560




Part 3. Custody Classification Worksheet
        Severity of Charge/ Conviction Associated with the ICE Encounter
  1
        (Use Appendix 2.2.C Severity of Offense Scale)
        None                                                                                                       0
                                                                                                                           Enter the
        Low                                                                                                        2      score here:
        Moderate                                                                                                   4
        High                                                                                                       6
        Highest                                                                                                    7
  2     Single Most Serious Conviction in the Individual’s Criminal History (Excluding Item 1)

                                            None            >15 Years        10-15 Years   5-10 Years       < 5 Years      Enter the
                                                                                                                          score here:
                          Highest              0               5                 5               6             7
           See Appendix
               2.2.C




                           High                0               5                 5               6             6
                          Moderate             0               1                 2               3             4
                           Low                 0               0                 0               1             2
  3     Additional Prior Convictions (Excluding Items 1 and 2)
        None                                                                                                       0       Enter the
        1-2 misdemeanors, no felonies                                                                              1      score here:
        3-4 misdemeanors, or 1 felony                                                                              2
        5 or more misdemeanors, or 2 felonies                                                                      4
  4     Supervision History
        None                                                                                                       0

        Walk-away or attempted escape from an unsecured facility, absconding, bond breach, violations of                   Enter the
                                                                                                                   3      score here:
        prior voluntary departure orders or conditions of supervision, or prior revocation of supervision

        Escape or attempted escape from a secure facility                                                          7
  5     Security Threat Group (STG)
        The individual has no known membership or affiliation with an STG                                          0       Enter the
                                                                                                                          score here:
        The individual is a member of an STG                                                                       5
  6     History/Pattern of Violence (Two or more arrests)
        15 or more years ago                                                                                       1
        Over 10 years and less than 15 years ago                                                                   2       Enter the
                                                                                                                          score here:
        Over 5 years and less than 10 years ago                                                                    3
        Within the last 5 years                                                                                    5
        Number of Sustained Disciplinary Infractions Involving Violence or Behavior Representing a Threat to the Facility
  7
        (Institution(s)):
        None                                                                                                       0
        One                                                                                                        2       Enter the
        Two                                                                                                        4      score here:
        Three or more                                                                                              6
        Check if data not available:
Total Custody Classification Score



2.2 | Custody Classification System                                     68                                              PBNDS 2011
                                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 74 of 456 Page ID
                                        #:3561


          Custody Level Guideline Ranges
If there is no arrest or conviction for a violent offense, use this table.
                                                                                       If the person has an arrest or conviction for a
          Low Custody                                                         0-2      violent offense, use this table.
          Medium-Low Custody                                                  3-5
          Medium-High Custody                                                 6-11                                                    0-6
          High Custody                                                        12+                                                        7+

If the Officer makes a custody recommendation outside of the custody level guideline ranges above, provide the rationale and include
aggravating/ mitigating circumstances that were considered in the decision:




Recommendation Outside the Guideline Ranges                             Low          Medium-Low         Medium-High            High
Officer Signature                                                                                       Date

In the section below, check the custody level of the individual’s housing assignment, following the guidance provided in
the instructions, F. Housing Assignment.
For purposes of housing medium-custody individuals with low-or high level custody individuals, use the following
guidelines:
Medium-Low may be housed with low custody individuals;
Medium-High may be housed with high-custody individuals; but,
Low custody individuals may never be housed with high-custody individuals, or medium custody individuals who have
any history of assaultive or combative behavior.
If the individual is to be placed in administrative segregation, a copy of the administrative segregation order shall be
immediately provided to the Field Office Director or his designee, as required by Standard 2.12 “Special Management
Units.”
Final Housing Assignment Custody Level                           Low     Medium-Low     Medium-High       High     Administrative
If the Supervisor decides to override the Officer’s custody level recommendation, provide the rationale below:




Supervisor Signature                                                                                    Date




2.2 | Custody Classification System                                     69                                                PBNDS 2011
                                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 75 of 456 Page ID
                                        #:3562



Appendix 2.2.B: Instructions for                                 ICE Custody Classification Worksheet
Completing the ICE Custody                                     A. Basic Information -- Part 1
                                                               Check the appropriate box to indicate whether the
Classification Worksheet                                       form is being completed for:
1. Introduction                                                 •   Initial classification
Each facility is required to have a formal detainee             •   Reclassification. (The first reclassification
classification system that starts at admission and is               assessment should be completed 60 to 90 days
based on verifiable and documented information.                     after the initial classification. Subsequent
“Classification” and “reclassification” are initial and             reclassification assessments should be
periodic staff reviews, not only of a detainee’s                    completed at 90 to 120-day intervals.)
custody classification, but of that detainee’s general          •   Special reclassification (see standard “2.2
case status, disciplinary record, housing, special                  Custody Classification System”).
needs, adjustment to institutional living,
opportunities for voluntary work assignments, and              Enter the Field/Sub Office, facility and date.
general well-being.                                            Enter the name of the classification officer and the
Custody classification is a process of categorizing            language(s) used during the interview.
detainees as low, medium or high custody and                   Enter the detainee’s alien number, last name, first
housing them accordingly. The ICE Custody                      name, date of birth, and gender.
Classification Worksheet, attached as Appendix
                                                               B. Special Vulnerabilities and Management
2.2.A, is designed to systematically document and
                                                                  Concerns – Part 2
score information about each detainee in order to
produce a total custody classification score that may          Special vulnerabilities and management concerns
be used, in conjunction with professional experience           should be taken into account in assigning levels of
and judgment, to guide classification decisions.               detention custody.
The factors considered for custody classification              The classification officer should inquire about and
closely align with the “public safety factors” that are        remain alert to signs of any special vulnerability or
part of the broader ICE intake risk assessment and             management concern that may affect the custody
classification process that often begins even before a         determination. Special vulnerabilities may include
detainee’s arrival at a detention facility.                    disability, serious medical or mental health needs,
                                                               risk based on sexual orientation or gender identity,
While the protection of detainees, staff, contractors,
                                                               advanced age, pregnancy, nursing, sole caretaking
volunteers and the community from harm is an
                                                               responsibilities, or victimization, including
important consideration in determining a detainee’s
                                                               individuals who may be eligible for relief related to
custody classification, a decision about where and
                                                               the Violence Against Women Act (VAWA), victims
how to house a detainee is also based on the
                                                               of crime (U visa), or victims of human trafficking (T
detainee’s physical and mental health and other
                                                               visa). (To detain individuals confirmed to have
important factors relating to a detainee’s special
                                                               vulnerabilities, ICE Officers must prior to the
needs, which are referred to as “special
                                                               individual’s arrival at the facility have obtained
vulnerabilities” or “management concerns.”
                                                               concurrence from the Field Office Director (FOD)
2. Specific Instructions for Completing the

2.2 | Custody Classification System                       70                                           PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 76 of 456 Page ID
                                        #:3563


and sent a significant event notice (SEN) to                  Based on how long ago this conviction occurred, use
Headquarters.)                                                the table located on the ICE Custody Classification
                                                              Worksheet to assign a score. For example, if an
Use the boxes provided to check any vulnerability
                                                              individual was convicted of burglary with an assault,
that applies, and provide an explanation if necessary.
                                                              this would be a “Highest” offense and the row
If any boxes are checked, consult with the local ICE
                                                              labeled “Highest” on the ICE Custody Classification
Field Office regarding appropriate placement and
                                                              Worksheet would be used. If the individual was
other management considerations.
                                                              convicted of this offense less than 5 years from the
C. Custody Classification Scoring -- Part 3                   date this form is being completed, then the
Item 1—Severity of Charge/Conviction Associated               individual would receive a score of 7.
with the ICE Encounter.                                       If the individual’s most serious conviction is trespass,
Determine the charge or conviction, if any, that is           this would be a “Low” offense according to
associated with the individual’s current ICE                  “Appendix 2.2.C” and the row labeled “Low” on the
encounter, and locate it or a similar offense in              ICE Custody Classification Worksheet would be used.
“Appendix 2.2.C: Severity of Offense Scale” to                If the individual was convicted of this offense within
determine if it is in the “Low,” “Moderate,” “High,”          10-15 years of the date this form is being filled out,
or “Highest” category. If more than one charge or             then the individual would receive a score of 0.
conviction is involved, choose only the most serious          If the individual has no record of prior convictions,
charge/conviction that led to the encounter by                enter 0.
consulting the Severity of Offense Scale.
                                                              Enter the score in the field provided.
Identify the score associated with the severity
                                                              Item 3—Additional Prior Convictions Excluding
category into which the individual's most serious
                                                              Items 1 and 2.
offense falls.
                                                              Use the ICE Custody Classification Worksheet to
Enter the score in the field provided.
                                                              score all other misdemeanor and felony convictions
If the individual was last booked and returned to             that have not been scored in Items 1 and 2
custody for a parole or probation violation, the              (including all separate convictions obtained for
severity of the current charge/conviction should be           multiple crimes, regardless of whether they occurred
based on the offense(s) for which parole or                   on the same date).
probation was granted.
                                                              Select the highest score applicable to the individual’s
Item 2—Single Most Serious Conviction in the                  history of additional prior convictions. For instance,
Individual’s Criminal History.                                if the individual has been convicted of 2
Excluding the entry in Item 1, determine the                  misdemeanors and 1 felony, a score of 2 (and not 1)
individual’s most serious prior conviction under              should be assigned.
“Appendix 2.2.C: Severity of Offense Scale” to                Item 4—Supervision History.
determine if it or a similar offense is in the “Low,”
                                                              Escapes from correctional settings or programs
“Moderate,” “High,” or “Highest” category.
                                                              should be counted if the individual was found guilty
Separate convictions for multiple crimes should be            of the escape or escape attempt by an institutional
considered independently of each other, regardless            disciplinary committee, regardless of court
of whether they occurred on the same date.                    prosecution or conviction status. Do not consider
                                                              any escapes or attempts scored in Item 1.

2.2 | Custody Classification System                      71                                            PBNDS 2011
                                                                                             (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 77 of 456 Page ID
                                         #:3564


With regard to “violations of prior voluntary                   than 10 years ago, score the item as a 3. If the more
departure orders,” an individual should be scored 3             recent of the two arrests occurred more than 10
points only if he/she has repeated failures to appear           years ago, and less than 15 years ago, score this item
for his/her immigration hearings. Do not include a              as a 2. If the arrest occurred more than 15 years
single failure to appear for an immigration hearing.            ago, score this item as a 0.
Enter the score corresponding to the individual’s               Item 7—Number of Sustained Institutional
most serious escape attempt in the field provided.              Disciplinary Infractions
Item 5—Security Threat Group.                                   Sustained disciplinary infractions should be counted
                                                                if they involved violence or behavior representing a
Security Threat Group (STG)
                                                                threat to the facility. Using records from a current
A Security Threat Group (STG) member is any                     period of ICE detention and/or prior periods of
individual, who through association, ideology, self-            detention or imprisonment, calculate and enter the
identification, identifying symbol(s), or activities            appropriate number of points. As a general matter
and/or conduct (both inside and outside custodial               disciplinary offenses that involve violence or
environments), is known to pose a threat to the                 behavior representing a threat to the facility are
safety of the community, the security of ICE staff,             those listed in the “Greatest” and “High” offense
ICE facilities, and/or those in ICE custody.                    categories in standard “3.1 Disciplinary System”,
Security Threat Group (STG) Examples                            Appendix 3.1.A. These offenses are also listed in
                                                                Appendix 2.2.D. If no information is available,
  •   Traditional Prison Gangs                                  check the box and score Item 7 as 0.
  •   Traditional Street Gangs                                  D. Total Custody Classification Score
  •   Non-Traditional Gangs                                     Add the points in Items 1 through 7 to calculate the
                                                                detainee’s total custody classification score.
  •   Transnational Criminal Organizations
                                                                E. Classification Officer’s Recommended Custody
  •   Foreign and Domestic Terrorist Organizations                 Level
  •   Special Groups                                            In the area designated “Custody Level Guideline
Enter 0 if there is no known affiliation or                     Ranges,” check the box that corresponds to the value
membership.                                                     entered for the total custody classification score. If
                                                                the detainee has no violent conviction, use the
Enter 5 if there is documentation or a self-admission           following scoring ranges. If the total score is 0-2,
that the individual is a member of an STG.                      check the Low Custody box. If the total score is 3-5,
Item 6 – History/Pattern of Violence                            check the Medium-Low Custody box. If the total
                                                                score is 6-11, check the Medium-High Custody box.
If the individual has two or more prior arrests for
                                                                If the total score is 12 or more, check the High
violence against the person, use Item 6 to score those
                                                                Custody Box. If the detainee has a violent
arrests. The less recent the occurrence of the arrests,
                                                                conviction, use the following scoring ranges. If the
the lower the score. Use the most recent arrest to
                                                                detainee’s total score is 0-6, check the Medium-High
calibrate the time period. If the more recent of the
                                                                Custody box. If the total score is 7 or more, check
two arrests for a violent offense occurred within the
                                                                the High Custody box.
last 5 years, score this item as a 5. If the more recent
of the two arrests occurred over 5 years ago, and less          If a decision is made to recommend a custody level

2.2 | Custody Classification System                        72                                           PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 78 of 456 Page ID
                                        #:3565


that falls outside of the ranges prescribed by the            Standard 2.12 “Special Management Units.”
worksheet, note in the space provided the                     For purposes of housing medium-custody individuals
aggravating/mitigating or other circumstances that            with low or high level custody individuals, use the
justify that decision. The space should also be used          following guidelines:
for any other matters the classification officer would
like to document or call to the attention of the              Medium-Low may be housed with low custody
supervisor with regard to the detainee’s custody              individuals;
classification and housing.                                   Medium-High may be housed with high-custody
In the area designated “Recommendation Outside                individuals; but,
the Guideline Ranges,” check the custody level box            Low custody individuals may never be housed with
that corresponds to the custody level                         high-custody individuals, or medium custody
recommendation made that differs from that                    individuals who have any history of assaultive or
prescribed by the Custody Level Guideline Ranges.             combative behavior.
F. Housing Assignment                                         ICE may periodically provide additional
In the area designated “Final Housing Assignment              recommendations and guidance.
Custody Level,” check the level of custody of the             G. Supervisory Approval
individual’s housing assignment.                              In the area designated “Supervisor Signature,” the
If the detainee is to be placed in administrative             supervisor should sign and date the ICE Custody
segregation, a copy of the administrative segregation         Classification worksheet indicating his/her approval
order shall be immediately provided to the Field              of the decisions recorded in this worksheet.
Office Director or his designee, as required by




2.2 | Custody Classification System                      73                                         PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 79 of 456 Page ID
                                       #:3566



Appendix 2.2.C: Severity of                                  III. MODERATE
                                                               Armed Trespass
Offense Scale                                                  Burglary
I. HIGHEST                                                     Carrying Concealed Firearm
  Aiding Escape                                                Forgery
  Aggravated                                                   Grand Theft
   Battery with Deadly Weapon                                  Manslaughter
   Armed Robbery (Multiple with injury)                        Sale, Delivery, Possession of Controlled Substance
   Burglary with Assault                                       Tampering with Witness
   Escape (Secure Facility)                                    Worthless Checks (felony)
   Inciting Riot                                               Welfare Fraud (felony)
   Kidnapping                                                  Escape (Non-secure Facility)
   Murder (1st, 2nd degree)
                                                             IV. LOW
   Sexual Battery (with violence upon a minor)                 Driving under the Influence
II. HIGH                                                       Leaving the scene of Accident
  Aggravated Assault                                           Battery (Simple Assault)
   Aggravated Battery                                          Carrying Concealed Weapon (other than firearm)
   Aggravated Child Abuse                                      Disorderly Conduct
   Arson                                                       Gambling
   Battery Law Enforcement Officer                             Offering to Commit Prostitution
   Burglary (Armed)                                            Possession Marijuana (misdemeanor)
   Extortion                                                   Possession Drug Paraphernalia
   False Imprisonment                                          Petit Theft
   False Report of Bombings                                    Trespass
   Controlled Substances (Importation, Trafficking)            Worthless Check (misdemeanor)
   Introduction of Contraband into Detention
  Facility
   Manufacture of Explosives
   Robbery (armed, strong armed)
   Sexual Battery (other than capital or life felony)




2.2 | Custody Classification System                     74                                         PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 80 of 456 Page ID
                                         #:3567



Appendix 2.2.D: Disciplinary                                         this charge is to be used only if another
                                                                     charge of greatest severity is not applicable)
Offenses Involving Violence or
Behavior Representing a Threat
                                                               II. “High” Offense Category
to the Facility                                                200   Escape from unescorted activities open or
I. “Greatest” Offense Category                                       secure facility, proceeding without violence

100     Killing                                                201   Fighting, boxing, wrestling, sparring and any
                                                                     other form of physical encounter, including
101     Assaulting any person (includes sexual                       horseplay, that causes or could cause injury
        assault)                                                     to another person, except when part of an
102     Escape from escort; escape from a secure                     approved recreational or athletic activity
        facility                                               202   Possession or introduction of an
103     Setting a fire (charged with this act in this                unauthorized tool
        category only when found to pose a threat to           203   Loss, misplacement or damage of any
        life or a threat of serious bodily harm or in                restricted tool
        furtherance of a prohibited act of greatest
        severity [e.g., a riot or an escape]; otherwise        204   Threatening another with bodily harm
        the charge is classified as Code 218 or 321)           205   Extortion, blackmail, protection and
104     Possession or introduction of a gun, firearm,                demanding or receiving money or anything
        weapon, sharpened instrument, knife,                         of value in return for protection against
        dangerous chemical, explosive, escape tool,                  others, avoiding bodily harm or avoiding a
        device or ammunition                                         threat of being informed against

105     Rioting                                                206   Engaging in sexual acts

106     Inciting others to riot                                207   Making sexual proposals or threats

107     Hostage-taking                                         208   Wearing a disguise or mask

108     Assaulting a staff member or any law                   209   Tampering with or blocking any lock device
        enforcement officer                                    210   Adulterating of food or drink
109     Threatening a staff member or any law                  211   Possessing, introducing, or using narcotics,
        enforcement office with bodily harm                          narcotic paraphernalia or drugs not
*198 Interfering with a staff member in the                          prescribed for the individual by the medical
     performance of duties (conduct must be of                       staff
     the greatest severity; this charge is to be used          212   Possessing an officer’s or staff member’s
     only if another charge of greatest severity is                  clothing
     not applicable)
                                                               213   Engaging in or inciting a group
*199 Conduct that disrupts or interferes with the                    demonstration
     security or orderly running of the facility
                                                               214   Encouraging others to participate in a work
     (conduct must be of the greatest severity;
                                                                     stoppage or to refuse to work

2.2 | Custody Classification System                       75                                         PBNDS 2011
                                                                                            (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 81 of 456 Page ID
                                         #:3568


215     Refusing to provide a urine sample or                        moderate offenses within 90 days
        otherwise cooperate in a drug test                    222    Possessing or introducing an incendiary
216     Introducing alcohol into the facility                        device (e.g., matches, lighter, etc.)
217     Giving or offering an official or staff member        223    Engaging in any act that could endanger
        a bribe or anything of value                                 person(s) and/or property
218     Giving money to, or receiving money from,             *298 Interfering with a staff member in the
        any person for an illegal or prohibited                    performance of duties (conduct must be of
        purpose (e.g., introducing/conveying                       highest severity; this charge is to be used
        contraband)                                                only when no other charge of highest
                                                                   severity is applicable)
219     Destroying, altering, or damaging property
        (government or another person’s) worth                *299 Conduct that disrupts or interferes with the
        more than $100                                             security or orderly operation of the facility
                                                                   (conduct must be of highest severity; this
220     Being found guilty of any combination of
                                                                   charge is to be used only when no other
        three or more high moderate or low
                                                                   charge of highest severity is applicable)




2.2 | Custody Classification System                      76                                         PBNDS 2011
                                                                                           (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 82 of 456 Page ID
                                         #:3569



2.3 Contraband                                                      preserved, inventoried, controlled and stored
                                                                    with a documented chain of custody.
I. Purpose and Scope                                             4. Any facility-approved auxiliary aids, services, or
                                                                    items used by a detainee with a disability shall
This detention standard protects detainees and staff                not be considered contraband.
while enhancing facility security and good order by
identifying, detecting, controlling and properly                 5. The facility shall provide communication
disposing of contraband.                                            assistance to detainees with disabilities and
                                                                    detainees who are limited in their English
This detention standard applies to the following                    proficiency (LEP). The facility will provide
types of facilities housing ICE/ERO detainees:                      detainees with disabilities with effective
  •   Service Processing Centers (SPCs);                            communication, which may include the
                                                                    provision of auxiliary aids, such as readers,
  •   Contract Detention Facilities (CDFs); and                     materials in Braille, audio recordings, telephone
  •   State or local government facilities used by                  handset amplifiers, telephones compatible with
      ERO through Intergovernmental Service                         hearing aids, telecommunications devices for deaf
      Agreements (IGSAs) to hold detainees for more                 persons (TTYs), interpreters, and note-takers, as
      than 72 hours.                                                needed. The facility will also provide detainees
                                                                    who are LEP with language assistance, including
Procedures in italics are specifically required for                 bilingual staff or professional interpretation and
SPCs, CDFs, and Dedicated IGSA facilities. Non-                     translation services, to provide them with
dedicated IGSA facilities must conform to these                     meaningful access to its programs and activities.
procedures or adopt, adapt or establish alternatives,
provided they meet or exceed the intent represented              All written materials provided to detainees shall
by these procedures.                                             generally be translated into Spanish. Where
                                                                 practicable, provisions for written translation shall be
Various terms used in this standard may be defined               made for other significant segments of the
in standard “7.5 Definitions.”                                   population with limited English proficiency.
II. Expected Outcomes                                            Oral interpretation or assistance shall be provided to
                                                                 any detainee who speaks another language in which
The expected outcomes of this detention standard                 written material has not been translated or who is
are as follows (specific requirements are defined in             illiterate.
“V. Expected Practices”):
1. Contraband shall be identified, detected,                     III. Standards Affected
   controlled and disposed of properly.                          This detention standard replaces the standard on
2. Detainee personal property that would be                      “Contraband” dated 12/2/2008.
   considered contraband within the facility shall be
   mailed to a third party or stored until the                   IV. References
   detainee’s release, unless that property is illegal to        American Correctional Association, Performance-
   possess or constitutes a threat to safety or security.        based Standards for Adult Local Detention
3. Contraband that may be evidence in connection                 Facilities, 4th Edition: 2C-01, 2C-02, 2C-06.
   with a violation of a criminal statute shall be               ICE/ERO Performance-based National Detention

2.3 | Contraband                                            77                                           PBNDS 2011
                                                                                                (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 83 of 456 Page ID
                                        #:3570


Standards 2011:                                                         uncertain about whether a prescribed
                                                                        medication represents contraband.
 •   “2.5 Funds and Personal Property”; and
                                                                        Medicine the detainee brings into the
 •   “6.2 Grievance System.”
                                                                        facility upon arrival shall be forwarded to
V. Expected Practices                                                   the facility medical staff for disposition as
                                                                        specified under standard “4.3 Medical
A. “Hard” and “Soft” Contraband                                         Care.” Only replacement medication duly
                                                                        approved by the facility medical staff shall
Contraband is anything detainees are not authorized
                                                                        be returned to the detainee.
to have in their possession.
                                                               2. Soft contraband includes, but is not limited to,
1. A detainee found in possession of hard
                                                                  “nuisance” items that do not pose a direct and
   contraband could face disciplinary action or
                                                                  immediate threat to safety or security, but which
   criminal prosecution.
                                                                  have the potential to create dangerous or
   Hard contraband includes, but is not limited to,               unsanitary conditions in the facility (e.g., excess
   any item that:                                                 papers that create a fire hazard; food items that
   a. is inherently dangerous;                                    are spoiled or retained beyond the point of safe
                                                                  consumption).
   b. is a tool or device that could be used to escape;
      or                                                          If excessive authorized legal materials create a fire
                                                                  hazard, the facility shall provide an alternate
   c. may otherwise interfere with security, safety,              storage area accessible to the detainee.
      or the good order of facility operations.
                                                               B. Procedures for Handling Contraband
      Examples of hard contraband include:
                                                               All facilities shall have written policies and
      a. tools that could aid in an escape (e.g.,
                                                               procedures for handling contraband, including the
         ropes, keys);
                                                               seizure of contraband, disputed ownership, detainee
      b. ammunition or explosives;                             or government property defined as contraband, and
      c. combustible or flammable liquids;                     the preservation, inventory, and storage of
                                                               contraband as evidence of a crime. Facilities shall
      d. hazardous or poisonous chemicals and                  ordinarily consult a religious authority before
         gases;                                                confiscating a religious item deemed “soft”
      e. weapons;                                              contraband.
      f. intoxicants;                                          Any facility-approved auxiliary aids, services, or
                                                               items used by a detainee with a disability shall not be
      g. currency (where prohibited); and
                                                               considered contraband.
      h. narcotics and other controlled substances
                                                               1. Seizure of Contraband
         not dispensed or approved by the medical
         department, not used as prescribed, or in             Staff shall seize contraband:
         the possession of a detainee other than the           a. Found in the physical possession or living area of
         person for whom it was prescribed.                       a detainee (including a detainee awaiting
         Staff shall consult the facility pharmacist or           voluntary return);
         other health services staff members when              b. Found in common areas;

2.3 | Contraband                                          78                                            PBNDS 2011
                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 84 of 456 Page ID
                                        #:3571


c. Found in incoming or outgoing mail;                        administrator after ICE/ERO concurrence, and after
d. Discovered during admission in-processing; and,            providing the detainee with written notice of the
                                                              intent to destroy the property along with information
e. Found in transport vehicles.                               on how to retain the property in question, may
Exceptions may occur only upon written                        dispose of the property in accordance with the
authorization of the facility administrator.                  section on “Destruction of Contraband” below in this
                                                              standard. If a detainee cannot establish ownership,
2. Religious Items
                                                              staff shall attempt to resolve the matter. If ownership
The facility administrator shall ordinarily consult a         cannot be reasonably established, the property may
religious authority before confiscating a religious           be destroyed, as also described below in this
item that is deemed “soft” contraband (see also               standard.
standard “5.5 Religious Practices”).                          5. Evidence of a Crime
3. Disputed Ownership
                                                              Contraband that is illegal to possess or may be
When a detainee’s claimed ownership of potential              evidence in connection with a violation of a criminal
contraband material is in question, staff shall:              statute shall be preserved, inventoried, controlled
                                                              and stored with a documented chain of custody, and
a. inventory and store the items pending verification
   of ownership; and                                          shall be reported to the appropriate law enforcement
                                                              authority for action and possible seizure, destruction
b. provide the detainee with a copy of the inventory          or disposition of contraband is detailed under
   as soon as practicable, and place a second copy in         standard “2.5 Funds and Personal Property.”
   the detainee’s detention file. The detainee shall
                                                              6. Government Property
   have seven days following receipt of the
   inventory to prove ownership of the listed items.          Contraband which is government property shall be
Staff shall deny claims:                                      retained as evidence for possible disciplinary action
                                                              or criminal prosecution, after which, as appropriate,
a. arising from the unauthorized use of government            it may be:
   property; and
                                                              a. returned to the issuing authority;
b. for any item acquired, without authorization,
   from another detainee.                                     b. returned to normal stock for reissue; or

4. Detainee Property Defined as Contraband                    c. destroyed, with the approval of the facility
                                                                 administrator.
Staff shall seize all hard and soft contraband. In the
event that the contraband is not illegal to possess           C. Destruction of Contraband
under criminal statutes and would not otherwise               The facility administrator shall establish a procedure
pose a threat to security, staff shall inventory and          for the destruction of contraband items.
provide a receipt for the property. At the detainee’s
request, the staff will mail the property to a third          Contraband may be destroyed when no longer
party, or store it with the detainee’s other stored           needed for disciplinary action or criminal
personal property, in accordance with standard “2.5           prosecution. It may also be kept for official use, such
Funds and Personal Property.” If a detainee chooses           as use as a training tool, if secured in the facility
not to provide an appropriate mailing address within          armory when not in use.
30 days, or is unable to pay the postage, the facility        1. The Chief of Security, or equivalent, shall

2.3 | Contraband                                         79                                           PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 85 of 456 Page ID
                                        #:3572


   determine whether an item shall be destroyed.                 placed in the detainee’s detention file.
2. The Chief of Security shall send the facility              D. Canine Units
   administrator a memorandum, through official
   channels, describing what is to be destroyed and           Canine units (in facilities that have them) may be
   the rationale for destruction.                             used for contraband detection, but their use for
                                                              force, control, or intimidation of detainees is
3. The facility administrator shall require that an           prohibited, in accordance with standard “2.15 Use
   item of questionable ownership be held for 120             of Force and Restraints.”
   days before its destruction can be considered, to
   afford the detainee ample opportunity to obtain            Any facility that has a canine unit shall establish a
   proof of ownership and appeal the decision in              clear and detailed written policy and procedures
   accordance with standard “6.2 Grievance                    governing the circumstances in which canine units
   System.”                                                   may be used, in regard to ICE/ ERO detainees.

   Where disciplinary action is appropriate, the              Canines shall not be used in the presence of ICE
   facility administrator shall defer his/her decision        detainees.
   about the property until the disciplinary case,            E. Notice to Detainees
   including any appeals, is resolved.
                                                              The detainee handbook, or equivalent, shall notify
4. The officer who physically destroys the property           detainees in a language or manner that they
   and at least one official observer shall attest, in        understand relative to:
   writing, to having witnessed the property’s
   destruction.                                               1. The facility’s rules and procedures governing
                                                                 contraband; and
5. A copy of the property disposal record shall be
   given to the detainee, and another copy shall be           2. The applicability of standard “2.5 Funds and
                                                                 Personal Property,” as it relates to contraband.




2.3 | Contraband                                         80                                           PBNDS 2011
                                                                                            (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 86 of 456 Page ID
                                         #:3573



2.4 Facility Security and                                       3. Facility security and safety will be monitored and
                                                                   coordinated by a secure, well-equipped, and
    Control                                                        continuously staffed control center.
                                                                4. The facility’s perimeter will ensure that detainees
I. Purpose and Scope                                               remain within and that public access is denied
This detention standard protects the community, staff,             without proper authorization.
contractors, volunteers and detainees from harm by              5. Information about routine procedures,
ensuring that facility security is maintained and events           emergency situations, and unusual incidents will
which pose risk of harm are prevented.                             be continually recorded in permanent post logs
This detention standard applies to the following                   and shift reports.
types of facilities housing ICE/ERO detainees:                  6. Facility safety, security and good order, including
                                                                   the safety, health and well-being of staff and
  •   Service Processing Centers (SPCs);
                                                                   detainees, will be enhanced through ongoing
  •   Contract Detention Facilities (CDFs); and                    observation, supervision, and personal contact
                                                                   and interaction between staff and detainees.
  •   State or local government facilities used by
      ERO through Intergovernmental Service                     7. Special security and control measures will
      Agreements (IGSAs) to hold detainees for more                consistently be applied to Special Management
      than 72 hours.                                               Unit entrances.
Procedures in italics are specifically required for             8. Facility safety, security and good order will be
SPCs, CDFs, and Dedicated IGSA facilities. Non-                    enhanced through frequent and documented staff
dedicated IGSA facilities must conform to these                    inspections of detainee-occupied and unoccupied
procedures or adopt, adapt or establish alternatives,              areas.
provided they meet or exceed the intent represented             9. The facility shall provide communication
by these procedures.                                               assistance to detainees with disabilities and
Various terms used in this standard may be defined                 detainees who are limited in their English
in standard “7.5 Definitions.”                                     proficiency (LEP). The facility will provide
                                                                   detainees with disabilities with effective
II. Expected Outcomes                                              communication, which may include the
                                                                   provision of auxiliary aids, such as readers,
The expected outcomes of this detention standard
                                                                   materials in Braille, audio recordings, telephone
are as follows (specific requirements are defined in
                                                                   handset amplifiers, telephones compatible with
“V. Expected Practices”):
                                                                   hearing aids, telecommunications devices for deaf
1. The facility administrator shall develop and                    persons (TTYs), interpreters, and note-takers, as
   document comprehensive detainee supervision                     needed. The facility will also provide detainees
   guidelines, as well as a comprehensive staffing                 who are LEP with language assistance, including
   analysis and staffing plan, to determine and meet               bilingual staff or professional interpretation and
   the facility’s detainee supervision needs; these                translation services, to provide them with
   shall be reviewed and updated at least annually.                meaningful access to its programs and activities.
2. Essential security posts and positions will be
   staffed with qualified personnel.
                                                                III. Standards Affected

2.4 | Facility Security and Control                        81                                           PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 87 of 456 Page ID
                                        #:3574


This detention standard replaces “Facility Security            The facility administrator shall develop and
and Control” dated 12/2/2008.                                  document comprehensive detainee supervision
                                                               guidelines, as well as a comprehensive staffing
IV. References                                                 analysis and staffing plan, to determine and meet the
American Correctional Association, Performance-                facility’s detainee supervision needs; these shall be
based Standards for Adult Local Detention                      reviewed and updated at least annually. Essential
Facilities, 4th Edition: 4-ALDF-2A-01 through 2A­              posts and positions shall be filled with qualified
14, 2A-18, 2C-01, 2C-02, 7F-06                                 personnel.

ICE/ERO Performance-based National Detention                   In determining adequate levels of detainee
Standards 2011:                                                supervision and determining the need for video
                                                               monitoring, the facility administrator shall take into
 •   “2.3 Contraband”;                                         consideration generally accepted detention and
 •   “2.5 Funds and Personal Property”;                        correctional practices, any judicial findings of
                                                               inadequacy, the physical layout of each facility, the
 •   “2.7 Key and Lock Control”;                               composition of the detainee population, the
 •   “2.8 Population Counts”;                                  prevalence of substantiated and unsubstantiated
                                                               incidents of sexual abuse as well as other incidents
 •   “2.9 Post Orders”;                                        reflecting on facility security and detainee safety, the
 •   “2.12 Special Management Units”;                          findings and recommendations of sexual abuse
                                                               incident review reports or other findings reflecting
 •   “2.15 Use of Force and Restraints”;
                                                               on facility security and detainee safety, the length of
 •   “2.14 Tool Control”;                                      time detainees spend in agency custody, and any
                                                               other relevant factors.
 •   “5.1 Correspondence and Other Mail”;
                                                               At least one male and one female staff member shall
 •   “5.7 Visitation”; and
                                                               be on duty at all times in a facility housing both
 •   “6.2 Grievance System.”                                   male and female detainees.
“Standards to Prevent, Detect, and Respond to Sexual           All security posts shall be guided by standard “2.9
Abuse and Assault in Confinement Facilities,” 79               Post Orders.”
Fed. Reg. 13100 (Mar. 7, 2014).
                                                               B. Control Centers
V. Expected Practices                                          Each facility shall have a secure control center that is
                                                               staffed continuously, 24/7. Control center staff shall
A. Detainee Supervision and Monitoring
                                                               monitor and coordinate facility security, life-safety
Each facility shall ensure that it maintains sufficient        and communication systems.
supervision of detainees, including through
                                                               The Chief of Security shall carefully screen officers
appropriate staffing levels and, where applicable,
                                                               for the highly responsible control center post
video monitoring, to protect detainees against sexual
                                                               assignment(s). The Control officer’s responsibilities
abuse assault, other forms of violence or harassment,
                                                               include (but are not limited to) key control, count
and to prevent significant self-harm and suicide.
                                                               procedures and public-address-system operations.
Security staffing shall be sufficient to maintain
                                                               The standards on “Key and Lock Control” and
facility security and prevent or minimize events that
                                                               “Population Counts” detail requirements for key
pose a risk of harm to persons and property.

2.4 | Facility Security and Control                       82                                            PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 88 of 456 Page ID
                                        #:3575


control and counts.                                             7. a watch call system (officer safety checks) to the
The facility administrator shall establish procedures              control center by all staff, ordinarily to occur
to implement the following control center                          every half-hour between 6:00 P.M. and 6:00 A.M.
requirements:                                                      Individual facility policy may designate another
                                                                   post to conduct watch calls. Any exception to
1. round-the-clock staffing;                                       exempt staff from making watch calls as described
2. limited staff access;                                           in this standard requires the approval of the
                                                                   facility administrator.
3. no detainee access (in a control center, staff must
   perform cleaning duties that elsewhere in the                C. Perimeter Security
   facility may ordinarily be assigned to detainees);           1. Front Entrance
4. round-the-clock communications;                              The facility’s front entrance shall be a controlled
5. maintenance of a list of the current home and cell           access point. Entrance into the secure perimeter shall
   phone numbers of every staff member assigned to              be controlled by a sally port (or equivalent with
   the facility, including administrative/support               electronic interlocking doors or grilles) to prevent
   services staff members, all situation response team          unauthorized entry or exit.
   members (SRTs), hostage negotiation team
                                                                Staff assigned to the front entrance post shall be
   member (HNTs) and applicable law enforcement                 selected and expected to present a neat and
   agencies. If any staff member is inaccessible by             professional appearance, exercise public relations
   phone, other means of off-duty contact approved              skills of courtesy and tact, and interact and
   by the facility administrator, such as a pager               communicate easily and effectively with diverse
   number or e-mail address, may be listed; the list            people. Front entrance staff is expected to uphold
   shall:                                                       these responsibilities while also maintaining security
   a. be on file in both the control center and the             and enforcing regulations.
      shift supervisor’s office;
                                                                a. Identification and Searches
   b. be maintained in a secure file;                              The officer assigned to this post shall check the
   c. be used for emergency recall or urgent                       identification documents of every visitor,
      business only;                                               employee and other person entering or leaving
                                                                   the facility. No adult visitor may be admitted
   d. be updated at least quarterly; and                           without government-issued photo identification.
   e. prominently feature the following notice:                 b. Record
      “This information must be safeguarded. Use is                1) The post officer shall maintain the visitor
      restricted to those who need the information in                 logbook, a bound ledger in which all non-staff
      the performance of their official duties. Misuse                visits are to be recorded.
      shall subject the user to criminal liability. This
      agency shall view any misuse of this                         2) Every entry in the logbook shall identify the
      information as a serious violation of the                       person or department visited, date and time of
      Employee Code of Conduct, which may result                      the visitor’s arrival, purpose of visit, unusual
      in disciplinary action, including removal."                     requests and time of departure.

6. round-the-clock accountability for equipment;                   3) The entry for a person visiting a detainee shall
   and                                                                also include the name and A-number of the

2.4 | Facility Security and Control                        83                                           PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 89 of 456 Page ID
                                        #:3576


      detainee being visited, and the address and                   following security reasons:
      relationship to the detainee. The post officer                1) to account for visitors in the event of an
      shall require the visitor to print and sign                      emergency (e.g., medical, fire, hostage
      his/her name in the visitor logbook.                             situation, or other incident);
   4) All ICE/ERO employees shall wear ICE/ERO­                     2) as a check on logbook data; and
      issued identification cards (to include
      photograph and name). The facility shall                      3) as a disincentive for criminal or disruptive
      maintain a tracking mechanism for all staff                      behavior (e.g., distributing drugs or other
      permanently stationed at the facility. This                      contraband; inciting an internal disturbance or
      mechanism shall include a process to rapidly                     riot, etc.).
      verify all staff entering and leaving the                  d. Blue Visitor Passes (or color-coded equivalent)
      perimeter.                                                     ICE/ERO employees not permanently stationed at
   5) The facility administrator shall establish                    the facility, and official visitors from other
      procedures for tracking the arrivals and                      Department of Homeland Security agencies, shall
      departures of contract employees. However,                    receive “blue” passes. Visitors with blue passes do
      the main gate/front entrance officer shall                    not need, but may request, escorts.
      maintain a separate file of contract employee                 The post officer shall record every official visitor’s
      Forms G-74, or equivalent, laminated, with                    arrivals and departures in the visitor logbook,
      photograph, issue date, expiration date (if                   including the person or department visited, date
      applicable), and the facility administrator’s                 and time of visitor’s arrival, purpose of visit,
      signature.                                                    unusual requests and time of departure.
c. Visitor Passes                                                   To save time, all ICE/ERO employees with
   The facility administrator shall establish                       frequent business at the facility but stationed
   procedures for issuing color-coded visitor passes                elsewhere shall complete a G-74 form, or
   to all visitors entering the facility via the main               equivalent, for the front-entrance personal data
   gate/front entrance. Visitors must prominently                   card file.
   display this pass on an outer garment, where it is            e. Yellow Visitor Passes (or color-coded equivalent)
   visible (at a glance) to staff.                                  Law enforcement officers not directly connected
   The post officer shall check the validity of the                 with ICE/ERO, vendors and other persons visiting
   identification. In exchange for the photo-                       in an official capacity shall receive “yellow”
   identification card (e.g., driver’s license, student             passes. Their visits shall be recorded in the visitor
   ID card), the post officer shall issue the visitor a             logbook. Escorts are required for visitors with
   color-coded pass, provided the photo resembles                   yellow passes.
   the visitor closely enough to identify the visitor.           f. Orange Visitor Passes (or color-coded equivalent)
   The visitor must leave his/her photo-                            “Orange” passes shall be distributed to contractual
   identification card with the post officer until the              construction service personnel, including:
   end of the visit, marked by the time-out entry in
   the logbook.                                                     1) representatives of the Army Corps of
                                                                       Engineers, and
   The post officer shall hold all visitor identification
   cards at the main gate front entrance, for the                   2) contractors, including sub-contractors,
                                                                       employees, laborers, supervisors, etc.

2.4 | Facility Security and Control                         84                                            PBNDS 2011
                                                                                                (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 90 of 456 Page ID
                                        #:3577


      Each facility administrator shall require such                cards, and reporting to the shift supervisor any
      persons to identify themselves, consistent with               unusually long visits (as indicated by an
      the photo-ID requirements stated above in the                 identification card which has yet to be retrieved
      standard, and shall devise procedures for                     and/or a missing visitor’s pass which has yet to
      issuing construction visitor passes, including                be returned).
      requirements for each visitor to display                   2. Vehicle Entrance
      his/her pass. Procedures will also provide for
      a listing of facility areas where construction             a. Identification
      visitors are authorized to be present and to                  The main-gate front-entrance assigned staff
      work. Visitors with orange visitor passes must                member shall control all (vehicle) traffic entering
      be escorted.                                                  and leaving the facility. The officer shall check the
                                                                    driver’s license of the driver entering into the
g. Red Visitor Passes (or color-code equivalent)                    facility, regardless of purpose (e.g., visit,
   Non-official persons visiting detainees or visiting              delivery), and may require proof of insurance,
   the facility, regardless of affiliation, shall receive           especially for vehicles to be driven on the
   “red” passes. The post officer shall enter their                 grounds. The officer will also check the
   visits in the visitor logbook as specified under the             identification of every passenger in the vehicle.
   “Record” section of this standard. Escorts are                   The officer may admit the vehicle only if the
   required for visitors with red passes.                           license and insurance are valid. While the driver
   If a visitor leaves the facility without surrendering            is within the facility’s secure perimeter, the
   the visitor pass and retrieving his/her                          officer shall hold the driver’s license or
   identification card, the post officer shall                      identification of every person entering the
   photocopy the identification card and attach it to               facility, as specified under the “Visitor Passes”
   a memo to the shift supervisor stating the:                      section in this standard.
   1) visitor’s name;                                            b. Vehicle Log
                                                                    The post officer shall log the following
   2) visitor’s title (if applicable);
                                                                    information regarding every vehicle: tag number,
   3) person or department visited;                                 driver’s name, firm represented, purpose of the
   4) time the pass was issued;                                     visit, (e.g., repairs, delivery, etc.), vehicle
                                                                    contents, date, time in, time out and facility
   5) reason for not retrieving the pass from the                   employee responsible for the vehicle on-site.
      visitor and/or not returning the identification
      card; and                                                  c. Controls
   6) other relevant observations (for example,                     1) The main-gate front-entrance assigned staff
      suspicious or emotionally charged behavior,                      member shall search the vehicle before it
      use of rude language, demeanor).                                 enters or leaves the facility, both to prevent the
                                                                       introduction/removal of contraband and to
   The main gate front-entrance assigned staff                         prevent the vehicle’s use as a means of escape.
   member must account for all visitor passes when                     All drivers making deliveries must submit to a
   coming on duty, immediately reporting any                           personal search and questioning about
   discrepancies to the shift supervisor. The post                     firearms, munitions, knives, ropes, jacks,
   officer is also responsible for monitoring the                      narcotics and other items considered
   inventory of visitor passes and identification                      contraband. (For more detailed information,

2.4 | Facility Security and Control                         85                                           PBNDS 2011
                                                                                                (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 91 of 456 Page ID
                                        #:3578


      see standard “2.3 Contraband”).                          procedures, in accordance with standard “2.9 Post
                                                               Orders.” Those post orders shall require that housing
   2) Any article posing a threat to the facility’s
                                                               officers maintain a housing unit log for recording
      security shall be held at the gate or removed
                                                               information regarding routine unit operations, as
      from facility grounds. The driver of a delivery
                                                               well as unusual and emergency incidents.
      vehicle may be accompanied by one or more co­
      worker(s), but not by unauthorized passengers.           Housing unit post orders shall follow the event
   3) The facility employee responsible for vehicle            schedule format, for example, “0515—Lights on”
      oversight shall, as escort:                              and shall direct the assigned staff member to
                                                               maintain a unit log of pertinent information
      a) walk behind the vehicle;                              regarding detainee activity.
      b) directly supervise loading and unloading;             The shift supervisor shall visit each housing area and
      c) retain the ignition keys, never leaving them          initial the log on each shift at least once per tour.
         in the vehicle; and                                   2. Supervision and Communication
      d) close windows, lock doors and trunks,                 Security officer posts shall be located in or
         secure toolboxes, ladders, etc., before               immediately adjacent to detainee housing units to
         leaving the vehicle unattended.                       permit officers to see or hear and respond to
   4) Before approaching the exit gate, the driver             emergency situations. Personal contact and
      shall stop at a spot designated. The gate                interaction between housing staff and detainees shall
      operator shall not allow the vehicle to depart           be expected and required.
      until he/she is satisfied that neither the driver        As prescribed by standard “2.9 Post Orders,” staff
      nor the escorting officer is under duress. With          shall observe, supervise and control movement of
      that established, officers shall again search the        detainees from one area to another. No detainee may
      vehicle. If a thorough search is impossible to           ever be given authority over, or be permitted to
      conduct, the vehicle shall be unloaded or held           exert control over, any other detainee.
      pending completion of the next official count.
                                                               The facility administrator, designated assistant
      If the vehicle or vehicular equipment must
                                                               facility administrator, supervisors and others
      remain inside the compound overnight, staff
                                                               designated by the facility administrator shall be
      shall render it inoperable.
                                                               required to visit all housing units weekly at
   5) If the post officer has doubts about a person’s          minimum to observe living conditions and interact
      identity, he/she shall not permit the person to          informally with detainees. Such visitors shall record
      exit, pending positive identification.                   their visits by initialing the housing unit log.
   6) Staff shall handle any legal or special mail             E. Special Management Unit (SMU)
      delivered to the facility for detainees in
      accordance with standard “5.1                            Because Special Management Units are inherently
      Correspondence and Other Mail”                           among the most secure areas of any detention
                                                               facility, special security and control measures are
D. General Population Housing Units                            required for these units.
1. Post Orders and Housing Records                             1. Control of Contraband and Tools
For each housing unit, the facility administrator shall        Every facility administrator shall establish a written
establish written post orders with step-by-step                policy and procedures to secure the SMU from

2.4 | Facility Security and Control                       86                                            PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 92 of 456 Page ID
                                        #:3579


contraband.                                                    port.
Items allowed to enter SMUs shall be kept to an                F. Security Inspections
absolute minimum. Any item allowed into the unit,
                                                               1. Required Written Security Inspection Procedures
including laundry, commissary, food carts and
personal property, shall be thoroughly inspected and           Each facility shall establish a comprehensive security
searched to prevent the introduction of contraband.            inspection system that addresses every area of the
In the event that it becomes necessary to introduce            facility, specifically including the perimeter fence
tools into the unit, special care shall be taken. Prior        line and other areas specified below in the standard.
to entering, all tools shall be inventoried by the             Frequent unannounced security inspections shall be
special housing officer. Tools shall be identified and         conducted on day and night shifts to control the
checked against the inventory upon departing to                introduction of contraband; identify and deter sexual
ensure that no tools, hazardous objects, or materials          abuse of detainees; ensure facility safety, security and
are left in the unit.                                          good order; prevent escapes; maintain sanitary
2. Control of Entrances                                        standards; and eliminate fire and safety hazards. Each
                                                               facility shall prohibit staff from alerting others that
In facilities with the ability to do so, the SMU               these security inspections are occurring, unless such
entrance in regular use shall have a sally port, which         announcement is related to the legitimate
shall be operated so that the inner and outer doors            operational functions of the facility.
cannot both be open simultaneously. Officers on the
inside and outside shall independently check the               Each officer who assumes a post assignment shall
identification of every person going in or out, and            conduct a security check of the area, record the
each officer must positively confirm a person’s                results in the post logbook, and prepare and submit
identity before allowing him/her through the door.             maintenance work requests as necessary.

Also, in accordance with written procedures                    Documentation of all daily inspections—shift, area
established by the facility administrator, these               and post—is required. Completed inspection forms,
officers shall take precautions to ensure that the             along with the schedule of inspections shall be
person requesting entry or exit is not doing so under          submitted to the Chief of Security. The daily
duress.                                                        inspection plan shall also provide guidelines for
                                                               security-feature checks and for reporting security
3. Control of Food Carts                                       concerns, vulnerabilities and inconsistencies, such as
Food carts shall be securely locked before leaving the         inoperable security cameras.
food service area for delivery to the SMU. If this is          The facility administrator shall identify the staff
not possible, a staff escort is required.                      member responsible for the oversight of the facility’s
4. Control of Keys                                             daily security inspection process.
Staff assigned to the SMU or SMU visiting area shall           Normally, the shift supervisor (or equivalent) shall
have keys to the inner door(s) of the sally port, but          handle this responsibility, under the Chief of
not to the outside door(s). Conversely, staff outside          Security (or equivalent). The shift supervisor or
the SMU or SMU visiting area shall have keys to the            designee shall review all search and inspection
sally port’s outer door(s) but not the inner door(s).          documentation.
Under no circumstances shall one individual hold               The shift supervisor or designee shall report
keys to both the inner and outer doors of the sally            recurrent maintenance work problems to the

2.4 | Facility Security and Control                       87                                           PBNDS 2011
                                                                                              (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 93 of 456 Page ID
                                        #:3580


department head and/or assistant facility                        3. Housing Units
administrator. Such problems include, for example,               Each facility administrator shall establish a written
unresponsiveness to work orders, failure to take                 policy and procedures for housing unit and personal
corrective action, and/or failed attempts to resolve a           area searches and the use of canine units. Canine
problem within a reasonable timetable.                           units may be used only for contraband detection.
2. Perimeter Inspections                                         Canine units shall not be used for force, control or
                                                                 intimidation of detainees (see standard “2.15 Use of
Perimeter inspections shall occur frequently, but at
                                                                 Force and Restraints”).
irregular times, as follows.
a. Walls, fences and exits, including all outside                a. Searches of Detainee Housing Areas
   windows shall be inspected for defects at least                  Staff may search a detainee’s housing area and
   once per shift, and perimeter alarm systems shall                personal items without prior notice, without
   be tested daily.                                                 detainee approval and without the detainee being
                                                                    present. Housing area searches shall take place
b. Once per shift or daily, at the facility                         irregularly, so as not to establish a predictable
   administrator’s discretion, locations on the                     pattern.
   grounds shall be inspected where detainees could
   arrange for visitors to leave contraband.                        For a cell search, staff shall remove the detainee
                                                                    from the cell. Staff must pay particular attention
c. Daily along the perimeter fence, checked by the                  to plumbing facilities, ventilators, beds, bedding,
   assigned staff member(s):                                        tables, chairs, books, etc., and be on the alert for
   1) walking the entire fence line; checking the                   contraband in false bottoms, hidden
      tension wire and binding straps and all                       compartments, hollow legs, etc.
      hardware attached to the poles to ensure                      After the search, staff shall restore all items as
      tautness; examining wings for cut links; and                  close as possible to their original order.
      testing the links fastening the sides of the fence
                                                                 b. Search Log
      bottom to the fence; and
                                                                    Each housing unit, including the SMU, shall
   2) simulating a detainee’s climbing the fence by                 document cell and area searches in a search log
      pulling on the fence. (Jerking the fence back                 that registers the date, time and findings,
      and forth does not simulate climbing and is an                including location where contraband was found,
      insufficient simulation.) In a functional alarm               type of contraband and the searching officers’
      system, the pull-test shall activate the alarm,               names.
      after which staff shall immediately notify the
                                                                 4. Searches of Utility Areas
      control center of the need to reset the alarm.
      In the event that the fence-climbing simulation            Staff shall conduct irregular searches of storage and
      is insufficient to activate the alarm, the facility        supply rooms, plumbing accesses, walls (particularly
      administrator shall be immediately notified so             around ventilators and windows), lighting and
      as to take corrective action.                              plumbing fixtures, drains, etc., in the housing areas.
                                                                 These searches shall occur at least once per shift.
d. The facility maintenance supervisor and Chief of
   Security shall check the fence monthly,                       5. Searches of Shops and Buildings
   documenting the results in the shift supervisor’s             Assigned staff shall routinely inspect all areas of the
   daily log.                                                    facility, at odd hours, according to no fixed

2.4 | Facility Security and Control                         88                                             PBNDS 2011
                                                                                                 (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 94 of 456 Page ID
                                       #:3581


schedule. For searches of areas with specialized            is notified of any incident or allegation of a physical
equipment or supplies, the respective department            assault perpetrated by staff against a detainee. This
head shall be present to ease access to locked areas        includes any incident or allegation of facility staff
and to help determine the status of any questionable        engaging in an act of violence against a detainee, or
items.                                                      any intentional attempt to harm that detainee
Staff shall document these searches in a logbook            through force or violence, regardless of whether
maintained by the shift supervisor.                         injury results or a weapon is used. The facility shall
                                                            ensure a thorough investigation of any incident or
G. Detainee-on-Detainee Physical
                                                            allegation of staff-on-detainee physical assault, and
Assaults
                                                            staff determined to have perpetrated a physical
The facility administrator shall ensure that the FOD        assault on a detainee shall be appropriately
is notified of any physical assault on an ICE               disciplined; the results of the investigation shall be
detainee by another detainee or inmate housed at the        transmitted to the FOD.
facility. This includes one or more detainees or            I. Staff Misconduct
inmates engaging in an act of violence against
another ICE detainee or the intentional attempt to          The facility administrator shall ensure that the FOD
harm that detainee through force or violence,               is promptly notified of any incident or allegation of
regardless of whether injury results or a weapon is         staff misconduct if that misconduct relates to
used. The facility shall ensure a thorough                  treatment of ICE detainees, to the security or safety
investigation of any incidents of physical assault          of the facility, or to compliance with detention
perpetrated on an ICE detainee, consistent with the         standards or the provisions of the facility’s contract
requirements of Standard 3.1 “Disciplinary                  with ICE. Note that Standard 6.2 “Grievance
System.”                                                    System” also requires that ICE be notified of any
                                                            allegation of staff misconduct that is contained in a
H. Staff-on-Detainee Physical Assaults                      detainee grievance.
The facility administrator shall ensure that the FOD




2.4 | Facility Security and Control                    89                                           PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 95 of 456 Page ID
                                         #:3582



2.5 Funds and Personal                                          detention.
                                                             3. Each detainee shall be informed of what funds
    Property                                                    and property may be retained in his/her
                                                                possession, and of procedures to report missing
I. Purpose and Scope                                            or damaged property.
This detention standard ensures that detainees’              4. The facility shall provide communication
personal property, including funds, valuables,                  assistance to detainees with disabilities and
baggage and other personal property, is safeguarded             detainees who are limited in their English
and controlled, and that contraband does not enter a            proficiency (LEP). The facility will provide
detention facility.                                             detainees with disabilities with effective
This detention standard applies to the following                communication, which may include the
types of facilities housing ICE/ERO detainees:                  provision of auxiliary aids, such as readers,
                                                                materials in Braille, audio recordings, telephone
  •   Service Processing Centers (SPCs);                        handset amplifiers, telephones compatible with
  •   Contract Detention Facilities (CDFs); and                 hearing aids, telecommunications devices for deaf
                                                                persons (TTYs), interpreters, and note-takers, as
  •   State or local government facilities used by              needed. The facility will also provide detainees
      ERO through Intergovernmental Service                     who are LEP with language assistance, including
      Agreements (IGSAs) to hold detainees for more             bilingual staff or professional interpretation and
      than 72 hours.                                            translation services, to provide them with
Procedures in italics are specifically required for             meaningful access to its programs and activities.
SPCs, CDFs, and Dedicated IGSA facilities. Non-                 All written materials provided to detainees shall
dedicated IGSA facilities must conform to these                 generally be translated into Spanish. Where
procedures or adopt, adapt or establish alternatives,           practicable, provisions for written translation shall
provided they meet or exceed the intent represented             be made for other significant segments of the
by these procedures.                                            population with limited English proficiency.
Various terms used in this standard may also be                 Oral interpretation or assistance shall be provided
defined in standard “7.5 Definitions.”                          to any detainee who speaks another language in
                                                                which written material has not been translated or
II. Expected Outcomes                                           who is illiterate.
The expected outcomes of this detention standard
are as follows (specific requirements are defined in
                                                             III. Standards Affected
“V. Expected Practices”):                                    This detention standard replaces “Funds and Personal
1. The security, safety and good order of each               Property” dated 12/2/2008.
   facility shall be maintained through an immediate
   search of each newly admitted detainee’s
                                                             IV. References
   property.                                                 American Correctional Association, Performance-
2. Each detainee’s funds, valuables, baggage and             based Standards for Adult Local Detention
   personal property shall be inventoried, receipted,        Facilities, 4th Edition: 4-ALDF-2A-20, 2A-23, 2A­
   stored and safeguarded for the duration of their          24, 6A-07(M)


2.5 | Funds and Personal Property                       90                                           PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 96 of 456 Page ID
                                        #:3583


ICE/ERO Performance-based National Detention                    admissions processing staff.
Standards 2011: “2.3 Contraband.”                            Both the safe and the large-valuables locker shall
V. Expected Practices                                        either be kept in the shift supervisor’s office or
                                                             otherwise secured in an area accessible only to the
A. General                                                   shift supervisor.
All detention facilities are required to have written        The baggage and property storage area shall be
policies and procedures to:                                  maintained in a clean and orderly manner and
                                                             inspected as often as necessary to protect detainee
1. account for and safeguard detainee property from
                                                             property.
   time of admission until date of release;
                                                             B. Contraband
2. inventory and receipt detainee funds and
   valuables;                                                In accordance with standard “2.3 Contraband,” if
3. inventory and receipt detainee baggage and                any unauthorized personal property is contraband, it
   personal property (other than funds and                   must be surrendered to staff for securing, receipting
   valuables);                                               and inventorying.

4. inventory and audit detainee funds, valuables and         C. Notice to Detainees
   personal property;                                        The detainee handbook or equivalent shall notify the
5. return funds, valuables and personal property to          detainees of facility policies and procedures related
   detainees being transferred or released and               to personal property, including:
6. provide a way for a detainee to report missing or         1. which items, including cash they may retain in
   damaged property.                                            their possession;
In many facilities, detainee funds are deposited in          2. that, upon request, they shall be provided an
the detainee’s commissary or canteen account. Any               ICE/ERO-certified copy of any identity document
facility without a commissary shall provide:                    (e.g., passport, birth certificate), which shall then
                                                                be placed in their A-files;
1. a cash box for currently held detainee funds,
   which can be accessed only by designated                  3. the rules for storing or mailing property not
   supervisor(s) and/or property officer(s);                    allowed in their possession;
2. valuable-property envelopes, which can be                 4. the procedure for claiming property upon release,
   accessed only by designated supervisor(s) and/or             transfer, or removal;
   property officer(s) or                                    5. the procedure for filing a claim for lost or
3. a dedicated safe for the cash box and property               damaged property and
   envelopes.                                                6. access to detainee personal funds to pay for legal
All facilities, at a minimum, shall provide:                    services.
1. a secured locker for holding large valuables,             D. Admission
   which can be accessed only by designated
                                                             Staff shall search all arriving detainees’ personal
   supervisor(s) and/or property officer(s) and
                                                             property.
2. a baggage and property storage area that is
                                                             Staff shall search and inventory detainee property
   secured when not attended by assigned

2.5 | Funds and Personal Property                       91                                            PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 97 of 456 Page ID
                                        #:3584


only in the presence of the detainee(s), unless                      (softbound) and correspondence;
instructed otherwise by the facility administrator.               3. legal documents and papers, including property
Medical staff shall determine the disposition of all                 receipts;
medicine accompanying an arriving detainee.                       4. up to ten photographs measuring no more than
Standard operating procedure shall include obtaining                 5” x 7”;
a forwarding address from every detainee for use in               5. prescription glasses;
the event that personal property is lost or forgotten
in the facility after the detainee’s release, transfer, or        6. dentures;
removal.                                                          7. personal address book or pages;
E. Limitations on Possession of Funds and                         8. wedding ring; and/or
   Personal Property                                              9. other item(s) approved by the facility
1. The facility administrator shall establish whether a              administrator or chief security officer.
   detainee may keep cash in his/her personal                     Examples of items detainees may not retain include
   possession while in detention and, if so, how                  the following:
   much cash each detainee may keep.
                                                                  1. cash in excess of the established facility limit;
2. Detainees may keep a reasonable amount of
                                                                  2. any negotiable instrument;
   personal property in their possession, provided it
   poses no threat to detainee safety or facility                 3. jewelry, other than small religious items and
   security. Detainees shall be granted an                           wedding rings;
   opportunity to store excess property with a third              4. other items of value, for example, cameras,
   party or, with the facility administrator’s                       radios, stereos;
   permission, in the facility’s personal property
   storage area.                                                  5. personal clothing and hygiene items when the
                                                                     facility provides them;
3. Identity documents (e.g., passports and birth
   certificates) are held in each detainee’s A-file.              6. drugs and medications not prescribed or
   Upon request, staff shall provide the detainee a                  authorized by facility medical staff and
   copy of a document, certified by an ICE/ERO                    7. prohibited publications, including but not limited
   official to be a true and correct copy.                           to: publications depicting activities that present a
4. For each housing area, the facility administrator                 substantial risk of physical violence or group
   shall designate a storage area for storing detainee               disruption (e.g., material dealing with self-
   personal property.                                                defense, weaponry, armaments, explosives, or
                                                                     incendiary devices); publications containing
Each detainee shall be permitted to keep in his/her                  sexually explicit material; or publications
possession reasonable quantities of the following, as                describing the production of drugs, alcohol, or
long as a particular item does not pose a threat to the              weapons.
security or good order of the facility:
                                                                  Every housing area shall have lockers or other
1. small religious items including religious jewelry              securable space for storing detainees’ authorized
   items;                                                         personal property. The amount of storage space shall
2. religious and secular reading material                         be proportional to the number of detainees assigned


2.5 | Funds and Personal Property                            92                                             PBNDS 2011
                                                                                                  (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 98 of 456 Page ID
                                        #:3585


to that housing area.                                         and negotiable instrument.
Space constraints may cause the facility administrator        Removal and inventory of detainee funds shall be
to limit the number of newspapers, magazines, etc.,           conducted by at least two officers and in the
allowed to each detainee.                                     presence of the detainee. Separate documentation
                                                              should be made for each kind of currency and
F. Excess Property
                                                              negotiable instrument, and should include detainee
To prevent overcrowding and related storage                   identification information and a description of the
problems, staff shall encourage detainees to send             amount and type of currency or other negotiable
extra suitcases, televisions and other “soft” (not            instrument inventoried. Officers should then
illegal or dangerous) contraband to a third party of          deposit the funds with a copy of the documentation
his/her choosing.                                             in the drop safe or similarly secured depository.
1. The facility may make shipping arrangements for            The G-589 shall include:
   a detainee requiring such help.                            a. the detainee’s A-number or facility detainee
2. If a detainee does not provide an appropriate                 number in the center area, just above the
   mailing address within 30 days of entry, the                  biographic information;
   facility may make reasonable accommodations to             b. the ICE facility designation code (“DETLOC”);
   store the property until the detainee’s removal or
   release. Ordinarily the amount stored may not              c. the current date;
   exceed 40 pounds.                                          d. the complete name of the detainee, printed
3. If a detainee does not provide an appropriate                 legibly;
   mailing address or is unable to pay the postage,           e. in the “Quantity” column, the number of checks,
   the facility administrator may dispose of the                 money orders, or other negotiable instruments
   property in accordance with standard “2.3                     and
   Contraband,” after providing the detainee with
                                                              f. in the “Description” column:
   written notice.
4. When personal property is shipped, staff shall
                                                                 1) the amount and type of currency, the kind of
   prepare an inventory record and shall maintain a
                                                                    check, money order, or other negotiable
   copy in the detainee’s detention file.
                                                                    instrument;
                                                                 2) the name of the issuing bank, the register or
G. Officer Processing of Funds and
                                                                    check number and the account name;
Valuables
                                                                 3) for U.S. currency, the dollar sign ($) followed
Facilities lacking automated detainee funds systems                 by the dollar amount (e.g., $100); and
must process detainee funds and valuables as
                                                                 4) for foreign currency, the currency amount
follows.
                                                                    followed by the type (e.g., 140 Japanese Yen,
1. Funds                                                            300 Euros, 4,000 Mexican Pesos).
For recordkeeping and accounting purposes, use of             For a detainee with more than one kind of
the G-589 Property Receipt form or its equivalent is          negotiable instrument, the officers shall prepare as
mandatory to inventory any funds removed from a               many G-589 or equivalent forms as necessary to list
detainee’s possession, and a separate G-589 form or           separately all checks, all money orders, each
its equivalent is required for each kind of currency          additional category of negotiable instrument; and

2.5 | Funds and Personal Property                        93                                          PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 99 of 456 Page ID
                                        #:3586


each type and amount of foreign currency.                         proofing.
If cash is returned to the detainee for possession                The processing officer shall record the issuance of
inside the facility, staff shall record the transaction in        this G-589 in the G-589 Property Receipt Logbook
the “Description” column of the affected G-589                    or equivalent. The officer shall then deposit the
form or equivalent.                                               secured valuables envelope and G-589 receipts in the
The two officers and the detainee shall sign all                  drop safe provided. Zippered nylon bags are not
copies, after which the copies shall be distributed as            authorized.
follows:                                                          3. Large Valuables
a. white original/first copy to the detainee                      Large valuables are items that do not fit into property
   (property receipt);                                            envelopes, for example, televisions or musical
                                                                  instruments. The Form G-589 or equivalent should
b. blue/second copy to detainee’s I-385 booking
                                                                  be used to describe generally each item of value.
   card or detention file (attachment), and
                                                                  The officers should then record the issuance of this
c. pink/third copy to funds envelope (insert).                    Form G-589 in the facility’s Property Receipt
The admissions processing officer shall record each               Logbook or equivalent, tag the large valuable with a
Form G-589, or equivalent, issued and enter the                   copy of the Form G-589 and a Baggage Check (Form
initials and any corresponding identifiers of                     I-77), and secure the item(s) in the designated
receipting officers in the facility’s G-589 Property              storage area. The Form G-589, or equivalent,
Receipt Logbook, or equivalent. The officer shall then            including a description of each item, shall be
deposit an envelope containing the currency, checks,              prepared and distributed as above. The large
money orders, other negotiable items and G-589                    valuables shall then be tagged with a copy of the
receipt(s) in the drop safe.                                      Form G-589 and a Baggage Check (Form I-77). The
                                                                  officers shall attach a copy of the Form G-589 and
2. Small Valuables, Including Jewelry
                                                                  the center portion of the Form I-77 to the detainee’s
The Form G-589 or equivalent should be used to                    booking card or detention file. The processing
describe generally each item of value. The officers               officer shall record the G-589 issuance in the
should then record the issuance of this Form G-589                facility’s G-589 Property Receipt Logbook or
in the facility’s Property Receipt Logbook or                     equivalent and secure the item(s) in the designated
equivalent, place the valuables in a secured envelope,            storage area.
and deposit the envelope in the drop safe or similarly
                                                                  H. Supervisor Processing of Funds and
secured depository.
                                                                     Valuables
The Form G-589, or equivalent, shall describe each
item of value. Jewelry shall be described in general              During each shift, the supervisory security officer
terms (e.g., ring—“yellow/white metal with                        shall verify the accuracy of all G-589 Forms or
red/white stone”), with no mention of brand name                  equivalent, record all funds and items in the drop
or monetary value. The detainee and two processing                safe or similarly secured depository in the
officers shall sign the G-589 or equivalent with                  supervisors’ property log, and verify the disposition
copies distributed as noted above in this standard.               of all large valuables in the designated secured
The officers shall then place the valuables (and                  locked area.
pink/third copy of G-589) in a clear envelope, which              The supervisory security officer or equivalent shall
they shall secure via approved techniques for tamper-             remove the contents of the drop safe during his/her

2.5 | Funds and Personal Property                            94                                           PBNDS 2011
                                                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 100 of 456 Page ID
                                        #:3587


shift and initial the G-589 accountability log. The           3. description, quantity and disposition of articles;
supervisor shall:                                                disposition may be indicated as either:
1. verify the correctness of all G-589 Forms or                  a. “S” for “safekeeping” (by the facility); or
   equivalents;                                                  b. R” for “retained” (by the detainee);
2. record the amount of cash and describe each item           4. general condition of the property and
   in the supervisors’ property log and
                                                              5. signatures of the officer completing the inventory
3. verify the proper disposition of funds and                    and the detainee.
   valuables by checking the sealed envelopes in the
   cash box, the property envelopes in the safe, and          After being properly inventoried and inspected for
   the safekeeping of all large valuables in the              contraband, all baggage and facility containers shall
   designated secured locked area.                            be tagged and stored securely.

I. Officer Processing of Baggage and                          A pre-numbered, three-part Form I-77 or its
                                                              equivalent shall be issued for each separate item of
   Personal Property Other Than Funds
                                                              baggage or container. The front side of the Form I­
   and Valuables                                              77 has three parts: top (Part I); center (Part II); and
An itemized inventory of all detainee baggage and             bottom (Part III), the reverse side of which provides
personal property (separate from funds and                    additional space to describe and identify the baggage
valuables) shall be completed during admissions               or container.
processing using the personal property inventory              1. Each Form I-77 or its equivalent shall bear the
form. Each facility shall inventory all property, even           detainee’s full name and A-number/facility
in the event that the property was previously                    detainee number and the date.
inventoried by another facility and is contained in a
                                                              2. The detainee’s signature must appear on both the
sealed bag. If a detainee has no baggage, a facility
                                                                 top (Part I) and bottom (Part III) of the Form I­
container shall be provided to store his/her personal
                                                                 77 or its equivalent.
property.
                                                              3. The top part of the Form I-77 or its equivalent
A Form I-77 or equivalent shall also be issued for
                                                                 shall be attached to the detainee’s property.
each separate item of baggage or container.
                                                              4. The center part shall provide a brief description of
All detainee luggage and facility containers used for
                                                                 the property container (for example, black
storing detainee personal property shall be secured
                                                                 suitcase, paper bag, etc.) and shall be attached to
in a tamper-resistant manner and shall only be
                                                                 the detainee’s booking card or detention file.
opened in the presence of the detainee.
                                                              5. The bottom part shall be given to the detainee
These procedures do not apply to identity
                                                                 and the reverse side shall also contain a brief
documents (e.g., passports, birth certificates, etc.),
                                                                 description of the property container.
which are held in each detainee’s A-file.
                                                              All detainee luggage and facility containers used for
The personal property inventory form must contain
                                                              storing detainee personal property shall be secured
the following information at a minimum:
                                                              in a tamper-resistant manner (e.g., by a tamper-
1. date and time of admission;                                proof numbered tie strap) and shall only be opened
2. detainee’s complete name and A-number or                   in the presence of the detainee.
   facility detainee number;                                  A logbook shall be maintained listing detainee name,

2.5 | Funds and Personal Property                        95                                           PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 101 of 456 Page ID
                                        #:3588


A-number or facility detainee number, I-77 number,               equivalents in the cash box;
security tie-strap number, property description, date         5. Disbursed During Shift
issued and date returned.                                        This figure represents the total amount of funds
Tagged baggage and other property tagged only with               disbursed during the shift. The out-going
an Form I-77, or equivalent, shall then be stored in             processing supervisor shall enter disbursal
the facility baggage storage area.                               information;
J. Inventory and Audit                                        6. Received During Shift
                                                                 This figure represents the total amount of funds
Both on-coming and off-going supervisors shall                   collected during the shift. The out-going
simultaneously conduct an audit of detainee funds,               processing supervisor shall complete this
property envelopes and large valuables where physical            information;
custody of, or access to such items changes with
facility shift changes. The property and valuables            7. Cash on Hand at End of Shift
logbook shall record the date, time and the name of              This figure represents the amount on hand as
the officer(s) conducting the inventory. Any                     counted by the out-going processing supervisor.
discrepancies shall be immediately reported to the               (If the logged figure does not match with the
Chief of Security, who shall follow facility procedure           cash currently on hand, a new audit shall be
to ensure that all detainee funds and valuables are              conducted.) The Chief of Security or equivalent
accounted for.                                                   shall follow facility procedures to ensure that all
                                                                 detainee funds and valuables are accounted for;
For each audit, facilities shall use Form G-786 Alien            and
Funds Audit Sheet, or equivalent, reflecting, at a
minimum, the following information:                           8. Number of Sealed Property Bags
                                                                 In facilities without commissaries, a
1. Funds Held by Officers Other than the On-Duty                 comprehensive weekly audit shall be completed
   Supervisor                                                    jointly by the detention operations supervisor or
   At no time shall funds be held by officers other              equivalent, and a detention staff member. The
   than the on-duty supervisor;                                  audit shall be logged in the property and valuables
2. Cash on Hand                                                  logbook. Discrepancies shall be reported to the
   The count is to be made by the incoming                       Chief of Security (or equivalent). The Chief of
   processing supervisor, who shall fill in the                  Security or equivalent shall take the necessary
   appropriate blanks with the amount of each                    steps, according to facility policy, to ensure that
   denomination (U.S. currency);                                 all detainee funds and valuables are accounted for.
3. Checks, Money Orders, or Other Negotiable Items            An inventory of detainee baggage and other non-
   The count is to be made by the in-processing               valuable property shall be conducted by the facility
   supervisor, and the appropriate blanks are to be           administrator’s designee at least once each quarter.
   filled in reflecting the amount of checks, money           The facility’s inventory audit shall indicate the
   orders and other negotiable items;                         inventory’s date and time, and the name of the
4. Total of G-589 Property Receipts                           officer(s) conducting the inventory. Any
   This figure represents the total amount of funds,          discrepancies shall be reported immediately to the
   checks, money orders and other negotiable items            facility administrator.
   as reflected by the copies of the Form G-589 or
                                                              K. Release or Transfer

2.5 | Funds and Personal Property                        96                                           PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 102 of 456 Page ID
                                        #:3589


After checking the I-385 Form or equivalent,                   Supervisory personnel shall be notified when
wristbands and property receipts to positively                 properly receipted detainee property is reported
identify the detainee being released or transferred,           missing or damaged. Supervisory staff shall
the detainee shall present the white copy of both the          investigate and, if necessary, take prompt action to
G-589 Form(s) and I-77 Form(s) or equivalents for              prevent further loss.
all receipted property.                                        If the property is not recovered or is recovered, but
Staff shall compare signatures on Form I-77 receipt            in damaged condition, staff shall prepare a report for
portions, and match cash funds, negotiable                     the facility administrator, providing: a description
instruments, and valuables against property                    of any damage; the circumstances under which the
descriptions on G-589 forms.                                   property was last seen; the circumstances under
                                                               which the loss or damage was discovered; and sworn
For each I-77 presented, staff shall compare the
                                                               statements from the detainee and all witnesses.
signature on the detainee’s portion with the portion
on the stored item and the portion on the booking              If the property is not recovered or is recovered, but
card. Depending on the size and kind of funds and              in damaged condition, staff shall prepare a report for
valuables listed on the G-589, staff shall conduct             the facility administrator, providing:
checks as follows:                                             a. name and A-number/facility detainee number of
1. Small Valuables                                                the detainee claiming ownership;
   Match the contents of the property envelope                 b. description of the property and, if applicable,
   against the itemized list on all three copies of the           damage;
   G-589 Form or equivalent.
                                                               c. date and time the loss or damage was discovered;
2. Large Valuables
   Match the tagged items against the description on           d. name(s) of person(s) discovering the loss or
   all three copies of the G-589 Form or equivalent.              damage;
3. Negotiable Instruments                                      e. the circumstances under which the person(s)
   Match the negotiable instruments against the                   discovered the loss or damage;
   description on all three copies of the G-589 Form           f. names and statements of all witnesses;
   or equivalent.
                                                               g. place, date and time the property was last seen
4. Cash Funds                                                     (before reported missing or damaged);
   Compare the property description(s) on the
   white, pink and blue copies of the G-589 Form or            h. the circumstances under which the property was
   equivalent.                                                    last seen (before reported missing or damaged);
                                                                  and
After the property check, the property shall be
returned to the detainee. The detainee shall then sign         i. sworn statements from the detainee and all
the blue/second copy of the G-589 Form or                         witnesses.
equivalent, indicating his/her receipt of all funds            A detainee being transferred, released, or removed
and personal property due him/her. The property                from the country with a property claim shall be
log and inventory sheets shall reflect the transaction.        allowed to initiate the claim before leaving the
                                                               facility. The facility administrator shall forward the
L. Lost or Damaged Property
                                                               result of the claim to the claimant’s forwarding
1. General                                                     address (provided upon admission or in conjunction

2.5 | Funds and Personal Property                         97                                           PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 103 of 456 Page ID
                                        #:3590


with the claim).                                                 d. the official deciding the claim shall be at least one
2. Lost or Damaged Property in SPCs                                 level higher in the chain of command than the
                                                                    official investigating the claim;
In addition to all procedures specified above, SPC
                                                                 e. the facility shall promptly reimburse detainees for
staff must complete Form I-387 Report of Detainees
                                                                    all validated property losses caused by facility
Missing Property for missing property (but not for
                                                                    negligence;
damaged property). The original copy of this form
shall be placed in the detainee’s A-file. The facility           f. the facility may not arbitrarily impose a ceiling on
shall retain a copy.                                                the amount to be reimbursed for a validated
                                                                    claim; and
In accordance with the administrative manual, the
facility administrator shall report allegations of               g. the senior contract officer shall immediately
impropriety against staff in the handling of detainee               notify the designated ICE/ERO officer of all
funds or valuables.                                                 claims and outcomes.
3. Lost and Damaged Property                                     M. Abandoned Property
All facilities shall have and follow a policy for loss of        All facilities shall report and turn over to ICE/ERO all
or damage to properly receipted detainee property,               detainee abandoned property.
as follows:
                                                                 1. Contraband shall be handled in accordance with
a. all procedures for investigating and reporting                   standard “2.3 Contraband.”
   property loss or damage shall be implemented as
   specified in this standard;                                   2. Property that is of minimal value, broken, or
                                                                    clearly abandoned shall be discarded.
b. supervisory staff shall conduct the investigation;
                                                                 3. Because property obtained through non-
c. the senior facility contract officer shall promptly              appropriated funds cannot be donated, donations
   process all detainee claims for lost or damaged                  of abandoned property to charitable organizations
   property;                                                        are prohibited.




2.5 | Funds and Personal Property                           98                                            PBNDS 2011
                                                                                                (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 104 of 456 Page ID
                                          #:3591



2.6 Hold Rooms in                                             1. The safety, security and comfort of detainees
                                                                 temporarily confined in hold rooms shall be
    Detention Facilities                                         ensured.
                                                              2. No detainee shall be confined in a hold room for
I. Purpose and Scope                                             more than 12 hours.
This detention standard ensures the safety, security,         3. Males and females shall be confined separately.
and comfort of detainees temporarily held in hold
                                                              4. Minors (persons under 18) shall be held apart from
rooms while awaiting further processing. An
                                                                 adults, except for documented related adults or legal
individual may not be confined in a facility’s hold
                                                                 guardians, provided this arrangement incites no
room for more than 12 hours.
                                                                 safety or security concerns.
Hold rooms are used for detention of individuals
                                                              5. Any detainee with a disability, including
awaiting removal, transfer, EOIR hearings, medical
                                                                 temporary disabilities, shall be held in a manner
treatment, intra-facility movement, or other
                                                                 that provides for his/her safety, comfort and
processing into or out of a facility.
                                                                 security.
This detention standard applies to the following
                                                              6. Detainees awaiting a medical visit shall be seen
types of facilities housing ICE/ERO detainees:
                                                                 within two hours.
  •    Service Processing Centers (SPCs);
                                                              III. Standards Affected
  •    Contract Detention Facilities (CDFs); and
                                                              This detention standard replaces “Hold Rooms in
  •    State or local government facilities used by           Detention Facilities” dated 12/2/2008.
       ERO through Intergovernmental Service
       Agreements (IGSAs) to hold detainees for more          IV. References
       than 72 hours.
                                                              American Correctional Association, Performance-
Procedures in italics are specifically required for           based Standards for Adult Local Detention
SPCs, CDFs, and Dedicated IGSA facilities. Non-               Facilities, 4th Edition: 1A-04, 1A-09, 1A-10, 1A­
dedicated IGSA facilities must conform to these               11, 1A-14, 1A-19, 1A-20, 1A-21, 6B-04.
procedures or adopt, adapt or establish alternatives,
provided they meet or exceed the intent represented           ICE/ERO Performance-based National Detention
by these procedures.                                          Standards 2011:

For all types of facilities, procedures that appear in          •   “2.6 Hold Rooms in Detention Facilities”;
italics with a marked (**) on the page indicate                 •   “2.10 Searches of Detainees”;
optimum levels of compliance for this standard.
                                                                •   “2.15 Use of Force and Restraints”; and
Various terms used in this standard may be defined
in standard “7.5 Definitions.”                                  •   “4.6 Significant Self-harm and Suicide
                                                                    Prevention and Intervention.”
II. Expected Outcomes                                         ICE/ERO “Family Residential” standards “Searches of
The expected outcomes of this detention standard              Residents.”
are as follows (specific requirements are defined in          ICE/ERO “Family Residential” standards “Use of
“V. Expected Practices”).                                     Physical Force.”

2.6 | Hold Rooms in Detention Facilities                 99                                            PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 105 of 456 Page ID
                                        #:3592



V. Expected Practices                                            a. each small hold room (up to 14 detainees)
                                                                    shall have one combination unit; and
A. Physical Conditions                                           b. each large hold room (15 to 49 detainees),
Based on the ICE/ERO Hold Room Design Guide,                        shall have at least two combination units. (The
hold rooms in SPCs and CDFs must comply with the                    Hold Room Design Standards A-E, HDR
criteria in italics in this subsection. All other                   Architecture, recommends a third combination
facilities are encouraged to make appropriate                       unit for a hold room with 30 or more
modifications to meet the criteria specified in the                 detainees, or one combination unit for every
ICE/ERO Hold Room Design Guide.                                     15 detainees.)
1. Each hold room shall be situated within the               7. Each hold room shall have floor drain(s).
   facility’s secure perimeter.                              8. Hold-room walls shall be escape- and tamper-
2. Each single-occupant hold room shall contain a               proof (e.g., an eight-inch, reinforced concrete
   minimum of 37 square feet (seven                             masonry unit wall). Impact-resistant, steel-
   unencumbered square feet for the detainee, five              studded surfaces shall meet this standard in
   square feet for a combination lavatory/toilet                existing buildings that cannot support reinforced
   fixture and 25 square feet for wheelchair                    concrete. The walls shall extend and be built into
   turnaround). Multiple-occupant hold rooms shall              the floor/room structure above. Ceilings shall
   provide an additional seven square feet of                   also be escape- and tamper-proof, preferably 10
   unencumbered space for each additional detainee.             to 16 feet high but no less than nine feet, except
   “Unencumbered space” does not include space                  in currently existing facilities with lower floor-to­
   taken up by benches and tables.                              floor heights.
3. Each hold room shall be well ventilated and well          9. Each hold room shall have two-inch thick,
   lit. All activating switches and controls shall be           detention-grade 14-gauge steel doors that swing
   located outside the room, in places accessible to            outward, and the 14-gauge steel doorframes
   staff only.                                                  shall be grouted into the surrounding wall. Also
                                                                required are tamper-resistant bolt locks, door-
4. Each hold room shall contain sufficient seating for          mounted with paracentric keys or jamb-mounted
   the maximum room-capacity but shall contain no               with mogul keys.
   moveable furniture. Benches shall provide 18” of
   seat space per detainee and may be bolted to the          10. The solid doors shall be equipped with security-
   floor or attached to the wall if the wall is of               glass or barred windows, 12”x12”, installed at
   suitable construction.                                        eye level for convenient visual checks. Security
                                                                 bars or mesh doors shall be of appropriately
5. Bunks, cots, beds and other sleeping apparatus are            sturdy construction to prevent escape.
   not permitted inside hold rooms. Exceptions shall
   be made for detainees who are ill, and for minors         11. Primary surveillance shall be through observation
   and pregnant women.                                           windows to the side of the hold-room doors.
                                                                 Observation windows shall start about three feet
6. Each hold room shall be equipped with stainless               from the floor and extend no higher than the top
   steel, combination lavatory/toilet fixtures with              of the door.
   modesty panels, in compliance with the
   applicable federal and state accessibility standards.     12. The glazing shall meet or exceed the impact-
   Consistent with the International Plumbing Code:              resistant standard of glass-clad polycarbonate

2.6 | Hold Rooms in Detention Facilities                   100                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 106 of 456 Page ID
                                        #:3593


   laminate. Window jambs shall be 14-gauge steel.         4. Any minor (persons under 18) shall be held apart
13. Detainees shall have access to potable water in           from adults, minimizing sight, sound, and
   hold rooms.                                                physical contact, unless the juvenile is in the
                                                              presence of an adult member of the family unit
B. Unprocessed Detainees                                      (determined through reliable evidence of a family
An individual may not be held in a hold room for              relationship) or legal guardian, and provided
more than 12 hours.                                           there are no safety or security concerns with this
                                                              arrangement. (For more information regarding
1. Unaccompanied minors (persons under 18) and                juveniles, see Flores v. Reno.)
   parent(s) or legal guardians accompanied by
   minor children shall not be placed in hold rooms,       5. Detainees with open, obvious, apparent, or other
   unless they have shown or threatened violent               identified disabilities, including temporary
   behavior, have a history of criminal activity, or          disabilities, shall be housed in a manner that
   have given staff reasonable grounds to expect an           accommodates their disability(ies) and provides
   escape attempt. As soon as it is determined that an        for safety, comfort and security.
   unaccompanied minor is being detained,                  6. Detainees shall be provided with basic personal
   immediate efforts shall be coordinated with the            hygiene items (e.g., water, disposable cups, soap,
   ICE/ERO Juvenile Family and Residential                    toilet paper, feminine-hygiene items, diapers and
   Management Unit (JFRMU) to move the minor                  sanitary wipes), as appropriate.
   within 72 hours, to an approved facility
                                                           7. If the hold room is not equipped with restroom
   designated for the placement of unaccompanied
                                                              facilities, the shift supervisor shall position an
   minors by the U.S. Department of Health and
                                                              officer within sight or earshot of the hold room,
   Human Services Office of Refugee Resettlement
                                                              to provide detainees with regular access to toilet
   (ORR) procedures. While in custody juveniles
                                                              facilities, which shall be as close as possible
   shall be detained in the least restrictive setting
                                                              within the facility’s security perimeter. Detainees
   appropriate to the juvenile’s age and special
                                                              using the restroom shall be closely monitored,
   needs, provided that such setting is consistent
                                                              under direct supervision. Detainees with
   with the need to protect the juvenile’s well-being
                                                              disabilities shall be provided appropriate
   and that of others, as well as with any other laws,
                                                              assistance and access to accessible toilet facilities
   regulations, or legal requirements.
                                                              in the hold room or holding area.
2. Persons exempt from placement in a hold room
   due to obvious illness, special medical, physical       C. Detainee Search
   and or psychological needs, or other documented         Officers shall inspect parcels, suitcases, bags,
   reasons shall be seated in an appropriate area          bundles, boxes and other property before accepting
   designated by the facility administrator outside        any item of property.
   the hold room, under direct supervision and
                                                           Before placing a detainee in a room, staff shall do a
   control, barring an emergency. If the physical
                                                           pat-down search for weapons or contraband.
   layout precludes holding such individuals outside
   the hold room, they may be held in separate             1. The pat-down search shall be done by a staff
   rooms, if available.                                       member of the same gender as the detainee,
                                                              unless one is not available.
3. Males shall be segregated from females at all times
   (even if married).                                      2. A pat-down search is required, even if another section

2.6 | Hold Rooms in Detention Facilities                 101                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 107 of 456 Page ID
                                        #:3594


   or agency claims to have completed one.                          times, visual checks, security concerns (which
If the pat-down search indicates the need for a more                may also necessitate an incident report) and
thorough search (e.g., in cases of reasonable                       comments.
suspicion of contraband or weapon possession), a             3. Meals:
strip search shall be conducted, in accordance with              a. Officers shall offer a meal to any adult held in
standard “2.10 Searches of Detainees” and/or the                    a hold room for more than six hours. (Officers
“Family Residential” standard on “Searches of                       shall question newly arrived individuals to
Residents.”                                                         determine when he/she last ate, and, if
Staff shall remove from a detainee’s possession any                 appropriate, provide a meal soon after arrival
sharp objects, including pens, pencils, knives, nail                in the hold room.)
files and other objects that could be used as weapons            b. Each minor shall receive meal service
or to deface property.                                              regardless of the time in custody or time of
D. Basic Operational Procedures                                     arrival.

1. Before placing a detainee in a hold room, an                  c. Minors, pregnant women and others with
   officer shall observe and evaluate whether the                   evident medical needs shall have access to
   detainee presents any open, obvious or apparent                  snacks, milk and juice.
   disabilities, mental health concerns, or other                d. To the extent practicable, officers shall be
   special needs. If any such special needs,                        sensitive to detainees’ cultural, religious and
   including any disabilities, or concerns, are                     medical culinary restrictions and differences.
   apparent, the officer shall notify appropriate staff.
                                                             4. Staff shall ensure that sanitation, temperatures and
2. Each facility shall maintain a detention log                 humidity in hold rooms are maintained at
   (manual or electronic) into which the hold room              acceptable and comfortable levels. Minors,
   officer shall immediately enter specific                     pregnant women and others with evident medical
   information on an ICE/ERO detainee’s placement               needs shall have temporary access to temperature-
   in a hold room.                                              appropriate clothing and blankets.
   The detention log shall record each detainee’s:           5. Officers shall closely and directly supervise hold
   a. name;                                                     rooms through the following means:

   b. sex;                                                       a. continuous auditory monitoring, even when
                                                                    the hold room is not in the officer’s direct line
   c. age;                                                          of sight;
   d. A-number;                                                  b. visual monitoring at irregular intervals at least
   e. nationality;                                                  every 15 minutes, each time recorded in the
                                                                    detention log, to include the time, the officer’s
   f. reason for placement;
                                                                    printed name, and any unusual behavior or
   g. time in;                                                      complaints under “comments”; and
   h. time out; and                                              c. constant surveillance of any detainee
   i. date and time of new age determination.                       exhibiting signs of hostility, depression, or
                                                                    similar behaviors. In such cases, the officer
      The log shall also provide space to record meal               shall notify the shift supervisor. (See standard

2.6 | Hold Rooms in Detention Facilities                   102                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 108 of 456 Page ID
                                        #:3595


      “4.6 Significant Self-harm and Suicide                   distribute a written plan to be followed in the
      Prevention and Intervention.”)                           event of a fire, building evacuation, or medical
                                                               emergency.
6. Staff shall not permit detainees to use tobacco
   products in a hold room.                                    Evacuation procedures shall include posting the
7. The occupant load/detainee capacity shall be                evacuation map and advance designation of the
   posted outside of each holding cell.                        officer responsible for removing detainees from
                                                               the hold room(s) in case of fire and/or building
8. No officer may enter a hold room unless another             evacuation.
   officer is stationed outside the door, ready to
                                                           2. Staff shall immediately:
   respond as needed. Officers may not routinely
   carry firearms, pepper spray, a baton or any other          a. contact the medical emergency service when a
   non-deadly force devices into a hold room, and                 detainee appears to be in need of urgent
   any required physical force to control a situation             medical treatment; and
   shall be in accordance with standard “2.15 Use of           b. notify the supervisor of any such emergencies.
   Force and Restraints” and/or the “Family
   Residential” standard on “Use of Physical Force.”       3. If a detainee is removed from a hold room for
                                                              medical treatment, an officer detail shall
9. When the last detainee has been removed, officers          accompany and remain with that detainee until
   shall ensure the hold room is thoroughly cleaned           medical personnel determine whether the
   and inspected for any evidence of tampering with           condition requires hospitalization.
   doors, locks, windows, grills, plumbing, electrical
   fixtures, or contraband, and shall report any such          a. If the detainee is not hospitalized, the officer
   problems to the shift supervisor for corrective                detail shall remain with the detainee until
   action or repair.                                              treatment is complete and then escort the
                                                                  detainee back to the facility.
E. Fire, Building Evacuations and Medical
                                                               b. If the detainee is hospitalized, the officer detail
   Emergencies
                                                                  shall notify the supervisor and await further
1. The facility administrator shall develop and                   instructions.




2.6 | Hold Rooms in Detention Facilities                 103                                         PBNDS 2011
                                                                                           (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 109 of 456 Page ID
                                          #:3596



2.7 Key and Lock Control                                     III. Standards Affected
                                                             This detention standard replaces “Key and Lock
I. Purpose and Scope                                         Control” dated 12/2/2008.
This detention standard enhances facility safety and
security by requiring that keys and locks be properly        IV. References
controlled and maintained.                                   American Correctional Association, Performance-
This detention standard applies to the following             based Standards for Adult Local Detention
types of facilities housing ICE/ERO detainees:               Facilities, 4th Edition: 4-ALDF-2D-01, 7B-10.
  •    Service Processing Centers (SPCs);                    V. Expected Practices
  •    Contract Detention Facilities (CDFs); and             A. Proper Care and Handling of Keys and
  •    State or local government facilities used by             Locks
       ERO through Intergovernmental Service
                                                             All staff shall be trained in and held responsible for
       Agreements (IGSAs) to hold detainees for more
                                                             adhering to proper procedures for the care and
       than 72 hours.
                                                             handling of keys, including electronic key pads
Procedures in italics are specifically required for SPCs     where used. Initial training shall be completed
and CDFs. IGSA facilities must conform to these              before staff is issued keys, and key control shall be
procedures or adopt, adapt or establish alternatives,        among the topics covered in subsequent annual
provided they meet or exceed the intent represented          training. Ordinarily, such training shall be done by
by these procedures.                                         the security officer (key control officer), as described
For all types of facilities, procedures that appear in       below.
italics with a marked (**) on the page indicate              1. An employee who leaves the facility with a key
optimum levels of compliance for this standard.                  ring shall return it immediately upon realizing
Various terms used in this standard may be defined               his/her mistake or when instructed to by the
in standard “7.5 Definitions.”                                   facility. Such an act shall constitute unauthorized
                                                                 possession of facility property as well as a breach
II. Expected Outcomes                                            of security procedures.
The expected outcomes of this detention standard             2. An employee who loses, misplaces, or otherwise
are as follows (specific requirements are defined in             cannot account for a key or key ring shall
“V. Expected Practices”).                                        immediately alert the shift supervisor and
                                                                 promptly submit a written report.
1. All staff shall be trained in the proper care and
   handling of keys and locks.                               3. Under no circumstances shall staff allow a
                                                                 detainee to handle facility keys.
2. Keys shall be accounted for and controlled.
                                                             4. Key rings, including those for gun lockers, shall
3. Locks and locking devices shall be continually                be securely fastened to a belt with a metal clip or
   inspected, maintained and inventoried.                        other approved device. Fastening keys to a holster
4. All firearms shall be stored in secure gun lockers            or belt loop is prohibited.
   before their carriers enter the facility.                 5. Employees shall not refer to key numbers or other


2.7 | Key and Lock Control                                 104                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 110 of 456 Page ID
                                        #:3597


   means of key identification within earshot of a               electronic/automated and manually operated
   detainee.                                                     security systems and immediately repairs them or
6. Employees shall neither throw nor slide keys to               coordinates prompt repairs with the facility
   one another.                                                  maintenance department;

7. Locks should not be forced. If a key fails to             e. overhauls, adjusts and replaces worn parts on
   operate a lock, a supervisor shall be notified               locking devices and systems;
   immediately.                                              f. maintains, adjusts and services machines used in
8. If a key breaks inside a lock, the employee shall
                                                                the lock shop;
   maintain visual oversight of the lock until the           g. is trained in operation of gas/oxygen-cutting
   problem is repaired. If the key breaks inside a              tools and end-saw equipment in case of an
   padlock, the padlock itself shall be removed and             emergency;
   taken to the control center. In every instance, the       h. conducts routine tests on emergency-exit doors;
   employee shall submit a memorandum on the
   incident to the facility administrator.                   i. checks the keys to all emergency exits every 30
                                                                days and all other keys needed in emergencies
9. Facilities shall use key covers for large security           quarterly, and documents the results; and
   keys to prevent detainees or other unauthorized
   persons from observing and duplicating them.              j. reviews all major work orders and in-house
                                                                designs, plans and specifications with the facility
B. Security Officer (Key Control Officer)                       maintenance department for compliance with
Each facility administrator shall establish the position        security requirements.
of security key control officer, or at a minimum,            The facility maintenance supervisor, or equivalent,
shall assign a staff member the collateral security          shall consult with the Chief of Security or equivalent
officer duties, as described herein.                         and security officer before proceeding with new
1. Major Duties and Responsibilities of the Security         construction and renovation projects involving door
   Key Control Officer                                       hardware.
The security key control officer shall have a written        2. Required Locksmith Training
position description that includes duties,                   All security key control officers shall successfully
responsibilities and a chain of command                      complete an approved locksmith-training program.
The security key control officer:                            The security key control officer shall complete an
a. reports directly to the Chief of Security;                approved locksmith training program.
b. conducts physical security surveys of all buildings       This training shall be supplemented with additional
   and provides the Chief of Security written                training in Occupational Safety and Health
   recommendations regarding deficiencies and                Administration standards and the National Fire
   needed corrective actions;                                Prevention Association’s life safety codes.
                                                             Manufacturer’s instructions, user manuals, product
c. plans and implements adequate preventive                  orientations and demonstrations also provide useful
   maintenance/replacement locks and other                   guidance and shall be housed in a secure location.
   security devices;
                                                             3. Administrative Responsibilities
d. identifies technical problems or malfunctions in
                                                             The security key control officer is responsible for all

2.7 | Key and Lock Control                                 105                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 111 of 456 Page ID
                                        #:3598


administrative duties, including record keeping,             b. All key blanks, identified by model number and
concerning keys, locks and related security                     manufacturer’s name, inventoried in a bound
equipment.                                                      ledger or electronic database;
The security key control officer or equivalent:              c. All unassigned padlocks; and
a. maintains a record keeping system that cross-             d. An inventory of assigned padlocks, with locations
   references keys in the control center and lock               identified alphabetically or numerically.
   shop, alphabetically and numerically, to facilitate       2. Compromised Keys and Locks
   quick identification of the key or key ring needed
   for a particular lock;                                    The facility administrator or Chief of Security shall
                                                             establish procedures for handling compromised keys
b. maintains accurate inventories of padlocks in use,        and locks.
   master keys for cabinets, key blanks and all keys
   currently in use; and                                     Note: Compromised keys shall be cut into pieces
                                                             until irretrievably destroyed. The facility shall
c. maintains, for the historical record, a collection of     document the type of key or lock, the number of
   reference material on locking devices and systems,        keys or locks compromised and the date, time and
   including devices and systems previously used in          method of destruction.
   the facility.
                                                             3. Safe Combinations
4. Supervision and Training
                                                             The security key control officer shall implement
The security key control officer shall train and direct      procedures for protecting the integrity of all safe
employees in key control, including electronic key           combinations.
pads where used.
                                                              Note: The combination for each safe shall be
The security key control officer is responsible for          changed at least every 12 months and any time a
training an assistant security officer in all duties         staff member with access to a combination is
related to the position. The security officer must be        assigned to another post. The combination to a safe
proficient in all phases of security and be able to          shall be sealed in an envelope bearing across the flap
demonstrate proper equipment use to other                    the date and signature of the person who deposited
employees.                                                   and sealed the combination inside the envelope. Any
C. Lock Shop Operation                                       person(s) authorized to open the envelope shall be
                                                             listed, by name and title, on the front of the
1. Inventories
                                                             envelope. Envelopes containing safe combinations
The security key control officer shall maintain              shall be stored in the lock shop.
inventories of all keys, locks and locking devices in        4. Keying, Authorized and Non-Authorized Locks
the lock shop.
                                                             a. Either deadbolts or deadlocks shall be used in
Lock shop inventories shall include, at a minimum,              detainee-accessible areas.
the following:
                                                             b. Locks not authorized for use in detainee-
a. A secure master-key cabinet containing at least              accessible areas include, but are not limited to:
   one pattern key (never issued), and one or more              snap-, key-in-knob, thumb-turn, push-button,
   spare keys. The cabinet shall be kept locked;                rim-latch, barrel or slide bolt and removable-
   except when in immediate use. The contents shall             core-type locks (including padlocks). Any such
   be itemized on an inventory form;

2.7 | Key and Lock Control                                 106                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 112 of 456 Page ID
                                        #:3599


   locks in current use shall be phased out and                 doors and gates interlocking electronically.
   replaced with mortise lock sets and standard                 (Controls shall be set such that only one door
   cylinders.                                                   can unlock at a time, canceling the electrical
c. Grand master-keying systems are not authorized.              control of other doors until the unlocked door
                                                                is returned to its secure position.)
d. A master-keying system may be used only in
   housing units where detainees have individual              3) Under no circumstances may prison-type
   room keys. The number of doors shall be kept to               security keys and/or blanks—active, non­
   a minimum and the unit officer’s key must                     active, or discarded—be used or distributed
   override all functions of such locks.                         for presentation purposes.
                                                          5. Preventive Maintenance
e. After removing the facility number and key cuts,
   the security key control officer shall cut up and      The security key control officer, or designee, shall
   dispose of worn or discarded keys and locks.           implement a preventive maintenance program.
f. Entrance/exit door locks of housing units, work        The security key control officer shall perform
   areas, chapels, gyms and other areas with room         preventive maintenance services, including but not
   capacity of 50 or more people shall meet the           limited to the following:
   standards specified in the Occupational Safety and     1) adjust and service all cellblock-locking
   Environmental Health Manual (Chapter 3) and in            mechanisms in the Special Management Unit and
   the National Fire Protection Association Life             in housing units with secure rooms, annually at a
   Safety Code (#101). Specifically, the doors shall         minimum;
   be equipped with prison type locking devices
   modified to function when pressure is applied          2) adjust and service vehicle-gates for changing
   from inside the room. Panic-hardware is an                (i.e., hot/cold) weather conditions twice a year,
   acceptable alternative to the prison-type-locking         in the spring and early fall;
   device.                                                3) adjust and service front-entrance and other gate
g. Individual doors to areas with room capacity of           operations at least once a year;
   50 or more people shall have no more than one          4) lubricate all other locks quarterly, per
   lock each. Padlocks shall not be used on exit             manufacturers’ instructions;
   doors or intermediate doors along the exit route.
                                                          5) perform maintenance checks on locks and
h. Padlocks and/or chains may not be used on cell            locking systems, taking corrective action as
   doors.                                                    necessary; and
   1) Padlocks and hasps may be used only where           6) once every five years, at least:
      specified below:
                                                              a) steam-clean vehicle-gates; and
      a) fence-gates in areas without ceilings;
                                                              b) clean locking mechanisms of front-entrance
      b) freezer-door interiors whose lock -release              gates, other gates and cellblock locking
         systems include panic-release device(s); and            mechanisms using steam or other means.
      c) vehicle roll-up door walk-through exit(s).             The facility maintenance supervisor is
   2) Entrances and exits from the secured perimeter            responsible for door-hardware installation and
      shall be controlled by sally ports, with all              maintenance (e.g., closures, hinges, pulls, kick
                                                                plates, etc.), and for providing certain support

2.7 | Key and Lock Control                              107                                       PBNDS 2011
                                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 113 of 456 Page ID
                                        #:3600


      services (e.g., welding, electrical-work) to the         numerical order.
      security officer, as needed.                         c. the label identifying the letter or number of the
6. Preventive Maintenance Documentation                       key ring that belongs on a particular hook shall be
The security key control officer shall maintain all           visible even when the key ring is on the hook,
preventive maintenance records.                               and

The security key control officer’s preventive              d. any hook without an assigned key ring shall be
maintenance files shall include:                              tagged with a metal chit that indicates “hook not
                                                              in use.”
a. date;
                                                           3. Key Rings
b. location of lock or locking mechanism;
                                                           The security officer shall implement procedures for
c. type of maintenance performed;                          identifying every key ring and every key on each key
d. rationale for changing key combination(s); and          ring, and for preventing keys from being removed
                                                           from key rings, once issued.
e. signature of service provider.
                                                           All key rings shall be heavy-gauge wire that has been
D. Key Cabinet                                             welded or brazed to prevent removal of keys from
1. Location                                                the ring.
An operational keyboard large enough to                    Two metal tags of unequal size shall be attached to
accommodate all facility key rings, including keys in      each key ring:
use, shall be located in a secure area.                    a. the larger tag shall identify the key ring with a
This operational keyboard shall be located in the             number/letter corresponding to the hook
control center. An electronic key control box may be          number/letter; and
placed outside the control center if in a secure unit.     b. the smaller tag shall identify the number of keys
2. Basic Construction                                         on the key ring.
The key cabinet shall be constructed so that keys are      4. Emergency Keys
visible only when being issued. Keys may never be          Emergency keys shall be on hand for every area to or
seen by detainees or visitors.                             from which entry or exit might be necessary in an
Small, closet-type space in the control center may be      emergency.
used instead of a cabinet, as long as:                     a. Emergency keys may be kept in a separate key
a. access limitations are the same as for a key               cabinet or in a readily identified area of the
   cabinet;                                                   regular-issue key cabinet. A separate key cabinet
                                                              located in the control center is recommended for
b. all other key/lock standards are met; and                  the emergency keys.
c. the space is used solely for key control.               b. The emergency key cabinet shall contain a hook
In the key cabinet:                                           for each key ring. If an emergency key ring is
                                                              kept outside the main emergency key cabinet
a. keys in vertical rows shall be arranged in
                                                              (e.g., in a tower), a metal tag providing the key
   alphabetical order,
                                                              ring’s location shall hang on the hook intended
b. keys in horizontal rows shall be arranged in               for that key ring in the main emergency key

2.7 | Key and Lock Control                               108                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 114 of 456 Page ID
                                        #:3601


   cabinet.                                                    end of the relief shift.
c. The emergency keys shall be cut precisely to                2. Restricted Keys
   manufacturer’s specifications.                              The facility administrator shall establish rules and
d. Emergency keys shall not be rotated in and out of           procedures for authorizing use of restricted keys.
   the lock shop.                                              The control room officer must have authorization
E. Issue of Key Rings                                          from the shift supervisor to issue a restricted key.
1. Chit System                                                 a. Pharmacy
                                                                  Pharmacy keys shall be strictly controlled.
Facilities shall use a chit system or other standard
system for the issuance and accountability of key                  Ordinarily, such controls include:
distribution. A key chit is a tag (usually metal) that             1) maintaining pharmacy keys in a restricted keys
identifies the person who has drawn a set of keys.                    cabinet in the control room, and issuing them
The chit shall be labeled with the officer’s first initial            only to authorized pharmacy staff; and
and last name. All key rings shall be issued as needed             2) maintaining a second set of pharmacy keys in
(e.g., at the beginning of a shift, etc.) with the                    the lock shop.
exchange of a chit for a key and with the chit placed
                                                                   In the event of a non-medical emergency that
on the hook from which the key was removed.
                                                                   necessitates entry into the pharmacy by anyone
An employee who reports to work without chits                      other than authorized pharmacy staff, the highest-
must obtain temporary chits from the control room                  ranking supervisor on duty may authorize
officer, which he/she can exchange for keys                        immediate entry to the pharmacy. The supervisor
according to standard procedure.                                   shall then document the reasons for entry and sign
a. The control room officer shall maintain                         the authorization.
   accountability for the issued chits.                            Such documentation shall not impede the
b. At the end of the shift, the employee shall                     immediate provision of emergency medical care
   personally return the temporary chits to the                    to a detainee by medical staff.
   control room officer.                                       b. ICE and EOIR Offices
At shift rotation, to obtain keys from an officer on              Keys to ICE and the Executive Office for
post, the relief officer must first exchange his/her              Immigration Review (EOIR) office and
key chit at the control room center for the key chit              courtroom areas shall similarly be restricted and
of the employee being relieved. The relief officer                controlled. In the event that a key is authorized
shall take his/her key chit to the employee being                 for emergency withdrawal, a copy of the
relieved and exchange the key chit for the                        restricted key form is to be provided to ICE.
appropriate ring of keys. The officer shall then count         3. 24-Hour Issue Keys
the keys on his/her ring, immediately reporting any
                                                               No key or key ring may be issued on a 24-hour basis
discrepancies to the shift supervisor. If the relief
                                                               without the facility administrator’s written
officer needs to gain access to any location while
                                                               authorization.
heading from the control enter to his/her post, the
control room officer may issue him/her a second set            A key chit identifying the borrower of the key ring
of keys. In such a case, the officer shall return the          shall be placed on the appropriate hook in the key
extra set of keys to the control room officer at the           cabinet, along with a metal tag marked “24-hour

2.7 | Key and Lock Control                                   109                                        PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 115 of 456 Page ID
                                        #:3602


issue.”                                                      The control room officer shall also identify broken
Individual authorizing record forms shall be used to         or bent keys. All keys (regular-issue and emergency)
record the following information about each set of           shall be checked and counted daily.
24-hour-issue keys: the key ring identifiers (number         To ensure accountability, keys shall be issued only
and title), the number of keys on the ring, the              on the assigned key rings.
individual key numbers and the door each key                 6. Request for Key Change
unlocks. Each record must bear the signatures of the
authorizing facility administrator, Chief of Security        Key-change requests shall be submitted, in writing,
and the employee to whom the keys are issued.                to the facility administrator. Upon facility
                                                             administrator approval, only the security officer may
4. Security Keys
                                                             add or remove a key from a ring.
Key rings used but not issued on a 24-hour basis             7. Split Key Ring
because of the attached security keys shall be kept in
a dedicated glass-front, lockable box in the control         The splitting of key rings into separate rings is not
center. Identical boxes may be kept and used in              authorized.
different departments, provided staff members are            F. Gun-Locker Keys
authorized to receive 24-hour keys. The key to every
such box shall be issued on a 24-hour basis.                 Officers shall store all their weapons in individual
                                                             lockers before entering the facility.
The staff member removing keys from the box shall
place his/her chit on the hook in place of the key           The facility administrator shall develop and
ring, and shall return the keys and reclaiming the chit      implement site-specific procedures for controlling
at the end of the shift. The individual to whom the          gun-locker access.
keys were issued shall personally return the keys to         In all facilities, gun lockers shall:
the box, without exception.
                                                             1. be placed in locations where officers can
Security keys may not be taken off facility property            continuously observe them, in person or on a
(except for bus, van and other authorized-vehicle               video-monitor, and not in any area that has
keys). As a rule, security keys shall not be issued on a        detainee or public access;
24-hour basis.
                                                             2. be used to store the weapons of all on-duty
5. Key Accountability                                           officers, except those whose assignments require
The facility administrator shall establish written              them to carry weapons; and
policy and implementation procedures to ensure key           3. not be used for long-term storage. (A staff
accountability.                                                 member may arrange with the facility firearms
The control room officer shall conduct a key ring               control officer for long-term storage of a weapon
audit upon reporting for duty, accounting for each              in the armory.)
key ring in the control center logbook, and shall            Chits and logbooks are useful for maintaining
immediately report discrepancies in the record to the        accountability for gun locker keys and gun locker
shift supervisor.                                            use.




2.7 | Key and Lock Control                                 110                                         PBNDS 2011
                                                                                              (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 116 of 456 Page ID
                                          #:3603



2.8 Population Counts                                        in Braille, audio recordings, telephone handset
                                                             amplifiers, telephones compatible with hearing aids,
I. Purpose and Scope                                         telecommunications devices for deaf persons (TTYs),
                                                             interpreters, and note-takers, as needed. The facility
This detention standard protects the community               will also provide detainees who are LEP with
from harm and enhances facility security, safety and         language assistance, including bilingual staff or
good order by requiring that each facility have an           professional interpretation and translation services,
ongoing, effective system of population counts and           to provide them with meaningful access to its
accountability for detainees.                                programs and activities.
This detention standard applies to the following             All written materials provided detainees shall
types of facilities housing ICE/ERO detainees:               generally be translated into Spanish. Where
                                                             practicable, provisions for written translation shall be
  •    Service Processing Centers (SPCs);
                                                             made for other significant segments of the
  •    Contract Detention Facilities (CDFs); and             population with limited English proficiency.

  •    State or local government facilities used by          Oral interpretation or assistance shall be provided to
       ERO through Intergovernmental Service                 any detainee who speaks another language in which
       Agreements (IGSAs) to hold detainees for more         written material has not been translated or who is
       than 72 hours.                                        illiterate.

Procedures in italics are specifically required for SPCs     III. Standards Affected
and CDFs. IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,        This detention standard replaces “Population
provided they meet or exceed the intent represented          Counts” dated 12/2/2008.
by these procedures.
                                                             IV. References
Various terms used in this standard may be defined
in standard “7.5 Definitions.”                               American Correctional Association, Performance-
                                                             based Standards for Adult Local Detention
II. Expected Outcome                                         Facilities, 4th Edition: 4-ALDF-2A-16, 2A-17.
The expected outcomes of this detention standard             ICE/ERO Performance-based National Detention
are as follows (specific requirements are defined in         Standards 2011:
“V. Expected Practices”).                                        •   “2.9 Post Orders”; and
Security, safety and orderly facility operations shall           •   “4.3 Medical Care.”
be maintained through an ongoing, effective system
of population counts and accountability for                  V. Expected Practices
detainees.
                                                             A. Formal Counts
The facility shall provide communication assistance
to detainees with disabilities and detainees who are         Formal counts are conducted in a predetermined
limited in their English proficiency (LEP). The              manner at specific times of the day and night. A
facility will provide detainees with disabilities with       formal count shall be conducted at least once every
effective communication, which may include the               eight hours, with a shift supervisor verifying its
provision of auxiliary aids, such as readers, materials      accuracy. Additional counts, at the discretion of the

2.8 | Population Counts                                    111                                         PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 117 of 456 Page ID
                                        #:3604


facility, are encouraged.                                         flashlights judiciously, but with sufficient light
1. The formal count(s) shall be conducted at least                to make a positive identification of a living
   once every eight hours (once per shift at                      body. The officer must not count a detainee
   minimum) at times determined by the Chief of                   based on a part or parts of clothing, hair,
   Security. Counts shall be scheduled to achieve full            shoes, or the appearance of a human form.
   accountability with minimal interference with           3. Officers shall encourage detainee cooperation;
   daily work and activity schedules.                         however, they shall not allow detainees to
2. Count procedures must be strictly followed. If the         perform the count, nor participate in the
   accuracy of a count is in doubt, the officers shall        preparation or documentation of the count
   do a recount and any other double-checking                 process.
   necessary. Officers performing the count shall          4. There shall be no movement of detainees during
   never rely on a roll call.                                 formal counts. All detainee movements into, out
   a. An unaccompanied officer shall never perform            of and within the facility must cease before the
      a count in an open area (e.g., housing units,           count begins. Detainee movement shall not
      food service area). One officer shall count             resume anywhere in the facility until the
      while a second officer observes all detainee            complete facility count has been cleared. If, while
      movements, to ensure that no detainee is                conducting a count, staff observe an unusual
      miscounted. Upon completing the first count,            incident (e.g., medical emergency, criminal act),
      the officers shall change positions and count           they shall cease the count and respond
      again.                                                  appropriately according to local procedures.
                                                              Should an emergency arise during the count that
   b. The officers assigned the count shall have              necessitates the movement of detainees, a new
      primary responsibility for the count accuracy,          count shall be conducted as soon as possible after
      and shall be familiar with possible sources of          the emergency subsides.
      error. The officers must know the specific
      manner of counting detainees in different            5. All detainee units/areas shall be counted
      types of locations (e.g., housing units, open-          simultaneously. Each detainee shall be counted at
      type areas, or work areas). A system for                a specific location, and all movement of detainees
      counting each detainee, including those who             shall cease before the count begins. Movement
      are outside the housing unit, shall be                  shall not resume until the total detainee
      developed. The officers shall encourage                 population count is verified and cleared. The
      detainees to accept the count as a facility             counting officer from each location shall report
      necessity.                                              his/her count to the facility control officer, who is
                                                              responsible for collecting and maintaining the
   c. Prior to counting a detainee present, officers          count.
      must make positive identification of the living
      body of the detainee and shall ascertain non-            a. After the count is reported, a signed paper
      use of decoys (e.g., mannequins, replicas,                  count slip shall be delivered to the control
      dummies). Counting officers shall remain in                 center. This count slip shall be used to verify
      the count area until the facility control center            the area count.
      verifies and clears the count.                           b. Count slips must be prepared and signed in
   d. When making night counts, officers shall use                indelible ink. The control center shall not
                                                                  accept an improperly prepared count slip or

2.8 | Population Counts                                  112                                         PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 118 of 456 Page ID
                                        #:3605


      one that contains erasures or alterations of any        photo count daily.
      kind.                                                   Face-to-photo counting procedures are the same as
   c. Both officers conducting the count must sign            the formal count procedures, except each detainee
      the count slip.                                         shall be matched with the photo on his/her I-385
   d. The control officer shall take into account the         card or facility equivalent photo-identification card.
      current out-count in verifying the population           C. Informal/Census Counts
      count against the master count.
                                                              Each officer shall make irregular, but frequent checks
6. As each area reports its count, the control officer        to verify the presence of all detainees in his/her
   shall indicate that count in the control log.              charge.
   a. If any area/unit reports an incorrect count, all        These informal counts or checks occur between
      areas/units shall be required to count again. If        formal counts. For work crews, a count is made
      the count remains incorrect, the shift                  when the crew assembles for work, at frequent
      supervisor shall be notified and additional staff       intervals during the work period and when the crew
      shall be dispatched to the count area to assist         is dismissed at the end of the work period. An
      with a third count.                                     informal count is reported only if a detainee appears
   b. No count shall be cleared until all counting            to be missing. In that case, an emergency (formal)
      errors have been corrected, or until the cause          count shall be taken.
      of error has been identified and corrective             D. Master Count
      action taken.
                                                              The facility control center shall maintain a master
   c. If a detainee is in the wrong count area, the
                                                              count.
      detainee shall be escorted to the correct count
      area. If this occurs, officers in all count             The facility control officer maintains the master
      areas/units shall re-count, recall the earlier          count record. He/she must be provided with up-to­
      counts and deliver the new count slip to the            the-minute information regarding detainee
      control officer.                                        admissions, releases, housing changes, hospital
                                                              admissions, outside work details and any other
7. If all recounts fail to clear the count, the shift
                                                              changes that may affect detainee accountability. An
   supervisor shall conduct a face-to-photo count,
                                                              up-to-the-minute count record shall be maintained
   matching photos on facility identification cards
                                                              at all times in the control center. The master count
   with detainee faces, individual by individual.
                                                              shall take into account the current out-count.
   When the face-to-photo count has been
   completed, the control officer shall report that           E. Out-Counts
   count to the shift supervisor responsible for
                                                              The control officer shall maintain an out-count
   accepting and clearing the count.
                                                              record of the number and destination of all detainees
8. In the event that a detainee is unaccounted for            who temporarily leave the facility.
   after the face-to-photo count, the supervisor on
                                                              This record must contain an accurate and up-to-the­
   duty shall institute the escape policy.
                                                              minute listing of every temporary departure and
B. Face-to-Photo Counts                                       return of a detainee. It must be updated regularly
                                                              and used in any formal count.
Face-to-photo counts shall be conducted as
necessary. Facilities shall conduct at least one face-to­     F. Emergency Count
2.8 | Population Counts                                     113                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 119 of 456 Page ID
                                        #:3606


An emergency count shall be conducted when there           ended, a count shall be taken to determine that no
is reason to believe a detainee is missing, or after a     one has escaped or is in hiding. The facility control
major disturbance has occurred.                            officer must always be prepared to produce an up­
                                                           to-the-minute count for such use.
An emergency count is a formal count taken in
addition to, and at a different time, from the             All detainees shall be returned to their housing units
regularly scheduled formal counts. When a detainee         during emergency counts. An emergency count shall
is unaccounted for, or after a major disturbance has       be conducted in the same manner as a formal count.




2.8 | Population Counts                                  114                                       PBNDS 2011
                                                                                         (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 120 of 456 Page ID
                                          #:3607



2.9 Post Orders                                             2. Signed and dated records shall be maintained to
                                                               show that assigned officers acknowledge that they
I. Purpose and Scope                                           have read and understood the post orders.
                                                            3. Post orders shall be formally reviewed annually,
This detention standard protects detainees and staff           and updated as needed.
and enhances facility security and good order by
ensuring that each officer assigned to a security post      III. Standards Affected
knows the procedures, duties and responsibilities of
that post.                                                  This detention standard replaces “Post Orders” dated
                                                            12/2/2008.
This detention standard applies to the following
types of facilities housing ICE/ERO detainees:              IV. References
  •    Service Processing Centers (SPCs);                   American Correctional Association, Performance-
  •    Contract Detention Facilities (CDFs); and            based Standards for Adult Local Detention
                                                            Facilities, 4th Edition: 4-ALDF-2A-04.
  •    State or local government facilities used by
                                                            ICE Interim Use of Force Policy (2004).
       ERO through Intergovernmental Service
       Agreements (IGSAs) to hold detainees for more        ICE Interim Firearms Policy (2004).
       than 72 hours.                                       ICE/ERO Performance-based National Detention
Procedures in italics are specifically required for         Standards 2011: “2.15 Use of Force and
SPCs, CDFs, and Dedicated IGSA facilities. Non-             Restraints.”
dedicated IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,       V. Expected Practices
provided they meet or exceed the intent represented         A. Post Orders Required
by these procedures.
                                                            The facility administrator shall ensure that:
For all types of facilities, procedures that appear in
italics with a marked (**) on the page indicate             1. there are written post orders for each security
optimum levels of compliance for this standard.                post;
Various terms used in this standard may be defined          2. copies are available to all employees;
in standard “7.5 Definitions.”                              3. written facility policy and procedures exist,
                                                               which:
II. Expected Outcomes
                                                                a. provide official on-duty time for officers to
The expected outcomes of this detention standard                   read the applicable post orders when assigned
are as follows (specific requirements are defined in               to a post, and
“V. Expected Practices”).
                                                                b. ensure that officers read those applicable post
1. Each officer shall have current written post orders             orders prior to assuming their posts; and
   that specifically apply to the assigned post, with
   step-by-step procedures written in sufficient            4. as needed, post orders for non-permanent
   detail to guide an officer assigned to that post for        assignments (e.g., details, temporary housing
   the first time.                                             units, emergencies) are developed in advance, or
                                                               as soon as possible after the need arises.

2.9 | Post Orders                                         115                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 121 of 456 Page ID
                                        #:3608


B. Reading and Understanding of Post                         Section 4: Memoranda changing or updating the
   Orders                                                    post orders;
                                                             Section 5: ICE/ERO detention standards and policies
Officers and supervisors shall use the post orders to
                                                             and facility practices relevant to the post; and
familiarize themselves with the duties for which they
are responsible and to remain situationally aware of         Section 6: Review and signature form, dated and
changes that occur in the operation and duties of            with the officer’s name printed and signed.
that post. Even in the event that an officer has
                                                             E. Housing Unit Post Orders
worked a post in the past, he/she shall assume the
post orders have changed, and shall be required to           In addition to the above requirements for all post
read and comprehend all Post Order documents                 orders, housing unit post orders shall follow the
upon assuming their posts.                                   event schedule format (e.g., “0515—Lights on”)
Supervisors shall ensure that officers understand the
                                                             and shall direct the assigned officer to maintain a
post orders, regardless of whether the assignment is
                                                             unit log of pertinent information regarding detainee
temporary, permanent, or due to an emergency.
                                                             activity.
                                                             The shift supervisor shall visit each housing area and
C. Preparation of Post Orders
                                                             initial the log on each shift.
The chief security officer shall supervise the
                                                             F. Armed and Perimeter-Access Post
preparation of all post orders, which shall:
                                                                Assignments
1. be based on ICE/ERO detention standards,
   ICE/ERO policies and facility practices and               In addition to the above requirements for all post
   policies; and                                             orders, post orders for armed and perimeter-access
                                                             post assignments shall describe and explain:
2. specifically state the duty hours for each post.
                                                             1. the proper care and safe handling of firearms; and
The facility administrator (or designee) shall:
                                                             2. circumstances and conditions under which use of
1. approve, sign and date each Post Order on the last           firearms is authorized.
   page of each section;
                                                             Any officer assigned to an armed post must be
2. initial and date all other pages and                      qualified to use the firearms assigned to that post.
3. initial and date any subsequent changes to the            With the exception of emergencies, armed
   Post Order.                                               employees shall be assigned only to transportation
                                                             details, mobile patrols, or other posts inaccessible to
D. Format of Post Orders
                                                             detainees.
The post orders for each post shall be issued in a six-      Post Orders for armed posts, and for posts that
part classification folder and shall be organized as         control access to the institution perimeter, shall
follows:                                                     clearly state that:
Section 1: Specific post orders, listing activities          1. any staff member who is taken hostage is
chronologically, with responsibilities clearly defined;         considered to be under duress; and
Section 2: Special instructions, if any, relating to the     2. any order issued by such a person, regardless of
specific post;                                                  his/her position of authority, is to be
Section 3: General post orders applicable to all posts;         disregarded.

2.9 | Post Orders                                          116                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 122 of 456 Page ID
                                        #:3609


Specific instructions for escape attempts shall be              contract staff and other affected staff.
included in the post orders for armed posts.                    The security supervisor or equivalent shall review
The post orders shall be based on and consistent                and comment on all suggested changes prior to
with standard “2.15 Use of Force and Restraints”                submitting them to the Chief of Security for
and the ICE/ERO Interim Use of Force Policy.                    review and possible inclusion in post orders. All
                                                                submissions shall be retained in a historical file for
G. Maintenance of Post Orders
                                                                two years.
Post Orders shall be kept current at all times. Post            The Chief of Security shall forward the updated
orders shall be formally reviewed annually, at a                post orders to the facility administrator for
minimum, and updated as needed. Should staff                    approval.
members become aware that any part of a folder
containing post orders is out of date, or in need of        4. Emergency changes may be made by
repair or replacement, they shall immediately notify           memorandum, and immediately placed in the
the shift supervisor.                                          post orders with an immediate notification made
                                                               to the union, when required. During each review,
1. Post Orders and logbooks are confidential and               post orders must be revised to incorporate or
   must be kept secure (under lock and key) at all             delete emergency changes, at which time any
   times, and shall never be left in an area accessible        emergency memoranda are to be removed.
   to detainees.
                                                            5. A post orders master file shall be maintained in
2. The Chief of Security shall determine whether               the office of the Chief of Security, and shall be
   post orders require updates during any period               made available to all staff. Copies of the applicable
   between annual reviews. Any time the Chief of               post orders may be retained at the post, only if
   Security determines a page is too difficult to read,        secure from detainee access.
   it shall be removed and replaced by a clean copy.
                                                            6. The Chief of Security shall ensure that all post
3. Two weeks before the annual review, supervisory             orders are transcribed on a computer and that all
   staff shall solicit written suggestions for changes         back-up disks are properly accounted for and
   or additions to post orders from ICE/ERO staff,             maintained in a secure location.




2.9 | Post Orders                                         117                                         PBNDS 2011
                                                                                            (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 123 of 456 Page ID
                                          #:3610



2.10 Searches of                                               Cross-gender pat-down searches of female detainees
                                                               shall not be conducted unless in exigent
     Detainees                                                 circumstances. Staff of the same gender as the
                                                               detainee should perform the strip search of the
I. Purpose and Scope                                           detainee. Searches of the detainee’s property,
                                                               housing unit or other areas can be made by staff
This detention standard protects detainees and staff           of either gender.
and enhances facility security and good order by
detecting, controlling and properly disposing of           4. Searches of detainees, housing and work areas
contraband.                                                   shall be conducted without unnecessary force and
                                                              in ways that preserve the dignity of detainees.
This detention standard applies to the following
types of facilities housing ICE/ERO detainees:             5. When body searches are conducted, the least
                                                              intrusive practicable search method shall be
  •    Service Processing Centers (SPCs);                     employed, as indicated by the type of contraband
  •    Contract Detention Facilities (CDFs); and              and the method of suspected introduction or
                                                              concealment.
  •    State or local government facilities used by
                                                           6. Pat searches of detainees and metal detector
       ERO through Intergovernmental Service
                                                              screening shall be conducted routinely to control
       Agreements (IGSAs) to hold detainees for more
                                                              contraband.
       than 72 hours.
                                                           7. A strip search shall be conducted only when
Procedures in italics are specifically required for
                                                              properly authorized by a supervisor and only in
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                              the event that there is reasonable suspicion that
dedicated IGSA facilities must conform to these
                                                              contraband may be concealed on the person, or
procedures or adopt, adapt or establish alternatives,
                                                              when an officer has reasonable suspicion that a
provided they meet or exceed the intent represented
                                                              good opportunity for concealment has occurred
by these procedures.
                                                              or as may be outlined in facility procedures for
Various terms used in this standard may be defined            post contact visits as indicated in standard “5.7
in standard “7.5 Definitions.”                                Visitation.”

II. Expected Outcomes                                      8. A body cavity search shall be conducted by
                                                              designated health personnel only when authorized
The expected outcomes of this detention standard              by the facility administrator on the basis of
are as follows (specific requirements are defined in          reasonable suspicion that contraband may be
“V. Expected Practices”).                                     concealed in or on the detainee’s person.
1. Detainees shall live and work in a safe and orderly     9. “Dry cells” shall be used for contraband detection,
   environment.                                               with proper authorization and in accordance with
2. Contraband shall be controlled.                            required procedures, only when there is reasonable
                                                              suspicion of concealment.
3. Cross-gender pat-down searches of male
   detainees shall not be conducted unless, after          10. Contraband that may be evidence in connection
   reasonable diligence, staff of the same gender is           with a violation of a criminal statute shall be
   not available at the time the pat-down search is            preserved, inventoried, controlled and stored so
   required, or in other exigent circumstances.                as to maintain and document the chain of


2.10 | Searches of Detainees                             118                                      PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 124 of 456 Page ID
                                        #:3611


    custody.                                                 Detainees” dated 12/2/2008.
11. Canine units (in facilities that have them) may be       IV. References
    used for contraband detection when detainees
    are not present, but canine use for force,               American Correctional Association, Performance-
    intimidation, control, or searches of detainees is       based Standards for Adult Local Detention
    prohibited.                                              Facilities, 4th Edition: 4-ALDF-2C-01, 2C-02, 2C­
                                                             03, 2C-04, 2C-05, 2C-06, 2A-20, 6C-19.
12. As needed and on an individualized basis, the
    facility shall provide reasonable                        Notice Admission and Release—National detention
    accommodations, and modify its policies,                 standard Strip Search Policy (10/15/2007).
    practices, or procedures relating to pat, strip, and     This detention standard incorporates the restrictions
    body cavity searches of detainees with                   on the use of canines originally communicated via a
    disabilities.                                            memorandum on ICE use of canines in support of
13. The facility shall provide communication                 ICE detention operations dated 11/18/2004 from
    assistance to detainees with disabilities and            the Acting Director of Enforcement and Removal
    detainees who are limited in their English               Operations.
    proficiency (LEP). The facility will provide             ICE/ERO Performance-based National Detention
    detainees with disabilities with effective               Standards 2011:
    communication, which may include the
    provision of auxiliary aids, such as readers,                •   “2.1 Admission and Release”;
    materials in Braille, audio recordings, telephone            •   “2.3 Contraband”;
    handset amplifiers, telephones compatible with
    hearing aids, telecommunications devices for                 •   “2.6 Hold Rooms in Detention Facilities”;
    deaf persons (TTYs), interpreters, and note-                 •   “2.12 Special Management Units”; and
    takers, as needed. The facility will also provide
    detainees who are LEP with language assistance,              •   “5.7 Visitation.”
    including bilingual staff or professional                “Standards to Prevent, Detect, and Respond to Sexual
    interpretation and translation services, to provide      Abuse and Assault in Confinement Facilities,” 79
    them with meaningful access to its programs and          Fed. Reg. 13100 (Mar. 7, 2014).
    activities.
                                                             V. Expected Practices
    All written materials provided to detainees shall
    generally be translated into Spanish. Where              A. Written Policy and Procedures
    practicable, provisions for written translation             Required
    shall be made for other significant segments of
    the population with limited English proficiency.         All facilities shall have written policy and procedures
                                                             consistent with this standard for the following:
    Oral interpretation or assistance shall be provided
    to any detainee who speaks another language in           1. searches of detainee housing and work areas;
    which written material has not been translated or        2. body searches, including pat searches (“pat
    who is illiterate.                                          downs”), strip searches, body cavity searches and
                                                                x-rays;
III. Standards Affected
                                                             3. close observation in “dry cells” to detect
This detention standard replaces “Searches of


2.10 | Searches of Detainees                               119                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 125 of 456 Page ID
                                        #:3612


   contraband;                                             Staff shall maintain written documentation of each
                                                           housing-unit search within the individual housing
4. employing the least intrusive method of search
                                                           unit. Work areas shall be searched each workday by
   practicable, as indicated by the type of suspected
                                                           shop supervisors, and these inspections shall be
   contraband and the method of suspected
                                                           supplemented with periodic searches by designated
   introduction or concealment;
                                                           search teams. When property is taken during a
5. avoiding unnecessary force during searches and          housing search, a receipt shall be given to the
   preserving the dignity of the detainee being            detainee. The Chief of Security shall maintain
   searched;                                               documentation of search-team inspections.
6. leaving a searched housing or work area and             Facilities shall have written procedures to provide for
   detainee’s property in its original order, to the       basic detention services (e.g., delivery of food
   extent practicable;                                     services, toilet access, medication delivery) during
7. handling of contraband;                                 lockdowns.

8. use of canine units (in facilities that have them);     D. Body Searches of Detainees
9. preservation of evidence; and                           1. Pat Search
10. administration of medical treatment during             a. Description
    “lock-downs.”
                                                               A pat search (or “pat down”) is a sliding or
B. Staff Training                                              patting of the hands over the clothed body of a
                                                               detainee by staff to determine whether the
All staff who conduct searches of housing, work
                                                               individual possesses contraband.
areas or of a detainee’s body shall receive initial
training regarding search procedures prior to                  A pat search does not require the detainee to
entering on duty, and shall receive annual training in         remove clothing, although the inspection
authorized and effective techniques thereafter.                includes a search of the detainee’s clothing and
                                                               personal effects.
C. Search of Detainee Housing and Work
                                                               A hand-held and/or stationary metal detector,
   Areas
                                                               when available, may be used in conjunction with
Staff may search a detainee’s housing and work area,           a pat search.
and personal items contained within those areas,               Staff shall conduct a pat search of a detainee on a
without notice to, or approval from, the detainee              routine or random basis to control contraband
and in the detainee’s absence.                                 without a threshold level of suspicion.
Each facility shall establish procedures to ensure all         All pat searches shall be conducted in a professional
housing units and work areas are searched routinely,           and respectful manner, and in the least intrusive
but irregularly, as such inspections are primarily             manner possible, consistent with security needs,
intended to:                                                   including consideration of officer safety.
1. detect and deter the introduction of contraband;            Security staff shall be trained in proper procedures
2. prevent escapes;                                            for conducting pat searches, including cross-gender
                                                               pat searches and searches of transgender and
3. maintain sanitary standards; and
                                                               intersex detainees.
4. eliminate fire and safety hazards.


2.10 | Searches of Detainees                             120                                          PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 126 of 456 Page ID
                                        #:3613


b. Gender of Officer                                               gender is unknown, it may be determined during
   Cross-gender pat-down searches of male detainees                conversations with the detainee, by reviewing
   shall not be conducted unless, after reasonable                 medical records, or, if necessary, learning that
   diligence, staff of the same gender is not available at         information as part of a standard medical
   the time the pat-down search is required, or in                 examination that all detainees must undergo as
   exigent circumstances. Cross-gender pat-down                    part of intake or other processing procedure
   searches of female detainees shall not be conducted             conducted in private, by a medical practitioner.
   unless in exigent circumstances.                                All strip searches shall be documented.
   All cross-gender pat-down searches shall be                     Except in cases where strip searches are
   documented.                                                     performed in accordance with a facility’s post
2. Strip search                                                    contact visitation procedure, whenever a strip
                                                                   search is conducted, the articulable facts
a. Description
                                                                   supporting the conclusion that reasonable
   A strip search is a search that requires a person to            suspicion exists shall be documented on Form G­
   remove or arrange some or all clothing so as to                 1025 (Record of Search) or the equivalent.
   permit a visual inspection of the person’s breasts,
                                                                   Unless there is specific and articulable suspicion
   buttocks, or genitalia. Staff shall not routinely
                                                                   that contraband has been transferred to a
   require a detainee to remove clothing or require a
                                                                   detainee, detainees shall not be subjected to a
   detainee to expose private parts of his/her body
                                                                   strip search after a visit by a consular
   to search for contraband. To the extent reasonably
                                                                   representative, an attorney, a legal assistant
   possible, the inspector shall refrain from touching
                                                                   working under the supervision of an attorney, or
   the skin surface of the detainee; however, the
                                                                   an accredited representative. Policy regarding post
   inspector may request that the detainee move
                                                                   contact visitation searches can be found in “V.
   parts of the body to permit visual inspection. A
                                                                   Expected Practices” of standard “5.7 Visitation.”
   strip search is considered more intrusive than a
   pat search, and shall be conducted in a manner              b. Reasonable Suspicion
   designed to ensure as much privacy to the                       Officers must obtain supervisory approval before
   detainee as practicable.                                        conducting strip searches. Staff may conduct a strip
   A strip search requires the removal or                          search where there is reasonable suspicion that
   rearrangement of some or all of the detainee’s                  contraband may be concealed on the person.
   clothing to examine the clothing and/or to                      “Reasonable suspicion” means suspicion based on
   permit the inspection of exterior skin surfaces of              specific and articulable facts that would lead a
   the body, including breasts and exterior anal and               reasonable officer to believe that a specific detainee
   genital areas, as well as inside of the nose, ears              is in possession of contraband. It is a more
   and mouth. If items are discovered that protrude                permissive (lower) standard than probable cause,
   from a body cavity, the removal of those items is               but it is more than a mere hunch. It must be based
   governed by the procedures applicable to body-                  on specific and articulable facts—along with
   cavity searches, addressed below.                               reasonable inferences that may be drawn from
                                                                   those facts—that the officer shall document in
   The facility shall not search or physically examine
                                                                   Form G-1025 or equivalent.
   a detainee for the sole purpose of determining the
   detainee’s genital characteristics. If the detainee’s           Reasonable suspicion is determined under the



2.10 | Searches of Detainees                                 121                                         PBNDS 2011
                                                                                               (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 127 of 456 Page ID
                                       #:3614


  totality of the circumstances. There is no simple,         of a magnetometer or Boss chair. The officer shall
  exact, or mathematical formula for reasonable              document the results of those other, less
  suspicion. It may be based on one, or a                    intrusive, search methods on Form G-1025 or
  combination, of the following factors:                     equivalent.
  1) observation of unusual, surreptitious, or               In accordance with standard “5.7 Visitation,”
     suspicious appearance or behavior;                      facilities may not adopt policies permitting strip
                                                             searches after contact visits in the absence of
  2) evasive or inconsistent responses to questions
                                                             reasonable suspicion unless detainees are
     by law enforcement officers;
                                                             provided the right to choose non-contact
  3) discovery of a weapon or other contraband               visitation instead of contact visitation and are
     during a pat search, metal detector scan, or            fully informed of such right. Consistent with
     other non-intrusive search;                             standard “5.7 Visitation,” any such policies must
  4) the detainee’s criminal history, particularly           be communicated to detainees in a language or
     prior felony or misdemeanor for convictions             manner that they understand.
     of crimes involving violence, weapons,              c. Gender of Officer
     contraband, or illegal substances (convictions
                                                             An officer of the same gender as the detainee shall
     for minor or non-violent offenses shall not be
                                                             perform the search. Special care should be taken
     the only basis for reasonable suspicion);
                                                             to ensure that transgender detainees are searched
  5) whether the detainee was detained                       in private.
     concurrently with an arrest for a crime of
                                                             In the case of an emergency, a staff member of
     violence; or whether the detainee was arrested
                                                             the same gender as the detainee shall be present
     in possession of a weapon, or in possession of
                                                             to observe a strip search performed by an officer
     contraband such as illegal drugs;
                                                             of the opposite gender.
  6) information from law enforcement databases
                                                             When an officer of the opposite gender conducts
     or from other reliable sources suggesting that
                                                             a strip search which is observed by a staff
     the detainee has affiliations with terrorist
                                                             member of the same gender as the detainee, staff
     organizations, criminal gangs, or organized
                                                             shall document the reasons for the opposite-
     crime; or
                                                             gender search in any logs used to record searches
  7) the detainee’s history during confinement,              and in the detainee’s detention file.
     particularly of violence, or of possession of
                                                         3. Body-cavity Searches
     contraband.
  The lack of identity documents alone does not          A body-cavity search is an inspection for contraband
                                                         or any other foreign item, in a body cavity of a
  ordinarily constitute reasonable suspicion.
                                                         detainee, by use of fingers or simple instruments,
  Before strip-searching a detainee to search for        such as an otoscope, tongue blade, short nasal
  contraband, an officer shall first attempt to          speculum and simple forceps. A body-cavity search
  resolve his/her suspicions through less intrusive      is considered the most intrusive type of search. A
  means, such as a thorough examination of               body cavity search must be performed by a medical
  reasonably available ICE, CBP and other law            professional and take place in an area that affords
  enforcement records; a pat-down search; a              privacy from other detainees and from facility staff
  detainee interview; or (where available) the use       who are not involved in the search.


2.10 | Searches of Detainees                           122                                       PBNDS 2011
                                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 128 of 456 Page ID
                                        #:3615


Before proceeding in cases of drawing blood for              removal can easily be effected by use of fingers or
toxicology studies and DNA testing, written,                 simple medical instruments.
informed consent must be granted by the detainee         j. IHSC staff is not authorized to collect or
and recorded in the detainee’s medical records              participate in the collection of specimens or other
before the blood sample is drawn (see also standard         information that shall be used for forensic
“4.3 Medical Care”). Requests for forensic studies          purposes, except for toxicology studies, rape kits
shall be referred to the medical facility health            and DNA testing.
services administrator (HSA) who is authorized to
facilitate arrangement for these services off-site.      Staff shall document all body cavity, digital, and
                                                         simple instrument searches, the authorizations and
a. A body-cavity search may only be conducted by         the reasons for the searches in any logs used to
   authorized medical personnel, upon approval of        record searches and in the detainee’s detention file.
   the facility administrator or acting facility
   administrator, and only if that person has            E. Close Observation in a “Dry Cell”
   reasonable suspicion that contraband may be           1. Description and Authorization
   concealed in or on the detainee’s person.
                                                         When an officer has reasonable suspicion to believe
b. The articulable facts supporting the conclusion
                                                         that a detainee may have ingested contraband or
   that reasonable suspicion exists shall be
                                                         concealed contraband in a body cavity, and the
   documented.
                                                         methods of search specified above are inappropriate
c. A body-cavity search may be advisable to protect      or likely to result in physical injury to the detainee,
   the health and safety of a detainee.                  the facility administrator or designee may authorize
d. Only designated qualified health personnel (for       that the detainee be placed in a room or cell to be
   example, physicians, physician assistants and         closely observed by staff until the detainee has
   nurses) may conduct a digital or simple               voided or passed the contraband or until sufficient
   instrument search in a licensed medical setting.      time has elapsed to preclude the possibility that the
                                                         detainee is concealing contraband.
e. The detainee’s health and welfare shall be
   considered prior to performance of any digital or     Such placement is commonly referred to as “dry
   simple instrument search.                             cell” status, which may be approved:

f. Although a detainee’s written consent should be       a. during regular duty hours by the facility
   obtained prior to conducting a digital or simple         administrator or designee, or
   instrument search, such written consent is not        b. at other times by the shift supervisor.
   required.                                             2. Requirements for “Dry Cells”
g. Whenever possible, transgender detainees shall be
                                                         It is recommended that one or more rooms or cells
   permitted to choose the gender of the staff
                                                         be identified as dry cells; such rooms must meet the
   member conducting a body-cavity search.
                                                         following requirements:
h. Staff, other than the designated qualified health
                                                         a. The room shall be free of hiding places and be
   personnel, of the opposite gender from the
                                                            equipped with only a bed.
   detainee may not observe a body cavity search.
                                                         b. Doors shall have proper observation panels to
i. If located, the contraband or foreign item may be
                                                            protect staff and to allow unobstructed
   removed immediately by medical staff, if such
                                                            observation.


2.10 | Searches of Detainees                           123                                        PBNDS 2011
                                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 129 of 456 Page ID
                                        #:3616


c. Windows in the dry cell shall have a security            g. Personal hygiene items shall be controlled by
   screen to prevent loss of contraband.                       staff. When the detainee requests to shave, brush
                                                               teeth, or perform other toiletry tasks, a wash pan
d. If the designated area is equipped with a toilet
                                                               and container of water shall be provided for use
   and/or sink, the water to the cell shall be shut off
                                                               in the cell.
   for the duration of the dry cell process and the
   toilet and sink removed prior to the detainee            h. When the detainee is lying on a bed, the detainee
   being allowed into the room.                                shall be required to lie on top of the mattress in
                                                               full view, weather and room temperature
e. Prior to a detainee’s placement in dry cell status,
                                                               permitting. When necessary for the detainee to
   the room to be used shall be completely searched
                                                               use cover, hands must remain visible at all times
   and determined to be free of contraband.
                                                               so that staff can observe any attempt to move
   Potential hiding places, if any, for contraband
                                                               contraband.
   shall be noted
3. Advising the Detainee                                    i. Because a detainee might attempt to remove
                                                               and/or insert contraband from or into a body
The supervisor responsible for initiating the close            cavity, staff must observe the detainee’s hands at
observation watch shall advise the detainee of the             all times.
conditions and what is expected, and shall document
the notification on an Administrative Segregation           j. The detainee shall not be permitted to leave the
Order. The detainee shall be advised of the reasons            cell or room, except in case of extreme
he/she is being placed in a dry cell, the purpose of           emergency.
this placement, the conditions he/she can expect and        k. The detainee shall be served the same meals as the
the means by which he/she can request items and                general population, unless medically advised. All
services including, but not limited to, food and               meals are to be inspected for contraband prior to
water, medical care, hygiene products and bedpans.             delivery to the detainee, and any food remaining
4. Conditions of “Dry Cell” Status                             after the meal, as well as the utensils and tray, are
                                                               to be thoroughly inspected before their return to
a. For the detainee’s safety, he/she shall be required         food service.
   to provide a urine sample within two hours of
   placement under close observation. A second              l. Only medications prescribed and administered
   urine sample shall be required prior to releasing           directly to the detainee by medical personnel may
   the detainee from close observation.                        be given to the detainee. No laxatives may be
                                                               given, except natural ones (e.g., coffee, prune
b. The light shall be kept on at all times.                    juice).
c. The detainee shall have regular access to potable        m. When the detainee needs to urinate and/or
   water.                                                      defecate, he/she shall be furnished an empty
d. The detainee shall be provided telephone access.            hospital bedpan, which shall afterward be closely
                                                               inspected to ascertain whether any contraband is
e. The detainee may not be allowed to come in                  present.
   contact with another detainee.
                                                            n. Since the detainee is in administrative segregation
f. Ordinarily, the detainee may not be allowed                 status even if not actually housed in the Special
   personal property, except legal and personal mail           Management Unit (SMU), the requirements for
   and a reasonable amount of legal materials.                 medical and supervisory and staff visits in


2.10 | Searches of Detainees                              124                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 130 of 456 Page ID
                                        #:3617


   standard “2.12 Special Management Units” apply.         f. Trash may not be allowed to accumulate, and
                                                              each item shall be thoroughly searched before
o. Dry cells must be cleaned in accordance with
                                                              final disposal.
   standard “1.2 Environmental Health and Safety.”
5. Post Orders                                             g. Periodic searches shall be conducted as follows:
                                                               1) a strip search of the detainee when he/she is
The Chief of Security shall have post orders for
                                                                  placed in the dry cell after which the detainee
closely observing a detainee in dry cell status. A
                                                                  shall be issued a jump suit (or other suitable
video camera shall be used whenever possible and as
                                                                  loose-fitting clothing);
appropriate.
6. Requirements for Close Observation                          2) a strip search of the detainee at least once each
                                                                  shift, if necessary; and
The detainee shall be constantly observed and
                                                               3) a search of the dry cell at least once each shift.
supervised by a staff member of the same gender.
                                                               Searches shall be conducted so as not to reveal to
It is the observer’s responsibility to ensure the
                                                               the detainee a predictable pattern. Prior to each
detainee does not dispose of any concealed item, and
                                                               search, the shift supervisor must be notified and a
to prevent activity which would allow the detainee
                                                               second staff member provided to ensure
access to it, thereby jeopardizing the security and
                                                               continual close observation and supervision of the
good order of the facility, staff and detainees. Any
                                                               detainee. Each search must be documented on
questions, emergency, or other situation that arises
                                                               Form G-1025 or equivalent.
shall immediately be brought to the attention of the
shift supervisor.                                          h. Staff shall notify the shift supervisor when
                                                              contraband is found, secure the contraband in a
Under no circumstances shall the detainee be
                                                              properly documented evidence bag, and maintain
allowed freedom to move around unsupervised, or
                                                              the chain of evidence.
be given an opportunity to dispose of any objects
he/she may be concealing.                                  7. Length of Observation
a. The observing staff member shall be issued a            The length of close-observation status must be
   portable radio or telephone and flashlight, so that     determined on an individual basis. Ordinarily, the
   he/she does not have to interrupt constant              Chief of Security during regular work hours or the
   observation to communicate with other staff             shift supervisor, at other times, in consultation with
   (such as for watch calls).                              qualified health personnel, shall determine when
                                                           termination is appropriate.
b. Detainees shall be monitored by medical staff for
   changes in medical and mental health status.            a. Three Days
                                                              The status of a detainee under close observation
c. A daily log and SMU record shall be maintained
                                                              for as long as three days must be reviewed by
   on each detainee in dry cell status.
                                                              medical staff and the administrative segregation
d. The shift supervisor shall ensure observers have           review official in accordance with standard “2.12
   reviewed the post orders.                                  Special Management Units” (irrespective of
e. The shift supervisor shall provide periodic staff          whether the observation actually occurs in the
   relief to the observer and at any other time the           SMU).
   observer must leave the area. The detainee must         b. Seven Days
   not be left unattended.                                    Since it is unlikely that the objective of dry cell


2.10 | Searches of Detainees                             125                                         PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 131 of 456 Page ID
                                        #:3618


   status will not be achieved within seven days,           Staff shall place documentation of the examination,
   maintaining a detainee under close observation           the authorizations and the reasons for the
   beyond seven days requires prior approval of the         examination in the detainee’s detention file and
   facility administrator and medical staff.                medical file.
F. X-Ray                                                    An x-ray examination may not be performed on a
                                                            detainee without the detainee’s consent. Staff shall
1. Medical
                                                            solicit the detainee’s consent and cooperation prior
The facility physician may authorize use of an x-ray        to the x-ray examination. Force may not be used to
for medical reasons and only with the consent of the        gain consent and cooperation. If the detainee does
detainee.                                                   not provide consent and fails to cooperate, x-ray
2. Security                                                 examination should not be performed
                                                            3. Objects
Only the facility administrator, upon approval by the
respective Field Office Director (or persons officially     The facility administrator may direct x-rays of
acting in that capacity) may authorize the facility         inanimate objects where the detainee is not exposed.
physician to order a non-repetitive x-ray examination
                                                            G. Major Instrument, Fluoroscope, or
for the purpose of determining whether contraband
is concealed in or on the detainee (for example: in a       Surgical Intrusion
cast or body cavity).                                       Only a physician may authorize use of a fluoroscope,
Such approval and authorization shall be based on           major instrument (including anoscope or vaginal
the facility administrator and physician’s                  speculum), or surgical intrusion for medical reasons
determination that:                                         only and only with the detainee’s consent.
a. An x-ray examination is necessary for the                H. Preservation of Evidence
   security, safety, good order, or discipline of the
                                                            Contraband that may be evidence in connection with
   facility;
                                                            a violation of a criminal statute shall be preserved,
b. No reasonable alternative exists; and                    inventoried, controlled and stored so as to maintain
c. The examination is not likely to result in serious       and document the chain of custody, and shall be
   or lasting medical injury or harm to the detainee,       reported to the appropriate law enforcement
   based on the determination of qualified medical          authority for action and possible seizure and
   staff.                                                   prosecution.




2.10 | Searches of Detainees                              126                                      PBNDS 2011
                                                                                         (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 132 of 456 Page ID
                                          #:3619



2.11 Sexual Abuse and                                       2.   A designated Prevention of Sexual Assault
                                                                 Compliance Manager (PSA Compliance
     Assault Prevention                                          Manager) will assist in ensuring facility
                                                                 compliance with sexual abuse and assault
     and Intervention                                            prevention and intervention policies and
                                                                 procedures.
I. Purpose and Scope
                                                            3.   Staff shall receive training on their
This detention standard requires that facilities that            responsibilities under the facility’s Sexual
house ICE/ERO detainees act affirmatively to prevent             Abuse and Assault Prevention and Intervention
sexual abuse and assaults on detainees; provide                  Program.
prompt and effective intervention and treatment for
                                                            4.   Detainees shall be informed about the facility’s
victims of sexual abuse and assault; and control,
                                                                 Sexual Abuse and Assault Prevention and
discipline and prosecute the perpetrators of sexual
                                                                 Intervention Program.
abuse and assault.
                                                            5.   The facility will take appropriate steps to
This detention standard applies to the following
                                                                 ensure that detainees with disabilities or
types of facilities housing ERO detainees:
                                                                 limited English proficiency have an equal
  •    Service Processing Centers (SPCs);                        opportunity to participate in or benefit from all
                                                                 aspects of the facility’s Sexual Abuse and
  •    Contract Detention Facilities (CDFs); and                 Assault Prevention and Intervention Program.
  •    State or local government facilities used by         6.   The facility will utilize available community
       ERO through Intergovernmental Service                     resources to provide victim services and other
       Agreements (IGSAs).                                       appropriate support to the fullest extent
Procedures in italics are specifically required for              possible following incidents of sexual abuse or
SPCs, CDFs, and Dedicated IGSA facilities. Non-                  assault.
dedicated IGSA facilities must conform to these             7.   Staff shall be alert to potential risks or signs of
procedures or adopt, adapt or establish alternatives,            sexual abuse or assault, and take appropriate
provided they meet or exceed the intent represented              action to mitigate any identified risks or
by these procedures.                                             protect a detainee as necessary.
Various terms used in this standard may be defined          8.   Detainees shall be screened upon intake for risk
in standard “7.5 Definitions.”                                   of sexual victimization or abusiveness, and
                                                                 housed accordingly.
II. Expected Outcomes
                                                            9.   The facility will use a coordinated,
Specific requirements are defined in “V. Expected                multidisciplinary team approach to effectively
Practices.” The expected outcomes of this detention              respond to all incidents of sexual abuse or
standard are as follows:                                         assault and address any safety, medical, or
1.     The facility shall articulate and adhere to a             mental health needs.
       written zero tolerance policy for sexual abuse       10. Staff shall immediately report any knowledge,
       or assault, outlining the facility’s approach to         suspicion, or information regarding an
       preventing, detecting, and responding to such            incident of sexual abuse or assault, retaliation
       conduct.                                                 against individuals who reported an incident,


2.11 | Sexual Abuse and Assault Prevention                127                                        PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 133 of 456 Page ID
                                        #:3620


      or any staff neglect or violation of                        provision of auxiliary aids, such as readers,
      responsibilities which may have contributed to              materials in Braille, audio recordings, telephone
      an incident or retaliation.                                 handset amplifiers, telephones compatible with
                                                                  hearing aids, telecommunications devices for
11. All allegations of sexual abuse or assault shall
                                                                  deaf persons (TTYs), interpreters, and note-
    be immediately reported to ICE/ERO, and any
                                                                  takers, as needed. The facility will also provide
    other required entities based on the nature of
                                                                  detainees who are LEP with language assistance,
    the allegation.
                                                                  including bilingual staff or professional
12. Alleged victims shall be promptly referred for                interpretation and translation services, to provide
    medical or mental health services, as                         them with meaningful access to its programs and
    appropriate, and receive any necessary                        activities.
    emergency or ongoing care related to the
                                                                  All written materials provided to detainees shall
    incident.
                                                                  generally be translated into Spanish. Where
13. Staff suspected of perpetrating sexual abuse or               practicable, provisions for written translation
    assault shall be removed from all duties                      shall be made for other significant segments of
    requiring detainee contact pending the                        the population with limited English proficiency.
    outcome of the investigation.
                                                                  Oral interpretation or assistance shall be provided
14. The facility shall ensure that each allegation of             to any detainee who speaks another language in
    sexual abuse or assault is investigated by an                 which written material has not been translated or
    appropriate criminal or administrative                        who is illiterate.
    investigative entity, and shall cooperate with all
    investigative efforts to ensure a thorough and         III. Standards Affected
    objective investigation.
                                                           This detention standard replaces “Sexual Abuse and
15. Staff or detainee perpetrators will be                 Assault Prevention and Intervention” dated
    appropriately disciplined for any confirmed            12/2/2008.
    acts of sexual abuse or assault.
16. The facility shall conduct a review following
                                                           IV. References
    every investigation of sexual abuse or assault,        National Commission on Correctional Health Care,
    and on an annual basis, to assess whether              Standards for Health Services in Jails (2014).
    changes to facility policy or practice could
                                                           ICE/ERO Performance-based National Detention
    better prevent, detect, or respond to sexual
                                                           Standards 2011:
    abuse and assault.
                                                               “2.1 Admission and Release”;
17. The facility shall maintain all records associated
    with incidents of sexual abuse or assault in               “2.2 Custody Classification System”;
    appropriately secure files and locations.                  “2.4 Facility Security and Control”;
18. The facility shall provide communication                   “2.6 Hold Rooms in Detention Facilities”;
    assistance to detainees with disabilities and
    detainees who are limited in their English                 “2.10 Searches of Detainees”;
    proficiency (LEP). The facility will provide               “2.12 Special Management Units”;
    detainees with disabilities with effective
                                                               “3.1 Disciplinary System”;
    communication, which may include the


2.11 | Sexual Abuse and Assault Prevention               128                                          PBNDS 2011
       and Intervention                                                                     (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 134 of 456 Page ID
                                        #:3621


“4.3 Medical Care”;                                                Abuse and Assault Prevention and Intervention
                                                                   Program.
“4.4 Medical Care (Women)”;
                                                             2. procedures for immediate reporting of sexual
“4.5 Personal Hygiene”;
                                                                abuse allegations, including:
“6.2 Grievance System”; and
                                                                a) procedures for immediate reporting of sexual
“7.1 Detention Files”.                                              abuse allegations through the facility’s chain
“Standards to Prevent, Detect, and Respond to Sexual                of command, from the reporting official to the
Abuse and Assault in Confinement Facilities,” 79                    highest facility official as well as the Field
Fed. Reg. 13100 (Mar. 7, 2014).                                     Office Director, as well as a method by which
                                                                    staff can report outside the chain of
V. Expected Practices                                               command;
A. Written Policy and Procedures                                b) responsibility of all staff to report allegations
                                                                    or suspicions of sexual assault;
   Required                                                     c) referrals to law enforcement agencies;
Each facility’s policy and procedures shall reflect the         d) written documentation requirements to
unique characteristics of each facility, based on                   ensure that each allegation or suspicion is
factors such as the availability of specialized                     properly reported and addressed;
community-based services, including rape                        e) a method to receive third-party reports of
crisis/trauma units in local medical centers, clinics               sexual abuse in its facility, with information
and hospitals.                                                      made available to the public regarding how to
                                                                    report sexual abuse on behalf of a detainee.
Each facility shall have written policy and procedures
                                                             3. procedures for prompt and effective intervention
for a Sexual Abuse or Assault Prevention and
                                                                to address the safety and treatment needs of
Intervention Program. This policy must mandate
                                                                detainee victims if an alleged assault occurs,
zero tolerance toward all forms of sexual abuse or
                                                                including:
assault, outline the facility’s approach to preventing,
                                                                a) procedures for offering immediate protection,
detecting, and responding to such conduct and
                                                                    including prevention of retaliation and
include, at a minimum:
                                                                    medical and mental health referrals;
1. procedures on preventing sexual abuse and                    b) plan to coordinate actions taken by staff first
   assault, including:                                              responders, medical and mental health
   a) procedures for assessing all detainees for their              practitioners, investigators, and facility
      risk of sexual abusiveness or victimization;                  leadership in response to an incident of sexual
                                                                    abuse;
   b) procedures for housing detainees in                       c) methods for addressing the alleged victim’s
      accordance with their classification                          future safety, medical, and mental health
      assessment;                                                   needs;
   c) training of all employees, contractors, and            4. procedures to include victim advocate services in
      volunteers on the agency’s and facility’s zero            sexual abuse or assault prevention and
      tolerance policies and their responsibilities             intervention programs, if such resources are
      under those policies; and                                 available;
   d) notification to detainees of the facility’s Sexual     5. procedures for investigation and discipline of



2.11 | Sexual Abuse and Assault Prevention                 129                                       PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 135 of 456 Page ID
                                        #:3622


   assailants, including:                                    available to the public.
   a) coordinating with ICE and other appropriate            B. Acts of Sexual Abuse and/or Assault
      investigative agencies to ensure that an
      administrative or criminal investigation is            For the purposes of this standard, the following
      completed for all allegations of sexual abuse;         definitions apply:
   b) following a uniform evidence protocol,                 1. Detainee-on-detainee Sexual Abuse and/or
      including access to a forensic medical exam,           Assault
      which maximizes the potential for obtaining
                                                             Sexual abuse of a detainee by another detainee
      usable physical evidence for administrative
                                                             includes any of the following acts by one or more
      proceedings and criminal prosecutions;
                                                             detainees who, by force, coercion, or intimidation,
   c) procedures for coordination of internal
                                                             or if the victim did not consent or was unable to
      administrative investigations with the assigned
                                                             consent or refuse, engages in or attempts to engage
      criminal investigative entity to ensure non­
                                                             in:
      interference with criminal investigations, as
      well as coordination with the ICE Office of            a. contact between the penis and the vagina or anus
      Professional Responsibility (OPR);                        and, for purposes of this subparagraph, contact
   d) disciplinary sanctions for staff, up to and               involving the penis upon penetration, however
      including termination when there is a                     slight;
      substantiated allegation of sexual abuse, or           b. contact between the mouth and the penis, vagina
      when staff has violated agency sexual abuse               or anus;
      policies
                                                             c. penetration, however slight, of the anal or genital
6. procedures for data collection and reporting; and            opening of another person by a hand or finger or
   the facility’s requirement to cooperate with all             by any object;
   ICE audits and monitoring of facility compliance
   with sexual abuse and assault policies and                d. touching of the genitalia, anus, groin, breast,
   standards.                                                   inner thighs or buttocks, either directly or
                                                                through the clothing, with an intent to abuse,
“Appendix 2.11.A: Sample Sexual Abuse Prevention                humiliate, harass, degrade or arouse or gratify the
and Intervention Protocols” in this standard offers
                                                                sexual desire of any person; or
sample protocols as guidelines for the development
of written policies and procedures.                          e. threats, intimidation, or other actions or
The facility’s written policy and procedures require            communications by one or more detainees aimed
the review and approval of the Field Office Director.           at coercing or pressuring another detainee to
The facility administrator shall ensure that, within 90         engage in a sexual act.
days of the adoption of this detention standard,             2. Staff-on-detainee Sexual Abuse and/or
written policy and procedures are in place and that          Assault
the facility is in full compliance with its requirements
and guidelines. The facility must meet all other             Sexual abuse of a detainee by a staff member,
requirements in this standard on the date the                contractor, or volunteer includes any of the
standard is adopted.                                         following acts, if engaged in by one or more staff
                                                             members, volunteers, or contract personnel who,
Each facility shall also post its protocols on its           with or without the consent of the detainee, engages
website, if it has one, or otherwise make the protocol       in or attempts to engage in:


2.11 | Sexual Abuse and Assault Prevention                 130                                      PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 136 of 456 Page ID
                                        #:3623


a. contact between the penis and the vagina or anus          The facility administrator shall designate a
   and, for purposes of this subparagraph, contact           Prevention of Sexual Assault Compliance Manager
   involving the penis upon penetration, however             (PSA Compliance Manager) who shall serve as the
   slight;                                                   facility point of contact for the ICE PSA Coordinator
                                                             and who has sufficient time and authority to oversee
b. contact between the mouth and the penis, vagina
                                                             facility efforts to comply with facility sexual abuse
   or anus;
                                                             prevention and intervention policies and procedures.
c. penetration, however slight, of the anal or genital       The Compliance Manager shall:
   opening of another person by a hand or finger or
                                                             1. assist with the development of written policies
   by any object that is unrelated to official duties or
                                                                and procedures for the Sexual Abuse and Assault
   where the staff member, contractor, or volunteer
                                                                Prevention and Intervention Program, as specified
   has the intent to abuse, arouse, or gratify sexual
                                                                above in this standard, and with keeping them
   desire;
                                                                current;
d. intentional touching of the genitalia, anus, groin,
                                                             2. assist with the development of initial and ongoing
   breast, inner thighs or buttocks, either directly or
                                                                training protocols;
   through the clothing, that is unrelated to official
   duties or where the staff member, contractor, or          3. serve as a liaison with other agencies;
   volunteer has the intent to abuse, arouse, or             4. coordinate the gathering of statistics and reports
   gratify sexual desire;                                       on incidents of sexual abuse or assault, as detailed
e. threats, intimidation, harassment, indecent,                 in “O. Data Collection” in this standard;
   profane or abusive language, or other actions or          5. review the results of every investigation of sexual
   communications aimed at coercing or pressuring               abuse and assist in conducting an annual review
   a detainee to engage in a sexual act;                        of all investigations in compliance with the
f. repeated verbal statements or comments of a                  Privacy Act to assess and improve prevention and
   sexual nature to a detainee;                                 response efforts; and
g. any display of his or her uncovered genitalia,            6. review facility practices to ensure required levels
   buttocks, or breast in the presence of an inmate,            of confidentiality are maintained.
   detainee, or resident, or;
                                                             D. Sexual Conduct between Detainees
h. voyeurism, which is defined as the inappropriate          Prohibited
   visual surveillance of a detainee for reasons
   unrelated to official duties. Where not conducted         In addition to the forms of sexual abuse and/or
   for reasons relating to official duties, the              assault defined above, all other sexual conduct –
   following are examples of voyeurism: staring at a         including consensual sexual conduct – between
   detainee who is using a toilet in his or her cell to      detainees is prohibited and subject to disciplinary
   perform bodily functions; requiring an inmate             sanctions. However, staff should be sensitive to the
   detainee to expose his or her buttocks, genitals,         possibility that seemingly consensual behavior may
   or breasts; or taking images of all or part of a          have involved coercion by either person involved.
   detainee’s naked body or of a detainee                    Consensual sexual conduct between detainees and
   performing bodily functions.                              staff, volunteers, or contract personnel is included
C. Compliance Manager                                        within the definition of staff-on-detainee sexual
                                                             abuse and/or assault above.


2.11 | Sexual Abuse and Assault Prevention                 131                                        PBNDS 2011
       and Intervention                                                                     (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 137 of 456 Page ID
                                        #:3624


E. Staff Training                                              physical disabilities;

Training on the facility’s Sexual Abuse or Assault         12. how to communicate effectively and
Prevention and Intervention Program shall be                   professionally with detainees, including lesbian,
included in training for all employees, and shall also         gay, bisexual, transgender, intersex, or gender
be included in annual refresher training thereafter.           nonconforming detainees;

Employee training shall ensure facility staff are able     13. instruction on reporting knowledge or suspicion
to fulfill their responsibilities under this standard,         of sexual abuse and/or assault; and
and shall include:                                         14. instruction on documentation and referral
1. The facility’s zero-tolerance policies for all              procedures of all allegations or suspicion of
   forms of sexual abuse;                                      sexual abuse and/or assault.

2. definitions and examples of prohibited and illegal      The facility shall ensure that all volunteers and other
   sexual behavior;                                        contractors who have contact with detainees have
                                                           been trained on their responsibilities under the
3. the right of detainees and staff to be free from        facility’s sexual abuse prevention, detection,
   sexual abuse, and from retaliation for reporting        intervention and response policies and procedures.
   sexual abuse;                                           The level and type of training for volunteers and
4. instruction that sexual abuse and/or assault is         contractors will be based on the services they
   never an acceptable consequence of detention;           provide and their level of contact with detainees;
                                                           however, all volunteers and contractors who have
5. recognition of situations where sexual abuse
                                                           any contact with detainees must be notified of the
   and/or assault may occur;
                                                           facility’s zero-tolerance policy and informed how to
6. how to avoid inappropriate relationships with           report such incidents. In this paragraph “other
   detainees;                                              contractor” means a person who provides services
7. working with vulnerable populations and                 on a non-recurring basis to the facility pursuant to a
   addressing their potential vulnerability in the         contractual agreement with the agency or facility.
   general population;                                     The facility must maintain written documentation
8. recognition of the physical, behavioral and             verifying employee, volunteer and contractor
   emotional signs of sexual abuse and/or assault and      training. In addition to the general training
   ways to prevent and respond to such occurrences;        provided to all facility employees, the facility shall
                                                           provide specialized training on sexual abuse and
9. the requirement to limit reporting of sexual abuse      effective cross-agency coordination to facility
   and assault to personnel with a need-to-know in         investigators who conduct investigations into
   order to make decisions concerning the detainee­        allegations of sexual abuse at immigration detention
   victim’s welfare, and for law                           facilities. This training must cover, at a minimum,
   enforcement/investigative purposes;                     interviewing sexual abuse and assault victims, sexual
10. the investigation process and how to ensure that       abuse and assault evidence collection in confinement
    evidence is not destroyed;                             settings, the criteria and evidence required for
                                                           administrative action or prosecutorial referral, and
11. prevention, recognition and appropriate
                                                           information about effective cross-agency
    response to allegations or suspicions of sexual
                                                           coordination in the investigation process. The
    assault involving detainees with mental or
                                                           facility must maintain written documentation


2.11 | Sexual Abuse and Assault Prevention               132                                       PBNDS 2011
       and Intervention                                                                   (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 138 of 456 Page ID
                                        #:3625


verifying specialized training provided to                       negatively impact the detainee’s immigration
investigators pursuant to this paragraph.                        proceedings; and
Facility medical staff shall be trained in procedures        7. right of a detainee who has been subjected to
for examining and treating victims of sexual abuse,             sexual abuse to receive treatment and counseling.
in facilities where medical staff may be assigned            Detainee notification, orientation and instruction must
these activities. This training shall be subject to the      be in a language or manner that the detainee
review and approval of the Field Office Director or          understands, including for those who are limited
other designated ICE official.                               English proficient, deaf, visually impaired or otherwise
F. Detainee Notification, Orientation and                    disabled, as well as to detainees who have limited
   Instruction                                               reading skills. The facility shall maintain documentation
                                                             of detainee participation in the instruction session.
The facility administrator shall ensure that the
                                                             The facility shall develop policies and procedures to
orientation program, required by standard “2.1
                                                             ensure that detainees have multiple ways to privately
Admission and Release,” and the detainee handbook
                                                             report sexual abuse, retaliation for reporting sexual
required by standard “6.1 Detainee Handbook,”
                                                             abuse, or staff neglect or violations of responsibilities
notify and inform detainees about the agency’s and
                                                             that may have contributed to such incidents:
the facility’s zero tolerance policies for all forms of
sexual abuse and assault.                                    1. Each facility’s sexual abuse or assault prevention
                                                                and intervention program shall provide detainees
Following the intake process, the facility shall
                                                                who are victims of sexual abuse or assault the
provide instruction to detainees on the facility’s
                                                                option to report the incident or situation to a
Sexual Abuse and Assault Prevention and
                                                                designated staff member other than an immediate
Intervention Program and ensure that such
                                                                point-of-contact line officer (e.g., the program
instruction includes (at a minimum):
                                                                coordinator or a mental health specialist). The
1. the facility’s zero-tolerance policy for all forms of        facility shall provide detainees with the name of
   sexual abuse or assault;                                     the program coordinator or designated staff
2. prevention and intervention strategies;                      member and information on how to contact him
                                                                or her. Detainees will also be informed that they
3. definitions and examples of detainee-on-detainee             can report any incident or situation regarding
   sexual abuse, staff-on-detainee sexual abuse and             sexual abuse, assault or intimidation to any staff
   coercive sexual activity;                                    member (as outlined above), the DHS Office of
4. explanation of methods for reporting sexual                  Inspector General, and the Joint Intake Center.
   abuse or assault, including one or more staff             2. The facility shall provide instructions on how
   members other than an immediate point-of­                    detainees may contact their consular official, the
   contact line officer, the Detention and Reporting            DHS Office of Inspector General, or as
   Information Line (DRIL), the DHS/OIG and the                 appropriate, another designated office, to
   ICE/OPR investigation processes;                             confidentially and, if desired, anonymously report
5. information about self-protection and indicators             these incidents.
   of sexual abuse;                                          3. The facility shall inform the detainees of at least
6. prohibition against retaliation, including an                one way for detainees to report sexual abuse to a
   explanation that reporting an assault shall not              public or private entity or office that is not part of



2.11 | Sexual Abuse and Assault Prevention                 133                                        PBNDS 2011
       and Intervention                                                                     (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 139 of 456 Page ID
                                        #:3626


   the agency, and that is able to receive and                   video interpretive services that enable effective,
   immediately forward detainee reports of sexual                accurate, and impartial interpretation, both
   abuse to agency officials, allowing the detainee to           receptively and expressively, using any necessary
   remain anonymous upon request. As cited earlier               specialized vocabulary.
   under “III. Standards Affected,” ICE/ERO has              b) providing access to written materials related to
   provided a sexual assault awareness notice to be             sexual abuse in formats or through methods that
   posted on all housing-unit bulletin boards, as well          ensure effective communication.
   as a “Sexual Assault Awareness Information”
   pamphlet to be distributed (see “Appendix                 Each facility shall take steps to ensure meaningful
   2.11.B: Sexual Abuse and Assault Awareness                access to all aspects of the facility’s efforts to prevent,
   Brochure” in this standard). The facility shall           detect, and respond to sexual abuse to detainees who
   post with this notice the name of the PSA                 are limited English proficient, including steps to
   Compliance Manager and information about local            provide in-person or telephonic interpretive services
   organizations that can assist detainees who have          that enable effective, accurate, and impartial
   been victims of sexual assault, including mailing         interpretation, both receptively and expressively,
   addresses and telephone numbers (including toll-          using any necessary specialized vocabulary.
   free hotline numbers where available). If no such         In matters relating to allegations of sexual abuse,
   local organizations exist, the facility shall make        each facility shall employ effective expressive and
   available the same information about national             receptive verbal communication techniques while
   organizations. This information will be provided          communicating with detainees with disabilities in
   in English and Spanish, and to other segments of          accordance with professionally accepted standards of
   the detainee population with limited English              care. Each facility shall provide detainees with
   proficiency, through translations or oral                 disabilities and detainees with Limited English
   interpretation.                                           Proficiency with in-person or telephonic
G. Accommodating Detainees with                              interpretation services that enable effective, accurate,
                                                             and impartial interpretation, both receptively and
Disabilities or Limited English Proficiency
                                                             expressively, using any necessary specialized
Each facility shall take appropriate steps to ensure         vocabulary. Interpretation services shall be provided
that detainees with disabilities (including, for             by someone other than another detainee, unless the
example, detainees who are deaf or hard of hearing,          detainee expresses a preference for another detainee
those who are blind or have low vision, or those             to provide interpretation and the agency determines
who have intellectual, psychiatric, or speech                that such interpretation is appropriate and consistent
disabilities) have an equal opportunity to participate       with DHS policy. The provision of interpreter
in or benefit from all aspects of the facility’s efforts     services by minors, alleged abusers, detainees who
to prevent, detect, and respond to sexual abuse.             witnessed the alleged abuse, and detainees who have
Such steps shall include, when necessary to ensure           a significant relationship with the alleged abuser is
effective communication with detainees who are               not appropriate in matters relating to allegations of
deaf or hard of hearing, or detainees who have               sexual abuse.
intellectual, psychiatric, or speech disabilities,           Where practicable, provisions for written translation
limited reading skills, or who are blind or have low         of materials related to sexual abuse or assault shall be
vision,                                                      made for other significant segments of the
a) providing access to in-person, telephonic, or             population with limited English proficiency. Oral


2.11 | Sexual Abuse and Assault Prevention                 134                                          PBNDS 2011
       and Intervention                                                                      (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 140 of 456 Page ID
                                        #:3627


interpretation or assistance shall be provided to any          abuse, he or she shall take immediate action to
detainee who speaks another language in which                  protect the detainee.
written material has not been translated or who is             1. Classification and Screening
illiterate.
                                                               In accordance with standards “2.1 Admission and
H. Victim Advocate Services                                    Release” and “2.2 Custody Classification System”, the
Each facility shall utilize available community                facility shall assess all detainees on intake to identify
resources and services to provide valuable expertise           those likely to be sexual aggressors or sexual abuse
and support in the areas of crisis intervention,               victims and shall house detainees to prevent sexual
counseling, investigation and the prosecution of               abuse, taking necessary steps to mitigate any such
sexual abuse perpetrators to most appropriately                danger. The facility shall also use the information to
address victims’ needs. Each facility administrator            inform assignment of detainees to recreation and
shall establish procedures to make available, to the           other activities, and voluntary work.
full extent possible, outside victim services following        Each new arrival shall be kept separate from the
incidents of sexual abuse. The facility shall also             general population until he/she is classified and may
attempt to make available such victim services for             be housed accordingly.
any individuals identified as having experienced
sexual victimization prior to entering DHS custody.            The facility shall consider, to the extent that the
                                                               information is available, the following criteria to
The facility administrator shall maintain or attempt to        assess detainees for risk of sexual victimization:
enter into memoranda of understanding (MOU) or
other agreements with community service providers                  (a) Whether the detainee has a mental, physical,
or, if local providers are not available, with national            or developmental disability;
organizations that provide legal advocacy and                      (b) The age of the detainee;
confidential emotional support services for
                                                                   (c) The physical build and appearance of the
immigrant victims of crime. The facility shall enable
                                                                   detainee;
reasonable communication between detainees and
these organizations and agencies, in as confidential a             (d) Whether the detainee has previously been
manner as possible. The facility shall also inform                 incarcerated or detained;
detainees, prior to giving them access to outside                  (e) The nature of the detainee’s criminal history;
resources, of the extent to which such
communications will be monitored and the extent to                 (f) Whether the detainee has any convictions for
which reports of abuse will be forwarded to                        sex offenses against an adult or child;
authorities in accordance with mandatory reporting                 (g) Whether the detainee has self-identified as
laws.                                                              gay, lesbian, bisexual, transgender, intersex, or
                                                                   gender nonconforming;
I. Prevention
                                                                   (h) Whether the detainee has self-identified as
All staff and detainees are responsible for being alert
                                                                   having previously experienced sexual
to signs of potential situations in which sexual
                                                                   victimization; and
assaults might occur, and for making reports and
intervention referrals as appropriate. If a facility staff     (i) The detainee’s own concerns about his or her
member has a reasonable belief that a detainee is              physical safety. The initial screening shall consider
subject to a substantial risk of imminent sexual               prior acts of sexual abuse, prior convictions for
                                                               violent offenses, and history of prior institutional


2.11 | Sexual Abuse and Assault Prevention                   135                                         PBNDS 2011
       and Intervention                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 141 of 456 Page ID
                                        #:3628


violence or sexual abuse, as known to the facility, in       consider how such technology may enhance its
assessing detainees for risk of being sexually abusive.      ability to protect detainees from sexual abuse.
Detainees shall not be disciplined for refusing to           J. Prompt and Effective Intervention
answer, or for not disclosing complete information
in response to, questions asked pursuant to items            Staff sensitivity toward detainees who are victims of
(a), (g), (h), or (i) above. The facility shall              sexual abuse and/or assault is critical.
implement appropriate controls on the                        Staff shall take seriously all statements from detainees
dissemination within the facility of responses to            claiming to be victims of sexual assaults, and shall
questions asked pursuant to this screening in order          respond supportively and non-judgmentally. Any
to ensure that sensitive information is not exploited        detainee who alleges that he/she has been sexually
to the detainee’s detriment by staff or other                assaulted shall be offered immediate protection and
detainees or inmates. Detainees who are considered           separation from the assailant and shall be referred for a
at risk shall be placed in the least restrictive housing     medical examination and/or clinical assessment for
that is available and appropriate. Such detainees            potential negative symptoms. Staff members who
should be assigned to administrative segregation for         become aware of an alleged assault shall immediately
protective custody only until an alternative means of        follow the reporting requirements set forth in the
separation from likely abusers can be arranged, and          written policies and procedures.
such an assignment shall not ordinarily exceed a
                                                             If a victim is transferred between detention facilities,
period of 30 days.
                                                             the sending facility shall, as permitted by law, inform
2. Transportation                                            the receiving facility of the incident and the victim’s
                                                             potential need for medical or social services (unless, in
Detainees identified as being “at risk” for sexual
                                                             the case of transfer to a non-ICE facility, the victim
victimization shall be transported in accordance with
                                                             requests otherwise). If the receiving facility is
that special safety concern. The section on “Count,
                                                             unknown to the sending facility, the sending facility
Identification and Seating,” found in standard “1.3
                                                             shall notify the Field Office Director, so that he or she
Transportation (by Land),” requires that
                                                             can notify the receiving facility.
transportation staff seat each detainee in accordance
with written procedures from the facility                    Facilities should use a coordinated, multidisciplinary
administrator, with particular attention to detainees        team approach to responding to sexual abuse, such as
who may need to be afforded closer observation for           a sexual assault response team (SART), which in
their own safety.                                            accordance with community practices, includes a
                                                             medical practitioner, a mental health practitioner, a
3. Upgrades to Facilities and Technologies
                                                             security staff member and an investigator from the
When designing or acquiring any new facility and in          assigned investigative entity, as well as representatives
planning any substantial expansion or modification           from outside entities that provide relevant services and
of existing facilities, the facility shall consider the      expertise. The facility shall attempt to make available
effect of the design, acquisition, expansion, or             to the victim a victim advocate from a rape crisis
modification upon its ability to protect detainees           center. If a rape crisis center is not available to
from sexual abuse.                                           provide victim advocate services, ICE will provide
When installing or updating a video monitoring               these services by making available a qualified staff
system, electronic surveillance system, or other             member from a community-based organization, or a
monitoring technology in a facility, the facility shall      qualified agency staff member. A qualified agency



2.11 | Sexual Abuse and Assault Prevention                 136                                        PBNDS 2011
       and Intervention                                                                     (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 142 of 456 Page ID
                                        #:3629


staff member or a qualified community-based staff            victims, and emotional support services for detainees
member means an individual who has received                  or staff who fear retaliation for reporting sexual
education concerning sexual assault and forensic             abuse or for cooperating with investigations.
examination issues in general. The outside or                For at least 90 days following a report of sexual
internal victim advocate shall provide emotional             abuse, the facility shall monitor to see if there are
support, crisis intervention, information, and               facts that may suggest possible retaliation by
referrals.                                                   detainees or staff, and shall act promptly to remedy
                                                             any such retaliation. Items the facility should
Care shall be taken to place the detainee in a
                                                             monitor include any detainee disciplinary reports,
supportive environment that represents the least
                                                             housing, or program changes, or negative
restrictive housing option possible (e.g. in a different
                                                             performance reviews or reassignments of staff. The
housing unit, transfer to another facility, medical
                                                             facility shall continue such monitoring beyond 90
housing, or protective custody), and that takes into
                                                             days if the initial monitoring indicates a continuing
account any ongoing medical and mental health needs
                                                             need.
of the alleged victim.
Victims shall not be held for longer than five days in       L. Reporting, Notifications and
any type of administrative segregation, except in            Confidentiality
highly unusual circumstances or at the request of the
                                                             Each facility shall require all staff to report
detainee. A detainee victim who is in protective
                                                             immediately any knowledge, suspicion, or
custody after having been subjected to sexual abuse
                                                             information regarding an incident of sexual abuse
shall not be returned to the general population until
                                                             that occurred in a facility; retaliation against
completion of a proper re-assessment, taking into
                                                             detainees or staff who reported such an incident; and
consideration any increased vulnerability of the
                                                             any staff neglect or violation of responsibilities that
detainee as a result of the sexual abuse.
                                                             may have contributed to an incident or retaliation.
Where an alleged victim of sexual abuse or assault
                                                             Staff members who become aware of alleged sexual
that occurred elsewhere in ICE custody is
                                                             abuse shall immediately follow the reporting
subsequently transferred to the facility, the facility
                                                             requirements set forth in the facility’s written
shall comply with all applicable response and
                                                             policies and procedures.
intervention requirements in this standard, as
appropriate based on the nature and status of the            Apart from such reporting, staff shall not reveal any
case.                                                        information related to a sexual abuse report to
                                                             anyone other than to the extent necessary to help
K. Protection Against Retaliation                            protect the safety of the victim or prevent further
Staff, contractors, volunteers, and detainees shall not      victimization of other detainees or staff in the
retaliate against any person, including a detainee,          facility, make medical treatment, investigation, law
who reports, complains about, or participates in an          enforcement, or other security and management
investigation into an allegation of sexual abuse, or         decisions.
for participating in sexual abuse as a result of force,      If the alleged victim is under the age of 18 or
coercion, threats, or fear of force.                         considered a vulnerable adult under a State or local
The facility shall employ multiple protection                vulnerable persons statute, the facility shall report
measures, such as housing changes, removal of                that information to the Field Office Director so that
alleged staff or detainee abusers from contact with          the agency can report the allegation to the designated


2.11 | Sexual Abuse and Assault Prevention                 137                                       PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 143 of 456 Page ID
                                        #:3630


State or local services agency under applicable              administrator of the facility where the alleged abuse
mandatory reporting laws.                                    occurred. The notification provided in this section
Staff shall accept reports made verbally, in writing,        shall be provided as soon as possible, but no later
anonymously, and from third parties, and promptly            than 72 hours after receiving the allegation. The
document any verbal reports.                                 facility shall document that it has provided such
                                                             notification. The facility where the alleged abuse
Each facility shall establish a method to receive third-     occurred shall then ensure the allegation is referred
party reports of sexual abuse in its facility and shall      for investigation and reported to the appropriate
make available to the public information on how to           Field Office Director in accordance with this
report sexual abuse on behalf of a detainee.                 standard.
1. Alleged Detainee Perpetrator                              M. Investigation, Discipline and Incident
   When a detainee(s) is alleged to be the                   Reviews
   perpetrator, it is the facility administrator’s
                                                             If a detainee alleges sexual assault, a sensitive and
   responsibility to ensure that the incident is
                                                             coordinated response is necessary. The facility shall
   promptly referred to the appropriate law
                                                             coordinate with ICE and other appropriate
   enforcement agency having jurisdiction for
                                                             investigative agencies to ensure that an
   investigation (if the incident is potentially
                                                             administrative or criminal investigation is completed
   criminal) and reported to the Field Office
                                                             for all allegations of sexual abuse.
   Director, who shall report it to the OPR Joint
   Intake Center.                                            All investigations into alleged sexual assault must be
                                                             prompt, thorough, objective, fair and conducted by
2. Alleged Staff Perpetrator
                                                             specially trained, qualified investigators.
   When an employee, contractor or volunteer is
                                                             Where an alleged victim of sexual abuse or assault
   alleged to be the perpetrator of detainee sexual
                                                             that occurred elsewhere is subsequently transferred
   abuse and/or assault, it is the facility
                                                             to the detention facility, the facility shall cooperate
   administrator’s responsibility to ensure that the
                                                             with any administrative or criminal investigative
   incident is promptly referred to the appropriate
                                                             efforts arising from the incident.
   law enforcement agency having jurisdiction for
   investigation (if the incident is potentially             1. Preservation of Evidence
   criminal) and reported to the Field Office                The first security staff member to respond to a report
   Director, who shall report it to the OPR Joint            of sexual abuse, or his or her supervisor, shall
   Intake Center. The local government entity or             preserve and protect, to the greatest extent possible,
   contractor that owns or operates the facility shall       any crime scene until appropriate steps can be taken
   also be notified.                                         to collect any evidence. If the abuse occurred
Staff, contractors, and volunteers suspected of              within a time period that still allows for the
perpetrating sexual abuse or assault shall be removed        collection of physical evidence, the responder shall
from all duties requiring detainee contact pending           request the alleged victim not to take any actions,
the outcome of an investigation.                             and shall ensure that the alleged abuser does not take
                                                             any actions, that could destroy physical evidence,
Upon receiving an allegation that a detainee was
                                                             including, as appropriate, washing, brushing teeth,
sexually abused while confined at another facility,
                                                             changing clothes, urinating, defecating, smoking,
the facility whose staff received the allegation shall
                                                             drinking, or eating. If the first staff responder is not
notify the Field Office Director and the appropriate


2.11 | Sexual Abuse and Assault Prevention                 138                                        PBNDS 2011
       and Intervention                                                                     (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 144 of 456 Page ID
                                        #:3631


a security staff member, the responder shall be              administrative investigation is necessary or
required to request that the alleged victim not take         appropriate. Substantiated allegation means an
any actions that could destroy physical evidence and         allegation that was investigated and determined to
then notify security staff.                                  have occurred. Unsubstantiated allegation means an
2. Forensic Examinations                                     allegation that was investigated and the investigation
                                                             produced insufficient evidence to make a final
Where evidentiarily or medically appropriate, at no          determination as to whether or not the event
cost to the detainee, and only with the detainee’s           occurred.
consent, the facility administrator shall arrange for an
                                                             Administrative investigations shall be conducted
alleged victim to undergo a forensic medical
                                                             after consultation with the appropriate investigative
examination by qualified health care personnel,
                                                             office within DHS, and the assigned criminal
including a Sexual Assault Forensic Examiner (SAFE)
                                                             investigative entity. The ICE Office of Professional
or Sexual Assault Nurse Examiner (SANE) where
                                                             Responsibility will typically be the appropriate
practicable. If SAFEs or SANEs cannot be made
                                                             investigative office within DHS, as well as the DHS
available, the examination can be performed by other
                                                             OIG in cases where the DHS OIG is conducting an
qualified health care personnel.
                                                             investigation.
As requested by a victim, the presence of his or her
                                                             The facility shall develop written procedures for
outside or internal victim advocate, including any
                                                             administrative investigations, including provisions
available victim advocacy services offered by a
                                                             requiring:
hospital conducting a forensic exam, shall be allowed
for support during a forensic exam and investigatory             (a) Preservation of direct and circumstantial
interviews.                                                      evidence, including any available physical and
                                                                 DNA evidence and any available electronic
The results of the physical examination and all
                                                                 monitoring data;
collected physical evidence are to be provided to the
investigative entity. Part of the investigative process          (b) Interviewing alleged victims, suspected
may also include an examination and collection of                perpetrators, and witnesses;
physical evidence from the suspected assailant(s).               (c) Reviewing prior complaints and reports of
In the event the investigation is being conducted by a           sexual abuse involving the suspected perpetrator;
non-federal investigating agency, the facility shall             (d) Assessment of the credibility of an alleged
request that the investigating agency follow the                 victim, suspect, or witness, without regard to the
applicable requirements of this standard, including              individual’s status as detainee, staff, or
subsections 1 and 2 of this section.                             employee, and without requiring any detainee
3. Procedures for Administrative Investigations                  who alleges sexual abuse to submit to a
                                                                 polygraph;
Upon conclusion of a criminal investigation where
the allegation was substantiated, or in instances                (e) An effort to determine whether actions or
where no criminal investigation has been completed,              failures to act at the facility contributed to the
an administrative investigation shall be conducted.              abuse;
Upon conclusion of a criminal investigation where                (f) Documentation of each investigation by
the allegation was unsubstantiated, the facility shall           written report, which shall include a description
review any available completed criminal                          of the physical and testimonial evidence, the
investigation reports to determine whether an                    reasoning behind credibility assessments, and


2.11 | Sexual Abuse and Assault Prevention                 139                                         PBNDS 2011
       and Intervention                                                                      (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 145 of 456 Page ID
                                        #:3632


    investigative facts and findings; and                      agency or facility sexual abuse policies, to appropriate
                                                               law enforcement agencies unless the activity was
    (g) Retention of such reports for as long as the
                                                               clearly not criminal.
    alleged abuser is detained or employed by the
    agency or facility, plus five years.                       The facility shall also report all such incidents of
                                                               substantiated abuse, removals or resignations in lieu
Such procedures shall govern the coordination and
                                                               of removal to the Field Office Director, regardless of
sequencing of administrative and criminal
                                                               whether the activity was criminal, and shall make
investigations, in accordance with the first paragraph
                                                               reasonable efforts to report such information to any
of this section, to ensure that the criminal
                                                               relevant licensing bodies, to the extent known.
investigation is not compromised by an internal
administrative investigation.                                  (b) Corrective action for contractors and volunteers
The departure of the alleged abuser or victim from             Any contractor or volunteer who has engaged in
the employment or control of the facility shall not            sexual abuse shall be prohibited from contact with
provide a basis for terminating an investigation.              detainees. The facility shall take appropriate remedial
When outside agencies investigate sexual abuse, the            measures, and shall consider whether to prohibit
                                                               further contact with detainees by contractors or
facility shall cooperate with outside investigators and
                                                               volunteers who have not engaged in sexual abuse, but
shall endeavor to remain informed about the
                                                               have violated other provisions within these standards.
progress of the investigation.
                                                               Incidents of substantiated sexual abuse by a contractor
Following an investigation conducted by the facility
                                                               or volunteer shall be reported to law enforcement
into a detainee’s allegation of sexual abuse, the facility
                                                               agencies, unless the activity was clearly not criminal.
shall notify the Field Office Director of the results of
                                                               The facility shall also report such incidents to the Field
the investigation and any responsive actions taken so
                                                               Office Director regardless of whether the activity was
that the information can be reported to ICE
                                                               criminal, and shall make reasonable efforts to report
headquarters and to the detainee.
                                                               such incidents to any relevant licensing bodies, to the
4. Discipline                                                  extent known.
(a) Disciplinary sanctions for staff                           (c) Disciplinary sanctions for detainees
Staff shall be subject to disciplinary or adverse action       Detainees shall be subjected to disciplinary sanctions
up to and including removal from their position for            pursuant to a formal disciplinary process following an
substantiated allegations of sexual abuse or for               administrative or criminal finding that the detainee
violating agency or facility sexual abuse rules, policies      engaged in sexual abuse, consistent with the
or standards. Removal from their position is the               requirements of Standard 3.1 “Disciplinary System.”
presumptive disciplinary sanction for staff who have           The facility shall not discipline a detainee for sexual
engaged in or attempted or threatened to engage in             contact with staff unless there is a finding that the
those acts of sexual abuse defined in paragraphs (a)­          staff member did not consent to such contact. For the
(d) and (g)-(h) of “Staff on Detainee Sexual Abuse             purpose of disciplinary action, a report of sexual
and/or Assault” in “B. Acts of Sexual Abuse and/or             abuse made in good faith based upon a reasonable
Assault” in this standard.                                     belief that the alleged conduct occurred shall not
The facility shall report all incidents of substantiated       constitute falsely reporting an incident or lying, even
sexual abuse by staff, and all removals of staff, or           if an investigation does not establish evidence
resignations in lieu of removal for violations of              sufficient to substantiate the allegation.



2.11 | Sexual Abuse and Assault Prevention                   140                                         PBNDS 2011
       and Intervention                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 146 of 456 Page ID
                                        #:3633


5. Sexual Abuse Incident Reviews                             victim without financial cost and regardless of
                                                             whether the victim names the abuser or cooperates
Each facility shall conduct a sexual abuse incident
                                                             with any investigation arising out of the incident.
review at the conclusion of every investigation of
sexual abuse and, where the allegation was not               1. Access to emergency medical and mental
determined to be unfounded, prepare a written report            health services
within 30 days of the conclusion of the investigation
                                                                 (a) Detainee victims of sexual abuse and assault
recommending whether the allegation or
                                                                    shall have timely, unimpeded access to
investigation indicates that a change in policy or
                                                                    emergency medical treatment and crisis
practice could better prevent, detect, or respond to
                                                                    intervention services, including emergency
sexual abuse. Unfounded allegation means an
                                                                    contraception and sexually transmitted
allegation that was investigated and determined not to
                                                                    infections prophylaxis, in accordance with
have occurred. The facility shall implement the
                                                                    professionally accepted standards of care.
recommendations for improvement, or shall
document its reasons for not doing so in a written               (b) Where evidentiary or medically appropriate,
response. Both the report and response shall be                     the facility administrator shall arrange for an
forwarded to the Field Office Director or his or her                alleged victim to undergo a forensic medical
designee, for transmission to the ICE PSA Coordinator.              examination, in accordance with the
The facility shall also provide any further information             requirements of “M. Investigation, Discipline
regarding such incident reviews as requested by the                 and Incident Reviews” of this standard.
ICE PSA Coordinator.                                             (c) Transportation of an alleged victim for
The review team shall consider whether the incident                 emergency care or other services provided
or allegation was motivated by race; ethnicity; gender              off-site shall be arranged in a manner that
identity; lesbian, gay, bisexual, transgender, or                   takes into account the special needs of
intersex identification, status, or perceived status; or            victimized detainees.
gang affiliation; or was motivated or otherwise caused           2. Ongoing medical and mental health care
by other group dynamics at the facility.                         for sexual abuse victims and abusers
Each facility shall conduct an annual review of all              (a) Each facility shall offer medical and mental
sexual abuse investigations and resulting incident                  health evaluation and, as appropriate,
reviews to assess and improve sexual abuse                          treatment to all detainees who have been
intervention, prevention and response efforts. If the               victimized by sexual abuse while in
facility has not had any reports of sexual abuse during             immigration detention.
the annual reporting period, then the facility shall
prepare a negative report. The results and findings of           (b) The evaluation and treatment of such victims
the annual review shall be provided to the facility                 shall include, as appropriate, follow-up
administrator, Field Office Director or his or her                  services, treatment plans, and, when
designee, for transmission to the ICE PSA Coordinator.              necessary, referrals for continued care
                                                                    following their transfer to, or placement in,
N. Medical and Mental Health Care                                   other facilities, or their release from custody.
Detainee victims of sexual abuse shall be provided               (c) The facility shall provide such victims with
emergency medical and mental health services and                    medical and mental health services consistent
ongoing care. All treatment services, both                          with the community level of care.
emergency and ongoing, shall be provided to the


2.11 | Sexual Abuse and Assault Prevention                 141                                       PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 147 of 456 Page ID
                                        #:3634


   (d) Detainee victims of sexually abusive vaginal         know reasons.
      penetration by a male abuser while                    Monitoring and evaluation are essential for assessing
      incarcerated shall be offered pregnancy tests.        both the rate of occurrence of sexual assault and
      If pregnancy results from an instance of sexual       agency effectiveness in reducing sexually abusive
      abuse, the victim shall receive timely and            behavior. Accordingly, the facility administrator
      comprehensive information about lawful                must maintain two types of files of sexual abuse and
      pregnancy-related medical services and timely         assault incidents which include the following
      access to all lawful pregnancy-related medical        minimum information:
      services.
                                                            1. General files include:
   (e) Detainee victims of sexual abuse while
      detained shall be offered tests for sexually              a. the victim(s) and assailant(s) of a sexual
      transmitted infections as medically                          assault;
      appropriate.                                              b. the date, time, location, and nature of the
   (f) The facility shall attempt to conduct a mental              incident;
      health evaluation of all known detainee-on­               c. the demographic background of the victim
      detainee abusers within 60 days of learning of               and perpetrator (including citizenship, age,
      such abuse history and offer treatment when                  gender, and whether either has self-identified
      deemed appropriate by mental health                          as gay, lesbian, bisexual, transgender, intersex,
      practitioners.                                               or gender nonconforming);
O. Data Collection                                              d. detailed reporting timeline, including the
                                                                   names of the individuals who reported the
Each facility shall maintain in a secure area all case
                                                                   incident and received the report of sexual
records associated with claims of sexual abuse,
                                                                   assault, date and time the report was received,
including incident reports, investigative reports,
                                                                   and steps taken to communicate the report up
offender information, case disposition, medical and
                                                                   the chain of command;
counseling evaluation findings, and recommendations
for post-release treatment, if necessary, and/or                e. any injuries sustained by the victim;
counseling shall be maintained in appropriate files in          f. all formal and/or informal action taken,
accordance with these detention standards and                      including all post-report follow up response
applicable policies, and retained in accordance with               taken by the facility (e.g. housing
established schedules.                                             placement/custody classification, medical
Particularly applicable to the storage, confidentiality            examination, mental health counseling, etc.);
and release of case records are the requirements of the         g. all reports;
“Confidentiality and Release of Medical Records”
section of standard “4.3 Medical Care” and the                  h. medical forms or other relevant medical
requirements of standard “7.1 Detention Files,”                    information;
especially in regard to the Privacy Act of 1974.                i. supporting memos and videotapes, if any;
Because of the very sensitive nature of information
                                                                j. any sanctions imposed on the perpetrator; and
about victims and their medical condition, including
infectious disease testing, staff must be particularly          k. any other evidentiary materials pertaining to
vigilant about maintaining confidentiality and                     the allegation.
releasing information only for legitimate need-to­


2.11 | Sexual Abuse and Assault Prevention                142                                        PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 148 of 456 Page ID
                                        #:3635


The facility administrator shall maintain these files        P. Facility Audits
chronologically in a secure location.
                                                             Facilities shall cooperate with all DHS audits of the
In addition, the facility administrator shall maintain       facility’s compliance with this standard, including by
a listing of the names of sexual assault victims and         making available relevant documents, records, and
assailants, along with the dates and locations of all        other information as requested (including available
sexual assault incidents occurring within the facility,      videotapes and other electronically available data).
on his/her computerized incident reporting system.           Upon request, facilities shall also provide to DHS the
Such information shall be maintained on a need-to­           results of any audits conducted of the facility against
know basis in accordance with the standards “4.3             the DOJ “National Standards to Prevent, Detect, and
Medical Care” and “7.1 Detention Files,” which               Respond to Prison Rape.”
includes protection of electronic files from
unauthorized access. At no time may law                      Facilities shall permit auditors access to all areas of
enforcement sensitive documents or evidence be               the facility, and shall make available space suitable
stored at the facility. Access to this designation shall     for interviews of detainees and staff. Detainees shall
be limited to those staff involved in the treatment of       be permitted to have private interviews with
the victim or the investigation of the incident. The         auditors, and to send confidential information or
authorized designation shall allow appropriate staff         correspondence to the auditor.
to track the detainee victim or assailant of sexual
assault across the system.
On an ongoing basis, the facility PSA Compliance
Manager and facility administrator must work with
the Field Office and ICE PSA Coordinator to share
data regarding sexual abuse incidents and response.




2.11 | Sexual Abuse and Assault Prevention                 143                                       PBNDS 2011
       and Intervention                                                                     (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 149 of 456 Page ID
                                         #:3636



Appendix 2.11.A: Sample Sexual                                       detainees who, by force, coercion, or intimidation,
                                                                     or if the victim did not consent or was unable to
Abuse and Assault Prevention                                         consent or refuse, engages in or attempts to engage
                                                                     in:
and Intervention Program
                                                                     a. Contact between the penis and the vulva or anus
Policy1                                                                 and, for purposes of this subparagraph, contact
I. Zero Tolerance Policy                                                involving the penis upon penetration, however
                                                                        slight;
[FACILITY] maintains a zero-tolerance policy for all
forms of sexual abuse or assault. It is the policy of                b. Contact between the mouth and the penis,
[FACILITY] to provide a safe and secure                                 vagina, or anus;
environment for all detainees, employees,                            c. Penetration, however slight, of the anal or genital
contractors, and volunteers, free from the threat of                    opening of another person by a hand or finger or
sexual abuse or assault, by maintaining a Sexual                        by any object;
Abuse and Assault Prevention and Intervention                        d. Touching of the genitalia, anus, groin, breast,
(SAAPI) Program that ensures effective procedures                       inner thighs or buttocks, either directly or
for preventing, reporting, responding to,                               through the clothing, with an intent to abuse,
investigating, and tracking incidents or allegations of                 humiliate, harass, degrade or arouse or gratify the
sexual abuse or assault.
                                                                        sexual desire of any person; or
Sexual abuse or assault of detainees by other
                                                                     e. Threats, intimidation, or other actions or
detainees or by employees, contractors, or
                                                                        communications by one or more detainees aimed
volunteers is prohibited and subject to
                                                                        at coercing or pressuring another detainee to
administrative, disciplinary, and criminal sanctions.
                                                                        engage in a sexual act.
II. Definitions                                                      Sexual abuse of a detainee by a staff member,
For the purposes of this policy, the following                       contractor, or volunteer includes any of the
definitions apply:                                                   following acts, if engaged in by one or more staff
                                                                     members, volunteers, or contract personnel who,
Sexual abuse of a detainee by another detainee
                                                                     with or without the consent of the detainee, engages
includes any of the following acts by one or more
                                                                     in or attempts to engage in:
1
  This document represents a template Sexual Abuse and               a. Contact between the penis and the vulva or anus
Assault Prevention and Intervention Program policy, as                  and, for purposes of this subparagraph, contact
required by Standard 2.11 “Sexual Abuse and Assault
                                                                        involving the penis upon penetration, however
Prevention and Intervention” of the ICE 2011 Performance-
Based National Detention Standards (PBNDS 2011).                        slight;
Facilities may choose to use this format as a manner of
fulfilling the requirements for a written policy detailed in “A.     b. Contact between the mouth and the penis,
Written Policies and Procedures” of Standard 2.11.                      vagina, or anus;

COLOR KEY:                                                           c. Penetration, however slight, of the anal or
Provisions indicated in black font comprehensively                      genital opening of another person by a hand or
incorporate the requirements in Standard 2.11 and DHS PREA              finger or by any object that is unrelated to
standards.
Text indicated in red bold font identifies sections where               official duties or where the staff member,
facility-specific information must be included to satisfy the
requirements.

2.11 | Sexual Abuse and Assault Prevention                         144                                      PBNDS 2011
       and Intervention                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 150 of 456 Page ID
                                        #:3637


   contractor, or volunteer has the intent to abuse,        Volunteer: An individual who donates time and
   arouse, or gratify sexual desire;                        effort on a recurring basis to enhance the activities
                                                            and programs of the facility.
d. Intentional touching of the genitalia, anus, groin,
   breast, inner thighs or buttocks, either directly or     III. Compliance Manager
   through the clothing, that is unrelated to official
                                                            The facility shall designate a Prevention of Sexual
   duties or where the staff member, contractor, or
                                                            Assault (PSA) Compliance Manager who shall serve
   volunteer has the intent to abuse, arouse, or
                                                            as the facility point of contact for the local field
   gratify sexual desire;
                                                            office and ICE PSA Coordinator. The PSA
e. Threats, intimidation, harassment, indecent,             Compliance Manager must have sufficient time and
   profane or abusive language, or other actions or         authority to oversee facility efforts to comply with
   communications aimed at coercing or pressuring           facility sexual abuse and assault prevention and
   a detainee to engage in a sexual act;                    intervention policies and procedures. The
f. Repeated verbal statements or comments of a              Compliance Manager shall:
   sexual nature to a detainee;                             1. Assist with the development of written policies
g. Any display of his or her uncovered genitalia,              and procedures for the SAAPI Program, and with
   buttocks, or breast in the presence of a detainee;          keeping them current;
   or                                                       2. Assist with the development of initial and
h. Voyeurism, which is defined as the inappropriate            ongoing training protocols;
   visual surveillance of a detainee for reasons            3. Serve as a liaison with other agencies;
   unrelated to official duties. Where not conducted
   for reasons relating to official duties, the             4. Coordinate the gathering of statistics and reports
   following are examples of voyeurism: staring at a           on allegations of sexual abuse or assault;
   detainee who is using a toilet in his or her cell to     5. Review the results of every investigation of
   perform bodily functions; requiring a detainee to           sexual abuse and assist in conducting an annual
   expose his or her buttocks, genitals, or breasts;           review of all investigations to assess and improve
   or taking images of all or part of a detainee’s             prevention and response efforts; and
   naked body or of a detainee performing bodily
                                                            6. Review facility practices to ensure required levels
   functions.
                                                               of confidentiality are maintained.
Staff and detainee perpetrators of sexual abuse, as
                                                            [INSERT ANY ADDITIONAL DUTIES OF THE
well as detainees who engage in consensual sexual
                                                            COMPLIANCE MANAGER AT THIS FACILITY
conduct, are subject to administrative and
                                                            RELATED TO SEXUAL ABUSE PREVENTION OR
disciplinary sanctions. The facility shall not
                                                            INTERVENTION]
discipline a detainee for sexual contact with staff
unless there is a finding that the staff member did         IV. Prevention
not consent to such contact.                                All staff (employees, volunteers, and contractors) are
Contractor: A person who or entity that provides            responsible for being alert to signs of potential
services on a recurring basis pursuant to a                 sexual abuse or assault, and to situations in which
contractual agreement with the facility.                    sexual abuses or assaults might occur. If a facility
                                                            staff member has a reasonable belief that a detainee
                                                            is subject to a substantial risk of imminent sexual

2.11 | Sexual Abuse and Assault Prevention                145                                       PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 151 of 456 Page ID
                                        #:3638


abuse, he or she shall take immediate action to                  8) Whether the detainee has self-identified as
protect the detainee.                                               having previously experienced sexual
A. Screening and Classification                                     victimization; and
                                                                 9) The detainee’s own concerns about his or
1. Screening and Classification Requirements
                                                                    her physical safety.
   a. All detainees shall be screened upon arrival at
                                                              Detainees shall not be disciplined for refusing to
      the facility for potential risk of sexual
                                                              answer, or for not disclosing complete
      victimization or sexually abusive behavior,
                                                              information in response to, questions asked
      and shall be housed to prevent sexual abuse or
                                                              pursuant to items (1), (7), (8), or (9) above.
      assault, taking necessary steps to mitigate any
      such danger.                                            e. The initial screening shall consider prior acts
                                                                 of sexual abuse or assault, prior convictions
   b. Each new detainee shall be kept separate from
                                                                 for violent offenses, and history of prior
      the general population until he/she has been
                                                                 institutional violence or sexual abuse or
      classified and may be housed accordingly.
                                                                 assault, as known to the facility, in assessing
   c. The initial classification process and initial             detainees for risk of being sexually abusive.
      housing assignment should be completed
                                                              f. The facility shall implement appropriate
      within twelve hours of admission to the
                                                                 protections on responses to questions asked
      facility.
                                                                 pursuant to this screening, limiting
   d. The facility shall consider, to the extent that            dissemination, and ensuring that sensitive
      the information is available, the following                information is not exploited to the detainee’s
      criteria to assess detainees for risk of sexual            detriment by staff or other detainees or
      victimization:                                             inmates.
      1) Whether the detainee has a mental,                   g. If screening indicates that a detainee has
         physical, or developmental disability;                  experienced prior sexual victimization or
      2) The age of the detainee;                                perpetrated sexual abuse, staff shall, as
                                                                 appropriate, ensure that the detainee is
      3) The physical build and appearance of the                immediately referred to a qualified medical or
         detainee;                                               mental health practitioner for medical and/or
      4) Whether the detainee has previously been                mental health follow-up as appropriate. When
         incarcerated or detained;                               a referral for medical follow-up is initiated,
                                                                 the detainee shall receive a health evaluation
      5) The nature of the detainee’s criminal
                                                                 no later than two working days from the date
         history;
                                                                 of assessment. When a referral for mental
      6) Whether the detainee has any convictions                health follow-up is initiated, the detainee shall
         for sex offenses against an adult or child;             receive a mental health evaluation no later
      7) Whether the detainee has self-identified as             than 72 hours after the referral.
         gay, lesbian, bisexual, transgender,                 h. Detainees considered at risk for sexual
         intersex, or gender nonconforming;                      victimization shall be placed in the least
                                                                 restrictive housing that is available and
                                                                 appropriate. If appropriate custodial options


2.11 | Sexual Abuse and Assault Prevention              146                                        PBNDS 2011
       and Intervention                                                                  (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 152 of 456 Page ID
                                       #:3639


      are not available at the facility, the facility will           opportunity to shower separately from other
      consult with the ICE Field Office Director to                  detainees.
      determine if ICE can provide additional
                                                               2. Screening and Classification Procedures
      assistance. Such detainees may be assigned to
      administrative segregation for protective                [INSERT FACILITY PROCEDURES THAT MEET
      custody only until an alternative means of               REQUIREMENTS, INCLUDING, E.G.:
      separation from likely abusers can be                           •   REFERENCES TO SPECIFIC SCREENING
      arranged, and such an assignment shall not                          FORMS OR DOCUMENTS USED BY THE
      ordinarily exceed a period of 30 days.                              FACILITY
   i. The facility shall reassess each detainee’s risk                    REFERENCES TO SPECIFIC SOURCES OF
                                                                      •
      of victimization or abusiveness between 60                          INFORMATION AT THE FACILITY
      and 90 days from the date of the initial                            RELATED TO SCREENING CRITERIA
      assessment, and at any other time when
      warranted based upon the receipt of                             •   PROCEDURES TO PROTECT SCREENING
      additional, relevant information or following                       INFORMATION
      an incident of abuse or victimization.                          •   RELEVANT PROCEDURES FOR REFERRAL
   j. When making assessment and housing                                  FOR MEDICAL OR MENTAL HEALTH
      decisions for a transgender or intersex                             FOLLOW-UP
      detainee, the facility shall consider the                           RELEVANT STANDARDS AND
                                                                      •
      detainee’s gender self-identification and an                        REQUIREMENTS ON THE
      assessment of the effects of placement on the                       MANAGEMENT OF ADMINISTRATIVE
      detainee’s health and safety. The facility shall                    SEGREGATION
      consult a medical or mental health
      professional as soon as practicable on this                     •   SPECIFIC HOUSING OPTIONS TO BE
      assessment. The facility should not base                            CONSIDERED FOR DIFFERENT
      placement decisions of transgender or intersex                      DETAINEES OF VARYING RISK LEVELS
      detainees solely on the identity documents or                       INCLUDING VULNERABLE DETAINEES
      physical anatomy of the detainee; a detainee’s                  •   PROCEDURES FOR CLASSIFICATION
      self-identification of his/her gender and self-                     REVIEW
      assessment of safety needs shall always be
      taken into consideration as well. The facility’s                •   PROCESS FOR CLASSIFICATION AND
      placement of a transgender or intersex                              HOUSING OF TRANSGENDER AND
      detainee shall be consistent with the safety                        INTERSEX DETAINEES ]
      and security considerations of the facility, and         B. Staff Training
      placement and programming assignments for
                                                               1. Staff Training Requirements
      each transgender or intersex detainee shall be
      reassessed at least twice each year to review                a. Training on the facility’s SAAPI Program shall
      any threats to safety experienced by the                        be included in initial and annual refresher
      detainee.                                                       training for all employees.
   k. When operationally feasible, transgender and                 b. Training shall include:
      intersex detainees shall be given the


2.11 | Sexual Abuse and Assault Prevention                   147                                     PBNDS 2011
       and Intervention                                                                     (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 153 of 456 Page ID
                                       #:3640


      1) The facility’s zero-tolerance policies for              13)Instruction on reporting knowledge or
         all forms of sexual abuse;                                 suspicion of sexual abuse and/or assault;
                                                                    and
      2) Definitions and examples of prohibited
         and illegal sexual behavior;                            14)Instruction on documentation and
                                                                    referral procedures of all allegations or
      3) The right of detainees and staff to be free
                                                                    suspicion of sexual abuse and/or assault.
         from sexual abuse, and from retaliation
         from reporting sexual abuse;                        c. All volunteers and other contractors2 who
                                                                have contact with detainees shall be trained
      4) Instruction that sexual abuse and/or
                                                                on their responsibilities under the facility’s
         assault is never an acceptable
                                                                sexual abuse prevention, detection,
         consequence of detention;
                                                                intervention and response policies and
      5) Recognition of situations where sexual                 procedures. The level and type of training
         abuse and/or assault may occur;                        for volunteers and contractors will be based
      6) How to avoid inappropriate relationships               on the services they provide and their level of
         with detainees;                                        contact with detainees; however, all
                                                                volunteers and contractors who have any
      7) Working with vulnerable populations                    contact with detainees must be notified of
         and addressing their potential                         ICE and the facility’s zero-tolerance policy
         vulnerability in the general population;               and informed how to report such incidents.
      8) Recognition of the physical, behavioral,            d. In addition to the general training, all facility
         and emotional signs of sexual abuse                    staff responsible for conducting sexual abuse
         and/or assault and ways to prevent and                 or assault investigations shall receive
         respond to such occurrences;                           specialized training that covers, at a
      9) The requirement to limit reporting of                  minimum, interviewing sexual abuse and
         sexual abuse and assault to personnel                  assault victims, sexual abuse and assault
         with a need-to-know in order to make                   evidence collection in confinement settings,
         decisions concerning the detainee­                     the criteria and evidence required for
         victim’s welfare, and for law                          administrative action or prosecutorial
         enforcement/investigative purposes;                    referral, and information about effective
                                                                cross-agency coordination in the
      10)The investigation process and how to
                                                                investigation process. The facility must
         ensure that evidence is not destroyed;
                                                                maintain written documentation verifying
      11)Prevention, recognition and appropriate                specialized training provided to investigators
         response to allegations or suspicions of               pursuant to this requirement.
         sexual assault involving detainees with
                                                             e. Facility medical staff shall be trained in
         mental or physical disabilities;
                                                                procedures for examining and treating
      12)How to communicate effectively and                     victims of sexual abuse, in facilities where
         professionally with detainees, including               medical staff may be assigned these activities.
         lesbian, gay, bisexual, transgender,
         intersex, or gender nonconforming               2
                                                          In this section, the term other contractor means a person who
         detainees;                                      provides services on a non-recurring basis to the facility
                                                         pursuant to a contractual agreement with the facility.

2.11 | Sexual Abuse and Assault Prevention             148                                            PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 154 of 456 Page ID
                                        #:3641


       Such specialized training shall include                    4) definitions and examples of detainee-on­
       detecting and assessing signs of sexual abuse                 detainee sexual abuse and assault, staff­
       and assault, preserving physical evidence of                  on-detainee sexual abuse and assault and
       sexual abuse, responding effectively to                       coercive sexual activity;
       victims of sexual abuse and assault, and how               5) explanation of methods for reporting
       and to whom to report allegations or                          sexual abuse or assault, including one or
       suspicions of sexual abuse or assault.                        more staff members other than an
   f. The facility shall maintain documentation                      immediate point-of-contact line officer,
      verifying employee, volunteer and contractor                   the DHS/OIG and the ICE/OPR
      training.                                                      investigation processes;
2. Staff Training Procedures                                      6) information about self-protection and
                                                                     indicators of sexual abuse and assault;
   [INSERT FACILITY PROCEDURES THAT MEET
   REQUIREMENTS, INCLUDING, E.G.:                                 7) prohibition against retaliation, including
                                                                     an explanation that reporting an assault
       •   MORE SPECIFIC DESCRIPTION OF
                                                                     shall not negatively impact the detainee’s
           GENERAL AND/OR SPECIALIZED
                                                                     immigration proceedings; and
           TRAINING CONTENT MEETING
           MINIMUM ELEMENTS ABOVE                                 8) the right of a detainee who has been
                                                                     subjected to sexual abuse to receive
       •   DESCRIPTION OF HOW TRAINING
                                                                     treatment and counseling.
           RECORDS ARE DOCUMENTED AT THE
           FACILITY                                            b. The facility shall provide the detainee
                                                                  notification, orientation, or instruction in
       •   PROCEDURES FOR TRAINING OTHER
                                                                  formats accessible to all detainees, including
           CONTRACTORS AND VOLUNTEERS]
                                                                  those who are limited English proficient,
C. Detainee Education                                             deaf, visually impaired or otherwise disabled,
                                                                  as well as to detainees who have limited
1. Detainee Education Requirements
                                                                  reading skills.
   a. Upon admission to [FACILITY], all detainees
                                                               c. The facility shall maintain documentation of
      shall be notified of the facility’s zero-
                                                                  detainee participation in the instruction
      tolerance policy for all forms of sexual abuse
                                                                  session.
      and assault through the orientation program
      and detainee handbook, and provided with                 d. The facility shall post on all housing unit
      information about the facility’s SAAPI                      bulletin boards the following notices:
      Program. Such information shall include, at                 1) The DHS-prescribed sexual abuse and
      a minimum:                                                     assault awareness notice;
       1) the facility’s zero tolerance policy for all            2) The name of the PSA Compliance
          forms of sexual abuse or assault;                          Manager; and
       2) the name of the facility PSA Compliance                 3) Information about local organization(s)
          Manager, and information about how to                      that can assist detainees who have been
          contact him/her;                                           victims of sexual abuse or assault,
       3) prevention and intervention strategies;                    including mailing addresses and

2.11 | Sexual Abuse and Assault Prevention               149                                       PBNDS 2011
       and Intervention                                                                  (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 155 of 456 Page ID
                                       #:3642


           telephone numbers (incl. toll-free hotline            b. Pat-down searches of female detainees by
           numbers where available). If no such                     male staff shall not be conducted unless in
           local organizations exist, the facility shall            exigent circumstances.
           make available the same information                   c. All pat-down searches by staff of the opposite
           about national organizations.                            gender shall be documented.
           a. The facility shall make available and              d. Strip searches or visual body cavity searches
              distribute the DHS-prescribed “Sexual                 by staff of the opposite gender shall not be
              Assault Awareness Information”                        conducted except in exigent circumstances,
              pamphlet.                                             including consideration of officer safety, or
2. Detainee Education Procedures                                    when performed by medical practitioners.
                                                                    Staff shall not conduct visual body cavity
   [INSERT FACILITY PROCEDURES THAT MEET
                                                                    searches of juveniles and, instead, shall refer
   REQUIREMENTS, INCLUDING, E.G.:
                                                                    all such body cavity searches of juveniles to a
       •   SPECIFIC METHOD OF ORIENTATION                           medical practitioner.
           AT THE FACILITY (E.G. IN-PERSON
                                                                 e. All strip searches and visual body cavity
           SESSION, VIDEO)
                                                                    searches shall be documented.
       •   SPECIFIC CONTENT OF DETAINEE
                                                                 f. Detainees shall be able to shower, perform
           ORIENTATION PROGRAMS AS RELATED
                                                                    bodily functions, and change clothing
           TO SEXUAL ABUSE
                                                                    without being viewed by staff of the opposite
       •   SPECIFIC PROCEDURES FOR LEP                              gender, except in exigent circumstances or
           DETAINEES, DETAINEES WITH                                when such viewing is incidental to routine
           DISABILITIES, AND DETAINEES WHO                          cell checks or is otherwise appropriate in
           HAVE LIMITED LITERACY                                    connection with a medical examination or
                                                                    monitored bowel movement. Staff of the
       •   LOCAL ORGANIZATION INFORMATION
                                                                    opposite gender shall announce their
           TO BE PROVIDED
                                                                    presence when entering an area where
       •   MORE SPECIFIC DESCRIPTION OF HOW                         detainees are likely to be showering,
           DETAINEE PARTICIPATION IS TO BE                          performing bodily functions, or changing
           DOCUMENTED AT THE FACILITY]                              clothing.
D. Limits to Cross-Gender Viewing and Searches                   g. The facility shall not search or physically
1. Viewing and Searches Requirements for                            examine a detainee for the sole purpose of
   Detainees of the Opposite Gender                                 determine the detainee’s genital
                                                                    characteristics. If the detainee’s gender is
   a. Pat-down searches of male detainees by                        unknown, it may be determined during
      female staff shall not be conducted unless,                   conversations with the detainee, by
      after reasonable diligence, staff of the same                 reviewing medical records, or, if necessary,
      gender is not available at the time the pat-                  learning that information as part of a medical
      down search is required or in exigent                         examination that all detainees must undergo
      circumstances.                                                as part of intake or other processing
                                                                    procedure conducted in private, by a medical
                                                                    practitioner.

2.11 | Sexual Abuse and Assault Prevention                 150                                      PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 156 of 456 Page ID
                                        #:3643


   h. All pat-down searches shall be conducted in a             and unsubstantiated incidents of sexual abuse
      professional and respectful manner, and in                as well as other incidents reflecting on
      the least intrusive manner possible,                      facility security and detainee safety, the
      consistent with security needs and policy,                findings and recommendations of sexual
      including officer safety.                                 abuse incident review reports or other
                                                                findings reflecting on facility security and
2. Viewing and Searches Procedures for Detainees
                                                                detainee safety, the length of time detainees
   of the Opposite Gender
                                                                spend in agency custody, and any other
   [INSERT FACILITY PROCEDURES THAT MEET                        relevant factors.
   REQUIREMENTS, INCLUDING:
                                                             d. Frequent unannounced security inspections
       •   PROTOCOLS FOR CONDUCTING                             shall be conducted to identify and deter
           PROFESSIONAL AND RESPECTFUL BODY                     sexual abuse of detainees. Inspections will
           SEARCHES                                             occur on night as well as day shifts. Staff are
           PROCEDURES FOR ASCERTAINING                          prohibited from alerting others that these
       •
           WHETHER STAFF OF THE SAME                            security inspections are occurring, unless
           GENDER IS AVAILABLE TO CONDUCT A                     such announcement is related to the
           PAT SEARCH                                           legitimate operational functions of the
                                                                facility.
       •   SPECIFIC METHOD OR LOCATION FOR
           SEARCH DOCUMENTATION AT THE                   2. Detainee Supervision Procedures
           FACILITY]                                         [INSERT FACILITY PROCEDURES THAT MEET
E. Detainee Supervision                                      REQUIREMENTS, INCLUDING:

1. Detainee Supervision Requirements                            •   ELEMENTS OF THE COMPREHENSIVE
                                                                    SUPERVISION GUIDELINE
   a. The facility shall ensure that it maintains
      sufficient supervision of detainees, including            •   PROCEDURE FOR ANNUAL REVIEWS
      through appropriate staffing levels and,                  •   PROCEDURES FOR CONDUCTING
      where applicable, video monitoring, to                        FREQUENT UNANNOUNCED SECURITY
      protect detainees against sexual abuse.                       INSPECTIONS]
   b. The facility administrator shall determine
      security needs based on a comprehensive
                                                         F. Transportation
      staffing analysis and a documented
      comprehensive supervision guideline that is        1. Transportation Requirements
      reviewed and updated at least annually.                a. Detainees identified as being “at risk” for
   c. In determining adequate levels of detainee                sexual victimization shall be transported in
      supervision and determining the need for                  accordance with that special safety concern.
      video monitoring, the facility shall take into
                                                             b. Transportation staff shall seat each detainee
      consideration generally accepted detention
                                                                in accordance with written procedures from
      and correctional practices, any judicial
                                                                the facility administrator, with particular
      findings of inadequacy, the physical layout of
                                                                attention to detainees who may need to be
      each facility, the composition of the detainee
      population, the prevalence of substantiated

2.11 | Sexual Abuse and Assault Prevention             151                                       PBNDS 2011
       and Intervention                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 157 of 456 Page ID
                                        #:3644


       afforded closer observation for their own             A. Accommodation Requirements
       safety.
                                                             1. The facility shall take appropriate steps to ensure
2. Transportation Procedures                                    that detainees with disabilities (including, for
   [INSERT FACILITY PROCEDURES THAT MEET                        example, detainees who are deaf or hard of
   REQUIREMENTS, INCLUDING:                                     hearing, those who are blind or have low vision,
                                                                or those who have intellectual, psychiatric, or
       •   SPECIFIC INSTRUCTIONS FOR SEATING                    speech disabilities) have an equal opportunity to
           DETAINEES WHO MAY NEED CLOSER                        participate in or benefit from all aspects of the
           OBSERVATION]                                         facility’s efforts to prevent, detect, and respond
G. Upgrades to Facilities and Technologies                      to sexual abuse. Such steps shall include, when
                                                                necessary to ensure effective communication
1. Requirements for Upgrades to Facilities and                  with detainees who are deaf or hard of hearing,
   Technologies                                                 or detainees who have intellectual, psychiatric,
   a. When designing or acquiring any new                       or speech disabilities, limited reading skills, or
      facility and in planning any substantial                  who are blind or have low vision, by:
      expansion or modification of existing                      a. Providing access to in-person, telephonic, or
      facilities, the facility shall consider the effect            video interpretive services that enable
      of the design, acquisition, expansion, or                     effective, accurate, and impartial
      modification upon its ability to protect                      interpretation, both receptively and
      detainees from sexual abuse.                                  expressively, using any necessary specialized
   b. When installing or updating a video                           vocabulary.
      monitoring system, electronic surveillance                 b. Providing access to written materials related
      system, or other monitoring technology in a                   to sexual abuse in formats or through
      facility, the facility shall consider how such                methods that ensure effective
      technology may enhance its ability to protect                 communication.
      detainees from sexual abuse.
                                                             2. The facility shall take steps to ensure meaningful
                                                                access to all aspects of the facility’s efforts to
2. Upgrades to Facilities and Technology                        prevent, detect, and respond to sexual abuse to
   Procedures                                                   detainees who are limited English proficient,
                                                                including steps to provide in-person or
   [INSERT FACILITY PROCEDURES THAT MEET
                                                                telephonic interpretive services that enable
   REQUIREMENTS, INCLUDING:
                                                                effective, accurate, and impartial interpretation,
       •   FACTORS THE FACILITY SHOULD TAKE                     both receptively and expressively, using any
           INTO CONSIDERATION IN ASSESSING                      necessary specialized vocabulary.
           HOW UPGRADE PLANS CAN HELP
                                                             3. In matters relating to allegations of sexual abuse,
           BETTER PROTECT AGAINST ABUSE –
                                                                the facility shall employ effective expressive and
           E.G. EFFECTS ON BLIND SPOTS IN
                                                                receptive verbal communication techniques
           PHYSICAL LAYOUT, ETC.]
                                                                while communicating with detainees with
V. Accommodating Detainees with Detainees                       disabilities in accordance with professionally
or Limited English Proficiency                                  accepted standards of care. The facility shall
                                                                provide detainees with disabilities and detainees

2.11 | Sexual Abuse and Assault Prevention                 152                                       PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 158 of 456 Page ID
                                        #:3645


   with limited English proficiency with in-person             •   PROCEDURES FOR OBTAINING APPROVAL
   or telephonic interpretation services that enable               BY AN ICE OFFICIAL FOR THE USE OF
   effective, accurate, and impartial interpretation,              ANOTHER DETAINEE TO PROVIDE
   both receptively and expressively, using any                    INTERPRETATION
   necessary specialized vocabulary. Interpretation
                                                               •   ANY APPLICABLE CROSS-REFERENCES TO
   services shall be provided by someone other than
                                                                   THE FACILITY’S LEP PLAN OR
   another detainee, unless the detainee expresses a
                                                                   PROCEDURES]
   preference for another detainee to provide
   interpretation and ICE determines that such             VI. Detainee Reporting Procedures
   interpretation is appropriate and consistent with
                                                           A. Detainee Reporting Requirements
   DHS policy. The provision of interpreter services
   by minors, alleged abusers, detainees who               1. Detainees shall have multiple ways to privately,
   witnessed the alleged abuse, and detainees who             and if desired, anonymously, report signs or
   have a significant relationship with the alleged           incidents of sexual abuse and assault, retaliation
   abuser is not appropriate in matters relating to           for reporting sexual abuse, or staff neglect or
   allegations of sexual abuse.                               violations of responsibilities that may have
                                                              contributed to such incidents, and will not be
4. Where practicable, provisions for written
                                                              punished for reporting.
   translation of materials related to sexual abuse or
   assault shall be made for any significant segments      2. Staff shall take seriously all statements from
   of the population with limited English                     detainees claiming to be victims of sexual abuse
   proficiency. Oral interpretation or assistance             or assault, and shall respond supportively and
   shall be provided to any detainee who speaks               non-judgmentally.
   another language in which written material has
                                                           3. Any detainee may report acts of sexual abuse or
   not been translated or who is illiterate.
                                                              assault to any employee, contractor, or
B. Accommodation Procedures                                   volunteer.
   [INSERT FACILITY PROCEDURES THAT MEET                   4. If a detainee is not comfortable with making the
   REQUIREMENTS, INCLUDING:                                   report to immediate point-of-contact line staff,
       SPECIFIC METHODS AT THE FACILITY FOR                   he/she shall be allowed to make the report to a
   •
       ARRANGING IN-PERSON, TELEPHONIC,                       staff person with whom he/she is comfortable in
       AND/OR VIDEO INTERPRETIVE SERVICES                     speaking about the allegations.
       (DESIGNATED STAFF AND PROFESSIONAL                  5. The facility shall provide instruction on how
       INTERPRETATION SERVICES AVAILABLE AT                   detainees may contact their consular official or
       THE FACILITY)                                          the DHS Office of the Inspector General, to
   •   INSTRUCTIONS FOR USING FACILITY                        confidentially and if desired, anonymously,
       TELEPHONIC INTERPRETER LINE OR                         report these incidents.
       REQUESTING WRITTEN TRANSLATIONS                     6. Reporting Through Grievance System
   •   INSTRUCTIONS FOR WORKING WITH                           a. Formal grievances related to sexual abuse and
       DETAINEES WITH DISABILITIES AND                            assault may be filed at any time during, after,
       PROCURING ANY NECESSARY                                    or in lieu of lodging an informal grievance or
       ACCOMMODATIONS

2.11 | Sexual Abuse and Assault Prevention               153                                       PBNDS 2011
       and Intervention                                                                  (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 159 of 456 Page ID
                                       #:3646


      complaint and with no time limit imposed                     d. Reports to an individual or
      on when a grievance may be submitted.                           organization outside the facility who
                                                                      can contact facility staff
   b. Written procedures must be implemented for
      identifying and handling time-sensitive                      Reports to DHS/ICE:
      grievances that involve an immediate threat                  e. Written informal or formal requests or
      to detainee health, safety, or welfare related                  grievances (including emergency
      to sexual abuse or assault. Decisions on                        grievances) to the ICE Field Office
      grievances shall be issued within five days of
      receipt and appeals shall be responded to                    f. Telephone calls or written reports to
      within 30 days.                                                 the DHS/OIG, ICE/OPR, or ICE/DRIL

   c. Detainees may obtain assistance from another                 Reports to Consulates:
      detainee, the housing officer or other facility              g. Telephone calls or written reports to
      staff, family members, or legal                                 consular officials
      representatives. Staff shall take reasonable
      steps to expedite requests for assistance from          [INSERT SPECIFIC METHODS FOR WRITTEN
                                                              COMMUNICATION WITH FACILITY STAFF,
      these other parties
                                                              INCLUDING:
   d. All grievances related to sexual abuse and the
      facility’s decision on any such grievance               •   PROCESS FOR HANDLING DETAINEE
      must be forwarded to the Field Office                       GRIEVANCES RELATED TO SEXUAL
      Director.                                                   ASSAULT

B. Detainee Reporting Procedures                              •   PROCESS FOR FORWARDING GRIEVANCES
                                                                  RELATED TO SEXUAL ABUSE TO THE ICE
   Detainee reports of sexual abuse or assault,                   FOD
   retaliation for reporting sexual abuse or assault,
   and/or staff neglect or violations of                      •   ANY ADDITIONAL METHODS AT THE
   responsibilities that may have contributed to                  FACILITY FOR DETAINEES TO MAKE
   such incidents may be made using any available                 PRIVATE REPORTS]
   methods of communication, including but not            VII. Staff Notification and Reporting
   limited to:
                                                          A. Staff Notification and Reporting
        Reports to the Facility:                             Requirements
        a. Verbal reports to any staff member
                                                          1. All staff must immediately report:
           (including the PSA Compliance
           Manager or medical staff)                          a. Any knowledge, suspicion, or information
                                                                 regarding an incident or allegation of sexual
        b. Written informal or formal requests or
                                                                 abuse occurring at the facility;
           grievances to the facility
                                                              b. Any retaliation against detainees or staff who
        c. Sick call requests
                                                                 reported or participated in an investigation
        Reports to Family Members, Friends, or                   about sexual abuse or assault; and
        Other Outside Entities:



2.11 | Sexual Abuse and Assault Prevention              154                                       PBNDS 2011
       and Intervention                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 160 of 456 Page ID
                                        #:3647


    c. Any staff neglect or violation of                        necessary to help protect the safety of the victim
       responsibilities that may have contributed to            or prevent further victimization of other
       an incident or retaliation.                              detainees or staff in the facility, or to make
                                                                medical treatment, investigation, law
2. Staff must also be able to report the above
                                                                enforcement, or other security and management
   outside of the chain of command.
                                                                decisions.
3. Staff shall accept reports made verbally, in
                                                            9. Upon receiving an allegation that a detainee was
   writing, anonymously, and from third parties,
                                                               sexually abused or assaulted while confined at
   and promptly document any verbal reports.
                                                               another facility, the facility administrator shall
4. The facility shall establish a method to receive            notify the Field Office Director and the
   third-party reports of sexual abuse in its facility,        appropriate administrator of the facility where
   and shall make available to the public                      the alleged abuse occurred as soon as possible,
   information on how to report sexual abuse on                but no later than 72 hours after receiving the
   behalf of a detainee.                                       allegation. The facility administrator shall notify
                                                               the detainee in advance of such reporting. The
5. The facility administrator shall promptly report
                                                               facility shall document that it has provided such
   the incident to the ICE Field Office Director, and
                                                               notification. A facility receiving such
   refer all cases that appear potentially to support
                                                               notification shall ensure the allegation is referred
   criminal prosecution to the appropriate law
                                                               for investigation and reported to the Field Office
   enforcement agency having jurisdiction for
                                                               Director.
   investigation.
                                                            B. Staff Notification and Reporting Procedures
6. If an employee, contractor, or volunteer is
   alleged to be the perpetrator of detainee sexual             [INSERT FACILITY PROCEDURES THAT MEET
   abuse or assault, the facility administrator shall           REQUIREMENTS, INCLUDING:
   also notify the local government entity or                       FACILITY CHAIN-OF-COMMAND
                                                                •
   contractor that operates the facility.                           REPORTING STRUCTURE AND
7. If the alleged victim is under the age of 18 or                  PROCEDURES/FORMS FOR DOCUMENTING
   considered a vulnerable adult under a State or                   IN WRITING ALL REPORTED ALLEGATIONS
   local vulnerable persons statute, the facility shall             OR SUSPICIONS
   report that information to the Field Office                      METHOD(S) FOR STAFF TO REPORT
                                                                •
   Director so that ICE can report the allegation to                OUTSIDE THE CHAIN-OF-COMMAND
   the designated State or local services agency
   under applicable mandatory reporting laws.                   •   METHOD FOR FACILITY TO RECEIVE
                                                                    THIRD-PARTY REPORTS OF SEXUAL ABUSE
8. Information concerning the identity of a detainee
   victim reporting a sexual assault, and the facts of          •   METHOD BY WHICH FACILITY MAKES
   the report itself, shall be limited to those who                 AVAILABLE TO THE PUBLIC INFORMATION
   have a need-to-know in order to make decisions                   ON HOW TO REPORT SEXUAL ABUSE ON
   concerning the victim’s welfare, and for law                     BEHALF OF A DETAINEE
   enforcement/investigative purposes. Apart from               •   FACILITY PROCEDURES FOR REFERRAL TO
   such reporting, staff shall not reveal any                       APPROPRIATE LAW ENFORCEMENT
   information related to a sexual abuse and assault                AGENCIES
   report to anyone other than to the extent
2.11 | Sexual Abuse and Assault Prevention                155                                       PBNDS 2011
       and Intervention                                                                   (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 161 of 456 Page ID
                                       #:3648


   •   METHOD OF FACILITY REPORTING TO ICE                     e. If the first staff responder is not a security
                                                                  staff member, the responder shall request
   •   FACILITY REPORTING TO OTHER
                                                                  that the alleged victim not take any actions
       CONFINEMENT FACILITIES]
                                                                  that could destroy physical evidence and then
VIII. Response                                                    notify security staff.
A. First Response                                          2. First Response Procedures
1. First Response Requirements                                 [INSERT FACILITY PROCEDURES THAT MEET
                                                               REQUIREMENTS, INCLUDING:
   a. Staff shall take immediate action to separate
      any detainee who alleges that he/she has                 •   INSTITUTIONAL PLAN TO COORDINATE
      been sexually abused or assaulted from the                   STAFF FIRST RESPONDERS, MEDICAL AND
      alleged assailant, and shall refer the detainee              MENTAL HEALTH PRACTITIONERS,
      for a medical examination and/or clinical                    INVESTIGATORS, AND FACILITY
      assessment for potential negative symptoms.                  LEADERSHIP RESPONSE
   b. Staff suspected of perpetrating sexual abuse             •   REMOVING STAFF SUSPECTED OF
      or assault shall be removed from all duties                  PERPETRATING SEXUAL ABUSE FROM
      requiring detainee contact pending the                       DETAINEE CONTACT
      outcome of an investigation.
                                                               •   WHERE APPLICABLE, FACILITY UNIFORM
   c. The first security staff member to respond to                EVIDENCE PROTOCOL, WHICH MAXIMIZES
      a report of sexual abuse, or his or her                      THE POTENTIAL FOR OBTAINING USABLE
      supervisor, shall preserve and protect, to the               PHYSICAL EVIDENCE FOR ADMINISTRATIVE
      greatest extent possible, any crime scene                    PROCEEDINGS AND CRIMINAL
      until appropriate steps can be taken to collect              PROSECUTIONS]
      any evidence.
                                                           B. Specialized Response and Victim Services
   d. If the abuse occurred within a time period
                                                           1. Specialized Response and Victim Services
      that still allows for the collection of physical
      evidence, the first responder shall:                     Requirements
                                                               a. The facility must use a coordinated,
           1) Request the alleged victim not to take
                                                                  multidisciplinary team approach to
              any actions that could destroy
              physical evidence, including, as                    responding to sexual abuse, such as a sexual
              appropriate, washing, brushing teeth,               assault response team (SART), which
              changing clothes, urinating,                        includes a medical practitioner, a mental
                                                                  health practitioner, a security staff member,
              defecating, smoking, drinking, or
                                                                  and an investigator from the assigned
              eating; and
                                                                  investigative entity, as well as representatives
           2) Ensure that the alleged abuser does                 from outside entities that provide relevant
              not take any actions that could                     services and expertise.
              destroy physical evidence, including,
              as appropriate, washing, brushing                b. Staff shall utilize available community
              teeth, changing clothes, urinating,                 resources and services to provide valuable
              defecating, smoking, drinking, or                   expertise and support in areas of crisis
              eating.                                             intervention, counseling, investigation and

2.11 | Sexual Abuse and Assault Prevention               156                                       PBNDS 2011
       and Intervention                                                                  (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 162 of 456 Page ID
                                        #:3649


        the prosecution of sexual abuse and assault                        organizations or agencies, in as confidential a
        perpetrators to most appropriately address                         manner as possible.
        victims’ needs.
                                                                      h. Staff shall inform detainees, prior to giving
    c. The facility shall attempt to enter into                          them access to outside resources, of the
       memoranda of understanding or other                               extent to which such communications will
       agreements with community service                                 be monitored and the extent to which
       providers or, if local providers are not                          reports of abuse will be forwarded to
       available, national organizations that provide                    authorities in accordance with mandatory
       legal advocacy and confidential emotional                         reporting laws.
       support services for immigrant victims of
                                                                      i. If a victim is transferred between detention
       crime.
                                                                         facilities, the sending facility shall, as
    d. The facility administrator shall establish                        permitted by law, inform the receiving
       procedures to make available to detainees                         facility of the incident and the victim’s
       information about local organizations that                        potential need for medical or social services
       can assist detainees who have been victims of                     (unless the victim requests otherwise in the
       sexual abuse, including mailing addresses                         case of transfer to a non-ICE facility). If the
       and telephone numbers (including toll-free                        receiving facility is unknown to the sending
       hotline numbers where available). If no such                      facility, the sending facility shall notify the
       local organizations exist, the facility shall                     Field Office Director, so that he or she can
       make available the same information about                         notify the receiving facility.
       national organizations.
                                                                      j.   Where an alleged victim of sexual abuse or
    e. Following an allegation of sexual abuse, the                        assault that occurred elsewhere in ICE
       facility administrator shall also establish                         custody is subsequently transferred to the
       procedures to make available, to the full                           detention facility, the facility shall comply
       extent possible, additional outside victim                          with all response and intervention
       services.                                                           requirements outlined by this policy, as
    f. The facility shall attempt to make available to                     appropriate based on the nature and status of
       the victim a victim advocate from a rape                            the case.
       crisis center. If a rape crisis center is not                  k. If any of these requirements cannot be met,
       available, the facility shall work with ICE to                    the facility will consult with the ICE Field
       provide these services from a qualified staff                     Office Director to determine if ICE can
       member from a community-based                                     provide additional assistance.
       organization, or a qualified ICE staff
                                                                  2. Specialized Response and Victim Services
       member.3 The victim advocate shall be able
                                                                      Procedures
       to provide emotional support, crisis
       intervention, information, and referrals.                      [INSERT FACILITY PROCEDURES THAT MEET
                                                                      REQUIREMENTS, INCLUDING:
    g. The facility shall enable reasonable
       communication between detainees and these                      •    FACILITY PLAN TO COORDINATE ACTIONS
                                                                           TAKEN BY STAFF FIRST RESPONDERS,
3
 A qualified ICE staff member or a qualified community-based               MEDICAL AND MENTAL HEALTH
staff member is an individual with training on sexual assault
and forensic examination issues in general.

2.11 | Sexual Abuse and Assault Prevention                      157                                        PBNDS 2011
       and Intervention                                                                          (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 163 of 456 Page ID
                                       #:3650


       PRACTITIONERS, INVESTIGATORS, AND                           assault, has been held in administrative
       FACILITY LEADERSHIP                                         segregation for 72 hours.
   •   REFERENCES TO ANY MEMORANDA OF                          c. A detainee victim who is in protective
       UNDERSTANDING (MOU) OR OTHER                               custody after having been subjected to sexual
       FACILITY AGREEMENTS WITH                                   abuse shall not be returned to the general
       COMMUNITY SERVICE PROVIDERS TO                             population until completion of a proper re­
       PROVIDE SUPPORT SERVICES FOR VICTIMS                       assessment, taking into consideration any
                                                                  increased vulnerability of the detainee as a
   •   CONTACTS FOR AVAILABLE COMMUNITY
                                                                  result of the sexual abuse or assault.
       SERVICE PROVIDERS IN THE AREA
       (INCLUDING ANY RAPE CRISIS CENTERS),                    d. Staff, contractors, and volunteers shall not
       AND PROCEDURES FOR CONTACTING                              retaliate against any person, including a
       THEM                                                       detainee, who reports, complains about, or
                                                                  participates in an investigation into an
   •   FACILITY PROCESSES TO INVOLVE
                                                                  allegation of sexual abuse, or for
       AVAILABLE OUTSIDE COMMUNITY
                                                                  participating in sexual abuse as a result of
       RESOURCES AND SERVICES, INCLUDING
                                                                  force, coercion, threats, or fear of force.
       NATIONAL ORGANIZATIONS IF LOCAL
       ORGANIZATIONS ARE NOT AVAILABLE]                        e. The facility shall employ multiple protection
                                                                  measures, such as housing changes, removal
C. Housing and Protection for Victims
                                                                  of alleged staff or detainee abusers from
1. Housing and Protection Requirements                            contact with victims, and emotional support
                                                                  services for detainees or staff who fear
   a. Victims and vulnerable detainees shall be
                                                                  retaliation for reporting sexual abuse or for
      housed in a supportive environment that
                                                                  cooperating with investigations.
      represents the least restrictive housing option
      possible (e.g. in a different housing unit,              f. For at least 90 days following a report of
      transfer to another facility, medical housing,              sexual abuse or assault, the facility, in concert
      or protective custody), and that will, to the               with ICE, shall monitor to see if there are
      extent possible, permit the victim the same                 facts that may suggest possible retaliation by
      level of privileges he/she was permitted                    detainees or staff, and facility shall monitor
      immediately prior to the sexual assault. This               to see if there are facts that may suggest
      placement should take into account any                      possible retaliation by detainees or staff, and
      ongoing medical or mental health needs of                   shall act promptly to remedy any such
      the victim.                                                 retaliation. Items the facility should monitor
                                                                  include any detainee disciplinary reports,
   b. Victims may not be held for longer than five
                                                                  housing, or program changes, or negative
      days in any type of administrative
                                                                  performance reviews or reassignments by
      segregation for protective purposes, except in
                                                                  staff. The facility shall continue such
      highly unusual circumstances or at the
                                                                  monitoring beyond 90 days if the initial
      request of the victim. The facility shall notify
                                                                  monitoring indicates a continuing need.
      the appropriate ICE Field Office Director
      whenever a detainee victim, or detainee                  g. If any of these requirements cannot be met,
      placed due to vulnerability to sexual abuse or              the facility will consult with the ICE Field


2.11 | Sexual Abuse and Assault Prevention               158                                       PBNDS 2011
       and Intervention                                                                   (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 164 of 456 Page ID
                                       #:3651


       Office Director to determine if ICE can                 services, treatment plans, and, when
       provide additional assistance.                          necessary, referrals for continued care
                                                               following their transfer to, or placement in,
2. Housing and Protection Procedures
                                                               other facilities, or their release from custody.
   [INSERT FACILITY PROCEDURES THAT MEET
   REQUIREMENTS, INCLUDING:                                5. Detainee victims of sexually abusive vaginal
                                                              penetration by a male abuser while
   •   SPECIFIC FACILITY HOUSING OPTIONS TO                   incarcerated shall be offered pregnancy tests.
       BE CONSIDERED FOR VICTIMS AND                          If pregnancy results from an instance of
       ASSAILANTS OF VARIOUS SECURITY                         sexual abuse, the victim shall receive timely
       CLASSIFICATION LEVELS                                  and comprehensive information about lawful
   •   SPECIFIC PROTECTION MEASURES THE                       pregnancy-related medical services and
       FACILITY MAY TAKE FOR DETAINEES OR                     timely access to all lawful pregnancy-related
       STAFF FEARING RETALIATION                              medical services.

   •   ANY ADDITIONAL ITEMS TO BE                          6. Detainee victims of sexual abuse while
       MONITORED FOR SIGN OF POSSIBLE                         detained shall be offered tests for sexually
       RETALIATION AGAINST VICTIMS OR                         transmitted infections as medically
       INDIVIDUALS WHO REPORT SEXUAL                          appropriate.
       ABUSE]                                              7. The facility shall attempt to conduct a mental
IX. Health Care Services                                      health evaluation of all known detainee-on­
                                                              detainee abusers within 60 days of learning
A. Health Care Services Requirements                          of such abuse history and offer treatment
   1. Detainee victims of sexual abuse and assault            when deemed appropriate by mental health
      shall have timely, unimpeded access to                  practitioners.
      emergency medical treatment and crisis               8. All treatment services, both emergency and
      intervention services, including emergency              ongoing, shall be provided to the victim
      contraception and sexually transmitted                  without financial cost and regardless of
      infections prophylaxis, in accordance with              whether the victim names the abuser or
      professionally accepted standards of care.              cooperates with any investigation arising out
   2. Transportation of an alleged victim for                 of the incident. The facility shall provide
      emergency care or other services provided               such victims with medical and mental health
      off-site shall be arranged in a manner that             services consistent with the community level
      takes into account the special needs of                 of care.
      victimized detainees.                            B. Health Care Services Procedures
   3. The facility shall offer medical and mental          [INSERT FACILITY PROCEDURES THAT MEET
      health evaluation and, as appropriate,               REQUIREMENTS, INCLUDING:
      treatment to all detainees who have been
                                                           •   PROCEDURES FOR COORDINATING WITH
      victimized by sexual abuse while in
                                                               AVAILABLE OFF-SITE SERVICE PROVIDERS,
      immigration detention.
                                                               AS NECESSARY]
   4. The evaluation and treatment of such victims
                                                       X. Investigation
      shall include, as appropriate, follow-up

2.11 | Sexual Abuse and Assault Prevention           159                                        PBNDS 2011
       and Intervention                                                               (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 165 of 456 Page ID
                                       #:3652


A. Investigation Requirements                                    investigating agency follow the applicable
                                                                 requirements of this policy, including
   1. The facility to establish a protocol, to ensure
                                                                 requirements related to evidence preservation
      that each allegation of sexual abuse is
                                                                 and forensic examinations.
      investigated by facility, or referred to an
      appropriate investigative authority. This               7. Upon conclusion of a criminal investigation
      protocol shall be posted on the facility                   where the allegation was substantiated, an
      website, or otherwise made available to the                administrative investigation shall be
      public.                                                    conducted. Upon conclusion of a criminal
                                                                 investigation where the allegation was
   2. The facility shall coordinate with ICE and
                                                                 unsubstantiated, the facility shall review any
      other appropriate investigative entities to
                                                                 available completed criminal investigation
      ensure that an administrative or criminal
                                                                 reports to determine whether an
      investigation is completed for all allegations
                                                                 administrative investigation is necessary or
      of sexual abuse. All investigations must be
                                                                 appropriate. Administrative investigations
      prompt, thorough, objective, fair, and
                                                                 shall be conducted after consultation with the
      conducted by specially trained, qualified
                                                                 appropriate investigative office within DHS,
      investigators.
                                                                 and the assigned criminal investigative entity.
   3. Where evidentiarily or medically
                                                              8. Administrative investigations procedures
      appropriate, at no cost to the detainee, and
                                                                 include:
      only with the detainee’s consent, the facility
      administrator shall arrange for an alleged                 a. Preservation of direct and circumstantial
      victim to undergo a forensic medical                          evidence, including any available physical
      examination by a Sexual Assault Forensic                      DNA evidence and any available
      Examiner (SAFE) or Sexual Assault Nurse                       electronic monitoring data;
      Examiner (SANE), where practicable. If                     b. Interviewing alleged victims, suspected
      SAFEs or SANEs cannot be made available,                      perpetrators, and witnesses;
      the examination can be performed by other
      qualified health care personnel.                           c. Reviewing prior complaints and reports
                                                                    of sexual abuse or assault involving the
   4. As requested by a victim, the presence of his                 suspected perpetrator;
      or her outside or internal victim advocate,
                                                                 d. Assessment of the credibility of an
      including any available victim advocacy
      services offered by a hospital conducting a                   alleged victim, suspect, or witness,
      forensic exam, shall be allowed for support                   without regard to the individual’s status
      during a forensic exam and investigatory                      as detainee, staff, or employee and
      interviews.                                                   without requiring any detainee who
                                                                    alleged sexual abuse or assault to submit
   5. The results of the physical examination and                   to a polygraph;
      all collected physical evidence are to be
                                                                 e. An effort to determine whether actions or
      provided to the investigative entity.
                                                                    failures to act at the facility contributed
   6. In the event the investigation is being                       to the abuse;
      conducted by a non-federal investigating
                                                                 f. Documentation of each investigation by
      agency, the facility shall request that the
                                                                    written report, which shall include a
2.11 | Sexual Abuse and Assault Prevention              160                                      PBNDS 2011
       and Intervention                                                                 (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 166 of 456 Page ID
                                       #:3653


           description of the physical and                       [INSERT FACILITY PROCEDURES THAT MEET
           testimonial evidence, the reasoning                   REQUIREMENTS, INCLUDING:
           behind credibility assessments, and
                                                                 •   ADDITIONAL OR MORE SPECIFIC FACILITY
           investigative facts and findings;
                                                                     PROCESSES FOR CONDUCTING INTERNAL
       g. Retention of such reports for as long as                   ADMINISTRATIVE INVESTIGATIONS (E.G.
          the alleged abuser is detained or                          EVIDENCE PROCESSING PROTOCOLS,
          employed by the agency or facility, plus                   INTERVIEWING PROTOCOLS, ETC.)
          five years; and
                                                                 •   FACILITY PROCEDURES FOR ARRANGING
       h. Coordination and sequencing of                             FORENSIC EXAMS, AND FOR ATTEMPTING
          administrative and criminal investigations                 TO PROCURE A SAFE OR SANE
          to ensure that a criminal investigation is
                                                                 •   SPECIFIC FACILITY PROCEDURES FOR
          not compromised by an internal
                                                                     COORDINATION AND SEQUENCING OF
          administrative investigation.
                                                                     INTERNAL ADMINISTRATIVE
   9. The facility uses no standard higher than a                    INVESTIGATIONS AND CRIMINAL
      preponderance of the evidence in                               INVESTIGATIONS
      determining whether allegations of sexual
                                                                 •   GUIDELINES FOR DETERMINING WHEN AN
      abuse are substantiated.
                                                                     ADMINISTRATIVE INVESTIGATION WILL BE
   10. The departure of the alleged abuser or victim                 NECESSARY OR APPROPRIATE FOLLOWING
       from the employment or control of the                         A CRIMINAL INVESTIGATION’S FINDING
       facility shall not provide a basis for                        OF UNSUBSTANTIATION
       terminating an investigation.
                                                                 •   MEANS BY WHICH THE FACILITY POLICY IS
   11. When outside agencies investigate sexual                      MADE PUBLICALLY AVAILABLE]
       abuse and assault, the facility shall cooperate
                                                             XI. Disciplinary Sanctions
       with outside investigators and shall endeavor
       to remain informed about the progress of the          A. Staff Discipline
       investigation. Where an alleged victim of
                                                                 1. Staff Discipline Requirements
       sexual abuse or assault that occurred
       elsewhere in ICE custody is subsequently                      a. Staff shall be subject to disciplinary or
       transferred to the facility, the facility shall                  adverse action, up to and including
       also cooperate with any administrative or                        removal from their position, for
       criminal investigative efforts arising from the                  substantiated allegations of sexual abuse
       incident.                                                        or for violating ICE or facility sexual
                                                                        abuse rules, policies, or standards.
   12. Following an investigation conducted by the
       facility into a detainee’s allegation of sexual               b. Removal from their position is the
       abuse, the facility shall notify the Field Office                presumptive disciplinary sanction for
       Director of the results of the investigation                     staff who have engaged in, attempted, or
       and any responsive actions taken so that the                     threatened to engage in sexual abuse, as
       information can be reported to ICE                               defined under the definition of staff-on­
       headquarters and to the detainee.                                detainee abuse in Section II, paragraphs
                                                                        (a)-(d) and (g)-(h).
B. Investigation Procedures

2.11 | Sexual Abuse and Assault Prevention                 161                                      PBNDS 2011
       and Intervention                                                                    (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 167 of 456 Page ID
                                       #:3654


      c. The facility shall report all incidents of          [INSERT FACILITY PROCEDURES THAT MEET
         substantiated sexual abuse by staff, and            REQUIREMENTS, INCLUDING:
         all removals of staff, or resignations in
                                                             •   FACILITY DISCIPLINARY PROCESSES AND
         lieu of removal for violations of sexual
                                                                 SANCTIONS FOR STAFF, CONTRACTOR OR
         abuse policies, to appropriate law
                                                                 VOLUNTEER OFFENSES RELATING TO
         enforcement agencies unless the activity
                                                                 SEXUAL ABUSE
         was clearly not criminal. The facility
         shall also report all such incidents of             •   PROCEDURES FOR IDENTIFYING AND
         substantiated abuse, removals, or                       REPORTING TO RELEVANT LICENSING
         resignations in lieu of removal to the                  BODIES]
         Field Office Director, regardless of            B. Detainee Discipline
         whether the activity was criminal, and
         shall make reasonable efforts to report             1. Detainee Discipline Requirements
         such information to any relevant                        a. Detainees shall be subjected to
         licensing bodies, to the extent known.                     disciplinary sanctions pursuant to a
      d. Contractors suspected of perpetrating                      formal disciplinary process following an
         sexual abuse or assault shall be removed                   administrative or criminal finding that
         from all duties requiring detainee contact                 the detainee engaged in sexual abuse or
         pending the outcome of an investigation.                   assault.
      e. Any contractor or volunteer who has                     b. The facility shall not discipline a detainee
         engaged in sexual abuse or assault shall                   for sexual contact with staff unless there
         be prohibited from contact with                            is a finding that the staff member did not
         detainees. The facility shall take                         consent to such contact.
         appropriate remedial measures, and shall                c. For the purpose of disciplinary action, a
         consider whether to prohibit further                       report of sexual abuse or assault made in
         contact with detainees by contractors or                   good faith based upon a reasonable belief
         volunteers who have not engaged in                         that the alleged conduct occurred shall
         sexual abuse or assault, but have violated                 not constitute falsely reporting an
         other sexual abuse policies.                               incident or lying, even if an investigation
      f. Incidents of substantiated sexual abuse by                 does not establish evidence sufficient to
         a contractor or volunteer shall be                         substantiate the allegation.
         reported to law enforcement agencies,                   d. If a detainee is mentally disabled or
         unless the activity was clearly not                        mentally ill but competent, the
         criminal. The facility shall also report                   disciplinary process shall consider
         such incidents to the Field Office Director                whether the detainee’s mental disabilities
         regardless of whether the activity was                     or mental illness contributed to his or her
         criminal, and shall make reasonable                        behavior when determining what type of
         efforts to report such incidents to any                    sanction, if any, should be imposed.
         relevant licensing bodies, to the extent
         known.                                              2. Detainee Discipline Procedures

   2. Staff Discipline Procedures                            [INSERT FACILITY PROCEDURES THAT MEET
                                                             REQUIREMENTS, INCLUDING:
2.11 | Sexual Abuse and Assault Prevention             162                                       PBNDS 2011
       and Intervention                                                                (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 168 of 456 Page ID
                                       #:3655


   •   FACILITY DISCIPLINARY PROCESSES AND                         incident reviews to assess and improve sexual
       SANCTIONS FOR DETAINEE OFFENSES                             abuse intervention, prevention, and response
       RELATING TO SEXUAL ABUSE (OR CROSS­                         efforts. If the facility has not had any reports
       REFERENCES TO FACILITY DETAINEE                             of sexual abuse during the annual reporting
       DISCIPLINARY POLICY)]                                       period, then the facility shall prepare a
                                                                   negative report. The results and findings of
XII. Sexual Abuse Incident and Annual
                                                                   the annual review shall be provided to the
Reviews                                                            facility administrator and Field Office
A. Review Requirements                                             Director, or his or her designee, for
                                                                   transmission to the ICE PSA Coordinator.
   1. The facility shall conduct a sexual abuse and
      assault incident review at the conclusion of         B. Review Procedures
      every investigation of sexual abuse or assault.          [INSERT FACILITY PROCEDURES THAT MEET
   2. For any substantiated or unsubstantiated                 REQUIREMENTS, INCLUDING:
      allegation, the facility shall prepare a written         •   SPECIFIC PROCEDURES FOR CONDUCTING
      report within 30 days of the conclusion of                   INCIDENT REVIEWS, INCLUDING DETAILED
      the investigation recommending whether the                   FACTORS OR CRITERIA TO BE TAKEN INTO
      allegation or investigation indicates that a                 CONSIDERATION
      change in policy or practice could better
      prevent, detect, or respond to sexual abuse              •   SPECIFIC PROCEDURES FOR CONDUCTING
      and assault.                                                 ANNUAL REVIEWS, INCLUDING DETAILED
                                                                   FACTORS OR CRITERIA TO BE TAKEN INTO
   3. The facility shall implement the                             CONSIDERATION]
      recommendations for improvement, or shall
      document its reasons for not doing so in a           XIII. Data Collection
      written response. Both the report and                A. Data Collection Requirements
      response shall be forwarded to the Field
      Office Director, or his or her designee, for             1. The facility shall maintain in a secure area all
      transmission to the ICE PSA Coordinator.                    case records associated with claims of sexual
      The facility shall also provide any further                 abuse or assault, including incident reports,
      information regarding such incident reviews                 investigative reports, offender information,
      as requested by the ICE PSA Coordinator.                    case disposition, medical and counseling
                                                                  evaluation findings, and recommendations
   4. The review team shall consider whether the                  for post-release treatment, if necessary.
      incident or allegation was motivated by race;
      ethnicity; gender identity; lesbian, gay,                2. The facility administrator shall maintain two
      bisexual, transgender, or intersex                          types of files regarding incidents of sexual
      identification, status, or perceived status; or             abuse and assault, which include the
      gang affiliation; or was motivated or                       following minimum information:
      otherwise caused by other group dynamics at                  a. General files include:
      the facility.
                                                                          the victim(s) and assailant(s) of a
   5. The facility shall conduct an annual review of                       sexual assault
      all sexual abuse investigations and resulting

2.11 | Sexual Abuse and Assault Prevention               163                                       PBNDS 2011
       and Intervention                                                                   (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 169 of 456 Page ID
                                       #:3656


             the date, time, location, and nature of             occurring within the facility, on his/her
              the incident                                        computerized incident reporting system.
                                                                  Such information shall be maintained on a
             the demographic background of the
                                                                  need-to-know basis; access shall be limited to
              victim and the perpetrator (including
                                                                  those staff involved in the treatment of the
              citizenship, age, gender, and whether
                                                                  victim or the investigation of the incident.
              either has self-identified as gay,
                                                                  At no time may law enforcement sensitive
              lesbian, bisexual, transgender,
                                                                  documents or evidence be stored at the
              intersex, or gender nonconforming)
                                                                  facility.
             detailed reporting timeline, including
                                                              5. On an ongoing basis, the PSA Compliance
              the names of the individual who
                                                                 Manager and facility administrator must
              reported the incident and received
                                                                 work with the Field Office and ICE PSA
              the report of sexual assault, date and
                                                                 Coordinator to share data regarding sexual
              time the report was received, and
                                                                 abuse incidents and response.
              steps taken to communicate the
              report up the chain of command              B. Data Collection Procedures
             any injuries sustained by the victim            [INSERT FACILITY PROCEDURES THAT MEET
                                                              REQUIREMENTS, INCLUDING:
             all formal and/or informal action
              taken, including all post-report                •   NAMES/TYPES OF FILES TO BE
              follow up response taken by the                     MAINTAINED REGARDING INCIDENTS OF
              facility (e.g. housing                              SEXUAL ABUSE, TO BE MAINTAINED IN A
              placement/custody classification,                   SECURE AREA]
              medical examination, mental health          XIV. Facility Audits
              counseling, etc.)
                                                          The facility shall cooperate with all DHS audits of the
             all reports
                                                          facility’s compliance with sexual abuse and assault
             medical forms or other relevant             policies and standards, including by:
              medical information
                                                              1. In advance of and during the on-site audit,
             supporting memos and videotapes, if                making available relevant documents,
              any                                                records, and other information as requested
                                                                 (including available videotapes and other
             any sanctions imposed on the
                                                                 electronically available data);
              perpetrator
                                                              2. Permitting auditors access to all areas of the
             any other evidentiary materials
                                                                 facility;
              pertaining to the allegation
                                                              3. Permitting detainees to have private
   3. The facility administrator shall maintain these
                                                                 interviews with auditors, and to send
      files chronologically in a secure location.
                                                                 confidential correspondence to the auditor;
   4. The facility administrator shall maintain a                and
      listing of the names of sexual assault victims
                                                              4. Making available space suitable for interviews
      and assailants, along with the dates and
                                                                 of detainees and staff.
      locations of all sexual assault incidents

2.11 | Sexual Abuse and Assault Prevention              164                                       PBNDS 2011
       and Intervention                                                                 (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 170 of 456 Page ID
                                        #:3657


XV. ICE Approval of Facility Policy                              responsibilities that may have contributed to
                                                                 an incident or retaliation.
The following policies and procedures require
approval by the local ICE Field Office.                       4. Facility policy and procedures for
                                                                 coordination and conduct of internal
   1. Facility Zero Tolerance Policy outlining the
                                                                 administrative investigations with the
      facility’s approach to preventing, detecting,
                                                                 assigned criminal investigative entity to
      and responding to all forms of sexual abuse.
                                                                 ensure non-interference.
   2. Facility policy and procedures to ensure
                                                              5. Facility policy and procedures regarding
      medical staff is trained in procedures for
                                                                 disciplinary or adverse actions for staff, up to
      examining and treating victims of sexual
                                                                 and including removal, when there is a
      abuse (where medical staff may be assigned
                                                                 substantiated allegation of sexual abuse, or
      these duties).
                                                                 when there has been a violation of agency
   3. Facility policy and procedures specifying                  sexual abuse rules, policies, or standards.
      appropriate procedures for staff to report any          [INSERT FACILITY PROCEDURES TO REQUEST
      knowledge, suspicion, or information                    AND MAINTAIN RECORDS OF ICE FIELD
      regarding an incident of 1) sexual abuse that           OFFICE REVIEW AND APPROVAL]
      occurred in a facility; 2) retaliation against
      detainees or staff who reported or
      participated in an investigation about such an
      incident; and any staff neglect or violation of




2.11 | Sexual Abuse and Assault Prevention              165                                       PBNDS 2011
       and Intervention                                                                 (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 171 of 456 Page ID
                                       #:3658




   • Appendix 2.11.B1: Sexual Abuse and Assault Awareness
     Brochure (English)

   • Appendix 2.11.B2: Sexual Abuse and Assault Awareness
     Brochure (Spanish)




2.11 | Sexual Abuse and Assault Prevention   166                             PBNDS 2011
       and Intervention                                             (Revised December 2016)
                 Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 172 *Thisof 456 isPage
                                                                                        pamphlet intendedID
                                                                                                          to be distributed as a tri-fold brochure.
How to Report Sexual Abuse and         Anonymous Reporting   #:3659
Assault                                You do not have to give your name to report
                                                         a sexual abuse or assault. You can choose to
If you feel at risk of being victimized, or if you
                                                         report anonymously to the Detention
become a victim of sexual abuse or assault, report
                                                         Reporting and Information Line (DRIL) or
the incident immediately. There are many options         the DHS OIG. You can also have somebody
for reporting. Your ICE Detainee Handbook has            else report on your behalf to the facility, ICE
more information about each of these:
                                                         Headquarters, or the OIG.

Report to the Facility                                   Will this Impact my Immigration Case
1. Tell any trusted staff member at the facility.        or Detention?
2. File an informal or formal grievance (including an    Any report of sexual abuse, or fear of being
   emergency grievance) with the facility.               abused or assaulted, will not negatively
                                                         affect your immigration case. No one can
                                                         retaliate against you in any way for reporting
Report to the ICE Field Office                           sexual abuse or assault.
3. Tell any ICE/ERO staff member who visits the
   facility.                                             Confidentiality
4. File a written informal or formal request or          Information concerning your identity and the
   grievance to ICE/ERO.                                 facts of your report will be limited to only
                                                         those who need to know.
Report to DHS or ICE Headquarters
5. Contact the ICE Detention Reporting and Information
   Line: 1-888-351-4024 or 9116#. Language assistance
   is available.
6. Contact the DHS Office of Inspector General
    (OIG):
    Write a letter to:
       Office of Inspector General/MAIL STOP 0305
       Department of Homeland Security
       245 Murray Lane, SW Washington, DC 20528­
       0305
       (202) 254-4100 / FAX: (202) 254-4285              **For more information on this content,
                                                                                                           SEXUAL ABUSE
                                                         please read the ICE Detainee Handbook or
    Call the toll-free hotline at:
       1-800-323- 8603 / 1-844-889-4357 – TTY
                                                         ask a trusted facility staff person.**            and ASSAULT
Report to Your Consular Official
                                                                                                           AWARENESS
7. Call or write to your consular official.                                                                     www.ICE.gov
                       Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 173 of 456 Page ID
What is Sexual Abuse and Assault              If You Are a Victim  #:3660
                                                                       of Sexual Abuse or
                                              Assault                                              How Can I Protect Myself from
Detainee-on-detainee sexual abuse and
assault:                                      Whatever your reactions or fears, it is important to Sexual Abuse or Assault?
All forms of sexual abuse and assault by a detainee      understand that you are not to blame. Sexual abuse          Sexual abuse and assault is never the victim’s fault.
against another detainee(s) are prohibited. If another   can violate your sense of safety and trust. You may         Knowing the warning signs and red flags can help
detainee forces you or tries to force you to engage in   feel shocked, angry, anxious, depressed, or guilty.         you stay alert and aware:
a sex act, touches the sexual parts of your body,        You may also experience a variety of physical
                                                                                                                    1. Report concerns.
forces you or tries to force you to touch the sexual     reactions, from changes in eating and sleeping
                                                         patterns to nightmares or flashbacks.                      2. Carry yourself in a confident manner. Many
parts of their body, or uses threats or intimidations                                                                  abusers choose victims who look like they
to pressure you to engage in sex, it is sexual abuse.    These reactions are normal, and help is available.            would not fight back or who they think are
                                                         The facility and ICE will help you get support and            emotionally weak.
                                                         offer resources specific to your needs.
Staff-on-detainee sexual abuse and assault:                                                                         3. Do not accept gifts or favors from others. Gifts
All forms of sexual acts between a detainee and a                                                                      or favors can come with demands or terms that
                                                         What Support Can You Expect from                              the giver expects you to accept.
staff member (including contract guards, medical
professionals, and volunteers) are prohibited and        ICE and the Facility                                       4. Do not accept an offer from another detainee to
against the law, regardless of whether they are          You will be offered immediate protection from the             be your protector.
consensual. If a staff member tries to or actually       perpetrator and you will be referred for a medical         5. Find a staff member with whom you feel
does have sex with you, intentionally touches you        examination, when appropriate. You will also be offered       comfortable discussing your fears and concerns.
in a sexual manner, makes sexual advances or             mental health services and outside victim services. Some
                                                                                                                    6. Do not use drugs or alcohol; these can weaken
repeated sexual comments, displays his or her            victims may also be encouraged
                                                                                                                       your ability to stay alert and make good
genitals, or engages in voyeurism, it is sexual          to receive a sexual assault forensic medical exam, which      judgments.
abuse.                                                   can help in criminally prosecuting the perpetrator.        7. Be clear, direct and firm. Do not be afraid to say
                                                                                                                       “no” or “stop it now.”
                                                         How Will Reports be Investigated?                          8. Choose your associates wisely. Look for people
                                                         When you report a sexual abuse or assault incident            who are involved in positive activities like
                                                         the facility and/or an appropriate law enforcement            educational programs, work opportunities or
                                                         agency will conduct an investigation. You may be              counseling groups. Get yourself involved in
                                                         asked to participate in an interview to gather                these activities, if they are available at your
                                                         information. ICE will inform you of the result of any         facility.
                                                         investigation once it is completed.                        9. If you suspect another detainee is being sexually
                                                         There is a difference between reporting the incident          abused or assaulted, report it using one of the
                                                         and choosing to press charges. You may choose not             methods listed in this pamphlet.
                                                         to immediately press charges, but you can always           10. Trust your instincts. Be aware of situations that
                                                         decide to do so later. If criminal charges are filed, it       make you feel uncomfortable. If it does not feel
                                                         will be presented for possible prosecution. It is              right or safe, leave the situation or seek
                                                         important for you to discuss any concerns you have             assistance. If you fear for your safety, report
                                                         with the prosecutor (or your attorney) or a victim             your concerns to staff.
                                                         advocate.
                   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page *Este
                                                                                 174 folleto
                                                                                       of 456      Page ID
                                                                                             está destinado a ser distribuido como un folleto tríptico.
Como Reportar un Abuso o una Agresión                     #:3661
                                          Reportar Anónimamente
Sexual                                                Usted no tiene que dar su nombre para reportar un
Si usted se siente a riesgo de ser victimizado o si   abuso o asalto sexual. Usted puede elegir reportar
usted se convierte en una víctima de abuso o          anónimamente a la Línea de información y
agresión sexual, reporte el incidente                 denuncias del Centro de Detenciones del ICE
inmediatamente. Hay muchas opciones para              (DRIL) o al DHS OIG. Usted también puede hacer
reportar. Su Manual para los Detenidos de ICE         que otra persona lo reporte por usted a las Oficinas
contiene más información acerca de éstas:             Centrales de ICE o al OIG por usted.

Repórtelo al Centro                                   ¿Esto impactará mi caso de inmigración
 1. Dígaselo a cualquier empleado de confianza        o detención?
    del centro.                                       Cualquier reporte de abuso sexual o temor de ser
 2. Entregue una queja formal o informal              abusado o agredido no afectará negativamente su
    (incluyendo una queja de emergencia) en el        caso de inmigración. Nadie podrá tomar ninguna
    centro.                                           represalia en contra de usted por haber reportado
                                                      un abuso o una agresión sexual.
 Repórtelo a la Oficina Regional de ICE
 3. Dígaselo a cualquier empleado de ICE/ERO          Confidencialidad
    que visite el centro.
                                                      La información concerniente a su identidad y los
 4. Entregue una petición o queja informal o
                                                      hechos de su reporte serán limitados a quienes
    formal a ICE/ERO.
                                                      necesitan saberlos.
 Repórtelo a las Oficinas Centrales de
 DHS o ICE
 5. Contacte la Línea de Reportes e
    Información de Detención de ICE: 1-888­
    351-4024 o 9116#. Hay asistencia de
    idiomas.
 6. Contacte la Oficina del Inspector General
    de DHS (OIG por sus siglas en inglés):

     Envíe una carta a:
          DHS Office of Inspector General
          Attention: Office of Investigations                                                                CONOCIMIENTO
          Hotline 245 Murray Lane, SW                 **Para más información sobre este tema, por favor
          Building 410/Mail Stop 0305                 lea el Manual para los detenidos de ICE o
                                                      pregúntele a un empleado de confianza del
                                                                                                             DEL ABUSO Y LA
          Washington, DC 20528
Llame gratuitamente a la línea de asistencia:
                                                      centro.**
                                                                                                             AGRESIÓN
       1-800-323- 8603 / 1-844-889-4357 – TTY
 Repórtelo a su Oficial Consular                                                                             SEXUAL
 7. Llame o escríbale a su oficial consular.
                                                                                                                  www.ICE.gov
                             Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 175 of 456 Page ID
¿Qué es el abuso y la agresión sexual?                                #:3662de abuso o
                                                    Si usted es una víctima                 ¿Cómo puedo protegerme del abuso o la
Abuso y agresión sexual por parte de un                    agresión sexual                                           agresión sexual?
detenido hacia otro detenido:                              Cualesquiera que sean sus reacciones o temores, es        El abuso y la agresión sexual nunca son culpa de la
Todos los tipos de abuso y agresión sexual por parte       importante que entienda que no es culpable. El abuso      víctima. El conocer las señales de alerta y actitudes
de un detenido hacia otro detenido son prohibidos. Si      sexual puede violar su sentido de seguridad y             sospechosas pueden ayudarle a mantenerse alerto y
un detenido lo fuerza o intenta forzarlo a participar en   confianza. Puede ser que usted se sienta ofendido,        consciente:
cualquier acto sexual, le toca las partes sexuales del     bravo, ansioso, deprimido o culpable. Puede ser que       1. Reporte sus preocupaciones.
cuerpo, lo fuerza a tocarle las partes sexuales de su      usted también experimente una variedad de
                                                                                                                     2. Compórtese con firmeza. Muchos abusadores
cuerpo o usa amenazas o intimidación para                  reacciones físicas, desde cambios en sus hábitos de            eligen víctimas que lucen como que no se
presionarlo a participar en relaciones sexuales, eso es    comer y dormir hasta pesadillas y flashbacks. Estas            defenderían o que ellos perciben como débiles.
un abuso sexual.                                           reacciones son normales y hay ayuda disponible. El
                                                                                                                     3. No acepte regalos o favores de otros. Los
                                                           centro y ICE le ayudarán a conseguir apoyo y ofrecen
                                                                                                                          regalos o los favores pueden venir con
                                                           recursos específicos para sus necesidades.
Abuso o agresión sexual por parte de un                                                                                   demandas o términos con los cuales el donante
empleado hacia un detenido:                                                                                               espera que usted cumpla.
                                                           ¿Qué apoyo puede esperar de ICE y su
Todos los tipos de actos sexuales entre un detenido y      centro?                                                   4. No acepte una oferta por parte de otro detenido
un empleado (incluyendo los guardias contratistas,                                                                        para ser su protector.
profesionales médicos y voluntarios) son prohibidos        Se le ofrecerá protección inmediata del culpable y
                                                                                                                     5. Busque un empleado con el cual usted se siente
y contrarios a la ley, aún si son con consentimiento.      usted será referido para un examen médico, cuando              cómodo discutiendo sus temores y
Si un empleado intenta o logra tener sexo con usted,       sea apropiado. También se le ofrecerán servicios de            preocupaciones.
intencionalmente lo toca en una manera sexual, le          salud mental y servicios externos para las víctimas. A
                                                                                                                     6. No use drogas o alcohol. Estos puede debilitar
hace proposiciones sexuales o comentarios sexuales         algunas víctimas también se les recomendará que
                                                                                                                          sus habilidades para mantenerse alerta y tener
repetidos, le muestra su área genital o participa en       reciban un examen de medicina forense de abuso
                                                                                                                          buen juicio.
voyerismo, es un abuso sexual.                             sexual, lo cual puede ayudar a procesar
                                                           criminalmente al culpable.                                7. Sea claro, directo y firme. No tema decir “no”
                                                                                                                          o “pare ya”.
                                                           ¿Cómo se investigarán los reportes?                       8. Elija cuidadosamente sus asociados. Busque
                                                                                                                          personas que estén involucradas en actividades
                                                           Cuando usted reporte un incidente de abuso o                   positivas como los programas educacionales,
                                                           agresión sexual, el centro y/o una agencia adecuada            oportunidades de empleo o grupos de
                                                           del cumplimiento de la ley realizará una                       asesoramiento. Involúcrese en estas
                                                           investigación. Puede ser que se le pida que participe          actividades, si están disponibles en su centro.
                                                           en una entrevista para colectar información. ICE le
                                                                                                                     9. Si usted sospecha que otro detenido está siendo
                                                           informará el resultado de cualquier investigación una
                                                                                                                          abusado o agredido sexualmente, repórtelo
                                                           vez que ésta haya terminado.
                                                                                                                          usando uno de los métodos listados en este
                                                           Hay una diferencia entre reportar el incidente y elegir        panfleto.
                                                           poner cargos. Puede ser que usted elija no poner          10. Confíe en sus instintos. Esté consciente de
                                                           cargos inmediatamente, pero usted siempre podrá                situaciones que lo hacen sentirse incómodo. Si
                                                           decidir hacerlo luego. Si se formulan cargos                   no se siente bien o seguro, apártese de la
                                                           criminales, se presentarán para un posible                     situación o busque asistencia. Si teme por su
                                                           enjuiciamiento. Es importante que usted discuta                seguridad, repórte sus preocupaciones a un
                                                           cualquier preocupación que tenga con el fiscal (o su           empleado.
                                                           abogado) o un defensor de víctimas.
                                                                                                                                                       Ya Basta
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 176 of 456 Page ID
                                        #:3663


2.12 Special Management                                        administrative segregation section, for detainees
                                                               segregated from the general population for
Units                                                          administrative reasons, from the disciplinary
                                                               segregation section, for detainees segregated from
                                                               the general population for disciplinary reasons.
I. Purpose and Scope
                                                           2. Detainees housed in the general population, staff,
This detention standard protects detainees, staff,            contractors, volunteers and the local community
contractors, volunteers and the community from                shall be protected from harm by the segregation
harm by segregating certain detainees from the                of certain detainees in an SMU.
general population in Special Management Units
with an Administrative Segregation section for             3. Any detainee who represents an immediate,
detainees segregated for administrative reasons and a         significant threat to safety, security or good order
Disciplinary Segregation section for detainees                shall be immediately controlled by staff and, if
segregated for disciplinary reasons.                          cause exists and supervisory approval granted,
                                                              placed in administrative segregation. ICE and the
This detention standard applies to the following              detainee shall be immediately provided a copy of
types of facilities housing ICE/ERO detainees:                the administrative segregation order describing
    •   Service Processing Centers (SPCs);                    the reasons for the detainee’s placement in the
                                                              SMU.
    •   Contract Detention Facilities (CDFs); and
                                                           4. Administrative segregation may also be available
    •   State or local government facilities used by          to detainees for the purpose of providing
        ERO through Intergovernmental Service                 “protective custody.” A detainee shall be placed
        Agreements (IGSAs) to hold detainees for              in “protective custody” status in administrative
        more than 72 hours.                                   segregation only when there is documentation
Procedures in italics are specifically required for           and supervisory approval that it is necessary to
SPCs, CDFs, and Dedicated IGSA facilities. Non-               protect a detainee from harm and that no
dedicated IGSA facilities must conform to these               reasonable alternatives are available.
procedures or adopt, adapt or establish alternatives,      5. A detainee shall be placed in disciplinary
provided they meet or exceed the intent represented           segregation only after a finding by a disciplinary
by these procedures.                                          hearing panel that the detainee is guilty of a
                                                              prohibited act or rule violation classified at a
For all types of facilities, procedures that appear in
                                                              “greatest,” “high” or “high-moderate” level, as
italics with a marked (**) on the page indicate
                                                              defined in “Appendix 3.1.A: Offense Categories,”
optimum levels of compliance for this standard.
                                                              found in “3.1 Disciplinary System.”
Various terms used in this standard may be defined
in standard “7.5 Definitions.”                             6. Disciplinary segregation shall only be ordered
                                                              when alternative dispositions may inadequately
II. Expected Outcomes                                         regulate the detainee’s behavior.

The expected outcomes of this detention standard           7. Health care personnel shall be immediately
are as follows (specific requirements are defined in          informed when a detainee is admitted to an SMU
“V. Expected Practices”).                                     and shall conduct an assessment and review of the
                                                              detainees medical and mental health status and
1. The facility shall have a Special Management Unit          care needs. Health care personnel shall at a
   (SMU) with provisions for separating the                   minimum conduct a daily assessment of detainees

2.12 | Special Management Units                          171                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 177 of 456 Page ID
                                        #:3664


   in an SMU. Where reason for concern exists, a              14. Each detainee in an SMU shall be offered
   qualified medical, or mental health professional               individual recreation or appropriate group
   shall conduct a complete evaluation.                           recreation time, unless documented security,
                                                                  safety, or medical considerations dictate
8. Detainees with serious mental illness may not be
                                                                  otherwise.
   automatically placed in an SMU on the basis of
   such mental illness. Every effort shall be made to         15. Detainees in SMU shall be able to write, send and
   place detainees with serious mental illness in a               receive mail and correspondence as they would
   setting in or outside of the facility in which                 otherwise be able to do while detained within
   appropriate treatment can be provided, rather                  the general population.
   than an SMU, if separation from the general                16. Detainees in SMU shall be provided opportunities
   population is necessary.                                       for general visitation, including legal visitation,
9. The status of detainees in SMUs shall be reviewed              unless there are substantial, documented reasons
   by supervisory staff in accordance with required               for withholding those privileges.
   time schedules, and the results of those reviews           17. Detainees in SMU shall have access to personal
   shall be documented.                                           legal materials, law library materials and legal
10. A detainee shall remain in disciplinary                       visits, in accordance with provisions in the
    segregation for no more than 30 days per                      PBNDS.
    incident, except in extraordinary circumstances,          18. Detainees in SMU shall have access to telephones,
    such as incidents involving violations of offenses            in accordance with provisions in the PBNDS.
    100 through 109 listed in the “Greatest” offense
    category in Appendix 3.1.A, and his/her status            19. Detainees in SMU shall have access to programs
    shall be reviewed by the facility administrator               and services such as commissary, library,
    after the first 30 days and each 30 days                      religious guidance and recreation, in accordance
    thereafter, to determine whether continued                    with provisions in the PBNDS.
    detention in disciplinary segregation is                  20. Detailed records shall be maintained on the
    warranted.                                                    circumstances related to a detainee’s confinement
11. Detainees in SMU shall be afforded basic living               to the SMU, through required permanent SMU
    conditions that approximate those provided to                 logs and individual detainee records.
    the general population, consistent with the safety        21. The facility shall provide communication
    and security considerations that are inherent in              assistance to detainees with disabilities and
    more controlled housing, and in consideration of              detainees who are limited in their English
    the purpose for which each detainee is                        proficiency (LEP). The facility will provide
    segregated.                                                   detainees with disabilities with effective
12. In general, when a detainee in an SMU is deprived             communication, which may include the
    of any usually authorized items or activity, a report         provision of auxiliary aids, such as readers,
    of the action shall be forwarded to the facility              materials in Braille, audio recordings, telephone
    administrator for notice and review.                          handset amplifiers, telephones compatible with
                                                                  hearing aids, telecommunications devices for
13. Detainees in SMU shall have regular access to                 deaf persons (TTYs), interpreters, and note-
    supervisory, management, program and health                   takers, as needed. The facility will also provide
    care staff.                                                   detainees who are LEP with language assistance,


2.12 | Special Management Units                             172                                       PBNDS 2011
                                                                                             (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 178 of 456 Page ID
                                          #:3665


      including bilingual staff or professional                   •   “5.6 Telephone Access”;
      interpretation and translation services, to provide
                                                                  •   “5.7 Visitation”; and
      them with meaningful access to its programs and
      activities.                                                 •   “6.3 Law Libraries and Legal Material.”
      All written materials provided to detainees shall       “Standards to Prevent, Detect, and Respond to Sexual
      generally be translated into Spanish. Where             Abuse and Assault in Confinement Facilities,” 79
      practicable, provisions for written translation         Fed. Reg. 13100 (Mar. 7, 2014).
      shall be made for other significant segments of
      the population with limited English proficiency.        V. Expected Practices
      Oral interpretation or assistance shall be provided     A. Placement in Administrative
      to any detainee who speaks another language in          Segregation
      which written material has not been translated or
      who is illiterate.                                      Administrative Segregation status is a nonpunitive
                                                              status in which restricted conditions of confinement
III. Standards Affected                                       are required only to ensure the safety of detainees or
                                                              others, the protection of property, or the security or
This detention standard replaces “Special                     good order of the facility. For matters of safety and
Management Unit (Administrative Segregation)” and             security, staff may have to take immediate action to
“Special Management Unit (Disciplinary                        control a detainee, including placement in
Segregation),” both dated 12/2/2008.                          administrative segregation.
IV. References                                                Detainees in administrative segregation shall not be
                                                              commingled with detainees in disciplinary
American Correctional Association, Performance-
                                                              segregation.
based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-2A-44 through 2A­             Each facility shall develop and follow written
66.                                                           procedures, consistent with this standard, governing
                                                              the management of its administrative segregation
ICE/ERO Performance-based National Detention
                                                              unit. These procedures should be developed in
Standards 2011:
                                                              consultation with the Field Office Director having
 •     “2.4 Facility Security and Control”;                   jurisdiction for the facility. These procedures must
                                                              document detailed reasons for placement of an
 •     “2.6 Hold Rooms in Detention Facilities”;
                                                              individual in administrative segregation. Detainees
 •     “2.10 Searches of Detainees”;                          and the Field Office Director (or his designee) must
       “2.13 Staff-Detainee Communication”;                   be provided a copy of the administrative segregation
 •
                                                              order.
 •     “3.1 Disciplinary System”;
                                                              Prior to the detainee’s placement in administrative
 •     “4.5 Personal Hygiene”;                                segregation, the facility administrator or designee
       “4.6 Significant Self-harm and Suicide                 shall review the case to determine whether
 •
       Prevention and Intervention”;                          administrative segregation is in fact warranted. The
                                                              facility administrator may delegate to a supervisor
 •     “5.1 Correspondence and Other Mail”;                   the authority to place a detainee in administrative
 •     “5.4 Recreation”;                                      segregation.


2.12 | Special Management Units                             173                                        PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 179 of 456 Page ID
                                        #:3666


1. Reasons for Placement in Administrative                         administrative segregation.
   Segregation
                                                                   1) As a general matter, a detainee should not be
A detainee may be placed in administrative                            placed directly in administrative segregation as
segregation when the detainee’s continued presence                    a security threat on the basis of the detainee’s
in the general population poses a threat to life,                     misconduct at that detention facility, in the
property, self, staff, or other detainees; for the secure             absence of any disciplinary proceedings.
and orderly operation of the facility; for medical                    Instead, the facility should address the
reasons; or under other circumstances as set forth                    misconduct through the facility’s disciplinary
below. Some examples of incidents warranting a                        processes, and may place the detainee in pre­
detainee’s assignment to administrative segregation                   disciplinary hearing detention pending the
include, but are not limited to, the following.                       outcome of the disciplinary proceedings.
a. A detainee is awaiting an investigation or a                    2) Continued placement in segregation based on
   hearing for a violation of facility rules. Pre­                    prior behavior should be reviewed at the
   disciplinary hearing detention shall be ordered                    required intervals, taking into account the
   only as necessary to protect the security and                      detainee’s behavior while in segregation. The
   orderly operation of the facility.                                 facility shall continue to consider, in
                                                                      coordination with the Field Office Director
   1) Pre-disciplinary hearing detention is not to be
                                                                      where necessary, whether there are more
      used as a punitive measure.
                                                                      appropriate alternatives to segregation, such as
   2) A detainee who demonstrates good behavior                       medium- to maximum-security general
      during pre-disciplinary hearing detention                       population housing units either within the
      should be considered for release to the general                 facility or elsewhere.
      population while awaiting his or her
                                                                   3) Copies of records supporting this action shall
      disciplinary hearing.
                                                                      be attached to the administrative segregation
   3) Time served in pre-disciplinary hearing                         order.
      detention shall be deducted from any time
                                                               c. A detainee requires protection. Protective custody
      ordered by the Institution Disciplinary Panel
                                                                  may be initiated at the detainee’s request or by
      (IDP).
                                                                  staff as needed to protect the detainee from harm.
   4) Absent compelling circumstances, such as a                  Each facility shall develop procedures to consider
      pending criminal investigation, a detainee                  continued placement in protective custody as well
      should not remain in pre-disciplinary hearing               as provisions for release from protective custody
      detention for a longer period of time than the              when appropriate. Frequently, the types of
      maximum term of disciplinary segregation                    detainees who require this type of treatment
      permitted for the most serious offense                      include, but are not limited to:
      charged.
                                                                   1) victims of detainee assaults;
b. A detainee is a threat to the security of the facility.
                                                                   2) detainee informants or witnesses (e.g.,
   The facility administrator may determine that a
                                                                      detainees who provide information to
   detainee’s criminal record, past behavior at other
                                                                      institutional staff or any law enforcement
   institutions, behavior while in ICE/ERO
                                                                      agency concerning improper or criminal
   detention, or other evidence is sufficient to
                                                                      activities by others);
   warrant placement of the detainee in


2.12 | Special Management Units                              174                                       PBNDS 2011
                                                                                              (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 180 of 456 Page ID
                                       #:3667


  3) sexual predators or other detainees charged                  maximum extent possible.
     with a heinous or notorious crime;                     d. A detainee is scheduled for release, removal, or
  4) detainees who have been pressured by other                transfer within 24 hours. Such segregation may
     detainees to participate in sexual activity;              be ordered for security reasons or for the orderly
                                                               operation of the facility.
  5) detainees who refuse to enter the general
     population because of alleged intimidation             e. The IDP may recommend a detainee be placed in
     from other detainees;                                     administrative segregation following disciplinary
                                                               segregation if it determines that releasing the
  6) detainees who refuse to return to the general
                                                               detainee into the general population would pose a
     population, but who do not provide the
                                                               threat to the detainee or security and orderly
     reason for refusal;
                                                               operation of the facility. However, a subsequent
  7) detainees who appear to be in danger of                   placement in administrative segregation requires
     bodily harm;                                              an administrative segregation order justifying the
  8) detainees who seek protection, claiming to be             placement after the completion of the term served
     former law enforcement officers or to have                in disciplinary segregation, with the detainee’s
     held sensitive law enforcement positions,                 behavior while in disciplinary segregation being
     whether or not there is official information to           taken into account.
     verify the claim; or                                   f. A detainee transferred from disciplinary
  9) detainees who request protective custody.                 segregation to administrative segregation shall
                                                               enjoy the same privileges as all other detainees in
     A detainee’s age, disability, sex, sexual                 administrative segregation, provided receipt of
     orientation, gender identity, race, color,                such privileges poses no threat to the safety,
     national origin, or religion may not provide              security, or orderly operation of the facility.
     the sole basis for a decision to place the
     detainee in involuntary segregation. An                g. A medical professional who ordered a detainee
     individualized assessment must be made in                 removed from the general population shall
     each case.                                                complete and sign an administrative segregation
                                                               order (see below), unless the detainee is to stay in
     Use of administrative segregation to protect              the medical department’s isolation ward.
     detainees with special vulnerabilities ,
     including detainees vulnerable to sexual abuse         2. Administrative Segregation Order
     or assault, shall be restricted to those instances     A written order shall be completed and approved by
     where reasonable efforts have been made to             the facility administrator or designee before a
     provide appropriate housing and shall be made          detainee is placed in administrative segregation,
     for the least amount of time practicable, and          except when exigent circumstances make such
     when no other viable housing options exist,            documentation impracticable. In such cases, an order
     and as a last resort.                                  shall be prepared as soon as possible.
     Detainees who have been placed in                      a. Prior to a detainee’s actual placement in
     administrative segregation for protective                 administrative segregation, the facility
     custody shall have access to programs,                    administrator or designee shall complete the
     services, visitation, counsel and other services          administrative segregation order (Form I-885 or
     available to the general population to the                equivalent), detailing the reasons for placing a


2.12 | Special Management Units                           175                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 181 of 456 Page ID
                                        #:3668


   detainee in administrative segregation.                   3. Review of Detainee Status in Administrative
                                                                Segregation
b. In an emergency, the detainee’s placement in
   administrative segregation may precede the                All facilities shall implement written procedures for
   paperwork, which the facility administrator or            the regular review of all detainees held in
   designee shall prepare as soon as possible after the      administrative segregation, consistent with the
   detainee’s placement.                                     procedures specified below.
c. All memoranda, medical reports and other                  a. A supervisor shall conduct a review within 72
   relevant documents shall be attached to the                  hours of the detainee’s placement in
   administrative segregation order.                            administrative segregation to determine whether
                                                                segregation is still warranted.
d. If the segregation is ordered for protective
   custody purposes, the order shall state whether               1) The review shall include an interview with the
   the detainee requested the segregation, and                      detainee.
   whether the detainee requests a hearing                       2) A written record shall be made of the decision
   concerning the segregation.
                                                                    and the justification. The administrative
e. The administrative segregation order shall be                    segregation review (Form I-885) shall be used
   immediately provided to the detainee in a                        for the review.
   language or manner the detainee can understand,               3) If the detainee has been segregated for his/her
   unless delivery would jeopardize the safe, secure,               own protection, but not at the detainee’s
   or orderly operation of the facility.                            request, the signature of the facility
   All written materials provided to detainees shall                administrator or assistant facility administrator
   generally be translated into Spanish. Where                      is required on the Form I-885 to authorize the
   practicable, provisions for written translation shall            alien’s continued detention.
   be made for other significant segments of the
                                                             b. A supervisor shall conduct an identical review
   population with limited English proficiency.                 after the detainee has spent seven days in
   Oral interpretation or assistance shall be provided          administrative segregation, and every week
   to any detainee who speaks another language in               thereafter, for the first 30 days and every 10 days
   which written material has not been translated or            thereafter, at a minimum.
   who is illiterate.                                        c. The review shall include an interview with the
f. A copy of the administrative segregation order               detainee, and a written record shall be made of
   shall also be immediately provided to the Field              the decision and its justification.
   Office Director or his designee.
                                                             d. When the reviewing authority concludes that the
g. The order shall remain on file with the SMU until            detainee should be removed from administrative
   the detainee is returned to the general population.          segregation, he/she shall submit that
                                                                recommendation to the facility administrator (or
h. When the detainee is released from the SMU, the
                                                                designee) for approval.
   releasing officer shall indicate the date and time
   of release on the administrative segregation order.       e. A copy of the decision and justification for each
   The completed order shall then be forwarded to               review shall be given to the detainee unless, in
   the Chief of Security for inclusion in the                   exceptional circumstances, this provision would
   detainee’s detention file.                                   jeopardize the facility’s safety, security, or orderly



2.12 | Special Management Units                            176                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 182 of 456 Page ID
                                        #:3669


   operations. The detainee shall also be given an          order of the IDP, or its equivalent, after a hearing in
   opportunity to appeal a review decision to the           which the detainee has been found to have
   facility administrator.                                  committed a prohibited act and only when alternative
                                                            dispositions may inadequately regulate the detainee’s
f. After seven consecutive days in administrative
                                                            behavior.
   segregation, the detainee may exercise the right
   to appeal the conclusions and recommendations            1. Duration
   of any review conducted to the facility                  The maximum sanction is 30 days in disciplinary
   administrator. The detainee may use any standard         segregation per incident, except in extraordinary
   form of written communication, for example, a            circumstances, such as incidents involving violations
   detainee request, to file the appeal.                    of offense 100 through 109 listed in the “Greatest”
g. If a detainee has been in administrative                 offense category in Appendix 3.1.A. After the first 30
   segregation for more than 30 days and objects to         days, and each 30 days thereafter, the facility
   that status, the facility administrator shall review     administrator shall send a written justification for the
   the case to determine whether that status should         continued segregation to the Field Office Director.
   continue. This review shall take into account the        2. Disciplinary Segregation Order
   detainee’s views and shall result in a written
   record of the decision and its justification. A          A written order shall be completed and signed by the
   similar review shall take place each 30 days             chair of the IDP (or disciplinary hearing officer)
   thereafter.                                              before a detainee is placed into disciplinary
                                                            segregation.
   A multi-disciplinary committee of facility staff,
   including facility leadership, medical and mental        a. Prior to a detainee’s actual placement in
   health professionals, and security staff, shall meet        disciplinary segregation, the IDP chairman shall
   weekly to review all detainees currently housed in          complete the disciplinary segregation order
   the facility’s SMU. During the meeting, the                 (Form I-883 or equivalent), detailing the reasons
   committee shall review each detainee individually           for placing a detainee in disciplinary segregation.
   to ensure all staff are aware of the detainee’s             All relevant documentation must be attached to
   status, current behavior, and physical and mental           the order.
   health, and to consider whether any change in            b. The completed disciplinary segregation order
   status is appropriate. Upon the request of the              shall be immediately provided to the detainee in a
   Field Office Director, the facility administrator           language or manner the detainee can understand,
   shall permit ICE/ERO personnel to participate in            unless delivery would jeopardize the safe, secure,
   the weekly meetings, either in person or by                 or orderly operation of the facility.
   teleconference.
                                                                All written materials provided to detainees shall
B. Placement in Disciplinary Segregation                        generally be translated into Spanish. Where
                                                                practicable, provisions for written translation shall
To provide detainees in the general population a safe
                                                                be made for other significant segments of the
and orderly living environment, facility authorities
                                                                population with limited English proficiency.
may discipline anyone whose behavior does not
comply with facility rules and regulations. Such                Oral interpretation or assistance shall be provided
discipline may involve temporary confinement in the             to any detainee who speaks another language in
SMU, apart from the general population. A detainee              which written material has not been translated or
may be placed in disciplinary segregation only by               who is illiterate.


2.12 | Special Management Units                           177                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 183 of 456 Page ID
                                        #:3670


   The order shall remain on file with the SMU until              4) All review documents shall be placed in the
   the detainee is returned to the general population.               detainee’s detention file.
c. When the detainee is released from the SMU, the                5) After each formal review, the detainee shall be
   releasing officer shall indicate the date and time                given a written copy of the reviewing officer’s
   of release on the disciplinary segregation order.                 decision and the basis for his/her finding,
   The completed order shall then be forwarded to                    unless such a copy may result in a compromise
   the Chief of Security for inclusion in the                        of institutional security. If a written copy
   detainee’s detention file.                                        cannot be delivered, the detainee shall be
3. Review of Detainee Status in Disciplinary                         advised of the decision orally, and the
   Segregation                                                       detention file shall so note, identifying the
                                                                     reasons why the notice was not provided in
All facilities shall implement written procedures for the            writing.
regular review of all disciplinary segregation cases,
                                                              c. The facility administrator shall review the status
consistent with the following procedures:
                                                                 of a detainee in disciplinary segregation after the
a. A security supervisor, or the equivalent, shall               first 30 days of segregation, and each 30 days
   interview the detainee and review his/her status              thereafter, to determine whether continued
   in disciplinary segregation every seven days to               detention in disciplinary segregation is warranted.
   determine whether the detainee:
                                                              A multi-disciplinary committee of facility staff,
   1) Abides by all rules and regulations; and,               including facility leadership, medical and mental
   2) Is provided showers, meals, recreation and              health professionals, and security staff, shall meet
      other basic living standards, as required by this       weekly to review all detainees currently housed in
      detention standard.                                     the facility’s SMU. During the meeting, the
                                                              committee shall review each detainee individually to
b. The supervisor shall document his/her findings             ensure all staff are aware of the detainee’s status,
   after every review, by completing a disciplinary           current behavior, and physical and mental health,
   segregation review (Form I-887).                           and to consider whether any change in status is
   1) The supervisor may recommend the detainee’s             appropriate. Upon the request of the Field Office
      early release from the SMU upon finding that            Director, the facility administrator shall permit
      time in disciplinary segregation is no longer           ICE/ERO personnel to participate in the weekly
      necessary to regulate the detainee’s behavior.          meetings, either in person or by teleconference.
   2) An early-release recommendation must have               C. Notifying ICE of Segregation
      the facility administrator’s approval before the        Placements and Facilitating ICE Review
      detainee may be returned to the general
      population. In conducting this review, the              1. Extended Segregation Placements
      facility administrator will consider any request        The facility administrator must notify the
      by the detainee to present written evidence or          appropriate Field Office Director in writing
      available witnesses. The review shall take into         whenever an ICE detainee has been held
      account the detainee’s views.                           continuously in segregation for:
   3) The supervisor may shorten, but not extend,                 a. 14 days, or 14 days out of any 21 day period;
      the original sanction.
                                                                  b. 30 days; and



2.12 | Special Management Units                             178                                      PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 184 of 456 Page ID
                                        #:3671


  c. At every 30-day interval thereafter.                   4. Coordination with Field Offices in Reviewing
                                                            Segregation Placements
2. Immediate Notifications
                                                            The facility administrator shall provide all
The facility administrator must notify the
                                                            information and supporting documentation
appropriate Field Office Director in writing as soon
                                                            regarding segregation placements as requested by the
as possible, but no later than 72 hours after the
                                                            Field Office Director. The facility administrator shall
initial placement of an ICE detainee in segregation if:
                                                            also coordinate with the Field Office Director in:
  a. The detainee has been placed in administrative
                                                                a. considering whether a less restrictive housing
     segregation on the basis of a disability,
                                                                   or custodial option is appropriate and
     medical or mental illness, or other special
                                                                   available, including return to the general
     vulnerability, or because the detainee is an
                                                                   population or options to limit isolation while
     alleged victim of a sexual assault, is an
                                                                   housed in the SMU, such as additional out of
     identified suicide risk, or is on a hunger
                                                                   cell time and the ability to participate in
     strike; or
                                                                   group activities; and
   b. A detainee placed in segregation for any
                                                                b. recommending whether transfer may be
      reason has a mental illness, a serious medical
                                                                   appropriate to a hospital or to another facility
      illness, a serious physical disability, or is
                                                                   where the detainee can be housed in the
      pregnant or recently had a miscarriage.
                                                                   general population or in an environment
For the purposes of this standard, detainees with                  better suited to the needs of the detainee,
special vulnerabilities include those:                             such as a facility that has dedicated medical
  a. Who are known to be suffering from mental                     beds in its clinic, a medical observation
     illness or serious medical illness;                           unit, a facility that has a dedicated
                                                                   protective custody unit, or a facility that has
  b. Who have a disability or are elderly, pregnant,               a Special Management Unit with enhanced
     or nursing;                                                   privileges.
  c. Who would be susceptible to sexual abuse or            D. Logs and Records
     assault in the general population;
                                                            1. Permanent SMU Log
  d. Who would be susceptible to harm in the
     general population due in part to their sexual         A permanent log shall be maintained in the SMU to
     orientation or gender identity; or                     record all activities concerning SMU detainees (e.g.,
                                                            meals served, recreational time, visitors, etc.).
  e. Who have been victims – in or out of ICE
     custody – of sexual assault, torture,                  The SMU log shall record the detainee’s name, A-
     trafficking, or abuse.                                 number, housing location, date admitted, reasons
                                                            for admission, status review dates, tentative release
3. Updates to Segregation Status
                                                            date (for detainees in disciplinary segregation), the
The facility administrator must also notify the             authorizing official, and date released. These logs
appropriate Field Office Director in writing                shall also be used by supervisory staff and other
whenever a detainee who has been the subject of a           officials to record their visits to the unit.
prior notification pursuant to this section is              2. Visitors’ Log
subsequently released from segregation.
                                                            A separate log shall be maintained in the SMU of all


2.12 | Special Management Units                           179                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 185 of 456 Page ID
                                        #:3672


persons visiting the unit. This separate record shall        Conditions of confinement are based on the amount
include notation of:                                         of supervision required to control a detainee and to
                                                             safeguard the detainee, other detainees and facility
a. the time and date of the visit, and
                                                             staff.
b. any unusual activity or behavior of an individual
   detainee, with a follow-up memorandum sent
   through the facility administrator to the                 In every instance, any exceptions to these
   detainee’s file.                                          requirements shall be:
3. Special Management Housing Unit Record                    1. made only for the purpose of ensuring detainee
                                                                and facility staff safety and security (i.e., not for
The Special Management Housing Unit Record or
                                                                purposes of punishment);
comparable form shall be prepared immediately
upon the detainee’s placement in the SMU.                    2. approved by a supervisor (or higher official);
a. The special housing unit officer shall immediately        3. on a temporary and situational basis, continued
   record:                                                      only for as long as it is justified by threat to the
                                                                safety or security of the facility, its staff, or
   1) whether the detainee ate, showered, recreated
                                                                detainee population; and
      and took any medication; and
                                                             4. documented in the Permanent SMU Unit log and,
   2) any additional information, such as whether
                                                                under circumstances specified later in this
      the detainee has a medical condition, or has
                                                                detention standard, documented in a memo
      exhibited suicidal/assaultive behavior.
                                                                which shall be placed in the individual detainee’s
   3) the officer that conducts the activity shall print        detention file.
      his/her name and sign the record.
                                                             When a detainee in an SMU is deprived of any usual
b. The facility medical officer shall sign each              authorized items or activity, a report of the action
   individual’s record when he/she visits a detainee         shall be forwarded to the facility administrator for
   in the SMU. The housing officer shall initial the         review. This report shall be made part of the
   record after the medical visits are completed, but        detainee’s detention file.
   no later than the end of the shift.
                                                             Placement in an SMU does not constitute a valid
c. A new form must be created for each week the              basis for the use of restraints while in the SMU or
   detainee is in the SMU. The completed weekly              during movement around the facility. Consistent
   forms shall be retained at the SMU until the              with Standard 2.15, restraints should only be used if
   detainee is released from the SMU.
                                                             necessary as a precaution against escape during
d. Upon a detainee’s release from the SMU, the               transfer, for medical reasons (when directed by the
   releasing officer shall attach that detainee’s entire     medical officer), or to prevent self-injury, injury to
   housing unit record to either the administrative          others, or serious property damage.
   segregation order or disciplinary segregation
   order and forward it to the Chief of Security or          F. Translation/Interpretation Services
   equivalent for inclusion into the detainee’s              Detainees shall be provided translation or
   detention file.                                           interpretation services while in the SMU, to assist
E. Basic Requirements for All Special                        with their understanding of the reason and
                                                             conditions of confinement as well as their rights and
Management Units

2.12 | Special Management Units                            180                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 186 of 456 Page ID
                                        #:3673


responsibilities while in confinement.                          wherever possible on eliminating potential safety
                                                                hazards such as sharp edges and anchoring
G. Special Needs
                                                                devices.
Detainees in the SMU shall be provided appropriate          2. Conditions for close observation in a “dry cell”
accommodations and professional assistance for                 without water are detailed in standard “2.10
disabilities and/or other special needs (e.g., medical,        Searches of Detainees.”
therapeutic, or mental health treatment), on an equal
basis as those in the general population.                   K. Personal Property
H. Control of Contraband and Tools                          Each facility shall issue guidelines in accordance with
                                                            this standard concerning the property detainees may
In accordance with procedures detailed in standard          retain in each type of segregation. Generally,
“2.4 Facility Security and Control,” each facility          detainees in disciplinary segregation shall be subject
administrator is required to establish written policy       to more stringent personal property restrictions and
and procedures to control and secure SMU entrances,         control than those in administrative segregation,
contraband, tools and food carts.                           given the non-punitive nature of administrative
I. Cell Occupancy                                           segregation.

Ordinarily, the number of detainees confined to each        L. Privileges
cell or room may not exceed the capacity for which          Each facility shall issue guidelines in accordance with
it was designed. Under exigent circumstances,               this standard concerning the privileges detainees
before approving any additional cell occupancy on a         may have in each type of segregation.
temporary basis, the facility administrator shall
consult with ICE/ERO Detention Management                   1. Administrative Segregation
Division, who shall consult with DHS/ICE legal              Generally, these detainees shall receive the same
counsel. If a decision is made to approve such              privileges available to detainees in the general
additional cell occupancy, a report of the action shall     population, consistent with any safety and security
be filed with the facility and with the Field Office        considerations for detainees, facility staff and
Director.                                                   security.
J. Cell Condition                                           When space and resources are available, detainees in
                                                            administrative segregation may be provided
Cells and rooms used for purposes of segregation
                                                            opportunities to spend time outside their cells (in
must be well ventilated, adequately lit, appropriately
                                                            addition to the required recreation periods), for such
heated/cooled and maintained in a sanitary
                                                            activities as socializing, watching TV and playing
condition at all times in accordance with the
                                                            board games, and may be assigned to work details
standards for general population, consistent with
                                                            (e.g., as orderlies in the SMU).
safety and security.
                                                            2. Disciplinary Segregation
1. All SMU cells must be equipped with beds that
   are securely fastened to the cell floor or wall.         Generally, these detainees shall have fewer privileges
   SMU cells must also be conducive to maintaining          than other detainees in either the general population
   a safe and secure environment for all detainees,         or in administrative segregation. More specifically,
   with particular emphasis on allowing for full            they are subject to more stringent personal property
   visibility and appropriate observation by staff and      control including, but not limited to, limitations on



2.12 | Special Management Units                           181                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 187 of 456 Page ID
                                        #:3674


their reading material and television viewing (which            1. Identifying signs of mental health
may be completely terminated), and restricted                      decompensation;
commissary or vending machine purchases.                        2. Techniques for more appropriate interactions
M. Close Supervision                                               with mentally ill detainees;

Detainees in SMU shall be personally observed and               3. The impact of isolation; and
logged at least every 30 minutes on an irregular                4. De-escalation techniques.
schedule. For cases that warrant increased
observation, the SMU personnel shall personally             P. Health Care
observe detainees accordingly. (See also standard           Detainees must be evaluated by a medical professional
“4.6 Significant Self-harm and Suicide Prevention           prior to placement in an SMU (or when that is
and Intervention” and the “Dry Cells” section in            infeasible, as soon as possible and no later than within
standard “2.10 Searches of Detainees.”)                     24 hours of placement). The assessment should
N. Supervisory and Staff Visits                             include a review of whether the detainee has been
                                                            previously diagnosed as having a mental illness.
In addition to the direct supervision performed by
                                                            Health care personnel shall conduct face-to-face
unit staff:
                                                            medical assessments at least once daily for detainees
1. The shift supervisor shall see each segregated           in an SMU. Where reason for concern exists,
   detainee daily, including on weekends and                assessments shall be followed up with a complete
   holidays.                                                evaluation by a qualified medical or mental health
2. The facility administrator (or designee) shall visit     professional, and indicated treatment.
   each SMU daily.                                          Medical visits shall be recorded on the SMU housing
3. Program staff may visit a detainee upon his/her          record or comparable form, and any action taken
   request.                                                 shall be documented in a separate logbook. The
                                                            facility shall provide out-of-cell, confidential
The facility administrator may require other staff to       psychological assessments and visits for detainees
visit each detainee daily.                                  whenever possible, to ensure patient privacy and to
O. Specialized Training                                     eliminate barriers to treatment.

Assignments of dedicated and specially trained              Mental health staff shall conduct a face-to-face
security staff to SMUs permit staff to have both an         psychological review of all detainees in an SMU at
improved understanding of the nature of the                 least once every 30 days.
population and a greater familiarity with particular        Detainees with a medical or mental illness, or
detainees. Interactions with security staff may be the      identified as being a suicide risk or on a hunger
primary human contact regularly afforded to                 strike shall be removed from segregation if IHSC or
detainees, and positive communications with                 facility medical staff determine that the segregation
security staff can reduce violence and are also             placement has resulted in deterioration of the
important to the well-being of segregated detainees.        detainee's medical or mental health, and an
Adequate training and supervision can ensure that all       appropriate alternative is available.
staff assigned to SMUs live up to this principle.
                                                            1. Detainees with Serious Mental Illnesses
Security staff assigned to SMU shall receive
                                                            Detainees with a serious mental illness, disorder or
specialized training in relevant topics, such as:


2.12 | Special Management Units                           182                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 188 of 456 Page ID
                                        #:3675


condition (SMI), as defined in Standard 4.3 “Medical        pregnancy may be placed in an SMU as a response to
Care”, may not be automatically placed in an SMU            behavior that poses a serious and immediate risk of
on the basis of such mental illness. Every effort shall     physical harm, or if the detainee has requested to be
be made to place detainees with an SMI in a setting         placed in protective custody administrative
in or outside of the facility in which appropriate          segregation and there are no more appropriate
treatment can be provided, rather than an SMU, if           alternatives available. Even in such cases, this
separation from the general population is necessary.        decision must be approved by a representative of the
                                                            detention facility administration, in consultation
The facility shall coordinate with the Field Office
                                                            with a medical professional, and must be reviewed
Director in seeking alternatives to SMU housing for
                                                            every 48 hours.
detainees with an SMI, potentially including transfer
to a hospital or to another facility.                       Q. Meals
For any detainee with an SMI placed in restrictive          Detainees in SMU shall be provided three
housing:                                                    nutritionally adequate meals per day, according to
   1. Mental health staff shall conduct a mental            the general population meal schedule and ordinarily
      health consultation within 72 hours of the            from the same menu. Deviation from meals served
      detainee’s placement in restrictive housing;          to the general population must be documented,
                                                            including an explanation as to why SMU did not
   2. A multi-disciplinary committee of facility
                                                            receive the same meal.
      staff, including facility leadership, medical
      and mental health professionals, and security         R. Clothing and Personal Hygiene
      staff, shall meet weekly to review the
                                                            In accordance with standard “4.5 Personal Hygiene,”
      detainee’s placement in restrictive housing;
                                                            detainees in SMU may shave and shower at least
   3. At least weekly, a mental health provider shall       three times weekly and receive other basic services
      conduct face-to-face clinical contact with the        such as laundry, hair care, barbering, clothing,
      detainee, to monitor the detainee’s mental            bedding and linen equivalent to general population
      health status, identify signs of deterioration,       detainees and consistent with safety and security of
      and recommend additional treatment as                 the facility.
      appropriate.
                                                            1. As needed, staff shall provide toilet tissue, a wash
The facility shall seek to develop enhanced                    basin, tooth brush and shaving utensils, and may
opportunities for in-cell and out-of-cell therapeutic          issue retrievable kits of toilet articles.
activities and additional unstructured out-of-cell time
                                                            2. A detainee may be denied such items as clothing,
for detainees with an SMI, to the extent such
                                                               mattress, bedding, linens, or pillow for medical
activities can be conducted while ensuring the safety
                                                               or mental health reasons if his/her possession of
of the detainee, staff, and other detainees.
                                                               such items raises concerns for detainee safety
2. Pregnant Detainees                                          and/or facility security.
Women who are pregnant, who are post-partum,                    a. All denials of such items shall be documented.
who recently had a miscarriage, or who recently had
                                                                b. If a detainee is so disturbed that he/ she is
a terminated pregnancy should as a general matter
                                                                   likely to destroy clothing or bedding, or create
not be placed in an SMU. In very rare situations, a
                                                                   a disturbance by risking harm to self or others,
woman who is pregnant, is postpartum, recently had
                                                                   the medical department shall be notified
a miscarriage, or recently had a terminated


2.12 | Special Management Units                           183                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 189 of 456 Page ID
                                        #:3676


      immediately and a regimen of treatment and                 shall be filed with the facility administrator and
      control shall be instituted by the medical staff,          ICE/ERO, and made part of the detainee’s file.
      as necessary.                                          4. Detainees in protective custody, and violent and
   c. Extreme detainee behavior, such as destroying             disruptive detainees, shall not use the visitation
      clothing or bedding or harmful behavior to                room during normal visitation hours. In cases in
      self or others, must be documented, made part             which a visit would present an unreasonable
      of the detainee’s file with the facility, and             security risk, visits may be disallowed for a
      reported to the Field Office Director to                  particular detainee.
      implement necessary efforts to protect and
                                                             U. Legal Visits
      care for the detainee.
                                                             In accordance with standard “5.7 Visitation,”
S. Correspondence
                                                             detainees in SMU may not be denied legal visitation.
In accordance with standard “5.1 Correspondence              However, the facility administrator or designee may
and Other Mail,” detainees in an SMU may write,              implement whatever security precautions are
send and receive letters and other correspondence, in        necessary to protect the detainee and visitors and
a manner similar to those housed in the facility’s           maintain good order. In such cases, staff shall advise
general population.                                          legal service providers and assistants of any security
                                                             concerns as soon as possible.
T. Visitation
                                                             V. Religious Guidance
In accordance with standard “5.7 Visitation,” while
in an SMU, a detainee ordinarily retains visiting            In accordance with standard “5.5 Religious
privileges.                                                  Practices,” detainees in an SMU shall be permitted to
                                                             participate in religious practices, consistent with the
Segregated detainees may ordinarily use the visiting
                                                             safety, security, and orderly operation of the facility.
room during normal visiting hours. However, the
facility may restrict or disallow visits for a detainee      Detainees in an SMU shall be allowed visits by
who violates visitation rules or whose behavior              members of the clergy or other religious service
otherwise indicates the detainee would be a threat to        providers, upon request, unless the supervisor
the security or the good order of the visiting room.         determines that such a visit presents a safety or
                                                             security risk or would interfere with the orderly
1. Visitation may be restricted or disallowed when a
                                                             operation of the facility. Violent or uncooperative
   detainee in administrative segregation is charged
                                                             detainees may be temporarily denied access to
   with, or has been found to have committed a
                                                             religious guidance. Staff shall advise the religious
   prohibited act related to visiting privileges, or has
                                                             service provider of the detainee’s present state of
   otherwise acted in a way that would reasonably
                                                             behavior before he/she agrees to visit the detainee.
   indicate that he/she would be a threat to the
   orderliness or security of the visiting room.             Each facility shall develop procedures to allow
2. Under no circumstances may detainees participate          detainees to retain religious items within their
                                                             possession (e.g., religious wearing apparel, religious
   in visitation while in restraints. If the detainee’s
                                                             headwear, prayer rugs, beads, prayer rocks,
   behavior warrants restraints, the visit may not be
                                                             medallions) consistent with good security practices.
   granted under general population visiting
                                                             (See also standard “5.5 Religious Practices”).
   conditions.
3. Where visits are restricted or disallowed, a report       W. Reading Materials (Non-Legal)


2.12 | Special Management Units                            184                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 190 of 456 Page ID
                                        #:3677


Detainees in SMU shall have access to reading               2. Detainees segregated for protection must be
materials, including religious materials, in English,          provided access to legal materials. Such detainees
Spanish, and other languages frequently encountered            may be required to use the law library separately
in the facility population. The Recreation Specialist          or, if that is not feasible, legal materials must be
shall offer each detainee soft-bound, reading                  brought to them, upon request.
materials of this type on a rotating basis.                 3. Denial of access to the law library must be:
X. Legal Materials                                              a. supported by compelling security concerns;
Detainees in SMU shall have access to legal materials           b. for the shortest period required for security;
in accordance with standard “6.3 Law Libraries and                 and
Legal Material.”
                                                                c. fully documented in the SMU housing
Detainees may retain all personal legal material upon              logbook.
admittance to an SMU, provided such material does
                                                            The facility administrator shall notify ICE/ERO every
not create a safety, security, or sanitation hazard.
                                                            time access is denied, with documentation placed in
Detainees with a large amount of personal legal             the detention file.
material may be required to place a portion with
                                                            In accordance with standard “6.4 Legal Rights Group
their stored personal property, with access permitted
                                                            Presentations,” facility staff and/or ICE/ERO shall
during scheduled hours. Requests for access to such
                                                            notify detainees in segregation in advance of legal
legal material shall be accommodated as soon as
                                                            rights group presentations and provide these
possible, but in no case more than 24 hours after
                                                            detainees an opportunity to attend. Group legal
receipt of the initial detainee request to retrieve
                                                            rights presentations shall be open to all detainees,
documents, except in the event of documented
                                                            including detainees in SMUs, except when a
security reasons.
                                                            particular detainee’s attendance may pose a security
Y. Law Library and Legal Rights Group                       risk. If a detainee in segregation cannot attend for
Presentations Access                                        this reason, designated facility staff shall make
                                                            alternative arrangements to offer a separate
In accordance with standard “6.3 Law Libraries and          presentation and individual consultation to the
Legal Material,” detainees housed in administrative         detainee, if the detainee or the presenter so requests.
segregation or disciplinary segregation units shall
have the same law library access as the general             Z. Recreation
population, unless compelling security concerns             Recreation for detainees housed in the SMU shall be
require limitations.                                        separate from the general population.
1. Facilities may supervise the library use of a            Facilities are encouraged to maximize opportunities
   detainee housed in an SMU as warranted by the            for group participation during recreation and other
   individual’s behavior. Violent or uncooperative          activities, consistent with safety and security
   detainees may be temporarily denied access to the        considerations. Recreation for certain individuals
   law library if necessary to maintain security, until     shall occur separate from all other detainees when
   such time as their behavior warrants resumed             necessary or advisable to prevent assaults and to
   access. In some circumstances, legal material may        reduce management problems. In accordance with
   be brought to individuals in disciplinary                standard “5.4 Recreation”:
   segregation.
                                                            1. Each detainee in the SMU shall receive (or be


2.12 | Special Management Units                           185                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 191 of 456 Page ID
                                        #:3678


   offered) access to exercise opportunities and                   documentation from the SMU staff for the
   equipment outside the living area and outdoors,                 facility administrator. When a detainee in an
   unless documented security, safety or medical                   SMU is deprived of recreation (or any usual
   considerations dictate otherwise.                               authorized items or activity), a written report
                                                                   of the action shall be forwarded to the facility
2. Detainees in the SMU for administrative reasons
                                                                   administrator. Denial of recreation must be
   shall be offered at least one hour of recreation per
                                                                   evaluated daily by a shift supervisor.
   day, outside their cells and scheduled at a
   reasonable time, at least seven days per week.               b. A detainee in disciplinary segregation may
   Detainees in the SMU for disciplinary reasons                   temporarily lose recreation privileges upon a
   shall be offered at least one hour of recreation per            disciplinary panel’s written determination that
   day, outside their cells and scheduled at a                     he/she poses an unreasonable risk to the
   reasonable time, at least five days per week.                   facility, himself/herself, or others.
   **Detainees in the SMU for administrative reasons            c. When recreation privileges are suspended, the
   shall be offered at least two hours of exercise per             disciplinary panel or facility administrator shall
   day, seven days a week, unless documented                       provide the detainee written notification,
   security, safety or medical considerations dictate              including the reason(s) for the suspension, any
   otherwise.                                                      conditions that must be met before restoration
                                                                   of privileges, and the duration of the
   **Detainees in the SMU for disciplinary reasons
                                                                   suspension provided the requisite conditions
   shall be offered at least one hour of exercise per
                                                                   are met for its restoration.
   day, seven days a week, unless documented
   security, safety or medical considerations dictate           d. The denial of recreation privileges shall be
   otherwise.                                                      included as part of the regular reviews
                                                                   required for all detainees in SMU status. In
3. Where cover is not provided to mitigate inclement
                                                                   accordance with SMU procedures, and using
   weather, detainees shall be provided weather-
                                                                   the forms required by this standard, the
   appropriate equipment and attire
                                                                   reviewer(s) shall state, in writing, whether the
4. The recreation privilege shall be denied or                     detainee continues to pose a threat to self,
   suspended only if the detainee’s recreational                   others, or facility security and, if so, why.
   activity may unreasonably endanger safety or
                                                                e. Denial of recreation privileges for more than
   security:
                                                                   seven days requires the concurrence of the
   a. A detainee may be denied recreation privileges               facility administrator and a health care
      only with the facility administrator’s written               professional. It is expected that such denials
      authorization, documenting why the detainee                  shall rarely occur, and only in extreme
      poses an unreasonable risk even when                         circumstances.
      recreating alone. However, when necessary to
                                                                f. The facility shall notify the Field Office
      control an immediate situation for reasons of
                                                                   Director in writing when a detainee is denied
      safety and security, SMU staff may deny an
                                                                   recreation privileges in excess of seven days.
      instance of recreation, upon verbal approval
      from the shift supervisor, and shall document         AA. Other Programs and Activities
      the reasons in the unit logbook(s). The
      supervisor may also require additional written        The facility should seek ways to increase the
                                                            minimum amount of time that detainees in the SMU


2.12 | Special Management Units                           186                                         PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 192 of 456 Page ID
                                        #:3679


spend outside their cells, and to offer enhanced in-       reasonably restricted from using or having access to
cell opportunities. In addition to recreation, out-of­     a phone if that access is used for criminal purposes
cell time might include opportunities for education,       or would endanger any person, or if the detainee
clinically appropriate treatment therapies, skill-         damages the equipment provided. In such instances,
building, and social interaction with staff and other      staff must clearly document why such restrictions are
detainees.                                                 necessary to preserve the safety, security and good
                                                           order of the facility. Detainees in disciplinary
BB Telephone Access
                                                           segregation may be restricted, as part of the
As detailed in standard “5.6 Telephone Access,”            disciplinary process, from using telephones to make
detainees in SMU shall have access to telephones in a      general calls. However, even in disciplinary
manner that is consistent with the special safety and      segregation, detainees shall have telephone access for
security requirements of such units. Detainees shall       special purposes.
be permitted to place calls to attorneys, other legal
                                                           CC. Review of policies
representatives, courts, government offices
(including the DHS Office of the Inspector General,        The facility administrator shall establish a standing
DHS Office for Civil Rights and Civil Liberties,           committee, consisting of security, medical, and
ICE/OPR Joint Intake Center, and embassies or              other staff, to regularly evaluate SMU policies and
consulates, according to the facility schedule. Any        practices, and seek to develop safe and effective
denial of telephone access shall be documented.            alternatives to restrictive housing, as well as
                                                           enhanced SMU conditions and programs.
In general, any detainee in an SMU may be




2.12 | Special Management Units                          187                                       PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 193 of 456 Page ID
                                          #:3680



2.13 Staff-Detainee                                           staff.
                                                          2. Facility managerial and supervisory staff and
     Communication                                           ICE/ERO Field Office staff shall directly observe
                                                             facility operations and conditions of confinement.
I. Purpose and Scope
                                                          3. Detainees shall be able to submit written
This detention standard enhances security, safety and        questions, requests, grievances and concerns to
orderly facility operations by encouraging and               ICE/ERO staff and receive timely responses.
requiring informal direct and written contact among
                                                          4. Detainees shall be informed how to directly
staff and detainees, as well as informal supervisory
                                                             contact DHS/OIG.
observation of living and working conditions.
                                                          5. Detainee telephone serviceability shall be
This standard also requires the posting of hotline
                                                             monitored and documented by ICE staff, and any
informational posters from the Department of
                                                             problems shall be reported immediately.
Homeland Security (DHS) Office of the Inspector
General (OIG).                                            6. The facility shall provide communication
                                                             assistance to detainees with disabilities and
This detention standard applies to the following
                                                             detainees who are limited in their English
types of facilities housing ICE/ERO detainees:
                                                             proficiency (LEP). The facility will provide
  •    Service Processing Centers (SPCs);                    detainees with disabilities with effective
                                                             communication, which may include the
  •    Contract Detention Facilities (CDFs); and
                                                             provision of auxiliary aids, such as readers,
  •    State or local government facilities used by          materials in Braille, audio recordings, telephone
       ERO through Intergovernmental Service                 handset amplifiers, telephones compatible with
       Agreements (IGSAs) to hold detainees for more         hearing aids, telecommunications devices for deaf
       than 72 hours.                                        persons (TTYs), interpreters, and note-takers, as
                                                             needed. The facility will also provide detainees
Procedures in italics are specifically required for
                                                             who are LEP with language assistance, including
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                             bilingual staff or professional interpretation and
dedicated IGSA facilities must conform to these
                                                             translation services, to provide them with
procedures or adopt, adapt or establish alternatives,
                                                             meaningful access to its programs and activities.
provided they meet or exceed the intent represented
by these procedures.                                          All written materials provided to detainees shall
                                                              generally be translated into Spanish. Where
Various terms used in this standard may be defined
                                                              practicable, provisions for written translation shall
in standard “7.5 Definitions.”
                                                              be made for other significant segments of the
II. Expected Outcomes                                         population with limited English proficiency.
                                                              Oral interpretation or assistance shall be provided
The expected outcomes of this detention standard
                                                              to any detainee who speaks another language in
are as follows (specific requirements are defined in
                                                              which written material has not been translated or
“V. Expected Practices”).
                                                              who is illiterate.
1. Detainees shall have frequent opportunities for
   informal contact with facility managerial and          III. Standards Affected
   supervisory staff and with ICE/ERO Field Office
                                                          This detention standard replaces the standard on


2.13 | Staff-Detainee Communication                     188                                        PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 194 of 456 Page ID
                                        #:3681


“Staff-Detainee Communication” dated 12/2/2008.             To prepare a written request, a detainee may obtain
                                                            assistance from another detainee, the housing
IV. References                                              officer, or other facility staff and may, if he/she
American Correctional Association, Performance-             chooses, seal the request in an envelope that is
based Standards for Adult Local Detention                   clearly addressed with name, title, and/or office to
Facilities, 4th Edition: 4-ALDF-2A-05, 2A-06, 2A­           which the request is to be forwarded.
12, 5A-03.                                                  Each facility administrator shall:

V. Expected Practices                                           •   Ensure that adequate supplies of detainee
                                                                    requests forms, envelopes and writing
A. Staff and Detainee Contact                                       implements are available.
ICE/ERO detainees shall not be restricted from                  •   Have written procedures to promptly route and
having frequent informal access to and interaction                  deliver detainee requests to the appropriate
with key facility staff members, as well as key                     ICE/ERO officials by authorized personnel (not
ICE/ERO staff, in a language they can understand.                   detainees) without reading, altering, or
ICE/ERO staff members shall announce their                          delaying such requests.
presence when entering a housing unit.
                                                                •   Ensure that the standard operating procedures
The local supplement to the detainee handbook shall                 include provisions to translate detainee
include contact information for the ICE/ERO Field                   requests and staff responses and otherwise
Office and the scheduled hours and days that                        accommodate detainees with special assistance
ICE/ERO staff is available to be contacted by                       needs based on, for example, disability,
detainees at the facility. The same information shall               illiteracy, or limited English proficiency. When
be posted in the living areas (or “pods”) of the                    language services are needed, the facility
facilities. Posted contact information shall be updated             should use bilingual staff or qualified
quarterly or more frequently as necessary to reflect                interpretation and translation services to
changes in ICE/ERO personnel.                                       communicate with limited English proficient
                                                                    detainees. The facility will provide detainees
B. Written Detainee Requests to Staff
                                                                    with disabilities auxiliary aids and services,
Detainees may submit written questions, requests,                   when such aids and services are needed to
grievances or concerns to ICE/ERO staff, using the                  ensure effective communication with a
detainee request form, a local IGSA form, or a sheet                detainee with a disability.
of paper.
                                                                •   The facility shall provide a secure drop-box for
Facilities must also allow any ICE/ERO detainee                     ICE detainees to correspond directly with ICE
dissatisfied with the facility’s response to file a                 management. Only ICE personnel shall have
grievance appeal and communicate directly with                      access to the drop-box.
ICE/ERO.
                                                            1. Response Times
Such informal written requests are not intended as a
                                                            a. In Facilities with ICE/ERO Onsite Presence
substitute for the more formal process specified in
                                                               The ICE/ERO staff member receiving the request
standard “6.2 Grievance System.” However,
                                                               shall normally respond in person or in writing as
informal written requests may be used to resolve
                                                               soon as possible and practicable, but no later than
informal grievances, as described in that standard.
                                                               within three (3) business days of receipt.


2.13 | Staff-Detainee Communication                       189                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 195 of 456 Page ID
                                        #:3682


b. In Facilities without ICE/ERO Onsite Presence           well as the availability of assistance to prepare such
   Each detainee request shall be forwarded to the         requests.
   ICE/ERO office of jurisdiction within two
                                                           C. Monitoring Detainee Telephone
   business days and answered as soon as
   practicable, in person or in writing, but no later         Services
   than within three business days of receipt. All         Field Office Directors shall ensure that all phones for
   dates shall be documented.                              detainee use are tested at least weekly in accordance
2. Record Keeping and File Maintenance                     with standard “5.6 Telephone Access.”
All requests shall be recorded in a logbook (or            Staff shall report any telephone serviceability
electronic logbook) specifically designed for that         problem within 24 hours to the appropriate ICE
purpose. At a minimum, the log shall record:               point of contact.
a. date of receipt;                                        Staff shall document each serviceability test on a
                                                           form that has been provided by ERO, and each Field
b. detainee’s name;
                                                           Office shall maintain those forms, organized by
c. detainee’s A-number;                                    month, for three years.
d. detainee’s nationality;                                 D. OIG Hotline Informational Posters
e. name of the staff member who logged the                 DHS/OIG periodically revises a “DHS OIG Hotline”
   request;                                                poster which is to be posted in facilities that house
f. date that the request, with staff response and          ICE/ERO detainees.
   action, was returned to the detainee;                   1. The chief of the Detention Standards Compliance
g. any other pertinent site-specific information,             Unit in the ERO headquarters Detention
   including detention condition complaints;                  Management Division is designated as the contact
                                                              point for coordination with OIG and is
h. specific reasons why the detainee’s request is
                                                              responsible for distribution of hotline posters to
   urgent and requires a faster response; and
                                                              Field Office Directors.
i. the date the request was forwarded to ICE/ERO
                                                           2. Field Office Directors shall distribute sufficient
   and the date it was returned shall also be
                                                              numbers of the posters to all facilities that house
   recorded.
                                                              ICE/ERO detainees. Each Field Office shall
A copy of each completed detainee request shall be            maintain a master copy from which additional
filed in the detainee’s detention file and be retained        copies may be duplicated as needed.
there for three years at minimum. Copies of
                                                           3. The facility administrator shall ensure that posters
confidential requests shall be maintained in the A-
                                                              are mounted in every housing unit and in
file.
                                                              appropriate common areas (e.g., recreation areas,
3. Detainee Handbook                                          dining areas, processing areas).
As required by standard “6.1 Detainee Handbook,”           4. During staff-detainee communication visits,
each facility’s handbook (or supplement) shall advise         ICE/ERO staff shall verify the presence of posters
detainees in a language or manner that they                   at designated locations and shall ensure that any
understand of the procedures to submit written                missing or destroyed posters are replaced as soon
questions, requests, or concerns to ICE/ERO staff, as         as possible.



2.13 | Staff-Detainee Communication                      190                                        PBNDS 2011
                                                                                          (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 196 of 456 Page ID
                                       #:3683




2.14 | Tool Control                       191                                PBNDS 2011
                                                                    (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 197 of 456 Page ID
                                          #:3684



2.14 Tool Control                                                   operation of the facility.

                                                             III. Standards Affected
I. Purpose and Scope
                                                             This detention standard replaces “Tool Control”
This detention standard protects detainees, staff,           dated 12/2/2008.
contractors and volunteers from harm and
contributes to orderly facility operations by                IV. References
maintaining control of tools, culinary utensils and
medical and dental instruments, equipment and                American Correctional Association, Performance-
supplies.                                                    based Standards for Adult Local Detention
                                                             Facilities, 4th Edition: 4-ALDF-2D-02, 2D-03.
This detention standard applies to the following
types of facilities housing ICE/ERO detainees:               V. Expected Practices
  •    Service Processing Centers (SPCs);                    A. Control, Care and Accountability for
  •    Contract Detention Facilities (CDFs); and                Tools
  •    State or local government facilities used by              1. Prevents their use in escape attempts, as
       ERO through Intergovernmental Service                        weapons, and in other ways that can be
       Agreements (IGSAs) to hold detainees for more                hazardous to individual safety or the good order
       than 72 hours.                                               of the facility.
Procedures in italics are specifically required for SPCs         2. Improves the appearance of shop and
and CDFs. IGSA facilities must conform to these                     construction areas.
procedures or adopt, adapt or establish alternatives,            3. Helps ensure that tools are in good repair when
provided they meet or exceed the intent represented                 needed.
by these procedures.
                                                                 4. Reduces costs of tool maintenance and
For all types of facilities, procedures that appear in              inventory.
italics with a marked (**) on the page indicate
optimum levels of compliance for this standard.                  5. Holds detainees accountable for tools that have
                                                                    been assigned to them.
Various terms used in this standard may be defined
in standard “7.5 Definitions.”                               B. Written Policy and Procedures
                                                                Required
II. Expected Outcome
                                                             Each facility administrator shall develop and
The expected outcomes of this detention standard             implement a written tool control system that
are as follows (specific requirements are defined in         establishes the following:
“V. Expected Practices”).
                                                             1. a staff position responsible for:
 1. Tools, maintenance implements, culinary
                                                                   a. developing and implementing tool control
    utensils, medical and dental instruments,
                                                                      procedures, and
    equipment and supplies (particularly syringes,
    needles and other sharps) shall be maintained on               b. establishing an inspection system to ensure
    an inventory, and continually controlled and                      accountability;
    accounted for to ensure the safe and orderly


2.14 | Tool Control                                        192                                            PBNDS 2011
                                                                                                 (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 198 of 456 Page ID
                                        #:3685


      The facility administrator shall delegate these           serious bodily harm;
      responsibilities to the Chief of Security and         5. power hand tools, with or without cords; and
      shall also assign, in writing, the duties of tool
      control officer to a staff member of the Facility     6. other tools which are generally hazardous to
      Maintenance Department;                                  facility security or personal safety.
2. a tool classification system;                            Examples of restricted tools include:
3. procedures for marking tools so they are readily         1. metal cutting blades;
   identifiable;                                            2. mixing chambers;
4. procedures for storing tools;                            3. bolt cutters;
5. procedures and schedules for regular inventories         4. ramset gun and ammunition (stored in armory
   of tools;                                                   only);
6. procedures for issuing tools to staff and detainee       5. diamond-tipped tools;
   workers;
                                                            6. core drills;
7. procedures governing lost tools;
                                                            7. drills;
8. procedures for surveying and destroying excess,
   broken, or worn-out tools; and
                                                            8. circular saws; and

9. procedures for inspecting and controlling tools
                                                            9. knives and other sharp culinary utensils.
   and equipment brought into the facility                  The facility administrator shall establish a policy
   temporarily (e.g., repair and maintenance                document on facility tool use and storage that
   workers, sports teams.)                                  includes separate, comprehensive, alphabetical lists
                                                            of both restricted and non-restricted tools.
C. Tool Classification
                                                            1. The lists shall indicate which of the listed tools
The facility shall develop and implement a tool                are available on-site, describe them by type, and
classification system.                                         specify tool sizes.
Tools are assigned one of two categories:                   2. The lists shall be kept current by formatting them
1. restricted (class “R”)—dangerous/hazardous                  as attachments to the policy document, and shall
   tools; and                                                  be maintained and updated electronically.
2. non-restricted—non-hazardous tools.                      3. The lists shall be updated and distributed at least
Class “R” tools include:                                       quarterly.

1. tools too dangerous for detainees to handle              Tools included in tool sets and tools sized
   without constant staff supervision;                      sequentially in standard increments may appear as a
                                                            single listing. For example:
2. tools to which detainee access is prohibited;
                                                                •   drill bits, metal/wood 1/32”-7/8”
3. tools that could facilitate an escape or an escape
   attempt;                                                     •   drill bits, metal/wood 7/16”-7/8”

4. tools that are useful in making weapons, could               •   wrench, comb. box/open end 1/4”-7/16”
   double as weapons, or are capable of causing                 •   wrench, comb. box/open end 7/16”-7/8”


2.14 | Tool Control                                       193                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 199 of 456 Page ID
                                        #:3686


When a single set listing is insufficiently clear, each     recreation specialist and senior firearms instructor:
tool must be listed separately—for example, if a            1. prepare a computer-generated inventory of all
facility had a single “wrench, combination                     class “R” tools in the maintenance restricted-tool
box/open end, 1 7/8 inches” but not the smaller or             room, the medical facility, the food service
larger sizes; or had several wrenches in different             department, the electronics work area, recreation
sizes, but without standard size differences.                  areas and the armory;
D. Daily Removal and Storage of Class “R”                   2. post a copy of the class “R” tool inventory with
   Tools                                                       the equipment in a prominent position in the
                                                               equipment area;
Staff shall remove restricted tools from work areas at
the end of each workday for safekeeping in a secure         3. submit a second copy of the inventory to the
tool room, the armory, or the control center.                  Chief of Security;
E. Acetylene                                                4. retain a third copy in the department;
Staff shall:                                                5. review and where necessary revise the class “R”
                                                               tool inventory on a regular schedule:
1. restrict the supply of acetylene entering the
   facility to the amount needed in a single day; and           a. weekly—food service,
2. at the end of each workday, store the used and               b. monthly—facility maintenance, medical, and
   unused acetylene tanks outside the secured                   c. quarterly—electronics work area, recreation
   perimeter in accordance with applicable codes,                  areas, armory;
   standards and regulations (Occupational Safety
                                                            6. forward a copy of the inventory report to the
   and Health Administration’s industrial safety
                                                               facility administrator;
   regulations, etc.).
                                                            7. report missing tools in accordance with
F. Departmental Responsibilities                               procedures specified below; and
At a minimum, the following departments shall               8. include on all inventory sheets the date of
maintain tool inventories:                                     issuance/revision.
1. Facility Maintenance Department;
                                                            G. Tool Identification
2. Medical Department;
                                                            The facility administrator shall establish written
3. Food Service Department;                                 procedures for marking tools and making them
4. Electronics Shop;                                        readily identifiable.

5. Recreation Department; and                               1. The tool control officer shall mark every tool in
                                                               every work location with a symbol signifying its
6. Armory                                                      storage location (e.g., “armory,” “control
Each department head is responsible for                        center”). Some tools shall require AMIS bar-
implementing tool control procedures in that                   coding.
department, and the following procedures are                2. Tools too small, fragile, or otherwise susceptible
specifically required of the facility maintenance              to damage (e.g., surgical instruments,
department head, health services administrator                 micrometers, small drill bits) shall be inventoried
(HSA), food service manager, electronics technician,           and kept in locked storage when not in use.


2.14 | Tool Control                                       194                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 200 of 456 Page ID
                                        #:3687


H. Storage in Work Areas                                       c. the staff member responsible shall maintain an
                                                                  inventory sheet in the tool cage and provide a
The facility administrator shall establish written                copy to the tool control officer;
procedures for a tool-storage system that ensures
accountability. Commonly used, mounted tools shall             d. Tools not adaptable to shadow boards shall be
be stored so that a tool’s disappearance shall not                kept in a locked drawer or cabinet;
escape attention.                                              e. Staff shall not open sterile packs for inventory
1. Work-detail supervisors shall account for all tools            or any other non-medical reason, except when
   at the end of every work period.                               tampering or theft is suspected, in which case
                                                                  staff shall contact the health services
2. Shadow boards shall provide storage for tools that             department before opening a pack from which
   can be mounted, as follows:                                    instruments may have been removed. To
   a. one tool per shadow;                                        prevent such incidents, sterile packs shall be
   b. tool and shadow identical in size and shape;                stored under lock and key at all times; and
      and                                                      f. Individual toolboxes containing tools used on
                                                                  a daily basis must be secured with hasp and
   c. color-coded:
                                                                  padlock. The individual responsible for the
      1) white backgrounds for all shadow boards                  toolbox shall keep an inventory sheet in the
      2) red shadows for restricted tools                         toolbox, and the tool control officer shall
                                                                  maintain copies of all such inventory sheets.
      3) black shadows for non-restricted tools
                                                           I. Receipt of Tools
3. When a tool is removed from the inventory, its
   shadow shall likewise be removed from the               1. If the warehouse is located outside the secure
   shadow board;                                              perimeter, the warehouse shall receive all tool
4. Shadow boards accessible to detainees shall have           deliveries.
   expanded-metal covers and shall be locked when              If the warehouse is located within the secure
   not in use;                                                 perimeter, the facility administrator shall develop
5. All restricted tools shall be secured in a central          site-specific procedures (e.g., storing the tools at
   tool room, isolated from the housing units;                 the rear sally port until picked up and receipted by
                                                               the tool control officer). The tool control officer
6. If maintenance workers are assigned personal                shall immediately place certain tools (e.g., band
   shadow boards, the boards must have expanded-               saw blades, files and all restricted tools) in secure
   metal covers;                                               storage.
7. Infrequently used tools may be stored in                2. New tools shall be issued only after the tool
   individual tool cages with shadow boards,                  control officer has marked and inventoried them.
   secured by hasp and padlock:                               Inventories that include any portable power tools
   a. they must be included in the regular inventory          shall provide brand name, model, size,
      checks;                                                 description and inventory control/AMIS number.
   b. a tag shall indicate the tool has been removed       J. Tool Inventories
      from its cage and a sign-in/out board shall          The facility administrator shall schedule and establish
      indicate area, date, times and user;                 procedures for the quarterly inventorying of all


2.14 | Tool Control                                      195                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 201 of 456 Page ID
                                        #:3688


tools. Facilities shall use inventory control                     three months the employees responsible for
number/AMIS bar code labels as necessary.                         tools shall conduct verification inventories and
1. Inventory maintenance at each work location is                 initial the appropriate column on the master
   the responsibility of the detail supervisor and                tool inventory sheet in the Office of the Chief
   department head.                                               of Security.
                                                                  The Chief of Security shall assign an officer to
2. The work detail supervisor or staff member
                                                                  monitor the quarterly inventories. This officer
   assigned a toolbox shall be accountable for the
                                                                  shall clearly initial the bottom of each form
   control of his/her assigned tools on a daily basis.
                                                                  certifying that the records have been checked
3. Any tool permanently removed from service shall                and all inventories completed.
   be turned in to the tool control officer for record
                                                           6. Inventory Files
   keeping and safe disposal.
                                                              The facility administrator’s designee shall
4. Tool inventories shall be numbered and posted              maintain a separate file folder for each shop or
   conspicuously on all corresponding shadow                  area in which tools are stored.
   boards, toolboxes and tool kits. While all posted
                                                               a. The left side of the folder shall contain the
   inventories must be accurate, only the master tool
                                                                  master tool inventory sheet(s).
   inventory sheet in the office of the Chief of
   Security requires the certifiers’ signatures.                  When an addition or deletion is made to the
                                                                  master inventory, the page on which the
5. Tools in current use shall be inventoried in                   change is made shall be completely retyped or
   accordance with the following schedule:
                                                                  reprinted and inserted into the master
   a. Annual                                                      inventory. Staff shall not destroy any of the
      Once each year at a minimum, the tool control               original pages, but shall move them to the
      officer and employees responsible for tools                 right side of the folder for future reference.
      shall together inventory all tools/equipment             b. The right side of the folder shall also contain
      on-site.                                                    documentation including, but not limited to:
      1) Each inventory-taker shall certify with                  1) lost or missing tool reports;
         name, title and identification number the
         accuracy of that inventory. Certification                2) requests for inventory additions or
         must be approved by the facility                            deletions;
         maintenance supervisor and Chief of                      3) survey requests and reports;
         Security.
                                                                  4) store room requisition forms; and
      2) The tool control officer shall provide the
                                                                  5) any other document directly related to site-
         Chief of Security a complete set of the
                                                                     specific tool control procedures.
         separate inventories (e.g., restricted tools,
         non-restricted tools) referred to as the              c. When the annual inventory is completed, staff
         Master Tool Inventory Sheet.                             shall place the form on the left side of the
                                                                  folder and move the previous year’s to the
   b. Quarterly
                                                                  right side. Each folder shall contain the
      To ensure the accuracy and completeness of
                                                                  materials for the current year plus the
      current inventory listings and check the
                                                                  preceding two years, with a divider to separate
      condition of shadows and markings, every


2.14 | Tool Control                                      196                                         PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 202 of 456 Page ID
                                        #:3689


      the annual records.                                     ladders, extension cords and ropes.
7. Tools Used by Contractors                                  1. The Chief of Security shall issue a restricted tool
   Staff shall conduct an inventory of all contractor            only to the individual who shall be using it.
   tools upon their arrival and departure. The Chief
                                                              2. Detainees may use non-restricted tools under
   of Security shall establish control procedures,
                                                                  intermittent supervision; however, the detail
   particularly for restricted tools. The Chief of
                                                                  supervisor shall account for all tools at the end of
   Security, facility maintenance supervisor and
                                                                  every work period.
   construction foreman shall maintain copies of all
   such inventories and control procedures.                   3. A metal or plastic chit receipt shall be taken for all
                                                                  tools issued, and when a tool is issued from a
8. Tools Purchased from Surplus Property
                                                                  shadow board, the receipt chit shall be visible on
   Tools purchased or acquired from surplus
                                                                  the shadow board.
   property shall be stored in the designated secure
   storage area. The responsible employee shall               4. The facility administrator shall establish site-
   maintain a continual inventory of unmarked or                  specific procedures for the control of ladders,
   excess tools returned to secure storage for issue or           extension cords, ropes and hoses, according to
   reissue. The tool control officer has sole authority           the following procedures:
   to draw tools from this source. Any such tools                 a. all ladders, extension cords, ropes and hoses
   kept in the tool control officer’s storage area shall             over three feet long shall be stored in the
   be registered in a continual inventory.                           designated location when not in use;
9. Control and Inventory of Certain Items Not                     b. every staff member supervising the use of
   Classified as Tools                                               extension ladder and/or heavy equipment
   Other items that require strict property                          shall have at his/her disposal a portable two-
   management controls, like weapons (other than                     way radio;
   firearms), chemical agents, restraints, other use­
   of-force and disturbance control equipment,                    c. ladders shall be inventoried and stored by size
   binoculars, communication equipment and                           to facilitate inspection and handling;
   similar items shall be inventoried (with serial                d. extension cords must be inventoried and have
   numbers), maintained, issued and disposed of in                   a metal or plastic tag attached, indicating issue
   accordance with the procedures for tools                          number (by location) and length of cord;
   established herein.
                                                                  e. extension cords longer than 10 feet shall be
   Control, inventory, maintenance and destruction                   classified and handled as Class “R” tools; and
   of ICE firearms are governed by the ICE Interim
   Firearms Policy (7/7/2004).                                    f. in high-rise facilities, electrical cords attached
                                                                     to buffers, vacuum cleaners, etc., may not
10. Tool and Equipment Accountability                                exceed two feet.
   All tools and equipment shall be accounted for
   and documented on a regular basis.                         5. Scissors used for in-processing shall be securely
                                                                  tethered to the fixture at which they are used.
K. Issuing Tools
                                                              6. Issuance of tools from a storage location for a
Each facility shall have procedures in place for the              specified project for extended periods requires
issuance of tools to staff and detainees; security issues         approval of the Chief of Security. The work detail
of restricted and unrestricted tools; and control of              supervisor shall conduct daily on-site checks of


2.14 | Tool Control                                         197                                          PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 203 of 456 Page ID
                                        #:3690


   extended-use tools issued from the central tool               efforts to recover tools. Documentation of the
   room, and the facility maintenance supervisor                 quarterly evaluations shall be maintained on the
   shall conduct such checks monthly at a minimum.               right side of the tool inventory folder for the shop
                                                                 or area concerned.
L. Lost Tools
                                                             M. Disposition of Excess Tools
The facility administrator shall develop and
implement procedures governing lost tools,                   All broken or worn-out tools shall be surveyed and
including, verbal and written notification to                destroyed in accordance with the written procedures
supervisory officials, addressing detainees with prior       established by the facility administrator.
access to the tool(s) in question, and documentation         1. The tool control officer or security officer shall
and review.                                                     implement procedures for storing broken and/or
1. When a restricted or non-restricted tool is                  worn-out tools in a secure area, pending survey
   missing or lost, staff shall notify a supervisor             and disposition.
   immediately and the Chief of Security in                  2. Excess tools not being surveyed shall remain in a
   writing as soon as possible.                                 designated secure storage area until included in a
2. When the tool is a restricted (class “R”) tool, staff        subsequent survey or returned to use.
   shall inform the shift supervisor orally                  3. To maintain tool inventories at the most efficient
   immediately upon discovering the loss. Any                   operating level, staff in every shop and
   detainee(s) who may have had access to the tool              department shall identify and move to a secure
   shall be held at the work location pending                   storage area all rarely used tools. Bin cards shall
   completion of a thorough search.                             account for the tools moved from shop to storage
3. When a medical department tool or equipment                  areas.
   item is missing or lost, staff shall immediately          4. Either the tool control officer or security key
   inform the HSA, who shall make the immediate                 control officer shall be responsible for destroying
   verbal notification to the Chief of Security or shift        all surveyed tools.
   supervisor and written notification to the facility
   administrator.                                            5. The office of the Chief of Security shall maintain
                                                                records of all tool surveys.
4. The shift supervisor’s office shall maintain a lost-
   tool file, monitor the individual reports for             N. Private/Contract Repair and
   accuracy, ascertain any unusual patterns or                  Maintenance Workers
   occurrences of loss in one or more shops,
   document search efforts, and send written                 Before entering or leaving the facility, all visitors,
   notification to the Chief of Security.                    including repair and maintenance workers who are
                                                             not ICE/ERO or facility employees, shall submit to
5. On the day a tool is recovered, staff shall               an inspection and inventory of all tools, tool boxes
   complete the lost or missing tool report and send         and equipment that could be used as weapons.
   copies to the Chief of Security and shift
   supervisor.                                               Contractors shall retain a copy of the tool inventory
                                                             while inside the facility.
6. The facility administrator shall implement
   quarterly evaluations of lost/missing tool files,         An officer shall accompany non-employee workers
   reviewing the thoroughness of investigations and          in the facility to ensure that security and safety
                                                             precautions and procedures are followed at all times,


2.14 | Tool Control                                        198                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 204 of 456 Page ID
                                        #:3691


including removing tools at the end of each shift.       and then, before departure from the unit, verify their
Before a detainee, employee, or contractor may enter     removal in a second inventory. The housing officer
a housing unit, the housing officer shall inventory      shall immediately report discrepancies to the shift
tools and similar items to be carried into that unit     supervisor.




2.14 | Tool Control                                    199                                      PBNDS 2011
                                                                                      (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 205 of 456 Page ID
                                          #:3692



2.15 Use of Force and                                       in standard “7.5 Definitions.”

     Restraints                                             II. Expected Outcomes
                                                            The expected outcomes of this detention standard
I. Purpose and Scope                                        are as follows (specific requirements are defined in
This detention standard authorizes staff to use             “V. Expected Practices”):
necessary and reasonable force after all reasonable         1. Physical force shall only be used, when both
efforts to otherwise resolve a situation have failed,          necessary and reasonable,
for protection of all persons; to minimize injury to
                                                            2. Facilities shall endorse confrontation avoidance as
self, detainees, staff and others; to prevent escape or
                                                               the preferred method for resolving situations,
serious property damage; or to maintain the security
                                                               always to be attempted prior to any calculated use
and orderly operation of the facility.
                                                               of force.
Staff shall use only the degree of force necessary to
                                                            3. Physical force shall only be used to the minimum
gain control of detainees and, under specified
                                                               extent necessary to restore order, protect safety
conditions, may use physical restraints to gain
                                                               and provide security.
control of a dangerous detainee.
                                                            4. Physical force or restraint devices shall not be
This detention standard does not specifically address
                                                               used as punishment.
the use of restraints for medical or mental health
purposes, which is addressed by standard “4.3               5. Restraints shall not be applied without approval
Medical Care.”                                                 in those circumstances for which prior
                                                               supervisory approval is required.
Canine units, where available, may be used for
contraband detection, but their use for force, control,     6. Four/five-point restraints shall be applied only in
or intimidation of detainees is prohibited.                    extreme circumstances and only when other types
                                                               of restraints have proven ineffective. Advance
This detention standard applies to the following
                                                               approval is required, as is prompt notification of
types of facilities housing ICE/ERO detainees:
                                                               and examination by the medical staff. Use of
  •    Service Processing Centers (SPCs);                      these restraints shall be continued only in
                                                               accordance with required procedures and
  •    Contract Detention Facilities (CDFs); and
                                                               documentation.
  •    State or local government facilities used by         7. Intermediate force devices shall be used only in
       ERO through Intergovernmental Service                   circumstances prescribed herein.
       Agreements (IGSAs) to hold detainees for more
       than 72 hours.                                       8. In each facility, all weapons and related
                                                               equipment shall be stored securely in designated
Procedures in italics are specifically required for            areas to which only authorized persons have
SPCs, CDFs, and Dedicated IGSA facilities. Non-                access.
dedicated IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,       9. In each facility, chemical agents and related
provided they meet or exceed the intent represented            security equipment shall be inventoried at least
by these procedures.                                           once per month to determine their condition and
                                                               expiration dates.
Various terms used in this standard may be defined
                                                            10. In each facility, a written record of routine and


2.15 | Use of Force and Restraints                        200                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 206 of 456 Page ID
                                        #:3693


    emergency distribution of security equipment                 Oral interpretation or assistance shall be provided
    shall be maintained.                                         to any detainee who speaks another language in
11. An employee shall submit a written report no                 which written material has not been translated or
    later than the end of his/her shift when force               who is illiterate.
    was used on any detainee for any reason, or if           III. Standards Affected
    any detainee remains in any type of restraints at
    the end of that shift. This documentation                This detention standard replaces “Use of Force”
    includes written report of discharge of a firearm        dated 12/2/2008.
    and use of less lethal devices to control detainees.
                                                             IV. References
12. Telephonic notification to the Field Office
    Director shall occur as soon as practicable.             American Correctional Association, Performance-
    Documentation shall be submitted to the Field            based Standards for Adult Local Detention
    Office Director within two business days via an          Facilities, 4th Edition: 4-ALDF-2B-01, 2B-02, 2B­
    ICE-approved form or equivalent, of any use-of­          03, 2B-04, 2B-05, 2B-06, 2B-07, 2B-08, 2C-01, 2C­
    force incident involving an ICE detainee.                02, 2C-06, 7B-15, 7B-16.
    Appropriate documentation shall be maintained            ICE Interim “Use of Force Policy” (7/7/2004), as
    when physical force is used.                             amended or updated.
13. Canines shall not be used for force, control, or         DHS “Use of Deadly Force Policy” (06/25/2004).
    intimidation of detainees.
                                                             National Enforcement Standard, “Use of
14. The facility shall provide communication                 Intermediate Force.”
    assistance to detainees with disabilities and
    detainees who are limited in their English               V. Expected Practices
    proficiency (LEP). The facility will provide
    detainees with disabilities with effective               A. Overview
    communication, which may include the                     1. Use of force in detention facilities is never used as
    provision of auxiliary aids, such as readers,               punishment, is minimized by staff attempts to
    materials in Braille, audio recordings, telephone           first gain detainee cooperation, is executed only
    handset amplifiers, telephones compatible with              through approved techniques and devices, and
    hearing aids, telecommunications devices for                involves only the degree necessary and reasonable
    deaf persons (TTYs), interpreters, and note-                to gain control of a detainee or provide for self-
    takers, as needed. The facility will also provide           defense or defense of a third person.
    detainees who are LEP with language assistance,
    including bilingual staff or professional                2. Various levels of force may be necessary and
    interpretation and translation services, to provide         reasonable, depending on the totality of the
    them with meaningful access to its programs and             circumstances.
    activities.                                              3. Generally, use of force is either immediate or
    All written materials provided to detainees shall           calculated; calculated force is preferable in most
    generally be translated into Spanish. Where                 cases as it is most likely to minimize harm to
    practicable, provisions for written translation             detainees or staff.
    shall be made for other significant segments of          4. Use of force may involve physical control and
    the population with limited English proficiency.            placement of a detainee in secure housing,


2.15 | Use of Force and Restraints                         201                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 207 of 456 Page ID
                                        #:3694


   and/or the application of various types and               9. Staff may apply additional restraints to a detainee
   degrees of restraint devices.                                who continues to resist after staff achieve physical
                                                                control. If a restrained detainee refuses to move or
5. Follow-up (e.g., medical attention),
                                                                cannot move because of the restraints, staff may
   documentation (e.g., audiovisual recording for
                                                                lift and carry the detainee to the appropriate
   calculated use of force), reporting and an after-
                                                                destination. Staff may not use the restraints to lift
   action review are required for each incident
                                                                or carry the detainee. If feasible, an assistive device
   involving use of force.
                                                                (e.g., ambulatory chair, gurney) shall be used to
B. Principles Governing the Use of Force                        help move the restrained detainee.
   and Application of Restraints                             10. Staff may not remove restraints until the detainee
1. Instruments of restraint shall be used only as a              is no longer a danger to himself or others.
   precaution against escape during transfer; for            11. Staff may not use restraint equipment or devices
   medical reasons, when directed by the medical                 (e.g., handcuffs):
   officer; or to prevent self-injury, injury to others,
                                                                 a. on a detainee’s neck or face, or in any manner
   or property damage. Restraints shall be applied for
                                                                    that restricts blood circulation or obstructs the
   the least amount of time necessary to achieve the
                                                                    detainee’s airways (e.g., mouth, nose, neck,
   desired behavioral objectives.
                                                                    esophagus). See “V. Expected Practices.”E
2. Under no circumstances shall staff use force or                  below for more information; or
   apply restraints to punish a detainee.
                                                                 b. to cause physical pain or extreme discomfort.
3. Staff shall attempt to gain a detainee’s willing                 While some discomfort may be unavoidable
   cooperation before using force.                                  even when restraints are applied properly,
4. Staff shall use only that amount of force necessary              examples of prohibited applications include:
   and reasonable to gain control of a detainee.                    improperly applied restraints, unnecessarily
                                                                    tight restraints, “hog-tying,” and fetal
5. Staff may immediately use restraints, if                         restraints (i.e., cuffed in front with connecting
   warranted, to prevent a detainee from harming                    restraint drawn-up to create the fetal position).
   self or others or from causing serious property
   damage.                                                   12. Staff shall comply with defensive tactics training
                                                                 and the proper application of those techniques.
6. Absent one or more of the factors listed above,
   placement in an SMU does not constitute a valid           13. Staff shall monitor all detainees placed in
   basis for the use of restraints while in the SMU or           restraints.
   during movement around the facility.                      14. Documenting, reporting and investigating use­
7. Detainees subjected to use of force shall be seen             of-force incidents helps prevent unwarranted use
   by medical staff as soon as possible. If the use of           of force and protects staff from unfounded
   force results in an injury or claim of injury,                allegations of improper or excessive use of force.
   medical evaluation shall be obtained and                  15. Calculated use of force requires supervisor pre­
   appropriate care provided.                                    authorization and consultation with medical staff
8. Facility Administrator approval is required for               to determine if the detainee has medical issues
   continued use of restraints, if they are considered           requiring specific precautions.
   necessary, once a detainee is under control.              16. Deadly force may be used only when an officer



2.15 | Use of Force and Restraints                         202                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 208 of 456 Page ID
                                        #:3695


    has probable cause that the detainee poses an           All new officers shall be sufficiently trained during
    imminent danger of death or serious physical            their first year of employment. Through ongoing
    injury to the officer or to another person. Deadly      training (to occur annually at a minimum), all
    force may not be used solely to prevent the             detention facility staff must be made aware of their
    escape of a fleeing suspect.                            responsibilities to effectively handle situations
                                                            involving aggressive detainees.
C. Use-of-Force Continuum
                                                            At a minimum, training shall include:
The Use-of-Force Continuum is a five-level model
used to illustrate the levels of force staff may use to     a. requirements of this detention standard;
gain control of a detainee. The levels are:                 b. use-of-force continuum, to include use of deadly
1. Staff Presence without Action                               force;

2. Verbal Commands                                          c. communication techniques;

3. Soft Techniques                                          d. cultural diversity;
   Techniques from which there is minimal chance            e. management of detainees with mental health
   of injury (e.g., grasping, using empty-hand                 conditions;
   and/or “come-along” holds, using impact
                                                            f. confrontation-avoidance techniques;
   weapons for holds, applying pressure to pressure
   points, using chemical agents).                          g. approved methods of self-defense and defensive
                                                               tactics;
4. Hard Techniques
   Techniques with which there is a greater                 h. forced cell move techniques;
   possibility of injury (e.g., strikes, throws, “take­     i. prevention of communicable diseases, particularly
   downs,” or striking using impact weapons such               precautions to be taken when using force;
   as expandable batons, straight batons, authorized
   less-lethal devices and specialty impact weapons).       j. application of restraints (progressive and hard);

5. Deadly Force                                             k. reporting procedures; and
   The use of any force that is reasonably likely to        l. forced medication procedures.
   cause death or serious physical injury. Deadly
                                                            Staff shall also be advised of the “Prohibited Force
   force does not include force that is not reasonably
                                                            Acts and Techniques,” listed below in “Section E” of
   likely to cause death or serious physical injury,
                                                            this standard. Staff shall receive defensive tactics
   but unexpectedly results in such death or injury.
                                                            training before being placed in a detainee-contact
Staff are trained and required to use only a level of       position.
force that is necessary and reasonable to gain control
                                                            2. Specialized Training
of a detainee; however, the totality of the
circumstances may necessitate use of a higher level         Any officer who is authorized to use an intermediate
of force. Staff may have to rapidly escalate or de­         force device shall be specifically trained and certified
escalate through the Use of Force Continuum,                to use that device. Training in the use of chemical
depending on the totality of circumstances present.         agents also shall include treatment of individuals
                                                            exposed to them.
D. Training
                                                            Training shall also cover use of force in special
1. General Training
                                                            circumstances (detailed below).


2.15 | Use of Force and Restraints                        203                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 209 of 456 Page ID
                                        #:3696


All employees who participate in a calculated use-of­        recuperation shall not be restrained absent truly
force move shall have received prior training.               extraordinary circumstances that render restraints
                                                             absolutely necessary as documented by a supervisor
The employee shall receive training on an annual
                                                             and directed by the on-site medical authority. This
basis, and documentation of that training shall be
                                                             general prohibition on restraints applies to all
maintained in the employee’s training record for the
                                                             pregnant women in the custody of ICE, whether
duration of his/her employment at the facility. The
                                                             during transport, in a detention facility, or at an
employee must also maintain certification.
                                                             outside medical facility. Restraints are never
E. Prohibited Force Acts and Techniques                      permitted on women who are in active labor or
                                                             delivery.
The following acts and techniques are specifically
prohibited, unless deadly force would be authorized:         Restraints should not be considered as an option,
                                                             except under the following extraordinary
1. Choke holds, carotid control holds and other neck
                                                             circumstances:
   restraints;
                                                             a. a medical officer has directed the use of restraints
2. Using a baton to apply choke or “come-along”
                                                                for medical reasons;
   holds to the neck area;
                                                             b. credible, reasonable grounds exist to believe the
3. Intentional baton strikes to the head, face, groin,
                                                                detainee presents an immediate and serious threat
   solar plexus, neck, kidneys, or spinal column;
                                                                of hurting herself, staff or others; or
The following acts and techniques are generally
                                                             c. reasonable grounds exist to believe the detainee
prohibited, unless both necessary and reasonable in
                                                                presents an immediate and credible risk of escape
the circumstances:
                                                                that cannot be reasonably minimized through any
1. Striking a detainee when grasping or pushing                 other method.
   him/her would achieve the desired result;
                                                             In the rare event that one of the above situations
2. Using force against a detainee offering no                applies, medical staff shall determine the safest
   resistance; and                                           method and duration for the use of restraints and the
3. Restraining detainees to fixed objects not                least restrictive restraints necessary shall be used.
   designed for restraint.                                   Even in the extraordinary circumstance when
F. Use of Force in Special Circumstances                     restraints are deemed necessary, no detainee known
                                                             to be pregnant shall be restrained in a face-down
Occasionally, after the failure of confrontation-            position with four-point restraints, on her back, or
avoidance techniques, staff must make a judgment             in a restraint belt that constricts the area of the
whether to use higher levels of force with detainees         pregnancy. All attempts will be made to ensure that
in special circumstances. Except in instances where          the detainee is placed on her left side if she is
immediate use of force is necessary, staff shall             immobilized.
consult medical staff, in certain cases set forth below,
                                                             The use of restraints requires documented approval
before unilaterally determining a situation
                                                             and guidance from the on-site medical authority.
sufficiently grave to warrant the use of physical
                                                             Record-keeping and reporting requirements
force.
                                                             regarding the medical approval to use restraints shall
1. Restraints on Pregnant Women                              be consistent with other provisions within these
A pregnant woman or woman in post-delivery                   standards, including documentation in the detainee’s


2.15 | Use of Force and Restraints                         204                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 210 of 456 Page ID
                                        #:3697


A-file, detention and medical file.                               have no access.
2. Detainees with Wounds or Cuts                              If such equipment is kept in an SMU, staff shall store
                                                              and maintain it under the same conditions as Class
Staff shall wear protective gear when restraining
                                                              “A” tools. If an SMU lacks appropriate secure space,
aggressive detainees with open cuts or wounds. If
                                                              the equipment must be kept in a secure location
force is necessary, protective gear shall include a full-
body shield.                                                  elsewhere in the facility.
                                                              2. Recordkeeping and Maintenance
Aggressive detainees in restraints shall be placed in
administrative segregation, and segregated from all           Each facility shall maintain a written record of
other detainees. Such detainees shall remain in a             routine and emergency distribution of security
Special Management Unit (SMU) until cleared to                equipment and shall specifically designate and
return to the general population by the chief                 incorporate, in one or more post orders,
immigration enforcement agent and the clinical                responsibility for staff to inventory chemical agents
director, with the facility administrator’s approval.         and related security equipment at least monthly to
3. Detainees with Special Medical or Mental Health            determine their condition and expiration dates.
Needs                                                         3. Use
If a situation arises involving a detainee with special       The facility administrator may authorize the use of
needs, the appropriate medical or mental health staff         intermediate force weapons if a detainee:
shall be consulted prior to the calculated use of             a. is armed and/or barricaded; or
force. “Detainees with special needs” include
detainees with physical, intellectual, and                    b. cannot be approached without danger to self or
developmental disabilities and detainees with a                  others; and
mental health condition that may impair their                 c. a delay in controlling the situation would
ability to understand the situation. Medical staff shall         seriously endanger the detainee or others, or
be consulted in circumstances involving special-                 would result in a major disturbance or serious
needs detainees. “Special needs” is defined in                   property damage.
Standard 7.5 “Definitions.”
                                                              Staff shall consult medical staff as practicable, before
G. Intermediate Force Weapons                                 using pepper spray or other intermediate force
                                                              weapons unless escalating tension makes such action
In this detention standard, “Intermediate Force
                                                              unavoidable. When possible, medical staff shall
Weapons” refers to weapons otherwise known as
                                                              review the detainee’s medical file for a disease or
“non-deadly force weapons,” “non-lethal weapons,”
                                                              condition that an intermediate force weapon could
or “less-than-lethal weapons.”
                                                              seriously exacerbate, including, but not limited to,
1. Storage                                                    asthma, emphysema, bronchitis, tuberculosis,
Ordinarily, when not actually in use, intermediate            obstructive pulmonary disease, angina pectoris,
force weapons and related equipment are permitted             cardiac myopathy or congestive heart failure.
only in designated areas:                                     In the use-of-force continuum, the collapsible steel
a. where access is limited to authorized personnel,           baton authorized below is an “impact weapon” that
   and                                                        is considered:

b. to which detainees and non-authorized personnel            a. a “soft” technique when used during “come­



2.15 | Use of Force and Restraints                          205                                        PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 211 of 456 Page ID
                                        #:3698


   alongs” or to apply gradual pressure for                     measures as admission to the facility hospital.
   compliance, or                                           2. Examine the detainee and immediately treat any
b. a “hard” technique when used for striking.                  injuries. The medical services provided and
                                                               diagnosed injuries shall be documented.
As with any use of force, staff using an impact
weapon shall choose the appropriate level as                3. Examine any involved staff member who reports
required by the totality of circumstances, and its use         an injury and, if necessary, provide initial
must be discontinued when adequate control of a                emergency care. The examination shall be
detainee has been achieved.                                    documented.
4. Authorized Intermediate Force Devices                    4. A written report shall be provided to the shift
                                                               supervisor by each officer involved in the use of
The following devices are authorized:
                                                               force by the end of the officer’s shift.
a. oleoresin capsicum (OC) spray (“pepper spray”);
                                                            The shift supervisor shall provide a written report to
b. collapsible steel baton;                                 the facility administrator or designee no later than
c. a 36” straight, or riot, baton; and                      the end of a tour of duty when force was used on
                                                            any detainee, or if any detainee remains in restraints
d. ICE authorized chemical and impact munitions             at the end of that shift.
5. Unauthorized Force Devices
                                                            I. Calculated Use of Force and/or
The following devices are not authorized:                      Application of Restraints
a. saps, blackjacks and sap gloves;
                                                            If a detainee is in a location where there is no
b. mace, CN, tear gas, or other chemical agents,            immediate threat to the detainee or others (for
   except OC spray;                                         example, a locked cell or range), staff shall take the
c. homemade devices or tools; and                           time to assess the possibility of resolving the
                                                            situation without resorting to force.
d. any other device or tool not issued or approved
   by ICE/ERO.                                              A calculated use of force needs to be authorized in
                                                            advance by the facility administrator (or designee).
H. Immediate use of force
                                                            Medical staff shall review the detainee’s medical file
An “immediate-use-of-force” situation is created            for a disease or condition that an intermediate force
when a detainee’s behavior constitutes a serious and        weapon could seriously exacerbate, including, but
immediate threat to self, staff, another detainee,          not limited to, asthma, emphysema, bronchitis,
property, or the security and orderly operation of          tuberculosis, obstructive pulmonary disease, angina
the facility. In that situation, staff may respond          pectoris, cardiac myopathy, or congestive heart
without a supervisor’s direction or presence.               failure.
Upon gaining control of the detainee, staff shall seek      Calculated use of force is feasible and preferred to
the assistance of qualified health personnel to             immediate use of force in most cases and is
immediately:                                                appropriate when the detainee is in a location where
1. Determine if the detainee or facility staff requires     the detainee poses no immediate threat of harm,
   continuing care and, if so, make the necessary           even if the detainee is verbalizing threats or
   arrangements. Continuing care may involve such           brandishing a weapon, provided staff sees no
                                                            immediate danger of the detainee’s causing harm to


2.15 | Use of Force and Restraints                        206                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 212 of 456 Page ID
                                        #:3699


himself or others. Calculated use of force affords staff     Calculated use-of-force incidents shall be audio
time to strategize and resolve situations in the least       visually-recorded in the following order:
confrontational manner and assist to de-escalate the         a. Introduction by team leader stating facility name,
situation.                                                      location, time, date, etc., describing the incident
1. Confrontation Avoidance                                      that led to the calculated use of force, and naming
                                                                the audiovisual camera operator and other staff
Before authorizing the calculated use of force, the
                                                                present.
on-site ranking detention official, a designated
health professional and others as appropriate shall          b. Faces of all team members shall briefly appear
assess the situation. Taking into account the                   (with helmets removed and heads uncovered),
detainee’s history and the circumstances of the                 one at a time, identified by name and title.
immediate situation, they shall determine the                c. Team Leader offers the detainee a last chance to
appropriateness of using force.                                 cooperate before team action, outlines the use-of­
The conferring staff may consider in their assessment           force procedures, engages in confrontation
the detainee’s medical/mental history, recent                   avoidance and issues use-of-force order.
incident reports involving the detainee, if any, and         d. Record entire use-of-force team operation,
emotional shocks or traumas that may be                         unedited, until the detainee is in restraints.
contributing to the detainee’s state of mind (e.g., a
pending criminal prosecution or sentencing,                  e. Take close-ups of the detainee’s body during a
divorce, illness, death).                                       medical exam, focusing on the presence/absence
                                                                of injuries. Staff injuries, if any, are to be
Interviewing staff familiar with the detainee might             described but not shown.
yield insight into the detainee’s current agitation or
even pinpoint the immediate cause. Such interviews           f. Debrief the incident with a full
may also help identify those who have established               discussion/analysis/assessment of the incident.
rapport with the detainee or whose personalities             3. Use-of-Force Team Technique
suggest they might be able to reason with the
                                                             When a detainee must be forcibly moved and/or
detainee.
                                                             restrained during a calculated use of force, staff shall
2. Documentation and Audiovisual Recording                   use the use-of-force team technique to prevent or
While ICE/ERO requires that all use-of-force                 diminish injury to staff and detainees and exposure
incidents be documented and forwarded to ICE/ERO             to communicable disease. The technique usually
for review, for calculated use of force, it is required      involves five or more trained staff members clothed
that the entire incident be audio visually recorded.         in protective gear, including helmet with face shield,
The facility administrator or designee is responsible        jumpsuit, stab-resistant vest, gloves and forearm
for ensuring that use of force incidents are audio           protectors. Team members enter the detainee’s area
visually recorded. Staff shall be trained in the             together and have coordinated responsibility for
operation of audiovisual recording equipment. There          achieving immediate control of the detainee.
shall be a sufficient number of cameras appropriately        a. Staff shall be trained in the use-of-force team
located and maintained in the facility. The                     technique in sufficient numbers for teams to be
audiovisual record and accompanying                             quickly convened on all shifts in different
documentation shall be included in the investigation            locations throughout the facility. To use staff
package for the after-action review described below.            resources most effectively, the facility



2.15 | Use of Force and Restraints                         207                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 213 of 456 Page ID
                                        #:3700


   administrator shall provide use-of-force team                  handle chemical agents).
   technique training for all staff members who             e. When restraints are necessary, the team shall
   could potentially participate in a calculated use of        choose ambulatory or progressive models
   force.                                                      (described later in this document) and may resort
b. The use-of-force team technique training shall              to four/five-point restraints only if the less
   include the technique, its application,                     restrictive devices prove ineffective.
   confrontation-avoidance, professionalism and             f. The supervisor shall provide a written report to
   debriefing.                                                 the facility administrator or designee, no later
c. Training shall also address the use of protective           than the end of a tour of duty when force was
   clothing and handling of spilled blood and body             used on any detainee, or if any detainee remains
   fluids.                                                     in restraints at the end of that shift.
   1) Use-of-force team members and others                  J. Evidence Protection and Sanitation
      participating in a calculated use of force shall
      wear protective gear, taking particular               The supervisor shall inspect areas of blood or other
      precautions when entering a cell or area where        body-fluid spillage after a use-of-force incident.
      blood or other body fluids could be present.          Unless the supervisor determines that the spillage
                                                            must be preserved as evidence, as specified under
   2) Staff members with a skin disease or skin             standard “2.3 Contraband,” staff or properly trained
      injury shall not participate in a calculated use­     detainees shall immediately sanitize those areas,
      of-force action.                                      based on medical department guidance on
d. The shift supervisor or another supervisor on            appropriate cleaning solutions and their use.
   duty:                                                    Standard “1.2 Environmental Health and Safety”
                                                            provides detailed guidance for cleaning areas with
   1) must be on the scene prior to any calculated
                                                            blood and other body fluid spills.
      use of force to direct the operation and
      continuously monitor staff compliance with            Standard sanitation procedures shall be followed in
      policy and procedure;                                 areas with blood or other body fluid spillage.
                                                            Wearing the appropriate protective gear, staff and/or
   2) shall not participate except to prevent
                                                            detainees shall immediately apply disinfectant to
      impending staff injury;
                                                            sanitize surfaces such as walls and floors, furniture,
   3) shall seek the advance guidance of qualified          etc. Articles of clothing and use-of-force equipment
      health personnel (based on a review of the            contaminated with body fluids shall likewise be
      detainee’s medical record) to identify physical       disinfected or destroyed as needed and appropriate.
      or mental issues and, whenever feasible,
                                                            K. Maintaining Audiovisual Recording
      arrange for a health services professional to be
      present to observe and immediately treat any             Equipment and Records
      injuries;                                             Staff shall store and maintain audiovisual recording
   4) shall exclude from the use-of-force team any          equipment under the same conditions as “restricted”
      staff member involved in the incident                 tools. The equipment must be kept in a secure
      precipitating the need for force; and                 location elsewhere in the facility.
   5) may expand the use-of-force team to include           Since audiovisual recording equipment must often
      staff with specific skills (e.g., those who           be readily available, each facility administrator shall


2.15 | Use of Force and Restraints                        208                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 214 of 456 Page ID
                                        #:3701


designate and incorporate in one or more post                 3. martin chain;
orders responsibility for:                                    4. waist or belly chain: case-hardened chains with a
1. maintaining cameras and other audiovisual                     minimum breaking strength of approximately
   equipment;                                                    800 pounds;
2. regularly scheduled and documented testing to              5. handcuff cover: cases for the security of handcuffs
   ensure all parts, including batteries, are in                 used on high security detainees;
   working order; and                                         6. soft restraints: nylon/leather type with soft arm
3. keeping back-up supplies on hand (e.g., batteries,            and leg cuffs containing soft belts with key locks;
   tapes or other recording media, lens cleaners).            7. plastic cuffs: disposable; and
Each audiovisual record shall be catalogued and               8. any other ICE/ERO-approved restraint device.
preserved until no longer needed, but shall be kept
no less than six years after its last documented use.         Deviations from this list of restraint equipment are
In the event of litigation, the facility shall retain the     strictly prohibited.
relevant audiovisual record a minimum of six                  M. Ambulatory and Progressive Restraints
months after the litigation has concluded or been
resolved.                                                     When sufficient for protection and control of a
                                                              detainee, staff shall apply ambulatory restraints,
**The relevant audiovisual record shall be retained           which are soft and hard equipment that provides
by the facility for one year after litigation or any          freedom of movement sufficient for eating, drinking
investigation has concluded or been resolved.                 and other basic needs without staff assistance or
The audiovisual records may be catalogued                     intervention;
electronically or on 3” x 5” index cards, provided
                                                              If ambulatory restraints are insufficient to protect
that the data can be searched by date and detainee
                                                              and control a detainee, staff may apply progressive
name. A log shall document audiovisual record
                                                              restraints, which are more secure or restrictive. The
usage.
                                                              facility administrator shall decide on the appropriate
Use-of-force audiovisual records shall be available           restraint method, i.e., hard restraints with/without
for supervisory, Field Office and ICE/ERO                     waist chain or belt; four/five-point soft restraints
headquarters incident reviews and may also be used            with hard restraints to secure the detainee to a bed;
for training.                                                 four/five-point hard restraints, etc.
Release of use-of-force audiovisual recordings to the         In situations involving a highly assaultive and
news media may occur only if authorized by the                aggressive detainee, progressive restraints may be
Director of Enforcement and Removal Operations, in            needed as an intermediate measure while placing a
accordance with ICE/ERO procedures and rules of               detainee in, or removing a detainee from, four/five­
accountability.                                               point restraints.
L. Approved Restraint Equipment                               Once a detainee has been placed in ambulatory
                                                              restraints, the shift supervisor is required to conduct
The following restraint equipment is authorized:              a physical check of the detainee once every two
1. handcuffs: stainless steel, 10 oz.;                        hours to determine if the detainee has stopped the
                                                              behavior which required the restraints and thus
2. leg irons: stainless steel and must meet the
                                                              restraints are no longer necessary. Once a positive
   National Institute of Justice standard;


2.15 | Use of Force and Restraints                          209                                       PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 215 of 456 Page ID
                                        #:3702


behavioral change has been achieved, a decision to               permit re-evaluation of the use of restraints.
remove the restraints or place the detainee in less          2. Medical Staff
restrictive restraints shall be made. If this has not
been achieved, the shift supervisor shall document           A health professional shall test the detainee’s
the reason for continuance of the ambulatory                 breathing, other vital signs and physical and verbal
restraints.                                                  responses. If the detainee is bed-restrained, the
                                                             health professional shall determine how the detainee
The supervisor shall provide a written report to the         must be placed. Qualified health personnel are
facility administrator no later than the end of the          required to visit the detainee at least twice per eight-
tour of duty when any detainee remains in restraints         hour shift. When qualified health personnel are not
at the end that shift.                                       immediately available, staff shall place the detainee
N. Four/Five-Point Restraints                                in a “face-up” position until the medical evaluation
                                                             can be completed. Medical checks shall be
1. General Requirements
                                                             documented. Mental health assessments shall be
When four/five-point restraints are necessary, staff         conducted by a qualified health professional when
shall:                                                       restraints are utilized for more than eight hours. In
                                                             such instances, detainees should also be assessed by a
a. Use soft restraints (e.g., vinyl), unless they:
                                                             qualified mental health professional as soon as
   1) were previously ineffective with this detainee,        possible.
      or
                                                             3. Shift Supervisor
   2) proved ineffective in the current instance.
                                                             The shift supervisor shall be responsible for the
b. Provide the detainee with temperature-                    following:
   appropriate clothing and a bed, mattress, sheet,
                                                             a. The shift supervisor shall review a detainee in
   and/or blanket. Under no circumstance shall a
                                                                four/five-point restraints every two hours. If the
   detainee remain naked or without cover (sheet or
                                                                detainee has calmed down and restraints are no
   blanket) unless deemed necessary by qualified
                                                                longer necessary, they may be removed and, if
   health personnel.
                                                                appropriate, replaced by a less restrictive device.
c. Check and record the detainee’s condition at least
                                                             b. At every two-hour review, the detainee shall be
   every 15 minutes to ensure that the restraints are
                                                                afforded the opportunity to use the toilet, unless
   not hampering circulation and to monitor the
                                                                the detainee actively resists or becomes combative
   general welfare of the detainee. If the detainee is
                                                                when released from restraints for this purpose.
   confined by bed restraints, staff shall periodically
   rotate the detainee’s position to prevent soreness        c. The decision to release the detainee or apply less
   or stiffness.                                                restrictive restraints shall not be delegated below
                                                                the shift supervisor’s level. The shift supervisor
d. All facilities shall document all checks of detainees
                                                                may seek advice from mental or medical health
   in four/five point restraints every 15 minutes.
                                                                professionals about when to remove the
   Staff shall use the SMU logbook to record each               restraints.
   15-minute check of detainees in four/five-point
                                                             The shift supervisor shall document each two-hour
   restraints. Documentation shall continue until
                                                             review in the SMU logbook.
   restraints are removed. The shift supervisor shall
   be immediately notified if the detainee is calm, to       4. Facility Administrator



2.15 | Use of Force and Restraints                         210                                        PBNDS 2011
                                                                                            (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 216 of 456 Page ID
                                         #:3703


a. When any detainee is restrained for more than           1) Soft techniques, such as grasping and empty-
   eight hours, the facility administrator shall              hand holds
   telephonically notify the Assistant Field Office        2) Use of ambulatory restraints.
   Director and provide updates every eight hours
   until the restraints are removed.                       Note that PBNDS requires that detainees placed in
                                                           ambulatory restraints be checked every two hours,
b. The facility administrator shall provide the Field      with written reports to the facility administrator at
   Office Director with written documentation of           the end of each shift. Accordingly, use of
   the reason(s) for placing the detainee in               ambulatory restraints for periods that exceed 36
   four/five-point restraints, regardless of duration,     hours require notification to the Field Office.
   on the following workday.
                                                           2. Use of Force Form
O. Documentation of Use of Force and
                                                           All facilities shall have an ICE/ERO-approved form to
Application of Restraints
                                                           document all uses of force.
Staff shall prepare detailed documentation of all          Within two working days, copies of the report shall
incidents involving use of force, including chemical       be placed in the detainee’s A-File and sent to the
agents, or intermediate force weapons. Staff shall         Field Office Director.
also document the use of restraints on a detainee
who becomes violent or displays signs of imminent          A report is not necessary for the general use of
violence. A copy of the report shall be placed in the      restraints (for example, the routine movement or
detainee’s detention file.                                 transfer of detainees).

1.      Report of Incident                                 Staff shall prepare a use of force form for each
                                                           incident involving use of force. The report shall
Facilities shall promptly notify FODs of all uses of       identify the detainee(s), staff and others involved
force involving:                                           and describe the incident. If intermediate force
1) Intermediate force devices, including:                  weapons are used (e.g. collapsible steel baton or 36­
                                                           inch straight (riot) baton), the location of the strikes
     a) Pepper spray or other chemical agents
                                                           must be reported on the use of force form. Each staff
     b) Batons                                             member shall complete a memorandum for the
     c) Impact munitions                                   record to be attached to the original Use of Force
                                                           form. The report, accompanied by the
     d) Tasers                                             corresponding medical report(s), must be submitted
2) Other hard control techniques, such as:                 to the facility administrator by the end of the shift
                                                           during which the incident occurred.
     a) Strikes, kicks or punches
                                                           3. Audiovisual Recording Use-of-Force Incidents
     b) Throws or “take-downs”
                                                           Staff shall immediately obtain an audiovisual camera
3) Deadly force (i.e., any use of force that is
                                                           to record any calculated use of force incident, unless
   reasonably likely to cause death or serious
                                                           such a delay in bringing the situation under control
   physical injury)
                                                           would constitute a serious hazard to the detainee,
4) Use of Progressive (i.e., Four-Point and Five-          staff, or others, or would result in a major
   Point) Restraints                                       disturbance or serious property damage.
Notifications are typically not necessary for:             The facility administrator shall review the


2.15 | Use of Force and Restraints                       211                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 217 of 456 Page ID
                                        #:3704


audiovisual recording within four working days of            claim of injury occurs, the staff member must
the incident and shall then send the Field Office            immediately prepare an incident report. The detainee
Director a copy for review. The Field Office Director        will be referred immediately to medical staff for an
shall forward audiovisual recordings of questionable         examination. A copy of the staff member’s incident
or inappropriate cases to the Deputy Assistant               report will be forwarded to medical and to ICE/ERO.
Director, Detention Management Division, for                 3. Composition of an After-Action Review Team
further review.
                                                             The facility administrator, the assistant facility
When an immediate threat to the safety of the                administrator, the Field Office Director’s designee
detainee, other persons, or property makes a delayed         and the health services administrator (HSA) shall
response impracticable, staff shall activate a video         conduct the after-action review. This four-member
camera and start recording the incident as quickly as        after-action review team shall convene on the
possible. After regaining control of the situation,          workday after the incident. The after-action review
staff shall follow the procedures applicable to              team shall gather relevant information, determine
calculated use-of-force incidents.
                                                             whether policy and procedures were followed, make
4. Recordkeeping                                             recommendations for improvement, if any, and
All facilities shall assign a designated individual to       complete an after-action report to record the nature
maintain all use-of-force documentation.                     of its review and findings. The after-action report is
                                                             due within two workdays of the detainee’s release
The designated individual shall maintain all use of          from restraints.
force documentation, including the audiovisual
                                                             4. Review of Audiovisual Recording
record and the original after-action review form for a
minimum of six years. A separate file shall be               The after-action review team shall also review the
established on each use of force incident.                   audiovisual recording of any use-of-force incidents
                                                             for compliance with all provisions of this standard,
P. After-Action Review of Use of Force and
                                                             with particular attention paid to:
   Application of Restraints
                                                             a. whether the use-of-force team technique was
1. Written Procedures Required                                  exercised properly;
All facilities shall have ICE/ERO-approved written           b. the professionalism of the shift supervisor;
procedures for after-action review of use of force
                                                             c. adherence to the requirement of wearing
incidents (immediate or calculated) and applications
                                                                prescribed protective gear;
of restraints. The primary purpose of an after-action
review is to assess the reasonableness of the actions        d. ensuring that unauthorized items, equipment or
taken and determine whether the force used was                  devices (e.g., towels, tape, surgical masks,
proportional to the detainee’s actions.                         hosiery) were not used;
All facilities shall model their incident review process     e. whether team members applied only as much
after ICE/ERO’s process and submit it to ICE/ERO                force as necessary to subdue the detainee,
for ERO review and approval. The process must meet              including whether team members responded
or exceed the requirements of ICE/ERO’s process.                appropriately to a subdued or cooperative
                                                                detainee or a detainee who discontinued his/her
2. Medical Evaluation
                                                                violent behavior;
When any use of force resulting in an injury or
                                                             f. whether the shift supervisor was clearly in charge


2.15 | Use of Force and Restraints                         212                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 218 of 456 Page ID
                                        #:3705


   of team and situation. This includes intervention        o. if the incident review reveals a violation of
   at the first sign of one or more team members               ICE/ERO policy or procedures, the after-action
   applying more force than necessary;                         review team shall then determine whether the
                                                               situation called for improvised action and, if so,
g. whether the detainee received and rejected the
                                                               whether the action taken was reasonable and
   opportunity to submit to restraints voluntarily
                                                               appropriate under the circumstances.
   before the team entered the cell/area. If he/she
   submitted, team action should not have been              The after-action review team shall complete and
   necessary;                                               submit its after-action review report to the facility
                                                            administrator within two workdays of the detainee’s
h. whether team members exerted more pressure
                                                            release from restraints. The facility administrator
   than necessary to the detainee’s thorax (chest and
                                                            shall review and sign the report, acknowledging its
   back), throat, head and extremities when
                                                            finding that the use of force was appropriate or
   applying restraints;
                                                            inappropriate.
i. the amount of time needed to restrain the
                                                            5. Report of Findings to Field Office Director
   detainee. Any non-resisting detainee restrained
   for longer than necessary could indicate training        Within two workdays of the after-action review
   problems/ inadequacies;                                  team’s submission of its determination, the facility
                                                            administrator shall report with the details and
j. whether team members wore protective gear
                                                            findings of appropriate or inappropriate use of force,
   inside the cell/area until the operation was
                                                            by memorandum, to the Field Office Director and
   completed;
                                                            whether he/she concurs with the finding. Included
k. whether there was continuous audiovisual coverage        in the report shall be consideration of the following:
   from the time the camera started recording until the     whether proper reporting procedures were followed;
   incident concluded. The review team shall                in the event of five point restraints, whether checks
   investigate any breaks or sequences missing from         were made and logged at the appropriate times; and
   the audiovisual record;                                  whether appropriate medical care was provided once
l. whether a medical professional promptly                  the situation was under control.
   examined the detainee, with the findings reported        6. Further Investigation
   on the audiovisual record;
                                                            The review team’s investigative report will be
m. whether use of chemical agents, pepper spray,            forwarded to the Field Office Director for review.
   etc., was appropriate and in accordance with             The Field Office Director will determine whether the
   written procedures;                                      incident shall be referred to the Office of
n. whether team member(s) addressed derogatory,             Professional Responsibility, the Department of
   demeaning, taunting, or otherwise                        Homeland Security, Office of the Inspector General
   inappropriate/inflammatory remarks made to               or the Federal Bureau of Investigation.
   detainee or person(s) outside the cell or area; and




2.15 | Use of Force and Restraints                        213                                       PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 219 of 456 Page ID
                                          #:3706


                                                             3. Disciplinary segregation shall only be ordered
3.1 Disciplinary System                                         when alternative dispositions may inadequately
                                                                regulate the detainee’s behavior.
I. Purpose and Scope
                                                             4. Where permitted by facility policy, staff shall
This detention standard promotes a safe and orderly             informally settle minor transgressions through
living environment for detainees by establishing a              mutual consent, whenever possible.
fair and equitable disciplinary system, requiring
                                                             5. Staff who have reason to suspect that a detainee
detainees to comply with facility rules and
                                                                has engaged in a prohibited act or who witness a
regulations, and imposing disciplinary sanctions to
                                                                prohibited act that cannot or should not be
those who do not comply.
                                                                resolved informally, shall prepare a clear, concise
This detention standard applies to the following                and complete Incident Report.
types of facilities housing ICE/ERO detainees:
                                                             6. Each Incident Report shall be objectively and
  •    Service Processing Centers (SPCs);                       impartially investigated and reported, ordinarily
                                                                by a person of supervisory rank.
  •    Contract Detention Facilities (CDFs); and
                                                             7. A serious incident that may constitute a criminal
  •    State or local government facilities used by             act shall be referred to the proper investigative
       ERO through Intergovernmental Service                    agency as appropriate, and administrative
       Agreements (IGSAs) to hold detainees for more            investigations shall be suspended pending the
       than 72 hours.                                           outcome of that referral.
Procedures in italics are specifically required for          8. At each step of the disciplinary and appeal
SPCs, CDFs, and Dedicated IGSA facilities. Non-                 process, the detainee shall be advised in writing
dedicated IGSA facilities must conform to these                 of his/her rights in a language he/she
procedures or adopt, adapt or establish alternatives,           understands, and translation or interpretation
provided they meet or exceed the intent represented             services shall be provided as needed.
by these procedures.
                                                             9. When a detainee has a diagnosed mental illness or
Various terms used in this standard may be defined              mental disability, or demonstrates symptoms of
in standard “7.5 Definitions.”                                  mental illness or mental disability, a mental
                                                                health professional, preferably the treating
II. Expected Outcomes                                           clinician, shall be consulted to provide input as to
The expected outcomes of this detention standard                the detainee’s competence to participate in the
are as follows (specific requirements are defined in            disciplinary hearing, any impact the detainee’s
“V. Expected Practices”).                                       mental illness may have had on his or her
                                                                responsibility for the charged behavior, and
1. Detainees shall be informed of facility rules and
                                                                information about any known mitigating factors
   regulations, prohibited acts, disciplinary sanctions
                                                                in regard to the behavior.
   that may be imposed, their rights in the
   disciplinary system and the procedure for                 10. A Unit Disciplinary Committee (UDC) shall
   appealing disciplinary findings.                              further investigate and adjudicate the incident
                                                                 and may impose minor sanctions or refer the
2. Each facility shall have graduated severity scales of
                                                                 matter to a higher level disciplinary panel.
   prohibited acts and disciplinary consequences.
                                                             11. An Institution Disciplinary Panel (IDP) shall


3.1 | Disciplinary System                                  214                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 220 of 456 Page ID
                                        #:3707


    conduct formal hearings on Incident Reports                 not limited to, the following: the right to
    referred from investigations or UDCs and may                protection from abuse; the right to freedom
    impose higher level sanctions for “greatest” and            from discrimination; the right to pursue a
    “high” level prohibited acts.                               grievance; the right to correspond with persons
                                                                or organizations; and the right to due process.
12. Detainees before the IDP shall be afforded a staff
    representative, upon request, or automatically if       20. The facility shall provide communication
    the detainee is illiterate, has limited English             assistance to detainees with disabilities and
    language skills or otherwise needs special                  detainees who are limited in their English
    assistance.                                                 proficiency (LEP). The facility will provide
                                                                detainees with disabilities with effective
13. Actions of the IDP shall be reviewed by the
                                                                communication, which may include the
    facility administrator, who may concur with the
                                                                provision of auxiliary aids, such as readers,
    findings and sanctions or modify them.
                                                                materials in Braille, audio recordings, telephone
14. At all steps in the disciplinary process, any               handset amplifiers, telephones compatible with
    sanctions imposed shall be commensurate with                hearing aids, telecommunications devices for
    the severity of the committed prohibited act and            deaf persons (TTYs), interpreters, and note-
    intended to encourage the detainee to conform               takers, as needed. The facility will also provide
    with rules and regulations in the future.                   detainees who are LEP with language assistance,
15. All steps of the disciplinary process shall be              including bilingual staff or professional
    performed within the required time limits.                  interpretation and translation services, to provide
                                                                them with meaningful access to its programs and
16. At all steps of the disciplinary process, accurate          activities.
    and complete records shall be maintained. The
    detainee shall receive copies of all reports,               All written materials provided to detainees shall
    exhibits and other documents considered or                  generally be translated into Spanish. Where
    generated in the hearing process, except insofar            practicable, provisions for written translation
    as the disclosure of such documents may pose an             shall be made for other significant segments of
    imminent threat to the safety, security and                 the population with limited English proficiency.
    orderly conduct of the facility staff or other              Oral interpretation or assistance shall be provided
    detainees, or if the document or other evidence             to any detainee who speaks another language in
    is otherwise protected from disclosure.                     which written material has not been translated or
17. If a detainee is found not guilty at any stage of           who is illiterate.
    the disciplinary process, the incident records
    shall not be placed or retained in the detainee’s
                                                            III. Standards Affected
    file, even if these records are retained elsewhere      This detention standard replaces “Disciplinary
    for statistical or historical purposes.                 Policy” dated 12/2/2008.
18. Detainees shall be allowed to appeal disciplinary
    decisions through a formal grievance system. No
                                                            IV. References
    staff member shall harass, discipline, punish or        American Correctional Association, Performance-
    otherwise retaliate against any detainee for filing     based Standards for Adult Local Detention
    a complaint or grievance.                               Facilities, 4th Edition: 4-ALDF-3A-01, 3A-02, 6B­
19. Detainees shall be afforded rights including, but       05, 6C-01 through 6C-19.


3.1 | Disciplinary System                                 215                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 221 of 456 Page ID
                                        #:3708



V. Expected Practices                                            mental illness or mental disability, a mental
                                                                 health professional, preferably the treating
A. Guidelines                                                    clinician, shall be consulted to provide input as to
                                                                 the detainee’s competence to participate in the
1. Detainees with limited English proficiency (LEP)
                                                                 disciplinary hearing, any impact the detainee’s
   shall receive translation or interpretation services,
                                                                 mental illness may have had on his or her
   and detainees with disabilities shall receive
                                                                 responsibility for the charged behavior, and
   appropriate accommodations in order to
                                                                 information about any known mitigating factors
   meaningfully participate in the investigative,
                                                                 in regard to the behavior.
   disciplinary, and appeal process.
                                                             7. The facility shall not hold a detainee accountable
2. Each facility holding ICE/ERO detainees in
                                                                for his/her conduct if a medical authority finds
   custody shall have a detainee disciplinary system
                                                                him/her mentally incompetent. For purposes of
   with progressive levels of reviews, appeals,
                                                                these standards, a mentally incompetent
   procedures and documentation procedures.
                                                                individual is defined as an individual who is
   Written disciplinary policy and procedures shall
                                                                unable to appreciate the difference between
   clearly define detainee rights and responsibilities.
                                                                appropriate and inappropriate behavior, or
   The policy, procedures and rules shall be
                                                                between “right” and “wrong.” Such an individual
   reviewed annually at a minimum.
                                                                is not capable of acting in accordance with those
3. Disciplinary action may not be capricious or                 norms and therefore, cannot be held responsible
   retaliatory nor based on race, religion, national            for his/her “wrongful” actions.
   origin, gender, sexual orientation, disability or
                                                             8. If a detainee has a mental disability or mental
   political beliefs.
                                                                illness but is competent, the disciplinary process
4. At all steps in the disciplinary process, any                shall consider whether the detainee’s mental
   sanctions imposed shall be commensurate with                 disabilities or mental illness contributed to his or
   the severity of the committed prohibited act and             her behavior when determining what type of
   intended to encourage the detainee to conform                sanction, if any, should be imposed. A mental
   with rules and regulations in the future.                    health professional should also be consulted as to
5. Staff may not impose or allow imposition of the              whether certain types of sanctions, (e.g.,
   following sanctions: corporal punishment;                    placement in disciplinary segregation, loss of visits,
   deprivation of food services, to include use of              or loss of phone calls) may be inappropriate
   Nutraloaf or “food loaf”; deprivation of clothing,           because they would interfere with supports that
   bedding or items of personal hygiene; deprivation            are a part of the detainee’s treatment or recovery
   of correspondence privileges; deprivation of legal           plan.
   access and legal materials; or deprivation of             9. A person who cannot assist in his/her own
   indoor or outdoor recreation, unless such activity           defense because he/she lacks the ability to
   would create a documented unsafe condition                   understand the nature of the disciplinary
   within the facility. Any sanction imposed shall be           proceedings, as determined by a medical
   approved by the facility administrator and                   authority, shall be considered incompetent.
   reviewed by the Field Office Director.                       Disciplinary proceedings against such a detainee
6. When a detainee has a diagnosed mental illness or            shall be postponed until such time as the detainee
   mental disability, or demonstrates symptoms of               is able to understand the nature of the
                                                                disciplinary proceedings and to assist in his/her


3.1 | Disciplinary System                                  216                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 222 of 456 Page ID
                                        #:3709


   own defense. If the detainee’s mental status does         1. Disciplinary Severity Scale;
   not improve within a reasonable amount of time,           2. Prohibited Acts; and
   the officer must find the detainee incompetent to
   assist in his/her own defense, and note such              3. Sanctions.
   finding on the Incident Report.                           C. Disciplinary Severity Scale and
B. Notice to Detainees                                          Prohibited Acts
The detainee handbook, or supplement, issued to              All facilities shall have graduated scales of offenses
each detainee upon admittance, shall provide notice          and disciplinary consequences as provided in this
of the facility’s rules of conduct and prohibited acts,      section.
the sanctions imposed for violations of the rules, the
                                                             Prohibited acts are divided into four categories:
disciplinary severity scale, the disciplinary process
                                                             “greatest,” “high,” “moderate” and “low
and the procedure for appealing disciplinary
                                                             moderate.” The sanctions authorized for each
findings. Detainees shall have the following rights
                                                             category shall be imposed only if the detainee is
and shall receive notice of them in the handbook:
                                                             found to have committed a prohibited act (see
1. The right to protection from personal abuse,              “Appendix 3.1.A: Offense Categories”).
   corporal punishment, unnecessary or excessive             1. Greatest Offenses
   use of force, personal injury, disease, property
   damage and harassment;                                    The IDP shall impose and execute at least one
                                                             sanction in the 1 through 5 range. Additional
2. The right of freedom from discrimination based
                                                             sanctions may be imposed and either executed or
   on race, religion, national origin, gender, sexual
                                                             suspended, at the discretion of the panel.
   orientation, physical or mental ability, or political
   beliefs;                                                  2. High Offenses

3. The right to pursue a grievance in accordance             The IDP shall impose and execute at least one
   with procedures provided in the detainee                  sanction in the 1 through 12 range. Additional
   handbook, without fear of retaliation;                    sanctions (1 through 12) may be imposed or may be
                                                             suspended at the discretion of the panel.
4. The right to pursue a grievance in accordance
   with standard“6.2 Grievance System” and                   3. High Moderate Offenses
   procedures provided in the detainee handbook.             The IDP shall impose at least one sanction in the 1
5. The right to correspond with persons or                   through 13 range, but may suspend any or all, once
   organizations, consistent with safety, security and       imposed. Similarly, the UDC shall impose at least
   the orderly operation of the facility; and                one sanction in the 7 through 13 range, but may
                                                             suspend any or all, once imposed.
6. The right to due process, including the prompt
   resolution of a disciplinary matter.                      4. Low Moderate Offenses

Copies of the rules of conduct, rights and                   The IDP shall impose at least one sanction in the 1
disciplinary sanctions shall be provided to all              through 9 range, but may suspend any or all, once
detainees and posted in English, Spanish, and other          imposed. Similarly, the UDC shall impose at least
languages spoken by significant segments of the              one sanction in the 3 through 9 range, but may
population with limited English proficiency. Copies          suspend any or all, once imposed.
to be provided and posted are as follows:                    D. Incident Report

3.1 | Disciplinary System                                  217                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 223 of 456 Page ID
                                        #:3710


Officers who witness a prohibited act, or have                incident, as either witness or officer at the scene. If
reason to suspect one has been committed, shall               an officer below supervisory rank conducts the
immediately prepare and submit an Incident Report.            investigation, the shift supervisor shall review
All Incident Reports must state facts clearly, precisely      his/her report(s) for accuracy and completeness and
and concisely, omitting no details that may prove             sign them.
significant. Reports also shall identify the officer(s),      The investigating officer shall:
the detainee(s) and all witnesses to the incident.
                                                              1. Commence the investigation within 24 hours of
Minor transgressions shall be settled informally and             receipt of the Incident Report.
by mutual consent whenever possible. If, however,
the officer involved thinks an informal resolution is         2. Advise the detainee of his/her right to remain
inappropriate or unattainable, he or she shall prepare           silent at every stage of the disciplinary process,
an Incident Report and submit it to the appropriate              and ensure that he/she has a complete listing of
supervisor before the end of the assigned shift.                 detainee rights.
ICE/ERO pre-approval is required for use of ICE               3. Complete the investigation within 72 hours of
Incident Report forms in CDFs and IGSA facilities.               receipt of the Incident Report, barring exceptional
                                                                 circumstances.
The Incident Report shall cite the relevant rule or
standard without quoting it in its entirety. (For             4. Provide the detainee a copy of the Incident Report
example, in the event of destruction of government               and notice of charges immediately after the
property, the report shall cite, briefly, “Code 218—             conclusion of the investigation..
Destroying Government Property,” specify the exact            5. Terminate the administrative investigation, if the
manner in which the detainee is alleged to have                  incident is under investigation on different
violated the cited rule or standard, and include all             grounds (i.e., the prohibited act is under criminal
relevant facts such as time, dates and places.)                  investigation), unless and until the agency with
If the officer observes anything unusual in the                  primary jurisdiction concludes its investigation or
detainee’s behavior or demeanor, he/she shall so                 indicates it shall not pursue the matter.
note in the report. The reporting officer shall also list         Contraband that may be evidence in connection
all staff, contract officers, and/or detainee witnesses           with a violation of a criminal statute shall be
to the incident and the disposition of any physical               preserved, inventoried, controlled and stored so
evidence (e.g., weapons, property, etc.) relating to              as to maintain and document the chain of
the incident. The reporting officer shall sign the                custody. Contraband shall be reported to the
report and include title, date and time the report was            appropriate law enforcement authority for action
signed. The shift supervisor shall review all Incident            and possible seizure and prosecution. See
Reports before going off duty.                                    “Preservation of Evidence” in standard “2.10
E. Investigations                                                 Searches of Detainees.”
                                                              6. Advise the detainee in writing of his/her due
All facilities shall have procedures in place to ensure
                                                                 process rights before the UDC, or before the IDP
that all Incident Reports are investigated within 24
                                                                 if the case is being referred directly to the IDP, as
hours of the incident.
                                                                 provided in this standard.
The investigating officer must have supervisory rank
                                                              7. Record personal observances and other potentially
or higher (unless prevented by personnel shortages)
                                                                 material information.
and shall have had no prior involvement in the


3.1 | Disciplinary System                                   218                                        PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 224 of 456 Page ID
                                        #:3711


8. Prepare a factual report of the investigation,           5. impose minor sanctions in accordance with the
   including the location or disposition of any                table of prohibited acts and associated sanctions
   physical evidence.                                          later in this document; minor sanctions are those
                                                               listed sanctions other than initiation of criminal
9. Forward to the UDC or directly to the IDP all
                                                               proceedings, recommended disciplinary transfer,
   reports relevant to the disciplinary hearing—..
                                                               disciplinary segregation, or monetary restitution.
F. Unit Disciplinary Committee (UDC)
                                                            The detainee in UDC proceedings shall have the right
All facilities shall establish an intermediate level of     to due process, which includes the rights to:
investigation/adjudication process to adjudicate low        1. remain silent at any stage of the disciplinary
or moderate infractions. They shall also ensure that           process;
the detainee is afforded all the UDC rights listed
below.                                                      2. have a UDC hearing within 24 hours after the
                                                               conclusion of the investigation, unless the
The UDC administering unit discipline shall                    detainee:
comprise up to three members, at least one of whom
is a supervisor. The UDC shall not include the                  a. waives the notification period and requests an
reporting officer, the investigating officer, or an                immediate hearing, or
officer who witnessed or was directly involved in the           b. requests more time to gather evidence or
incident, except in the unlikely event that every                  otherwise prepare a defense;
available officer witnessed or was directly involved
                                                            3. attend the entire hearing (excluding committee
in the incident.
                                                               deliberations), or waive the right to appear.
The UDC shall conduct hearings and, to the best
                                                                If security considerations prevent detainee
extent possible, shall informally resolve cases
                                                                attendance, the committee must document the
involving high moderate or low moderate charges in
                                                                security considerations and, to the extent
accordance with the list of charges and related
                                                                possible, facilitate the detainee’s participation in
sanctions noted as “Appendix 3.1.A: Offense
                                                                the process via telephonic testimony, document
Categories.” Unresolved cases and cases involving
                                                                submission, written statements or questions to be
serious charges are forwarded to the institution
                                                                asked of witnesses;
disciplinary panel, and may be referred to the IDP
without a hearing.                                          4. Present statements and evidence, including
                                                               witness testimony on his/her own behalf; and
The UDC shall have authority to:
                                                            5. Appeal the committee’s determination through
1. conduct hearings and resolve incidents involving
                                                               the detainee grievance process.
   high moderate or low moderate charges;
                                                            The UDC shall:
2. consider written reports, statements and physical
   evidence;                                                1. verify that the detainee has been advised of and
                                                               afforded his/her due process rights, as provided
3. hear pleadings on the part of the detainee;
                                                               above in this standard;
4. make findings that a detainee did or did not
                                                            2. refer to the IDP any incident involving a serious
   commit the rule violation(s) or prohibited act(s)
                                                               violation that may result in the following
   as charged, based on the preponderance of
                                                               sanctions: initiation of criminal proceedings,
   evidence; and
                                                               recommended disciplinary transfer, disciplinary


3.1 | Disciplinary System                                 219                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 225 of 456 Page ID
                                        #:3712


   segregation, or monetary restitution. This                4. The IDP shall arrange for the presence of the staff
   includes all code violations in the “greatest” and           representative selected by the detainee. If that staff
   “high” categories (100s and 200s), and must                  member declines or is unavailable, the detainee
   include code violations in the “high moderate”               may:
   category (300s) in order for any of the sanctions             a. select a different representative;
   listed above to be imposed;
                                                                 b. wait for the unavailable staff member to
3. serve the detainee with:                                         become available (within a reasonable period);
   a. a copy of the UDC decision which must                         or
      contain the reason for the disposition and                 c. proceed without a staff representative.
      sanctions imposed; or
                                                             5. A staff member who declines to serve must state
   b. written notification of charges and hearing               the reason on the staff representative form.
      before the IDP; and
                                                             6. If several staff decline, the facility administrator
4. if the detainee’s case is being referred to the IDP,         shall assign one.
   advise the detainee, in writing, of his/her due
   process rights as provided in this standard.              7. The staff representative shall be free to speak to
                                                                witnesses and to present evidence on the
                                                                detainee’s behalf, including evidence of any
G. Staff Representation for the IDP                             mitigating circumstances. The staff representative
The facility administrator shall upon the detainee’s            must act in good faith on behalf of the charged
request, assign a staff representative to help prepare a        detainee, and interview witnesses and obtain
defense prior to the commencement of the IDP. This              documentary evidence as requested by the
help shall be automatically provided for detainees              detainee or as otherwise reasonably seen as
who are illiterate, have limited English-language               relevant to the defense of the charges or in
skills, or who are without means of collecting and              mitigation of the charges.
presenting essential evidence. Detainees shall also          8. The IDP shall allow the staff representative
have the option of receiving assistance from another            enough time to speak with the detainee and
detainee of their selection rather than a staff                 interview witnesses prior to commencement of
representative, subject to approval from the facility           the proceeding. The IDP may grant a request for
administrator.                                                  extension of time if required for an adequate
1. A staff representative must be a full-time                   defense.
   employee.                                                 9. The IDP shall establish the reliability of
2. Because of the potential conflict of interest, the           information provided by a confidential source
   facility administrator, members of the IDP and of            before considering it in the disciplinary
   the UDC initially involved in the case,                      proceedings.
   eyewitnesses, the reporting and investigating             10. The IDP may withhold the confidential source’s
   officers and anyone else with a stake in the                  identity from the staff representative. While the
   outcome shall not act as staff representative.                staff representative may challenge the substance
3. The detainee may select his/her staff                         of any confidential information the IDP discloses,
   representative, barring those identified in                   he/she may not question its reliability (which is
   paragraph 2 above.                                            pre-established by the IDP).


3.1 | Disciplinary System                                  220                                           PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 226 of 456 Page ID
                                        #:3713


11. In the event that a detainee cannot effectively             evidence; and
    present his/her own case, the facility                  6. impose sanctions as listed and authorized in each
    administrator shall appoint a staff representative,        category.
    even if not requested by the detainee.
                                                            The detainee in IDP proceedings shall have the right
H. Institution Disciplinary Panel (IDP)                     to due process, which includes the rights to:
All facilities that house ICE/ERO detainees shall have      1. remain silent at any stage of the disciplinary
a higher level disciplinary panel to adjudicate                process;
detainee Incident Reports. Only the disciplinary
                                                            2. have an IDP hearing within 48 hours after the
panel may place a detainee in disciplinary
                                                               conclusion of the investigation or the conclusion
segregation.
                                                               of the UDC hearing, unless the detainee:
The term “Institution Disciplinary Panel” or “IDP”
                                                                a. waives the notification period and requests an
refers either to a three-person panel appointed by
                                                                   immediate hearing, or
the facility administrator, or a one-person
disciplinary hearing officer, depending on the                  b. requests more time to gather evidence or
practice at the facility.                                          otherwise prepare a defense;
The panel may not include the reporting officer, the        3. attend the entire hearing (excluding committee
investigating officer, any member of the referring             deliberations), or waive the right to appear.
UDC, or anyone who witnessed or was directly                       If security considerations prevent the detainee’s
involved in the incident. Exceptions may occur only                attendance, the committee must document the
if the number of officers required for the panel                   security considerations and, to the extent
cannot be filled due their direct involvement in the               possible, facilitate the detainee’s participation in
incident.                                                          the process by telephonic testimony, the
The IDP may receive incident reports following a                   submission of documents, written statements or
referral from the UDC or directly from the                         questions to be asked of witnesses;
investigative officer following the conclusion of the       4. present statements and evidence, including
investigation.                                                 witness testimony, on his/her behalf;
The IDP shall have authority to:                            5. have a staff representative; and
1. conduct hearings on all charges and allegations          6. appeal the committee’s determination through
   referred by the UDC or sent directly from the               the detainee grievance process.
   investigating officer;
                                                            The IDP shall:
2. call witnesses to testify;
                                                            1. verify that the detainee has been advised of and
3. consider written reports, statements, physical              afforded his/her due process rights, as provided
   evidence and oral testimony;                                above in this standard;
4. hear pleadings by detainee and staff                     2. remind the detainee of his/her right to a staff
   representative;                                             representative, provide one if requested and
5. make findings that the detainee did or did not              verify that a staff representative has been assigned
   commit the rule violation(s) or prohibited act(s)           when a representative is requested;
   as charged, based on the preponderance of                3. advise the detainee of his/her right to waive the


3.1 | Disciplinary System                                 221                                          PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 227 of 456 Page ID
                                        #:3714


   hearing and admit having committed the offense;         continuance of a hearing might include, but are not
                                                           limited to: defense preparation, physical or mental
4. conduct the hearing within 48 hours after the
                                                           illness, security, escape, disciplinary transfer or
   conclusion of the investigation or the conclusion
                                                           pending criminal prosecution.
   of the UDC hearing, unless the detainee requests
   more time to gather evidence or otherwise               An uncooperative detainee may also cause a delay in
   prepare a defense. In cases where a hearing is          the proceedings, either because of inappropriate
   delayed, the reason(s) must be documented (e.g.,        behavior during the hearing process or a refusal to
   a continuing investigation of facts, unavailability     participate in a productive manner.
   of one or more essential witnesses, etc.) and,
                                                           K. Duration of Sanctions
   unless the detainee has requested the delay,
   approved by the facility administrator. If the          The duration of sanctions shall be within established
   detainee is being held in segregation, the delay        limits. Neither the panel recommending sanctions
   shall not exceed 72 hours, barring an emergency;        nor the facility administrator making the final
5. prepare a written record of any hearing. This           decision shall impose sanctions arbitrarily, beyond
   record must show that the detainee was advised          these limits.
   of his/her rights. It must also document the            1. Sanctions range from the withholding of
   evidence considered by the Panel and subsequent            privilege(s) to segregation. Disciplinary
   findings and the decision and sanctions imposed,           segregation shall only be ordered when
   along with a brief explanation;                            alternative dispositions may inadequately regulate
6. forward the entire record to the facility                  the detainee’s behavior.
   administrator, who may (a) concur, (b)                  2. Time in segregation or the withholding of
   terminate the proceedings or (c) impose more               privileges after a hearing shall generally not
   severe or more lenient sanctions; and                      exceed 30 days per incident, except in
7. serve the detainee with written notification of the        extraordinary circumstances, such as violations of
   decision, which must contain the reason for the            offenses 100 through 109 listed in the “Greatest”
   decision.                                                  offense category in Appendix 3.1.A.
                                                           3. While a detainee may be charged with multiple
I. Confidential Information
                                                              prohibited acts and may receive multiple
When a decision relies on information from a                  sanctions for one incident, sanctions arising from
confidential source, the UDC or IDP shall disclose as         a single incident shall run concurrently.
much confidential information as may be disclosed
                                                           4. Time served in segregation pending the outcome
without jeopardizing the safety and security of
                                                              of the proceedings shall be credited to the
facility staff and other persons, and shall include in
                                                              number of days to be spent in the segregation
the hearing record the factual basis for finding the          unit after an adverse decision is announced.
information reliable.
                                                           5. The detainee’s good behavior subsequent to the
J. Postponement of Disciplinary                               rule violation or prohibited act should be given
   Proceedings                                                consideration when determining the appropriate
                                                              penalty.
All facilities shall permit hearing postponements or
                                                           6. The disciplinary report and accompanying
continuances under certain circumstances.
                                                              documents are not placed in the file of a detainee
Circumstances justifying the postponement or


3.1 | Disciplinary System                                222                                      PBNDS 2011
                                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 228 of 456 Page ID
                                        #:3715


   who is found not guilty. The facility, however,         The detainee does not receive a copy.
   may retain the material in its own files for            3. UDC Report of Findings and Action
   Institution statistical or historical purposes.
                                                           The original shall be served on the detainee after the
L. Documents                                               committee issues its findings.
All documents relevant to the incident, subsequent         A copy shall be included in the detainee detention
investigation and hearing(s) shall be completed and        file (guilty finding only).
distributed in accordance with facility procedures.
                                                           4. Notice of IDP Hearing
1. Incident Report/Notice of Charges
                                                           The original shall be served on the detainee after the
The officer shall prepare an Incident Report and           committee issues its findings.
submit it to the supervisor immediately after the
incident takes place. If the incident is resolved
                                                           A copy shall be included in the detainee detention
informally, the officer shall so note on the original
                                                           file.
report, which shall then be forwarded to the Chief of      5. Detainee Rights at IDP Hearing
Security.                                                  The original shall be served on the detainee after the
If the UDC is to be involved, the supervisor shall         committee issues its findings.
serve the detainee with a copy of the Notice of            A copy shall be included in the facility detention file.
Charges upon completion of the investigation, no
less than 24 hours before the UDC hearing.                 6. IDP Report

The UDC receives the original copy.                        The original shall be included in the detainee
                                                           detention file.
If the UDC hears the matter, the ranking member of
that committee shall serve the detainee with a copy        A copy shall be provided to the detainee.
of the Incident Report/Notice of Charges indicating        M. Criminal Prosecution
their decision. The UDC, upon conclusion of its
proceedings, shall forward the entire record to either     Facilities, in coordination with the Field Office
the Chief of Security or the IDP, as appropriate.          Director, shall work with prosecutors and other law
                                                           enforcement officials to ensure that detainees who
2. Investigation Report
                                                           engage in serious criminal activity, including
The original shall be submitted to the UDC.                violence against staff and other detainees, face
                                                           criminal prosecution when appropriate.




3.1 | Disciplinary System                                223                                        PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 229 of 456 Page ID
                                          #:3716



Appendix 3.1.A: Offense                                            charge of greatest severity is not applicable)
                                                            B. Sanctions
Categories
                                                            1. Initiate criminal proceedings
I. “Greatest” Offense Category
                                                            2. Disciplinary transfer (recommend)
A. Prohibited Acts
                                                            3. Disciplinary segregation (up to 60 days)
100     Killing
                                                            4. Make monetary restitution, if funds are available
101     Assaulting any person (includes sexual
                                                            5. Loss of privileges (e.g., commissary, vending
        assault)
                                                               machines, movies, recreation, etc.)
102     Escape from escort; escape from a secure
        facility
                                                            II. “High” Offense Category
103     Setting a fire (charged with this act in this       A. Prohibited Acts
        category only when found to pose a threat to        200    Escape from unescorted activities open or
        life or a threat of serious bodily harm or in              secure facility, proceeding without violence
        furtherance of a prohibited act of greatest
                                                            201    Fighting, boxing, wrestling, sparring and any
        severity [e.g., a riot or an escape]; otherwise
                                                                   other form of physical encounter, including
        the charge is classified as Code 222, 223 or
                                                                   horseplay, that causes or could cause injury
        322))
                                                                   to another person, except when part of an
104     Possession or introduction of a gun, firearm,              approved recreational or athletic activity
        weapon, sharpened instrument, knife,
                                                            202    Possession or introduction of an
        dangerous chemical, explosive, escape tool,
                                                                   unauthorized tool
        device or ammunition
                                                            203    Loss, misplacement or damage of any
105     Rioting
                                                                   restricted tool
106     Inciting others to riot
                                                            204    Threatening another with bodily harm
107     Hostage-taking
                                                            205    Extortion, blackmail, protection and
108     Assaulting a staff member or any law                       demanding or receiving money or anything
        enforcement officer                                        of value in return for protection against
109     Threatening a staff member or any law                      others, avoiding bodily harm or avoiding a
        enforcement office with bodily harm                        threat of being informed against

*198 Interfering with a staff member in the                 206    Engaging in sexual acts
     performance of duties (conduct must be of              207    Making sexual proposals or threats
     the greatest severity; this charge is to be used
                                                            208    Wearing a disguise or mask
     only if another charge of greatest severity is
     not applicable)                                        209    Tampering with or blocking any lock device
*199 Conduct that disrupts or interferes with the           210    Adulterating of food or drink
     security or orderly running of the facility            211    Possessing, introducing, or using narcotics,
     (conduct must be of the greatest severity;                    narcotic paraphernalia or drugs not
     this charge is to be used only if another                     prescribed for the individual by the medical


3.1 | Disciplinary System                                 224                                      PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 230 of 456 Page ID
                                          #:3717


        staff                                              1. Initiate criminal proceedings
212     Possessing an officer’s or staff member’s          2. Disciplinary transfer (recommend)
        clothing                                           3. Disciplinary segregation (up to 30 days)
213     Engaging in or inciting a group                    4. Make monetary restitution, if funds are available
        demonstration
                                                           5. Loss of privileges (e.g., commissary, vending
214     Encouraging others to participate in a work           machines, movies, recreation, etc.)
        stoppage or to refuse to work
                                                           6. Change housing
215     Refusing to provide a urine sample or
        otherwise cooperate in a drug test                 7. Remove from program and/or group activity
216     Introducing alcohol into the facility              8. Loss of job
217     Giving or offering an official or staff member     9. Impound and store detainee’s personal property
        a bribe or anything of value                       10.    Confiscate contraband
218     Giving money to, or receiving money from,          11.    Restrict to housing unit
        any person for an illegal or prohibited
        purpose (e.g., introducing/conveying               12.    Warning
        contraband)                                        III. “High Moderate” Offense Category
219     Destroying, altering, or damaging property         A. Prohibited Acts
        (government or another person’s) worth
        more than $100                                     300    Indecent exposure

220     Being found guilty of any combination of           301    Stealing (theft)
        three or more high moderate or low                 302    Misusing authorized medication
        moderate offenses within 90 days                   303    Loss, misplacement or damage of a less
222     Possessing or introducing an incendiary                   restricted tool
        device (e.g., matches, lighter, etc.)
                                                           304    Lending property or other item of value for
223     Engaging in any act that could endanger                   profit/increased return
        person(s) and/or property
                                                           305    Possessing item(s) not authorized for receipt
*298 Interfering with a staff member in the                       or retention and not issued through regular
     performance of duties (conduct must be of                    channels
     highest severity; this charge is to be used           306    Refusing to clean assigned living area
     only when no other charge of highest
     severity is applicable)                               307    Refusing to obey the order of a staff member
                                                                  or officer (may be categorized and charged
*299 Conduct that disrupts or interferes with the
                                                                  as a greater or lesser offense, depending on
     security or orderly operation of the facility
                                                                  the kind of disobedience: continuing to riot
     (conduct must be of highest severity; this
                                                                  is Code 105—Rioting; continuing to fight
     charge is to be used only when no other
                                                                  Code 201—Fighting; refusing to provide a
     charge of highest severity is applicable)
                                                                  urine sample, Code 215—Refusing to
B. Sanctions                                                      provide a urine sample or otherwise


3.1 | Disciplinary System                                225                                      PBNDS 2011
                                                                                        (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 231 of 456 Page ID
                                          #:3718


        cooperate in a drug test).                                high moderate severity; this charge to be
308     Insolence toward a staff member                           used only when no other charge in this
                                                                  category is applicable)
309     Lying or providing false statement to staff
                                                           *399 Conduct that disrupts or interferes with the
310     Counterfeiting, forging or other                        security or orderly running of the facility
        unauthorized reproduction of money                      (offense must be of high moderate severity;
        proceedings or other official document or               this charge is to be used only when no other
        item (e.g., security document, identification           charge in this category is applicable)
        card, etc.); may be categorized as greater or
        lesser offense, depending on the nature and        NOTE: Any combination of high moderate and low
        purpose of the reproduction (e.g.,                 moderate offenses during a 90-day period shall
        counterfeiting release papers to effect            constitute a high offense.
        escape—Code 102 or 200).                           B. Sanctions
311     Participating in an unauthorized meeting or        1. Initiate criminal proceedings
        gathering                                          2. Disciplinary transfer (recommend)
312     Being in an unauthorized area                      3. Disciplinary segregation (up to 72 hours)
313     Failing to stand count                             4. Make monetary restitution, if funds are available
314     Interfering with count                             5. Loss of privileges (e.g. commissary, vending
315     Making, possessing, or using intoxicant(s)            machines, movies, recreation, etc.)
316     Refusing a breathalyzer test or other test of      6. Change housing
        alcohol consumption                                7. Remove from program and/or group activity
317     Gambling                                           8. Loss of job
318     Preparing or conducting a gambling pool            9. Impound and store detainee’s personal property
319     Possessing gambling paraphernalia                  10.    Confiscate contraband
320     Unauthorized contact with the public               11.    Restrict to housing unit
321     Giving money or another item of value to, or       12.    Reprimand
        accepting money or another item of value
        from, anyone, including another detainee,          13.    Warning
        without staff authorization                        IV. “Low Moderate” Offense Category
322     Destroying, altering, or damaging property         A. Prohibited Acts
        (government or another person’s) worth
        equal to or less than $100                         400    Possessing property belonging to another
                                                                  person
323     Signing, preparing, circulating, or soliciting
        support for group petitions that threaten the      401    Possessing unauthorized clothing
        security or orderly operation of the facility.     402    Malingering; feigning illness
*398 Interfering with a staff member in the                403    Smoking where prohibited
     performance of duties (offense must be of


3.1 | Disciplinary System                                226                                      PBNDS 2011
                                                                                        (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 232 of 456 Page ID
                                          #:3719


404     Using abusive or obscene language                  *498 Interfering with a staff member in the
405     Tattooing, body piercing or self-mutilation             performance of duties (offense must be of
                                                                low moderate severity; this charge is to be
406     Unauthorized use of mail or telephone (with             used only when no other charge in this
        restriction or temporary suspension of the              category is applicable)
        abused privileges often the appropriate
        sanction)                                          *499 Conduct that disrupts or interferes with the
                                                                security or orderly running of the facility
407     Conduct with a visitor in violation of rules            (offense must be of low moderate severity;
        and regulations (with restriction or                    this charge is to be used only when no other
        temporary suspension of visiting privileges             charge in this category is applicable)
        often the appropriate sanction)
                                                           B. Sanctions
408     Conducting a business
                                                           1. Loss of privileges, commissary, vending
409     Possessing money or currency, unless                  machines, movies, recreation, etc.
        specifically authorized
                                                           2. Change housing
410     Failing to follow safety or sanitation
        regulations                                        3. Remove from program and/or group activity

411     Unauthorized use of equipment or                   4. Loss of job
        machinery                                          5. Impound and store detainee’s personal property
412     Using equipment or machinery contrary to           6. Confiscate contraband
        posted safety standards                            7. Restrict to housing unit
413     Being unsanitary or untidy; failing to keep        8. Reprimand
        self and living area in accordance with posted
        standards                                          9. Warning




3.1 | Disciplinary System                                227                                      PBNDS 2011
                                                                                         (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 233 of 456 Page ID
                                          #:3720


                                                                 aspects of food service and dining room
4.1 Food Service                                                 operations.

I. Purpose and Scope                                         3. Detainees, staff and others shall be protected from
                                                                injury and illness by adequate food service
This detention standard ensures that detainees are              training and the application of sound safety and
provided a nutritionally balanced diet that is                  sanitation practices in all aspects of food service
prepared and presented in a sanitary and hygienic               and dining room operations.
food service operation.
                                                             4. Dining room facilities and operating procedures
This detention standard applies to the following                shall provide sufficient space and time for
types of facilities housing ICE/ERO detainees:                  detainees to eat meals in a relatively relaxed,
                                                                unregimented atmosphere.
  •    Service Processing Centers (SPCs);
                                                             5. Food service facilities and equipment shall meet
  •    Contract Detention Facilities (CDFs); and                established governmental health and safety codes,
  •    State or local government facilities used by             as documented in independent, outside sources.
       ERO through Intergovernmental Service                 6. Detainees, staff and others shall be protected from
       Agreements (IGSAs) to hold detainees for more            health-related harm by advance medical screening
       than 72 hours.                                           and clearance before any detainee is assigned to
Procedures in italics are specifically required for SPCs        work in food service operations.
and CDFs. IGSA facilities must conform to these              7. Food service areas shall be continuously inspected
procedures or adopt, adapt or establish alternatives,           by food service staff and other assigned personnel
provided they meet or exceed the intent represented             on schedules determined by the food service
by these procedures.                                            administrator and by applicable policy
For all types of facilities, procedures that appear in          requirements.
italics with a marked (**) on the page indicate              8. Stored food goods shall be maintained in
optimum levels of compliance for this standard.                 accordance with required conditions and
Various terms used in this standard may be defined              temperatures.
in standard “7.5 Definitions.”                               9. Food service personnel shall provide nutritious
                                                                and appetizing meals. Nutritional needs are
II. Expected Outcomes                                           diverse because of differences in age, activity,
The expected outcomes of this detention standard                physical condition, gender, religious preference
are as follows (specific requirements are defined in            and medical considerations. Food service
“V. Expected Practices”).                                       personnel shall accommodate the ethnic and
                                                                religious diversity of the facility’s detainee
1. All detainees shall be provided nutritionally
                                                                population when developing menu cycles. While
   balanced diets that are reviewed at least quarterly
                                                                each facility must meet all ICE/ERO standards and
   by food service personnel and at least annually by
                                                                follow required procedures, individuality in
   a qualified nutritionist or dietitian.
                                                                menu planning is encouraged.
2. Detainees, staff and others shall be protected from
                                                             10. Therapeutic medical diets and supplemental food
   harm, and facility order shall be maintained, by
                                                                 shall be provided as prescribed by appropriate
   the application of sound security practices in all
                                                                 clinicians.


4.1 | Food Service                                         228                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 234 of 456 Page ID
                                        #:3721


11. Special diets and ceremonial meals shall be              based Standards for Adult Local Detention
    provided for detainees whose religious beliefs           Facilities, 4th Edition: 4-ADLF-4A-01 through 4A­
    require adherence to religious dietary laws.             18. (Five of those Expected Practices are mandatory
                                                             for accreditation: 4A-07, 4A-11, 4A-13, 4A-15 and
12. Detainees shall receive a religious or special diet
                                                             4A-16.)
    free of any personal cost.
                                                             ICE/ERO Performance-based National Detention
13. Food shall never be used for reward or
    punishment.                                              Standards 2011:

14. The facility shall provide communication                     •   “2.7 Key and Lock Control”; and
    assistance to detainees with disabilities and                •   “2.14 Tool Control.”
    detainees who are limited in their English
                                                             FDA Public Health Services Food Code.
    proficiency (LEP). The facility will provide
    detainees with disabilities with effective               V. Expected Practices
    communication, which may include the
    provision of auxiliary aids, such as readers,            A. Administration
    materials in Braille, audio recordings, telephone
                                                             1. Food Service Administrator or Equivalent
    handset amplifiers, telephones compatible with
    hearing aids, telecommunications devices for             The food service program shall be under the direct
    deaf persons (TTYs), interpreters, and note-             supervision of an experienced food service
    takers, as needed. The facility will also provide        administrator (FSA) who is responsible for the
    detainees who are LEP with language assistance,          following:
    including bilingual staff or professional                a. Planning, controlling, directing and evaluating
    interpretation and translation services, to provide         food service;
    them with meaningful access to its programs and
    activities.                                              b. Training and developing cook foremen (CF);

   All written materials provided to detainees shall         c. Managing budget resources;
   generally be translated into Spanish. Where               d. Establishing standards of sanitation, safety and
   practicable, provisions for written translation shall        security;
   be made for other significant segments of the
                                                             e. Developing nutritionally adequate menus and
   population with limited English proficiency.
                                                                evaluating detainee acceptance of them;
   Oral interpretation or assistance shall be provided
                                                             f. Developing specifications for procurement of
   to any detainee who speaks another language in
                                                                food, equipment and supplies; and
   which written material has not been translated or
   who is illiterate.                                        g. Establishing a training program that ensures
                                                                operational efficiency and a high quality food
III. Standards Affected                                         service program.
This detention standard replaces “Food Service”              The food service department shall also be staffed by
dated 12/2/2008.                                             one or more cook supervisors (CS) and CF, although
                                                             the organizational structure may differ among
IV. References                                               facilities, particularly when food service is provided
                                                             by a food service contractor. Therefore, references to
American Correctional Association, Performance-
                                                             the CS and CF in this detention standard describe


4.1 | Food Service                                         229                                         PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 235 of 456 Page ID
                                        #:3722


typical duties for those positions, although the            department, a knife must have a steel tang through
functions may be performed by others, depending on          which a metal cable can be mounted. The facility’s
the organizational structure.                               tool control officer is responsible for mounting the
                                                            cable to the knife through the steel tang.
B. Security
                                                            The FSA/CS shall monitor the condition of knives
1. Custody and Security
                                                            and other food service utensils, disposing of items
The facility’s custody and security policy and              not in good working order and ordering
procedures shall address the following:                     replacements. If a knife is misplaced or lost, staff
a. buildings or portions of buildings housing the
                                                            shall immediately notify the FSA and Chief of
   food service department;
                                                            Security, and shall hold detainees who may have had
                                                            access to the missing knife in the area until a
b. all types of detainee traffic in and out of the          thorough search is conducted. The responsible CS
   department;                                              shall provide the details of the loss in a written
c. detainee behavior;                                       report to the Chief of Security.
d. control of repairs;                                      The knife cabinet shall meet the tool-control
                                                            standards of the Occupational Safety and Health
e. control of utensils with a custodial hazard              Administration, as well as any site-specific standards
   potential (e.g., knives, cleavers, saws, tableware);     developed by the facility.
f. official counts and census;                              3. Key Control
g. area searches; and                                       Keys shall be inventoried and stored in accordance
h. any other matters having a direct or indirect            with standard “2.7 Key and Lock Control.”
   bearing on custody and security.                         The control room officer shall issue keys only in
The facility’s training officer shall devise training       exchange for a name chit from receiving staff. Under
curricula and provide appropriate training to all food      no circumstances shall detainees have access to
service personnel in detainee custodial issues.             facility keys.
Among other topics, this training shall cover               The CS shall return the keys to the control room
ICE/ERO’s current detention standards.                      before going off duty. At no time may anyone carry
2. Knife Control                                            facility keys outside the facility.
The knife cabinet must be equipped with an                  4. Controlled Food Items/Hot Items
approved locking device. The on-duty CF, under              All facilities shall have procedures for handling food
direct supervision of the CS, shall maintain control of     items that pose a security threat.
the key that locks the cabinet..
                                                            a. Yeast and Yeast Products
Knives must be physically secured to workstations              All yeast must be stored in an area with no
for use outside a secure cutting room. Any detainee            detainee access, preferably in a locked metal yeast
using a knife outside a secure area must receive               cabinet for which the food service department has
direct staff supervision. Knives shall be inventoried          only one key. The locked yeast cabinet shall be
and stored in accordance with standard “2.14 Tool              maintained in a secure area.
Control.”
                                                                Until the yeast is thoroughly incorporated as an
To be authorized for use in the food service                    ingredient in a food item being prepared, only


4.1 | Food Service                                        230                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 236 of 456 Page ID
                                        #:3723


   one member of the food service staff, closely             The counting officer must have a staff
   supervised, may handle and dispense it.                   observer/backup during each count. Detainees shall
                                                             be assembled in one section of the dining room and
   Staff shall keep a record of the yeast inventory (in
                                                             be required to remain seated until their names are
   pounds and ounces), indicating quantity of
                                                             called, and shall then move to another section of the
   receipt and issue, balance on hand and the
                                                             dining room.
   record-keeper’s initials.
b. Other Food Items                                          C. Detainee Workers
   Mace, nutmeg, cloves, sugar and alcohol-based             1. Detainee Workforce
   flavorings also require special handling and
   storage.                                                  Detainees may volunteer for work in accordance
                                                             with standard “5.8 Voluntary Work Program” and
   1) The purchase order for any of these items shall        must work in accordance with standard “2.2
      specify the special-handling requirements for          Custody Classification System.”
      delivery.
                                                             The number of detainees assigned to the food service
   2) Staff shall store and inventory these items in a       department shall be based on a quota developed by
      secure area in the food service department.            the FSA and approved by the facility administrator.
   3) Staff shall directly supervise use of these items.     The quota shall provide staffing according to actual
                                                             needs, and shall eliminate any bias toward over- or
5. Work Area Searches
                                                             understaffing.
All facilities must establish daily searches of detainee     2. Detainee Job Descriptions
work areas (e.g., trash) as standard operating
procedures, paying particular attention to trash             The FSA shall review detainee job descriptions
receptacles.                                                 annually to ensure accuracy and specific
                                                             requirements. Before starting work in the
Searches of detainees leaving certain work areas
                                                             department, the detainee shall sign for receipt of the
(e.g., bakery, vegetable preparation, dining room,
                                                             applicable job description. A copy of the detainee’s
warehouse) are required to reduce the possibility
                                                             job description shall remain on file for as long as the
that hot food or contraband can leave the restricted
                                                             detainee remains assigned to the food service
area. Unless otherwise directed by facility policy or
                                                             department.
special instructions, staff shall prevent detainees
from leaving the food service department with any            3. Detainee Orientation and Training
food item.                                                   To ensure a quality food service program and instill
Food service personnel as well as facility detention         good work habits, each CS shall instruct newly
staff shall conduct food service area searches.              assigned detainee workers in the rules and
                                                             procedures of the food service department. During
6. Counts
                                                             the orientation and training session(s), the CS shall
The FSA shall establish procedures for informing             explain and demonstrate safe work practices and
staff of the local counting procedures, and shall            methods and shall identify the safety features of
establish measures to ensure that the procedures are         individual products and equipment.
followed.
                                                             Training shall also include workplace-hazard
Staff must be able to account for detainees at all           recognition and deterrence, including the safe
times.                                                       handling of hazardous materials. Detainees shall learn


4.1 | Food Service                                         231                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 237 of 456 Page ID
                                        #:3724


to use and understand protective devices and clothing            machine room, pan-washing area, etc., shall be
and to report any malfunctions or other safety-related           required to wear rubber or plastic aprons suited
problems to their supervisors.                                   to the task and rubber boots, if required, for
                                                                 sanitation or safety.
The CS must document all training in each detainee’s
detention file.                                              d. Detainees working in refrigerated and freezer
4. Detainee Work Hours and Pay                                  areas shall be provided appropriately insulated
                                                                clothing.
Detainee volunteers shall work and be paid in
                                                             7. Use of Tobacco
accordance with standard “5.8 Voluntary Work
Program.”                                                    Tobacco in all its forms is prohibited in the food
5. Meals for Food Service Workers                            service department.

The FSA shall establish the meal schedules for               D. Food Service Dining Room/Satellite
detainee food service workers.                                  Meals Operations
Detainee workers shall receive the same fare as other        1. General Policy
detainees. The CS shall not allow detainees to prepare
                                                             Ordinarily detainees shall be served three meals
“special” dishes or condiments for their own or
                                                             every day, at least two of which shall be hot meals;
other detainees’ consumption.
                                                             however, the facility administrator may approve
Detainee workers assigned to the staff dining room           variations in the food service schedule during
may be allowed to eat in that area. All others shall eat     religious and civic holidays, provided that basic
in the main dining room, or, if the facility has no          nutritional goals are met. The dining room schedule
main dining room, the FSA shall designate an area            must allow no more than 14 hours between the
for workers to eat.                                          evening meal and breakfast.
6. Detainee Clothing                                         Clean, potable drinking water must be available.
Detainees assigned to the food service department            Meals shall always be prepared, delivered and served
shall have a neat and clean appearance.                      under staff (or contractor) supervision.
Unless the facility administrator establishes other          Meals shall be served in as unregimented a manner
policy, the detainee food worker uniform shall               as possible. The FSA’s table arrangement should
consist of the following: white, short-sleeved,              facilitate ease of movement and ready supervision.
summer-type uniform shirts and pants; safety work            The dining room shall have the capacity to allow
shoes; and a white paper hat or white cap. White             each detainee a minimum of 20 minutes dining time
aprons or smocks of either cloth or disposable plastic       for each meal.
may be part of the uniform.                                  2. Display and Service
a. Detainees with hair shoulder-length or longer
                                                             The following procedures apply to the display,
   shall be required to wear a hair net under their
                                                             service and transportation of food to main and
   hats or caps.
                                                             satellite food service areas:
b. Detainees with facial hair shall be required to
                                                             a. Before and during the meal, the CS in charge shall
   wear beard guards when working in the food
                                                                inspect the food service line to ensure:
   preparation or food serving areas.
                                                                 1) all menu items are ready for consumption;
c. Detainees working in the garbage room, dish


4.1 | Food Service                                         232                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 238 of 456 Page ID
                                        #:3725


   2) food is appropriately presented; and                    items (e.g., salad bar staples such as lettuce, meat,
                                                              eggs, cheese) must be removed and discarded
   3) sanitary guidelines are observed, with hot
                                                              after two hours at room temperature.
      foods maintained at a temperature of at least
      140 F degrees (120 F degrees in food trays)             Food shall be delivered from one place to another
      and foods that require refrigeration maintained         in covered containers. These may be individual
      at 41 F degrees or below.                               containers, such as pots with lids, or larger
                                                              conveyances that can move objects in bulk, such
b. Every open food item and beverage shall be
                                                              as enclosed, satellite-meals carts.
   protected from contaminants by easily cleaned
   sneeze-guards, cabinets, display cases or other            In any facility, if food carts are delivered to
   such equipment.                                            housing units by detainees, they must be locked
                                                              unless they are under constant supervision of
c. Servers must wear food-grade plastic gloves and
                                                              staff.
   hair nets whenever there is direct contact with a
   food or beverage. Servers must use tongs, forks,           All food-safety procedures (e.g., sanitation, safe-
   spoons, ladles or other such utensils to serve any         handling, storage, etc.) apply without exception
   food or beverage. Serving food without use of              to food in transit.
   utensils is strictly prohibited.                       h. Soiled equipment and utensils must be
d. Servers shall use scoops, tongs or other approved         transported to the appropriate receptacles in
   utensils when handling or dispensing ice for              closed containers.
   consumption. The FSA shall consider the                i. A member of the food service staff shall oversee
   practicability of purchasing automatic ice-               the loading of satellite meal carts. Staff shall
   dispensing equipment.                                     inspect all food carts before allowing their
e. Utensils shall be sanitized:                              removal from the food service area.
   1) as often as necessary to prevent cross-             3. Dining Room Workers
      contamination and other food-handling               The CF in charge shall train dining room workers in
      hazards during food preparation and service;        the requirements of the job, including how to
   2) after every food preparation/service session;       perform specific tasks. A basic task common to all
      and                                                 dining room workers is to keep the tables and floors
                                                          clean during the meal service. Once the meal service
   3) again, if necessary, immediately before being
                                                          is over and the detainees have left the room, the
      used.
                                                          workers can undertake major cleaning tasks.
f. Sugar, condiments, seasonings and dressings
                                                          4. Serving Lines
   available for self-service shall be provided in
   individual packages, closed dispensers, or             The serving counter shall be designed and
   automated condiment-dispensing systems. Salad          constructed to separate and insulate the hot foods on
   dressings may be served in open containers if the      the one hand and the cold foods on the other. A
   serving ladle extends beyond the top edge of the       transparent “sneeze guard” is required.
   container.                                             5. Salad Bars and Hot Bars
g. If the facility does not have sufficient equipment     Food items at salad bars and hot bars shall be
   to maintain the minimum or maximum                     arranged for logical and efficient service. A
   temperature required for food safety, the affected


4.1 | Food Service                                      233                                         PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 239 of 456 Page ID
                                        #:3726


transparent “sneeze guard” is required.                    of the facility. Nutritional needs are diverse because
6. Beverage Counter/Bar                                    of differences in age, activity, physical condition,
                                                           gender, religious preference and medical
Self-service beverage-and-ice stations shall be            considerations.
designed for quick and easy access. These
                                                           The FSA shall accommodate the ethnic and religious
stations shall be designed for sanitary and
                                                           diversity of the facility’s detainee population when
efficient service, including traffic flow.
                                                           developing menu cycles. While each facility must
7. Staff Dining Room                                       meet all ICE/ERO standards and follow required
The FSA shall have jurisdiction over the staff dining      procedures, individuality in menu planning is
room. The staff dining room shall offer the same           encouraged. Institutions geographically near one
food items as the detainee dining room.                    another shall consider the benefits of coordinating
                                                           their menus and the cost-reductions to be achieved
8. Meal tickets
                                                           through joint purchasing.
The facility may establish a meal ticket program for       The FSA is solely responsible for food service program
employees and guests.                                      planning and resource allocation and use.
Examples of persons who may receive meals gratis           2. Nutritional Analysis
include advisors, guest speakers, technicians/others
rendering a service without charge, equipment              A registered dietitian shall conduct a complete
demonstrators, athletic teams, entertainers, foreign       nutritional analysis that meets U.S. Recommended
visitors, volunteers and others whose service to the       Daily Allowances (RDA), at least yearly, of every
facility is in the best interest of the government.        master-cycle menu planned by the FSA. The dietitian
                                                           must certify menus before they are incorporated into
Individuals receiving government reimbursement for         the food service program. If necessary, the FSA shall
their services (e.g., contract employees, per-diem­        modify the menu in response to the nutritional
status personnel) are ineligible for guest meals           analysis to ensure nutritional adequacy. In such
provided free of charge.                                   cases, the menu shall be revised and re-certified by
E. Menu Planning                                           the registered dietician.
1. General Policy                                          If the master-cycle menus change significantly
                                                           during the year, the cycle shall be reevaluated to
The FSA shall base menu selections on the best             ensure nutritional values are maintained.
nutritional program the facility can afford meeting
U.S. minimum daily allowances. The ICE/ERO                 F. Food Preparation
standard menu cycle is 35 days.                            1. General Policy
The food service program significantly influences
                                                           The CS or equivalent is responsible for ensuring that
morale and attitudes of detainees and staff, and
                                                           all items on the master-cycle menu are prepared and
creates a climate for good public relations between        presented according to approved recipes. This
the facility and the community.                            responsibility includes assessing the availability and
The overall goal of a quality food service program is      condition of ingredients required by particular
to provide nutritious and appetizing meals efficiently     recipes, and communicating supply needs to the
and within constraints of the existing budget,             FSA. For this reason, the CS shall review upcoming
personnel resources, equipment and physical layout         menu items as much in advance as possible.



4.1 | Food Service                                       234                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 240 of 456 Page ID
                                        #:3727


The CS or equivalent has the authority to change            for the rapid reheating of these foods.
menu items when necessary. Every such change or             After being reheated at 165 F degrees, the food may
substitution must be documented and forwarded to            be maintained at 140 F degrees on a heated steam
the FSA. The CS shall exercise this menu-changing           line or equivalent warming equipment.
authority as infrequently as possible.
                                                            The facility shall obtain pasteurized milk and milk
Knowledge of ingredients, quantities and food               products from approved facilities only.
preparation techniques and procedures is essential          Manufactured milk products shall meet federal
for producing quality products.                             standards for quality.
2. Preparation Guidelines
                                                            The facility may use reconstituted dry milk and dry
Food shall be prepared with minimal manual                  milk products for cooking and baking purposes, in
contact. Food service workers shall thoroughly wash         instant desserts and in whipped items. If
fruits and vegetables with fresh water before cooking       reconstituted in-house, the dry milk and milk
or serving raw.                                             products shall be used for cooking purposes only.
                                                            Powdered milk reconstituted in an approved milk-
A worker shall test-taste with a clean fork or spoon
                                                            dispensing machine or “mechanical cow” may be
only; using a soiled food preparation utensil is
                                                            used for drinking purposes. To ensure
prohibited. Test-tasting utensils, unless disposable,
                                                            wholesomeness, an approved laboratory shall test
must be washed after every usage. Disposable test-
                                                            milk produced in the mechanical cow twice monthly
tasting utensils shall be discarded after a single use.
                                                            for presence of bacteria. The mechanical cow shall
Any food cooked at a lower temperature than                 be disassembled, cleaned and sanitized before and
provided below constitutes a food safety hazard and         after each use.
shall not be served. Food service staff and detainee
                                                            Powdered milkshake or ice cream mix, reconstituted
workers involved in cooking shall ensure that the
                                                            in an approved ice cream machine, may be used. An
following foods are cooked at the required
                                                            approved laboratory shall test dairy-based products
temperatures:
                                                            produced in the machine for the presence of bacteria
a. Raw eggs, fish, meat and foods containing these          monthly. The ice cream machine shall be
   items—145 F degrees or higher                            disassembled, cleaned and sanitized before and after
b. Game animals, comminuted (ground) fish and               each use.
   meats, injected meats and eggs not intended for          Liquid, frozen and dry eggs and egg products are
   immediate consumption—155 F degrees or                   pasteurized at temperatures high enough to destroy
   higher                                                   pathogenic organisms that might be present;
c. Stuffing containing fish, meat, or poultry—165 F         however, because of the possibility of contamination
   degrees or higher                                        or recontamination after opening, thawing or
                                                            reconstitution, these products shall be primarily used
d. Roast beef and corned beef—145 F degrees or              in cooking and baking.
   higher
                                                            Nondairy creaming, whitening or whipping agents
Potentially hazardous foods that have been cooked           may be reconstituted in-house only if immediately
and then refrigerated shall be quickly and                  stored in sanitized, covered containers not larger
thoroughly reheated at a minimum of 165 F degrees           than one gallon, and cooled to 41 F degrees or lower
before being served. Steam tables, warmers and              within four hours of preparation.
similar hot food holding equipment are prohibited


4.1 | Food Service                                        235                                         PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 241 of 456 Page ID
                                        #:3728


The CF shall use thermometers to ensure the               risk of overhead contamination exists, the food must
attainment and maintenance of proper internal             be loosely covered to facilitate heat transfer from the
cooking, holding or refrigeration temperatures of all     surface of the food.
potentially hazardous foods.                              4. Food Thawing
To prevent cross-contamination, separate cutting          Potentially hazardous food shall be thawed according
boards must be used for raw and cooked foods. The         to one of the following procedures:
cutting boards must be washed, rinsed and sanitized
between every use.                                        a. under refrigeration that maintains the food at 41
                                                             F degrees or below;
The FSA may require use of color-coded cutting
boards, which reduce the risk of cross-                   b. submerged in running water;
contamination during food preparation.                        1) at a water temperature of 70 F degrees or
3. Food Cooling                                                  below;
Potentially hazardous food must be cooled from 140            2) with sufficient water velocity to agitate and
to 70 F degrees within two hours of cooking, and                 float off loose particles in an overflow; and
from 70 to 41 F degrees or below within four hours.           3) for a period that does not allow thawed
Foods prepared from ingredients at ambient                       portions of ready-to-eat or raw animal foods
temperature, such as reconstituted foods and canned              to rise above 41 F degrees; also
tuna, must be cooled to 41 F degrees within two
hours of cooking/preparation.                                 4) the allowed periods for thawing include the
                                                                 time the food is exposed to the running water,
The food service department can meet time-and­                   the time to prepare food for cooking, and/or
temperature requirements for cooling by using any                the time it takes under refrigeration to cool the
or all of the following techniques, which expedite               food to 41 F degrees; or
cooling:
                                                          c. as part of a cooking process, provided there is
a. placing the food in shallow pans;                         continuous cooking throughout the process.
b. separating food into smaller or thinner portions;      5. Food Protection—General Requirements
c. using rapid cooling equipment;                         Food and ice shall be protected from dust, insects
d. stirring the food in a container placed in an ice      and rodents, unclean utensils and work surfaces,
   water bath;                                            unnecessary handling, coughs and sneezes, flooding,
                                                          drainage, overhead leakage and other sources of
e. using containers that facilitate heat transfer;
                                                          contamination. Protection shall be continuous,
f. adding ice as an ingredient; and/or                    whether the food is in storage, in preparation, on
g. using a commercial blast-chiller.                      display or in transit.
                                                          All food storage units must be equipped with
During cooling, the food containers shall be
                                                          accurate easy-to-read thermometers. New heating
arranged in cooling or cold-holding equipment in a
                                                          and/or refrigeration equipment purchases shall
way that maximizes heat transfer through the walls
                                                          include a zone-type thermometer with temperature
of the containers.
                                                          graduations. Refrigeration equipment shall be
Food protected from overhead contamination shall          designed and operated to maintain a temperature of
be left uncovered during the cooling period. If the       41 F degrees or below.


4.1 | Food Service                                      236                                        PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 242 of 456 Page ID
                                        #:3729


6. Hermetically Sealed Foods                                G. Religious/Special Diets
Canned food that has abnormal color, taste or               1. General Policy
appearance, or which is contained in cans that show
abnormalities such as bulging at ends, swelling or          All facilities shall provide detainees requesting a
leakage, shall not be served. Unsuitable canned food        religious diet a reasonable and equitable opportunity
shall be surveyed, reported and destroyed.                  to observe their religious dietary practice, within the
                                                            constraints of budget limitations and the security and
7. Potentially Hazardous Foods                              orderly running of the facility, by offering a
Potentially hazardous foods are those foods that            common fare menu. While each request for
provide a good medium for bacteria growth. They             religious diet accommodation is to be determined
include any perishable food that consists in whole or       on a case-by-case basis, ICE anticipates that
part of milk, milk products, eggs, meat, poultry, fish      facilities will grant these requests unless an
or shellfish or other high-protein foods.                   articulable reason exists to disqualify someone for
Potentially hazardous foods shall be prepared with          religious accommodation or the detainee’s practice
minimal manual contact. Such products shall be              poses a significant threat to the secure and orderly
prepared from chilled ingredients whenever feasible.        operation of the facility. Information about the
The surfaces of equipment, containers, cutting              availability of religious and special diets shall be
boards and utensils used for preparation and                provided to detainees in a language or manner that
subsequent storage of potentially hazardous food            they can understand.
shall be cleaned effectively after each use.                “Common Fare” refers to a no-flesh protein option
Potentially hazardous food shall be prepared as close       provided whenever an entrée containing flesh is
to serving time as practicable. Potentially hazardous       offered as part of a meal. Likewise, a “Common
raw frozen food shall be cooked from the frozen state       Fare” meal offers vegetables, starches and other
whenever practical. Tempering shall be accomplished         foods that are not seasoned with flesh. This diet is
by refrigeration at 40 F degrees or below or, with          designed as the foundation from which
potable running water, at 70 F degrees or below. The        modifications can be made to accommodate the
potable water technique may be used only if the             religious diets of various faiths.
product is sealed in its original container. At no time     When considering denying a request by a detainee
shall potentially hazardous food thaw at room
                                                            to participate in the religious diet program, or
temperature.
                                                            removal of a detainee from the religious diet
All precooked, potentially hazardous, refrigerated or       program, the facility administrator, or his/her
frozen food intended for reheating hall be heated           designee, shall consult with the local FOD prior to
rapidly to a temperature above 165 F degrees.               denying the request or prior to removing a detainee
8. Leftovers                                                from the program. To participate in the common
                                                            fare program, a detainee shall initiate an
Prepared food items that have not been placed on the
                                                            “Authorization for Common Fare Participation”
serving line may be retained for no more than 24
                                                            form (Appendix 4.1.A) for consideration by the
hours. Leftovers offered for service a second time
                                                            chaplain (or FSA). On the form, the detainee shall
shall not be retained for later use, but shall be
                                                            provide a written statement articulating the religious
discarded immediately after offering. All leftovers
                                                            motivation for participation in the common fare
shall be labeled to identify the product, preparation
                                                            program. Oral interpretation or written assistance
date and time.


4.1 | Food Service                                        237                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 243 of 456 Page ID
                                        #:3730


shall be provided to illiterate or limited-English           d. signature of the FSA.
proficient detainees as necessary in completing this         The FSA shall contact the appropriate individual or
form. If participation is approved, the chaplain or          department to obtain a photo of the detainee, and
FSA shall forward a copy of the form for inclusion in        shall attach the photo to the identification card. The
the detainee’s detention file.                               FSA shall ensure that the food service department
Detainees whose religious beliefs require adherence          receives one copy of the special-diet identification
to particular dietary laws or generally accepted             card. The second identification card shall be issued
religious guidelines and practices shall be referred to      to the detainee who, at every meal, must present the
the chaplain. The chaplain shall verify the religious        card to the CS on duty. The second copy of the
diet requirement by reviewing files and consulting           consultation sheet shall be filed in the detainee’s
with religious representatives. In the case of an            detention file.
unorthodox request, the chaplain or religious                Any time a detainee on a religious diet refuses a meal
services coordinator is encouraged to consult                and/or accepts the regular mainline meal in place of
established clergy contacts in the community to              the religious meal, the cook on duty shall notify the
determine whether a request pertaining to a                  FSA in writing.
particular faith is appropriate. Facilities may
                                                             2. Standard Common Fare Menu (Religious Diet)
employ different mechanisms to determine if a
detainee’s request should be granted; however, the           Common fare is intended to accommodate detainees
determination may not impose a substantial burden            whose religious dietary needs cannot be met on the
on a detainee’s religious exercise or necessitate            mainline. The common fare menu is based on a 14­
                                                             day cycle, with special menus for the ten federal
lengthy questionnaires or numerous interviews.
                                                             holidays. The menus must be certified as exceeding
Response to the request for a religious diet must be
                                                             minimum daily nutritional requirements and
provided in a timely manner, and documented.
                                                             meeting RDAs. Beverages shall be selected from the
Absent an articulable reason to deny the request, the        regular menu.
presumption must be that the detainee’s request
constitutes a legitimate exercise of religious belief        3. Changes to the standard Common Fare Menu
and practice.                                                Modifications to the standard common fare menu
                                                             may be made at the local level for various reasons.
The chaplain or religious services coordinator and
                                                             For example, seasonal variations affect the
FSA shall issue specific written instructions for the
                                                             availability of fresh produce in different locations,
implementation of the diet as soon as practicable
                                                             making menu modifications inevitable.
and within 10 business days of verification.                 Modifications may also be made to meet the
Once a religious diet has been approved, the FSA             requirements of various faith groups (e.g., for the
shall issue, in duplicate, a special-diet identification     inclusion of kosher and/or halal flesh-food options).
card.                                                        With the facility administrator’s concurrence, the
This diet-identification card shall contain the              FSA may make temporary, nutritionally equal
following information:                                       substitutions for fresh seasonal produce that violates
                                                             no religious dietary requirements. The chaplain or
a. detainee name and A-number;
                                                             local religious representatives shall be consulted if
b. type of religious diet prescribed;                        technical questions arise. The Chaplain shall escort
c. expiration date, within 90 days; and                      other clergy to the common fare preparation area for


4.1 | Food Service                                         238                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 244 of 456 Page ID
                                        #:3731


frequent, random monitoring of compliance with              the policy.
religious dietary requirements.                             8. Nutritional Requirements
4. Hot Entree Availability
                                                            Common fare menus shall meet RDAs. A detainee
To the extent practicable, a hot flesh-food entree          who chooses the common fare menu shall select
shall be available to accommodate detainees’                beverages only from the regular menu.
religious dietary needs. Hot entrees shall be offered       9. Instant Food and Beverages
daily and shall be purchased, prepared and served in
a manner that does not violate the religious                The food service shall provide a hot-water urn for
requirements of any faith group.                            reconstituting instant beverages and foods for use by
                                                            detainees.
5. Kosher Requirements
                                                            10. Plates and Utensils
With the exception of fresh fruits and vegetables, the
facility’s kosher-food frozen entrees shall be              Common Fare meals shall be served with disposable
purchased precooked in a sealed container, heated           plates and utensils, except when a supply of reusable
and served hot. Other kosher-food purchases shall be        plates and utensils has been set aside for common
fully prepared, ready-to-use and bearing the symbol         fare service only. Separate cutting boards, knives,
of a recognized kosher-certification agency. Any            food scoops, food inserts and other such tools,
item containing pork or a pork product is                   appliances and utensils shall be used to prepare
prohibited. Only bread and margarine labeled                common fare foods, and shall be identified
“pareve” or “parve” shall be purchased for the              accordingly. Meat and dairy food items and the
kosher tray.                                                preparation and service utensils used with each group
                                                            shall be stored in areas separate from each other. A
6. Plates and Utensils
                                                            separate dishpan shall be provided for cleaning these
Kosher trays shall be served with disposable plates and     items, if a separate or three-compartment sink is not
utensils, except when a supply of reusable plates and       available.
utensils has been set aside for kosher-food service         The chaplain shall escort other clergy to the common
only. Separate cutting boards, knives, food scoops,         fare preparation area for frequent, random
food inserts and other such tools, appliances and           monitoring of compliance with religious dietary
utensils shall be used to prepare kosher-foods, and         requirements.
shall be identified accordingly. Meat and dairy food
items and the service utensils used with each group         11. Application and Removal
shall be stored in areas separate from each other. A        The facility administrator, in consultation with the
separate dishpan shall be provided for cleaning these       chaplain, shall be the approving official for a
items, if a separate or three-compartment sink is not       detainee’s removal from the common fare program.
available.                                                  The facility administrator or chaplain is required to
7. Religious Requirements                                   consult with the local FOD prior to denying any
                                                            request for a religious diet. In addition, once a
If a facility has a no-pork menu, in order to alleviate
any confusion for those who observe no-pork diets           detainee has been approved for a religious diet
for religious reasons, the above information, within        program, he or she may not be removed from the
“Section G,” shall be included in the facility’s            program without prior consultation with and
handbook and the facility orientation. If the facility      concurrence from the FOD. Denial or removal
has a chaplain, he/she shall also be made aware of          from a religious diet must be documented with the


4.1 | Food Service                                        239                                      PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 245 of 456 Page ID
                                        #:3732


date and reason, and must be approved by the                program, as long as such purchases are consistent
facility administrator. The documentation should            with the common fare program. However, purchase
also include the date of FOD concurrence.                   of foods items inconsistent with the common fare
                                                            program may be grounds for removal from the
Food service staff shall refer to the daily roster to
                                                            program.
identify detainees in the common fare program. Staff
shall not use this information to disparage a               To preserve the integrity and orderly operation of
detainee’s religion or religious views or to attempt to     the religious diet program and to prevent fraud,
dissuade him/her from participating in the program.         detainees who withdraw or are removed may not be
                                                            immediately re-established back into the program.
a. The FSA shall monitor the food selections of all
   detainees participating in the common fare               The process of re-approving a religious diet for a
   program to ensure the legitimacy of their                detainee who voluntarily withdraws or who is
   participation.                                           removed ordinarily may take up to ten days.
                                                            However, repeated withdrawals, voluntary or
b. Staff shall train and supervise all detainees with
                                                            otherwise, may result in a waiting period of up to
   common fare assignments.
                                                            one month before the re-approval request is decided.
c. A detainee’s temporary adoption of a medically           The decision to remove and/or reinstate a detainee
   prescribed diet or placement in a Special                rests with the facility administrator, in consultation
   Management Unit (SMU) shall not affect his/her           with the chaplain and/or local religious
   access to common fare meals. However, if a               representatives, if necessary.
   prescribed medical diet conflicts with the               12. Annual Ceremonial Meals
   common fare diet, the medical diet takes
   precedence.                                              The chaplain, in consultation with local religious
                                                            leaders as necessary, shall develop the ceremonial
d. A detainee who has been approved for a common
                                                            meal schedule for the subsequent calendar year and
   fare menu must notify the chaplain, in writing, if
                                                            shall provide this schedule to the facility
   he/she wishes to withdraw from the religious
                                                            administrator. The schedule shall include the date,
   diet. Oral interpretation or written assistance
                                                            religious group, estimated number of participants
   shall be provided to illiterate or limited-English
                                                            and special foods required. Ceremonial and
   proficient detainees as necessary in providing
                                                            commemorative meals shall be served in the food
   written notice of withdrawal from a religious
                                                            service facility, unless otherwise approved by the
   diet.
                                                            facility administrator.
The Chaplain may recommend withdrawal from a
                                                            The food service department shall be the only source
religious diet if the detainee is documented as being
                                                            of procurement for food items. To maintain equity
in violation of the terms of the religious diet
                                                            in menu design, all meals shall be limited to food
program to which the detainee has agreed in
                                                            items on the facility’s master-cycle menu. To
writing. If a detainee refuses five consecutive
                                                            facilitate food preparation, consultations between the
common fare meals, the chaplain may recommend
                                                            FSA and local religious representative(s) concerning
in writing that the facility administrator remove the
                                                            appropriate menus shall occur six to eight weeks in
detainee from the program. Detainees participating
                                                            advance of the scheduled observance. The religious
in the common fare program may also consume
                                                            provider may, through the food service department,
items for sale through the facility’s commissary
                                                            procure the ritual observance food items (in minimal
program without risk of being removed from the
                                                            quantities). Such items shall not generally constitute


4.1 | Food Service                                        240                                      PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 246 of 456 Page ID
                                        #:3733


the main entree for the ceremonial meal.                  c. Lent
13. Religious Fasts and Seasonal Observances                 During the Christian season of Lent, a meatless
                                                             meal (lunch and dinner) shall be served on the
The common fare program shall accommodate                    food service line on Fridays and on Ash
detainees abstaining from particular foods or fasting        Wednesday.
for religious purposes at prescribed times of year,
                                                          14. Common Fare Recordkeeping and Costs
including, but not limited to:
                                                          The FSA shall estimate quarterly costs for the
a. Ramadan
                                                          common fare program and include this figure in the
   During Ramadan, Muslims participating in the
                                                          quarterly budget. The FSA shall maintain a record of
   fast shall receive the approved meals after
                                                          the actual costs of both edible and non-edible items.
   sundown for consumption in the food service
   department or SMU.                                     H. Medical Diets
   During the December fast, vegetarian or hot fish       1. Therapeutic Diets
   dishes shall replace meat entrees. Fasters shall
   receive both noon and evening meals after              Detainees with certain conditions—chronic or
   sundown.                                               temporary; medical, dental, and/or psychological—
                                                          shall be prescribed special diets as appropriate.
   Detainees not participating in the common fare
   program, but electing to observe Ramadan or the        Special (therapeutic) diets shall be authorized by the
   December fast shall be served the main meal after      clinical director (CD) on Form IHSC-819, or
   sundown. If the main menu does not meet                equivalent, detainee special need(s). The form shall
   religious requirements, the detainee may               specify the type of therapeutic diets to be prescribed
   participate in the common fare program during          and, if necessary, renewed, in 90-day increments.
   the period in question.                                Once prescribed, the diet shall be made available to
                                                          the detainee by the next business day.
   Each facility may provide a bag breakfast or allow
   detainees to go to the food service department for     The cook on duty shall notify the FSA and/or CS in
   breakfast before dawn. Bag breakfasts shall            writing any time a detainee on a therapeutic diet
   contain nonperishable items such as ultra-high         refuses the special meal or accepts the regular meal
   pasteurized milk, fresh fruit, peanut butter, dry      from the main food service line.
   cereal, etc. The menu for the common fare              2. Snacks or Supplemental Meals
   program cannot be used for a bag breakfast.
                                                          The physician may order snacks or supplemental
b. Passover                                               meals for such reasons as:
   The facility shall have the standard Kosher-for-
                                                          a. insulin-dependent diabetes;
   Passover foods available for Jewish detainees
   during the eight-day holiday. The food service         b. a need to increase protein or calories for
   department shall be prepared to provide Passover          pregnancy, cancer, AIDS, etc.; and/or
   meals to new arrivals.                                 c. a need to take prescribed medication with food.
   All Jewish detainees observing Passover shall be       I. Specialized Food Service Programs
   served the same Kosher-for-Passover meals,
   whether or not they are participating in the           1. Satellite Meals
   common fare program.                                   “Satellite meals” refers to food prepared in one



4.1 | Food Service                                      241                                       PBNDS 2011
                                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 247 of 456 Page ID
                                        #:3734


location for consumption elsewhere (e.g., general          Care must be taken to ensure that culturally diverse
housing units, the SMU, remote housing areas, etc.).       meals are provided in such portions as to be
                                                           nutritionally adequate.
The sanitary standards required in the food service
department, from preparation to actual delivery, also      4. Segregation Unit Food Rations
apply to satellite meals. Satellite meals and              Food items in excess of the normal prescribed ration
microwave instructions (if applicable) shall be            shall not be given to detainees in segregation units as
posted where satellite meals are served.                   a reward for good behavior, nor shall food rations be
Foods shall be kept sufficiently hot or cold to arrest     reduced or changed or otherwise used as a
or destroy the growth of infectious organisms. The         disciplinary tool.
FSA shall ensure that staff members understand the         5. Segregation Unit Sack Lunches
special handling required with potentially hazardous
foods, such as meat, cream or egg dishes. Staff must       Detainees in segregation units shall receive sack
understand the critical importance of time and             meals only with the facility administrator’s written
temperature in delivering safe food.                       authorization. The medical department shall be
                                                           consulted when necessary.
To prevent bacteria growth, food must be prepared
and held at the proper temperatures until served.          6. Sack Meals
Satellite tray meals must be delivered and served          All meals shall be served from established menus in
within two hours of food being plated.                     the dining room or housing units. In some
Foods in the potentially hazardous category shall          circumstances, detainees may be provided sack
remain under refrigeration until cooking time and,         meals.
after cooking, maintained at or above 140 F degrees.       Sack meals shall be provided for detainees being
Hot foods must be placed in a heated serving line          transported from the facility, detainees arriving or
during tray assembly. Thermal bags and carts,              departing between scheduled meal hours, and
refrigerated carts, thermal compartment trays, etc.,       detainees in the SMU, as provided above.
shall be used for satellite meals.
                                                           a. Quality
Outside foods prepared in bulk for transportation to          Sack meals shall be of the same nutritional quality
a remote housing unit or other location shall be              as other meals prepared by the food service.
transported in thermal containers that maintain cold
                                                           b. Preparation
items at temperatures below 41 F degrees and/or
                                                              Members of the food service staff shall prepare
hot items at temperatures above 140 F degrees,
excluding items served within the two-hour window             sack meals for detainees who are being
for meal service.                                             transported to/from other locations by bus or air
                                                              service. While detainee volunteers assigned to the
2. Weekend and Holiday Meal Schedule                          food service department shall not be involved in
When weekend and/or holiday meal schedules differ             preparing meals for transportation, they may
from the weekday schedule, detainees in the SMU               prepare sack meals for on-site consumption.
shall receive a continental breakfast or regular               A designated member of the transportation by
breakfast items. Brunch service shall conform to the           land or plane crew shall pick up all sack meals
breakfast meal pattern, and dinner service to the              prepared for detainee transportation from the
noon or evening meal pattern.                                  food service department. Before departing, this
3. Selection of Menu Courses                                   crew member shall inspect the sacks for:


4.1 | Food Service                                       242                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 248 of 456 Page ID
                                        #:3735


  1) quality of contents;                                     Whenever possible, the food service department
                                                              shall pack sack meals intended for bus or air
  2) proper wrapping; and
                                                              service in disposable “snack boxes” that are
  3) correct individual counts.                               designed for proper placement of contents and to
c. Contents                                                   afford maximum protection during handling,
   For any detainee who shall be transported by the           packaging and transporting.
   ICE Air Operations (IAO), the sack lunch must              If necessary, paper bags may be used.
   comply with IAO criteria. Otherwise, the
                                                              These lunches shall be stored in a secured,
   following requirements are applicable:
                                                              refrigerated area until pickup.
  Each sack shall contain at least two sandwiches, of
  which at least one shall be meat (non-pork).            J. Safety and Sanitation
  Commercial bread or rolls may be preferable             1. General Policy
  because they include preservatives. To ensure
  freshness, fresh, facility-made bread may be used       All food service employees are responsible for
  only if made on the day of lunch preparation.           maintaining a high level of sanitation in the food
  Sandwiches shall be individually wrapped or             service department. An effective food sanitation
  bagged in a secure fashion to prevent the food          program prevents health problems, creates a positive
  from spoiling. Meats, cheeses, etc., shall be           environment and encourages a feeling of pride and
  freshly sliced the day of sandwich preparation.         cooperation among detainees.
  Leftover cooked meats shall not be used after 24        Food service staff shall teach detainee workers
  hours.                                                  personal cleanliness and hygiene; sanitary methods
  In addition, each sack shall include:                   of preparing, storing and serving food; and the
                                                          sanitary operation, care and maintenance of
  1) one piece of fresh fruit, or properly packaged       equipment, including automatic dishwashers and
     canned fruit (or paper cup with lid), complete       pot and pan washers.
     with a plastic spoon;
                                                          2. Personal Hygiene of Staff and Detainees
  2) one ration of a dessert item, like cookies,
     doughnuts and fruit bars; and                        a. All food service personnel shall wear clean
                                                             garments, maintain a high level of personal
  3) such extras as:                                         cleanliness and practice good hygiene at all times.
     a) properly packaged fresh vegetables, like             They shall wash hands thoroughly with soap or
        celery sticks and carrot sticks; or                  detergent before starting work and as often as
                                                             necessary during the shift to remove soil or other
     b) commercially packaged “snack foods,” such
                                                             contaminants.
        as peanut butter crackers, cheese crackers
        and individual bags of potato chips.              b. Staff and detainees shall not resume work after
                                                             visiting the toilet facility without first washing
  These items enhance the overall acceptance of the
                                                             their hands with soap or detergent. The FSA shall
  lunches.
                                                             post signs to this effect.
  Extremely perishable items such as fruit pie,
                                                          c. Neither staff nor detainees shall use tobacco in a
  cream pie and other items made with milk, cream
                                                             food service work area. If they use tobacco in a
  or other dairy ingredients shall be excluded.
                                                             smoking-permitted area, they shall wash their
d. Packaging                                                 hands before resuming work.


4.1 | Food Service                                      243                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 249 of 456 Page ID
                                        #:3736


d. All staff and detainees working in the food             of medical clearance prior to resuming food service
   preparation and service area(s) shall use effective     work.
   hair restraints. Personnel with hair that cannot be
                                                           4. Daily Health Checks
   adequately restrained shall be prohibited from food
   service operations. Head coverings, gloves and          The CF or detention staff assigned to food service
   beard guards are encouraged, but not required,          shall inspect all detainee food service workers on a
   when staff members are distributing covered             daily basis at the start of each work period. Detainees
   serving trays.                                          who exhibit signs of illness, skin disease, diarrhea
                                                           (admitted or suspected) or infected cuts or boils
e. Detainee food service workers shall be provided
                                                           shall be removed from the work assignment and
   with and required to use clean white uniforms
                                                           immediately referred to health services for
   while working in a food preparation area or on
                                                           determination of fitness for duty. The detainees shall
   the serving line.
                                                           return to work only after the FSA has received
f. All food service personnel working in the food          written clearance from health services staff.
   service department shall be provided with and
                                                           5. Environmental Sanitation and Safety
   required to use approved rubber-soled safety
   shoes.                                                  All facilities shall meet the following environmental
                                                           standards:
g. To prevent cross-contamination, staff and
   detainees who prepare or serve food shall not be        a. Facilities must be clean and well-lit, and must
   assigned to clean latrines, garbage cans, sewers,          display orderly work and storage areas.
   drains or grease traps, or other such duties,           b. Overhead pipes must be removed or covered to
   during the period of food preparation.                     eliminate the food-safety hazard posed by leaking
h. Only authorized food service personnel shall be            or dusty pipes.
   tasked with preparing and serving food.                 c. Walls, floors and ceilings in all areas must be
i. Authorization is based on approval from the                cleaned routinely.
   facility’s health services department.                  d. Facilities must employ ventilation hoods to
j. Only authorized personnel shall be allowed in the          prevent grease buildup and wall/ceiling
   food preparation, storage or utensil-cleaning areas        condensation that can drip into food or onto food
   of the food service area.                                  contact surfaces. Filters or other grease-extracting
                                                              equipment shall be readily removable for cleaning
3. Medical Examination
                                                              and replacement.
The facility administrator shall document that food
                                                           e. The area underneath sprinkler deflectors must
service personnel have received a pre-employment
                                                              have at least an 18-inch clearance.
medical examination to identify communicable
diseases that may contraindicate food service work.        f. Facilities must possess hazard-free storage areas:
The medical department shall document detainees'               1) Bags, containers, bundles, etc., shall be stored
clearance for food service work prior to their                    in tiers and stacked, blocked, interlocked and
assuming food service duties. The food service                    limited in height for stability and security
department shall refer to the medical department                  against sliding or collapsing.
detainees that have been absent from work for                  2) No flammable material, loose cords, debris or
reasons of communicable illness, for a determination              other obvious hazards may be present.


4.1 | Food Service                                       244                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 250 of 456 Page ID
                                        #:3737


   3) No pests or infestations may be present.               meet sanitation standards through careful planning,
                                                             training and supervision.
g. Aisles and passageways shall be kept clear and in
   good repair, with no obstruction that may create          The FSA shall develop a schedule for the routine
   a hazard or hamper egress.                                cleaning of equipment.
h. To prevent cross-contamination, kitchenware and           7. Equipment and Utensils
   food-contact surfaces shall be washed, rinsed and         a. Information
   sanitized after each use and after any interruption          All food service equipment and utensils shall meet
   of operations during which contamination may                 the National Sanitation Foundation International
   occur.                                                       (NSF) standards or equivalent standards of other
i. Facilities must possess a ready supply of hot water          agencies.
   (105-120 F degrees).                                      b. Materials
j. Garbage and other trash shall be collected and                1) Materials used in the construction or repair of
   removed as often as possible. Garbage/refuse                     multi-use equipment and utensils shall:
   containers shall have sufficient capacity for the
   volume and shall be kept covered, insect- and                    a) be non-toxic, non-corrosive, non­
   rodent-proof and frequently cleaned. The facility                   absorbent, durable under normal use,
   shall comply with all applicable regulations                        smooth and easily cleaned;
   (local, state and federal) on refuse handling and                b) impart no odors, colors or tastes; and
   disposal and standard “1.2 Environmental Health
                                                                    c) retain their original properties under
   and Safety.”
                                                                       repeated use, creating no risk of food-
k. The premises shall be maintained in a condition                     adulteration as they deteriorate.
   that prevents the feeding or nesting of insects and
   rodents. Outside openings shall be protected by               2) Paint is prohibited on any surface that may
   tight-fitting screens, windows, controlled air                   come into contact with food.
   curtains and self-closing doors.                              3) Milk-dispensing tubes shall be cut diagonally
6. Equipment Sanitation                                             about two inches from the cutoff valve. Bulk
                                                                    milk dispensers shall be equipped with
Information about the operation, cleaning and care                  thermometers.
of equipment shall be obtained from manufacturers
or local distributors. A file of such reference material     c. Design and Fabrication
shall be maintained in the food service department               1) All food service equipment and utensils
and used in developing equipment cleaning                           (including plastic ware) shall be designed and
procedures for training. Sanitation shall be a primary              fabricated for durability under normal use.
consideration in the purchase and placement of
                                                                    a) Such equipment shall be readily accessible,
equipment.
                                                                       easily cleaned and resistant to denting,
Equipment shall be installed for ease of cleaning,                     buckling, pitting, chipping and cracking.
including the removal of soil, food materials and
                                                                 2) Equipment surfaces not intended for contact
other debris that collects between pieces of
                                                                    with food, but located in places exposed to
equipment or between the equipment and walls or
                                                                    splatters, spills, etc., require frequent cleaning.
floor. Older facilities that may not have the
                                                                    Therefore, they shall be reasonably smooth,
advantage of the latest designs and equipment can


4.1 | Food Service                                         245                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 251 of 456 Page ID
                                        #:3738


      washable, free of unnecessary ridges, ledges,             both before and after cleaning.
      projections and crevices. Upkeep of equipment          3) Equipment and utensils shall be pre-flushed,
      surfaces shall contribute to cleanliness and              pre-scraped and, when necessary, pre-soaked to
      sanitation.                                               remove gross food particles. A fourth sink
d. Installation                                                 compartment with a garbage-disposal is useful
                                                                for these purposes and shall be included in
   1) Equipment shall be installed in accordance
                                                                plans for facilities being built or renovated.
      with the manufacturer’s instructions and good
      engineering practices.                                 4) Except for fixed equipment and utensils too
                                                                large to be cleaned in sink compartments, the
   2) Installers shall allow enough space between
                                                                following procedures apply to cleaning
      pieces of equipment and between equipment
                                                                equipment and utensils:
      and walls to facilitate routine cleaning.
      Adjacent pieces may be butted together if the             a) Wash in the first sink compartment, using a
      gap between them is sealed.                                  hot detergent solution changed frequently
                                                                   to keep it free from soil and grease.
e. General Cleaning Procedures
                                                                b) Rinse in or under hot water in the second
   1) Moist cloths for wiping food spills on
                                                                   compartment, changing the rinse water
      kitchenware and food-contact surfaces on
                                                                   frequently. This compartment shall be kept
      equipment shall be clean, rinsed frequently in
                                                                   empty, and a sprayer shall be used for
      sanitizing solution and used solely for wiping
                                                                   rinsing to prevent rinse water from
      food spills. These cloths shall soak in the
                                                                   becoming soapy or contaminated.
      sanitizing solution between uses.
                                                                c) Sanitize in the third compartment using one
   2) Moist cloths used for non-food-contact
                                                                   of the following methods:
      surfaces like counters, dining table tops and
      shelves shall be cleaned, rinsed and stored in               i. Immerse for at least 30 seconds in clean
      the same way as the moist cloths used on                        water at a constant temperature of 171 F
      food-contact surfaces. They shall be used on                    degrees that is maintained with a heating
      non-food-contact surfaces only.                                 device and frequently checked with a
                                                                      thermometer. Use dish baskets to
   3) Detergents and sanitizers must have Food and
                                                                      immerse items completely.
      Drug Administration approval for food service
      uses.                                                        ii. Immerse for at least 60 seconds in a
                                                                       sanitizing solution containing at least 50
f. Manual Cleaning and Sanitizing
                                                                       parts per million (ppm) chlorine at a
   1) A sink with at least three labeled                               temperature of at least 75 F degrees.
      compartments is required for manually
                                                                   iii. Immerse for at least 60 seconds in a
      washing, rinsing and sanitizing utensils and
                                                                        sanitizing solution containing at least
      equipment. Each compartment shall have the
                                                                        12.5 ppm iodine, with a pH not higher
      capacity to accommodate the items to be
                                                                        than 5.0 and a temperature of at least 75
      cleaned. Each shall be supplied with hot and
                                                                        F degrees.
      cold water.
                                                                   iv. Immerse in a sanitizing solution
   2) Drain-boards and/or easily movable dish-tables
                                                                       containing an equivalent sanitizing
      shall be provided for utensils and equipment


4.1 | Food Service                                     246                                        PBNDS 2011
                                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 252 of 456 Page ID
                                        #:3739


            chemical at strengths recommended by                 maintained for hot-water sanitizing:
            the U.S. Public Health Service.                      a) Single-tank, stationary rack, dual-
         v. Periodically check and adjust as                        temperature machine: wash temperature of
            necessary the chemical concentrations in                150 F degrees; final rinse, 180 F degrees.
            a sanitizing solution, using a test kit.             b) Single-tank, stationary rack, single-
         vi. Air dry utensils and equipment after                   temperature machine: wash and rinse
             sanitizing.                                            temperature of 165 F degrees.
         vii. Steam clean oversized equipment,                   c) Multi tank, conveyor machine: wash
             provided the steam can be confined to                  temperature of 150 F degrees; pumped
             the piece of equipment. Alternatively,                 rinse, 160 F degrees; final rinse, 180 F
             rinse, spray or swab with a chemical                   degrees.
             sanitizing solution mixed to at least               d) Single-tank, pot/pan/utensil washer
             twice the strength required for                        (stationary or moving rack): wash
             immersion sanitizing.                                  temperature of 140 F degrees; final rinse,
g. Mechanical Cleaning and Sanitizing                               180 F degrees.
   Spray or immersion dishwashers or devices,                       i. When using a chemical spray in a single-
   including automatic dispensers for detergents,                      tank, stationary rack, glass-washer,
   wetting agents and liquid sanitizer, shall be                       maintain a wash temperature of at least
   maintained in good repair. Utensils and                             120 F degrees, unless otherwise
   equipment placed in the machine must be                             specified by the manufacturer.
   exposed to all cycles.
                                                                    ii. Air-dry all equipment and utensils after
   1) The pressure of the final rinse water must be                     sanitizing, by means of drain boards,
      between 15 and 25 pounds per square inch                          mobile dish tables and/ or carts.
      (psi) in the water line immediately adjacent to
      the final-rinse control valve.                       h. Equipment and Utensil Storage. Eating utensils
                                                              shall be picked up by their bases or handles only.
   2) Machine- or water line-mounted                          Utensils shall be stored in perforated pans only.
      thermometers must be installed to check water
      temperature in each dishwasher tank,                     Glasses, tumblers and cups shall be inverted
      including the final rinse water.                         before storing. Other tableware and utensils may
                                                               be either covered or inverted.
      Baffles, curtains, etc., must be used to prevent
      wash water from entering the rinse water             8. Storage of Clothing and Personal Belongings
      tank(s) and time conveyors to ensure adequate        Clothes and other personal belongings (e.g., jackets,
      exposure during each cycle.                          shoes) shall be stored in designated areas, apart
      Equipment and utensils must be placed on             from:
      conveyors or in racks, trays and baskets to          a. areas for the preparation, storage and serving of
      expose all food-contact surfaces to detergent,          food; and
      washing and rinsing without obstruction and
                                                           b. areas for the washing and storing of utensils.
      to facilitate free draining.
                                                           The FSA shall identify space for storing detainee
   3) The following temperatures must be
                                                           belongings.


4.1 | Food Service                                       247                                      PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 253 of 456 Page ID
                                        #:3740


9. Lavatories                                                   materials shall be prominently and distinctively
                                                                labeled for easy content identification.
Adequate and conveniently located toilet facilities
shall be provided for all food service staff and            d. All toxic, flammable and caustic materials shall be
detainee workers.                                              segregated from food products and stored in a
                                                               locked and labeled cabinet or room.
a. Toilet fixtures shall be of sanitary design and
   readily cleaned.                                         e. Cleaning and sanitizing compounds shall be
                                                               stored apart from food products.
b. Toilet rooms and fixtures shall be kept clean and
   in good repair.                                          f. Toxic, flammable and caustic materials shall not
                                                               be used in a manner that may contaminate food,
c. Signs shall be prominently displayed.
                                                               equipment or utensils or may pose a hazard to
d. Lavatories shall have readily available hot and cold        personnel or detainees working with or
   water.                                                      consuming food service products.
e. Soap or detergent and paper towels or a hand-            g. A system for intermediate storage of received
   drying device providing heated air, shall be                hazardous substances shall secure the materials
   available at all times in each lavatory.                    from time of receipt to time of issue.
f. Waste receptacles shall be conveniently placed           The FSA shall obtain and file for reference Material
   near the hand-washing facilities.                        Safety Data Sheets (MSDSs) on all flammable, toxic
10. Pest Control                                            and caustic substances used in the facility as required
                                                            by standard “1.2 Environmental Health and Safety.”
Good sanitation practices are essential to an effective
pest control program. The FSA is responsible for pest       12. General Safety Guidelines
control in the food service department, including           a. Extension cords shall be UL-listed and UL-labeled
contracting the services of an outside exterminator as         and may not be used in tandem.
necessary.
                                                            b. All steam lines within seven feet of the floor or
To protect against insects and other pests, air                working surface, and with which a worker may
curtains or comparable devices shall be used on                come in contact, shall be insulated or covered
outside doors where food is prepared, stored or                with a heat-resistant material or otherwise be
served.                                                        guarded from contact. Inaccessible steam lines,
11. Hazardous Materials                                        guarded by location, need not be protected from
                                                               contact.
Only those toxic and caustic materials required for
sanitary maintenance of the facility, equipment and         c. Machines shall be guarded in compliance with
utensils shall be used in the food service department.         OSHA standards:

a. All food service staff shall know where and how              1) Fans within seven feet of the floor or work
   much toxic, flammable or caustic material is on                 surface shall have blade guard openings no
   hand, and shall be aware that their use must be                 larger than two inches.
   controlled and accounted for daily.                          2) Protective eye and face equipment shall be
b. Detainee-type combination locks shall not be used               used, as appropriate, to avert risk of injury.
   to secure such material.                                        Dangerous areas presenting such risks shall be
                                                                   conspicuously marked with eye-hazard
c. All containers of toxic, flammable or caustic


4.1 | Food Service                                        248                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 254 of 456 Page ID
                                        #:3741


      warning signs.                                      shall check refrigerator and water temperatures daily
                                                          and record the results. The FSA or designee shall
   3) Safety shoes shall be worn in FSA-designated
                                                          verify and document requirements of food and
      foot hazard areas.
                                                          equipment temperatures.
   4) Meat saws, slicers and grinders shall be
                                                          The FSA or CS shall inspect food service areas at least
      equipped with anti-restart devices.
                                                          weekly.
   5) The maintenance manager shall provide
                                                          An independent, external inspector shall conduct
      ground fault protection wherever needed in
                                                          annual inspections to ensure that the food service
      the food service department, and shall
                                                          facilities and equipment meet governmental health
      document this protection for the FSA.
                                                          and safety codes.
d. Light fixtures, vent covers, wall-mounted fans,
                                                          Personnel inspecting the food service department
   decorative materials and similar equipment and
                                                          shall note any recommended corrective actions in a
   materials attached to walls or ceilings shall be
                                                          written report to the facility administrator. The
   maintained in good repair.
                                                          facility administrator shall establish the date by
e. Lights in food production areas, utensil and           which identified problems shall be corrected.
   equipment washing areas, and other areas
                                                          Checks of equipment temperatures shall follow this
   displaying or storing food, equipment, or utensils
                                                          schedule:
   shall be equipped with protective shielding.
                                                          a. dishwashers: every meal;
f. An approved, fixed fire-suppression system shall
   be installed in ventilation hoods over all grills,     b. pot and pan washers: daily, if water in the third
   deep fryers and open flame devices. A qualified           compartment of a three-compartment sink is used
   contractor shall inspect the system every six             for sanitation and the required minimum
   months. The fire-suppression system shall be              temperature is 180 F degrees; and
   equipped with a locally audible alarm and              c. refrigeration/freezer equipment (walk-in units):
   connected to the control room’s annunciator               site-specific schedule, established by the FSA.
   panel.
                                                          All temperature-check documentation shall be filed
g. Hood systems shall be cleaned after each use to        and accessible.
   prevent grease build-up, which constitutes a fire
   risk. All deep fryers and grills shall be equipped     The FSA shall develop a cleaning schedule for each
   with automatic fuel or energy shut-off controls.       food service area and post it for easy reference. All
                                                          areas (e.g., walls, windows, vent hoods) and
13. Mandatory Inspection
                                                          equipment (e.g., chairs, tables, fryers, ovens) shall
The facility administrator shall implement written        be grouped by frequency of cleaning (e.g., after
procedures requiring the food service administrator       every use, daily, weekly, monthly, semiannually or
or designee to conduct the weekly inspections of all      annually).
food service areas, including dining, storage,
                                                          K. Food Storage, Receiving and Inventory
equipment and food-preparation areas.
                                                          1. General Policy
All of the food service department equipment (e.g.,
ranges, ovens, refrigerators, mixers, dishwashers,        Since control and location of subsistence supplies are
garbage disposal) require frequent inspection to          site-specific, each FSA shall establish procedures for
ensure their sanitary and operable condition. Staff       storing, receiving and inventorying food.


4.1 | Food Service                                      249                                       PBNDS 2011
                                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 255 of 456 Page ID
                                        #:3742


On the purchase request for potentially dangerous             may guide pallet placement. Wooden pallets may
items (e.g., knives, mace, yeast, nutmeg, cloves and          be used to store canned goods and other non­
other items considered contraband if found in a               absorbent containers, but not to store dairy
detainee’s possession), the FSA shall mark them               products or fresh produce.
“hot,” signaling the need for special handling.           e. Store perishables at 35-40 F degrees to prevent
2. Receiving                                                 spoilage and other bacterial action, and maintain
                                                             frozen foods at or below zero degrees.
The first step in receiving food is matching incoming
items with the invoice, purchase order and control        f. Prevent cross-contamination by storing foods
specifications. Weekly deliveries of fresh produce,          requiring washing or cooking separately from
meats and other perishable items shall be inspected          those that do not.
for freshness, quality and general appearance. Staff      g. For rapid cooling, use shallow pans (depth not to
shall supplement their inspections of perishables            exceed four inches). Cover or otherwise shield
with random checks of weight, count, size, etc.              refrigerated food from contamination.
Receiving staff shall examine deliveries promptly to      h. Do not store food in locker rooms, toilet rooms,
determine acceptability both for quantity and                dressing rooms, garbage rooms or mechanical
quality, consistent with the contract. If immediate          rooms, or under sewer lines, potentially leaking
examination is not practical upon delivery because           water lines, open stairwells or other sources of
inspection shall involve time-consuming tests, the           contamination.
vendor shall receive a receipt confirming delivery of
a particular number/gross weight of containers in         4. Inventory
good condition (or, if not, noting exceptions).           Determining inventory levels and properly receiving,
3. Food Receipt and Storage                               storing and issuing goods are critical to controlling
                                                          costs and maintaining quality. While the FSA shall
The following procedures apply when receiving or          base inventory levels on facility needs, each facility
storing food:                                             shall always stock a 15-day food supply at a
a. Inspect the incoming shipment for damage,              minimum.
   contamination and pest infestation. Rats, mice or      Procedures for checking the quality and quantity of
   insects may be hiding in the middle of a pallet.       food and other supplies and their distribution to the
b. Promptly remove damaged pallets and broken             point of use shall comply with industry-established
   containers of food. Separate damaged food              policies and financial management practices.
   containers from other food and store separately        Food service inventory represents significant
   for disposal. Take special care in handling flour,     financial resources converted into goods in the form
   cereal, nuts, sugar, chocolate and other such          of food, supplies and equipment. All food service
   products highly susceptible to contamination.          personnel must be aware of the value of the
c. Upon finding that an incoming food shipment            inventory and of his/her responsibility for the
   has been contaminated, contact the FSA/CS for          security of these goods upon receipt.
   instructions on the next course of action.             The master-cycle menus offer guidance to managers
d. Store all food item products at least six inches       planning inventory levels.
   from the floor and sufficiently far from walls to      Inventory levels shall be established, monitored and
   facilitate pest-control measures. A painted line       periodically adjusted to correct excesses or shortages.


4.1 | Food Service                                      250                                       PBNDS 2011
                                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 256 of 456 Page ID
                                        #:3743


5. Stock Rotation                                           b. sealing or otherwise making impenetrable all
                                                               wall, ceiling and floor openings to prevent entry
Each facility shall establish a written stock rotation
                                                               of dirt, water, pests, etc.;
schedule.
6. Perpetual Inventory                                      c. vigilant housekeeping to keep the room clean and
                                                               free from rodents and vermin (a drain for
“Perpetual Inventory” is the process of recording all          flushing is desirable); and
food service purchases and food distribution.
                                                            d. securing the storeroom under lock and key to
Although details may vary, the information recorded
                                                               prevent pilferage—the FSA is responsible for key
always includes the quantity on hand, quantity
                                                               distribution.
received, quantity issued and unit cost for each food
and supply item.                                            8. Refrigerators
Perpetual inventory records are important because           Butter, milk, eggs and cream shall be separated from
they provide the FSA with up-to-date information on         foods having strong odors. Eggs shall not be
product usage, and act as a guide for further               subjected to freezing temperatures.
purchases.                                                  Refrigeration units shall be kept under lock and key
For accurate accounting of all food and supplies, a         when not in use. Walk-in boxes shall be equipped
perpetual inventory record is insufficient. An official     with safety locks that require no more than 15
inventory of stores on hand must be conducted               pounds of pressure to open easily from the inside. If
annually.                                                   latches and locks are incorporated in the door’s
                                                            design and operation, the interior release mechanism
All food service departments shall complete a
                                                            must open the door with the same amount of
physical inventory of the warehouse quarterly.
                                                            pressure even when locks or bars are in place.
7. The Dry Storeroom
                                                            Whether new or used, the inside lever of a hasp-type
Proper care and control of the dry storeroom                lock must be able to disengage locking devices and
involves the following:                                     provide egress. The FSA, along with the Safety
a. keeping the storeroom dry and cool (45-80 F              Manager, shall review the walk-in freezer(s) and
   degrees) to prevent swelling of canned goods and         refrigerator(s) to ensure that they operate properly.
   general spoilage;




4.1 | Food Service                                        251                                      PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 257 of 456 Page ID
                                        #:3744



Appendix 4.1.A: Authorization for Common Fare Participation

Name of detainee:
________________________________________________________ A-number: _______________
I hereby request authorization to participate in the Common Fare Program. I agree to comply with the program
requirements. I understand that if I am observed consuming mainline foods or violating other program
requirements, I may be removed from program participation and will not be eligible for immediate
reinstatement. Repeated program violations may result in removal from the program for up to one year. I further
understand that the same conditions for reinstatement may apply if I voluntarily withdraw from the program for
any reason.
I understand that I must have a recorded religious preference in order to be eligible for the program and that I
must provide a written reason for requesting to participate in the religious diet program.
Religious preference: _____________________
Specific reason for wanting to participate in the Common Fare Religious Diet Program:




Signature of detainee:


________________________________________________________ A-number: _______________


Date: ____________________


Signature of Chaplain:


_________________________________________________________________________________


Date: ____________________


Record Copy—Detainee Detention File; Copy - Chaplaincy File; Copy—Detainee




4.1 | Food Service                                       252                                         PBNDS 2011
                                                                                           (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 258 of 456 Page ID
                                          #:3745



4.2 Hunger Strikes                                            mental health personnel. Prior to 72 hours, staff
                                                              may refer a detainee for medical evaluation, and
I. Purpose and Scope                                          when clinically indicated, medical staff may refer
                                                              the detainee to a hospital;
This detention standard protects detainees’ health        2. The ICE/ERO Field Office Director shall be
and well-being by monitoring, counseling and                 immediately notified when a detainee is on a
providing appropriate treatment to any detainee who          hunger strike, declared or otherwise;
is on a hunger strike.
                                                          3. The detainee’s health shall be carefully monitored
Nothing in this detention standard is intended to            and documented, as shall the detainee’s intake of
limit or override the exercise of sound medical              foods and liquids. The clinical director,
judgment by the clinical medical authority (CMA)             designated physician or treating medical staff
responsible for a detainee’s medical care. Each case         shall conduct a full clinical and mental health
must be evaluated on its own merits and specific             assessment and evaluation, and recommend a
circumstances, and treatment shall be given in               course of treatment, intervention or follow-up;
accordance with accepted medical practice.
                                                          4. When medically advisable, a detainee on a hunger
This detention standard applies to the following             strike shall be isolated for close supervision,
types of facilities housing ICE/ERO detainees:               observation and monitoring;
  •    Service Processing Centers (SPCs);                 5. Medical, mental health or hospital staff shall offer
  •    Contract Detention Facilities (CDFs); and             counseling regarding medical risks and detainees
                                                             shall be encouraged to end the hunger strike or
  •    State or local government facilities used by          accept medical treatment;
       ERO through Intergovernmental Service
                                                          6. Refusal of medical treatment shall be documented
       Agreements (IGSAs) to hold detainees for more
                                                             in the detainee’s medical file;
       than 72 hours.
                                                          7. Involuntary medical treatment shall be
Procedures in italics are specifically required for
                                                             administered only with medical, psychiatric and
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                             legal safeguards;
dedicated IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,     8. A record of interactions with the striking
provided they meet or exceed the intent represented          detainee, the provision of food, attempted and
by these procedures.                                         successfully administered medical treatment, and
                                                             communications between the CMA, facility
Various terms used in this standard may be defined
                                                             administrator and ICE/ERO regarding the striking
in standard “7.5 Definitions.”
                                                             detainee shall be established; and
II. Expected Outcomes                                     9. The facility shall provide communication
                                                             assistance to detainees with disabilities and
The expected outcomes of this detention standard
                                                             detainees who are limited in their English
are as follows (specific requirements are defined in
                                                             proficiency (LEP). The facility will provide
“V. Expected Practices”).
                                                             detainees with disabilities with effective
1. Any detainee who does not eat for 72 hours shall          communication, which may include the
   be referred to the medical department for                 provision of auxiliary aids, such as readers,
   evaluation and possible treatment by medical and          materials in Braille, audio recordings, telephone


4.2 | Hunger Strikes                                    253                                        PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 259 of 456 Page ID
                                        #:3746


   handset amplifiers, telephones compatible with            Procedures for identifying and referring a detainee
   hearing aids, telecommunications devices for deaf         suspected or announced to be on a hunger strike to
   persons (TTYs), interpreters, and note-takers, as         medical staff shall include obtaining from qualified
   needed. The facility will also provide detainees          medical personnel an assessment of whether the
   who are LEP with language assistance, including           detainee’s action is reasoned and deliberate, or the
   bilingual staff or professional interpretation and        manifestation of a mental illness.
   translation services, to provide them with                Facilities shall immediately notify the local Field
   meaningful access to its programs and activities.         Office Director or his/her designee when an
   All written materials provided to detainees shall         ICE/ERO detainee begins a hunger strike.
   generally be translated into Spanish. Where               1. Staff shall consider any detainee observed to have
   practicable, provisions for written translation shall        not eaten for 72 hours to be on a hunger strike,
   be made for other significant segments of the                and shall refer him/her to the CMA for evaluation
   population with limited English proficiency.                 and management.
   Oral interpretation or assistance shall be provided       2. Medical personnel shall document the reasons for
   to any detainee who speaks another language into             placing a detainee in a single occupancy
   which written material has not been translated, or           observation room. This decision shall be reviewed
   who is illiterate.                                           every 72 hours. Medical personnel shall monitor
III. Standards Affected                                         the detainee in a single-occupancy observation
                                                                room, when medically advisable and taking into
This detention standard replaces “Hunger Strikes”               consideration the detainee’s mental health needs.
dated 12/2/2008.                                                If measuring food and liquid intake/output
                                                                becomes necessary, medical personnel shall make
IV. References                                                  a decision about appropriate housing placement.
American Correctional Association, Performance-              C. Initial Medical Evaluation and
based Standards for Adult Local Detention                       Management
Facilities, 4th Edition: 4-ALDF-2A-52, 4D-15.
                                                             Medical staff shall monitor the health of a detainee
National Commission on Correctional Health Care,
                                                             on a hunger strike. If a detainee engaging in a
Standards for Health Services in Jails (2014).
                                                             hunger strike has been previously diagnosed with a
ICE/ERO Performance-based National Detention                 mental condition, or is incapable of giving informed
Standards 2011: “4.3 Medical Care.”                          consent due to age or illness, appropriate
                                                             medical/administrative action shall be taken in the
V. Expected Practices                                        best interest of the detainee.
A. Staff Training                                            1. During the initial evaluation of a detainee on a
                                                                hunger strike, medical staff shall:
All staff shall be trained initially and annually
thereafter to recognize the signs of a hunger strike,            a. measure and record height and weight;
and to implement the procedures for referral for                 b. measure and record vital signs;
medical assessment and for management of a
detainee on a hunger strike.                                     c. perform urinalysis;

B. Initial Referral                                              d. conduct psychological/psychiatric evaluation;



4.2 | Hunger Strikes                                       254                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 260 of 456 Page ID
                                        #:3747


   e. examine general physical condition; and                    treatment, and communications between the
                                                                 CMA, facility administrator, and ICE/ERO
   f. if clinically indicated, proceed with other
                                                                 regarding the striking detainee.
      necessary studies.
2. Medical staff shall measure and record weight and         D. Food and Liquid Intake and Output
   vital signs at least once every 24 hours during the       After consultation with the CMA, the facility
   hunger strike and repeat other procedures as              administrator may require staff to measure and
   medically indicated.                                      record food and water intake and output as follows:
3. Qualified medical personnel may modify or                 1. Record intake and output in the medical record
   augment standard treatment protocols when                    using an IHSC “Hunger Strike Form” or
   medically indicated.                                         equivalent;
4. Medical staff shall record all examination results        2. Deliver three meals per day to the detainee’s
   in the detainee’s medical file.                              room unless otherwise directed by the CMA—
5. If the detainee refuses the initial medical                  staff shall physically deliver each meal regardless
   evaluation or any treatment or other medical                 of the detainee’s response to an offered meal;
   procedures, medical staff must attempt to secure          3. Provide an adequate supply of drinking water or
   the detainee’s signature on a “Refusal of                    other beverages; and
   Treatment” form. If the detainee will not
   cooperate by signing, staff shall note this on the        4. Remove from the detainee’s room all food items
   “Refusal of Treatment” form.                                 not authorized by the CMA. During the hunger
                                                                strike, the detainee may not purchase
6. Any detainee refusing medical treatment shall be             commissary/vending machine food.
   monitored by medical staff to evaluate whether
   the hunger strike poses a risk to the detainee’s life     E. Refusal to Accept Treatment
   or permanent health. See “Section V,” “E, Refusal         An individual has a right to refuse medical treatment.
   to Accept Treatment” below in this standard.              Before involuntary medical treatment is
7. If medically necessary, the detainee may be               administered, staff shall make reasonable efforts to
   transferred to a community hospital or a                  educate and encourage the detainee to accept
   detention facility appropriately equipped for             treatment voluntarily. Involuntary medical treatment
   treatment.                                                shall be administered in accordance with established
                                                             guidelines and applicable laws and only after the
8. After the hunger strike, medical staff shall
                                                             CMA determines the detainee’s life or health is at
   continue to provide appropriate medical and
                                                             risk.
   mental health follow-up. Only a physician may
   order a detainee’s release from hunger strike             1. Medical staff shall explain to the detainee the
   treatment and shall document that order in the               medical risks associated with refusal of treatment,
   detainee’s medical record. A notation shall be               and shall document treatment efforts in the
   made in the detention file when the detainee has             detainee’s medical record.
   ended the hunger strike.                                  2. The physician may recommend involuntary
9. Records shall be kept of all interactions with the           treatment when clinical assessment and laboratory
   striking detainee, the provision of food,                    results indicate the detainee’s weakening
   attempted and successfully administered medical              condition threatens the life or long-term health of



4.2 | Hunger Strikes                                       255                                       PBNDS 2011
                                                                                            (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 261 of 456 Page ID
                                       #:3748


  the detainee.                                                    court order, ICE/ERO may consider other
                                                                   action if the hunger strike continues.
  a. The facility administrator shall notify ICE/ERO
     if a detainee is refusing treatment, and the                  1) If a court order is to be pursued, ICE/ERO
     health services administrator shall notify the                   shall work with the local ICE Office of Chief
     respective ICE/ERO Field Office Director in                      Counsel to work with the U.S. Attorney’s
     writing of any proposed plan to involuntarily                    Office to make the arrangements for a court
     feed the detainee if the hunger strike                           hearing.
     continues. Under no circumstances may a                3. Medical staff shall:
     facility administer involuntary medical
     treatment without authorization from                       a. document all treatment efforts and each
     ICE/ERO.                                                      treatment refusal in the detainee’s medical
                                                                   record;
  b. The Field Office Director, in consultation with
     the CMA, shall then contact the respective ICE             b. continue clinical and laboratory monitoring as
     Office of Chief Counsel and the U.S. Attorney’s               necessary until the detainee’s life or health is
     Office with jurisdiction. After discussing the                out of danger; and
     case, the attorneys shall recommend whether or             c. continue medical and mental health follow-up
     not to pursue a court order. ICE policy is to seek            as necessary.
     a court order to obtain authorization for
     involuntary medical treatment. If a court              F. Release from Treatment
     determines that it does not have jurisdiction to       Only the physician may order the termination of
     issue such an order, or a hospital refuses to          hunger strike treatment; the order shall be
     administer involuntary sustenance pursuant to a        documented in the detainee’s medical record.




4.2 | Hunger Strikes                                      256                                       PBNDS 2011
                                                                                           (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 262 of 456 Page ID
                                          #:3749



4.3 Medical Care                                               with the National Commission on Correctional
                                                               Health Care (NCCHC), and shall maintain
I. Purpose and Scope                                           compliance with those standards.
                                                           2. The facility shall have a mental health staffing
This detention standard ensures that detainees have           component on call to respond to the needs of the
access to appropriate and necessary medical, dental           detainee population 24 hours a day, seven days a
and mental health care, including emergency                   week.
services.
                                                           3. The facility shall provide communication
This detention standard applies to the following              assistance to detainees with disabilities and
types of facilities housing ICE/ERO detainees:                detainees who are limited in their English
  •    Service Processing Centers (SPCs);                     proficiency (LEP). The facility will provide
                                                              detainees with disabilities with effective
  •    Contract Detention Facilities (CDFs); and              communication, which may include the
  •    State or local government facilities used by           provision of auxiliary aids, such as readers,
       ERO through Intergovernmental Service                  materials in Braille, audio recordings, telephone
       Agreements (IGSAs) to hold detainees for more          handset amplifiers, telephones compatible with
       than 72 hours.                                         hearing aids, telecommunications devices for deaf
                                                              persons (TTYs), interpreters, and note-takers, as
Procedures in italics are specifically required for           needed. The facility will also provide detainees
SPCs, CDFs, and Dedicated IGSA facilities. Non-               who are LEP with language assistance, including
dedicated IGSA facilities must conform to these               bilingual staff or professional interpretation and
procedures or adopt, adapt or establish alternatives,         translation services, to provide them with
provided they meet or exceed the intent represented           meaningful access to its programs and activities.
by these procedures.
                                                               All written materials provided to detainees shall
For all types of facilities, procedures that appear in         generally be translated into Spanish. Where
italics with a marked (**) on the page indicate                practicable, provisions for written translation shall
optimum levels of compliance for this standard.                be made for other significant segments of the
Various terms used in this standard may be defined             population with limited English proficiency.
in standard “7.5 Definitions.”                                 Oral interpretation or assistance shall be provided
II. Expected Outcomes                                          to any detainee who speaks another language in
                                                               which written material has not been translated or
The expected outcomes of this detention standard               who is illiterate.
are as follows (specific requirements are defined in           Newly-admitted detainees shall be informed
“V. Expected Practices”).                                      orally or in a manner in which the detainee
1. Detainees shall have access to a continuum of               understands about how to access, appeal or
   health care services, including screening,                  communicate concerns about health services.
   prevention, health education, diagnosis and             4. Detainees shall be able to request health services
   treatment.                                                 on a daily basis and shall receive timely follow-
   **Medical facilities within the detention facility         up.
   shall achieve and maintain current accreditation        5. Detainees shall receive continuity of care from


4.3 | Medical Care                                       257                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 263 of 456 Page ID
                                        #:3750


   time of admission to time of transfer, release or             care and treatment, as needed, that includes
   removal. Detainees, who have received medical                 monitoring of medications, diagnostic testing
   care, released from custody or removed shall                  and chronic care clinics.
   receive a discharge plan, a summary of medical            13. The facility administrator shall notify ICE/ERO,
   records, any medically necessary medication and               in writing, of any detainee whose medical or
   referrals to community-based providers as                     mental health needs require special consideration
   medically-appropriate.                                        in such matters as housing, transfer or
6. A detainee who is determined to require health                transportation.
   care beyond facility resources shall be transferred       14. Each detainee shall receive a comprehensive
   in a timely manner to an appropriate facility. A              medical, dental and mental health intake screening
   written list of referral sources, including                   as soon as possible, but no later than 12 hours after
   emergency and routine care, shall be maintained               arrival at each detention facility. Detainees who
   and updated annually.                                         appear upon arrival to raise urgent medical or
7. A transportation system shall provide timely                  mental health concerns shall receive priority in the
   access to health care services that are not available         intake screening process.
   at the facility. Procedures for use of this               15. Each detainee shall receive a comprehensive health
   transportation system shall include: a)                       assessment, including a physical examination and
   prioritization of medical needs; b) urgency (such             mental health screening, by a qualified, licensed
   as the use of an ambulance instead of standard                health care professional no later than 14 days after
   transportation); c) transfer of medical                       entering into ICE custody or arrival at facility. For
   information and medications; and d) safety and                the purposes of the comprehensive medical
   security concerns of all persons.                             examination, a qualified licensed health provider
8. A detainee who requires close, chronic or                     includes the following: physicians, physician
   convalescent medical supervision shall be treated             assistants, nurses, nurse practitioners, or others
   in accordance with a written treatment plan                   who by virtue of their education, credentials and
   conforming to accepted medical practices for the              experience are permitted by law to evaluate and
   condition in question, approved by a licensed                 care for patients.
   physician, dentist or mental health practitioner.         16. Qualified, licensed health care professionals shall
9. Twenty-four hour emergency medical and mental                 classify each detainee on the basis of medical and
   health services shall be available to all detainees.          mental health needs. Detainees shall be referred
                                                                 for evaluation, diagnosis, treatment and
10. Centers for Disease Control and Prevention
                                                                 stabilization as medically indicated.
    (CDC) guidelines for the prevention and control
    of infectious and communicable diseases shall be         17. At no time shall a pregnant detainee be
    followed.                                                    restrained, absent truly extraordinary
                                                                 circumstances that render restraints absolutely
11. Occupational Safety and Health Administration
                                                                 necessary.
    (OSHA) and applicable state guidelines for
    managing bio-hazardous waste and                         18. Detainees experiencing severe, life-threatening
    decontaminating medical and dental equipment                 intoxication or withdrawal symptoms shall be
    shall be followed.                                           transferred immediately for either on-site or off-
                                                                 site emergency department evaluation.
12. Detainees with chronic conditions shall receive


4.3 | Medical Care                                         258                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 264 of 456 Page ID
                                        #:3751


19. Pharmaceuticals and non-prescription medicines              of the same gender should be considered; when
    shall be secured, stored and inventoried.                   not feasible, a same-gender chaperone shall be
                                                                provided. When care is provided by a health care
20. Prescriptions and medications shall be ordered,
                                                                provider of the opposite gender, a detainee shall
    dispensed and administered in a timely manner
                                                                be provided a same-gender chaperone upon the
    and as prescribed by a licensed health care
                                                                detainee’s request.
    professional. This shall be conducted in a manner
    that seeks to preserve the privacy and personal         27. Detainees in Special Management Units (SMUs)
    health information of detainees.                            shall have access to the same or equivalent health
                                                                care services as detainees in the general
21. Health care services shall be provided by a
                                                                population, as specified in standard “2.12 Special
    sufficient number of appropriately trained and
                                                                Management Units.”
    qualified personnel, whose duties are governed
    by thorough and detailed job descriptions and           28. **Adequate space and staffing for the use of
    who are licensed, certified, credentialed and/or            services of the ICE Tele-Health Systems,
    registered in compliance with applicable state              inclusive of tele-radiology (ITSP) and tele­
    and federal requirements.                                   medicine, shall be provided.
22. Detention and health care personnel shall be            29. All detainees shall receive medical and mental
    trained initially and annually in the proper use of         health screenings, interventions and treatments
    emergency medical equipment and shall respond               for gender-based abuse and/or violence,
    to health-related emergency situations.                     including sexual assault and domestic violence.
23. Information about each detainee’s health status         30. This standard and the implementation of this
    shall be treated as confidential, and health                standard will be subject to internal review and a
    records shall be maintained in accordance with              quality assurance system in order to ensure the
    accepted standards separately from other                    standard of care in all facilities is high.
    detainee detention files and be accessible only in
    accordance with written procedures and                  III. Standards Affected
    applicable laws. Health record files on each            This detention standard replaces “Medical Care”
    detainee shall be well organized, available to all      dated 12/2/2008.
    practitioners and properly maintained and
    safeguarded.                                            IV. References
24. Informed consent standards shall be observed and        American Correctional Association, Performance-
    adequately documented. Staff shall make                 based Standards for Adult Local Detention
    reasonable efforts to ensure that detainees             Facilities, 4th Edition: 4-ALDF-2A-15, 4C-01
    understand their medical condition and care.            through 4C-31, 4C-34 through 4C-41, 4D-01
25. Medical and mental health interviews,                   through 4D-21, 4D-23 through 4D-28, 2A-45, 7D­
    screenings, appraisals, examinations, procedures        25.
    and administration of medication shall be               American College of Obstetricians and
    conducted in settings that respect detainees’           Gynecologists, Guidelines for Women’s Health
    privacy in accordance with safe and/orderly             Care (3rd edition. 2007); “Special Issues in
    operations of the facility.                             Women’s Health” (2005).
26. A detainee’s request to see a health care provider      American Public Health Association Standards for


4.3 | Medical Care                                        259                                       PBNDS 2011
                                                                                          (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 265 of 456 Page ID
                                         #:3752


Health Services in Correctional Institutions,                 •   “4.7 Terminal Illness, Advance Directives and
Health Services for Women.                                        Death.”
Centers for Disease Control and Prevention website,       ICE Health Service Corps (IHSC) Policies and
www.cdc.gov (for the most current guidelines and          Procedures Manual.
recommendations on tuberculosis case management
                                                          The Joint Commission.
and control, HIV management, health care acquired
infections, infection control, influenza management,      www.flu.gov
respiratory protection, infectious diseases of public     www.aids.gov
health significance, emerging infectious diseases,
and correctional health)                                  “Standards to Prevent, Detect, and Respond to Sexual
                                                          Abuse and Assault in Confinement Facilities,” 79
United States Department of Health and Human              Fed. Reg. 13100 (Mar. 7, 2014).
Services, HIV Clinical Guidelines Portal,
http://aidsinfo.nih.gov/Guidelines/default.aspx (for      V. Expected Practices
the most current national guidelines on HIV
Management)                                               A. General
Infectious Diseases Society of America,                   Every facility shall directly or contractually provide
http://www.idsociety.org/Content.aspx?id=9088             its detainee population with the following:
(for the most current infectious diseases practice        1. Initial medical, mental health and dental
guidelines prepared or endorsed by the Infectious            screening;
Diseases Society of America)
                                                          2. Medically necessary and appropriate medical,
National Commission on Correctional Health Care,             dental and mental health care and pharmaceutical
Standards for Health Services in Jails (2014).               services;
Exec. Order 13166.                                        3. Comprehensive, routine and preventive health
ICE/ERO Performance-based National Detention                 care, as medically indicated;
Standards 2011:                                           4. Emergency care;
 •    “1.2 Environmental Health and Safety,”              5. Specialty health care;
      particularly in regard to storing, inventorying
                                                          6. Timely responses to medical complaints; and
      and handling needles and other sharp
      instruments; standard precautions to prevent        7. Hospitalization as needed within the local
      contact with blood and other body fluids;              community.
      sanitation and cleaning to prevent and control      8. Staff or professional language services necessary
      infectious diseases; and disposing of hazardous        for detainees with limited English proficiency
      and infectious waste;                                  (LEP) during any medical or mental health
 •    “2.11 Sexual Abuse and Assault Prevention and          appointment, sick call, treatment, or consultation.
      Intervention”;                                      **Medical facilities within the detention facility shall
 •    “4.2 Hunger Strikes”;                               achieve and maintain current accreditation with the
                                                          National Commission on Correctional Health Care
 •    “4.6 Significant Self-harm and Suicide
                                                          (NCCHC), and shall maintain compliance with those
      Prevention and Intervention”; and
                                                          standards.


4.3 | Medical Care                                      260                                        PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 266 of 456 Page ID
                                        #:3753


B. Designation of Authority                                   care providers to provide required health care not
                                                              available within the facility, as well as identifying
A designated health services administrator (HSA) or           custodial officers to transport and remain with
the equivalent in non-IHSC staffed detention                  detainees for the duration of any off-site treatment
facilities shall have overall responsibility for health       or hospital admission.
care services pursuant to a written agreement,
contract or job description. The HSA is a physician           C. Communicable Disease and Infection
or health care professional and shall be identified to           Control
detainees.
                                                              1. General
The designated clinical medical authority (CMA) at
the facility shall have overall responsibility for            Each facility shall have written plans that address the
medical clinical care pursuant to a written                   management of infectious and communicable
agreement, contract or job description. The CMA               diseases, including screening, prevention, education,
shall be a medical doctor (MD) or doctor of                   identification, monitoring and surveillance,
osteopathy (DO). The CMA may designate a                      immunization (when applicable), treatment, follow-
clinically trained professional to have medical               up, isolation (when indicated) and reporting to
decision making authority in the event that the CMA           local, state and federal agencies.
is unavailable.                                               Plans shall include:
When the HSA is other than a physician, final                 a. coordination with local public health authorities;
clinical judgment shall rest with the facility’s
                                                              b. ongoing education for staff and detainees;
designated CMA. In no event shall clinical decisions
be made by non-clinicians.                                    c. control, treatment and prevention strategies;
The HSA shall be authorized and responsible for               d. protection of detainee confidentiality;
making decisions about the deployment of health               e. media relations, in coordination with the local
resources and the day-to-day operations of the health            Public Affairs Officer (PAO);
services program. The CMA together with the HSA
establishes the processes and procedures necessary to         f. procedures for the identification, surveillance,
meet the medical standards outlined herein.                      immunization, follow-up and isolation of
                                                                 patients;
All facilities shall provide medical staff and sufficient
support personnel to meet these standards. A staffing         g. hand hygiene
plan will be reviewed at least annually which                 h. management of infectious diseases and reporting
identifies the positions needed to perform the                   them to local and/or state health departments in
required services.                                               accordance with established guidelines and
Health care personnel perform duties within their                applicable laws; and
scope of practice for which they are credentialed by          i. management of bio-hazardous waste and
training, licensure, certification, job descriptions,            decontamination of medical and dental
and/or written standing or direct orders by                      equipment that complies with applicable laws and
personnel authorized by law to give such orders.                 standard “1.2 Environmental Health and Safety.”
The facility administrator, in collaboration with the         Facilities shall comply with current and future plans
CMA and HSA, negotiates and maintains                         implemented by federal, state or local authorities
arrangements with nearby medical facilities or health         addressing specific public health issues including


4.3 | Medical Care                                          261                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 267 of 456 Page ID
                                        #:3754


communicable disease reporting requirements.                    established guidelines and applicable laws,
Infectious and communicable disease control activities          identified by the custodial agency and the
shall be reviewed and discussed in the quarterly                detainee’s identifying number of that agency (ICE
administrative meetings as described in Section V.DD            detainees are reported as being in ICE custody and
of this detention standard. Designated medical staff            are identified by their alien numbers).
shall report to the IHSC Public Health, Safety, and         b. Report all detainees with suspected or confirmed
Preparedness Unit all detainees diagnosed with a               TB to the ICE Health Service Corps (IHSC), Public
communicable disease of public health significance.            Health, Safety, and Preparedness Unit within one
2. Tuberculosis (TB) Management                                working day of initial identification with
                                                               suspected or confirmed TB disease.
As indicated in this standard below in section “J.
Medical and Mental Health Screening of New                      Reporting shall include names, aliases, date of
Arrivals,” screening for TB is initiated at intake and          birth, alien number, case status/classification,
in accordance with Center for Disease Control and               available diagnostic and lab results, treatment
Prevention (CDC) guidelines.                                    status (including drugs and dosages), treatment
                                                                start date, a summary case report, and a point of
All new arrivals shall receive TB screening within 12
                                                                contact and telephone number for follow-up.
hours of intake and in accordance with CDC
guidelines (www.cdc.gov/tb). For detainees that             c. Promptly report any movement of TB patients,
have been in continuous law enforcement custody,               including hospitalizations, facility transfers,
symptom screening plus documented TB screening                 releases, or removals/deportations to the local
within one year of arrival may be accepted for intake          and/or state health department and the IHSC
screening purposes.                                            Public Health, Safety, and Preparedness Unit.
Annual or periodic TB testing shall be implemented          When treatment is indicated, multi-drug, anti-TB
in accordance with CDC guidelines; annual TB                therapy shall be administered using directly observed
screening method should be appropriately selected           therapy (DOT) in accordance with American
with consideration given to the initial screening           Thoracic Society (ATS) and CDC guidelines. For
method conducted or documented during intake.               patients with drug-resistant or multi-drug-resistant
                                                            TB, the state or local health department shall be
Detainees with symptoms suggestive of TB, or with
                                                            consulted to establish a customized treatment
suspected or confirmed active TB disease based on
                                                            regimen and treatment plan. Patients receiving anti-
clinical and/or laboratory findings, shall be placed in
                                                            TB therapy shall be provided with a 15 day supply of
a functional airborne infection isolation room with
                                                            medications and appropriate education when
negative pressure ventilation and be promptly
                                                            transferred, released or deported, in an effort to
evaluated for TB disease. Patients with suspected
                                                            prevent interruptions in treatment until care is
active TB shall remain in airborne infection isolation
                                                            continued in another location.
until determined by a qualified provider to be
noncontagious in accordance with CDC guidelines.            Treatment for latent TB infection (LTBI) shall not be
                                                            initiated unless active TB disease is ruled out.
For all patients with confirmed and suspected active
tuberculosis, designated medical staff shall:               Designated medical staff shall coordinate with the
                                                            IHSC Epidemiology Unit and the local and/or state
a. Report all cases to local and/or state health
                                                            health department to facilitate an international
   departments within one working day of meeting
                                                            referral and continuity of therapy. Designated
   reporting criteria and in accordance with


4.3 | Medical Care                                        262                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 268 of 456 Page ID
                                        #:3755


medical staff shall collaborate with the local and/or           degree of confidentiality regarding HIV status and
state health department on tuberculosis and other               medical condition. Staff training must emphasize
communicable diseases of public health significance.            the need for confidentiality, and procedures must
3. Significant Communicable Disease                             be in place to limit access to health records to
                                                                only authorized individuals and only when
Designated medical staff shall notify the IHSC Public           necessary.
Health, Safety, and Preparedness Unit of any ICE
                                                                The accurate diagnosis and medical management
detainee with a significant communicable disease
                                                                of HIV infection among detainees shall be
and of any contact or outbreak investigations
                                                                promoted. An HIV diagnosis may be made only
involving ICE detainees exposed to a significant
                                                                by a licensed health care provider, based on a
communicable disease without known immunity.
                                                                medical history, current clinical evaluation of
Significant communicable diseases include, but are
                                                                signs and symptoms and laboratory studies.
not limited to, varicella (chicken pox), measles,
mumps, pertussis (whooping cough), and typhoid.             c. Clinical Evaluation and Management
4. Bloodborne Pathogens                                        Medical personnel shall provide all detainees
                                                               diagnosed with HIV/AIDS medical care consistent
Infection control awareness shall be communicated              with national recommendations and guidelines
on a regular basis to correctional and medical staff,          disseminated through the U.S. Department of
as well as detainees. Detainees exposed to potentially         Health and Human Services, the CDC, and the
infectious body fluids (e.g., through needle sticks or         Infectious Diseases Society of America. Medical
bites) shall be afforded immediate medical                     and pharmacy personnel shall ensure that all Food
assistance, and the incident shall be reported as soon         and Drug Administration (FDA) medications
as possible to the clinical director or designee and           currently approved for the treatment of HIV/AIDS
documented in the medical file. All detainees shall            are accessible. Medical and pharmacy personnel
be assumed to be infectious for bloodborne                     shall develop and implement distribution
pathogens, and standard precautions are to be used             procedures to ensure timely and confidential
at all times when caring for all detainees.                    access to medications.
Each facility shall establish a written plan to address         Many of these guidelines are available through
exposure to bloodborne pathogens; the management                the following links:
of hepatitis A, B, and C; and the management of HIV             http://aidsinfo.nih.gov/Guidelines/default.aspx
infection, including reporting.                                 http://www.cdc.gov/hiv/resources/guidelines/i
a. Hepatitis                                                    ndex.htm#treatment
                                                                http://www.idsociety.org/Content.aspx?id=908
   A detainee may request hepatitis testing at any              8
   time during detention
                                                                Medical and pharmacy personnel shall ensure the
b. HIV                                                          facility maintains access to adequate supplies of
   A detainee may request HIV testing at any time               FDA-approved medications for the treatment of
   during detention. Persons who must feed, escort,             HIV/AIDS to ensure newly admitted detainees
   directly supervise, interview or conduct routine             shall be able to continue with their treatments
   office work with HIV patients are not considered             without interruption. Upon release, detainees
   at risk of infection. However, persons regularly             currently receiving highly active antiretroviral
   exposed to blood are at risk. Facilities shall               therapy and other drugs shall receive up to a 30­
   develop a written plan to ensure the highest


4.3 | Medical Care                                        263                                      PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 269 of 456 Page ID
                                        #:3756


   day supply of their medications as medically            Health care practitioners should explain any rules
   appropriate.                                            about mandatory reporting and other limits to
                                                           confidentiality in their interactions with detainees.
   When current symptoms are suggestive of HIV
                                                           Informed consent shall be obtained prior to
   infection, the following procedures shall be
                                                           providing treatment (absent medical emergencies).
   implemented.
                                                           Consent forms and refusals shall be documented and
   1) Clinical evaluation shall determine the medical      placed in the detainee’s medical file.
      need for isolation.
                                                           In accordance with the section on Orientation in
      Detainees with HIV shall not be separated from       standard “2.1 Admission and Release,” access to
      the general population, either pending a test        health care services, the sick call and medical
      result or after a test report, unless clinical       grievance processes shall be included in the
      evaluation reveals a medical need for isolation.     orientation curriculum for newly admitted detainees.
      Segregation of HIV-positive detainees is not
      necessary for public health purposes.                E. Translation and Language Access for
                                                              Detainees with Limited English
   2) Following a clinical evaluation, if a detainee
      manifests symptoms requiring treatment                  Proficiency
      beyond the facility’s capability, the provider       Facilities shall provide appropriate interpretation and
      shall recommend the detainee’s transfer to a         language services for LEP detainees related to medical
      local hospital or other appropriate facility for     and mental health care. Where appropriate staff
      further medical testing, final diagnosis and         interpretation is not available, facilities will make use
      acute treatment as needed, consistent with           of professional interpretation services. Detainees
      local operating procedures.                          shall not be used for interpretation services during
   3) Any detainee with active tuberculosis shall also     any medical or mental health service. Interpretation
      be evaluated for possible HIV infection.             and translation services by other detainees shall only
                                                           be provided in an emergency medical situation.
   4) New HIV-positive diagnoses must be reported
      to government bodies according to state and          Facilities shall post signs in medical intake areas in
      local laws and requirements; the HSA is              English, Spanish, and languages spoken by other
      responsible for ensuring that all applicable         significant segments of the facility’s detainee
      state requirements are met.                          population listing what language assistance is
                                                           available during any medical or mental health
      The “Standard Precautions” section of standard
                                                           treatment, diagnostic test, or evaluation.
      “1.2 Environmental Health and Safety”
      provides more detailed information.                  F. Facilities
D. Notifying Detainees about Health Care                   1. Examination and Treatment Area
   Services                                                Adequate space and equipment shall be furnished in
In accordance with standard “6.1 Detainee                  all facilities so that all detainees may be provided
Handbook,” the facility shall provide each detainee,       basic health examinations and treatment in private
upon admittance, a copy of the detainee handbook           while ensuring safety.
and local supplement, in which procedures for              A holding/waiting area shall be located in the
access to health care services are explained.              medical facility under the direct supervision of
                                                           custodial officers. A detainee toilet and drinking


4.3 | Medical Care                                       264                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 270 of 456 Page ID
                                        #:3757


fountain shall be accessible from the                              washbasins with hot and cold running water at
holding/waiting area.                                              a minimum ratio of 1 for every 12 detainees,
2. Medical Records                                                 unless state or local building codes specify a
                                                                   different ratio.
Medical records shall be kept separate from detainee
                                                                2) Sufficient bathing facilities shall be provided to
detention records and stored in a securely locked
area within the medical unit.                                      allow detainees to bathe daily, and sufficient
                                                                   bathing facilities shall be physically accessible
3. Medical Housing                                                 for detainees with disabilities, as required by
If there is a specific area, separate from other                   the applicable accessibility standard. Water
housing areas, where detainees are admitted for                    shall be thermostatically controlled to
health observation and care under the supervision                  temperatures ranging from 100 F to 120 F
and direction of health care personnel, consideration              degrees.
shall be given to the detainee’s age, gender, medical           3) Detainees shall have access to operable toilets
requirements and custody classification and the                    and hand-washing facilities 24 hours per day
following minimum standards shall be met:                          and shall be permitted to use toilet facilities
a. Care                                                            without staff assistance. Unless state or local
                                                                   building or health codes specify otherwise:
   1) Physician at the facility or on call 24 hours per
      day;                                                         a) toilets shall be provided at a minimum ratio
                                                                      of 1 to every 12 detainees in male facilities
   2) Qualified health care personnel on duty 24
                                                                      and 1 for every 8 in female facilities, and
      hours per day when patients are present;
                                                                   b) all housing units with three or more
   3) Staff members within sight or sound of all
                                                                      detainees shall have a minimum of two
      patients;                                                       toilets.
   4) Maintenance of a separate medical housing
                                                            G. Pharmaceutical Management
      record distinct from the complete medical
      record; and                                           Each detention facility shall have and comply with
   5) Compliance with all established guidelines and        written policy and procedures for the management
      applicable laws.                                      of pharmaceuticals, to include:

      Detainees in medical housing shall have access        1. a formulary of all prescription and
      to other services such as telephone, legal access        nonprescription medicines stocked or routinely
      and materials, consistent with their medical             procured from outside sources;
      conditions.                                           2. identification of a method for promptly
      Prior to placing a detainee with a mental                approving and obtaining medicines not on the
      illness in medical housing, a determination              formulary;
      shall be made by a medical or mental health           3. prescription practices, including requirements
      professional that placement in medical housing           that medications are prescribed only when
      is medically necessary.                                  clinically indicated, and that prescriptions are
b. Wash Basins, Bathing Facilities and Toilets                 reviewed before being renewed;

   1) Detainees shall have access to operable               4. procurement, receipt, distribution, storage,
                                                               dispensing, administration and disposal of


4.3 | Medical Care                                        265                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 271 of 456 Page ID
                                        #:3758


   medications;                                              basis at a minimum.
5. secure storage and disposal and perpetual                 I. Medical Personnel
   inventory of all controlled substances (DEA
   Schedule II-V), syringes, and needles;                    All health care staff must be verifiably licensed,
                                                             certified, credentialed, and/or registered in compliance
6. medicine administration error reports to be kept          with applicable state and federal requirements. Copies
   for all administration errors;                            of the documents must be maintained on site and
7. all staff responsible for administering or having         readily available for review. A restricted license does
   access to pharmaceuticals to be trained on                not meet this requirement.
   medication management before beginning duty;              J. Medical and Mental Health Screening of
8. all pharmaceuticals to be stored in a secure area            New Arrivals
   with the following features:
                                                             As soon as possible, but no later than 12 hours after
   a. a secure perimeter;                                    arrival, all detainees shall receive, by a health care
   b. access limited to authorized medical staff             provider or a specially trained detention officer, an
      (never detainees);                                     initial medical, dental and mental health screening
                                                             and be asked for information regarding any known
   c. solid walls from floor to ceiling and a solid
                                                             acute or emergent medical conditions. Any detainee
      ceiling;
                                                             responding in the affirmative shall be sent for
   d. a solid core entrance door with a high security        evaluation to a qualified, licensed health care
      lock (with no other access); and                       provider as quickly as possible, but in no later than
   e. a secure medication storage area;                      two working days. Detainees who appear upon
                                                             arrival to raise urgent medical or mental health
9. administration and management in accordance
                                                             concerns shall receive priority in the intake
   with state and federal law;
                                                             screening process. For intrasystem transfers, a
10. supervision by properly licensed personnel;              qualified health care professional will review each
11. administration of medications by properly                incoming detainee’s health record or health
    licensed, credentialed, trained personnel under          summary within 12 hours of arrival, to ensure
    the supervision of the health services                   continuity of care.
    administrator (HSA), clinical medical authority          For LEP individuals, interpretation for the screening
    (CMA), both; and                                         will be conducted by facility staff with appropriate
12. documentation of accountability for                      language capabilities or through professional
    administering or distributing medications in             interpretation services, as described in Section E of
    a timely manner, and according to licensed               this standard (“Translation and Language Access for
    provider orders.                                         Detainees with Limited English Proficiency”).

H. Nonprescription Medications                               If screening is performed by a detention officer, the
                                                             facility shall maintain documentation of the officer’s
The facility administrator and HSA shall jointly             special training, and the officer shall have available
approve any nonprescription medications that are             for reference the training syllabus, to include
available to detainees outside of health services (e.g.,     education on patient confidentiality of disclosed
sold in commissary, distributed by housing officers,         information.
etc.), and shall jointly review the list, on an annual


4.3 | Medical Care                                         266                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 272 of 456 Page ID
                                        #:3759


The screening shall inquire into the following:            Where there is a clinically significant finding as a
1. any past history of serious infectious or               result of the initial screening, an immediate referral
   communicable illness, and any treatment or              shall be initiated and the detainee shall receive a
   symptoms;                                               health assessment no later than two working days
                                                           from the initial screening.
2. history of physical and mental illness;
                                                           For further information and guidance, see standard
3. pain assessment;                                        “2.1 Admission and Release.”
4. current and past medication;                            Initial screenings shall be conducted in settings that
5. allergies;                                              respect detainees’ privacy and include observation
                                                           and interview questions related to the detainee’s
6. past surgical procedures;
                                                           potential suicide risk and mental health. For further
7. symptoms of active TB or previous TB treatment;         information, see standard “4.6 Significant Self-harm
8. dental care history;                                    and Suicide Prevention and Intervention.”
                                                           If, at any time during the screening process, there is
9. use of alcohol, tobacco and other drugs,
                                                           an indication of need of, or a request for, mental
   including an assessment for risk of potential
   withdrawal;                                             health services, the HSA must be notified within 24
                                                           hours. The CMA, HSA or other qualified licensed
10. possibility of pregnancy;                              health care provider shall ensure a full mental health
11. other relevant health problems identified by the       evaluation, if indicated. Mental health evaluations
    CMA responsible for screening inquiry;                 must be conducted within the timeframes prescribed
                                                           in “O. Mental Health Program” of this standard.
12. observation of behavior, including state of
    consciousness, mental status, appearance,              All facilities shall have policies and procedures in
    conduct, tremor, sweating;                             place to ensure documentation of the initial health
                                                           screening and assessment.
13. history of suicide attempts or current
    suicidal/homicidal ideation or intent;                 The health intake screening shall be conducted using
                                                           the IHSC Intake Screening Form (IHSC 795A) or
14. observation of body deformities and other              equivalent and shall be completed prior to the
    physical abnormalities;                                detainee’s placement in a housing unit. The Intake
15. inquire into a transgender detainee’s gender self-     Screening Form attached as Appendix 4.3.A mirrors
    identification and history of transition-related       form IHSC 795A and may be used by facilities to
    care, when a detainee self-identifies as               ensure compliance with screening requirements in
    transgender;                                           these standards.
16. past hospitalizations;                                 Upon completion of the In-Processing Health
                                                           Screening form, the detention officer shall
17. chronic illness (including, but not limited to,
                                                           immediately notify medical staff when one or more
    hypertension and diabetes);
                                                           positive responses are documented. Medical staff will
18. dietary needs; and                                     then assess priority for treatment (e.g. urgent, today
19. any history of physical or sexual victimization or     or routine).
    perpetrated sexual abuse, and when the incident        Limited-English proficient detainees and detainees
    occurred.                                              who are hearing impaired shall be provided


4.3 | Medical Care                                       267                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 273 of 456 Page ID
                                        #:3760


interpretation or translation services or other           When care is provided by a health care provider of
assistance as needed for medical care activities.         the opposite gender, a detainee shall be provided a
                                                          same-gender chaperone upon the detainee’s request.
Language assistance may be provided by another
medical staff member competent in the language or         A same-gender chaperone shall be provided, even in
by a professional service, such as a telephone            the absence of a request by the detainee, when a
interpretation service.                                   medical encounter involves a physical examination
                                                          of sensitive body parts, to include breast, genital, or
K. Substance Dependence and
                                                          rectal examinations, by a provider of the opposite
   Detoxification                                         gender.
All detainees shall be evaluated through an initial       Only medical personnel may serve as chaperones
screening for use of and/or dependence on mood-           during medical encounters and examinations.
and mind-altering substances, alcohol, opiates,
hypnotics, sedatives, etc. Detainees who report the       M. Comprehensive Health Assessment
use of such substances shall be evaluated for their       Each facility’s health care provider shall conduct a
degree of reliance on and potential for withdrawal        comprehensive health assessment, including a
from the substance.                                       physical examination and mental health screening,
The CMA shall establish guidelines for evaluation         on each detainee within 14 days of the detainee’s
and treatment of new arrivals who require                 arrival unless more immediate attention is required
detoxification.                                           due to an acute or identifiable chronic condition.
                                                          Physical examinations shall be performed by a
Detainees experiencing severe or life-threatening         physician, physician assistant, nurse practitioner, RN
intoxication or withdrawal shall be transferred           (with documented training provided by a physician)
immediately to an emergency department for                or other health care practitioner as permitted by law.
evaluation.
                                                          Facility medical personnel are encouraged to use the
Once evaluated, the detainee will be referred to an       form “Physical Examination/Health Appraisal”
appropriate facility qualified to provide treatment       attached as Appendix 4.3.B when conducting the
and monitoring for withdrawal, or treated on-site if      comprehensive health assessment.
the facility is staffed with qualified personnel and
equipment to provide appropriate care.                    If documentation exists of such a health assessment
                                                          within the previous 90 days, the facility health care
L. Privacy and Chaperones                                 provider upon review may determine that a new
1. Medical Privacy                                        appraisal is not required.

Medical and mental health interviews, screenings,         The CMA shall be responsible for review of all
appraisals, examinations, procedures, and                 comprehensive health assessments to assess the
administration of medication shall be conducted in        priority for treatment.
settings that respect detainees’ privacy.                 Detainees diagnosed with a communicable disease
2. Same-Gender Providers and Chaperones                   shall be isolated according to national standards of
                                                          medical practice and procedures.
A detainee’s request to see a health care provider of
the same gender should be considered; when not            N. Medical/Psychiatric Alerts and Holds
feasible, a same-gender chaperone shall be provided.      Where a detainee has a serious medical or mental



4.3 | Medical Care                                      268                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 274 of 456 Page ID
                                        #:3761


health condition or otherwise requires special or             for mental health concerns;
close medical care, medical staff shall complete a        b. referral as needed for evaluation, diagnosis,
Medical/Psychiatric Alert form (IHSC-834) or                 treatment and monitoring of mental illness by a
equivalent, and file the form in the detainee’s              competent mental health professional.
medical record. Where medical staff furthermore
determine the condition to be serious enough to           c. crisis intervention and management of acute
require medical clearance of the detainee prior to           mental health episodes;
transfer or removal, medical staff shall also place a     d. transfer to licensed mental health facilities of
medical hold on the detainee using the                       detainees whose mental health needs exceed the
Medical/Psychiatric Alert form (IHSC-834) or                 capabilities of the facility; and
equivalent, which serves to prevent ICE from
                                                          e. a suicide prevention program.
transferring or removing the detainee without the
prior clearance of medical staff at the facility. The     2. Mental Health Provider
facility administrator shall receive notice of all
                                                          The term “mental health provider” includes
medical/psychiatric alerts or holds, and shall be
                                                          psychiatrists, physicians, psychologists, clinical social
responsible for notifying ICE/ERO of any medical
                                                          workers and other appropriately licensed
alerts or holds placed on a detainee that is to be        independent mental health practitioners
transferred.
                                                          3. Mental Health Evaluation
Potential health conditions meriting the completion
of a Medical/Psychiatric Alert form may include, but      Based on intake screening, the comprehensive health
are not limited to:                                       assessment, medical documentation, or subsequent
                                                          observations by detention staff or medical personnel,
1. medical conditions requiring ongoing therapy,          any detainee referred for mental health treatment shall
   such as:
                                                          receive an evaluation by a qualified health care
   a. active TB                                           provider no later than 72 hours after the referral, or
   b. infectious diseases                                 sooner if necessary. If the practitioner is not a mental
                                                          health provider and further referral is necessary, the
   c. chronic conditions                                  detainee will be evaluated by a mental health provider
2. mental health conditions requiring ongoing             within the next business day.
   therapy, such as:                                      Such evaluation and screenings shall include:
   a. suicidal behavior or tendencies                     a. reason for referral;
3. ongoing physical therapy                               b. history of any mental health treatment or
4. pregnancy                                                 evaluation;

O. Mental Health Program                                  c. history of illicit drug/alcohol use or abuse or
                                                             treatment for such;
1. Mental Health Services Required
                                                          d. history of suicide attempts;
Each facility shall have an in-house or contractual
                                                          e. current suicidal/homicidal ideation or intent;
mental health program, approved by the appropriate
medical authority that provides:                          f. current use of any medication;
a. intake screening Form IHSC 795A (or equivalent)        g. estimate of current intellectual function;



4.3 | Medical Care                                      269                                        PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 275 of 456 Page ID
                                        #:3762


h. mental health screening, to include prior history       because of a mental health condition. The CMA shall
   physical, sexual or emotional abuse;                    be responsible for the daily reassessment of the need
                                                           for continued medical isolation to ensure the health
i. impact of any pertinent physical condition, such
                                                           and safety of the detainee.
   as head trauma;
                                                           Medical isolation shall not be used as a punitive
j. recommend actions for any appropriate
                                                           measure.
   treatment, including but not limited to the
   following:                                              6. Involuntary Administration of Psychotropic
                                                              Medication
   1) remain in general population with
      psychotropic medication and counseling,              Involuntary administration of psychotropic
                                                           medication to detainees shall comply with
   2) “short-stay” unit or infirmary,
                                                           established guidelines and applicable laws, and shall
   3) Special Management Unit, or                          be performed only pursuant to the specific, written
   4) community hospitalization; and                       and detailed authorization of a physician. Absent
                                                           declared medical emergency, before psychotropic
k. recommending and/or implementing a treatment            medication is involuntarily administered, it is
   plan, including recommendations concerning              required that the HSA contact ERO management,
   transfer, housing, voluntary work and other             who shall then contact respective ICE Office of Chief
   program participation.                                  Counsel to facilitate a request for a court order to
4. Referrals and Treatment                                 involuntarily medicate the detainee.
Any detainee referred for mental health treatment          Prior to involuntarily administering psychotropic
shall receive an evaluation by a qualified health care     medication, absent a declared medical emergency,
provider no later than 72 hours after the referral, or     the authorizing physician shall:
sooner if necessary. If the practitioner is not a          a. review the medical record of the detainee and
mental health provider and further referral is                conduct a medical examination;
necessary, the detainee will be evaluated by a mental
health provider within the next business day.              b. specify the reasons for and duration of therapy,
                                                              and whether the detainee has been asked if he/she
The provider shall develop an overall                         would consent to such medication;
treatment/management plan.
                                                           c. specify the medication to be administered, the
If the detainee’s mental illness or developmental or          dosage and the possible side effects of the
intellectual disability needs exceed the treatment            medication;
capability of the facility, a referral for an outside
mental health facility may be initiated.                   d. document that less restrictive intervention options
                                                              have been exercised without success;
Any detainee prescribed psychiatric medications
must be regularly evaluated by a duly-licensed and         e. detail how medication is to be administered;
appropriate medical professional, at least once a          f. monitor the detainee for adverse reactions and
month, to ensure proper treatment and dosage;                 side effects; and
5. Medical Isolation                                       g. prepare treatment plans for less restrictive
The CMA may authorize medical isolation for a                 alternatives as soon as possible.
detainee who is at high risk for violent behavior          Also see section “Z: Informed Consent and


4.3 | Medical Care                                       270                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 276 of 456 Page ID
                                        #:3763


Involuntary Treatment” later in this detention              1. Emergency dental treatment shall be provided for
standard.                                                      immediate relief of pain, trauma and acute oral
                                                               infection.
P. Referrals for Sexual Abuse Victims or
Abusers                                                     2. Routine dental treatment may be provided to
                                                               detainees in ICE custody for whom dental
If any security or medical intake screening or                 treatment is inaccessible for prolonged periods
classification assessment indicates that a detainee has        because of detention for over six months,
experienced prior sexual victimization or perpetrated          including amalgam and composite restorations,
sexual abuse, staff shall, as appropriate, ensure that         prophylaxis, root canals, extractions, x-rays, the
the detainee is immediately referred to a qualified            repair and adjustment of prosthetic appliances
medical or mental health practitioner for medical              and other procedures required to maintain the
and/or mental health follow-up as appropriate.                 detainee’s health. Dental exams and treatment
When a referral for medical follow-up is initiated,            shall be performed only by licensed dental
the detainee shall receive a health evaluation no later        personnel.
than two working days from the date of assessment.          S. Sick Call
When a referral for mental health follow-up is
initiated, the detainee shall receive a mental health       Each facility shall have a sick call procedure that
evaluation no later than 72 hours after the referral.       allows detainees the unrestricted opportunity to
                                                            freely request health care services (including mental
For the purposes of this section, a “qualified medical      health and dental services) provided by a physician
practitioner” or “qualified mental health                   or other qualified medical staff in a clinical setting.
practitioner” means a health or mental health               This procedure shall include:
professional, respectively, who in addition to being
qualified to evaluate and care for patients within the      1. clearly written policies and procedures;
scope of his/her professional practice, has                 2. sick call process shall be communicated in writing
successfully completed specialized training for                and verbally to detainees during their orientation;
treating sexual abuse victims.
                                                            3. regularly scheduled “sick call” times shall be
Q. Annual Health Examinations                                  established and communicated to detainees;
Any detainee in ICE custody for more than one year          4. an established procedure shall be in place at all
continuously shall receive health examinations on an           facilities to ensure that all sick call requests are
annual basis. Such examinations may occur more                 received and triaged by appropriate medical
frequently for certain individuals, depending on               personnel within 24 hours after a detainee
their medical history and/or health conditions.                submits the request. All written sick call requests
Detainees shall have access to age- and gender-                shall be date and time stamped and filed in the
appropriate exams annually, including re-screening             detainee’s medical record. Medical personnel shall
for TB.                                                        review the request slips and determine when the
                                                               detainee shall be seen based on acuity of the
R. Dental Treatment                                            problem. In an urgent situation, the housing unit
An initial dental screening shall be performed within          officer shall notify medical personnel
14 days of the detainee’s arrival. The initial dental          immediately.
screening may be performed by a dentist or a                If the procedure requires a written request slip, such
properly trained qualified health provider.


4.3 | Medical Care                                        271                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 277 of 456 Page ID
                                        #:3764


slips shall be provided in English and the most             2. The health services administrator ensures that
common languages spoken by the detainee                        medical staff have training and competency in
population of that facility. Limited-English proficient        implementing the facility's emergency health
detainees and detainees who are hearing impaired               care plan appropriate for each staff's scope of
shall be provided interpretation/translation services          practice or position. The facility administrator
or other assistance as needed to complete a request            ensures that non-medical staff have appropriate
slip.
                                                               training and competency in implementing the
All detainees, including those in SMUs, regardless of          facility's emergency plan appropriate for each
classification, shall have access to sick call. See            staff's position. Training and competency
standard “2.12 Special Management Units” for                   assessment shall include the following areas::
details.
                                                                a. recognizing of signs of potential health
All facilities shall maintain a permanent record of all            emergencies and the required responses;
sick call requests.
                                                                b. administering first aid, AED and
T. Emergency Medical Services and First                            cardiopulmonary resuscitation (CPR);
   Aid                                                          c. obtaining emergency medical assistance
1. Each facility shall have a written emergency                    through the facility plan and its required
   services plan for delivery of 24-hour emergency                 procedures;
   health care. This plan shall be prepared in                  d. recognizing signs and symptoms of mental
   consultation with the facility’s CMA or the HSA,                illness and suicide risk; and
   and must include the following:
                                                                e. the facility’s established plan and procedures
   a. an on-call physician, dentist and mental health              for providing emergency medical care
      professional, or designee, that are available 24             including, when required, the safe and secure
      hours per day;                                               transfer of detainees for appropriate hospital or
   b. a list of telephone numbers for local                        other medical services, including by
      ambulances and hospital services available to                ambulance when indicated. The plan must
      all staff;                                                   provide for expedited entrance to and exit
                                                                   from the facility.
   c. an automatic external defibrillator (AED) shall
      be maintained for use at each facility and            3. When a non-medical employee is unsure whether
      accessible to staff;                                     emergency care is required, he/she shall
                                                               immediately notify medical personnel to make
   d. all detention and medical staff shall receive            the determination.
      cardio pulmonary resuscitation (CPR, AED),
      and emergency first aid training annually;            4. Medical and safety equipment shall be available
                                                               and maintained, and staff shall be trained in
   e. detention and health care personnel shall be             proper use of the equipment.
      trained annually to respond to health-related
      situations within four minutes; and                   5. The facility administrator, in consultation with
                                                               the designee for environmental health and safety,
   f. security procedures that ensure the immediate            determines the number, contents, and placement
      transfer of detainees for emergency medical              of first aid kits, and establishes protocols for
      care.                                                    monthly inspections of first aid kits.


4.3 | Medical Care                                        272                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 278 of 456 Page ID
                                        #:3765


6. Victims of sexual abuse shall have timely access to      V. Health Education and Wellness
   emergency medical treatment and crisis                      Information
   intervention services in accordance with standard
   “2.11 Sexual Abuse and Assault, Prevention and           Qualified health care personnel shall provide
   Intervention.”                                           detainees health education and wellness information
                                                            on topics including, but not limited to, the
U. Delivery of Medication                                   following:
Distribution of medication (including over the              1. dangers of self-medication;
counter) shall be performed in accordance with
specific instructions and procedures established by         2. personal and hand hygiene and dental care;
the HSA in consultation with the CMA. Written               3. prevention of communicable diseases;
records of all prescribed medication given to or
                                                            4. smoking cessation;
refused by detainees shall be maintained.
                                                            5. self-care for chronic conditions; and
1. If prescribed medication must be delivered at a
   time when medical staff is not on duty, the              6. benefits of physical fitness.
   medication may be distributed by detention               W. Special Needs and Close Medical
   officers, where it is permitted by state law to do
   so, who have received proper training by the HSA
                                                              Supervision
   or designee.                                             Consistent with Standard 4.8 “Disability
2. The facility shall maintain documentation of the         Identification, Assessment, and Accommodation”
   training given any officer required to distribute        and the IHSC Detainee Covered Services Package,
   medication, and the officer shall have available         detainees will be provided medical prosthetic devices
   for reference the training syllabus or other guide       or other impairment aids, such as eyeglasses, hearing
   or protocol provided by the health authority.            aids, or wheelchairs.

3. Detainees may not deliver or administer                  When a detainee requires close medical supervision,
   medications to other detainees.                          including chronic and convalescent care, a written
                                                            treatment plan, including access to health care and
4. All prescribed medications and medically                 other care and supervision personnel, shall be
   necessary treatments shall be provided to                developed and approved by the appropriate qualified
   detainees on schedule and without interruption,          licensed health care provider, in consultation with
   absent exigent circumstances.                            the patient, with periodic review. Likewise, staff
5. Detainees who arrive at a detention facility with        responsible for such matters as housing and program
   prescribed medications or who report being on            assignments and disciplinary measures shall consult
   such medications, shall be evaluated by a                with the responsible qualified licensed health care
   qualified health care professional as soon as            provider or health services administrator.
   possible, but not later than 24 hours after arrival,     Exercise areas shall be available to meet exercise and
   and provisions shall be made to secure medically         physical therapy requirements of individual detainee
   necessary medications.                                   treatment plans.
6. Detainees shall not be charged for any medical           Transgender detainees who were already receiving
   services to include pharmaceuticals dispensed by         hormone therapy when taken into ICE custody shall
   medical personnel                                        have continued access. All transgender detainees shall



4.3 | Medical Care                                        273                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 279 of 456 Page ID
                                        #:3766


have access to mental health care, and other                        •   any chronic deteriorating condition
transgender-related health care and medication based                    requiring multiple medications, to
on medical need. Treatment shall follow accepted                        include progressive immune-suppressive
guidelines regarding medically necessary transition-                    conditions;
related care.
                                                                    •   any active condition that has caused
For special needs related to female detainees, see                      repeated loss of consciousness;
standard “4.4 Medical Care (Women).
                                                                    •   any condition that requires an imminent
X. Notifications of Detainees with Serious                              medical procedure or other medical
Illnesses and Other Specified Conditions                                intervention to prevent deterioration;
The facility administrator and clinical medical                     •   any condition or infirmity that requires
authority shall ensure that the Field Office Director is                continuous or near-continuous medical
notified as soon as practicable of any detainee                         care, such as those who are bedbound or
housed at the facility who is determined to have a                      incapable of caring for themselves; or any
serious physical or mental illness or to be pregnant,                   ongoing or recurrent conditions that
or have medical complications related to advanced                       have required a recent or prolonged
age, but no later than 72 hours after such                              hospitalization, typically for greater than
determination. The written notification shall                           14 days, or a recent and prolonged stay
become part of the detainee’s health record file.                       in the medical clinic of a detention or
1. Serious Physical Illness                                             correctional facility, typically for greater
                                                                        than 30 days;
For purposes of this subsection only, the following
non-exhaustive categories of medical conditions may                 •   conditions requiring frequent care that is
be considered to constitute serious physical illness –                  beyond the medical capabilities of
                                                                        detention facilities where the alien may
        •   any terminal illness;                                       be housed;
        •   active cancer, including but not limited                •   any condition that would preclude the
            to aliens undergoing chemotherapy;                          alien from being housed, typically for
        •   Acquired Immuno- Deficiency Syndrome                        greater than 30 days, in a non-restrictive
            (AIDS) or diagnosed HIV-positive                            setting (such as a general population
            conditions requiring medication;                            housing unit, as opposed to a special
                                                                        management unit or a medical clinic); or
        •   multi-drug-resistant (MDR) or
            extensively drug-resistant (XDR)                        •   any other physical illness determined to
            tuberculosis disease;                                       be serious by facility medical personnel
                                                                        or by IHSC.
        •   any condition that requires dialysis;
                                                             2. Serious Mental Illness
        •   any condition that requires tube-
                                                             For the purposes of this section, the following non-
            feedings, mechanical ventilation, an
                                                             exhaustive categories of conditions should be
            implanted cardiac device, or an oxygen
                                                             considered to constitute a serious mental illness:
            tank;




4.3 | Medical Care                                         274                                      PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 280 of 456 Page ID
                                        #:3767


(a) conditions that a qualified medical provider has        c) any condition that would preclude the alien from
    determined to meet the criteria for a “serious             being housed, typically for greater than 30 days,
    mental disorder or condition” pursuant to                  in a non-restrictive setting (such as a general
    applicable ICE policies, including:                        population housing unit, as opposed to a special
                                                               management unit or a medical clinic);
        •   a mental disorder that is causing serious
            limitations in communication, memory,           d) any other mental illness determined to be serious
            or general mental and/or intellectual              by IHSC.
            functioning (e.g. communicating,                3. Pregnancy
            conducting activities of daily life, social
                                                                The notification requirement in this section
            skills); or a severe medical condition(s)
                                                                applies to all women who have been medically
            (e.g. traumatic brain injury or dementia)
                                                                certified as pregnant, regardless of the stage of the
            that is significantly impairing mental
                                                                pregnancy.
            function; or
                                                            Y. Restraints
        •   one or more of the following active
            psychiatric symptoms and/or                     Restraints for medical or mental health purposes may
            behavior: severe disorganization, active        be authorized only by the facility’s CMA or designee,
            hallucinations or delusions, mania,             after determining that less restrictive measures are
            catatonia, severe depressive symptoms,          not appropriate. In the absence of the CMA,
            suicidal ideation and/or behavior,              qualified medical personnel may apply restraints
            marked anxiety of impulsivity.                  upon declaring a medical emergency. Within one-
                                                            hour of initiation of emergency restraints or
• significant symptoms of one of the following:             seclusion, qualified medical staff shall notify and
       Psychosis or Psychotic Disorder;                    obtain an order from the CMA or designee.
       Bipolar Disorder;                                   a. The facility shall have written procedures that
                                                               specify:
       Schizophrenia or Schizoaffective Disorder;
                                                                1) the conditions under which restraints may be
       Major Depressive Disorder with Psychotic                   applied;
        Features;
                                                                2) the types of restraints to be used;
       Dementia and/or a Neurocognitive Disorder;
        or                                                      3) the proper use, application and medical
                                                                   monitoring of restraints;
       Intellectual Development Disorder
        (moderate, severe, or profound).                        4) requirements for documentation, including
                                                                   efforts to use less restrictive alternatives; and
b) any ongoing or recurrent conditions that have
   required a recent or prolonged hospitalization,              5) after-incident review.
   typically for greater than 14 days, or a recent and      The use of restraints requires documented approval
   prolonged stay in the medical clinic of a detention      and guidance from the CMA. Record-keeping and
   or correctional facility, typically for greater than     reporting requirements regarding the medical
   30 days;                                                 approval to use restraints shall be consistent with
                                                            other provisions within these standards, including
                                                            documentation in the detainee’s A-file, detention


4.3 | Medical Care                                        275                                          PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 281 of 456 Page ID
                                        #:3768


and medical file.                                          involuntary medical treatment, respective ICE Office
                                                           of Chief Counsel shall be consulted.
Z. Continuity of Care
                                                           1. Upon admission at the facility, documented
The facility HSA must ensure that a plan is developed         informed consent shall be obtained for the
that provides for continuity of medical care in the           provision of health care services.
event of a change in detention placement or status.
                                                           2. All examinations, treatments, and procedures are
The detainee’s medical needs shall be taken into              governed by informed consent practices
account prior to any transfer of the detainee to              applicable in the jurisdiction.
another facility. Alternatives to transfer shall be
considered, taking into account the disruption that a      3. A separate documented informed consent is
transfer will cause to a detainee receiving medical           required for invasive procedures, including
care. Upon transfer to another facility, the medical          surgeries, invasive diagnostic tests, and dental
provider shall prepare and provide a Medical Transfer         extractions.
Summary as required by “C. Responsibilities of the         4. Prior to the administration of psychotropic
Health Care Provider at the Sending Facility,” found          medications, a separate documented informed
in Standard 7.4 “Detainee Transfers.” In addition, the        consent, that includes a description of the
medical provider shall ensure that at least 7 day (or,        medication’s side effects, shall be obtained.
in the case of TB medications, 15 day and in the case
                                                           5. If a consent form is not available in a language
of HIV/AIDS medications, 30 day) supply of
                                                              the detainee understands, professional
medication shall accompany the detainee as ordered
                                                              interpretation services will be provided as
by the prescribing authority.
                                                              described in Section E (“Translation and Language
Upon removal or release from ICE custody, the                 Access for Detainees with Limited English
detainee shall receive up to a 30 day supply of               Proficiency”) and documented on the form.
medication as ordered by the prescribing authority
                                                           6. If a detainee refuses treatment and the CMA or
and a detailed medical care summary as described in
                                                              designee determines that treatment is necessary,
“BB. Medical Records” of this standard. If a detainee
                                                              ICE/ERO shall be consulted in determining
is on prescribed narcotics, the clinical health
                                                              whether involuntary treatment shall be pursued.
authority shall make a determination regarding
continuation, based on assessment of the detainee.         7. If the detainee refuses to consent to treatment,
The HSA must ensure that a continuity of treatment            medical staff shall make reasonable efforts to
care plan is developed and a written copy provided            explain to the detainee the necessity for and
to the detainee prior to removal.                             propriety of the recommended treatment.
AA. Informed Consent and Involuntary                       8. Medical staff shall ensure that the detainee’s
  Treatment                                                   questions regarding the treatment are answered
                                                              by appropriate medical personnel.
Involuntary treatment is a decision made only by
                                                           9. Medical staff shall explain the medical risks if
medical staff under strict legal restrictions. When a
                                                              treatment is declined and shall document their
detainee refuses medical treatment, and the licensed
                                                              treatment efforts and refusal of treatment in the
healthcare provider determines that a medical
                                                              detainee’s medical record. Detainees will be asked
emergency exists, the physician may authorize
                                                              to sign a translated form that indicates that they
involuntary medical treatment. Prior to any
                                                              have refused treatment.
contemplated action involving non-emergent


4.3 | Medical Care                                       276                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 282 of 456 Page ID
                                        #:3769


10. The clinical medical authority and facility             guidelines and applicable laws. These protections
    administrator shall look into refusals of treatment     apply, not only to records maintained on paper, but
    to ensure that such refusals are not the result of      also to electronic records where they are used. Staff
    miscommunication or misunderstanding.                   training must emphasize the need for confidentiality
                                                            and procedures must be in place to limit access to
11. Facilities should make efforts to involve trusted
    individuals such as clergy or family members            health records to only authorized individuals and
                                                            only when necessary.
    should a detainee refuse treatment.
                                                            Information about a detainee’s health status and a
12. A detainee who refuses examination or treatment
                                                            detainee’s health record is confidential, and the
    may be segregated from the general population
                                                            active medical record shall be maintained separately
    when such segregation is determined medically
                                                            from other detention records and be accessible in
    necessary by the CMA. Segregation shall only be
                                                            accordance with applicable laws and regulations.
    for medical reasons that are documented in the
    medical record, and may not be used for                 The HSA shall provide the facility administrator and
    punitive purposes. Such segregation shall only          designated staff information that is necessary as
    occur after a determination by a component              follows:
    mental health professional has taken place that
                                                            a. to preserve the health and safety of the detainee,
    shows the segregation shall not adversely affect
                                                               other detainees, staff or any other person;
    the detainee’s mental health.
                                                            b. for administrative and detention decisions such as
13. In the event of a hunger strike, see standard “4.2
                                                               housing, voluntary work assignments, security
    Hunger Strikes.”
                                                               and transport; or
Standard “4.7 Terminal Illness, Advance Directives
                                                            c. for management purposes such as audits and
and Death” provides details regarding living wills
                                                               inspections.
and advance directives, organ donations and do not
resuscitate (DNR) orders.                                   When information is covered by the Privacy Act,
                                                            specific legal restrictions govern the release of
BB. Medical Records                                         medical information or records.
1. Health Record File                                       Detainees who indicate they wish to obtain copies of
The HSA shall maintain a complete health record on          their medical records shall be provided with the
each detainee that is:                                      appropriate request form. ICE/ERO, or the facility
                                                            administrator, shall provide limited-English
a. Organized uniformly in accordance with                   proficient detainees and detainees who are hearing
   appropriate accrediting body standards;                  impaired with interpretation or translation services
b. Available to all practitioners and used by them for      or other assistance as needed to make the written
   health care documentation; and                           request, and shall assist in transmitting the request to
                                                            the facility HSA.
c. Properly maintained and safeguarded in a
   securely locked area within the medical unit.            Upon his/her request, while in detention, a detainee
2. Confidentiality and Release of Medical Records           or his/her designated representative shall receive
                                                            information from their medical records. Copies of
All medical providers, as well as detention officers        health records shall be released by the HSA directly
and staff shall protect the privacy of detainees’           to a detainee or their designee, at no cost to the
medical information in accordance with established          detainee, within a reasonable timeframe after receipt


4.3 | Medical Care                                        277                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 283 of 456 Page ID
                                        #:3770


by the HSA of a written authorization from the             (LIP) prior to transfer or removal. In addition, the
detainee.                                                  CMA or designee must inform the facility
                                                           administrator in writing if the detainee’s medical or
A written request may serve as authorization for the
                                                           psychiatric condition requires a medical escort
release of health information, as long as it includes
                                                           during removal or transfer.
the following information, and meets any other
requirements of the HSA:                                   a. Notification of Medical/Psychiatric Alerts or
                                                              Holds
a. address of the facility to release the information;
                                                              Upon receiving notification that a detainee is to
b. name of the individual or institution to receive           be transferred, appropriate medical staff at the
   the information;                                           sending facility shall notify the facility
c. detainee’s full name, A-number (or other facility          administrator of any medical/psychiatric alerts or
   identification number), date of birth and                  holds that have been assigned to the detainee, as
   nationality;                                               reflected in the detainee’s medical records. The
                                                              facility administrator shall be responsible for
d. specific information to be released with inclusive         providing notice to ICE/ERO of any medical alerts
   dates of treatment; and                                    or holds placed on a detainee that is to be
e. detainee’s signature and date.                             transferred.
Following the release of health information, the           b. Notification of Transfers, Releases and Removals
written authorization shall be retained in the health         The HSA shall be given advance notice by
record.                                                       ICE/ERO prior to the release, transfer or removal
                                                              of a detainee, so that medical staff may determine
Detainees are to be informed that if they are released
                                                              and provide for any medical needs associated
or removed from custody prior to laboratory results
                                                              with the transfer, release or removal.
being evaluated, the results shall be made available
by contacting the detention facility and providing a       c. Transfer of Medical Information
release of information consent.                                1) When a detainee is transferred to another
3. Inactive Health Record Files                                   detention facility, the sending facility shall
                                                                  ensure that a Medical Transfer Summary
Inactive health record files shall be retained as
                                                                  accompanies the detainee, as required in “C.
permanent records in compliance with locally
                                                                  Responsibilities of the Health Care Provider at
established procedures and the legal requirements of
                                                                  the Sending Facility” found in Standard 7.4
the jurisdiction.
                                                                  “Detainee Transfers.”. Upon request of the
4. Transfer and Release of Detainees                              receiving facility, the sending facility shall
ICE/ERO and the HSA shall be notified when                        transmit a copy of the full medical record
detainees are to be transferred or released. Detainees            within 5 business days, and sooner than that if
shall be transferred, released or removed, with                   determined by the receiving facility to be a
proper medication to ensure continuity of care                    medically urgent matter.
throughout the transfer and subsequent intake                  2) Upon removal or release from ICE custody, the
process, release or removal (see “W. Continuity of                detainee shall be provided medication,
Care,” above). Those detainees who are currently                  referrals to community-based providers as
placed in a medical hold status must be evaluated                 medically appropriate, and a detailed medical
and cleared by a licensed independent practitioner                care summary. This summary should include


4.3 | Medical Care                                       278                                       PBNDS 2011
                                                                                         (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 284 of 456 Page ID
                                       #:3771


     instructions that the detainee can understand        The IHSC Form 849 or equivalent, or the Medical
     and health history that would be meaningful          Transfer Summary attached as Appendix 4.3.C,
     to future medical providers. The summary             which mirrors IHSC Form 849, may be used by
     shall include, at a minimum, the following           facilities to ensure compliance with these standards.
     items:
                                                          CC. Terminal Illness or Death of a
     a) patient identification;                           Detainee
     b) tuberculosis (TB) screening results
                                                          Procedures to be followed in the event of a
        (including results date) and current TB
                                                          detainee’s terminal illness or death are in standard
        status if TB disease is suspected or
                                                          “4.7 Terminal Illness, Advance Directives and
        confirmed;
                                                          Death.” The standard also addresses detainee organ
     c) current mental, dental, and physical health       donations.
        status, including all significant health
        issues, and highlighting any potential
                                                          DD. Medical Experimentation
        unstable issues or conditions which require       Detainees shall not participate in medical,
        urgent follow-up;                                 pharmaceutical or cosmetic research while under the
     d) current medications, with instructions for        care of ICE.
        dose, frequency, etc., with specific              This stipulation does not preclude the use of
        instructions for medications that must be         approved clinical trials that may be warranted for a
        administered en route;                            specific inmate’s diagnosis or treatment when
     e) any past hospitalizations or major surgical       recommended and approved by the clinical medical
        procedures;                                       director. Such measures require documented
                                                          informed consent.
     f) recent test results, as appropriate;
                                                          EE. Administration of the Medical
     g) known allergies;
                                                              Department
     h) any pending medical or mental health
        evaluations, tests, procedures, or treatments     1. Quarterly Administrative Meetings
        for a serious medical condition scheduled         The HSA shall convene a meeting quarterly at
        for the detainee at the sending facility. In      minimum, and include other facility and medical
        the case of patients with communicable            staff as appropriate. The meeting agenda shall
        disease and/or other serious medical needs,       include, at minimum, the following:
        detainees being released from ICE custody
                                                          a. an account of the effectiveness of the facility’s
        are given a list of community resources, at a
                                                             health care program;
        minimum;
                                                          b. discussions of health environment factors that
     i) copies of any relevant documents as
                                                             may need improvement;
        appropriate;
                                                          c. review and discussion of communicable disease
     j) printed instructions on how to obtain the
                                                             and infectious control activities;
        complete medical record; and
                                                          d. changes effected since the previous meetings; and
     k) the name and contact information of the
        transferring medical official.                    e. recommended corrective actions, as necessary.



4.3 | Medical Care                                      279                                        PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 285 of 456 Page ID
                                        #:3772


Minutes of each meeting shall be recorded and kept              review activities; and
on file.                                                     10) ensuring records of internal review activities
2. Health Care Internal Review and Quality                     comply with legal requirements on
Assurance                                                      confidentiality of records.
The HSA shall implement a system of internal review      3. Peer Review
and quality assurance. The system shall include:         The HSA shall implement an intra-organizational,
a. participation in a multidisciplinary quality          external peer review program for all independently
   improvement committee;                                licensed medical professionals. Reviews shall be
                                                         conducted at least annually.
b. collection, trending and analysis of data along
   with planning, interventions and reassessments;       FF. Examinations by Independent Medical
c. evaluation of defined data;                               Service Providers and Experts
d. analysis of the need for ongoing education and        On occasion, medical and/or mental health
   training;                                             examinations by a practitioner or expert not
e. on-site monitoring of health service outcomes on      associated with ICE or the facility may provide a
   a regular basis through the following measures:       detainee with information useful in administrative
                                                         proceedings.
   1) chart reviews by the responsible physician or
      his/her designee, including investigation of       If a detainee seeks an independent medical or mental
      complaints and quality of health records;          health examination, the detainee or his/her legal
                                                         representative shall submit to the Field Office
   2) review of practices for prescribing and            Director a written request that details the reasons for
      administering medication;                          such an examination. Ordinarily, the Field Office
   3) systematic investigation of complaints and         Director shall approve the request for independent
      grievances;                                        examination, as long as such examination shall not
                                                         present an unreasonable security risk. Requests for
   4) monitoring of corrective action plans;
                                                         independent examinations shall be responded to as
   5) reviewing all deaths, suicide attempts and         quickly as practicable. If a request is denied, the Field
      illness outbreaks;                                 Office Director shall advise the requester in writing
   6) developing and implementing corrective-            of the rationale.
      action plans to address and resolve identified     Neither ICE/ERO nor the facility shall assume any
      problems and concerns;                             costs of the examination, which will be at the
   7) reevaluating problems or concerns, to              detainee’s expense. The facility shall provide a
      determine whether the corrective measures          location for the examination but no medical
      have achieved and sustained the desired            equipment or supplies and the examination must be
      results;                                           arranged and conducted in a manner consistent with
                                                         maintaining the security and good order of the
   8) incorporating findings of internal review          facility.
      activities into the organization’s educational
      and training activities;                           GG. Tele-Health Systems
   9) maintaining appropriate records of internal        **The facility, when equipped with appropriate
                                                         technology and adequate space, shall provide for the


4.3 | Medical Care                                     280                                        PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 286 of 456 Page ID
                                        #:3773


use of services of the ICE Tele-Health Systems,
inclusive of tele-radiology (ITSP), tele-psychiatry
and tele-medicine.
1. The cost of the equipment, equipment
   maintenance, staff training and credentialing (as
   outlined in the contract), arrangements for x-ray
   interpretation and administration by a
   credentialed radiologist; and data transmission to
   and from the detention facility, shall be provided
   by the facility and charged directly to ICE.
2. The facility administrator shall coordinate with
   the ITSP to ensure adequate space is provided for
   the equipment, connectivity is available, and
   electrical services are installed.
3. Immediate 24-hour access, seven days a week, to
   equipment for service and maintenance by ITSP
   technicians shall be granted.
4. A qualified tele-health coordinator shall be
   appointed and available for training by the ITSP.
   Qualified, licensed and credentialed medical staff
   shall be available to provide tele-health services as
   guided by state and federal requirements and
   restrictions.




4.3 | Medical Care                                         281                PBNDS 2011
                                                                     (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 287 of 456 Page ID
                                       #:3774




Medical Forms:
   • Appendix 4.3.A: Intake Screening
   • Appendix 4.3.B: Physical Examination/Health Appraisal
   • Appendix 4.3.C: Medical Transfer Summary




4.3 | Medical Care                        282                                PBNDS 2011
                                                                    (Revised December 2016)
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 288 of 456 Page ID
                                                #:3775

                                                               INTAKE SCREENING

Identification
Patient was identified by (check 2 sources):       Wrist Band            Picture     Verbally        ID Badge          Other:

Chaperone Present?             Yes     No If yes, give chaperone name:

Date of arrival at facility:                                   Time of arrival:                            Time of initial screening:

If transferred from another facility, did medical transfer summary accompany the patient?                  Yes         No       Not Applicable
Was the Pre-Screening Note reviewed?               Yes      No

Subjective
Communication Assessment:
What language do you speak?             English      Spanish            Other:

Interpreter provided?          Yes    No    If yes, name or INT number:

If No, patient speaks:         English fluently     Provider fluent in patient’s native language                No interpreter available at this time

Do you have any difficulty with:         Hearing         Speech          Vision Check if yes. If yes, what accommodation do you need to help you
read, communicate, or navigate the facility?

Disability Screening:
Do you have any difficulty with walking, standing, or climbing stairs?             Yes      No      If yes, explain:

Do you have any difficulty reading or writing?           Yes       No If yes, explain:

What was the highest grade completed in school?

Do you have any difficulty understanding directions?              Yes      No If yes, explain:

Medical Screening:
How do you feel today? (Explain in his/her own words)


Are you currently having any pain?          Yes      No If yes, complete pain assessment below
a. Character of pain:                                    b. Location:                            c. Duration:                    d. Intensity: (0-10 pain scale)


e. What relieves pain or makes it worse?



Do you have any current or past medical problems?                Yes       No If yes, explain:




Last Name:                                                                         First Name:

A#:                                                                                Country of Origin:

Date of Arrival:                                                                   DOB:

Facility:                                                                          Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 289 of 456 Page ID
                                                #:3776
Medical Screening (continued)

Are you currently or in the past year have you taken any medication on a regular basis, including over the counter and herbal?                      Yes   No
If yes, list medications:
Do you have your medications with you?         Yes     No If yes, list medications and disposition:




Do you have any allergies to medication or food?        Yes         No If yes, list all:



Are you now or have you ever been treated by a doctor for a medical condition to include hospitalizations, surgeries, infectious or
communicable diseases?     Yes     No If yes, explain:




Do you now or have you ever had Tuberculosis (TB)?               Yes      No

In the past 2 months, have you experienced any of the following signs or symptoms continuously for more than 2 weeks:
Cough?       Yes      No   Coughing up blood?         Yes         No   Chest pain?          Yes         No     Loss of appetite?         Yes   No

Fever, chills, or night sweats for no known reason?          Yes       No      Unexplained weight loss?             Yes         No

Symptom screening with positive responses(s) is concerning for active TB:                  Yes        No     If yes, explain:




Referred to provider for further evaluation.    Yes         No

Have you had any recent sudden changes with your vision or hearing?                  Yes         No    If yes, explain:




Do you have any specific dietary needs?        Yes          No    If yes, explain:




Have you traveled outside of the US within the past 30 days?             Yes         No    If so, where?



Have you ever had or have you ever been vaccinated against Chicken Pox?                     Yes       No        Admits prior infection



LGBT Screening
 Are you gay, lesbian, bisexual, transgender, intersex or gender non-conforming?                  Yes         No

 If transgender, what is your gender self-identification?


Last Name:                                                                       First Name:

A#:                                                                              Country of Origin:

Date of Arrival:                                                                 DOB:

Facility:                                                                        Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 290 of 456 Page ID
Female Patient Only                             #:3777
Are you pregnant?           Yes         No         Not Applicable      If yes, date of last menstrual period:

Are you currently breastfeeding?             Yes       No     If yes, when is the last day you breastfed?

Have you had unprotected sexual intercourse in the past 5 days?                     Yes          No
If yes, would you like to speak to a medical provider about emergency contraception to prevent a possible pregnancy?                       Yes     No
If yes, contact a medical provider immediately for guidance.

Oral Screening
Are you having any significant dental problems?                Yes        No If yes, explain:



Do you have dentures, partials, braces, etc?                Yes        No If yes, do you have these items with you?

Mental Health Screening
Have you ever been diagnosed with mental illnesses or mental health conditions?                          Yes    No If yes, what illness?




Have you ever received counseling, medication or hospitalization for mental health problems (to include outpatient treatment)?
   Yes        No     If yes, explain.




Refer for follow-up and appropriate treatment as necessary.


Do you have a history of self-injurious behavior?              Yes      No    If yes:          Cutting     Self-mutilation   Other
Most recent                              If yes, refer for follow-up and appropriate treatment as necessary.
Have you ever tried to kill or harm yourself?            Yes          No If yes, when did the attempt occur?
Method:        Gun        Hanging        Cutting skin         Pills      Other
If attempt was within the last 90 days, make referral to mental health immediately.

Are you currently thinking about killing or harming yourself?                 Yes        No       If yes, make referral to mental health immediately.

Do you have a history of assaulting or attacking others?                Yes         No

Do you know of someone in this facility whom you wish to attack or harm?                        Yes      No
If yes, who is this person?                                                      If yes, make referral to mental health immediately.

Do you now or have you ever heard voices that other people don't hear, seen things or people that others don't see, or felt others were
trying to harm you for no logical or apparent reason?  Yes      No If yes, explain:




Last Name:                                                                              First Name:

A#:                                                                                     Country of Origin:

Date of Arrival:                                                                        DOB:

Facility:                                                                               Sex:
              Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 291 of 456 Page ID
   Sexual Abuse and Assault Screening             #:3778
\\\\\
  Have you been a victim of physical or sexual abuse or assault?            Yes          No If yes, explain:



  If yes, refer for medical or mental health evaluation as appropriate.
  Do you feel that you are in danger of being physically or sexually assaulted while you are in custody?       Yes      No If yes, explain:


  If yes, refer for follow-up and appropriate treatment as necessary.
  Have you ever sexually assaulted or abused another person?              Yes       No If yes, explain:



  If yes, refer for medical or mental health evaluation as appropriate.

  Trauma History Screening

  Have you had a physical or emotional trauma due to abuse or victimization?                Yes       No

  Have you ever experienced, witnessed or been confronted with an event that involved actual or threatened death or serious injury (can
  include domestic violence, sexual assault, robbery, natural disaster, war, serious illness, terrorism). Yes    No
  If yes, answer the following:
         •    Was your response to this event intense fear, helplessness or horror?                                         Moderate       Extreme
         •    Has this experience caused significant distress or impairment in your life?                                   Moderate       Extreme
         •    Has it affected your interpersonal relationships, work or other areas?                                        Moderate       Extreme
         •    Is this experience currently causing significant distress or impairment in your life?                         Moderate       Extreme
  If the patient experienced any of the above, refer for follow-up and appropriate treatment as necessary.

  Cultural/Religious Assessment
  Is there anything important to know about your religious or cultural beliefs that are of concern to you while in detention?        Yes   No
  If yes, explain:




  Substance Use/Abuse Screening
  Have you ever been treated for drug and/or alcohol problems?                                                        Yes       No

  Have you ever suffered withdrawal symptoms from drug and/or alcohol use?                                           Yes        No
  Are you able to stop using drugs or alcohol if you want?                                                           Yes        No

  Have you ever blacked out or experienced memory loss from drinking or drug use?                                    Yes        No

  Have drug or alcohol use negatively impacted your life (family, work, relationships, criminal charges)?            Yes        No

  If yes to any of the above questions, explain:




  Refer for follow-up and appropriate treatment as necessary.


  Last Name:                                                                      First Name:

  A#:                                                                             Country of Origin:

  Date of Arrival:                                                                DOB:

  Facility:                                                                       Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 292 of 456 Page ID
Substance Use/Abuse Screening (continued)       #:3779
In the past three months, have you used tobacco, alcohol, illegal drugs, or misused prescription drugs?                             Yes      No

If yes, complete the following (refer for follow-up and appropriate treatment as necessary).
                       Substance Used/Route of Use                                          Date of Last Use                        Amount/Quantity Last Used




Objective
Patient does not appear to have abnormal physical, mental, and/or emotional characteristics.                          Yes      No

Patient does not appear to have barriers to communication.                 Yes         No

Patient is oriented to: Person          Yes        No    Place       Yes         No      Time         Yes      No

If you observe any of the following, check the appropriate box and document findings below:
Appearance:        Sweating        Shaking/tremors           Anxious          Disheveled              Ill appearance
               Findings:

Behavior:          Disorderly      Appropriate          Insensible         Agitation          Inability to
               focus/concentrate Findings:

State of Consciousness:         Alert          Responsive         Lethargic
               Findings:

Ease of Movement:          Body deformities          Gait
               Findings:

Breathing:         Persistent cough            Hyperventilation
               Findings:
Skin:              Lesions       Jaundice           Rashes         Infestations         Nits (lice)         Bruises         Scars
                   Tattoos Needle Marks or Indications of Drug Use               Findings:

Developmental or Physical Disabilities:            Developmental Delay                Para/quadriplegia         Stroke         Amputation          Cardiac condition
               Findings:

Assistive Devices:       Glasses/Contacts            Hearing aid(s)        Denture(s)/Partial(s)              Orthopedic brace            Prosthetic     Cane
               Findings:

    None Observed

Comments/Other Findings:




Vital Signs
T                  P                    Resp                BP                   HT                   WT               HCG Results:          Pos       Neg      N/A




Last Name:                                                                             First Name:

A#:                                                                                    Country of Origin:

Date of Arrival:                                                                       DOB:

Facility:                                                                              Sex:
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 293 of 456 Page ID
                                         #:3780
Assessment
Initial Medical Screening:
   No findings requiring referral

   Findings requiring referral identified. See disposition below.

   List all findings:




Plan
Disposition:
   General population

   General population with referral for:     Medical         Mental health care

   Isolation until medically evaluated

   Referral for immediate:     Medical       Mental health        Dental care

Details of referral:




Care/Intervention/Follow-up:
   Physical examination/Health Assessment will be performed within 14 days.

   Physical exam will be scheduled for patient.

   Tuberculin Skin Test (TST) administered         Left forearm       Right forearm

   Chest X-Ray (CXR) completed with appropriate shielding

   TST or CXR not needed. Transfer Summary accompanying patient documents negative screening within timeframe allowed by policy.

   The following care/treatment was provided during this Intake Screening.




Last Name:                                                                  First Name:

A#:                                                                         Country of Origin:

Date of Arrival:                                                            DOB:

Facility:                                                                   Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 294 of 456 Page ID
                                                #:3781
Patient Education:
   Tuberculosis screening and need for tuberculin skin test (TST) or chest x-ray (CXR) explained to patient prior to performance.

   Access to medical, dental, and mental health care explained to patient as well as grievance process.

   Given the Dealing with Stress brochure in                                      language.

   Given the Medical Orientation brochure in                                      language.

   Given the Health Information brochures in                                      language.

   Patient verbalized understanding of teaching or instruction provided.

   Patient was asked if he or she had any additional questions and all questions were addressed.

   Female ONLY: Educated and provided brochure describing female medical and mental health services related to pregnancy,
   terminated/miscarried pregnancies, contraception, family planning and age-appropriate gynecological health care.

   Other education provided:




                   Provider's Signature                             Stamp / Printed Name                          Date              Time




               Reviewer's Signature                                 Stamp / Printed Name                          Date              Time




Last Name:                                                                 First Name:

A#:                                                                        Country of Origin:

Date of Arrival:                                                           DOB:

Facility:                                                                  Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 295 of 456 Page ID
                                                #:3782
                                            Physical Examination/Health Appraisal
  Patient was identified by (check 2 sources): □ Wrist Band, □ Picture, □ Verbally, □ ID Badge, □ Other ___________________
  Chaperone Present? □ Yes □ No If yes, give chaperone name: __________________

  Communication Assessment:
  What language do you speak? □ English, □ Spanish, □ Other: ____________________
  Interpreter provided? □ Yes □ No If yes, Name or INT#:___________________________________
  Detainee speaks □ English Fluently; □ Provider fluent in patient’s native language; □ No interpreter available at this time

  Do you have any difficulty with □ hearing, □ speech or □ vision? Check if Yes.
          If yes, what accommodations, do you need to help you read, communicate, or navigate the facility? ________________

  Subjective:
            Current Significant Medical Problems                 Date Problem began                               Current Status




  Current Medications including OTC and Herbal:
  Name                                                                   Dose                   Route                           Frequency




  Allergies:

  Medications/Food/Environmental: List All: __________________________________________________________\

  Pain Assessment

  Are you currently in pain? □ Yes □ No If yes, pain began when?___________________________ Intensity: (0/10 scale)______________
  Character of Pain:_________________________            Location:____________________________________________
  Duration:___________________________________
  Has anything you have done or tried in the past relieved the pain or made it worse? □ Yes □ No
  If yes, explain___________________________________________________________________________________________




Last Name:                                                                First Name:


A#:                                                                       Country of Origin:


Date of Arrival:                                                          DOB:

Facility:                                                                 Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 296 of 456 Page ID
                                                #:3783


                                     Physical Examination/Health Appraisal (con’t)
  Disability

  Do you have any difficulty with walking, standing, or climbing stairs? □ Yes □ No
          If yes, do you use a wheelchair, walker, cane or crutches? ____________________________________________

  Have you ever had an injury to your head or brain which resulted in the loss of consciousness and/or recurring headaches, dizziness,
  confusion or memory loss? □ Yes □ No If yes, when was the injury? mm/yyyy ________________________
  Can you read? □ Yes □ No If yes, in which language? ____________________Do you have difficulty reading? □ Yes □ No
  Can you write? □ Yes □ No If yes, in which language? ____________________Do you have difficulty writing? □ Yes □ No
  What was the highest grade you completed in school? _______________
  Do you have difficulty understanding directions? □ Yes □ No
          If yes, does someone normally assist you with any regular tasks of daily living? ________________________________

  Medical History           Has a medical professional ever diagnosed you with any of the following?

  Yes No Asthma            Yes No Cardiovascular disease                  Yes No       Tuberculosis                Comment: **Type

  Yes No Cancer            Yes No Kidney Disease                          Yes No       Stroke

  Yes No HIV               Yes No Hyperlipidemia                          Yes No       Hepatitis**

  Yes No Seizures          Yes No Diabetes                                Yes No       Sexually Transmitted
                                                                              Infections**
  Yes No Hypertension            Yes No Sickle Cell Anemia

  Varicella □ Yes □ No  Admits to prior infection  Admits being vaccinated  History denied at physical exam


  Other

  Surgical/Hospitalization History:
  Surgery or reason for hospitalization                                                                When (mm/yyyy)




  Dental

  Do you have any significant dental problems? No, Cavity,  Broken tooth, Infection, Broken jaw,  Other_____________________
  Do you have any dental prosthesis? None, Full upper denture, full lower denture, partial denture upper, partial denture lower,
  braces, retainer




Last Name:                                                             First Name:


A#:                                                                    Country of Origin:


Date of Arrival:                                                       DOB:

Facility:                                                              Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 297 of 456 Page ID
                                                #:3784
                                       Physical Examination/Health Appraisal (con’t)
  Family History
  Asthma □ Yes □ No          Hypertension □ Yes □ No Diabetes □ Yes □ No              Cardiovascular Disease □ Yes □ No
  Cancer □ Yes □ No          Tuberculosis □ Yes □ No Stroke □ Yes □ No                Other: _______________________________
  Breast or gynecological problems □ Yes □ No

  Female Only

  OB History:
  Have you ever been pregnant? □No □Yes         #Pregnancies_____________          #C-Sections_____________
  #Live Births ______#Full Term_____#Pre-Term_______            #Abortions____ #Miscarriages______ #Living_______
  Are you pregnant? No □Yes
  Are you currently receiving prenatal care? □No □Yes Where? _____________________________________________________________
  Have you ever been told that you had a ‘high risk’ pregnancy? If yes, what was the reason?
  _______________________________________
  Are you currently breast feeding? □No □Yes
  If yes, how old is the nursing child? ____________ When was the last time you breast fed? (mm/dd/yyyy)__________

  GYN History:
  When was the first day of your LMP? __________________ If more than 30 days, why?
  __________________________________________
  Do you have a history of breast or gynecological problems? □No □Yes Explain______________________________
  Do you use birth control? □No □Yes What type? ___________________________________ When was the last time you used it? ________
  When was your last PAP smear? _________________________ If known, results_____________________________

  Sexual Abuse and Assault/Vulnerabilities
  Have you ever been a victim of physical abuse? □No □Yes
  Have you ever been a victim of sexual abuse or assault? □No □Yes
  If yes, refer patient for medical evaluation in two working days or for mental health evaluation in 72 hours.

  Are you gay/ lesbian, bisexual, transgender, intersex or gender non‐ conforming? Yes No
          If transgender, what gender do you identify with______

  Do you believe you are vulnerable to sexual abuse or assault in ICE custody? Yes No           If yes, why?___________________
  If yes, implement treatment plan.

  Have you ever been involved in an incident where you sexually abused others? Yes No
  If yes, refer patient for medical evaluation in two working days or for mental health evaluation in 72 hours.

  Mental Health
  Do you have a history of:
  Manic episodes Yes No                       Depression Yes No                   Psychotropic medications Yes No
  Severe anxiety Yes No                       Psychosis Yes No                    Violence towards others Yes No
  Suicide attempts/gestures Yes No

  Are you currently having any mental health issues? Yes No If yes, explain problem and date problem began __________
  ___________________________________________________________________________________________________________




Last Name:                                                                First Name:


A#:                                                                       Country of Origin:


Date of Arrival:                                                          DOB:

Facility:                                                                 Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 298 of 456 Page ID
                                                #:3785
                                    Physical Examination/Health Appraisal (con’t)
  Social History

  Drug Use History:
  Have you used drugs other than those for medical reasons in the past 12 months? □No □Yes If yes, what?
  PCP □No □Yes             Ketamine □No □Yes          Marijuana □No □Yes         Prescription Opiates □No □Yes
  LSD □No □Yes             Ecstasy □No □Yes           Methamphetamine □No □Yes
  Heroin □No □Yes          Route: Injected □No □Yes             Intranasal □No □Yes       Smoked □No □Yes
  Cocaine □No □Yes         Route: Injected □No □Yes             Intranasal □No □Yes       Smoked □No □Yes

  When did you last use? _________________            Are you having any withdrawal symptoms? □No □Yes If yes, which apply?
  □Nausea □Vomiting □Diarrhea □Chills □Sweating □Insomnia □Aches & pains □ Anxiety
  Have you ever gone through withdrawal from drugs? □No □Yes If yes, when? ___________________
  Are you currently in a drug treatment program? □No □Yes If yes, Name of program? ____________________________
  Type of Program: □Detox □Methadone □Residential Treatment □Outpatient □12 Step□ Other



  Alcohol Use History:
  Do you drink alcohol?      □ No □Yes If yes, type? □Beer       □Malt liquor     □Wine □Liquor
  How often do you drink? □ Daily □Weekly □Monthly □Rarely
  How much do you drink when you drink? _____________________________________
  Do you notice over time that you need to drink more for the same effect? □No □Yes
  When was your last drink? ____________________________________
  Are you having any withdrawal symptoms? □No □Yes If yes, which apply? □Headache          □Fever □Nausea
  □Vomiting □Insomnia □Tremor □Hallucinations □Convulsions
  Have you ever gone through alcohol withdrawal in the past? □No □Yes       How long ago? _____________________
  Have you ever been in treatment for alcohol use? □No □Yes If yes, when? ___________________________
  What type of program? □Outpatient □Inpatient
  Have you ever been convicted for driving under the influence of alcohol? □No □Yes If yes, when? _______________



  Tobacco History:
  Have you ever used tobacco products? □No □Yes If yes, please answer the following questions:
  Do you currently use tobacco products? □No □Yes If yes, what type of products? □ Cigarettes □Cigar □Pipe □Chewing tobacco
  How long have you used tobacco products? ____________        How frequently did/do you use tobacco?___________
  When did you last use tobacco products?_________________
  Are you having any withdrawal symptoms from not using tobacco? □No □Yes If yes, what symptoms are you experiencing?
  □Cravings □Irritation □Anger □Increased Appetite □Weight Gain □Concentration Problems □Restlessness □Insomnia
  □Anxiety


  Preventative Medicine/Screening History
  Have you had screening for cancer? Yes No        When? (mm/yyyy) ______________________
          What type screening & results if known? ______________________________________________________________________
  Have you had a mammogram? Yes No When? (mm/yyyy)____________________________ Results, if known_______________
  Have you had a pap smear? Yes No When? (mm/yyyy)____________________________ Results, if known_________________



Last Name:                                                           First Name:


A#:                                                                  Country of Origin:


Date of Arrival:                                                     DOB:

Facility:                                                            Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 299 of 456 Page ID
                                                #:3786
                                     Physical Examination/Health Appraisal (con’t)
  OBJECTIVE:
  Vital Signs

  T_________ P_________ R__________ BP______________ HT____________ WT_____________
  Visual Acuity (Snellen): Left____________________ Right__________________ Both___________________
  Hearing: □ Grossly intact □ Other__________________________________________________

  General Physical Examination
                     R = Refused     NE = Not Evaluated
  General            R       NE      Findings:
  ENT                R       NE      Findings:
  Dental             R       NE      Findings:
  Neurological       R       NE      Findings:
  Cardiac            R       NE      Findings:
  Pulmonary          R       NE      Findings:
  Gastrointestinal   R       NE      Findings:
  Genitourinary      R       NE      Findings:
  Extremities        R       NE      Findings:
  Skin               R       NE      Findings:
  Comments/Other Findings:

  Mental Status Examination
  Orientation                Alert □No □Yes Oriented to person □No □Yes Place □No □Yes Time □No □Yes
  Perceptions/               Perceptual disturbances? □No □Yes
  Thought Content            If yes, □ Auditory hallucinations   □ Visual hallucinations  □ Delusions
  Appearance                 □ Appropriately dressed □ well groomed; □ Disheveled; □ Other
  Posture                    □ Erect; □ Stooped; □ Slouched; □ Other
  Gait/Walk                  □ Steady; □ Shuffle; □ Limp; □ Other
  Movement                  □ Appropriate; □ Tics; □ Repetitive; □ Rigid; □ Agitated; □ Slow; □ Other
  Mood                      □ Appropriate; □ Labile; □ Relaxed; □ Happy; □ Calm; □ Distressed; □ Angry; □ Agitated; □ Sad/Depressed;
                            □ Fearful/Anxious; □Irritable, □ Other
  Attitude                  □ Cooperative; □ Uncooperative; □ Threatening; □ Evasive
  Speech                     □ Coherent; □ Incoherent; □ Pressured; □ Average speed; □ Rapid; □ Slow; □ Slurred; □ Mumbled; □ Talkative;
                             □ Loud; □ Soft; □ Other
  Intelligence               □ Appears normal; □ Appears developmentally delayed
  Insight                    □ Good; □ Impaired
  Comments:


Last Name:                                                            First Name:


A#:                                                                   Country of Origin:


Date of Arrival:                                                      DOB:

Facility:                                                             Sex:
            Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 300 of 456 Page ID
                                                #:3787
                                     Physical Examination/Health Appraisal (con’t)
  Assessment:



  ___Physical exam/health appraisal shows no significant medical, mental health or dental issues currently.
  ___Physical exam/health appraisal shows the following significant issues:




  Plan:

  Treatment including medications: __________________________
  ________________________________________________________________________________________________________________
  ________________________________________________________________________________________________________________
  _____________________________________________________________________________
  Immunizations, Injections, Imaging, Labs:

  Referrals:




  Other




  Preventative Medicine/Patient Education:
  __Given the Staying Healthy brochure in the __________________ language.
  __Verbally given instruction on dental hygiene.
  __Provided with instruction appropriate to patient’s health needs.
  __Patient verbalized understanding of teaching or instructions provided.
  __Patient was asked if he/she had any additional questions, and any questions were addressed.
  __Patient was instructed to return to medical clinic as needed.
  __Patient was instructed to return to clinic for appointment.
  __Health Assessment was rescheduled until [_______] to provide sign language interpreter for health assessment.
  __Health Assessment was rescheduled until [_______] to provide foreign language interpreter for health assessment.
  __Other:________________________________________________________________________________________________




Last Name:                                                             First Name:


A#:                                                                     Country of Origin:


Date of Arrival:                                                        DOB:

Facility:                                                               Sex:
         Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 301 of 456 Page ID
                                             #:3788
                                  MEDICAL TRANSFER SUMMARY
 Last Name:                                                                  First Name:

 A#:                                                                         Country of Origin:

 Date of Arrival at Sending Facility:                                        DOB:

 Sending Facility:                                                           Sex:

1. General Information:
   Cleared for Travel by Ground Transportation: □ Yes □ No Date of Departure: ______________________________________
   Cleared for Travel by Air Transportation:      □ Yes □ No              Final Destination, if known: ________________________________
   Reason for Transfer: □ Custody □ Medical          Medical Escort required: □ Yes □ No             If yes, type: □ Medical   □ Psychiatric

2. Current Medical, Dental, and/or Mental Health Diagnoses/Problems:                                                                URGENT




3. Allergies:


4. Current Prescribed Medications: List All (Name, Dosage, Directions in layman's terms)
   Check off Medication Required for Care en Route
       Medication              Dose     # Sent        Route        Instructions for use (include proper time for administration)               Stop Date




5. TB Clearance Status for Transfer or Transportation
   Screening Modality (Check all that apply and document below):          CXR       TST       IGRA        Symptom Screen


CXR: Date:
             TB Screening:       Negative, not consistent w/TB       Positive, consistent w/TB


TST: Administered Date:                        TST Read Date:                             Results:         mm induration
IGRA: Collection Date:                           Results:      Positive      Negative         Indeterminate
Symptom Screening Date:                          Results:      Positive      Negative

Is the patient being treated for TB?        No        Yes, select options:            Cleared for general detention population
                                                                                      Not cleared for general detention population
                                                                                      Being treated for TB, see attached TB Case Management
                                                                                      documentation
           Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 302 of 456 Page ID
                                               #:3789

                                                Medical Transfer Summary (con't)

 6. Healthcare Follow-Up:
    Recent (within 6 months) Test Results: _____________________________________
    Recent (within 6 months) Hospitalizations/Surgeries: _____________________________________________________
    Recommended Future Lab Work: ___________________________________________________________
    Pending Specialty Appointment (s):___________________________________________________
    Recommended Specialty Appointment (s):___________________________________________________
    Requires Immediate Follow Up: _________________________________________________________________________


 7. Special Needs Affecting Transportation: -- Use Standard Infection Control Precautions for all patients -­
    Are there any medical, dental, or mental health condition that restricts the length of time the patient can be on travel status? □Yes □No
    Reason(s) and maximum length of travel time:
    Does the patient have any special needs that escorting staff should be aware of? □Yes □No
    If so, what? _______________________________________________________________________________________________________
    Equipment provided by: □ Medical Authority □ Other_______________ Equipment owned by: □ Medical Authority □ Other_______________
    Patient will keep equipment upon arrival at destination? □Yes □No
    Is there any medical equipment required to accompany the patient during travel?        Yes        No
    If so, what?
    Are any special precautions required during transport? □Yes □No
    Precautions needed for the patient: ____________________________________________________________________________________
    Precautions needed for the escorting staff: _______________________________________________________________________
 8. Additional Comments (Mark through if no comments are made): Attach additional pages or medical records as
    needed




 9. Release from custody: Attach □ Instructions for Requesting Complete Medical Records
                                 □ Community Resource Information, if applicable
 Sending Facility Point of Contact: __________________________________

 Sending Facility Contact Number: __________________________________

____________________________________ _________________ ______________ __________________________
Completed by Provider Printed Name     Date               Time         Provider Signature

 Last Name:                                                               First Name:

 A#:                                                                      Country of Origin:

 Date of Arrival at Sending Facility:                                     DOB:

 Sending Facility:                                                        Sex:
        Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 303 of 456 Page ID
                                            #:3790


  4.4 Medical Care (Women)                                       2. As part of every detainee’s intake health
                                                                    assessment, female detainees shall also receive
                                                                    age-appropriate assessments and preventive
  I. Purpose and Scope                                              women’s health services, as medically
  This detention standard ensures that female detainees             appropriate.
  in U.S. Immigration Customs and Enforcement (ICE)              3. A pregnant detainee in custody shall have access
  custody have access to appropriate and necessary                  to pregnancy services including routine or
  medical and mental health care.                                   specialized prenatal care, pregnancy testing,
  This detention standard applies to the following                  comprehensive counseling and assistance,
  types of facilities housing ICE/ERO detainees:                    postpartum follow up, lactation services and
                                                                    abortion services.
    •    Service Processing Centers (SPCs);
                                                                 4. At no time shall a pregnant detainee be restrained,
    •    Contract Detention Facilities (CDFs); and                  absent truly extraordinary circumstances that
                                                                    render restraints absolutely necessary.
    •    State or local government facilities used by
         ERO through Intergovernmental Service                   5. The facility shall provide communication
         Agreements (IGSAs) to hold detainees for more              assistance to detainees with disabilities and
         than 72 hours.                                             detainees who are limited in their English
                                                                    proficiency (LEP). The facility will provide
  Procedures in italics are specifically required for
                                                                    detainees with disabilities with effective
  SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                                    communication, which may include the
  dedicated IGSA facilities must conform to these
                                                                    provision of auxiliary aids, such as readers,
  procedures or adopt, adapt or establish alternatives,
                                                                    materials in Braille, audio recordings, telephone
  provided they meet or exceed the intent represented
                                                                    handset amplifiers, telephones compatible with
  by these procedures.
                                                                    hearing aids, telecommunications devices for deaf
  For all types of facilities, procedures that appear in            persons (TTYs), interpreters, and note-takers, as
  italics with a marked (**) on the page indicate                   needed. The facility will also provide detainees
  optimum levels of compliance for this standard.                   who are LEP with language assistance, including
  Various terms used in this standard may be defined                bilingual staff or professional interpretation and
  in standard “7.5 Definitions.”                                    translation services, to provide them with
                                                                    meaningful access to its programs and activities.
  II. Expected Outcomes                                             All written materials provided to detainees shall
  The expected outcomes of this detention standard                  generally be translated into Spanish. Where
  are as follows (specific requirements are defined in              practicable, provisions for written translation shall
  “V. Expected Practices”).                                         be made for other significant segments of the
                                                                    population with limited English proficiency.
  1. Female detainees shall receive routine, age
     appropriate gynecological and obstetrical health               Oral interpretation or assistance shall be provided
     care, consistent with recognized community                     to any detainee who speaks another language in
     guidelines for women’s health services.                        which written material has not been translated or
                                                                    who is illiterate.
     **The facility’s provision of gynecological and
     obstetrical health care shall be in compliance with         6. Medical and mental health interviews,
     standards set by the National Commission on                    screenings, appraisals, examinations, procedures,
     Correctional Health Care (NCCHC).                              and administration of medication shall be
4.4 | Medical Care (Women)                                 322                                      PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 304 of 456 Page ID
                                        #:3791


   conducted in settings that respect detainees’               2. counseling and assistance for pregnant women in
   privacy in accordance with safe and/orderly                    keeping with their express desires in planning for
   operations of the facility.                                    their pregnancy, whether they desire abortion,
                                                                  adoptive services or to keep the child; and
7. A detainee’s request to see a health care provider
   of the same gender should be considered; when               3. routine, age-appropriate, gynecological health
   not feasible, a same-gender chaperone shall be                 care services, including offering women’s specific
   provided. When care is provided by a health care               preventive care.
   provider of the opposite gender, a detainee shall           B. Initial Health Intake Screening and
   be provided a same-gender chaperone upon the
                                                               Health Assessment
   detainee’s request.
                                                               1. Initial Screening
III. Standards Affected
                                                               Within 12 hours of arrival, during their initial
Not applicable.                                                medical screening, all female detainees shall receive
                                                               information on services related to women’s health
IV. References                                                 care as provided for in this standard and standard
American College of Obstetrics and Gynecology,                 “4.3 Medical Care.”
Guidelines for Women’s Health Care (3rd                        2. Initial Health Assessment
edition, 2007).
                                                               If the initial medical intake screening indicates that a
National Commission on Correctional Health Care,               detainee has experienced prior sexual victimization
Standards for Health Services in Jails (2014)                  or perpetrated sexual abuse, staff shall, as
National Commission on Correctional Health Care:               appropriate, ensure that the detainee is immediately
Position Statement on Women’s Health Care in                   referred to a qualified medical or mental health
Correctional Settings (2005)                                   practitioner for medical and/or mental health
                                                               follow-up as appropriate. Consistent with Standard
“Standards to Prevent, Detect, and Respond to Sexual           “4.3 Medical Care,” when a referral for medical
Abuse and Assault in Confinement Facilities,” 79               follow-up is initiated, the detainee shall receive a
Fed. Reg. 13100 (Mar. 7, 2014).                                health evaluation no later than two working days
                                                               from the date of assessment, and when a referral for
V. Expected Practices                                          mental health follow-up is initiated, the detainee
A. Overview                                                    shall receive a mental health evaluation no later than
                                                               72 hours after the referral.
In addition to the medical, mental health and dental
services provided to every detainee as required by             If the initial medical intake screening indicates the
standard “4.3 Medical Care,” every facility shall              possibility of pregnancy, referral shall be initiated
directly or contractually provide its female detainees         and the detainee shall receive a health assessment as
with access to:                                                soon as appropriate or within two working days.

1. pregnancy services, including pregnancy testing,            If the initial medical intake screening indicates any
   routine or specialized prenatal care, postpartum            history of domestic abuse or violence, the detainee
   follow up, lactation services and abortion services         shall be referred for and receive a mental health
   as outlined herein;                                         evaluation by a qualified mental health provider
                                                               within 72 hours, or sooner if appropriate, consistent

  4.4 | Medical Care (Women)                             323                                            PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 305 of 456 Page ID
                                        #:3792


with Standard “4.3 Medical Care.”                                medical encounter involves a physical examination
                                                                 of sensitive body parts, to include breast, genital, or
All initial health assessments of female detainees shall
                                                                 rectal examinations, by a provider of the opposite
be conducted by a trained and qualified health
                                                                 gender. Only medical personnel may serve as
provider. In addition to the criteria listed on the
                                                                 chaperones during medical encounters and
health assessment form, the evaluation shall inquire
about the following:                                             examinations.

a. pregnancy testing for detainees aged 18-56 and                D. Preventive Services
   documented results;                                           Preventative services specific to women shall be
b. if the detainee is currently nursing                          offered for routine age appropriate screenings, to
   (breastfeeding);                                              include breast examinations, pap smear, STD testing
                                                                 and mammograms. These services shall not interfere
c. use of contraception;
                                                                 with detainee’s deportation or release from custody
d. reproductive history (number of pregnancies,                  date.
   number of live births, number of                              1. Contraception
   spontaneous/elective abortions, pregnancy
   complications, etc.);                                         Upon request, appropriately trained medical
                                                                 personnel within their scope of practice shall provide
e. menstrual cycle;
                                                                 detainees with non-directive (impartial) advice and
f. history of breast and gynecological problems;                 consultation about family planning and
g. family history of breast and gynecological                    contraception, and where medically appropriate,
   problems; and                                                 prescribe and dispense medical contraception.

h. any history of physical or sexual victimization and           E. Pregnancy
   when the incident occurred.                                   Upon confirmation by medical personnel that a
A pelvic and breast examination, pap test, baseline              female detainee is pregnant, she shall be given close
mammography and sexually transmitted disease                     medical supervision. Pregnant detainees shall have
(STD) testing shall be offered and provided as                   access to prenatal and specialized care, and
deemed appropriate or necessary by the medical                   comprehensive counseling inclusive of, but not
provider.                                                        limited to: nutrition, exercise, complications of
                                                                 pregnancy, prenatal vitamins, labor and delivery,
C. Same-Gender Providers or Chaperones                           postpartum care, lactation, family planning, abortion
Consistent with the provisions in Standard 4.3                   services and parental skills education.
“Medical Care,” a detainee’s request to see a health             The facility administrator shall ensure that the FOD is
care provider of the same gender should be                       notified as soon as practicable of any female detainee
considered; when not feasible, a same-gender                     determined to be pregnant, but no later than 72
chaperone shall be provided.                                     hours after such determination, consistent with the
When care is provided by a health care provider of               notification requirements in Standard “4.3 Medical
the opposite gender, a detainee shall be provided a              Care.”
same-gender chaperone upon the detainee’s request.               The medical provider will identify any special needs
A same-gender chaperone shall be provided, even in               (e.g. diet, housing, or other accommodations such
the absence of a request by the detainee, when a                 as the provision of additional pillows) and inform all

   4.4 | Medical Care (Women)                              324                                            PBNDS 2011
                                                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 306 of 456 Page ID
                                        #:3793


necessary custody staff and facility authorities. If a          least restrictive restraints necessary shall be used.
pregnant detainee has been identified as high risk,             Even in the extraordinary circumstance when
the detainee shall be referred, as appropriate, to a            restraints are deemed necessary, no detainee known
physician specializing in high risk pregnancies.                to be pregnant shall be restrained in a face-down
All chemically dependent pregnant detainees                     position with four-point restraints, on her back, or
(psychological dependence includes alcohol,                     in a restraint belt that constricts the area of the
sedatives/hypnotics, anxiolytics and opioids) are               pregnancy. All attempts shall be made to ensure that
considered high risk and referred to an obstetrician            the detainee is placed on her left side if she is
or another provider capable of addressing their                 immobilized.
needs immediately.                                              The use of restraints requires documented approval
Pregnancy management and outcomes shall be                      and guidance from the on-site medical authority.
monitored, quarterly, through a continuous quality              Record-keeping and reporting requirements
improvement process.                                            regarding the medical approval to use restraints shall
1. Non-Use of Restraints                                        be consistent with other provisions within these
                                                                standards, including documentation in the detainee’s
Restraints on Pregnant Women: A pregnant woman                  A-file, detention and medical files.
or women in post-delivery recuperation shall not be
                                                                2. Abortion Access
restrained absent truly extraordinary circumstances
that render restraints absolutely necessary as                  In the event continued detention is necessary and
documented by a supervisor or directed by the on-               appropriate, and consistent with the practice of our
site medical authority. This general prohibition on             federal partners, if the life of the mother would be
restraints applies to all pregnant women in the                 endangered by carrying a fetus to term, or in the
custody of ICE, whether during transport, in a                  case of rape or incest, ICE will assume the costs
detention facility, or at an outside medical facility.          associated with a female detainee’s decision to
Restraints are never permitted on women who are in              terminate a pregnancy.
active labor or delivery.                                       a. In this instance, or in a situation where a female
Restraints shall not be considered as an option,                   detainee opts to fund the termination of her
unless one or more of the following applies:                       pregnancy, ICE shall arrange for transportation at
                                                                   no cost to the detainee for the medical
a. a medical officer has directed the use of restraints
                                                                   appointment and, if requested by the detainee,
   for medical reasons;
                                                                   for access to religious counseling, and non-
b. credible, reasonable grounds exist to believe the               directive (impartial) medical resources and social
   detainee presents an immediate and serious threat               counseling, to include outside social services or
   of hurting herself, staff or others; or                         women’s community resources groups.
c. reasonable grounds exist to believe the detainee             b. If a detainee requests to terminate her pregnancy,
   presents an immediate and credible risk of escape               ICE will document the request in the detainee’s
   that cannot be reasonably minimized through any                 medical records. The detainee’s statement should
   other method.                                                   be signed personally by the detainee and include
In the rare event that one of the above situations                 clear language of the detainee’s intent.
applies, medical staff shall determine the safest               F. Mental Health Services
method and duration for the use of restraints and the

   4.4 | Medical Care (Women)                             325                                             PBNDS 2011
                                                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 307 of 456 Page ID
                                        #:3794


In addition to mental health services offered to all
detainees, mental health assessments shall be offered
to any detainee who has given birth, miscarried or
terminated a pregnancy in the past 45 days.




  4.4 | Medical Care (Women)                            326                   PBNDS 2011
                                                                     (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 308 of 456 Page ID
                                          #:3795



4.5 Personal Hygiene                                       2. Each detainee shall have suitable, clean bedding,
                                                              linens, blankets and towels;
I. Purpose and Scope                                       3. Each detainee shall have sufficient clean clothing
                                                              that is properly fitted; climatically suitable,
This detention standard ensures that each detainee is         durable and presentable;
able to maintain acceptable personal hygiene
practices through the provision of adequate bathing        4. Detainees shall be held accountable for clothing,
facilities and the issuance and exchange of clean             bedding, linens and towels assigned to them; and
clothing, bedding, linens, towels and personal             5. Detainees, including those with disabilities and
hygiene items.                                                special needs, shall be able to maintain acceptable
This detention standard applies to the following              personal hygiene practices.
types of facilities housing ICE/ERO detainees:             6. The facility shall provide communication
  •    Service Processing Centers (SPCs);                     assistance to detainees with disabilities and
                                                              detainees who are limited in their English
  •    Contract Detention Facilities (CDFs); and              proficiency (LEP). The facility will provide
                                                              detainees with disabilities with effective
  •    State or local government facilities used by
                                                              communication, which may include the
       ERO through Intergovernmental Service
                                                              provision of auxiliary aids, such as readers,
       Agreements (IGSAs) to hold detainees for more
                                                              materials in Braille, audio recordings, telephone
       than 72 hours.
                                                              handset amplifiers, telephones compatible with
Procedures in italics are specifically required for           hearing aids, telecommunications devices for deaf
SPCs, CDFs, and Dedicated IGSA facilities. Non-               persons (TTYs), interpreters, and note-takers, as
dedicated IGSA facilities must conform to these               needed. The facility will also provide detainees
procedures or adopt, adapt or establish alternatives,         who are LEP with language assistance, including
provided they meet or exceed the intent represented           bilingual staff or professional interpretation and
by these procedures.                                          translation services, to provide them with
For all types of facilities, procedures that appear in        meaningful access to its programs and activities.
italics with a marked (**) on the page indicate                All written materials provided to detainees shall
optimum levels of compliance for this standard.                generally be translated into Spanish. Where
Various terms used in this standard may be defined             practicable, provisions for written translation shall
in standard “7.5 Definitions.”                                 be made for other significant segments of the
                                                               population with limited English proficiency.
II. Expected Outcomes                                          Oral interpretation or assistance shall be provided
The expected outcomes of this detention standard               to any detainee who speaks another language in
are as follows (specific requirements are defined in           which written material has not been translated or
“V. Expected Practices”).                                      who is illiterate

1. Each facility shall maintain an inventory of            III. Standards Affected
   clothing, bedding, linens, towels and personal
   hygiene items that is sufficient to meet the needs      This detention standard replaces the standard on
   of detainees;                                           “Personal Hygiene” dated 12/2/2008.




4.5 | Personal Hygiene                                   327                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 309 of 456 Page ID
                                        #:3796



IV. References                                             shirts and two pairs of uniform pants or two jumpsuits;
                                                           two pairs of socks; two pairs of underwear; two
American Correctional Association, Performance-            brassieres, as appropriate; and one pair of facility-issued
based Standards for Adult Local Detention                  footwear. Additional clothing shall be issued as
Facilities, 4th Edition: 4-ALDF-4B-01 through 4B­          necessary for changing weather conditions or as
09, 6A-08, 6B-05 through 6B-08.                            seasonally appropriate. Footwear that is worn out or
“Standards to Prevent, Detect, and Respond to Sexual       damaged shall be replaced at no cost to the detainee.
Abuse and Assault in Confinement Facilities,” 79           For both males and females, personal items of
Fed. Reg. 13100 (Mar. 7, 2014).                            clothing, including undergarments, are not
                                                           permitted.
V. Expected Practices
                                                           Clothing issued at release shall be in accordance with
A. Supply of Clothing, Bedding, Linen,                     standard “2.1 Admission and Release.”
   Towel and Personal Hygiene Items                        C. Special Uniforms and Protective
Each detention facility shall have written policy and         Equipment
procedures for the regular issuance and exchange of
                                                           Each detainee assigned to a special work area shall be
clothing, bedding, linens, towels and personal
                                                           clothed in accordance with the requirements of the
hygiene items. The supply of these items shall
                                                           job and, when appropriate, provided protective
exceed the minimum required for the number of
                                                           clothing and equipment in accordance with safety
detainees to prevent delay in replacing the items.
                                                           and security considerations.
To be prepared for unforeseen circumstances, it is a
good practice for a detention facility to maintain an
                                                           D. Personal Hygiene Items
excess clothing inventory that is at least 200 percent     Staff shall directly supervise the issuance of personal
of the maximum funded detainee capacity.                   hygiene items to male and female detainees
Each SPC and CDF shall have available, at all times,       appropriate for their gender and shall replenish
more clothing, bedding, linen and towels than              supplies as needed. Distribution of hygiene items
needed to supply the maximum funded detainee               shall not be used as reward or punishment.
capacity. This excess will allow for the immediate         Each detainee shall receive, at a minimum, the
replacement of items that are lost, destroyed, or          following items:
worn out.
                                                           1. one bar of bath soap, or equivalent;
Clothing or shoes that are lost, unserviceable,
                                                           2. one comb;
indelibly stained, or bear offensive or otherwise
unauthorized markings shall be discarded and               3. one tube of toothpaste;
replaced as soon as practicable.                           4. one toothbrush;
B. Issuance of Clothing                                    5. one bottle of shampoo, or equivalent; and
At no cost to the detainee, all new detainees shall be     6. one container of skin lotion.
issued clean, laundered, indoor/outdoor
                                                           The facility administrator may modify this list as
temperature-appropriate, size appropriate,
                                                           needed (e.g., to accommodate the use of bulk liquid
presentable clothing during intake.
                                                           soap and shampoo dispensers).
The standard issue of clothing is at least two uniform


4.5 | Personal Hygiene                                   328                                          PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 310 of 456 Page ID
                                        #:3797


The distribution of razors must be strictly controlled.         washbasin for every 12 detainees.
Disposable razors shall be provided to detainees on a       3. operable showers that are thermostatically
daily basis. Razors shall be issued and collected daily        controlled to temperatures between 100 and 120
by staff. Detainees shall not be permitted to share            F degrees, to ensure safety and promote hygienic
razors.                                                        practices.
Female detainees shall be issued and may retain                 ACA Expected Practice 4-ALDF-4B-09 requires a
sufficient feminine hygiene items, including sanitary           minimum ratio of one shower for every 12
pads or tampons, for use during the menstrual cycle,            detainees.
and may be permitted unbreakable brushes with
soft, synthetic bristles to replace combs. Cosmetics        Inspections of housing units shall periodically
are prohibited, as are electric rollers, curling irons,     measure and document water temperature in the
hair dryers and similar appliances.                         daily log.

The responsible housing unit officer shall replenish        Detainees shall be provided with a reasonably private
personal hygiene items on an as-needed basis, in            environment in accordance with safety and security
accordance with written facility procedures. The            needs. Detainees shall be able to shower, perform
facility administrator may establish an empty               bodily functions, and change clothing without being
container exchange system.                                  viewed by staff of the opposite gender, except in
                                                            exigent circumstances or when such viewing is
If the facility has no detainee commissary, personal        incidental to routine cell checks or is otherwise
hygiene items from sources other than the issuing           appropriate in connection with a medical
officer(s) may be permitted into the housing units          examination or monitored bowel movement. Staff
only with the approval of the health services staff         of the opposite gender shall announce their presence
and the Chief of Security.                                  when entering an area where detainees are likely to
E. Bathing and Toilet Facilities                            be showering, performing bodily functions, or
                                                            changing clothing.
Detainees shall be provided:
                                                            When operationally feasible, transgender and
1. an adequate number of toilets, 24 hours per day,         intersex detainees shall be given the opportunity to
   which can be used without staff assistance when
                                                            shower separately from other detainees.
   detainees are confined to their cells or sleeping
   areas.                                                   Detainees with disabilities shall be provided the
                                                            facilities and support needed for self-care and
   ACA Expected Practice 4-ALDF-4B-08 requires
                                                            personal hygiene in a reasonably private environment
   that toilets be provided at a minimum ratio of one
                                                            in which the individual can maintain dignity. When
   for every 12 male detainees or one for every 8
                                                            necessary, assistance to detainees with disabilities
   female detainees. For males, urinals may be
                                                            who cannot perform basic life functions shall be
   substituted for up to one-half of the toilets. All
                                                            provided by individuals who are trained and
   housing units with three or more detainees must
                                                            qualified to assist persons with physical and/or
   have at least two toilets.
                                                            mental impairments. Such training may be provided
2. an adequate number of washbasins with                    by the health services authority and may involve the
   temperature controlled hot and cold running              expertise of relevant community organizations and
   water 24 hours per day.                                  government agencies. Discrimination on the basis of
   ACA Expected Practice 4-ALDF-4B-08 requires one          disability is prohibited.



4.5 | Personal Hygiene                                    329                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 311 of 456 Page ID
                                        #:3798


F. Hair Care                                                   or sanitation reasons;

Detainees are allowed freedom in personal grooming         2. at least twice weekly exchange of outer garments
unless a valid safety, security, or medical concern           (with a maximum of 72 hours between changes)
requires an exception that is fully justified and             at a minimum;
documented.                                                3. weekly exchange of sheets, towels and
Detainees shall be provided hair care services in a           pillowcases at a minimum; and
manner and environment that promotes sanitation            4. an additional exchange of bedding, linens, towels
and safety, in accordance with the requirements for           or outer garments shall be made available to
“Barber Operations” in standard “1.2 Environmental            detainees if necessary for health or sanitation
Health and Safety” and requirements in standard               reasons, and more frequent exchanges of outer
“5.5 Religious Practices.”                                    garments may be appropriate, especially in hot
G. Issuance of Bedding, Linen and Towels                      and humid climates.
                                                           Volunteer detainee workers may require exchanges
All detainees shall be issued clean bedding, linens
                                                           of outer garments more frequently than every 72
and a towel and be held accountable for those items.
                                                           hours; and
The standard issues shall be, at a minimum:
                                                           Volunteer food service workers shall exchange outer
1. bedding: one mattress, one blanket and one              garments daily.
   pillow (additional blankets shall be issued, based
                                                           Clothing exchanges shall generally be on a one-for­
   on local indoor-outdoor temperatures);
                                                           one basis to prevent hoarding and to ensure an
2. linens: two sheets and one pillowcase; and              adequate supply.
3. towel: one towel.                                       Detainees are not permitted to wash clothing,
H. Exchange Requirements                                   bedding, linens, tennis shoes, or other items in the
                                                           living units, unless proper washing and drying
Detainees shall be provided with clean clothing,           equipment is available and the facility has written
linen and towels on the following basis:                   policy and procedures for their use. Any washing
1. a daily change of socks and undergarments; an           and drying policies and procedures shall be posted in
   additional exchange of undergarments shall be           the washing area and shall be included in the
   made available to detainees if necessary for health     detainee handbook.




4.5 | Personal Hygiene                                   330                                      PBNDS 2011
                                                                                        (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 312 of 456 Page ID
                                          #:3799



4.6 Significant Self-harm                                   comprehensive training initially during
                                                            orientation and repeated at least annually, on
    and Suicide                                             effective methods for identifying significant self-
                                                            harm, as well as suicide prevention and
    Prevention and                                          intervention with detainees.
    Intervention                                         2. Staff shall act to prevent significant self-harm and
                                                            suicides with appropriate sensitivity, supervision,
I. Purpose and Scope                                        medical and mental health referrals and
                                                            emergency medical procedures.
This detention standard protects the health and well­
being of ICE detainees through a comprehensive           3. Any clinically suicidal detainee or detainee at risk
Significant Self-Harm and Suicide Prevention and            for significant self-harm shall receive preventive
Intervention Program that minimizes risk.                   supervision, treatment and therapeutic follow-up,
                                                            in accordance with ICE policies and detention
This detention standard applies to the following            standards.
types of facilities housing ICE/ERO detainees:
                                                            **The facility shall be in compliance with
  •    Service Processing Centers (SPCs);                   standards set by the National Commission on
  •    Contract Detention Facilities (CDFs); and            Correctional Health Care (NCCHC) in its provision
                                                            of preventive supervision, treatment, and
  •    State or local government facilities used by         therapeutic follow-up for clinically suicidal
       ERO through Intergovernmental Service                detainees or detainees at risk for significant self-
       Agreements (IGSAs) to hold detainees for more        harm.
       than 72 hours.
                                                         4. The facility shall provide communication
Procedures in italics are specifically required for         assistance to detainees with disabilities and
SPCs, CDFs, and Dedicated IGSA facilities. Non-             detainees who are limited in their English
dedicated IGSA facilities must conform to these             proficiency (LEP). The facility will provide
procedures or adopt, adapt or establish alternatives,       detainees with disabilities with effective
provided they meet or exceed the intent represented         communication, which may include the
by these procedures.                                        provision of auxiliary aids, such as readers,
For all types of facilities, procedures that appear in      materials in Braille, audio recordings, telephone
italics with a marked (**) on the page indicate             handset amplifiers, telephones compatible with
optimum levels of compliance for this standard.             hearing aids, telecommunications devices for deaf
                                                            persons (TTYs), interpreters, and note-takers, as
Various terms used in this standard may be defined
                                                            needed. The facility will also provide detainees
in standard “7.5 Definitions.”
                                                            who are LEP with language assistance, including
II. Expected Outcomes                                       bilingual staff or professional interpretation and
                                                            translation services, to provide them with
The expected outcomes of this detention standard            meaningful access to its programs and activities.
are as follows (specific requirements are defined in
                                                         All written materials provided to detainees shall
“V. Expected Practices”).
                                                         generally be translated into Spanish. Provisions for
1. All facility staff members who interact with          written translation shall be made for other significant
   and/or are responsible for detainees shall receive    segments of the population with limited English


4.6 | Significant Self-harm and Suicide Prevention 331                                           PBNDS 2011
      and Intervention                                                                  (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 313 of 456 Page ID
                                          #:3800


proficiency.                                             suicide prevention and intervention program,
                                                         including suicide prevention policies and staff
Oral interpretation or assistance shall be provided to
                                                         training. The committee shall convene following
any detainee who speaks another language in which
                                                         any suicide attempt to review and, if necessary, assist
written material has not been translated or who is
                                                         in the implementation of corrective actions.
illiterate.
                                                         At a minimum, the suicide prevention and
III. Standards Affected                                  intervention program shall include procedures to
This detention standard replaces “Suicide Prevention     address suicidal detainees. Key components of this
and Intervention” dated 12/2/2008.                       program must include the following:
                                                         1. staff training;
IV. References
                                                         2. identification;
American Correctional Association, Performance-
                                                         3. referral;
based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-4C-32, 4C-33, 2A­        4. evaluation;
52.                                                      5. treatment;
American Correctional Association, Performance-          6. housing;
based Standards for Correctional Health Care for
Adult Correctional Institutions: 1-HC-1A-27, 1­          7. monitoring;
HC-1A-30.                                                8. communication;
National Commission on Correctional Health Care,         9. intervention;
Standards for Health Services in Jails. (2014).
                                                         10. notification and reporting;
ICE/ERO Performance-based National Detention
                                                         11. review; and
Standards 2011: “4.3 Medical Care.”
                                                         12. debriefing.
ICE Notification and Reporting of Detainee Deaths
Directive, No 7-9.0.                                     A. Staff Training
V. Expected Practices                                    All facility staff members who interact with and/or
                                                         are responsible for detainees shall receive
Each detention facility shall have a written suicide     comprehensive suicide prevention training, during
prevention and intervention program, including a         orientation and at least annually.
multidisciplinary suicide prevention committee, that
                                                         Initial suicide prevention training for all staff
shall be reviewed and approved by the clinical
                                                         responsible for supervising detainees should consist
medical authority (CMA), approved and signed by
                                                         of a minimum of eight hours of instruction.
the health services administrator (HSA) and facility
                                                         Subsequent annual suicide prevention training
administrator, and reviewed annually.
                                                         should consist of a minimum of two hours of
The multidisciplinary suicide prevention committee       refresher instruction.
shall, at a minimum, comprise representatives from
                                                         All of the following interests should be incorporated
custody, mental health, and medical staff. The
                                                         into the required suicide prevention training:
committee shall meet on at least a quarterly basis to
provide input regarding all aspects of the facility’s    1. Environmental concerns: why the environments



4.6 | Significant Self-harm and Suicide Prevention 332                                           PBNDS 2011
      and Intervention                                                                 (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 314 of 456 Page ID
                                        #:3801


   of detention facilities are conducive to suicidal       qualified health care professional or health-trained
   behavior.                                               correctional officer who has been specially trained,
                                                           as required by “J. Medical and Mental Health
2. First Aid training: standard first aid training,
                                                           Screening of New Arrivals” in Standard 4.3 “Medical
   cardiopulmonary resuscitation (CPR) training and
                                                           Care”. The results of the screening shall be
   training in the use of emergency equipment (that
                                                           documented on the approved intake screening form,
   may be located in each housing area of the
                                                           which contains observation and interview questions
   detention facility).
                                                           related to the potential for significant self­
3. Liability: liability issues associated with detainee    harm/suicide.
   suicide.
                                                           At the time of screening, staff should also assess
4. Recognizing verbal and behavioral cues that             relevant available documentation as to whether the
   indicate potential suicide.                             detainee has been a suicide risk in the past, including
5. Demographic, cultural and precipitating factors of      during any prior periods of detention or
   suicidal behavior.                                      incarceration.

6. Responding to suicidal and depressed detainees.         2. Ongoing Identification

7. Effective communication between correctional            Detainees also may be identified as being at risk for
   and health care personnel.                              significant self-harm/suicide at any time while in
                                                           ICE custody. Staff must therefore remain vigilant in
8. Necessary referral procedures.                          recognizing and appropriately reporting when a risk
9. Constant observation and suicide-watch                  is identified. This identification may result from a
   procedures.                                             self-referral or through daily observation and/or
                                                           interaction with medical staff, contract security staff
10. Follow-up monitoring of detainees who have
                                                           or an ICE officer. Qualified, on-call clinical medical
    already attempted suicide.
                                                           staff shall be available 24 hours per day for
11. Reporting and written documentation                    immediate consultation.
    procedures.
                                                           3. Significant Self-Harm/Suicidal Detainee
Requesting that a detainee promise not to engage in
                                                           If medical staff determines that a detainee is at
suicidal behavior, also known as “contracting for
                                                           imminent risk of bodily injury or death, medical
safety,” is not recognized or supported by experts,
                                                           staff may make a recommendation to hospitalize the
and is an ineffective method of suicide prevention.
                                                           detainee for purposes of his/her evaluation and/or
“Contracting for safety” provides no guarantee that
                                                           treatment. If the detainee is mentally incompetent,
the patient shall not attempt suicide, and may give
                                                           or is mentally competent and refuses, it may be
staff a false sense of security. This practice is not to
                                                           necessary to petition the appropriate federal court to
be relied on by staff.
                                                           intervene against the detainee’s refusal for purposes
B. Identification                                          of his/her hospitalization and treatment. In such
                                                           cases, the local ICE Office of Chief Counsel shall be
Detainees may be identified as being at risk for self-
                                                           consulted regarding appropriate further action.
harm or suicide at any time.
1. Initial Screening                                       C. Referral
All detainees shall receive an initial mental health       Detainees who are identified as being “at risk” for
screening within 12 hours of admission by a                significant self-harm or suicide shall immediately be


4.6 | Significant Self-harm and Suicide Prevention 333                                             PBNDS 2011
      and Intervention                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 315 of 456 Page ID
                                        #:3802


referred to the mental health provider for an              mental health provider or other appropriately trained
evaluation, which shall take place within 24 hours of      medical personnel shall develop a treatment plan.
the identification. Until this evaluation takes place,     This plan must be documented and placed in the
security staff shall place the detainee in a secure        detainee’s medical record. The treatment plan shall
environment on a constant one-to-one visual                address the environmental, historical and
observation.                                               psychological factors that contribute to the detainee’s
                                                           suicidal ideation. The treatment plan shall include:
D. Evaluation
                                                           1. strategies and interventions to be followed by the
This evaluation shall be conducted by a qualified mental
                                                              staff and detainee if suicidal ideation reoccurs;
health professional which will determine the level of
suicide risk, level of supervision needed, and need for    2. strategies for the detainee’s improved
transfer to an inpatient mental health facility. This         functioning; and
evaluation shall be documented in the medical
                                                           3. regular follow-up appointments based on the
record and must include the following information:
                                                              level of acuity.
1. relevant history;
                                                           F. Housing and Monitoring
2. environmental factors;
                                                           A suicidal detainee requires close supervision in a
3. lethality of suicide plan;                              setting that minimizes opportunities for self-
4. psychological factors;                                  harm. If a staff member identifies someone who is
                                                           at risk of significant self-harm or suicide, the
5. diagnoses;
                                                           detainee must be placed on suicide precautions and
6. a determination of seriousness of suicide risk;         immediately referred to a qualified mental health
7. level of supervision needed;                            professional.

8. referral/transfer for inpatient care (if needed);       The qualified mental health professional may place
                                                           the detainee in a special isolation room designed for
9. instructions to medical staff for care; and             evaluation and treatment with continuous
10. a treatment plan, including reassessment time          monitoring that must be documented every 15
    frames.                                                minutes or more frequently if necessary. All suicidal
                                                           detainees placed in an isolated confinement setting
Detainees placed on suicide watch shall be re­
                                                           will receive continuous one-to-one monitoring,
evaluated by appropriately trained and qualified
                                                           welfare checks at least every 8 hours conducted by
medical staff on a daily basis. The re-evaluation
                                                           clinical staff, and daily mental health treatment by a
must be documented in the detainee’s medical
                                                           qualified clinician. The isolation room must be
record.
                                                           suicide resistant, which requires that it be free of
Only the mental health professional, CMA, or               objects and structural elements that could facilitate a
designee may terminate a suicide watch after a             suicide attempt. Security staff shall ensure that the
current suicide risk assessment is completed. A            room is inspected prior to the detainee’s placement
detainee may not be returned to the general                so that there are no objects that pose a threat to the
population until this assessment has been completed.       detainee’s safety.
E. Treatment                                               If the qualified mental health professional
                                                           determines that the detainee requires a special
Based on the evaluation, as stipulated above, a
                                                           isolation room but there is either no space in the


4.6 | Significant Self-harm and Suicide Prevention 334                                             PBNDS 2011
      and Intervention                                                                   (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 316 of 456 Page ID
                                        #:3803


medical housing unit or a medical housing unit does     intentions are unpleasant or understood to result in
not exist, the detainee may, as a last resort, be       punitive treatment or punishment. Placing suicidal
temporarily placed in an administrative segregation     detainees in conditions of confinement that are
cell in a Special Management Unit, provided space       worse than those experienced by the general
has been approved for this purpose by the medical       population detainees can result in the detainee not
staff and such space allows for constant and            discussing his or her suicidal intentions and falsely
unobstructed observation. The facility administrator    showing an appearance of a swift recovery.
shall immediately notify ICE of such placement and      2. Clothing, Hygiene, and Privacy
indicate what level of monitoring the facility is
providing. The facility administrator shall also work   The qualified mental health professional shall assess
with ICE and the medical authority to identify          the detainee to determine whether a suicide smock is
alternative placements, including transfer of the       necessary. The facility may allow suicidal detainees
detainee to a facility that can provide appropriate     under constant one-to-one monitoring to wear the
housing.                                                standard issue clothing, minus any shoe laces, belts,
                                                        or other accessories that could be used by a detainee
Suicidal detainees who are temporarily placed in a      to commit suicide or self-harm. Detainees should be
Special Management Unit shall have access to all        provided suicide smocks to wear only when
programs and services, including recreation,            clinically indicated. Such special clothing must
visitation, telephones, counsel, and other services     provide the detainee with sufficient warmth and
available to the general population, to the maximum     modesty. A decision whether to provide underwear
extent possible. The facility shall ensure that the     to detainees in suicide smocks shall be made by the
decision to place a suicidal detainee in an             clinical medical authority. Under no circumstance
administrative segregation cell in Special              shall detainees be held without clothing.
Management Unit is not punitive in nature, and, as
required by “A. Placement in Administrative             Suicidal detainees shall be allowed to shower,
Segregation” in Standard 2.12 “Special Management       perform bodily functions, and change clothing with
Units”, detainees in administrative segregation shall   as much privacy as possible under the continuous
not be commingled with detainees in disciplinary        observation of staff, and without nonmedical staff of
segregation.                                            the opposite gender viewing their breasts, buttocks,
                                                        or genitalia, except in exigent circumstances.
Detainees on suicide precautions who have not been
                                                        Although staff of the opposite gender can be
placed in an isolated confinement setting by the
                                                        assigned to suicide watch, including constant
qualified mental health professional will receive
                                                        observation, the facility must have procedures in
documented close observation at staggered intervals     place that enable a detainee on suicide watch to
not to exceed 15 minutes (e.g. 5, 10, 7 minutes),       avoid exposing himself or herself to nonmedical staff
checks at least every 8 hours by clinical staff, and    of the opposite gender. This may be accomplished,
daily mental health treatment by a qualified            for example, by substituting medical staff or same
clinician.                                              gender security staff to observe the periods of time
1. No Excessive Deprivations                            when a detainee is showering, performing bodily
                                                        functions, or changing clothes. It may also be
Deprivations and restrictions placed on suicidal
                                                        accomplished by providing a shower with a partial
detainees must be kept at a minimum. Suicidal
                                                        curtain or other privacy shields. The privacy
detainees may be discouraged from expressing their
                                                        standards apply whether the viewing occurs in a cell
intentions if the consequences of reporting those
                                                        or elsewhere.


4.6 | Significant Self-harm and Suicide Prevention 335                                          PBNDS 2011
      and Intervention                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 317 of 456 Page ID
                                        #:3804


However, any privacy accommodations must be                Such communication shall include the following:
implemented in a way that does not pose a safety           a. intake forms;
risk for the individual on suicide watch. Safety is
paramount when conducting a suicide watch, and if          b. daily briefings;
an immediate safety concern or detainee conduct            c. shift change briefings;
makes it impractical to provide same gender
coverage during a period in which the inmate is            d. medical progress notes;
undressed, the detainee should continue to be              e. special needs forms;
observed, and any such incident should be                  f. medical/psychiatric alerts; and
documented.
                                                           g. transfer summaries.
3. Transfer to an Outside Facility
                                                           H. Intervention
Any detainee who is believed to be in need of
seclusion, and/or restraint due to self-harming or         Following a suicide attempt, security staff shall
suicidal behavior should be transferred to a               initiate and continue appropriate life-saving
psychiatric facility, if deemed medically necessary to     measures until relieved by arriving medical
appropriately treat the needs of the detainee.             personnel. Arriving medical personnel shall perform
4. Post-Discharge from Suicide Watch                       appropriate medical evaluation and intervention. The
                                                           CMA or designee shall be notified when a detainee
All detainees discharged from suicide observation          requires transfer to a local hospital or emergency
should be re-assessed within 72 hours and then             room.
periodically at intervals prescribed by the treatment
plan and consistent with the level of acuity by an         I. Notification and Reporting
appropriately trained and qualified medical staff          In the event of a suicide attempt, all appropriate ICE
member.                                                    and ICE Health Service Corps (IHSC) officials shall be
G. Communication                                           notified through the chain of command. The
                                                           detainee’s family, if known, and appropriate outside
1. Transfer of Detainee to ICE/ERO Custody                 authorities shall also be immediately notified.
Upon change of custody to ICE/ERO from federal,            In the event that a detainee dies as a result of a
state or local custody, ICE/ERO staff or designee          suicide, the Notification and Reporting of Detainee
shall inquire into any known prior suicidal behaviors      Deaths Directive shall be followed.
or actions, and, if behaviors or actions are identified,
                                                           In both cases, medical staff shall complete an
shall ensure detainee safety pending evaluation by a
                                                           Incident Report Form within 24 hours, and all staff
medical provider. The patient’s “medical summary
                                                           who came into contact with the detainee before the
report” shall be transferred in accordance with
                                                           suicide attempt or death shall submit a statement
standard “7.4 Detainee Transfers.”
                                                           describing their knowledge of the detainee and the
2. Continuity of Communication Regarding                   incident.
   Detainees in ICE/ERO Custody
                                                           J. Review
Consistent communication shall be maintained
between medical, mental health and correctional            Every death that results from a suicide shall be
staff through a variety of mechanisms, in order to         subject to a mortality review process and the
mitigate the risk for significant self-harm/suicide.       Notification and Reporting of Detainee Deaths


4.6 | Significant Self-harm and Suicide Prevention 336                                             PBNDS 2011
      and Intervention                                                                   (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 318 of 456 Page ID
                                        #:3805


Directive shall be followed. ICE shall make           procedures).
arrangements to complete a psychological
                                                      K. Debriefing
reconstruction of the suicide. The mortality review
process shall include review of: circumstances        A critical incident debriefing following a suicide or
surrounding the incident, facility procedures         serious suicide attempt shall be offered to all affected
relevant to the incident, training of staff,          staff and detainees within 24 to 72 hours after the
medical/mental health reports, identification of      critical incident.
possible precipitating factors, recommendations for
                                                      L. Detainee Mental Health Follow-up
changes in response to the incident (e.g. policy,
training or re-training, counseling, reprimand or     Following a suicide or serious suicide attempt, the
discipline of staff identified as failing to follow   facility should offer appropriate mental health
suicide prevention procedures, physical plant,        services to other detainees who may have been
medical or mental health services and operational     affected.




4.6 | Significant Self-harm and Suicide Prevention 337                                          PBNDS 2011
      and Intervention                                                                (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 319 of 456 Page ID
                                          #:3806



4.7 Terminal Illness,                                         standards set by the National Commission on
                                                              Correctional Health Care (NCCHC) in its
    Advance Directives                                        provision of medical care to terminally ill
                                                              detainees.
    and Death                                             3. In the event of a detainee’s death, or a detainee
I. Purpose and Scope                                         becomes gravely ill, specified officials as listed
                                                             herein and required by ICE policies and the
This detention standard ensures that each facility’s         detainee’s designated next of kin shall be notified
continuum of health care services addresses terminal         immediately;
illness and advance directives, and provides specific
                                                          4. In the event of a detainee’s death, required
guidance in the event of a detainee’s death.
                                                             notifications shall be made to authorities outside
This detention standard applies to the following             of ICE/ERO (e.g., the local coroner or medical
types of facilities housing ICE/ERO detainees:               examiner), and required procedures shall be
                                                             followed regarding such matters as autopsies,
  •    Service Processing Centers (SPCs);
                                                             death certificates, burials and the disposition of
  •    Contract Detention Facilities (CDFs); and             decedent’s property. Established guidelines and
                                                             applicable laws shall be observed in regard to
  •    State or local government facilities used by
                                                             notification of a detainee death while in custody;
       ERO through Intergovernmental Service
       Agreements (IGSAs) to hold detainees for more      5. The health services administrator (HSA) at the
       than 72 hours.                                        facility where the detainee was housed at the time
                                                             of his/her death shall ensure the decedent’s
Procedures in italics are specifically required for
                                                             medical record is reviewed for completeness and
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                             closed out; and
dedicated IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,     6. In the event of a detainee death, all property of
provided they meet or exceed the intent represented          the detainee shall be returned within two weeks
by these procedures.                                         to the detainee’s next of kin, unless property of
                                                             the decedent is being held as part of an
Various terms used in this standard may be defined
                                                             investigation into the circumstances of death;
in standard “7.5 Definitions.”
                                                          7. The facility shall provide communication
II. Expected Outcomes                                        assistance to detainees with disabilities and
                                                             detainees who are limited in their English
The expected outcomes of this detention standard
                                                             proficiency (LEP). The facility will provide
are as follows (specific requirements are defined in
                                                             detainees with disabilities with effective
“V. Expected Practices”).
                                                             communication, which may include the
1. The continuum of health care services provided to         provision of auxiliary aids, such as readers,
   detainees shall address terminal illness and              materials in Braille, audio recordings, telephone
   advance directives. Appropriate to the                    handset amplifiers, telephones compatible with
   circumstances, each detainee shall be provided            hearing aids, telecommunications devices for deaf
   with an option to complete an advance medical             persons (TTYs), interpreters, and note-takers, as
   directive;                                                needed. The facility will also provide detainees
2. **The facility shall be in compliance with                who are LEP with language assistance, including



4.7 | Terminal Illness, Advance Directives and          338                                       PBNDS 2011
      Death                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 320 of 456 Page ID
                                        #:3807


   bilingual staff or professional interpretation and        The facility administrator, or designee, shall
   translation services, to provide them with                immediately notify ICE/ERO and IHSC.
   meaningful access to its programs and activities.         A detainee in a community hospital remains
   All written materials provided to detainees shall         detained under ICE/ERO authority, such that
   generally be translated into Spanish. Where               ICE/ERO retains the authority to make
   practicable, provisions for written translation shall     administrative, non-medical decisions affecting the
   be made for other significant segments of the             detainee (visitors, movement, authorization of care
   population with limited English proficiency.              services, etc.). However, upon physical transfer of
                                                             the patient to the community hospital’s care, the
   Oral interpretation or assistance shall be provided
                                                             hospital assumes:
   to any detainee who speaks another language in
   which written material has not been translated or         1. medical decision-making authority consistent
   who is illiterate.                                           with the contract (drug regimen, lab tests, x-rays,
                                                                treatments, etc.); and
III. Standards Affected
                                                             2. authority over the detainee’s treatment, which is
This detention standard replaces “Terminal Illness,             exercised by the hospital’s medical staff once
Advance Directives and Death” dated 12/2/2008.                  IHSC is notified of admission. However, IHSC
                                                                managed care and the facility’s HSA shall follow
IV. References                                                  up on a daily basis to receive information about
National Commission on Correctional Health Care,                major developments.
Standards for Health Care in Jails (2014).                   To that end, the hospital’s internal rules and
ICE/ERO Performance-based National Detention                 procedures concerning seriously ill, injured and
Standards 2011: “4.3 Medical Care.”                          dying patients shall apply to detainees. The Field
                                                             Office Director or designee shall immediately notify
ICE Directive on “Notification and Reporting of              (or make reasonable efforts to notify) the detainee’s
Detainee Deaths,” Directive 7.9-0, October 1, 2009           next-of-kin of the medical condition and status, the
                                                             detainee’s location, and the visiting hours and rules
V. Expected Practices                                        at that location, in a language or manner which they
A. Terminal Illness                                          can understand.

When a detainee’s medical condition becomes life-            ICE/ERO, in conjunction with the medical provider,
threatening, the facility’s clinical medical authority       shall provide family members and any others as
(CMA), or HSA, shall:                                        much opportunity for visitation as possible, in
                                                             keeping with the safety, security and good order of
1. Arrange the transfer of the detainee to an                the facility. Facility staff shall be reminded to observe
   appropriate off-site medical or community facility        and maintain safety and security measures while
   if appropriate and medically necessary; and               finding ways to respectfully accommodate the family
2. Immediately notify the facility administrator             and detainee needs at this sensitive time.
   and/or ICE/ERO Field Office Director both                 B. Living Wills and Advance Directives
   verbally and in writing of the detainee’s
   condition. The memorandum shall describe the              Once a detainee is diagnosed as having a terminal
   detainee’s illness and prognosis.                         illness or remaining life expectancy of less than one
                                                             year, the medical staff shall offer the detainee access



4.7 | Terminal Illness, Advance Directives and             339                                        PBNDS 2011
      Death                                                                                 (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 321 of 456 Page ID
                                        #:3808


to forms or other related materials on Advance                  1. a DNR written by a staff physician requires the
Directives or Living Wills, including the appropriate              CMA’s approval;
translation services when needed. Likewise, when                2. the policy shall protect basic patient rights and
the detainee is held at an off-site facility, staff at that        otherwise comply with state requirements and
facility may assist the detainee in completing an                  jurisdiction in which the facility is located;
Advance Directive and/or Living Will.
                                                                3. a decision to withhold resuscitative services shall
All facilities shall use the State Advance Directive               be considered only under specified conditions:
form, appropriate to the state in which the facility is
located, for implementing Living Wills and Advance                  a. the detainee is diagnosed as having a terminal
Directives, the guidelines for which include                           illness;
instructions for detainees who wish to:                             b. the detainee has requested and signed the
1. have a living will other than the generic form                      order (if the detainee is unconscious,
   made available by medical staff; or                                 incompetent, or otherwise unable to
                                                                       participate in the decision, staff shall attempt
2. appoint another individual to make advance                          to obtain the written concurrence of an
   decisions for him/her.                                              immediate family member, and the attending
At any time, a detainee may request forms or other                     physician shall document these efforts in the
related materials on Advance Directives or Living                      medical record); and
Wills. These may be prepared by the detainee’s                      c. the decision is consistent with sound medical
attorney at the detainee’s expense.                                    practice, and is not in any way associated with
When the terms of the Advance Directive must be                        assisting suicide, euthanasia or other such
implemented, the medical professional overseeing                       measures to hasten death; and
the detainee’s care shall contact the appropriate               4. the detainee’s medical file shall include
ICE/ERO representative.                                            documentation validating the DNR order:
ICE/ERO may seek judicial or administrative review                  a. a standard stipulation at the front of the in­
of a detainee’s Advance Directive as appropriate.                      patient record, and explicit directions: “do not
C. Do Not Resuscitate (DNR) Orders                                     resuscitate” or “DNR”; and

Each facility holding detainees shall establish written             b. forms and memoranda recording:
policy and procedures governing DNR orders. Local                      1) diagnosis and prognosis;
procedures and guidelines must be in accordance
                                                                       2) express wishes of the detainee (e.g., living
with the laws of the state in which the facility is
                                                                          will, advance directive, or other signed
located.
                                                                          document);
Health care shall continue to be provided consistent
                                                                       3) immediate family’s wishes, if immediate
with the DNR order. If the DNR order is not
                                                                          family has been identified;
physically present or there is any question about the
validity of the document, appropriate resuscitative                    4) consensual decisions and recommendations
aid shall be rendered until the existence of an active,                   of medical professionals, identified by
properly executed DNR is verified.                                        name and title;
Each facility’s DNR policy shall comply with the                       5) mental competency (psychiatric)
following stipulations:                                                   evaluation, if detainee concurred in, but did


4.7 | Terminal Illness, Advance Directives and                340                                        PBNDS 2011
      Death                                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 322 of 456 Page ID
                                        #:3809


         not initiate, the DNR decision; and                 5. IHSC medical staff shall assist in the preliminary
                                                                medical evaluation, contingent on the availability
      6) informed consent evidenced, among other
                                                                of resources; and
         things, by the legibility of the DNR order,
         signed by the ordering physician, and               6. the facility shall coordinate arrangements for the
         CMA; and                                               donation.
5. a detainee with a DNR order may receive all               E. Death of a Detainee in ICE/ERO
   therapeutic efforts short of resuscitation;               Custody
6. the facility shall follow written procedures for
                                                             Each facility shall have written policy and procedures
   notifying attending medical staff of the DNR
                                                             to be followed to notify ICE/ERO officials, next-of­
   order; and
                                                             kin and consulate officials of a detainee’s death, in
7. as soon as practicable, the CD or HSA shall notify        accordance with ICE Directive on Notification and
   the IHSC medical director and the respective ICE          Reporting of Detainee Deaths, Directive 7.9-0,
   Office of Chief Counsel of the basic circumstances        October 1, 2009.
   of any detainee for whom a DNR order has been
   filed in the medical record.
                                                             F. Disposition of Property
                                                             Facilities shall turn over the property of the decedent
D. Organ Donation by Detainees
                                                             to ICE/ERO within one week for processing and
If a detainee wants to donate an organ:                      disposition. Unless property of a decedent is being
1. the organ recipient must be a member of the               held as part of an investigation into the
   donor’s immediate family;                                 circumstances of death, that property should be
                                                             returned to the decedent’s next of kin, if known,
2. the detainee may not donate blood or blood                within two weeks.
   products;
                                                             G. Disposition of Remains
3. all costs associated with the organ donation (e.g.,
   hospitalization, fees) shall be at the expense of the     Within seven calendar days of the date of
   detainee, involving no Government funds;                  notification, either in writing or in person, the
                                                             family shall have the opportunity to claim the
4. the detainee shall sign a statement that documents
                                                             remains. If the family chooses to claim the body, the
   his/her:
                                                             family shall assume responsibility for making the
   a. decision to donate the organ to the specified          necessary arrangements and paying all associated
      family member;                                         costs (e.g., transportation of body, burial).
   b. understanding and acceptance of the risks              If the family wishes to claim the remains, but cannot
      associated with the operation;                         afford the transportation costs, ICE/ERO may assist
   c. that the decision was undertaken of his/her            the family by transporting the remains to a location
      own free will and without coercion or duress;          in the United States. As a rule, the family alone is
      and                                                    responsible for researching and complying with
                                                             airline rules and federal regulations on transporting
   d. understanding that the Government shall not            the body; however, ICE/ERO may coordinate the
      be held responsible for any resulting medical          logistical details involved in returning the remains.
      complications or financial obligations
      incurred;                                              If family members cannot be located or decline orally



4.7 | Terminal Illness, Advance Directives and             341                                       PBNDS 2011
      Death                                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 323 of 456 Page ID
                                        #:3810


or in writing to claim the remains, ICE/ERO shall              respective ICE Office of Chief Counsel shall be
notify the consulate, in writing, after which the              consulted; and
consulate shall have seven calendar days to claim the      3. a copy of the written procedures shall be
remains and be responsible for making the necessary           forwarded to the ICE Office of Chief Counsel.
arrangements and paying all costs incurred (e.g.,
moving the body, burial).                                  The written procedures shall address, at a minimum,
                                                           the following;
If neither the family nor the consulate claims the
remains, ICE/ERO shall schedule an indigent’s              1. contacting the local coroner or medical examiner,
burial, consistent with local procedures. However, if         in accordance with established guidelines and
the detainee’s record indicates U.S. military service,        applicable laws;
before proceeding with the indigent burial                 2. scheduling the autopsy;
arrangements, ICE/ERO shall contact the Department
                                                           3. identifying the person who shall perform the
of Veterans Affairs to determine whether the
decedent is eligible for burial benefits.                     autopsy;

The Chaplain may advise the facility administrator         4. obtaining the official death certificate; and
and others involved about religious considerations         5. transporting the body to the coroner or medical
that could influence the decision about the                   examiner’s office.
disposition of remains.                                        a. Who May Order an Autopsy
Under no circumstances shall ICE/ERO authorize                    The FBI, local coroner, medical examiner, ICE
cremation or donation of the remains for medical                  personnel or clinical medical/administrative
research.                                                         health authority may order an autopsy and
                                                                  related scientific or medical tests to be
H. Death Certificate
                                                                  performed in a homicide, suicide, fatal
The facility administrator shall specify policy and               accident or other detainee’s death, in
procedures regarding responsibility for proper                    accordance with established guidelines and
distribution of the death certificate, as follows:                applicable laws.
1. send the original to the person who claimed the                The FBI, local coroner, medical examiner, ICE
   body, with a certified copy in the A-file on the               personnel or clinical medical/administrative
   decedent; or                                                   health authority may order an autopsy or post­
                                                                  mortem operation for other cases, with the
2. if the decedent received an indigent’s burial,
                                                                  written consent of a person authorized under
   place the original death certificate in the A-file.
                                                                  state law to give such consent (e.g., the local
I. Autopsies                                                      coroner or medical examiner, or next-of-kin),
                                                                  or authorize a tissue transfer authorized in
Each facility shall have written policy and procedures
                                                                  advance by the decedent.
to implement the provisions detailed below in this
section.                                                       b. Making Arrangements for an Autopsy
                                                                  Medical staff shall arrange for the approved
1. the facility chaplain shall be involved in
                                                                  autopsy to be performed by the local coroner
   formulation of the facility’s procedures;
                                                                  or medical examiner, in accordance with
2. because state laws vary greatly, including when to             established guidelines and applicable laws:
   contact the coroner or medical examiner, the



4.7 | Terminal Illness, Advance Directives and           342                                        PBNDS 2011
      Death                                                                               (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 324 of 456 Page ID
                                       #:3811


     1) while a decision on an autopsy is pending,
        no action shall be taken that shall affect the
        validity of the autopsy results; and
     2) local law may also require an autopsy for
        death occurring when the decedent was
        otherwise unattended by a physician.
     3) Religious Considerations
        It is critical that the Field Office Director, or
        designee, verify the detainee’s religious
        preference prior to final authorizations for
        autopsies or embalming, and accommodate
        religious-specific requirements.




4.7 | Terminal Illness, Advance Directives and              343              PBNDS 2011
      Death                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 325 of 456 Page ID
                                        #:3812



4.8 Disability                                                 II. Expected Outcomes
Identification,                                                The expected outcomes of this detention standard
                                                               are as follows (specific requirements are defined in
Assessment, and                                                “V. Expected Practices”). For purposes of this
                                                               standard, reasonable accommodations, disability-
Accommodation                                                  related modifications, and auxiliary aids and services
                                                               are collectively referred to as “accommodations” or
                                                               “reasonable accommodations.”
I. Purpose and Scope
                                                               1. In addition to the requirements in this detention
This detention standard requires that facilities                   standard, the facility shall comply with Section
housing ICE/ERO detainees act affirmatively to                     504 of the Rehabilitation Act of 1973 (Section
prevent disability discrimination. It outlines the                 504), Title II of the Americans with Disabilities
necessary processes to ensure that detainees with a                Act of 1990, as amended (ADA), if applicable,
disability will have an equal opportunity to                       and any other applicable federal, state or local
participate in, access, and enjoy the benefits of the              laws or regulations related to nondiscrimination
facility’s programs, services, and activities. Such                and accommodation for individuals with
participation will be accomplished in the least                    disabilities.
restrictive and most integrated setting possible,
through the provision of reasonable                            2. The facility will provide reasonable
accommodations, modifications, and/or auxiliary                   accommodations to provide detainees with
aids and services, as necessary, and in a facility that is        disabilities an equal opportunity to access,
physically accessible.                                            participate in, or benefit from the facility’s
                                                                  programs, services, and activities.
This detention standard applies to the following
types of facilities housing ERO detainees:                     3. When considering what reasonable
                                                                  accommodations to provide, the facility will
    •   Service Processing Centers (SPCs);                        engage in an interactive and individualized
    •   Contract Detention Facilities (CDFs); and                 process that considers the detainee’s needs and
                                                                  gives primary consideration to the preferences of
    •   State or local government facilities used by              the detainee with a disability, as outlined in this
        ERO through Intergovernmental Service                     standard.
        Agreements (IGSAs) to hold detainees for
                                                               4. The facility shall develop policies or procedures to
        more than 72 hours.
                                                                  allow for effective communication with detainees
Procedures in italics are specifically required for               with disabilities – which may include the
SPCs, CDFs, and Dedicated IGSA facilities. Non-                   provision of auxiliary aids and services – during
dedicated IGSA facilities must conform to these                   the interactive process as well as within the
procedures or adopt, adapt or establish alternatives,             facility generally.
provided they meet or exceed the intent represented
                                                               5. Each facility shall designate at least one staff
by these procedures.
                                                                  member to serve as the facility’s Disability
Various terms used in this standard may be defined                Compliance Manager. This individual will assist
in standard “7.5 Definitions.”                                    in ensuring compliance with this standard and all
                                                                  applicable federal, state and local laws related to



4.8 | Disability Identification, Assessment, and             344                                        PBNDS 2011
      Accommodation                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 326 of 456 Page ID
                                        #:3813


   accommodations for detainees with disabilities.             documented where practicable, as stated in this
6. The facility orientation program and the detainee           standard.
   handbook shall notify and inform detainees about        11. The facility administrator shall convene a
   the facility’s disability accommodations policy,            multidisciplinary team to assess the cases of
   including their right to request reasonable                 detainees with communication and mobility
   accommodations and how to make such a                       impairments, detainees whose initial requests for
   request.                                                    accommodations have been denied, and complex
7. Facility staff shall receive training on reasonable         cases. The multidisciplinary team will determine
   accommodations policies and procedures, to                  whether the detainee has a disability, whether
   include the actions they must take upon                     the detainee requires an accommodation to
   identifying a detainee with a disability who may            access the facility’s programs and activities, and
   require an accommodation, modification, and/or              whether to grant or recommend denying the
   auxiliary aid or service.                                   requested accommodation. Any denial by the
                                                               multidisciplinary team of a request for
8. The facility shall provide detainees with                   accommodation related to a disability must be
   disabilities who are limited in their English               approved by the facility administrator or assistant
   proficiency (LEP) with meaningful access to its             facility administrator.
   programs and activities through language
   assistance, including bilingual staff or                12. The local ICE/ERO Field Office shall be notified
   professional interpretation and translation                 no later than 72 hours after the completed
   services. Meaningful access to facility programs            review and assessment of any detainee with a
   and activities includes the effective                       communication or mobility impairment.
   communication of the applicable content and                 Facilities shall also notify the Field Office within
   procedures in this standard.                                72 hours of any denial of a detainee’s request for
                                                               a disability-related accommodation.
9. The facility shall provide physical access to
   programs and activities in the least restrictive        13. Detainees shall be permitted to raise concerns
   setting possible, and in the most integrated                about disability-related accommodations and/or
   setting appropriate to the needs of the detainee            the accommodations process through the
   with a disability. Detainees with disabilities              grievance system, as outlined in standard 6.2
   requiring an assistive device, such as a crutch or          “Grievance System.” Facilities shall ensure that
   wheelchair, shall normally be permitted to keep             detainees with disabilities have equal
   those items with them at all times. Removal of              opportunity to access and participate in the
   any such devices because of concerns related to             grievance system, including by allowing for
   safety and security must be based on                        effective communication, which can include the
   individualized review and the justification                 provision of auxiliary aids and services,
   documented. A detainee’s disability or need for             throughout the process.
   assistive devices or equipment may not provide          III. Standards Affected
   the sole basis for the facility’s decision to place
   the detainee apart from the general population.         Not applicable.
10. Compliance with the reasonable                         IV. References
    accommodations policies and procedures
    articulated in this standard shall be consistently     ICE/ERO Performance-Based National Detention



4.8 | Disability Identification, Assessment, and         345                                        PBNDS 2011
      Accommodation                                                                       (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 327 of 456 Page ID
                                         #:3814


Standards 2011:                                         V. Expected Practices
 •    “1.3 Transportation (by Land)”;
                                                        A. Definitions
 •    “2.1 Admission and Release”;
                                                        1. Disability
 •    “2.2 Custody Classification System”;
                                                        For purposes of these detention standards, the term
 •    “2.6 Hold Rooms in Detention Facilities”;         “disability” means either of the below:
 •    “2.11 Sexual Abuse and Assault Prevention and     a. a physical or mental impairment that substantially
      Intervention”;                                       limits one or more of an individual’s major life
      “2.13 Staff-Detainee Communication”;                 activities; or
 •
                                                        b. a record of such a physical or mental impairment.
 •    “3.1 Disciplinary System”;
                                                        “Major life activities” are basic activities that a
 •    “4.3 Medical Care”;
                                                        detainee without a disability in the general
 •    “4.5 Personal Hygiene”;                           population can perform with little or no difficulty,
      “5.2 Trips for Non-Medical Emergencies”;          including, but not limited to, caring for oneself,
 •
                                                        performing manual tasks, seeing, hearing, eating,
 •    “5.4 Recreation”;                                 sleeping, walking, standing, lifting, bending,
 •    “5.5 Religious Practices”;                        speaking, breathing, learning, reading,
                                                        concentrating, thinking, communicating, and
 •    “5.6 Telephone Access”;                           working. A major life activity can also include the
 •    “5.8 Voluntary Work Program”;                     operation of major bodily functions, like the
                                                        immune, endocrine, and neurological systems;
 •    “6.2 Grievance System”; and                       normal cell growth; digestion, respiration, and
 •    “7.3 Staff Training.”                             circulation; and the operations of the bowel,
                                                        bladder, and brain.
Title II of the Americans with Disabilities Act of
1990, as amended, and its implementing regulation       2. Communication Impairments
at 28 C.F.R. Part 35.                                   Detainees with “communication impairments”
The Architectural Barriers Act of 1968, as amended.     include detainees with physical, hearing, vision, and
                                                        speech impairments (e.g., detainees who have
Section 504 of the Rehabilitation Act of 1973, and
                                                        hearing loss or are deaf; blind; have visual
DHS implementing regulation at 6 C.F.R. Part 15.
                                                        impairments; or nonverbal).
DHS Directive 065-01, “Nondiscrimination for
                                                        3. Mobility Impairments
Individuals with Disabilities in DHS-conducted
Programs and Activities (Non-Employment)” (Sept.        Detainees with “mobility impairments” include
25, 2013).                                              detainees with physical impairments who require a
                                                        wheelchair, crutches, prosthesis, cane, or other
ICE Directive “Assessment and Accommodations for
                                                        mobility device, or other assistance.
Detainees with Disabilities” (December 15, 2016).
                                                        4. Programs, Services, or Activities
ICE Policy No. 11065.1, “Review of the Use of
Segregation for ICE Detainees” (Sept. 4, 2013).         For purposes of these standards, the “programs,”
                                                        “services,” “benefits,” and/or “activities” of a



4.8 | Disability Identification, Assessment, and      346                                      PBNDS 2011
      Accommodation                                                                   (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 328 of 456 Page ID
                                        #:3815


detention facility include all aspects of the facility’s      shower chairs, hearing aids, or canes; and assistance
operations that involve detainees. These include, but         with toileting and hygiene.
are not limited to, housing placements, medical care,         When considering requests for reasonable
safety and security protocols, food services,                 accommodations or modifications, the facility shall
correspondence, visitation, grievance systems,                engage in an interactive and individualized process
transfers, and detainee programming and scheduled             as outlined in section F below.
activities such as law and leisure libraries, religious
services, educational or vocational classes, work             For the purposes of this standard, and particularly
programs, and recreation.                                     section F below, reasonable accommodations,
                                                              disability-related modifications, and auxiliary aids
5. Auxiliary Aids or Services
                                                              and services are collectively referred to as
“Auxiliary aids or services” are services or devices          “accommodations” or “reasonable
that allow for effective communication by affording           accommodations.”
individuals with impaired vision, hearing, speaking,
                                                              B. Written Policy and Procedures, and
sensory, and manual skills an equal opportunity to
participate in, and enjoy the benefits of, programs           Compliance Manager
and activities. Such aids or services include                 1. Reasonable Accommodation Policy
interpreters, written materials, note-takers, video
remote interpreting services, or other effective              The facility shall develop written policy and
methods of making aurally delivered materials                 procedures, including reasonable timelines, for
available to detainees with hearing impairments;              reviewing detainees’ requests for accommodations
readers, taped texts, materials or displays in Braille,       related to a disability and for providing
secondary auditory programs, or other effective               accommodations (including interim
methods of making visually delivered materials                accommodations), modifications, and reassessments.
available to detainees with visual impairments;               These policies and procedures shall be consistent
acquisition or modification of equipment or devices;          with the processes outlined in this standard.
and other similar services and actions.                       2. Disability Compliance Manager
6. Reasonable Accommodations                                  The facility shall designate a Disability Compliance
For purposes of these standards, “reasonable                  Manager to assist facility personnel in ensuring
accommodation” means any change or adjustment                 compliance with this standard and all applicable
in detention facility operations, any modification to         federal, state, and local laws related to
detention facility policy, practice, or procedure, or         accommodation of detainees with disabilities. The
any provision of an aid or service that permits a             Disability Compliance Manager may be the Health
detainee with a disability to participate in the              Services Administrator, a member of the medical
facility’s programs, services, activities, or                 staff, or anyone with relevant knowledge, education,
requirements, or to enjoy the benefits and privileges         and/or experience.
of detention programs equal to those enjoyed by               C. Identification
detainees without disabilities. Examples of
“reasonable accommodations” include, but are not              A detainee may identify him- or herself as having a
limited to, proper medication and medical                     disability and/or request a reasonable
treatment; accessible housing, toilet, and shower             accommodation at any point during detention.
facilities; devices like bed transfer, accessible beds or     Detainees may submit a formal or informal (i.e.,
                                                              verbal or written) request for accommodations or


4.8 | Disability Identification, Assessment, and            347                                       PBNDS 2011
      Accommodation                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 329 of 456 Page ID
                                        #:3816


assistance. Requests should be reviewed in context,          conditions. Detainees with disabilities should be
and do not need to include the words “disability” or         provided access to the facility’s programs and
“accommodation” to be considered a request for               services in the least restrictive setting possible and
accommodations. The facility shall also consider             the most integrated setting appropriate to the needs
information submitted by a third party, such as an           of the detainee with a disability.
attorney, family member, or other detainee                   Detainees with disabilities shall generally be
identifying a detainee with a disability or a                permitted to keep assistive devices (including such
detainee’s need for an accommodation.                        aids as canes and crutches) with them at all times,
Further, it is incumbent upon facility staff to identify     including in general population. Placement apart
detainees with impairments that are open, obvious,           from the general population due to security concerns
and apparent. Identification of detainees with               related to the use of any such item must be based on
potential disabilities (i.e., impairments that are open,     individualized review, and the justification for the
obvious, and apparent) may occur through medical             placement must be documented, whether the
or intake screenings, or through direct observation.         detainee is placed in an SMU, medical clinic, or
Staff should be particularly vigilant for impairments        elsewhere. The justification shall set forth the
that affect a detainee’s mobility or ability to              individualized assessment of the safety or security
communicate. Upon identifying a detainee with a              concern created by the assistive device that could not
potential disability, the facility shall review the need     be eliminated or mitigated by modification of
for any necessary accommodations pursuant to                 policies or procedures.
Section F below.                                             A detainee’s disability or need for accommodations
The processes described in this standard apply to any        may not provide the sole basis for a decision to place
detainee who has requested an accommodation or               the detainee in an SMU. An individualized
auxiliary aid or service, or who has otherwise been          assessment must be made in each case, and the
identified as potentially needing an accommodation.          justification for the placement documented.
D. Physical Accessibility and Most                           E. Effective Communication
Integrated Setting Possible                                  Throughout the facility’s programs and activities,
1. Physical Accessibility                                    including at all stages of the reasonable
                                                             accommodation process, the facility must take
The facility shall comply with all applicable federal,       appropriate steps to allow for effective
state, and local laws and regulations related to the         communication with detainees with disabilities to
accessibility of safe and appropriate housing for            afford them an equal opportunity to participate in,
detainees with disabilities.                                 and enjoy the benefits of, the facility’s programs and
The facility will ensure that detainees with                 activities. Steps to ensure effective communication
disabilities are able to physically access its programs,     may include the provision and use of auxiliary aids
services, and activities. This includes, for example,        or services for detainees with vision, hearing,
ensuring detainees with disabilities can access              sensory, speech, and manual impairments, as
telephones, as well as toileting and bathing facilities.     needed. The type of auxiliary aid or service
2. Most Integrated Setting                                   necessary to ensure effective communication will
                                                             vary in accordance with the method of
Every detainee with a disability will be housed in a         communication used by the individual detainee, the
space that affords him or her safe, appropriate living       nature, length, and complexity of the



4.8 | Disability Identification, Assessment, and           348                                       PBNDS 2011
      Accommodation                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 330 of 456 Page ID
                                        #:3817


communication involved, and the context in which             afford the detainee access to its programs and
the communication is taking place. In determining            activities pending ICE authorization (for example,
what types of auxiliary aids or services are necessary,      providing a wheelchair as an interim
the facility shall give primary consideration to the         accommodation to allow for mobility while a
request of the detainee with a disability.                   prosthesis is repaired), and shall provide to the
Use of other detainees to interpret or facilitate            detainee any such interim accommodations it
communication with a detainee with a disability              identifies.
may only occur in emergencies.                               3. Detainees with Cognitive, Intellectual, or
                                                             Developmental Disabilities
F. Reasonable Accommodations Process
                                                             Referral to the multidisciplinary team may be
The facility’s process to appropriately accommodate          appropriate for detainees who are identified as
a detainee with a disability will differ depending on        having a cognitive, intellectual, or developmental
the nature of the impairment or disability being             disability, including a traumatic brain injury. Such
addressed. However, in certain cases, the facility           detainees may face difficulties navigating the
administrator or his or her designee shall                   detention environment, including disciplinary,
automatically convene a multidisciplinary team, as           grievance, and other processes. Additionally, such
described in section 4 below.                                detainees may not understand the process for
1. Immediate Accommodations                                  requesting an accommodation or be aware of
                                                             limitations on their access to facility
The facility shall provide detainees with disabilities
                                                             programs. Facility staff should not require the
with necessary accommodations in an expeditious
                                                             detainee’s participation in the assessment process,
manner. In many situations, the facility will be able
                                                             and should be sensitive to the fact that some
to immediately grant a detainee’s request for an
                                                             detainees in this category may not perceive
accommodation. Where a request for
                                                             themselves as having a disability. However, facility
accommodation is immediately granted and
                                                             staff should provide appropriate assistance to a
provided, and the accommodation fully addresses
                                                             detainee with a cognitive, intellectual, or
the detainee’s ability to access the facility’s programs
                                                             developmental disability, even if not explicitly
and activities, the facility’s response will not
                                                             requested (for example, reading and explaining a
ordinarily involve referral to a multidisciplinary
                                                             form to a detainee with limited cognitive abilities).
team.
                                                             Pursuant to Standard 4.3 “Medical Care,” the facility
2. Medical and Mental Health Treatment                       is also required to report the identification of
Many detainees with disabilities will receive medical        detainees with certain cognitive, intellectual, or
and/or mental health treatment from the facility’s           developmental disabilities to the ICE/ERO Field
clinical medical authority. Where a detainee with a          Office.
disability is fully able to access the facility’s            4. Multidisciplinary Team
programs and activities through the provision of
                                                             Requests or referrals that require an evaluation by a
appropriate medical or mental health treatment,
                                                             multidisciplinary team include (1) detainees with
further interactive process may not be necessary.
                                                             mobility impairments; (2) detainees with
However, where the provision of accommodations
                                                             communication impairments; (3) detainees whose
depends on medical expenditures requiring ICE
                                                             initial requests for accommodations or assistance
authorization, the facility shall consider whether
                                                             have been denied; (4) detainees who have filed
there are any interim accommodations that would



4.8 | Disability Identification, Assessment, and           349                                       PBNDS 2011
      Accommodation                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 331 of 456 Page ID
                                        #:3818


grievances about the accommodation of their                     to interview with the multidisciplinary team. If a
disabilities or impairments; (5) detainees whose                detainee declines such an invitation, the
requests are complex or best addressed by staff from            multidisciplinary team will document this
more than one discipline (e.g., security,                       declination.
programming, medical, or mental health, etc.); and
                                                            b. Multidisciplinary Team Determinations
(6) detainees whose cases are otherwise determined
by facility staff to be appropriate for referral to the         The multidisciplinary team will determine
team.                                                           whether the detainee has a disability, whether the
                                                                detainee requires an accommodation to
The multidisciplinary team will include a healthcare
                                                                meaningfully access the facility’s programs and
professional and any additional facility staff with
                                                                activities, and whether to grant or recommend
requisite knowledge of and/or responsibility for
                                                                denying the requested accommodation (if any) or
compliance with disability policies and procedures.
                                                                propose an alternate, equally effective
The team may consist of two or more staff and may
                                                                accommodation. The multidisciplinary team will
have different members at different times,
                                                                issue a written decision, including the
depending on the detainee or request for
                                                                documentation outlined below, within 5 working
accommodations under review. When appropriate,
                                                                days of the request or referral.
the multidisciplinary team shall consult with
ICE/ERO to obtain guidance, information, and/or                 If there is a delay in determining whether to
resources for providing accommodations.                         approve an accommodation request or in
                                                                providing the detainee with an approved
The team is encouraged to consult with local and
                                                                accommodation, the multidisciplinary team shall
community resources that may have subject matter
                                                                consider whether there are any interim
expertise on the provision of accommodations,
                                                                accommodations that would afford the detainee
modifications, and services. This consultation may
                                                                access to its programs and activities pending the
include training, information on the availability of
                                                                final disposition of the request or the provision of
accommodations and services, and best practices.
                                                                approved accommodations. The facility shall
However, all external communications regarding
                                                                provide to the detainee any such interim
individual detainees are subject to applicable privacy
                                                                accommodations it identifies.
limitations and protections and must be conducted
in a manner consistent with the Privacy Act.                    Where the multidisciplinary team approves a
                                                                request for an accommodation, but the
a. Interaction with the Detainee
                                                                recommended accommodation requires approval
   Given the importance of considering information              from ICE (i.e., expenditures on medical
   from the detainee, the multidisciplinary team                treatment, medication, and durable medical
   shall make a good faith attempt to interview the             equipment that require IHSC authorization), the
   detainee and determine the nature of the                     team will inform the detainee of the decision and
   detainee’s disability, any difficulties the detainee         the status of the request with ICE and shall
   experiences in accessing the facility or its                 consider whether to provide an interim
   programs or services, and the detainee’s specific            accommodation. The facility shall provide to the
   requests or needs for accommodation, if any.                 detainee any such interim accommodations it
   The multidisciplinary team will respect any                  identifies.
   detainee’s decision to decline to participate in the         Where the multidisciplinary team approves a
   accommodation process, including the invitation              request for accommodations, and can



4.8 | Disability Identification, Assessment, and          350                                        PBNDS 2011
      Accommodation                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 332 of 456 Page ID
                                        #:3819


   immediately provide the necessary                           Where an accommodation is granted, facility
   accommodation, that decision will be the final              policy or procedures will ensure that all relevant
   facility determination, and the team will follow            facility staff, including facility security staff,
   the notification procedures outlined below and              receive timely notification and, as needed,
   implement the approved accommodations as                    instructions for successful implementation of the
   quickly as possible.                                        accommodation. These procedures will also
                                                               account for any applicable privacy and
c. Final Review of Any Denial by Facility
                                                               confidentiality considerations.
   Administrator or Assistant Facility Administrator
                                                           f. Initial and Periodic Reassessments
   Any denial by the multidisciplinary team of a
   request for accommodation related to a disability           An initial re-assessment of approved
   must be approved by the facility administrator or           accommodations must be completed within 30
   assistant facility administrator. Such denials              days of the original assessment by the
   include all cases in which the multidisciplinary            multidisciplinary team. All reassessments shall
   team determines that accommodations, including              include a good faith attempt to interview the
   all requested accommodations, should be denied;             detainee regarding the current accommodations
   or that alternate unrequested accommodation(s)              provided and the need, if any, for changes to the
   should be provided. The facility administrator              detainee’s accommodation plan.
   shall complete his or her review of the                     Subsequent periodic reassessments of approved
   multidisciplinary team’s decision within 3                  accommodations shall take place at a minimum
   working days of the team decision.                          every 90 days thereafter, unless requested sooner
d. Detainee Notification                                       by the detainee. Such reassessments should
                                                               evaluate the efficacy of the accommodation(s)
   The facility will provide the detainee with written
                                                               provided, the continued need for accommodation
   notification of the final decision on his or her
                                                               and whether alternate accommodation(s) would
   request for accommodation, regardless of
                                                               be more effective or appropriate. Initial and
   whether an accommodation was granted or
                                                               periodic reassessments shall be documented in
   denied, and regardless of whether the
                                                               the detainee’s medical and/or facility file.
   accommodation requires further approval by ICE.
   Notification that an approved accommodation             g. Documentation
   request has been granted or submitted to ICE will           After the facility has completed its review of a
   be provided at the conclusion of the                        detainee with a disability or of a request for an
   multidisciplinary team review. Notification of a            accommodation, facility staff shall place written
   denied accommodation, or provision of an                    documentation of the following in the detainee’s
   alternate, unrequested accommodation, will be               medical and/or detention file, as appropriate:
   provided only after review and concurrence by
   the facility administrator or assistant facility            1) date of the initial assessment interview with
   administrator, and will include a justification for            the detainee with a potential disability, along
   the denial. Notification shall be provided in a                with the name(s) and title(s) of any/all facility
   language or manner the detainee can understand.                staff in attendance;

e. Staff Notification                                          2) summary of the detainee’s request, if any,
                                                                  including any specific accommodations
                                                                  requested, and any information or



4.8 | Disability Identification, Assessment, and         351                                        PBNDS 2011
      Accommodation                                                                       (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 333 of 456 Page ID
                                        #:3820


      observations related to the detainee’s               alteration, the facility must take any other action that
      disability;                                          would not result in such an undue burden or
                                                           fundamental alteration but would nevertheless
   3) finding on whether the detainee has a
                                                           ensure that, to the maximum extent possible,
      disability and how the disability or
                                                           detainees with a disability receive the benefits and
      impairment limits the detainee’s ability to
                                                           services of the program or activity. Similarly,
      access programs or activities within the
                                                           determinations that individuals pose a “direct threat”
      detention setting;
                                                           are generally very rare, and require a careful,
   4) the facility’s final decision on any requested       individualized assessment as described below.
      accommodations;
                                                           1. Fundamental Alteration
   5) provision of any aids or services to the
                                                           A “fundamental alteration” to a facility’s programs,
      detainee, including the specific type(s) of
                                                           services, or activities is a change that is so significant
      accommodation provided and/or steps taken
                                                           that it alters the essential nature of the program,
      by the facility, and the implementation
      date(s);                                             service, or activity offered. Whether a change
                                                           constitutes a fundamental alteration is a
   6) a copy of any written notification provided to       determination that must be made on a case-by-case
      the detainee, including the justification in the     basis, and that must consider the unique
      case of a denial; and                                characteristics of each facility and each detainee with
   7) the results and date(s) of any reassessment(s),      a disability.
      if applicable, including reasons for any             2. Undue Financial and Administrative Burden
      decisions made.
                                                           An “undue financial and administrative burden” is a
G. Denial of an Accommodation                              significant difficulty or expense related to a facility’s
                                                           operations, programs, or activities. In evaluating
Permissible reasons for the facility to deny an
                                                           whether a particular accommodation would result in
accommodation to a detainee who has been
                                                           an undue burden, the facility must consider all
determined to have a disability include: (1) the
                                                           resources available for use in the funding and
detainee is not denied access to the facility’s
                                                           operation of the conducted program or activity as a
programs or activities because of a disability; (2)
there is not a nexus between the disability and the
                                                           whole.
requested accommodation; (3) the requested                 3. Direct Threat
accommodation would fundamentally alter the                The facility may justify the denial of an
nature of the program, service, or activity; (4) the       accommodation to a detainee with a disability on the
requested accommodation would result in an undue           basis of the detainee posing a direct threat to staff or
financial and administrative burden; or (5) the            other detainees only if providing the
detainee poses a direct threat to staff or other           accommodation would unavoidably exacerbate the
detainees.                                                 threat. The determination that a detainee with a
Both “fundamental alteration” and “undue financial         disability poses such a direct threat to staff or other
and administrative burden” are generally high              detainees must be reached through an individualized
standards that are difficult to meet. Further, if a        assessment by a multidisciplinary team. The
particular accommodation would result in an undue          assessment must rely on reasonable judgment and
financial and administrative burden or fundamental         current medical evidence, or the best available



4.8 | Disability Identification, Assessment, and         352                                         PBNDS 2011
      Accommodation                                                                        (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 334 of 456 Page ID
                                        #:3821


objective evidence, to determine the nature,                review, and shall cooperate with ICE on any
duration, and severity of the risk, and whether any         additional steps that may be necessary.
modifications of policies, practices, or procedures
                                                            I. Staff Training
can mitigate or eliminate the risk. Detainees who are
found to pose a direct threat are nevertheless entitled     Training on the facility’s Disability and Reasonable
to auxiliary aids or services to allow for effective        Accommodations procedures shall be provided to
communication.                                              employees, volunteers, and contract personnel, and
                                                            shall also be included in annual refresher training
H. External Notifications
                                                            thereafter. New facility staff, including contractors
1. Notification of a Detainee with a                        and volunteers, shall receive this training as part of
   Communication or Mobility Impairment                     the Initial Orientation training required by Standard
                                                            7.3. The level and type of training for volunteers
The facility shall notify the Field Office Director as
                                                            and contractors will be based on the services they
soon as practicable, but no later than 72 hours, after
                                                            provide and their level of contact with detainees;
the multidisciplinary team has completed its review
                                                            however, all volunteers and contractors who have
of the needs of any detainee with a communication
                                                            any contact with detainees must be notified of the
or mobility impairment. This notification must
                                                            facility’s disability accommodations policy.
include, at a minimum,
                                                            “Appendix 4.8.A: Resources” following this standard
a. the nature of the detainee’s disability or
                                                            lists resources available from the U.S. Department of
   impairment;
                                                            Justice and organizations that may be useful in
b. the accommodation requested by the detainee;             developing a training program, and/or for direct use
   and                                                      in training.
c. the facility’s plan to accommodate the detainee.         J. Detainee Orientation
2. Notification of Facility Denials and Provision of
                                                            The facility orientation program required by
   Alternative Accommodations
                                                            standard 2.1, “Admission and Release,” and the
The facility shall notify the Field Office Director in      detainee handbook required by standard 6.1,
writing within 72 hours of any final denial by the          “Detainee Handbook,” shall notify and inform
facility administrator or assistant facility                detainees about the facility’s disability
administrator of any accommodations request                 accommodations policy, including their right to
reviewed by the multidisciplinary team. This                request reasonable accommodations and how to
notification must include, at a minimum,                    make such a request. The facility will post other
a. the nature of the detainee’s disability;                 documents for detainee awareness in detainee living
                                                            areas and in the medical unit, as requested by the
b. the accommodation requested by the detainee;             local ICE/ERO Field Office.
c. the reason for denial; and
d. any steps the facility has taken to address the
   detainee’s needs.
ICE may review the facility’s denial of a request for
an accommodation. The facility shall provide
additional information as needed to further ICE’s



4.8 | Disability Identification, Assessment, and          353                                       PBNDS 2011
      Accommodation                                                                       (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 335 of 456 Page ID
                                        #:3822



Appendix 4.8.A: Resources                                      Federal funds, or leased by a Federal agency,
                                                               comply with Federal standards for physical
Note: This appendix is not, and should not be                  accessibility. ABA requirements are limited to
interpreted as, legal advice. This appendix is                 architectural standards in new and altered
intended only as a reference. The materials                    buildings and in newly leased facilities. They do
referenced herein are non-exhaustive, and facilities           not address the activities conducted in those
are responsible for determining whether and how                buildings and facilities.
any additional laws apply.
                                                           •   Implementing Regulations: 41 CFR Subpart
Applicable Federal Laws and Regulations                        101-19.6
Section 504 of the Rehabilitation Act of 1973, as          •   Link to the ABA: https://www.access­
amended, 29 U.S.C. § 794 (Section 504)                         board.gov/guidelines-and-standards/buildings­
                                                               and-sites/about-the-aba-standards
•   Section 504 prohibits discrimination on the basis
    of disability in programs conducted by Federal         U.S. Department of Homeland Security
    agencies, in programs receiving Federal financial      (DHS) Resources
    assistance, in Federal employment, and in the
    employment practices of Federal contractors.           Directive No. 065-01: Nondiscrimination for
    Section 504 requires that no individual with a         Individuals with Disabilities in DHS-Conducted
    disability may be denied the opportunity to            Programs and Activities (Non-Employment)
    participate in a program, service, or activity         •   This Directive establishes the DHS policy and
    solely by reason of a disability. The facility is          implementation mechanisms for ensuring
    required to provide reasonable modifications to            nondiscrimination for individuals with
    provide individuals with disabilities with an              disabilities served by DHS-conducted programs
    equal opportunity to access, participate in, or            and activities under Section 504.
    benefit from the facility’s programs, services,
    and activities. When considering what reasonable           https://www.dhs.gov/sites/default/files/public
    modifications to provide, the facility will engage         ations/dhs-management-directive-disability­
    in an interactive and individualized process that          access_0_1.pdf
    considers the individual’s needs and gives             Directive 065-01-001: Instruction on
    primary consideration to the preferences of the        Nondiscrimination for Individuals with a Disability
    individual with a disability.                          in DHS-Conducted Programs and Activities (Non-
                                                           Employment)
•   DHS’ Section 504 implementing regulations: 6
    C.F.R. Part 15                                         •   This Instruction implements the DHS Directive
                                                               065-01, Nondiscrimination for Individuals with
•   Link to DHS’ Section 504 regulations:
                                                               Disabilities in DHS-Conducted Programs and
    https://www.gpo.gov/fdsys/pkg/CFR-2004­
                                                               Activities (Non-Employment).
    title6-vol1/pdf/CFR-2004-title6-vol1-part15.pdf
                                                               https://www.dhs.gov/sites/default/files/public
Architectural Barriers Act of 1968, 42 U.S.C. §§
                                                               ations/dhs-instruction-nondiscrimination­
4151 et seq. (ABA)
                                                               individuals-disabilities_03-07-15.pdf
•   The ABA requires that buildings and facilities         A Guide to Interacting with People who Have
    that are designed, constructed, or altered with        Disabilities:



4.8 | Disability Identification, Assessment, and         354                                      PBNDS 2011
      Accommodation                                                                     (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 336 of 456 Page ID
                                        #:3823


•   The DHS Office for Civil Rights and Civil                   added to Disability.gov’s 10 main subject areas:
    Liberties developed this Guide to assist DHS                Benefits, Civil Rights, Community Life,
    personnel, contractors, and grantees in their               Education, Emergency Preparedness,
    interactions with people who have disabilities.             Employment, Health, Housing, Technology and
    Under Section 504, DHS has a legal obligation to            Transportation.
    ensure nondiscrimination in the employment of           U.S. Department of Justice, Disability Rights Section:
    people with disabilities as well as by providing        www.ada.gov
    program access, physical access, effective
    communication, and reasonable accommodation             •   ADA.gov is a website operated by the Disability
    to people with disabilities encountered and                 Rights Section in the Civil Rights Division of the
    served by DHS programs and activities.                      U.S. Department of Justice (DOJ) to continuously
    Examples of these interactions include detainees            provide new and updated information and
    with disabilities who are in ICE custody awaiting           guidance on the Americans with Disabilities Act
    a hearing or removal; this also includes                    (ADA) and its requirements. DOJ also operates a
    individuals with disabilities who are members of            toll-free information line for those seeking to
    the public, a family member, friend and/or                  comply with the ADA: (800) 514-0301 for
    attorney of a detainee who seek to access ICE               voice calls; or (800) 514-0383 for TTY. [Note:
    programs, services and activities. Ensuring                 The ADA does not apply to ICE’s detention
    nondiscrimination often begins by practicing                programs and activities. However, ada.gov
    effective methods for interaction, such as treating         provides helpful disability-related technical
    individuals with respect and using appropriate              assistance materials on various subjects.]
    language. This Guide offers a summary of                The U.S. Access Board: www.access-board.gov
    disability myths and facts, guidance on
    appropriate language, and tips for successfully         •   The U.S. Access Board is an independent federal
    interacting with people who have disabilities. It           agency that promotes equality for people with
    is intended as a general overview of the topic              disabilities through leadership in accessible
    and does not supplant any specific policies and             design and the development of accessibility
    procedures used by the DHS Components.                      guidelines and standards for the built
                                                                environment, transportation, communication,
    https://www.dhs.gov/sites/default/files/public              medical diagnostic equipment, and information
    ations/guide-interacting-with-people-who-have­              technology. The Board develops and maintains
    disabilties_09-26-13.pdf                                    design criteria for the built environment, transit
Other Federal Government Resources                              vehicles, telecommunications equipment,
                                                                medical diagnostic equipment, and information
Disability.gov: www.disability.gov                              technology. The Board also provides technical
•   Disability.gov is the U.S. federal government               assistance and training on these requirements
    website for comprehensive information about                 and on accessible design and continues to
    disability-related programs, services, policies,            enforce accessibility standards that cover
    laws and regulations nationwide. The site links             federally funded facilities. The Board’s Section
    to thousands of resources from many different               508 Standards apply to electronic and
    federal government agencies, as well as state and           information technology procured by the federal
    local governments and nonprofit organizations               government, including computer hardware and
    across the country. New resources are frequently            software, websites, phone systems, and



4.8 | Disability Identification, Assessment, and          355                                       PBNDS 2011
      Accommodation                                                                       (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 337 of 456 Page ID
                                        #:3824


   copiers. They were issued under section 508 of           developed, procured, maintained, or used by
   the Rehabilitation Act which requires access for         federal agencies. The Board operates a toll-free­
   both members of the public and federal                   line: (800) 872-2253 or TTY (800) 993-2822.
   employees to such technologies when




4.8 | Disability Identification, Assessment, and      356                                       PBNDS 2011
      Accommodation                                                                   (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 338 of 456 Page ID
                                          #:3825


                                                                each detainee upon admittance.
5.1 Correspondence and                                      3. The amount and content of correspondence
    Other Mail                                                 detainees send at their own expense shall not be
                                                               limited, except to protect public safety or facility
I. Purpose and Scope                                           security and order.
                                                            4. Indigent detainees shall receive a specified postage
This detention standard ensures that detainees shall           allowance to maintain community ties and
be able to correspond with their families, the                 necessary postage for privileged correspondence.
community, legal representatives, government
offices and consular officials consistent with the safe     5. Detainees shall have access to general interest
and orderly operation of the facility.                         publications.

This detention standard applies to the following            6. Incoming and outgoing mail, with the exception
types of facilities housing ICE/ERO detainees:                 of special correspondence or legal mail, shall be
                                                               opened to inspect for contraband and to intercept
  •    Service Processing Centers (SPCs);                      cash, checks and money orders.
  •    Contract Detention Facilities (CDFs); and            7. General correspondence shall be read or rejected
                                                               only to protect the safe, secure and orderly
  •    State or local government facilities used by
                                                               operation of the facility, and detainees shall be
       ERO through Intergovernmental Service
                                                               notified in writing when correspondence is
       Agreements (IGSAs) to hold detainees for more
                                                               withheld in part or in full.
       than 72 hours.
                                                            8. Detainees shall be permitted to send special
Procedures in italics are specifically required for
                                                               correspondence or legal mail to a specified class
SPCs, CDFs, and Dedicated IGSA facilities. Non-
dedicated IGSA facilities must conform to these                of persons and organizations, and incoming mail
                                                               from these persons shall be opened only in the
procedures or adopt, adapt or establish alternatives,
                                                               presence of the detainees (unless waived) to
provided they meet or exceed the intent represented
                                                               check for contraband (except when
by these procedures.
                                                               contamination is suspected).
Various terms used in this standard may be defined
                                                            9. Incoming and outgoing letters shall be held for
in standard “7.5 Definitions.”
                                                               no more than 24 hours and packages no more
II. Expected Outcomes                                          than 48 hours before distribution, excluding
                                                               weekends, holidays or exceptional circumstances.
The expected outcomes of this detention standard
are as follows (specific requirements are defined in        10. Detainees in Special Management Units (SMU)
“V. Expected Practices”).                                       shall have the same correspondence privileges as
                                                                detainees in the general population.
1. Detainees shall be able to correspond with their
   families, the community, legal representatives,          11. The facility shall provide communication
   government offices and consular officials.                   assistance to detainees with disabilities and
                                                                detainees who are limited in their English
2. Detainees shall be notified of the facility’s rules          proficiency (LEP). The facility will provide
   on correspondence and other mail through the                 detainees with disabilities with effective
   detainee handbook, or supplement, provided to                communication, which may include the



5.1 | Correspondence and Other Mail                       357                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 339 of 456 Page ID
                                        #:3826


   provision of auxiliary aids, such as readers,           of the facility, non-correspondence mail, such as
   materials in Braille, audio recordings, telephone       packages and publications, shall be subject to certain
   handset amplifiers, telephones compatible with          restrictions.
   hearing aids, telecommunications devices for
                                                           B. Indigent Detainees
   deaf persons (TTYs), interpreters, and note-
   takers, as needed. The facility will also provide       Ordinarily, a detainee is considered “indigent” if
   detainees who are LEP with language assistance,         he/she has less than $15.00 in his/her account.
   including bilingual staff or professional               Facilities shall make a timely determination as to
   interpretation and translation services, to provide     whether a detainee is indigent.
   them with meaningful access to its programs and
                                                           Each facility shall have written procedures that
   activities.
                                                           explain how indigent detainees can request postage
   All written materials provided to detainees shall       at government expense. Such procedures shall also
   generally be translated into Spanish. Where             be posted in a common area where all detainees can
   practicable, provisions for written translation         view them.
   shall be made for other significant segments of
                                                           At government expense, as determined by ICE/ERO,
   the population with limited English proficiency.
                                                           indigent detainees shall be permitted to post a
   Oral interpretation or assistance shall be provided     reasonable amount of mail each calendar week (see
   to any detainee who speaks another language in          “J. Postage Costs”) below, including the following:
   which written material has not been translated or
                                                           1. an unlimited amount of special correspondence
   who is illiterate.
                                                              or legal mail, within reason;
III. Standards Affected                                    2. three pieces of general correspondence; and/or
This detention standard replaces “Correspondence           3. packages as deemed necessary by ICE/ERO.
and Other Mail” dated 12/2/2008.                           C. Detainee Notification
VI. References                                             The facility shall notify detainees of its rules on
                                                           correspondence and other mail through the detainee
American Correctional Association 4th Edition,
                                                           handbook, or supplement, provided to each detainee
Standards for Adult Detention Facilities: 4-ALDF­
                                                           upon admittance. At a minimum, the notification
5B-05, 5B-06, 5B-07, 5B-08, 5B-09, 5B-10, 2A-27,
                                                           shall specify:
2A-60, 6A-09.
                                                           1. That a detainee may receive mail, the mailing
V. Expected Practices                                         address of the facility, and instructions on how
                                                              envelopes shall be addressed;
A. General
                                                           2. That a detainee may send mail, the procedure for
Each facility shall have written policy and procedures        sending mail, and instructions on how outgoing
concerning detainee correspondence and other mail.            mail must be addressed;
The quantity of correspondence a detainee may              3. That general correspondence and other mail
receive or send at his/her own expense shall not be           addressed to detainees shall be opened and
limited. Facilities shall not limit detainees to              inspected in the detainee’s presence, unless the
postcards and shall allow envelope mailings. For              facility administrator authorizes inspection
reasons of safety, security and the orderly operation         without the detainee’s presence for security



5.1 | Correspondence and Other Mail                      358                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 340 of 456 Page ID
                                        #:3827


   reasons;                                                  detainees in languages spoken by any significant
                                                             portion of the facility’s detainee population. Oral
4. The definition of special correspondence or legal
                                                             interpretation or assistance shall be provided to any
   mail, including instructions on the proper
                                                             detainee who speaks another language in which
   labeling as “special correspondence” or “legal
                                                             written material has not been translated or who is
   mail” to ensure that it is treated as privileged
                                                             illiterate.
   mail; the notification shall clearly state that it is
   the detainee’s responsibility to inform senders of        D. Processing
   the labeling requirement;
                                                             Detainee correspondence and other mail shall be
5. That incoming special correspondence or legal             delivered to the detainee and to the postal service on
   mail may only be opened in the detainee’s                 regular schedules.
   presence, and may be inspected for contraband,
   but not read, and that outgoing special                   1. Incoming correspondence shall be distributed to
   correspondence or legal mail shall not be opened,            detainees within 24 hours (one business day) of
   inspected or read;                                           receipt by the facility.

6. That packages may neither be sent nor received            2. Outgoing correspondence shall be delivered to
   without advance arrangements approved by the                 the postal service no later than the day after it is
   facility administrator, as well as information               received by facility staff or placed by the detainee
   regarding how to obtain such approval;                       in a designated mail depository, excluding
                                                                weekends and holidays.
7. A description of mail which may be rejected by the
   facility and which the detainee shall not be              3. An exception may be made for correspondence or
   permitted to keep in his/her possession;                     other mail that requires special handling for
                                                                security purposes. For example, in exceptional
8. That identity documents, such as passports, birth            circumstances, special correspondence may be
   certificates, etc., in a detainee’s possession are           held for 48 hours, to verify the status of the
   contraband and may be used by ICE/ERO as                     addressee or sender.
   evidence against the detainee or for other
   purposes authorized by law (however, upon                 As a routine matter, incoming mail shall be
   request, the detainee shall be provided a copy of         distributed to detainees on the day received by the
   each document, certified by an ICE/ERO officer to         facility. Incoming priority, overnight, certified mail
   be a true and correct copy; the facility shall            and deliveries from a private package delivery
   consult ICE/ERO with any and all requests for             service, etc., shall be recorded with detainee
   identity documents);                                      signatures in a logbook maintained by the facility.

9. The procedure to obtain writing implements,               E. Packages
   paper and envelopes; and                                  Each facility shall implement policies and procedures
10.     The procedure for purchasing postage (if             concerning detainee packages.
   any), and the rules for providing indigent and            Detainees shall not be allowed to receive or send
   certain other detainees free postage.                     packages without advance arrangements approved by
The rules notification shall be posted in each               the facility administrator. The detainee shall pay
housing area.                                                postage for packages and oversized or overweight
                                                             mail.
The facility shall provide key information to



5.1 | Correspondence and Other Mail                        359                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 341 of 456 Page ID
                                        #:3828


F. Inspection of Incoming Correspondence                         U.S. Immigration and Customs Enforcement, ICE
and Other Mail                                                   Health Services Corps, the Office of Enforcement
                                                                 and Removal Operations, the DHS Office for Civil
1. General Correspondence and Other Mail                         Rights and Civil Liberties, and the DHS Office of
All facilities shall implement procedures for the                the Inspector General);
inspection of all incoming general correspondence            i. outside health care professionals;
and other mail (including packages and
                                                             j. administrators of grievance systems; and
publications) for contraband.
                                                             k. representatives of the news media.
Staff shall open and inspect incoming general
correspondence and other mail (including packages            Correspondence shall only be treated as special
and publications) in the presence of the detainee            correspondence or legal mail if the title and office of
unless otherwise authorized by the facility                  the sender (for incoming correspondence) or
administrator. Incoming general correspondence may           addressee (for outgoing correspondence) are
be read to the extent necessary to maintain security, as     unambiguously identified on the envelope, and the
authorized by the facility administrator.                    envelope is labeled “special correspondence” or
                                                             “legal mail.”
Inspection is generally for the purpose of detecting
contraband. Reading of mail, which requires                  All facilities shall implement procedures for
approval of the facility administrator, may be               inspecting for contraband, in the presence of the
conducted at random. Mail may also be read when a            detainee, all special correspondence or legal mail.
specific security concern arises with respect to an          Detainees shall sign a logbook upon receipt of
individual detainee, including, but not limited to,          special correspondence and/or legal mail to verify
for obtaining information such as escape plots, plans        that the special correspondence or legal mail was
to commit illegal acts and plans to violate institution      opened in their presence.
rules.                                                       Staff shall neither read nor copy special
2. Special Correspondence or Legal Mail                      correspondence or legal mail. The inspection shall be
                                                             limited to the purposes of detecting physical
“Special correspondence” or “legal mail” shall be
                                                             contraband and confirming that any enclosures
defined as the term for detainees’ written
                                                             qualify as special correspondence or legal mail.
communications to or from any of the following:
a. private attorneys and other legal representatives;        G. Inspection of Outgoing Correspondence
                                                                 and Other Mail
b. government attorneys;
                                                             1. General Correspondence and Other Mail
c. judges and courts;
                                                             Outgoing general correspondence and other mail
d. embassies and consulates;
                                                             may be inspected or read if:
e. the president and vice president of the United
                                                             a. the addressee is another detainee; or
   States;
                                                             b. there is evidence the item might present a threat
f. members of Congress;
                                                                to the facility’s secure or orderly operation,
g. the Department of Justice (including the DOJ                 endanger the recipient or the public or facilitate
   Office of the Inspector General);                            criminal activity.
h. the Department of Homeland Security (including            The detainee must be present when the



5.1 | Correspondence and Other Mail                        360                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 342 of 456 Page ID
                                        #:3829


correspondence or other mail, including packages, is            defense or survival, weaponry, armaments,
inspected, unless otherwise authorized by the facility          explosives or incendiary devices); however, note
administrator.                                                  that newspaper articles that depict or describe
2. Special Correspondence or Legal Mail                         violence in a detainee’s country of origin may be
                                                                relevant to a detainee’s legal case and should not
Staff shall neither read nor copy outgoing special              automatically be considered contraband;
correspondence or legal mail. The inspection shall be
                                                            2. Information regarding escape plots, or plans to
limited to the purposes of detecting physical
                                                               commit illegal activities, or to violate ICE/ERO
contraband and confirming that any enclosures
                                                               rules or facility guidelines;
qualify as special correspondence or legal mail.
                                                            3. Information regarding the production of drugs or
Staff shall treat outgoing correspondence as special
                                                               alcohol;
correspondence or legal mail only if the name, title
and office of the recipient are clearly identified on       4. Sexually explicit material that is obscene or
the envelope and the envelope is labeled “special              prurient in nature;
correspondence” or “legal mail.”                            5. Threats, extortion, obscenity or gratuitous
H. Rejection of Incoming and Outgoing                          profanity;
   Mail                                                     6. Cryptographic or other surreptitious code that
                                                               may be used as a form of communication; or
All facilities shall implement policies and procedures
addressing acceptable and non-acceptable mail.              7. Other contraband (any package received without
Detainees may receive as correspondence any                    the facility administrator’s prior authorization is
material reasonably necessary for the detainee to              considered contraband).
present his/her legal claim, in accordance with this        Both sender and addressee shall be provided written
standard.                                                   notice, signed by the facility administrator, with
Incoming and outgoing general correspondence and            explanation, when the facility rejects incoming or
other mail may be rejected to protect the security,         outgoing mail. Rejected mail shall be considered
good order or discipline of the institution; to protect     contraband and handled as detailed in the next
the public; or to deter criminal activity.                  section of this standard.
When incoming or outgoing mail is confiscated or            A detainee may appeal rejection of correspondence
withheld (in whole or in part), the detainee shall be       through the Detainee Grievance System.
notified and given a receipt.
                                                            I. Contraband Recording and Handling
The facility administrator shall ordinarily consult a
                                                            When an officer finds an item that must be removed
religious authority before confiscation of a religious
                                                            from a detainee’s mail, he/she shall make a written
item that constitutes “soft” contraband.
                                                            record that includes:
Correspondence and publications that may be
                                                            1. the detainee’s name and A-number;
rejected include, but are not limited to, the
following.                                                  2. the name of the sender and recipient;
1. Material depicting activities that present a             3. a description of the mail in question;
   significant risk of physical violence or group           4. a description of the action taken and the reason
   disruption (e.g., material with subjects of self-           for it;



5.1 | Correspondence and Other Mail                       361                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 343 of 456 Page ID
                                        #:3830


5. the disposition of the item and the date of                4. Detainees who qualify for a postage allowance as
   disposition; and                                              defined above shall be permitted to mail, at
                                                                 government expense, the following:
6. the officer’s signature.
                                                                  a. a reasonable amount of mail each week,
Prohibited items discovered in the mail shall be
                                                                     including at least three pieces of general
handled as follows:
                                                                     correspondence;
1. A receipt shall be issued to the detainee for all
                                                                  b. an unlimited amount of correspondence
   cash, which shall be safeguarded and credited to
                                                                     related to a legal matter, within reason,
   the detainee’s account in accordance with
                                                                     including correspondence to a legal
   standard “2.5 Funds and Personal Property.”
                                                                     representative, free legal service provider, any
2. Identity documents (e.g., passports, birth                        court, opposing counsel or to a consulate,
   certificates) shall be placed in the detainee’s A-file            potential legal representative and any court, as
   and, upon request, the detainee shall be provided                 determined by the facility administrator; and
   with a copy of the document, certified by an
                                                                  c. packages containing personal property, when
   ICE/ERO officer to be a true and correct copy.
                                                                     the facility administrator determines that
3. Other prohibited items found in the mail shall be                 storage space is limited and that mailing the
   handled in accordance with standard “2.3                          property is in the government’s best interest.
   Contraband”; however, at the discretion of the                    See standard “2.5 Funds and Personal
   facility administrator, soft contraband may be                    Property” for detailed information.
   returned to the sender.
                                                              K. Writing Implements, Paper and
4. The facility administrator shall ensure that facility
                                                                 Envelopes
   records of the discovery and disposition of
   contraband are accurate and current.                       The facility shall provide writing paper, writing
                                                              implements and standard sized envelopes at no cost
J. Postage Costs
                                                              to detainees. Special sized envelopes may be
1. The facility shall not limit the amount of                 provided to detainees at their cost.
   correspondence detainees may send at their own
                                                              L. Detainees in Special Management
   expense, except to protect public safety or facility
   security and order.                                           Units (SMU)
2. The facility shall provide a postage allowance at          All facilities shall have written policy and procedures
   government expense under two circumstances:                regarding mail privileges for detainees housed in an
                                                              SMU.
   a. to indigent detainees only; or
                                                              Detainees in administrative or disciplinary
   b. to all detainees, if the facility does not have a
                                                              segregation shall have the same correspondence
      system for detainees to purchase stamps.
                                                              privileges as detainees in the general population.
3. Free postage is generally limited to letters
   weighing one ounce or less, with exceptions
                                                              M. Correspondence with Representative
   allowed for special correspondence; however, in              of the News Media
   compelling circumstances, the facility may also            A detainee may use special correspondence to
   provide free postage for general correspondence            communicate with representatives of news media.
   and other mail.



5.1 | Correspondence and Other Mail                         362                                        PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 344 of 456 Page ID
                                        #:3831


A detainee may not receive compensation or                certain services in connection with a legal matter,
anything of value for correspondence with news            such as notary public or certified mail, and has no
media, including, but not limited to, publishing          family member, friend or community organization
under a byline. A detainee may not act as a reporter.     to provide assistance, the facility shall consult with
                                                          ICE/ERO to provide the necessary services and shall
Representatives of news media may initiate
                                                          assist the detainee in a timely manner.
correspondence with a detainee; however, such
correspondence shall be treated as special                If it is unclear whether the requested service is
correspondence only if the envelope is properly           necessary in pursuit of a legal matter, the respective
addressed with the name, title and office of the          ICE Office of Chief Counsel shall be consulted.
media representative and is clearly labeled “special
                                                          O. Facsimile Communication
correspondence.”
                                                          When timely communication through the mail is
N. Notaries, Certified Mail and
                                                          not possible, the facility administrator may in
   Miscellaneous Needs Associated With                    his/her discretion allow for a reasonable amount of
   Legal Matters                                          communication by means of facsimile device
                                                          between the detainee and his/her designated legal
If a detainee without legal representation requests
                                                          representatives.




5.1 | Correspondence and Other Mail                     363                                       PBNDS 2011
                                                                                        (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 345 of 456 Page ID
                                          #:3832



5.2 Trips for Non-medical                                           considerations in planning, approving and
                                                                    escorting a detainee out of a facility for a non-
    Emergencies                                                     medical emergency.

I. Purpose and Scope                                            III. Standards Affected
This detention standard permits detainees to                    This detention standard replaces “Escorted Trips for
maintain ties with their families through emergency             Non-medical Emergencies” dated 12/2/2008.
staff-escorted trips into the community to visit                IV. References
critically ill members of the immediate family or to
attend their funerals.                                          American Correctional Association, Performance-
This detention standard applies to the following                based Standards for Adult Local Detention
types of facilities housing ICE/ERO detainees:                  Facilities, 4th Edition: 4-ALDF-1B-06.
                                                                ICE/ERO Performance-based National Detention
  •    Service Processing Centers (SPCs);
                                                                Standards 2011:
  •    Contract Detention Facilities (CDFs); and
                                                                    •   “1.3 Transportation (by Land)”;
  •    State or local government facilities used by                     “2.10 Searches of Detainees”; and
                                                                    •
       ERO through Intergovernmental Service
       Agreements (IGSAs) to hold detainees for more                •   “2.15 Use of Force and Restraints.”
       than 72 hours.                                           ICE Interim Use of Force Policy (7/7/2004), as
Procedures in italics are specifically required for             amended or updated.
SPCs, CDFs, and Dedicated IGSA facilities. Non-
dedicated IGSA facilities must conform to these
                                                                V. Expected Practices
procedures or adopt, adapt or establish alternatives,           A. Non-Medical Emergency Trip Requests
provided they meet or exceed the intent represented
                                                                   and Approvals
by these procedures.
                                                                On a case-by-case basis, and with approval of the
Various terms used in this standard may be defined
                                                                respective Field Office Director, the facility
in standard “7.5 Definitions.”
                                                                administrator may allow a detainee, under ICE/ERO
II. Expected Outcomes                                           staff escort, to visit a critically ill member of his/her
                                                                immediate family, attend an immediate family
The expected outcomes of this detention standard                member’s funeral and/or wake or attend a family-
are as follows (specific requirements are defined in            related state court proceeding.
“V. Expected Practices”).
                                                                “Immediate family member” refers to a parent
1. Within the constraints of safety and security,               (including stepparent or foster parent), brother,
   selected detainees shall be able to visit critically ill     sister, biological or adopted child and spouse
   members of the immediate family, attend their                (including common-law spouse).
   funerals or attend family-related state court
   proceedings, while under constant staff                      The Field Office Director is the approving official for
   supervision.                                                 non-medical emergency escorted trips from SPCs,
                                                                CDFs and IGSAs, and may delegate this authority to
2. Safety and security shall be primary                         the Assistant Field Office Director-level for any


5.2 | Trips for Non-medical Emergencies                       364                                         PBNDS 2011
                                                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 346 of 456 Page ID
                                        #:3833


detainee who does not require a high degree of               name.
control and supervision.
                                                             As needed, ICE/ERO shall provide overnight housing
The facility administrator shall designate staff to help     in an SPC, CDF or IGSA facility.
detainees prepare requests for non-medical                   ICE/ERO shall pay the travel costs incurred by the
emergency trip requests, according to the following          transporting officers.
stipulations.
                                                             C. Selection of Escorts
1. That staff member shall forward the completed
   request to the detainee’s deportation officer.            No less than two escorts are required for each trip.
2. The deportation officer shall review the merits of        The Field Office Director or his/her designee shall
   the request, to include consultations with                select and assign the roles of the transporting officers
   immigration enforcement agents, medical staff,            (escorts) and delegate to one the decision-making
   the detainee’s family and other persons in                authority for the trip. Ordinarily, probationary
   positions to provide relevant information.                officers may not be assigned, and in no case may
                                                             more than one probationary officer be on an escort
3. On the basis of the information collected, the            team.
   deportation officer shall report to the facility
   administrator on the appropriateness of the               D. Supervision and Restraint
   detainee’s request and the amount of supervision             Requirements
   the travel plan may entail.
                                                             Except when the detainee is housed in a detention
B. Types of Trips and Travel Arrangements                    facility, transporting officers shall maintain constant
                                                             and immediate visual supervision of any detainee
1. Local Trip
                                                             who is under escort and shall follow the policy and
A “local” trip constitutes up to and including a 10­         procedures in the standards on “Transportation (By
hour absence from the facility. ICE/ERO assumes the          Land)” and “Use of Force and Restraints.”
costs, except that the detainee must pay for his/her
own commercial carrier transportation (e.g., plane,
                                                             E. Training
train), if needed for the trip.                              Escort officers and others, as appropriate, shall
2. Extended Trip                                             receive training on:

An “extended” trip involves more than a 10-hour              1. standard “5.2 Trips for Non-medical
absence and may include an overnight stay. The cost             Emergencies”; and
of the detainee’s roundtrip transportation on a              2. standards “1.3 Transportation (By Land)” and
commercial carrier must be prepaid by the detainee,             “2.15 Use of Force and Restraints.”
the detainee’s family or another source approved by
the Field Office Director.
                                                             F. Escort Instructions
3. Travel Arrangements                                       1. Escorts shall follow the applicable policies,
                                                                standards and procedures listed above in this
ICE/ERO shall make all travel arrangements;                     standard.
however, travel involving a commercial carrier may
not commence until the detainee or person acting on          2. Routes, meals and lodgings (if necessary) shall be
his/her behalf has submitted an open paid-in-full               arranged prior to departure.
ticket or electronic-ticket voucher in the detainee’s        3. Escorts shall follow the schedule included in the


5.2 | Trips for Non-medical Emergencies                    365                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 347 of 456 Page ID
                                        #:3834


   trip authorization, arriving at and departing from               be made for other significant segments of the
   the place(s) and event(s) listed at the specified                population with limited English proficiency.
   times.                                                           Oral interpretation or assistance shall be provided
4. For security reasons, the trip route and schedule                to any detainee who speaks another language in
   shall be confidential.                                           which written material has not been translated or
                                                                    who is illiterate.
5. The responsible transporting officer shall report
   unexpected developments to the Control Center at             9. Among other things, the escorted detainee may
   the originating facility. Control Center staff shall            not:
   relay the information to the highest-ranking                     a. bring discredit to ICE/ERO;
   supervisor on duty, who shall issue instructions
   for completion of the trip.                                      b. violate any federal, state or local law;

6. Escorts shall deny the detainee access to any                    c. make unauthorized phone call(s); or
   intoxicant, narcotic, drug paraphernalia or drug                 d. arrange any visit(s) without the express
   not prescribed for his/her use by the medical                       permission of the facility administrator.
   staff.
                                                                10. If the detainee breaches any of these rules, the
7. If necessary, the transporting officers may                      responsible officer may decide to terminate the
   increase the minimum restraints placed on the                    trip and immediately return to the facility.
   detainee at the outset of the trip, but at no time
                                                                11. Officers shall also remind the detainee that,
   may reduce the minimum restraints. Since escorts
                                                                    during the trip and upon return to the facility,
   may exercise no discretion in this matter and are
                                                                    he/she is subject to searches in accordance with
   prohibited from removing the restraints, the
                                                                    standard “2.10 Searches of Detainees,” as well as
   detainee shall visit a critically ill relative, attend a
   funeral or attend a family-related state court                   tests for alcohol or drug use.
   proceeding in restraints.                                    12. Officers may not accept gifts or gratuities from
                                                                    the detainee or any other person in appreciation
8. Escorts shall advise the detainee of the rules in
                                                                    for performing escort duties or for any other
   effect during the trip, in a language or manner
                                                                    reason.
   the detainee can understand.
                                                                13. Escorts shall ensure that detainees with physical
   All written materials provided to detainees shall
                                                                    or mental disabilities are provided reasonable
   generally be translated into Spanish. Where
                                                                    accommodations in accordance with security and
   practicable, provisions for written translation shall
                                                                    safety concerns.




5.2 | Trips for Non-medical Emergencies                       366                                         PBNDS 2011
                                                                                                (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 348 of 456 Page ID
                                          #:3835



5.3 Marriage Requests                                         3. Ordinarily, a detainee’s request for permission to
                                                                 marry shall be granted.
I. Purpose and Scope                                          4. The facility shall provide communication
                                                                 assistance to detainees with disabilities and
This detention standard ensures that each marriage               detainees who are limited in their English
request from an ICE/ERO detainee receives a case­                proficiency (LEP). The facility will provide
by-case review, based on internal guidelines for                 detainees with disabilities with effective
approval of such requests.                                       communication, which may include the
The guidelines provided in this Detention Standard are           provision of auxiliary aids, such as readers,
internal and shall not be construed as creating rights           materials in Braille, audio recordings, telephone
for detainees or other persons or preventing the facility        handset amplifiers, telephones compatible with
administrator from exercising discretion in conducting           hearing aids, telecommunications devices for deaf
the required case-by-case review.                                persons (TTYs), interpreters, and note-takers, as
This detention standard applies to the following                 needed. The facility will also provide detainees
types of facilities housing ERO detainees:                       who are LEP with language assistance, including
                                                                 bilingual staff or professional interpretation and
  •    Service Processing Centers (SPCs);                        translation services, to provide them with
  •    Contract Detention Facilities (CDFs); and                 meaningful access to its programs and activities.
                                                                  All written materials provided to detainees shall
  •    State or local government facilities used by
                                                                  generally be translated into Spanish. Where
       ERO through Intergovernmental Service
                                                                  practicable, provisions for written translation shall
       Agreements (IGSAs) to hold detainees for more
                                                                  be made for other significant segments of the
       than 72 hours.
                                                                  population with limited English proficiency.
Procedures in italics are specifically required for
                                                                  Oral interpretation or assistance shall be provided
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                                  to any detainee who speaks another language in
dedicated IGSA facilities must conform to these
                                                                  which written material has not been translated or
procedures or adopt, adapt or establish alternatives,
                                                                  who is illiterate.
provided they meet or exceed the intent represented
by these procedures.                                          III. Standards Affected
Various terms used in this standard may be defined
                                                              This detention standard replaces “Marriage
in standard “7.5 Definitions.”
                                                              Requests” dated 12/2/2008.
II. Expected Outcomes                                         IV. References
The expected outcomes of this detention standard
                                                              None
are as follows (specific requirements are defined in
“V. Expected Practices”).                                     V. Expected Practices
1. Each marriage request from an ICE/ERO detainee
                                                              A. Written Policy and Procedures
   shall be reviewed on a case-by-case basis.
                                                                 Required
2. Consistency in decisions to approve or deny a
   marriage request shall be achieved by the                  All facilities shall have in place written policy and
   application of guidelines.                                 procedures to enable eligible ICE/ERO detainees to



5.3 | Marriage Requests                                     367                                        PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 349 of 456 Page ID
                                        #:3836


marry.                                                    3. IGSAs
B. Detainee Notification                                  The facility administrator shall notify and consult the
                                                          respective Assistant Field Office Director, who shall
The National Detainee Handbook and local facility         use the guidelines below to approve or deny the
supplement, provided each detainee upon                   request. Approval or denial of all marriage requests
admittance, shall advise detainees of the facility’s      should be reviewed by the FOD (or designee).
marriage request procedures.
                                                          a. The FOD (or designee), after whatever
C. Detainee Request to Marry                                 consultations he or she believes are advisable,
A detainee, or his/her legal representative, may             may uphold or reverse the facility administrator’s
submit to the facility administrator or Field Office         denial.
Director (FOD) a written request for permission to        b. If the request is approved, the marriage
marry.                                                       ceremony shall take place at the facility. If
The request must:                                            necessary under some extraordinary
                                                             circumstances, ICE/ERO may assume temporary
1. specifically express that the detainee is legally         custody of the detainee for the marriage
   eligible to be married in the state where the             ceremony.
   detainee is being held; and
                                                          If the request is denied, ICE/ERO shall notify the
2. be accompanied by the intended spouse’s written        detainee, in writing, of the reasons for the denial
   affirmation of his/her intent to marry the             within 30 days from the date of the request.
   detainee.
                                                          Detainees may seek legal assistance throughout the
D. Consideration and Approval                             marriage application process.
1. SPCs and CDFs                                          E. Guidelines
The facility administrator may approve or deny a          When a detainee requests permission to marry:
marriage request, using the guidelines that follow.
Approval or denial of all marriage requests should be     1. The facility administrator or Field Office Director
reviewed by the FOD or designee.                             shall consider each marriage request on a case-by­
                                                             case basis.
a. Any facility administrator’s decision to deny a
   marriage request shall be forwarded to the             2. A detainee’s request for permission to marry shall
   respective FOD for review.                                be denied if:

b. The Field Office Director (or designee), after             a. the detainee is not legally eligible to be
   whatever consultations he or she believes are                 married;
   advisable, may uphold or reverse the facility              b. the detainee is not mentally competent, as
   administrator’s denial.                                       determined by a qualified medical practitioner;
If the request is denied, ICE/ERO shall notify the            c. the intended spouse has not affirmed, in
detainee, in writing, of the reasons for the denial              writing, his/her intent to marry the detainee;
within 30 days from the date of the request.
                                                              d. the marriage would present a threat to the
Detainees may seek legal assistance throughout the               security or orderly operation of the facility; or
marriage application process.
                                                              e. there are compelling government interests for



5.3 | Marriage Requests                                 368                                         PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 350 of 456 Page ID
                                        #:3837


      denying the request.                                        persons acting on his/her behalf shall be
                                                                  accommodated, consistent with the security and
   If the request is denied, the detainee may file an
                                                                  orderly operation of the facility, according to the
   appeal to the Field Office Director.
                                                                  following stipulations:
3. When a request is approved, the detainee, legal
                                                                  a. the ceremony shall take place inside the
   representative or other individual(s) acting on
                                                                     facility; the detainee may not leave the facility
   his/her behalf must make all the marriage
                                                                     to make arrangements;
   arrangements, including, but not limited to:
                                                                  b. all expenses relating to the marriage shall be
   a. blood tests;
                                                                     borne by the detainee or person(s) acting on
   b. obtaining the marriage license; and                            his/her behalf; and
   c. retaining an official to perform the marriage               c. the ceremony shall be private with no media
      ceremony.                                                      publicity. Only individuals essential for the
      ICE/ERO personnel shall not participate in                     marriage ceremony, such as required witnesses
      making marriage arrangements nor serve as                      may attend.
      witnesses in the ceremony.                                  The facility administrator or FOD reserves the
4. The facility administrator or designated Field                 right of final approval concerning the time, place
   Office staff shall notify the detainee in a timely             and manner of all arrangements.
   manner of a time and place for the ceremony.               F. Revocation of Approval
   The marriage may not interrupt regular or
                                                              The FOD may revoke approval of a marriage request
   scheduled processing or action in a detainee’s
                                                              for good cause in writing to the detainee. In such
   legal case. Specifically, it may neither interrupt nor
                                                              instances, the detainee may file an appeal.
   stay any hearing, transfer to another facility or
   removal from the United States.                            G. Documentation in Detention File
   Transfers shall not occur solely to prevent a              Once the marriage has taken place, the facility
   marriage.                                                  administrator shall forward original copies of all
5. Ordinarily, arrangements made by the detainee or           documentation to the detainee’s A-file and maintain
                                                              copies in the facility’s detention file.




5.3 | Marriage Requests                                     369                                         PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 351 of 456 Page ID
                                        #:3838



5.4 Recreation                                                    physical exercise outside the living area, and
                                                                  outdoors when practicable. Facilities lacking
I. Purpose and Scope                                              formal outdoor recreation areas are encouraged to
                                                                  explore other, secure outdoor areas on facility
This detention standard ensures that each detainee                grounds for recreational use. Daily indoor
has access to recreational and exercise programs and              recreation shall also be available. During
activities, within the constraints of safety, security            inclement weather, detainees shall have access to
and good order.                                                   indoor recreational opportunities, preferably with
                                                                  access to natural light.
This detention standard applies to the following
types of facilities housing ICE/ERO detainees:                **Detainees shall have at least four hours a day
                                                              access, seven days a week, to outdoor recreation,
    •   Service Processing Centers (SPCs);
                                                              weather and scheduling permitted. Outdoor
    •   Contract Detention Facilities (CDFs); and             recreation shall support leisure activities, outdoor
                                                              sports and exercise as referenced and defined by the
    •   State or local government facilities used by          National Commission on Correctional Health Care
        ERO through Intergovernmental Service                 Standards, provided outside the confines of the
        Agreements (IGSAs) to hold detainees for              housing structure and/or other solid enclosures.
        more than 72 hours.
                                                              3. Any detainee housed in a facility that does not
Procedures in italics are specifically required for              meet minimum standards for indoor and outdoor
SPCs, CDFs, and Dedicated IGSA facilities. Non-                  recreation shall be considered for voluntary
dedicated IGSA facilities must conform to these                  transfer to a facility that does meet minimum
procedures or adopt, adapt or establish alternatives,            standards for indoor and outdoor recreation.
provided they meet or exceed the intent represented
by these procedures.                                          4. Each detainee in a Special Management Unit
                                                                 (SMU) shall receive (or be offered) access to
For all types of facilities, procedures that appear in           exercise opportunities and equipment outside the
italics with a marked (**) on the page indicate                  living area and outdoors, when practicable, unless
optimum levels of compliance for this standard.                  documented security, safety or medical
Various terms used in this standard may be defined               considerations dictate otherwise. Detainees in the
in standard “7.5 Definitions.”                                   SMU for administrative reasons shall receive at
                                                                 least one (1) hour a day, seven (7) times a week,
II. Expected Outcomes                                            detainees in the SMU for disciplinary reasons shall
                                                                 receive at least one (1) hour a day, five (5) times
The expected outcomes of this detention standard
                                                                 per week.
are as follows (specific requirements are defined in
“V. Expected Practices”).                                     5. Each recreation volunteer who provides or
                                                                 participates in facility recreational programs shall
1. Detainees shall have daily opportunities at a
                                                                 complete an appropriate, documented orientation
   reasonable time of day to participate in leisure-
                                                                 program and sign an acknowledgement of
   time activities outside their respective living areas.
                                                                 his/her understanding of the applicable rules and
2. Detainees shall have access to exercise                       procedures and agreement to comply with them.
   opportunities and equipment at a reasonable time
                                                              6. The facility shall provide communication
   of day, including at least one hour daily of
                                                                 assistance to detainees with disabilities and


5.4 | Recreation                                            370                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 352 of 456 Page ID
                                        #:3839


   detainees who are limited in their English                  outdoor recreation. However, in exceptional
   proficiency (LEP). The facility will provide                circumstances, a facility lacking outdoor
   detainees with disabilities with effective                  recreation opportunities or any recreation area
   communication, which may include the                        may be used to provide short-term housing.
   provision of auxiliary aids, such as readers,           2. If a facility does not have an outdoor area, a large
   materials in Braille, audio recordings, telephone          recreation room with exercise equipment and
   handset amplifiers, telephones compatible with             access to sunlight shall be provided.
   hearing aids, telecommunications devices for deaf
   persons (TTYs), interpreters, and note-takers, as       3. If a detainee is housed for more than 10 days in a
   needed. The facility will also provide detainees           facility that provides neither indoor nor outdoor
   who are LEP with language assistance, including            recreation, he/she may be eligible for a voluntary
   bilingual staff or professional interpretation and         transfer to a facility that does provide recreation.
   translation services, to provide them with              4. If a detainee is housed for more than three
   meaningful access to its programs and activities.          months in a facility that provides only indoor
   All written materials provided to English speaking         recreation, he/she may be eligible for a voluntary
   detainees shall generally be translated into               transfer to a facility that provides outdoor
   Spanish. Where practicable, provisions for written         recreation.
   translation shall be made for other significant         B. Recreation Schedule
   segments of the population with limited English
   proficiency.                                            If outdoor recreation is available at the facility, each
                                                           detainee in general population shall have access for
   Oral interpretation or assistance shall be provided
                                                           at least one hour, seven days a week, at a reasonable
   to any detainee who speaks another language in
                                                           time of day, weather permitting.
   which written material has not been translated or
   who is illiterate.                                      Detainees shall have access to clothing appropriate
                                                           for weather conditions.
III. Standards Affected                                    If only indoor recreation is available, detainees in
This detention standard replaces “Recreation” dated        general population shall have access for no less than
12/2/2008.                                                 one hour, seven days a week and shall have access to
                                                           natural light.
IV. References                                             **Detainees in the general population shall have
American Correctional Association, Performance-            access at least four hours a day, seven days a week to
based Standards for Adult Local Detention                  outdoor recreation, weather and scheduling
Facilities, 4th Edition: 4-ALDF-5C-01, 5C-02, 5C­          permitted. Daily indoor recreation shall also be
03, 5C-04, 2A-66, 5A-01, 6B-04, 7B-03, 7C-02, 7F­          available. During inclement weather, detainees shall
05.                                                        have access to indoor recreational opportunities with
                                                           access to natural light.
V. Expected Practices                                      Recreation schedules shall be provided to the
A. Indoor and Outdoor Recreation                           detainees or posted in the facility.

1. It is expected that every ICE/ERO detainee shall        Under no circumstances shall the facility require
   be placed in a facility that provides indoor and        detainees to forgo basic law library privileges for
                                                           recreation privileges. (See standard “6.3 Law

5.4 | Recreation                                         371                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 353 of 456 Page ID
                                        #:3840


Libraries and Legal Material.”)                                  shall also issue all portable equipment items, and
                                                                 check each item for damage and general
C. Recreation Specialist
                                                                 condition upon its return.
The facility administrator shall designate an                7. Programs and activities are subject to the facility’s
individual responsible for the development and                  security and operational guidelines and may be
oversight of the recreation program. Every facility             restricted at the facility administrator’s discretion.
with a rated capacity of 350 or more ICE detainees
shall employ a fulltime recreation specialist with           8. Recreation areas shall be under continuous
special training in implementing and overseeing a               supervision by staff equipped with radios or other
recreation program. The recreation specialist shall             communication devices to maintain contact with
assess the needs and interests of the detainees.                the Control Center.

D. General Requirements                                      9. Contraband searches of detainees who are moving
                                                                from locked cells or housing units to recreation
1. All facilities shall provide recreational                    areas shall be conducted in accordance with
   opportunities for detainees with disabilities.               standard “2.10 Searches of Detainees.”
2. Exercise areas shall offer a variety of equipment.        10. Detainees may engage in independent recreation
   Weight training, if offered, must be limited to               activities, such as board games and small-group
   fixed equipment. Free weights are prohibited.                 activities, consistent with the safety, security and
3. Cardiovascular exercise shall be available to                 orderly operation of the facility.
   detainees for whom outdoor recreation is                  11. The facility administrator shall establish facility
   unavailable.                                                  policy concerning television viewing in
4. Recreational activities shall be based on the                 dayrooms. All television viewing schedules shall
   facility’s size and location. Recreational activities         be subject to the facility administrator’s approval.
   may include limited-contact sports, such as                   **Detainees shall be provided FM wireless
   soccer, basketball, volleyball and table games, and           headsets for television viewing, with access to
   may extend to intramural competitions among                   appropriate language stations or choices.
   units.
                                                             E. Recreation for a Special Management
   Dayrooms in general population housing units
                                                                Unit (SMU)
   shall offer board games, television and other
   sedentary activities.                                     Recreation for detainees housed in the SMU shall
                                                             occur separately from recreation for the general
   Detention personnel shall supervise dayroom
                                                             population.
   activities, distributing games and other recreation
   materials daily.                                          Facilities are encouraged to maximize opportunities
                                                             for group participation in recreation and other
5. All detainees participating in outdoor recreation
                                                             activities, consistent with safety and security
   shall have access to drinking water and toilet
                                                             considerations. Recreation for certain individuals
   facilities.
                                                             shall occur separate from all other detainees when
6. Detention or recreation staff shall search                necessary or advisable to prevent assaults and reduce
   recreation areas before and after use to detect           management problems. The facility administrator
   altered or damaged equipment, hidden                      shall develop and implement procedures to ensure
   contraband and potential security breaches. They          that detainees who must be kept apart never


5.4 | Recreation                                           372                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 354 of 456 Page ID
                                        #:3841


participate in activities in the same location at the           supervisor, and shall document the reasons in the
same time.                                                      unit logbook(s). The supervisor may also require
                                                                additional written documentation for the facility
Unless documented security, safety or medical
                                                                administrator. When a detainee in an SMU is
considerations dictate otherwise:
                                                                deprived of recreation (or any usual authorized
Each detainee in a Special Management Unit (SMU)                items or activity), a written report of the action
shall receive (or be offered) access to exercise                shall be forwarded to the facility administrator.
opportunities and equipment outside the living area             Denial of recreation must be evaluated daily by a
and outdoors, unless documented security, safety or             shift supervisor.
medical considerations dictate otherwise.
                                                            2. A detainee in disciplinary segregation may
Detainees in the SMU for administrative reasons shall          temporarily lose recreation privileges upon a
be offered at least one hour of exercise opportunities         disciplinary panel’s written determination that
per day, seven days a week, outside their cells, and           he/she poses an unreasonable risk to the facility,
outdoors when practicable, and scheduled at a                  himself/herself or others.
reasonable time.
                                                            3. When recreation privileges are suspended, the
**Facilities operating at the optimal level shall offer        disciplinary panel or facility administrator shall
detainees at least two hours of recreation or exercise         provide the detainee written notification, as well
opportunities per day, seven days a week.                      as documentation of the reason for the
Detainees in the SMU for disciplinary reasons shall            suspension, any conditions that must be met
be offered at least one hour of exercise opportunities         before restoration of privileges, and the duration
per day, five days per week, outside their cells, and          of the suspension provided the requisite
outdoors when practicable, and scheduled at a                  conditions are met for its restoration.
reasonable time.                                            4. The case of a detainee denied recreation privileges
**Facilities operating at the optimal level shall offer        shall be reviewed at least once each week as part
detainees at least one hour of recreation or exercise          of the reviews required for all detainees in SMU
opportunities per day, seven days a week.                      status.

Where cover is not provided to mitigate inclement           5. In accordance with SMU procedures, and using
weather, detainees shall be provided weather-                  the forms required in standard “2.12 Special
appropriate equipment and attire.                              Management Units,” the reviewer(s) shall state, in
                                                               writing, whether the detainee continues to pose a
The recreation privilege shall be denied or                    threat to self, others, or facility security and, if so,
suspended only if the detainee’s recreational activity         why.
may unreasonably endanger safety or security:
                                                            6. Denial of recreation privileges for more than
1. A detainee may be denied recreation privileges              seven days requires the concurrence of the facility
   only with the facility administrator’s written              administrator and a health care professional. It is
   authorization, documenting why the detainee                 expected that such denials shall rarely occur and
   poses an unreasonable risk even when recreating             only in extreme circumstances.
   alone; however, when necessary to control an
   immediate situation for reasons of safety and            7. The facility shall notify the ICE/ERO Field Office
   security, SMU staff may deny an instance of                 Director in writing when a detainee is denied
   recreation, upon verbal approval from the shift             recreation privileges in excess of seven days.


5.4 | Recreation                                          373                                          PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 355 of 456 Page ID
                                        #:3842


F. Other Programs and Activities                             3. other organized activities or recreational
                                                                programs.
Facilities shall offer access to leisure reading
materials, through libraries with regular hours, book        G. Volunteer Program Involvement
carts or other means. Reading materials in English,          A volunteer group may provide a special recreational
Spanish and, if practicable, other languages, should         or educational program, consistent with security
be made available.                                           considerations, availability of detention personnel to
** Facilities shall offer other programmatic activities,     supervise participating detainees, and sufficient
such as:                                                     advance notification to the facility administrator.
1. educational classes or speakers;                          Standard “5.7 Visitation” details requirements that
                                                             must be met for a volunteer to be approved to visit
2. sobriety programs such as alcoholics anonymous;
                                                             with or provide religious activities for detainees.
   and




5.4 | Recreation                                           374                                       PBNDS 2011
                                                                                           (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 356 of 456 Page ID
                                          #:3843



5.5 Religious Practices                                    2. All religions represented in a detainee population
                                                              shall have equal status without discrimination
I. Purpose and Scope                                          based on any detainee’s race, ethnicity, religion,
                                                              national origin, gender, sexual orientation or
This detention standard ensures that detainees of             disability;
different religious beliefs are provided reasonable        3. Each facility’s religious program shall be planned,
and equitable opportunities to participate in the             administered and coordinated in an organized
practices of their respective faiths, constrained only        and orderly manner;
by concerns about safety, security and the orderly
operation of the facility.                                 4. Adequate space, equipment and staff (including
                                                              security and clerical) shall be provided for in
This detention standard applies to the following              order to conduct and administer religious
types of facilities housing ICE/ERO detainees:                programs;
  •    Service Processing Centers (SPCs);                  5. The chaplain or religious services coordinator will
  •    Contract Detention Facilities (CDFs); and              make documented efforts to recruit external
                                                              clergy or religious service providers to provide
  •    State or local government facilities used by           services to adherents of faith traditions not
       ERO through Intergovernmental Service                  directly represented by chaplaincy or religious
       Agreements (IGSAs) to hold detainees for more          services provider staff. Detainees are encouraged
       than 72 hours.                                         to provide information about local religious
Procedures in italics are specifically required for           providers;
SPCs, CDFs, and Dedicated IGSA facilities. Non-            6. Each facility’s religious program shall be
dedicated IGSA facilities must conform to these               augmented and enhanced by community clergy,
procedures or adopt, adapt or establish alternatives,         contractors, volunteers and groups who provide
provided they meet or exceed the intent represented           individual and group assembly religious services
by these procedures.                                          and counseling;
For all types of facilities, procedures that appear in     7. Detainees in Special Management Units (SMUs)
italics with a marked (**) on the page indicate               and hospital units shall have access to religious
optimum levels of compliance for this standard.               activities and practices to the extent compatible
Various terms used in this standard may be defined            with security and medical requirements;
in standard “7.5 Definitions.”                             8. Special diets shall be provided for detainees
                                                              whose religious beliefs require adherence to
II. Expected Outcomes                                         religious dietary laws; and
The expected outcomes of this detention standard           9. Detainees shall be provided information about
are as follows (specific requirements are defined in          religious programs at the facility, including how
“V. Expected Practices”):                                     to contact the chaplain or religious services
1. Detainees shall have regular opportunities to              coordinator, how to request visits or services by
   participate in practices of their religious faiths,        other religious services providers, how to request
   limited only by a documented threat to the safety          religious diets and how to access religious
   of persons involved in such activity itself or             property and headwear as part of the facility’s
   disruption of order in the facility;                       admission and orientation program in a language


5.5 | Religious Practices                                375                                      PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 357 of 456 Page ID
                                        #:3844


   or manner the detainee can understand.                        •   “4.1 Food Service”; and
10. The facility shall provide communication                     •   “5.7 Visitation.”
    assistance to detainees with disabilities and
                                                             The Religious Freedom Restoration Act of 1993
    detainees who are limited in their English
                                                             (RFRA), 42 U.S.C. § 2000bb et seq.
    proficiency (LEP). The facility will provide
    detainees with disabilities with effective               Religious Land Use and Institutionalized Persons Act
    communication, which may include the                     of 2000 (RLUIPA), 42 U.S.C. § 2000cc et seq.
    provision of auxiliary aids, such as readers,
    materials in Braille, audio recordings, telephone        V. Expected Practices
    handset amplifiers, telephones compatible with           A. Religious Opportunities and Limitations
    hearing aids, telecommunications devices for
    deaf persons (TTYs), interpreters, and note-             1. Detainees shall have opportunities to engage in
    takers, as needed. The facility will also provide           practices of their religious faith consistent with
    detainees who are LEP with language assistance,             safety, security and the orderly operation of the
    including bilingual staff or professional                   facility. Religious practices to be accommodated
    interpretation and translation services, to provide         are not limited to practices that are compulsory,
    them with meaningful access to its programs and             central or essential to a particular faith tradition,
    activities.                                                 but cover all sincerely held religious beliefs.
                                                                Attendance at all religious activities is voluntary.
   All written materials provided to detainees shall
   generally be translated into Spanish. Where                   Efforts shall be made to allow for religious
   practicable, provisions for written translation shall         practice in a manner that does not adversely affect
   be made for other significant segments of the                 detainees not participating in the practice.
   population with limited English proficiency.                  Detainees cannot be required to participate in or
                                                                 attend a religious activity in order to receive a
   Oral interpretation or assistance shall be provided
                                                                 service of the facility or participate in other, non­
   to any detainee who speaks another language in
                                                                 religious activities. Chaplains, religious services
   which written material has not been translated or
                                                                 coordinators and volunteers shall not provide
   who is illiterate.
                                                                 unsolicited religious services or counseling to
III. Standards Affected                                          detainees.
                                                             2. Religious activities shall be open to the entire
This detention standard replaces “Religious
                                                                detainee population, without discrimination
Practices” dated 12/2/2008.
                                                                based on a detainee’s race, ethnicity, religion,
IV. References                                                  national origin, gender, sexual orientation or
                                                                disability.
American Correctional Association, Performance-
                                                                 Language services shall be provided to detainees
based Standards for Adult Local Detention
                                                                 who have limited English proficiency to provide
Facilities, 4th Edition: 4-ALDF-5C-17, 5C-18, 5C­
                                                                 them with meaningful access to religious
19, 5C-20, 5C-21, 5C-22, 5C-23, 5C-24, 2A-66,
                                                                 activities. As needed, accommodations will be
4A-10, 6B-02, 6B-05, 7B-03, 7F-04.
                                                                 provided to detainees with disabilities to provide
ICE/ERO Performance-based National Detention                     them with equal access to religious services.
Standards 2011:
                                                             3. When necessary for the security or the orderly


5.5 | Religious Practices                                  376                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 358 of 456 Page ID
                                        #:3845


   operation of the facility, the facility administrator      and any subsequent changes in the detainee’s
   may discontinue a religious activity or practice or        religious designation. Detainees whose files show
   limit participation to a reasonable number of              “No Preference” may be restricted from
   detainees or to members of a particular religious          participation in those activities deemed appropriate
   group after consulting with the chaplain or                for members only.
   religious services coordinator. Facility records
                                                              C. Chaplains or Other Religious Services
   shall reflect the limitation or discontinuance of a
   religious practice, as well as the reason for such            Coordinators
   limitation or discontinuance.                              The facility administrator shall designate a staff
4. Ordinarily, when the nature of the activity or             member, contractor or volunteer to manage and
   practice (e.g., fasts, ceremonial meals, headwear          coordinate religious activities for detainees.
   requirements, work proscriptions) indicates a              Ordinarily, that person shall be the facility chaplain,
   need for such a limitation, only those detainees           who shall, in cooperation with the facility
   whose files reflect the pertinent religious                administrator and staff, plan, direct and supervise all
   preference shall be included.                              aspects of the religious program, including approval
                                                              and training of both lay and clergy volunteers from
5. When a detainee submits a request concerning
                                                              faiths represented in the detainee population. The
   the reason for denial of access to religious
                                                              facility administrator shall provide non-detainee
   activities, facilities or meals, a copy of the request
                                                              clerical staff support for confidential materials.
   and response to the request shall be placed in the
   detention file.                                            The chaplain or other religious services coordinator,
                                                              regardless of his/her specific religious affiliation,
B. Religious Preferences                                      shall have basic knowledge of different religions and
Each detainee shall designate any religious                   shall ensure equal status and protection for all
preference, or none, during in processing. Staff,             religions.
contractors and volunteers may not disparage the              The chaplain or other religious services coordinator
religious beliefs of a detainee, nor coerce or harass a       shall have physical access to all areas of the facility to
detainee to change religious affiliation.                     serve detainees.
A detainee may request to change his/her religious            A chaplain shall have a minimum qualification of
preference designation at any time by notifying the           clinical pastoral education or specialized training,
chaplain, religious services coordinator or other             and endorsement by the appropriate religious-
designated individual in writing, and the change              certifying body. In lieu of these, the facility
shall be effected in a timely fashion.                        administrator may accept adequate documentation of
In the interest of maintaining the security and               recognized religious or ministerial position in the
orderly running of the facility and to prevent abuse          faith community.
or disrespect by detainees of religious practice or           The chaplain shall be available to provide pastoral
observance, the chaplain or religious services                care and counseling to detainees who request it, both
coordinator shall monitor patterns of changes in              through group programs and individual services.
declarations of religious preference.                         Detainees who belong to a religious faith different
In determining whether to allow a detainee to                 from that of the chaplain or religious services
participate in specific religious activities, staff may       provider staff may, if they prefer, have access to
refer to the initial religious preference information         pastoral care and counseling from external clergy and


5.5 | Religious Practices                                   377                                         PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 359 of 456 Page ID
                                        #:3846


religious service providers. The chaplain may, for the       If outdoor recreation is available at the facility,
purpose of informed decision-making, ask a detainee          detainees shall have opportunities for outside
to explain special or unfamiliar requests.                   worship, prayer and meditation, which shall be
                                                             provided in a manner that does not conflict with
If the facility has a religious services coordinator
                                                             meal times.
rather than a chaplain, the coordinator shall have the
necessary training to connect detainees with a broad         E. Contractors and Volunteers
range of religious services and be prepared to
arrange religious services for multiple faith traditions     All facilities shall have procedures so that clergy,
and connect incoming detainees with resources and            contractors, volunteers and community groups may
services specific to the detainee’s particular faith.        provide individual and group assembly religious
                                                             services and counseling that augment and enhance
The term “individual services” includes counseling           the religious program. When recruiting citizen
services provided to individual detainees or members         volunteers, the chaplain or religious services
of their families in personal crisis and family              coordinator and other staff shall be cognizant of the
emergency situations.                                        need for representation from all cultural and
D. Schedules and Facilities                                  socioeconomic parts of the community. Each facility
                                                             shall provide security, including staff escorts, to
All facilities shall designate adequate space for            allow such individuals and groups facility access for
religious activities.                                        sanctioned religious activities.
This designated space must be sufficient to                  The chaplain or religious services coordinator may
accommodate the needs of all religious groups in the         contract with representatives of faith groups in the
detainee population fairly and equitably and the             community to provide specific religious services that
general area shall include office space for the              he/she cannot personally deliver, and may secure
chaplain, storage space for items used in religious          the assistance and services of volunteers.
programs, and proximity to lavatory facilities for
staff and volunteers.                                        “Representatives of faith groups” includes both
                                                             clergy and spiritual advisors. All contractual
Religious service areas shall be maintained in a             representatives of detainee faith groups shall be
neutral fashion suitable for use by various faith            afforded the same status and treatment to assist
groups.                                                      detainees in observing their religious beliefs, unless
The chaplain or religious services coordinator shall         the security and orderly operation of the facility
schedule and direct the facility’s religious activities,     warrant otherwise.
and current program schedules shall be posted on all         Standard “5.7 Visitation” details requirements that
unit and detainee bulletin boards in languages               must be met for a volunteer to be approved to visit
understood by a majority of detainees.                       with and/or provide religious activities for
When scheduling approved religious activities,               detainees, including advance notice, identification, a
chaplains or religious services coordinator must             background check, an orientation to the facility and
consider both the availability of staff supervision and      a written agreement to comply with applicable rules
the need to allot time and space equitably among             and procedures. Visits from religious personnel shall
different groups. The chaplain or religious services         not count against a detainee’s visitor quota.
coordinator shall not ordinarily schedule religious          Provided they meet established security requirements
services to conflict with meal times.                        for entrance into the facility, religious services
                                                             providers’ interpreters shall be allowed to


5.5 | Religious Practices                                  378                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 360 of 456 Page ID
                                        #:3847


accompany the religious services provider within the         religious service coordinator. Requests shall be
facility.                                                    accommodated consistent with the terms of the
                                                             representative’s contract and the security and orderly
The facility administrator or designee (ordinarily the
                                                             operation of the facility.
chaplain) may require a recognized representative of
a faith group to verify the religious credentials of         If the representative of the faith group is a volunteer,
contractors or volunteers prior to approving their           he/she shall at all times be escorted in an SMU.
entry into the facility.
                                                             H. Introduction of New or Unfamiliar
Detainees who are members of faiths not represented             Religious Components
by clergy may conduct their own services, provided
these do not interfere with facility operations.             If a detainee requests the introduction of a new or
                                                             unfamiliar religious practice, the chaplain or
F. Pastoral Visits                                           religious services coordinator may ask the detainee
If requested by a detainee, the chaplain or religious        to provide additional information to use in deciding
services coordinator or designee shall facilitate            whether to include the practice.
arrangements for pastoral visits by a clergyperson or        Detainees may make a request for the introduction of
representative of the detainee’s faith.                      a new component to the Religious Services program
The chaplain or religious services coordinator may           (e.g., schedule, meeting time and space, religious
request documentation of the person’s religious              items and attire) to the chaplain or religious services
credentials, as well as a criminal background check.         coordinator. The chaplain or religious services
                                                             coordinator may ask the detainee to provide
Pastoral visits shall ordinarily take place in a private
                                                             additional information to use in deciding whether to
visiting room during regular visiting hours.
                                                             include the practice. Ordinarily, the process shall
Accommodation may be made in the legal visitation
                                                             require up to 30 business days for completion.
area when available.
                                                             The chaplain or religious services coordinator shall
G. Detainees in Special Management                           research the request and make recommendations to
   (SMU) and Hospital Units                                  the facility administrator, who shall add his/her own
                                                             recommendations and forward them to the
Detainees in an SMU (e.g., administrative,
                                                             respective Field Office Director for approval. Such
disciplinary or protective custody) or hospital unit
                                                             decisions are subject to the facility’s requirement to
shall be permitted to participate in religious
                                                             maintain a safe, secure and orderly facility, and the
practices, consistent with the safety, security and
                                                             availability of staff for supervision. The Field Office
orderly operation of the facility.
                                                             Director shall forward the final decision to the
Detainees in an SMU or hospital unit shall have              facility administrator, and the chaplain or religious
regular access to the chaplain or other religious            services coordinator shall communicate the decision
services provider staff. The chaplain or other               to the detainee.
religious services provider staff shall provide pastoral
care in SMUs and hospital units weekly at minimum.           I. Religious Holy Days
Detainees of any faith tradition may ordinarily have         Each facility shall have in place written policy and
access to official representatives of their faith groups     procedures to facilitate detainee observance of
while housed in SMUs or hospital units, by                   important holy days, consistent with the safety,
requesting such visits through the chaplain or other         security and orderly operation of the facility, and the



5.5 | Religious Practices                                  379                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 361 of 456 Page ID
                                        #:3848


chaplain or religious services coordinator shall work       1. prayer shawls and robes;
with detainees to accommodate proper observances.           2. kurda or ribbon shirts;
The facility administrator shall facilitate the             3. medals and pendants;
observance of important religious holy days that
involve special fasts, dietary regulations, worship or      4. beads; and
work proscription. When the facility administrator,         5. various types of headwear.
chaplain or religious services provider is unfamiliar
                                                            “Appendix 5.5.A: Religious Headwear, Garments
with the requested observance, the facility
                                                            and Other Religious Property” provides examples of
administrator may direct the chaplain or religious
                                                            acceptable religious headwear, garments and other
services coordinator to consult with community
                                                            religious property. There may be circumstances in
representatives of the detainee’s faith group and other
                                                            which it is not advisable to permit the use of these
appropriate sources.
                                                            items in a facility. Nothing in these guidelines is
J. Religious Property and Personal Care                     intended to prevent facilities from making
                                                            individualized decisions based on the need to
Each facility administrator shall allow detainees to
                                                            maintain good order and the safety of detainees and
have access to personal religious property, consistent
                                                            staff. Any denial and the reason for it shall be
with the safety, security and orderly operation of the
                                                            documented and placed in the alien’s detention file.
facility. If necessary, the religious significance of
such items shall be verified by the chaplain prior to       Religious headwear, notably kufis, yarmulkes,
facility administrator approval. The facility               turbans, crowns and headbands, as well as scarves
administrator may also direct the chaplain or               and head wraps for Orthodox Christian, Muslim and
religious services coordinator to obtain information        Jewish women are permitted in all areas of the
and advice from representatives of the detainee’s           facility, subject to the normal considerations of the
faith group or other appropriate sources, about the         safety, security and orderly operation of the facility,
religious significance of the items.                        including inspection by staff. Religious headwear
                                                            and other religious property shall be handled with
Detainee religious property includes, but is not
                                                            respect at all times, including during the in-take
limited to, holy books, rosaries and prayer beads,
                                                            process.
oils, prayer rugs, prayer rocks, phylacteries,
medicine pouches and religious medallions. Such             Consistent with safety, security and the orderly
items are part of a detainee’s personal property and        operation of the facility, the facility shall not cut or
are subject to normal considerations of safety,             shave religiously significant hair.
security and orderly operation of the facility.             A detainee who wishes to have religious books,
As is consistent with the safety, security and orderly      magazines or periodicals must comply with the
operation of the facility, the facility administrator       facility’s general rules for ordering, purchasing,
shall ordinarily allow a detainee to wear or use            retaining and accumulating personal property.
personal religious items during religious services,         Religious literature is permitted in accordance with
ceremonies and meetings in the chapel, and may,             the procedures governing incoming publications.
upon request of a detainee, allow a detainee to wear        Distribution to detainees of religious literature
or use certain religious items throughout the facility.     purchased by or donated to ICE/ERO is contingent
                                                            upon approval from the chaplain or religious
Items of religious wearing apparel include, but are
                                                            services coordinator.
not limited to:



5.5 | Religious Practices                                 380                                         PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 362 of 456 Page ID
                                        #:3849


K. Dietary Requirements                                       by law or custom for all the faith adherents (e.g.,
                                                              Ramadan, Lent, Yom Kippur), the facility shall
When a detainee’s religion requires special food              provide a meal nutritionally equivalent to the meal(s)
services, daily or during certain holy days or periods        missed. Public fasts usually begin and end at specific
that involve fasting, restricted diets, etc., staff shall     times.
make all reasonable efforts to accommodate those
requirements (e.g., by modifying the detainee’s               When a detainee fasts for personal religious reasons,
menus to exclude certain foods or food                        no special accommodations need to be made for the
combinations or providing the detainee’s meals at             meal(s) missed. Requests for meals after a personal
unusual hours).                                               fast shall be determined by the facility administrator
                                                              on a case-by case basis.
A detainee who wants to participate in the religious
diet (“common fare”) program may initiate the                 M. Work Assignments
“Authorization for Common Fare Participation”                 Detainees who have voluntary work assignments
form that is attached to standard “4.1 Food Service.”         shall not be compelled to work on their religious
That standard also details the circumstances under            holy days.
which a detainee may be removed from a special
religious diet because he/she has failed to observe           N. Religious Use of Wine
those dietary restrictions.
                                                              Religious use of wine by clergy members is
“Common fare” refers to a no-flesh protein option             generally permitted when mandated by the
provided whenever an entrée containing flesh is               particular faith and pursuant to strict controls and
offered as part of a meal. Likewise, a “common fare”          supervision, to include the following provisions:
meal offers vegetables, starches and other foods that
                                                              1. Only a small amount of wine for clergy members
are not seasoned with flesh. The diet is designed as
                                                                 and that which is necessary to perform religious
the foundation from which modifications can be
                                                                 ceremonies or services shall be permitted in the
made to accommodate the religious diets of various
                                                                 facility.
faiths. Modifications to the standard common fare
menu may be made to meet the requirements of                  2. All wine brought into the facility shall be secured
various faith groups (e.g. for the inclusion of kosher           in an appropriate area by staff prior to the
and/or halal flesh-food options).                                religious ceremony or service for which the wine
                                                                 is needed.
When there is any question about whether a
requested diet is nutritious or may pose a threat to          3. Following the religious ceremony or service,
health, the chaplain or religious services coordinator           unused portions of wine shall be immediately
shall consult with the medical department.                       discarded, stored in a secure area, or removed
                                                                 from the facility.
L. Religious Fasts
                                                              O. Death or Serious Illness of Family
The chaplain or religious services coordinator shall
                                                                Members
develop the religious fast schedule for the calendar
year and shall provide it to the facility administrator       The facility administrator will establish procedures to
or designee. There are generally two different types of       involve the chaplain or religious services coordinator
fasts: a public fast and a private or personal fast.          in notifying detainees of serious illness or death of
When detainees observe a public fast that is mandated         their family members.



5.5 | Religious Practices                                   381                                       PBNDS 2011
                                                                                             (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 363 of 456 Page ID
                                       #:3850




5.5 | Religious Practices                 382                                PBNDS 2011
                                                                    (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 364 of 456 Page ID
                                          #:3851



Appendix 5.5.A: Religious                                     B. Religious Garments
Headwear, Garments and Other                                  Examples of religious attire and garments include
                                                              but are not limited to:
Religious Property
                                                                  •   Scarves and headwraps (hijabs) (Jewish,
The following are examples of generally acceptable                    Muslim, Rastafarian, Orthodox Christian; worn
religious headwear, garments and other religious                      by women). These may be black, white or off-
property/articles of faith. There may be                              white.
circumstances in which it is not advisable to permit
                                                                  •   Jumper dresses may be worn by women who
the use of these items in a facility. Nothing in these
                                                                      wear loose-fitting clothing for the sake of
guidelines is intended to prevent facilities from
                                                                      modesty as consistent with their religious
making individualized decisions based on the need
                                                                      beliefs.
to maintain good order and the safety of detainees
and staff. Any denial of accommodation and the                    •   Kachhehra (soldier’s shorts) (Sikh men)
reason for it shall be documented and placed in the                   Prayer shawls and robes
                                                                  •
alien’s detention file.
                                                                  •   Kurda or ribbon shirts during ceremonial use
A. Religious Headwear
                                                              C. Religious Property and Articles of Faith
Examples of religious headwear include:
                                                              Examples of religious property and articles of faith
  •    yarmulke (Jewish)                                      include but are not limited to:
  •    kufi (Muslim)                                                  Holy books: Examples include but are not
                                                                  •
  •    hijab (Muslim; worn by women)                                  limited to: the Bible (Christian); the Koran
                                                                      (Muslim); and the Torah (Jewish). Holy
  •    crown (Rastafarian)
                                                                      books are permitted in accordance with the
  •    turban (Sikh)                                                  facility’s general rules relating to retention of
                                                                      personal property and incoming publications,
Facilities may restrict the color, size or other features
                                                                      such as types of binding permitted.
of religious headwear, as necessary to maintain the
safety, security and the orderly operation of the                 •   Kara (steel bracelet) (Sikh) may be permitted
facility. Where facilities restrict the color, size, or               during meal times and under other limited
other features of religious headwear, and the                         circumstances depending on the size, weight
detainee’s personal religious headwear does not                       and appearance of the Kara and in light of
conform to the standard, the facility must ensure that                security considerations. For example, a plain,
detainees are provided conforming religious                           light-weight and non-decorative Kara is
headwear for free or at a de minimums cost. The                       generally appropriate for low and medium
chaplain or religious services coordinator, in                        security detainees.
consultation with community representatives of the
                                                                  •   Rosaries and prayer beads.
detainee’s faith group and other appropriate sources,
when necessary, shall ensure that the facility                    •   Oils.
restrictions on color, size, or other features of                     Prayer rugs.
                                                                  •
religious headwear are appropriate and meet the
needs of the respective faith traditions.                         •   Prayer rocks.


5.5 | Religious Practices                                   383                                          PBNDS 2011
                                                                                               (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 365 of 456 Page ID
                                         #:3852


 •    Phylacteries.                               •   Religious medallions and pendants.




5.5 | Religious Practices                   384                                      PBNDS 2011
                                                                            (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 366 of 456 Page ID
                                          #:3853



5.6 Telephone Access                                       3. Detainees in Special Management Units (SMU)
                                                              shall have access to telephones, commensurate
I. Purpose and Scope                                          with facility security and good order.
                                                           4. Detainees and their legal counsel shall be able to
This detention standard ensures that detainees may            communicate effectively with each other.
maintain ties with their families and others in the
community, legal representatives, consulates, courts       5. Privacy for detainee telephone calls regarding
and government agencies by providing them                     legal matters shall be ensured.
reasonable and equitable access to telephone services.     6. Telephone access procedures shall foster legal
This detention standard applies to the following              access and confidential communications with
types of facilities housing ICE/ERO detainees:                attorneys.

  •    Service Processing Centers (SPCs);                  7. Detainees shall be able to make free calls to the
                                                              ICE/ERO-provided list of free legal service
  •    Contract Detention Facilities (CDFs); and              providers for the purpose of obtaining initial legal
                                                              representation, to consular officials, to the
  •    State or local government facilities used by
                                                              Department of Homeland Security (DHS) Office
       ERO through Intergovernmental Service
                                                              of the Inspector General (OIG), and to the ICE
       Agreements (IGSAs) to hold detainees for more
                                                              Office of Professional Responsibility (OPR) Joint
       than 72 hours.
                                                              Intake Center (JIC). Indigent detainees, who are
Procedures in italics are specifically required for           representing themselves pro se, shall be permitted
SPCs, CDFs, and Dedicated IGSA facilities. Non-               free calls on an as-needed basis to family or other
dedicated IGSA facilities must conform to these               individuals assisting with the detainee’s
procedures or adopt, adapt or establish alternatives,         immigration proceedings.
provided they meet or exceed the intent represented
                                                           8. Telephones shall be maintained in proper
by these procedures.
                                                              working order.
For all types of facilities, procedures that appear in
                                                           9. Facilities shall strive to reduce telephone costs,
italics with a marked (**) on the page indicate
                                                              including through the use of emerging
optimum levels of compliance for this standard.
                                                              telecommunications, voiceover and Internet
Various terms used in this standard may be defined            protocol technologies.
in standard “7.5 Definitions.”
                                                           10. The facility shall provide communication
II. Expected Outcomes                                          assistance to detainees with disabilities and
                                                               detainees who are limited in their English
The expected outcomes of this detention standard               proficiency (LEP). The facility will provide
are as follows (specific requirements are defined in           detainees with disabilities with effective
“V. Expected Practices”).                                      communication, which may include the
1. Detainees shall have reasonable and equitable               provision of auxiliary aids, such as readers,
   access to reasonably priced telephone services.             materials in Braille, audio recordings, telephone
                                                               handset amplifiers, telephones compatible with
2. Detainees with hearing or speech disabilities shall         hearing aids, telecommunications devices for
   be granted reasonable accommodations to allow               deaf persons (TTYs), interpreters, and note-
   for equal access to telephone services.                     takers, as needed. The facility will also provide


5.6 | Telephone Access                                   385                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 367 of 456 Page ID
                                        #:3854


    detainees who are LEP with language assistance,          Generally, detainees or the persons they call shall be
    including bilingual staff or professional                responsible for the costs of telephone calls; required
    interpretation and translation services, to provide      exceptions are listed below.
    them with meaningful access to its programs and          Each facility shall provide detainees with access to
    activities.                                              reasonably priced telephone services. Contracts for
   All written materials provided to detainees shall         such services shall comply with all applicable state
   generally be translated into Spanish. Where               and federal regulations and be based on rates and
   practicable, provisions for written translation shall     surcharges comparable to those charged to the
   be made for other significant segments of the             general public. Any variations shall reflect actual costs
   population with limited English proficiency.              associated with the provision of services in a
                                                             detention setting. Contracts shall also provide the
   Oral interpretation or assistance shall be provided
                                                             broadest range of calling options including, but not
   to any detainee who speaks another language in
                                                             limited to, international calling, calling cards and
   which written material has not been translated or
                                                             collect telephone calls, determined by the facility
   who is illiterate.
                                                             administrator to be consistent with the requirements
III. Standards Affected                                      of sound detention facility management. Facilities
                                                             shall post a list of card and calling rates in each
This detention standard replaces “Telephone Access”          housing unit. Facility administrators are encouraged
dated 12/2/2008.                                             to explore the use of new technologies which can
                                                             facilitate the provision of cost effective means for
IV. References                                               enhancing detainees’ ability to communicate by
American Correctional Association, Performance-              telephone, such as, and not limited to, wireless
based Standards for Adult Local Detention                    and/or internet communications.
Facilities, 4th Edition: 4-ALDF-2A-65, 2A-66, 5B­            3. Maintenance
11, 5B-12, 6a-02, 6A-09.
                                                             Each facility shall maintain detainee telephones in
ICE/ERO Performance-based National Detention                 proper working order. Designated facility staff shall
Standards 2011: “2.13 Staff-Detainee                         inspect the telephones daily, promptly report out-of­
Communication,” in regard to monitoring and                  order telephones to the repair service so that
documenting telephone serviceability.                        required repairs are completed quickly. This
                                                             information shall be logged and maintained by each
V. Expected Practices                                        Field Office. Facility staff shall notify detainees and
A. Telephones and Telephone Services                         the ICE/ERO free legal service providers of
                                                             procedures for reporting problems with telephones.
1. Number
                                                             ICE/ERO headquarters shall maintain and provide
To ensure sufficient access, each facility shall provide     Field Offices a list of telephone numbers for current
at least one operable telephone for every 25                 free legal service providers, consulates and the
detainees.                                                   Department of Homeland Security’s (DHS) Office of
**Facilities shall be operating at the optimal level         the Inspector General (OIG), as determined by ICE.
when at least one telephone is provided for every ten        All Field Offices are responsible for ensuring facilities
(10) detainees.                                              which house ICE detainees under their jurisdiction are
                                                             provided with current pro bono legal service
2. Cost


5.6 | Telephone Access                                     386                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 368 of 456 Page ID
                                        #:3855


information.                                                 representation, may not be electronically monitored
4. Monitoring Detainee Telephone Services                    without a court order.

a. Facility Staff Requirements                               C. Detainee Notification
   Facility staff members are responsible for                Each facility shall provide telephone access rules in
   ensuring on a daily basis that telephone systems          writing to each detainee upon admission, and also
   are operational and that the free telephone               shall post these rules where detainees may easily see
   number list is posted. After ensuring that each           them. ICE/ERO and the facility shall coordinate in
   phone has a dial tone, when testing equipment             posting these rules where practicable in Spanish and
   the officers must be able to demonstrate that an          in the language of significant segments of the
   individual has the ability to make calls using the        population with limited English proficiency.
   free call platform. Any identified problems must
   immediately be logged and reported to the                 Telephone access hours shall also be posted. Updated
   appropriate facility and ICE/ERO staff. ICE/ERO           telephone and consulate lists shall be posted in
   staff shall review and follow up on problems              detainee housing units. Translation and
   reported by detainees and others.                         interpretation services shall be provided as needed.

B. Monitoring of Detainee Telephone Calls                    D. Detainee Access
Each facility shall have a written policy on the             Each facility administrator shall establish and oversee
monitoring of detainee telephone calls. If telephone         rules and procedures that provide detainees
calls are monitored, the facility shall:                     reasonable and equitable access to telephones during
                                                             established facility “waking hours” (excluding the
1. include a recorded message on its phone system            hours between lights-out and the morning
   stating that all telephone calls are subject to           resumption of scheduled activities). Telephones shall
   monitoring;                                               be located in parts of the facility that are accessible to
2. notify detainees in the detainee handbook, or             detainees. Telephone access hours shall be posted
   equivalent, provided upon admission; and                  near the telephones.
3. at each monitored telephone, place a notice that          Each facility shall provide detainees access to
   states the following:                                     international telephone service.
   a. that detainee calls are subject to monitoring;         Ordinarily, a facility may restrict the number and
      and                                                    duration of general telephone calls only for the
                                                             following reasons.
   b. the procedure for obtaining an unmonitored
      call to a court, a legal representative or for the     1. Availability
      purposes of obtaining legal representation.            When required by the volume of detainee telephone
ICE/ERO and the facility shall coordinate in posting         demand, rules and procedures may include, but are
the notice in Spanish and in the language of                 not limited to, reasonable limitations on the duration
significant segments of the population with limited          and the number of calls per detainee, the use of
English proficiency, where practicable.                      predetermined time-blocks and institution of an
                                                             advanced sign-up system.
A detainee’s call to a court, a legal representative,
DHS OIG, DHS Civil Rights and Civil Liberties                2. Orderly Facility Operations
(CRCL) or for the purposes of obtaining legal                Calls may be restricted or limited if necessary to


5.6 | Telephone Access                                     387                                         PBNDS 2011
                                                                                             (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 369 of 456 Page ID
                                         #:3856


prevent interference with counts, meals, scheduled                  ability to contact pro bono legal representatives
detainee movements, court schedules, or other                       shall not be restricted);
events constituting the orderly operation of the
                                                                •   legal service providers or organizations listed
facility.
                                                                    on the ICE/ERO free legal service provider list;
3. Emergencies
                                                                •   United Nations High Commissioner for
Telephone access and use may be limited in the                      Refugees (UNHCR), from asylum-seekers and
event of escapes, escape attempts, disturbances, fires,             stateless individuals;
power outages, etc. Telephone privileges may be
                                                                •   federal, state or local government offices to
suspended entirely during an emergency, but only
                                                                    obtain documents relevant to his/her
with the authorization of the facility administrator or
                                                                    immigration case;
designee and only for the briefest period necessary
under the circumstances. If suspension of telephone             •   immediate family or others for detainees in
access exceeds 12 hours, ICE/ERO should be                          personal or family emergencies or who
notified.                                                           otherwise demonstrate a compelling need (to
                                                                    be interpreted liberally); or
E. Direct or Free Calls
                                                                •   ICE/OPR Joint Intake Center (JIC).
Even if telephone service is generally limited to
collect calls, each facility shall permit detainees to      1. Request Forms
make direct or free calls to the offices and                Free and direct calls shall be easily accessible. If
individuals listed below. The Field Office Director         detainees are required to complete request forms to
shall ensure that all information is kept current and       make direct or free calls, facility staff must assist
is provided to each facility. Updated lists need to be      them as needed, especially illiterate or non-English
posted in the detainee housing units. A facility may        speaking detainees. The detainees should also be
place reasonable restrictions on the hours, frequency       permitted to seek assistance from their legal
and duration of such direct and/or free calls, but          representatives, family, or other detainees.
may not limit a detainee’s attempt to obtain legal
representation. Full telephone access shall be granted      2. Time Requirements
in order for a detainee to contact the following:           Staff shall allow detainees to make such calls as soon
      the Executive Office for Immigration Review           as possible after submission of requests, factoring in
 •
      or local immigration court;                           the urgency stated by the detainee. Access shall be
                                                            granted within 24 hours of the request, and
 •    the Board of Immigration Appeals;                     ordinarily within eight facility-established “waking
 •    federal and state courts where the detainee is or     hours.” Staff must document and report to ICE/ERO
      may become involved in a legal proceeding;            any incident of delay beyond eight “waking hours.”
                                                            3. Indigent Detainees
 •    consular officials;
                                                            Ordinarily, a detainee is considered “indigent” if
 •    DHS/OIG;
                                                            he/she has less than $15.00 in his/her account for
 •    legal representatives, to obtain legal                ten (10) days. A facility shall make a timely effort to
      representation, or for consultation when              determine indigence.
      subject to expedited removal (when a detainee
                                                            Indigent detainees are afforded the same telephone
      is under an expedited removal order, his/her
                                                            access and privileges as other detainees. Each facility


5.6 | Telephone Access                                    388                                         PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 370 of 456 Page ID
                                        #:3857


shall enable all detainees to make calls to the             matters.
ICE/ERO-provided list of free legal service providers       The facility shall inform detainees to contact an
and consulates at no charge to the detainee or the          officer if they have difficulty making a confidential
receiving party. The indigent detainee may request a        call relating to a legal proceeding. If notified of such
call to immediate family or others in personal or           a difficulty, the officer shall take measures to ensure
family emergencies or on an as-needed basis.                that the call can be made confidentially.
4. Phone System Limitations
                                                            Privacy may be provided in a number of ways,
If the limitations of an existing phone system              including:
preclude meeting these requirements, the facility           a. telephones with privacy panels (side partitions)
administrator must notify ICE/ERO so that a means              that extend at least 18 inches to prevent
of telephone access may be provided.                           conversations from being overheard;
SPCs, CDFs, and dedicated IGSAs shall require its           b. telephones placed where conversations may not
telephone service providers to program and keep                be readily overheard by others; or
current, the telephone system to permit detainees
free calls to numbers on the official pro bono legal        c. office telephones on which detainees may be
representation list and to consulates. Other facilities        permitted to make such calls; and
shall adopt equivalent procedures.                          d. detainees shall be supervised within eyeshot, but
F. Legal Calls                                                 out of earshot

1. Restrictions                                             G. Telephone Access for Detainees with
                                                               Disabilities
A facility may neither restrict the number of calls a
detainee places to his/her legal representatives, nor       The facility shall provide a TTY device or Accessible
limit the duration of such calls by rule or automatic       Telephone (telephones equipped with volume
cut-off, unless necessary for security purposes or to       control and telephones that are hearing-aid
maintain orderly and fair access to telephones. If          compatible for detainees who are deaf or hard of
time limits are necessary for such calls, they shall be     hearing). Detainees who are deaf or hard of hearing
no shorter than 20 minutes, and the detainee shall be       shall be provided access to the TTY on the same
allowed to continue the call at the first available         terms as hearing detainees are provided access to
opportunity, if desired.                                    telephones. Except to the extent that there are time
A facility may place reasonable restrictions on the         limitations, detainees using the TTY shall be granted
hours, frequency and duration of such direct and/or         additional time, consistent with safety and security
free calls but may not otherwise limit a detainee’s         concerns..
attempt to obtain legal representation.                     If an Accessible Telephone or TTY is not available in
2. Privacy                                                  the same location as telephones used by other
                                                            detainees, detainees shall be allotted additional time
For detainee telephone calls regarding legal matters,       to walk to and from the Accessible Telephone or TTY
each facility shall ensure privacy by providing a           location. Consistent with the order and safety of the
reasonable number of telephones on which detainees          facility, the facility shall ensure that the privacy of
can make such calls without being overheard by staff        telephone calls by detainees using Accessible
or other detainees. Absent a court order, staff may         Telephones or TTY is the same as other detainees
not monitor phone calls made in reference to legal          using telephones.


5.6 | Telephone Access                                    389                                        PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 371 of 456 Page ID
                                         #:3858


** The facility shall maintain other equipment, such        should receive the same privileges available to
as video relay service and video phones, for                detainees in the general population, subject to any
detainees who are deaf or hard of hearing.                  existing safety and security considerations. This
                                                            requirement applies to a detainee in Administrative
Accommodations shall also be made for detainees             Segregation pending a hearing because he/she has
with speech disabilities.                                   been charged with a rule violation, as well as a
Consistent with Standard 4.8 “Disability                    detainee in Administrative Segregation for other than
Identification, Assessment, and Accommodation,”             disciplinary reasons, such as protective custody or
the facility shall engage in an interactive and             suicide risk.
individualized process that considers whether a             2. Disciplinary Segregation
detainee with a disability needs any additional
accommodation to access facility telephones.                Detainees in Disciplinary Segregation may be
                                                            restricted from using telephones to make general
H. Telephone Privileges in Special                          calls as part of the disciplinary process. Even in
   Management Units (SMU)                                   Disciplinary Segregation, however, detainees shall
                                                            have some access for special purposes. Ordinarily,
While there are differences in telephone access in
                                                            staff shall permit detainees in Disciplinary
SMU, depending on whether a detainee is in
                                                            Segregation to make direct and/or free and legal calls
Administrative Segregation or Disciplinary
                                                            as previously described in above in sections V.E and
Segregation, in general a detainee in either status
                                                            V.F, except in the event of compelling and
may be reasonably restricted from using or having
                                                            documented reasons of threats to the safety, security
access to a phone for the following reasons.
                                                            and good order of the facility.
 •    If that access is used for criminal purposes or
      would endanger any person, including that             I. Inter-facility Telephone Calls
      detainee.                                             Upon a detainee’s request, facility staff shall make
      If the detainee damages the equipment                 special arrangements to permit the detainee to speak
 •
      provided.                                             by telephone with an immediate family member
                                                            detained in another facility. Immediate family
 •    For the safety, security and good order of the        members include spouses, common-law spouses,
      facility.                                             parents, stepparents, foster parents, brothers, sisters,
In such instances, staff must clearly document why          natural or adopted children and stepchildren.
such restrictions are necessary to preserve the safety,     Reasonable limitations may be placed on the
security and good order of the facility in the              frequency and duration of such calls. Facility staff
appropriate SMU log. Detainees and their legal              shall liberally grant such requests to discuss legal
counsel shall nevertheless be accommodated in order         matters and shall afford the detainee privacy to the
for them to be able to communicate effectively with         extent practicable, while maintaining adequate
each other. Telephone access for legal calls, courts,       security.
government offices (including the DHS OIG and the
DHS JIC) and embassies or consulates shall not be           J. Incoming Calls
denied.                                                     The facility shall take and deliver telephone messages
1. Administrative Segregation                               to detainees as promptly as possible.
Generally, detainees in administrative segregation          When facility staff receives an emergency telephone



5.6 | Telephone Access                                    390                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 372 of 456 Page ID
                                        #:3859


call for a detainee, the caller’s name and telephone     within the constraints of security and safety. The
number shall be obtained and promptly given to the       facility shall enable indigent detainees to make a free
detainee. The detainee shall be permitted to             return emergency call.
promptly return an emergency call at their own cost




5.6 | Telephone Access                                 391                                       PBNDS 2011
                                                                                       (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 373 of 456 Page ID
                                          #:3860



5.7 Visitation                                                 maintain ties to their family and friends in the
                                                               community. Detainees shall be able to receive
I. Purpose and Scope                                           visits from legal representatives, consular officials
                                                               and others in the community.
This detention standard ensures that detainees shall       2. Visits between legal representatives and assistants
be able to maintain morale and ties through                   and an individual detainee are confidential and
visitation with their families, the community, legal          shall not be subject to auditory supervision.
representatives and consular officials, within the            Private consultation rooms shall be available for
constraints of the safety, security and good order of         such meetings.
the facility.
                                                           3. Detainees shall be advised of their right to contact
This detention standard applies to the following              their consular representatives and receive visits
types of facilities housing ICE/ERO detainees:                from their consulate officers.
  •    Service Processing Centers (SPCs);                  4. Facilities are encouraged to provide opportunities
  •    Contract Detention Facilities (CDFs); and              for both contact and non-contact visitation with
                                                              approved visitors during both day and evening
  •    State or local government facilities used by           hours.
       ERO through Intergovernmental Service
                                                           5. Information about visiting policies and
       Agreements (IGSAs) to hold detainees for more
                                                              procedures shall be readily available to the public.
       than 72 hours.
                                                           6. The number of visitors a detainee may receive
Procedures in italics are specifically required for
                                                              and the length of visits shall be limited only by
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                              reasonable constraints of space, scheduling, staff
dedicated IGSA facilities must conform to these
                                                              availability, safety, security and good order.
procedures or adopt, adapt or establish alternatives,
                                                              Generally visits should be for the maximum
provided they meet or exceed the intent represented
                                                              period practicable but not less than one hour with
by these procedures.
                                                              special consideration given to family
For all types of facilities, procedures that appear in        circumstances and individuals who have traveled
italics with a marked (**) on the page indicate               long distances.
optimum levels of compliance for this standard.
                                                           7. Visitors shall be screened and approved upon
Various terms used in this standard may be defined            arrival and shall be required to adequately
in standard “7.5 Definitions.”                                identify themselves and register to be admitted
News media interviews and tours are outlined in               into a facility, so that safety, security and good
standard “7.2 Interviews and Tours.”                          order can be maintained.

Conjugal visits for ICE/ERO detainees are prohibited.      8. A background check shall be conducted on all
                                                              new volunteers prior to their being approved to
II. Expected Outcomes                                         provide services to detainees.

The expected outcomes of this detention standard           9. Each new volunteer shall complete an
are as follows (specific requirements are defined in          appropriate, documented orientation program
“V. Expected Practices”).                                     and sign an acknowledgement of his or her
                                                              understanding of the applicable rules and
1. Facilities are encouraged to allow detainees to            procedures and agreement to comply with them.


5.7 | Visitation                                         392                                         PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 374 of 456 Page ID
                                         #:3861


10. The facility shall provide communication                     •   “3.1 Disciplinary System”; and
    assistance to detainees with disabilities and
                                                                 •   “7.2 Interviews and Tours.”
    detainees who are limited in their English
    proficiency (LEP). The facility will provide             V. Expected Practices
    detainees with disabilities with effective
    communication, which may include the                     A. Overview
    provision of auxiliary aids, such as readers,
                                                             Facilities that house ICE/ERO detainees shall provide
    materials in Braille, audio recordings, telephone
                                                             visiting procedures for detainees to maintain
    handset amplifiers, telephones compatible with
                                                             communication with persons in the community.
    hearing aids, telecommunications devices for
                                                             Safety, security and good order are always primary
    deaf persons (TTYs), interpreters, and note-
                                                             considerations in a detention facility, and visitors
    takers, as needed. The facility will also provide
                                                             must be properly identified and attired and are
    detainees who are LEP with language assistance,
                                                             subject to search upon entering the facility and at any
    including bilingual staff or professional
                                                             other time. Except as otherwise permitted herein,
    interpretation and translation services, to provide
                                                             visitors may not give anything directly to a detainee,
    them with meaningful access to its programs and
                                                             although it may be permissible for visitors to leave
    activities.
                                                             certain items and funds for a detainee with a staff
   All written materials provided to detainees shall         member, at the discretion of the facility
   generally be translated into Spanish. Where               administrator. An itemized receipt that lists funds and
   practicable, provisions for written translation shall     property brought for the detainee shall be provided
   be made for other significant segments of the             to the visitor.
   population with limited English proficiency.
                                                             Any violation of the visitation rules, by the detainee,
   Oral interpretation or assistance shall be provided       may result in disciplinary action against the detainee
   to any detainee who speaks another language in            and introduction of contraband or other criminal
   which written material has not been translated or         violations may lead to criminal prosecution of a
   who is illiterate.                                        visitor, detainee or both.

III. Standards Affected                                      Differences in the various conditions of each visit,
                                                             including who may visit, when they may visit, how
This detention standard replaces “Visitation” dated          they may be approved to visit and where in the
12/2/2008.                                                   facility they may visit, are detailed later in this
                                                             standard and are dependent on the type of visitation,
IV. References                                               according to the following designations:
American Correctional Association, Performance-              1. social visitation: family, relatives, friends and
based Standards for Adult Local Detention                       associates; minors may be subject to special
Facilities, 4th Edition: 4-ALDF: 5B-01, 5B-02, 5B­              restrictions (see “I. Visits by Family and Friends”
03, 5B-04, 2A-21, 2A-27, 2A-61, 6A-06, 7B-03,                   in this standard);
7C-02, 7F-05, 7F-06.
                                                             2. legal visitation: attorneys, other legal
ICE/ERO Performance-based National Detention                    representatives, legal assistants (see “J. Visits by
Standards 2011:                                                 Legal Representatives and Legal Assistants” in this
 •    “2.10 Searches of Detainees”;                             standard);



5.7 | Visitation                                           393                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 375 of 456 Page ID
                                        #:3862


3. consultation visitation: for detainees subject to             and post those rules and hours where detainees
   expedited removal (see “K. Consultation Visits for            can easily see them. Such information shall be
   Detainees Subject to Expedited Removal” in this               posted in each housing unit.
   standard);                                                2. Make the schedule and procedures available to the
4. consular visitation: similar to legal visitation but         public, both in written form and telephonically. A
   with consular officials who have state department            live voice or recording shall provide telephone
   issued identification (see “L. Consular Visitation”          callers the rules and hours for all categories of
   in this standard);                                           visitation.
5. community service organization visitation:                3. Post schedule, procedures and notification of
   representatives of civic, religious, cultural groups,        visitation rules and hours in the visitor waiting
   etc. (see “M. Visits from Representatives of                 area in English, Spanish and, where practicable,
   Community Service Organizations” in this                     provisions for written translation shall be made
   standard); and                                               for other significant segments of the population
                                                                with limited English proficiency.
6. other special visitation (see “N. Other Special
   Visits” in this standard; for non-governmental            D. Visitor Logs
   organizations (NGO) please see standard “7.2
   Interviews and Tours.”)                                   Each facility shall maintain a log of all general
                                                             visitors, and a separate log of legal visitors. If the
B. General                                                   stated purpose of the visit is for Expedited Removal
                                                             consultation, the visit shall be logged in the Legal
Each facility shall establish written visiting
                                                             Visitation Log. Staff shall record in the general
procedures, including a schedule and hours of
                                                             visitors’ log:
visitation and make them available to the public.
                                                             1. the name and alien-registration number (A-
Each facility administrator shall decide whether to
                                                                number) of the detainee visited;
permit contact visits, as appropriate for the facility’s
physical plant and detainee population. Exceptions to        2. the visitor’s name and address;
this standard can be made by the facility                    3. the visitor’s relationship to the detainee; and
administrator on a case-by-case basis when
warranted by compelling circumstances or                     4. the date, arrival time and departure time.
individual needs or conduct.                                 E. Incoming Property and Funds for
A facility administrator may temporarily restrict               Detainees
visiting when necessary to ensure the security and
good order of the facility. Each restriction or denial       In accordance with standard “2.5 Funds and Personal
of visits, including the duration of and reasons for         Property,” each facility shall have written procedures
the restriction, shall be documented in writing.             regarding incoming property and money for
                                                             detainees.
C. Notification of Visiting Rules and Hours
                                                             The facility administrator may permit a visitor to
Each facility shall:                                         leave cash or a money order with a designated staff
1. Provide written notification of visitation rules and      member for deposit in a detainee’s account; the staff
   hours in the detainee handbook or local                   member must provide the visitor a receipt for all
   supplement given each detainee upon admission,            money or property left at the facility. Under no
                                                             circumstances may visitors give property or money


5.7 | Visitation                                           394                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 376 of 456 Page ID
                                        #:3863


directly to a detainee.                                      safety, security or good order of the facility. Each
                                                             incident shall be documented, and the restriction or
The shift supervisor must approve all items brought
                                                             suspension shall be limited to the time required to
for detainees. The visiting room officer may not
                                                             investigate and complete the disciplinary process.
accept articles or gifts of any kind for a detainee,
                                                             Legal visitation shall be suspended only if necessary
unless the facility administrator and/or shift
                                                             to maintain the safety or security of the facility.
supervisor has approved these items in advance.
                                                             A visitor’s failure to abide by visiting rules may
Due to the relatively short length of stay and the fact
                                                             result in immediate cancellation or termination of a
that ICE/ERO provides all necessities, detainees may
                                                             visit and/or suspension of future visitation
receive only minimal amounts of personal property,
                                                             privileges.
including:
                                                             Introduction of contraband or other criminal
1. small religious items;
                                                             violations may lead to criminal prosecution of a
2. religious and secular reading material (soft              visitor, a detainee or both.
   cover);
                                                             G. Dress Codes for Visitors
3. legal documents and papers;
                                                             If the facility establishes and maintains a dress code
4. pictures: 10 maximum, measuring 5” x 7” or
                                                             for visitors, it shall be made available to the public,
   smaller each;
                                                             e.g., posted on the facility’s website, telephone
5. prescription glasses;                                     message and included in the detainee handbook.
6. dentures;                                                 H. Visiting Room Conditions
7. personal address book or pages;                           The facility’s visiting areas shall be appropriately
8. correspondence;                                           furnished and arranged, and made as comfortable
                                                             and pleasant as practicable. Also, as practicable, space
9. wedding rings;
                                                             shall be provided outside of the immediate visiting
10. telephone calling cards; and                             areas for the secure storage of visitors’ coats,
11. other items approved by the facility                     handbags and other personal items.
    administrator.                                           The facility administrator shall provide adequate
                                                             supervision of all visiting areas, and the visiting area
F. Sanctions for Violation of Visitation and
                                                             officer shall ensure that all visits are conducted in an
   Contraband Rules                                          orderly and dignified manner.
Any violation of the visitation rules by the detainee        I. Visits by Family and Friends
may result in disciplinary action against the detainee,
including loss of visitation privileges, excluding legal     1. Hours and Time Limits
and consular visits. Visiting privileges may be              Each facility shall establish a visiting schedule based
revoked only through the formal detainee                     on the detainee population and the demand for
disciplinary process. However, the facility                  visits. Visits shall be permitted during set hours on
administrator has the authority to restrict or suspend       Saturdays, Sundays and holidays, and to the extent
a detainee’s ordinary visiting privileges temporarily        practicable, facilities shall also establish visiting
when there is reasonable suspicion that the detainee         hours on weekdays and during evening hours. The
has acted in a manner constituting a threat to the           facility shall accommodate the scheduling needs of



5.7 | Visitation                                           395                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 377 of 456 Page ID
                                        #:3864


visitors for whom scheduled visiting hours pose a             b. Minors: Facilities should have provisions to allow
hardship, for example, authorizing special visits for            for contact or non-contact visitation with minor
family visitors.                                                 children, stepchildren and foster children.
                                                                 Facilities that allow visitations by minor children,
To accommodate the volume of visitors within the
                                                                 stepchildren and foster children should try to
limits of space and staff resources, and to ensure
                                                                 facilitate contact visitation when possible.
adequate security, the facility administrator may
                                                                 Facilities should allow detainees to see their
restrict visits (e.g., some or all detainees and visitors
                                                                 minor children as soon as possible after
may be limited to visiting on Saturday or on Sunday,
                                                                 admission. Generous time allotments for
but not both days). ICE/ERO does not require a
                                                                 visitation with minor children are recommended.
facility to permit every visitor to visit on both days of
a weekend, nor to permit every detainee to have                   At facilities where there is no provision for visits
visits on both days of a weekend. However, to the                 by minors, upon request, ICE/ERO shall arrange
extent practicable, ICE/ERO encourages the facility               for a visit by children, stepchildren and foster
administrator to establish visiting hours for each                children within the first 30 days. After that time,
detainee on both days of the weekend, and to try to               upon request, ICE/ERO shall consider a request
accommodate visitors who can only visit on a specific             for transfer, when possible, to a facility that shall
weekend day.                                                      allow such visitation. Upon request, ICE/ERO
                                                                  shall continue monthly visits, if transfer is not
The facility’s written rules shall specify time limits
                                                                  approved, or until an approved transfer can be
for visits, no less than one hour, under normal
                                                                  effected.
conditions.
                                                                  At the supervisor’s discretion, a minor without
ICE/ERO encourages more generous limits when
                                                                  positive identification may be admitted if the
possible, especially for family members traveling
                                                                  accompanying adult visitor vouches for his/her
significant distances. In unforeseen circumstances,
                                                                  identity. Minors must remain under the direct
such as the number of visitors exceeding visiting
                                                                  supervision of an adult visitor so as not to disturb
room capacity, the facility administrator may modify
                                                                  other visitors, and excessively disruptive conduct
visiting periods.
                                                                  by minors may result in termination of the visit.
2. Persons Allowed to Visit
                                                              c. Others may include grandparents, uncles, aunts,
Individuals from the following categories shall be               in-laws, cousins, nieces, nephews, non-relatives
permitted to visit, unless they pose a threat to the             and friends.
security and good order of the facility:
                                                              3. Visitor Identification and Search Procedures
a. Immediate Family: Immediate family may include
                                                              Staff shall verify each adult visitor’s identity before
   mothers, fathers, stepparents, foster parents,
                                                              admitting him/her to the facility. No adult visitor
   brothers, sisters, stepbrothers, stepsisters,
                                                              may be admitted without government-issued photo
   biological and adopted children, stepchildren,
                                                              identification. All visitors shall be subject to
   foster children and spouses, including common-
                                                              identification and personal search in accordance with
   law spouses.
                                                              standard “2.4 Facility Security and Control.”
   Immediate family members detained at the same
                                                              The facility administrator may establish a procedure
   facility may visit with each other during normal
                                                              for random criminal background and warrant checks
   visiting hours, regardless of gender, when
                                                              for the purpose of ensuring facility safety, security
   practicable.


5.7 | Visitation                                            396                                         PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 378 of 456 Page ID
                                        #:3865


and good order. Visitors shall not be precluded from         4. Contact Visits
visiting a detainee solely because of a past                 Written procedures shall detail the limits and
conviction. Facilities can exclude visitors based on an      conditions of contact visits in facilities that permit
examination of the underlying conduct of the                 them. Ordinarily, within the bounds of propriety,
conviction.                                                  handshaking, embracing and kissing are permitted
Staff shall escort visitors to the visiting room only        only at the beginning and end of the visit; however,
after completing identification and inspection as            staff may limit physical contact to minimize
provided in the facility’s written procedures. All           opportunities for contraband introduction and to
visitors are subject to a personal search, which may         otherwise maintain the orderly operation of the
include a pat (“pat-down”) search as well as a visual        visiting area.
inspection of purses, briefcases, packages and other         Detainees receiving contact visits shall be given a
containers. Written procedures shall be publicly             thorough pat-down search prior to entering the
available to inform visitors that they are subject to        visiting room. Upon exiting, searches of detainees
search procedures. Any person who refuses to be
                                                             shall be conducted in accordance with facility policy
searched is prohibited from visiting a detainee.             and procedures, which should be reflective of such
In each facility, written procedures shall provide for       factors as:
the prevention, cancellation or termination of any           a. the nature of the facility;
visit that appears to pose a threat to safety, security
or good order. Visiting area officers or other staff,        b. whether the facility houses detainees pending trial
who believe a situation poses such a threat, shall              for violent or drug-related crimes;
alert the shift supervisor or equivalent; the                c. the availability of appropriate screening devices;
supervisor may then prevent, cancel or terminate the            monitoring technology; and/or
visit.
                                                             d. concern for contraband entering the facility.
The inspecting officer may ask the visitor to open a
purse, briefcase, package, and other container for           A facility may only adopt a policy permitting strip
visual inspection of its contents. If warranted, the         searches after contact visits in the absence of
officer may ask the visitor to remove the contents and       reasonable suspicion if detainees have the right to
place them on a table; however, the officer may not          choose non-contact visitation instead. Detainees
place his or her hands inside the container. Facilities      must be fully informed of that option and the policy
shall provide and promote visitors' use of lockers or a      generally in a language or manner they understand.
secure area provided for safekeeping of personal             The facility must document all strip searches that are
belongings during visits.                                    performed based on such policy.
Only an officer with the rank of supervisor or above         5. Visits for Administrative and Disciplinary
may deny or cancel a visit. In those cases, the officer         Segregation Detainees
shall document his or her action in a memorandum
                                                             While in administrative or disciplinary segregation
sent through official channels to the facility
                                                             status, a detainee ordinarily retains visiting
administrator. The visiting room officer, with
concurrence from the shift supervisor, may terminate         privileges.
visits involving inappropriate behavior.                     Segregated detainees may ordinarily use the visiting
Facilities shall not require approved visitor lists from     room during normal visiting hours. However, the
ICE/ERO detainees.                                           facility may restrict or disallow visits for a detainee
                                                             who violates visiting rules or whose behavior


5.7 | Visitation                                           397                                         PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 379 of 456 Page ID
                                        #:3866


indicates that he/she may be a threat to the security        requests from legal representatives for extended
or good order of the visiting room.                          visits or visits outside normal facility visiting hours.
Under no circumstances may detainees be permitted            3. Persons Allowed to Visit
to participate in visitation while in restraints. If the     Subject to the restrictions stated below, individuals
detainee’s behavior warrants restraints, the visit may       in the following categories may visit detainees to
not be granted under general population visiting             discuss legal matters:
conditions. Any restriction or denial of visits shall be
documented in writing.                                       a. Attorneys and Other Legal Representatives: An
                                                                attorney is any person who is a member in good
Detainees in protective custody, and violent and/or             standing of the bar of the highest court of any
disruptive detainees, shall not use the visitation              state, possession, territory, commonwealth or the
room during normal visitation hours. In cases in                District of Columbia, and is not under an order of
which a visit may present an unreasonable security              any court suspending, enjoining, restraining,
risk, visits may be disallowed for a particular                 disbarring or otherwise restricting him/her in the
detainee.
                                                                practice of law.
J. Visits by Legal Representatives and                           A legal representative is an attorney or other
   Legal Assistants                                              person representing another in a matter of law,
                                                                 including: law students or law graduates not yet
1. General
                                                                 admitted to the bar under certain conditions;
In visits referred to as “legal visitation,” each                accredited representatives; and accredited officials
detainee may meet privately with current or                      and attorneys licensed outside the United States.
prospective legal representatives and their legal                See 8 C.F.R. § 292.1 for more detailed definitions
assistants. Legal visits may not be terminated for               of these terms.
routine official counts.
                                                             b. Legal Assistants: Upon presentation of a letter of
2. Hours                                                        authorization from the legal representative under
Each facility shall permit legal visitation seven days a        whose supervision he/she is working, an
week, including holidays, for a minimum of eight                unaccompanied legal assistant may meet with a
hours per day on regular business days (Monday                  detainee during legal visitation hours. The letter
through Friday), and a minimum of four hours per                shall state that the named legal assistant is
day on weekends and holidays.                                   working on behalf of the supervising legal
                                                                representative for purposes of meeting with the
The facility shall provide notification of the rules and        ICE/ERO detainee(s).
hours for legal visitation as specified above. This
information shall be prominently posted in the               c. Translators and Interpreters: The facility shall
waiting areas and visiting areas and in the housing             permit translators and interpreters to accompany
units.                                                          legal representatives and legal assistants on legal
                                                                visits, subject to “Visitor Identification and Search
On regular business days, legal visitations may                 Procedures” detailed above.
proceed through a scheduled meal period, and the
detainee shall receive a tray or sack meal after the         d. Messengers: The facility shall permit messengers
visit.                                                          (who are not legal representatives or legal
                                                                assistants) to deliver documents to and from the
In emergency circumstances, facilities may consider             facility, but not to visit detainees.


5.7 | Visitation                                           398                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 380 of 456 Page ID
                                        #:3867


4. Identification of Legal Representatives and               The facility shall document such “prerepresentation
   Legal Assistants                                          meetings” in the logbook for legal visitation.
Prior to each visit, all legal representatives and           To meet with a detainee, a legal service provider’s
assistants shall be required to provide appropriate          representative need not complete a Form G-28
identification, such as a bar card from any state, a         (stating that he/she is legal representatives of the
document demonstrating partial or full accreditation         detainee) at the “pre-representation” stage.
from the U.S. Department of Justice (DOJ) Executive          8. Form G-28 and Attorney/Client Meetings
Office for Immigration Review (EOIR), or a letter of
authorization from the legal representative or               Attorneys representing detainees on legal matters
attorney under whose supervision the individual is           unrelated to immigration are not required to
working as detailed above.                                   complete a Form G-28.

Legal representatives and legal assistants shall not be      Once an attorney-client relationship has been
asked to state the legal subject matter of the meeting.      established, or if an attorney-client relationship
                                                             already exists, the legal representative shall complete
Legal representatives and legal assistants are subject       and submit a Form G-28, available in the legal
to a non-intrusive search—such as a pat-down                 visitation reception area. Staff shall collect completed
search of the person or a search of the person’s             forms and forward them to ICE/ERO.
belongings—at any time for the purpose of
ascertaining the absence of contraband.                      9. Private Meeting Room and Interruption for Head
                                                                Counts
5. Identification of Detainee to Be Visited
                                                             Visits between legal representatives or legal assistants
While identification by A-number is preferable, a            and an individual detainee are confidential and shall
facility may not require legal representatives and           not be subject to auditory supervision. Private
assistants to submit a detainee’s A-number as a              consultation rooms shall be available for such
condition of visiting. Where the legal representative        meetings.
or assistant provides alternative information
sufficient to reasonably identify the specific detainee,     Officers may terminate legal visits at the end of the
the facility shall make a good-faith effort to locate a      allotted time or to maintain security, but not for
detainee                                                     routine official counts.
6. Call-Ahead Inquiries                                      Staff shall not be present in the confidential area
                                                             during the meeting unless the legal representative or
Each facility shall establish a written procedure to         legal assistant requests the presence of an officer;
allow legal representatives and assistants to telephone      however, as long as staff cannot overhear the
the facility in advance of a visit to determine              conversation, staff may observe such meetings
whether a particular individual is detained there. The       visually through a window or camera, to the extent
request must be made to the on-site ICE/ERO staff            necessary to maintain security.
or, where there is no resident staff, to the ICE/ERO
office with jurisdiction over the facility.                  When a situation arises in which private conference
                                                             rooms are in use and the attorney wishes to meet in
7. Pre-Representation Meetings
                                                             a regular or alternate visiting room, the request shall
During the regular hours for legal visitation, the           be accommodated to the extent practicable. Such
facility shall permit detainees to meet with                 meetings shall be afforded the greatest possible
prospective legal representatives or legal assistants.       degree of privacy under the circumstances.



5.7 | Visitation                                           399                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 381 of 456 Page ID
                                        #:3868


10. Materials Provided to Detainees by Legal                     Providers and Detainee Sign-Up
    Representatives
                                                             ICE/ERO shall provide each facility the official list of
The facility’s written legal visitation procedures must      local free legal service providers, updated quarterly
provide for the exchange of documents between a              by the local DOJ Executive Office for Immigration
detainee and the legal representative or assistant,          Review. The facility shall promptly and prominently
even when contact visitation rooms are unavailable.          post the current list in detainee housing units and
                                                             other appropriate areas.
Documents or other written material provided to a
detainee during a visit with a legal representative          Any legal organization or individual on the current
shall be inspected but not read. Detainees are entitled      list may write the facility administrator to request
to retain legal material received for their personal         the posting and/or general circulation of a sign-up
use. Quantities of blank forms or self-help legal            sheet.
material in excess of those required for personal use        The facility administrator shall then notify detainees
may be held for the detainee with his/her property.          of the availability of the sign-up sheet and according
The detainee shall be permitted access to these              to established procedures, ensure coordination with
documents utilizing the established avenues of               the pro bono organization.
communication.
                                                             14. Legal Visitation Log
11. Administrative and Disciplinary Segregation
                                                             Staff shall maintain a separate log to record all legal
Detainees in administrative or disciplinary                  visitors, including those denied access to the
segregation shall be allowed legal visitation. If the        detainee. The log shall include the reason(s) for
facility administrator considers special security            denying access.
measures necessary, he/she shall notify the legal
service provider of the security concerns prior to the       Log entries shall include the following information:
meeting.                                                     a. date;
12. Group Legal Meetings                                     b. time of arrival;
Upon request of a legal representative or assistant,         c. visitor’s name;
the facility administrator may permit a confidential
meeting (with no officer present) involving the              d. visitor’s address;
requester and two or more detainees. This may occur          e. supervising attorney’s name (if applicable);
for various purposes (e.g., pre-representational,            f. detainee’s name and A-number;
representational, removal-related). The facility shall
grant such requests to the greatest extent practicable,      g. whether the detainee currently has a G-28 on file;
if it has the physical capacity and if the meeting shall     h. time visit began; and
not interfere with the safety, security and good order
of the facility. Each facility administrator shall limit     i. time visit ended.
detainee attendance according to the practical               Staff shall also record any important comments about
concerns of the facility, or the security concerns           the visit.
associated with the meeting in question.                     15. Availability of Legal Visitation Policy
See also standard “6.4 Legal Rights Group                    The facility’s written legal visitation policy shall be
Presentations.”                                              available upon request. The site-specific policy shall
13. ICE/ERO-Provided List of Free Legal Service              specify visitation hours, procedures and standards


5.7 | Visitation                                           400                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 382 of 456 Page ID
                                        #:3869


and address, at a minimum, the following:                  government expense nor unduly delay the removal
                                                           process.
a. telephone inquiries;
                                                           2. Method of Consultation
b. dress code;
                                                           Because expedited removal procedures occur within
c. legal assistants working under the supervision of
                                                           short time frames, each facility shall develop procedures
   an attorney;
                                                           that liberally allow for consultation visitation, to ensure
d. pre-representational meetings;                          compliance with statutory and regulatory requirements
e. Form G-28 requirements;                                 and to prevent delay in the expedited removal process.
                                                           Given the time constraints, consultation by mail is
f. identification and search of legal representatives;     highly discouraged.
g. identification of visitors;                             Facility staff shall ensure that consultation, whether
h. materials provided to detainees by legal                in person, by telephone or by electronic means,
   representatives;                                        proceed without hindrance. Staff shall be sensitive to
                                                           individual circumstances when resolving
i. confidential group legal meetings; and
                                                           consultation-related issues.
j. detainee sign-up.
                                                           Consultation visitation shall be allowed during legal
K. Consultation Visits for Detainees                       visitation hours and during general visitation hours.
   Subject to Expedited Removal                            If necessary to meet demand, the facility
                                                           administrator shall increase consultation visiting
1. General
                                                           hours.
Detainees who are subject to expedited removal and         3. Persons Allowed to Visit for Consultation
who have been referred to an asylum officer are               Purposes
entitled by statute and regulation to consult with
persons of the detainee’s choosing, both prior to the      Detainees subject to expedited removal may consult
interview and while the asylum officer’s decision is       whomever they choose, in person, by phone or by
under review. Such consultation visitation is for the      other electronic needs, at any time during the first
general purpose of discussing immigration matters,         48 hours of detention. Consultants might include,
not for purely social visits covered earlier.              but are not limited to, attorneys and other legal
                                                           representatives, prospective legal representatives,
a. The consultation visitation period begins before        legal assistants, members of non-governmental
   any interview with an asylum officer and                organizations (NGOs) and friends and family.
   continues while the asylum officer’s
   determination is under review by the supervisory        Consultants are subject to the same identification and
   asylum officer or immigration judge.                    security screening procedures as general visitors. If
                                                           documented security concerns preclude an in-person
b. The consultation visitation period ends with the        visit with a particular individual, the facility
   issuance of a Notice to Appear and once the             administrator shall arrange for consultation by
   detainee is placed in removal proceedings before        telephone or other electronic means. If security
   an immigration judge; however, the detainee             reasons also preclude consultation by telephone or
   retains legal and other visitation privileges in        other electronic means, the facility administrator,
   accordance with this standard.                          through the Field Office Director, shall consult the
“Consultation visitation” may neither incur                respective ICE Office of Chief Counsel.


5.7 | Visitation                                         401                                          PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 383 of 456 Page ID
                                        #:3870


4. Privacy                                                  L. Consular Visitation
Consultation visits, whether in person, by telephone        According to international agreements and under
or other electronic means, shall receive the same           regulation 8 C.F.R. § 236.1, detainees must be
privacy as communications between legal                     advised of their right to consular access and ICE/ERO
representatives and detainees.                              shall facilitate the detainee’s access to consular
5. Admittance for Asylum Officer Interview                  officers. ICE/ERO policy and practice stipulate that
                                                            all detained individuals be provided with notice,
Detainees subject to expedited removal may bring
                                                            through the facility administrator, of their right to
and consult advisors during the asylum officer
                                                            contact their consular representative(s) and receive
interview. The presence of persons to consult is also
                                                            visits from their consulate officer(s).
allowed during the Immigration Judge’s review of a
negative credible fear determination, at the judge’s        The facility administrator shall ensure that all
discretion.                                                 detainees are notified of and afforded the right to
                                                            contact and receive visits from their consular officers.
6. Log
                                                            The same hours, privacy and conditions that govern
Staff shall record consultation visits in the legal         legal visitation apply to consular visitation. Consular
visitation log.                                             visits may be permitted at additional times outside
7. Form G-28 for Consultation Visits                        normal visitation hours, with the facility
                                                            administrator’s prior authorization.
Visitors are not required to file a Form G-28 to
participate in a consultation visit or provide              To conduct such visits, consular officers must
consultation during an asylum officer interview or          present Department of State-issued identification.
Immigration Judge’s review of a negative credible fear      M. Visits from Representatives of
determination. This stipulation applies even if the            Community Service Organizations
visitor is an attorney or legal representative.
                                                            The facility administrator may approve visits to one
8. Other Considerations for Consultation Visits
                                                            or more detainees by individuals or groups
The above procedures for “Visits by Legal                   representing community service organizations,
Representatives and Legal Assistants” apply to other        including civic, religious, cultural, therapeutic and
considerations in regard to consultation visits such as     other groups. Volunteers may provide a special
the following:                                              religious, educational, therapeutic or recreational
a. group consultations;                                     activity.

b. call-ahead inquiries;                                    The facility administrator’s approval shall take into
                                                            account such factors as:
c. searches;
                                                            1. safety and security considerations;
d. detainee identification;
                                                            2. availability of detention personnel to supervise
e. materials provided to detainees by the visitor;             the activity; and
f. consultation visits for detainees in administrative      3. sufficient advance notification to the facility
   and disciplinary segregation;                               administrator.
g. pro-bono list and detainee sign-up; and                  Detainees’ immediate family and other relatives,
h. availability of consultation visitation policy.          friends and associates, as detailed above under


5.7 | Visitation                                          402                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 384 of 456 Page ID
                                        #:3871


“Persons Allowed to Visit,” may not serve as                          conflict of interest; and
volunteers.                                                        3) accepting any gift from or engaging in
To inform the facility administrator’s decision,                      personal business transactions with a
facility staff (such as chaplains and recreation                      detainee or a detainee’s immediate family.
specialists) shall verify the organization’s bona fide          All volunteers shall be held accountable for
interests and qualifications for this kind of service.          compliance with the rules and procedures.
Groups and/or individuals from those groups must:           4. Read and sign a waiver of liability that releases
1. Provide the facility with advance notification of           ICE/ERO of all responsibility in case of injury
   the names, dates of birth and social security               during the visit before being admitted to any
   numbers or unexpired passport number of the                 secure portion of the facility or location where
   group members who shall be visiting;                        detainees are present.
   All volunteers, regardless of title or position, are     N. Other Special Visits
   subject to a background check that includes, but
                                                            1. Independent Medical Service Providers and
   is not limited to, a criminal history check,
                                                            Experts
   verification of identity and occupation and
   verification of credentials for the type of activity     A detainee or his/her legal representative may seek
   involved;                                                an independent medical or mental health
2. Provide identification for individual members of         examination to develop information useful in
   the group upon arrival at the facility.                  administrative proceedings, in accordance with “EE.
                                                            Examinations by Independent Medical Service
   Standard “2.4 Facility Security and Control”             Providers and Experts” found in standard 4.3
   details procedures for checking a visitor’s              “Medical Care.” Once the Field Office Director has
   identity, issuing visitor passes and accounting for      approved the request for an independent
   visitors while they are in the facility;                 examination, the facility shall provide a location for
3. Comply with visitation rules: each approved              the examination but no medical equipment or
   volunteer shall receive an appropriate orientation       supplies and the examination must be arranged and
   to the facility, and shall acknowledge his/her           conducted in a manner consistent with maintaining
   understanding of rules and procedures by signing         the security and good order of the facility.
   an agreement to comply with them, particularly           2. Law Enforcement Officials’ Visits
   in regard to permissible behavior and
   relationships with detainees. The orientation and        Facility visitation procedures shall cover law
   signed agreement shall include at a minimum, the         enforcement officials requesting interviews with
   following functions:                                     detainees. Facilities shall notify and seek approval
                                                            from ICE/ERO of any proposed law enforcement
   a. specify lines of authority, responsibility and        officer visit with a detainee.
      accountability for volunteers; and
                                                            3. Visitation by Former Detainees or Aliens in
   b. prohibit volunteers from:                             Proceedings
      1) using their official positions to secure           Former ICE/ERO detainees, individuals with
         privileges for themselves or others;               criminal records and individuals in deportation
      2) engaging in activities that constitute a           proceedings shall not be automatically excluded
                                                            from visitation. Individuals in any of these categories


5.7 | Visitation                                          403                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 385 of 456 Page ID
                                        #:3872


must so notify the facility administrator before            business, the facility administrator may permit a
registering for visitation privileges. The facility         special visit.
administrator shall weigh the nature and extent of an       ICE/ERO does not recognize or sanction any work-
individual’s criminal record and/or prior conduct           release program.
against the benefits of visitation in determining
visitation privileges. A potential visitor’s failure to     5. Visiting Rules Regarding Animals
disclose such matters may preclude visitation               Each facility shall establish and disseminate a policy
privileges.                                                 and implementing procedures governing whether
4. Business Visitors                                        and, if so, under what circumstances animals may
                                                            accompany human visitors onto or into facility
A detainee may not actively engage in business or           property.
professional interests or activities; however, in the
event that a detainee must make a decision that shall       However, service animals shall be permitted to
substantially affect the assets or prospects of a           accompany all persons with disabilities.




5.7 | Visitation                                          404                                       PBNDS 2011
                                                                                           (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 386 of 456 Page ID
                                          #:3873



5.8 Voluntary Work                                            good order of the facility.
                                                          2. Detainees shall be able to volunteer for work
    Program                                                  assignments but otherwise shall not be required
                                                             to work, except to do personal housekeeping.
I. Purpose and Scope
                                                          3. Essential operations and services shall be
This detention standard provides detainees                   enhanced through detainee productivity.
opportunities to work and earn money while
                                                          4. The negative impact of confinement shall be
confined, subject to the number of work
                                                             reduced through decreased idleness, improved
opportunities available and within the constraints of
                                                             morale and fewer disciplinary incidents.
the safety, security and good order of the facility.
                                                          5. Detainee working conditions shall comply with
While not legally required to do so, ICE/ ERO
                                                             all applicable federal, state and local work safety
affords working detainees basic Occupational Safety
                                                             laws and regulations.
and Health Administration (OSHA) protections.
                                                          6. There shall be no discrimination regarding
This detention standard applies to the following
                                                             voluntary work program access based on any
types of facilities housing ICE/ERO detainees:
                                                             detainee’s race, religion, national origin, gender,
  •    Service Processing Centers (SPCs);                    sexual orientation or disability.
  •    Contract Detention Facilities (CDFs); and          7. The facility shall provide communication
                                                             assistance to detainees with disabilities and
  •    State or local government facilities used by          detainees who are limited in their English
       ERO through Intergovernmental Service                 proficiency (LEP). The facility will provide
       Agreements (IGSAs) to hold detainees for more         detainees with disabilities with effective
       than 72 hours.                                        communication, which may include the
Procedures in italics are specifically required for          provision of auxiliary aids, such as readers,
SPCs, CDFs, and Dedicated IGSA facilities. Non-              materials in Braille, audio recordings, telephone
dedicated IGSA facilities must conform to these              handset amplifiers, telephones compatible with
procedures or adopt, adapt or establish alternatives,        hearing aids, telecommunications devices for deaf
provided they meet or exceed the intent represented          persons (TTYs), interpreters, and note-takers, as
by these procedures.                                         needed. The facility will also provide detainees
                                                             who are LEP with language assistance, including
Various terms used in this standard may be defined
                                                             bilingual staff or professional interpretation and
in standard “7.5 Definitions.”
                                                             translation services, to provide them with
II. Expected Outcomes                                        meaningful access to its programs and activities.
                                                              All written materials provided to detainees shall
The expected outcomes of this detention standard
                                                              generally be translated into Spanish. Where
are as follows (specific requirements are defined in
                                                              practicable, provisions for written translation shall
“V. Expected Practices”).
                                                              be made for other significant segments of the
1. Detainees may have opportunities to work and               population with limited English proficiency.
   earn money while confined, subject to the
                                                              Oral interpretation or assistance shall be provided
   number of work opportunities available and
                                                              to any detainee who speaks another language in
   within the constraints of the safety, security and
                                                              which written material has not been translated or


5.8 | Voluntary Work Program                            405                                          PBNDS 2011
                                                                                            (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 387 of 456 Page ID
                                          #:3874


   who is illiterate.                                        perimeter of non-dedicated IGSA facilities.

III. Standards Affected                                      In SPCs, CDFs, and dedicated IGSAs, low custody
                                                             detainees may work outside the secure perimeter on
This detention standard replaces “Voluntary Work             facility grounds. They must be directly supervised at
Program” dated 12/2/2008.                                    a ratio of no less than one staff member to four
This detention standard incorporates the                     detainees. The detainees shall be within sight and
requirements regarding detainees’ assigned to work           sound of that staff member at all times.
outside of a facility’s secure perimeter originally          C. Personal Housekeeping Required
communicated via a memorandum to all Field Office
Directors from the Acting Director of U.S.                   Work assignments are voluntary; however, all
Immigration and Customs Enforcement (ICE)                    detainees are responsible for personal housekeeping.
Enforcement and Removal Operations (ERO)                     Detainees are required to maintain their immediate
(11/2/2004).                                                 living areas in a neat and orderly manner by:
IV. References                                               1. making their bunk beds daily;
                                                             2. stacking loose papers;
American Correctional Association, Performance-
based Standards for Adult Local Detention                    3. keeping the floor free of debris and dividers free
Facilities, 4th Edition: 4-ALDF-5C-06, 5C-08, 5C­               of clutter; and
11(M), 6B-02.                                                4. refraining from hanging/draping clothing,
ICE/ERO Performance-based National Detention                    pictures, keepsakes, or other objects from beds,
Standards 2011:                                                 overhead lighting fixtures or other furniture.
  •    “1.2 Environmental Health and Safety”; and            D. Detainee Selection
  •    “4.1 Food Service.”                                   The facility administrator shall develop site-specific
                                                             rules for selecting work detail volunteers. These site-
V. Expected Practices                                        specific rules shall be recorded in a facility procedure
                                                             that shall include a voluntary work program
A. Voluntary Work Program
                                                             agreement. The voluntary work program agreement
Detainees shall be provided the opportunity to               shall document the facility’s program and shall be in
participate in a voluntary work program. The                 compliance with this detention standard.
detainee’s classification level shall determine the type
                                                             The primary factors in hiring a detainee as a worker
of work assignment for which he/she is eligible.
                                                             shall be his/her classification level and the specific
Generally, high custody detainees shall not be given
                                                             requirements of the job.
work opportunities outside their housing
units/living areas. Non-dedicated IGSAs will have            1. Staff shall present the detainee’s name to the shift
discretion on whether or not they will allow                    supervisor or the requesting department head.
detainees to participate in the voluntary work               2. The shift supervisor or department head shall
program.                                                        review the detainee’s classification and other
B. Work Outside the Secure Perimeter                            relevant documents in the detainee’s detention
                                                                file.
ICE detainees may not work outside the secure
                                                             3. The shift supervisor or department head shall


5.8 | Voluntary Work Program                               406                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 388 of 456 Page ID
                                        #:3875


   assess the detainee’s language skills because these       H. Hours of Work
   skills affect the detainee’s ability to perform the
   specific requirements of the job under                    Detainees who participate in the volunteer work
   supervision. To the extent possible, work                 program are required to work according to a
   opportunities shall be provided to detainees who          schedule.
   are able to communicate with supervising staff            The normal scheduled workday for a detainee
   effectively and in a manner that does not                 employed full time is a maximum of 8 hours.
   compromise safety and security.                           Detainees shall not be permitted to work in excess of
4. Inquiries to staff about the detainee’s attitude and      8 hours daily, 40 hours weekly.
   behavior may be used as a factor in the                   Unexcused absences from work or unsatisfactory
   supervisor’s selection.                                   work performance may result in removal from the
Staff shall explain the rules and regulations as well as     voluntary work program.
privileges relating to the detainee worker’s status.         I. Number of Details in One Day
The detainee shall be required to sign a voluntary
work program agreement before commencing each                The facility administrator may restrict the number of
new assignment. Completed agreements shall be                work details permitted a detainee during one day.
filed in the detainee’s detention file.                      In SPCs, CDFs, and dedicated IGSAs a detainee may
                                                             participate in only one work detail per day.
E. Special Details
                                                             J. Establishing Detainee Classification
Detainees may volunteer for temporary work details
that occasionally arise. The work, which generally              Level
lasts from several hours to several days, may involve        If the facility cannot establish the classification level
labor-intensive work.                                        in which the detainee belongs, the detainee shall be
F. Discrimination in Hiring Prohibited                       ineligible for the voluntary work program.

Detainees shall not be denied voluntary work                 K. Compensation
opportunities on the basis of such factors as a              Detainees shall receive monetary compensation for
detainee’s race, religion, national origin, gender,          work completed in accordance with the facility’s
sexual orientation or disability.                            standard policy.
G. Detainees with Disabilities                               The compensation is at least $1.00 (USD) per day.
The facility shall allow, where possible, detainees          The facility shall have an established system that
with disabilities to participate in the voluntary work       ensures detainees receive the pay owed them before
program in appropriate work assignments.                     being transferred or released.
Consistent with the procedures outlined in Standard          L. Removal of Detainee from Work Detail
4.8 “Disability Identification, Assessment, and
Accommodation,” the facility shall provide                   A detainee may be removed from a work detail for
reasonable accommodations and modifications to its           such causes as:
policies, practices, and/or procedures to ensure that        1. unsatisfactory performance;
detainees with disabilities have an equal opportunity
                                                             2. disruptive behavior, threats to security, etc.;
to access, participate in, and benefit from the
voluntary work programs.                                     3. physical inability to perform the essential


5.8 | Voluntary Work Program                               407                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 389 of 456 Page ID
                                        #:3876


   elements of the job due to a medical condition or       standards.
   lack of strength;                                       The facility administrator shall ensure that all
4. prevention of injuries to the detainee; and/or          department heads, in collaboration with the facility’s
                                                           safety/training officer, develop and institute
5. a removal sanction imposed by the Institution
                                                           appropriate training for all detainee workers.
   Disciplinary Panel for an infraction of a facility
   rule, regulation or policy.                             1. The voluntary work program shall operate in
                                                              compliance with the following codes and
When a detainee is removed from a work detail, the
                                                              regulations:
facility administrator shall place written
documentation of the circumstances and reasons in              a. Occupational Safety and Health Administration
the detainee detention file.                                      (OSHA) regulations;
Detainees may file a grievance to the local Field              b. National Fire Protection Association 101 Life
Office Director or facility administrator if they                 Safety Code; and
believe they were unfairly removed from work, in               c. International Council Codes (ICC).
accordance with standard “6.2 Grievance System.”
                                                               Each facility administrator’s designee is
M. Detainee Responsibility                                     responsible for providing access to complete and
The facility administrator shall establish procedures          current versions of the documents listed above.
for informing detainee volunteers about on-the-job             The facility administrator shall ensure that the
responsibilities and reporting procedures.                     facility operates in compliance with all applicable
The detainee is expected to be ready to report for             standards.
work at the required time and may not leave an             2. Upon a detainee’s assignment to a job or detail,
assignment without permission.                                the supervisor shall provide thorough instructions
1. The detainee shall perform all assigned tasks              regarding safe work methods and, if relevant,
   diligently and conscientiously.                            hazardous materials, including:

2. The detainee may not evade attendance and                   a. safety features and practices demonstrated by
   performance standards in assigned activities nor               the supervisor; and
   encourage others to do so.                                  b. recognition of hazards in the workplace,
3. The detainee shall exercise care in performing                 including the purpose for protective devices
   assigned work, using safety equipment and taking               and clothing provided, reporting deficiencies
   other precautions in accordance with the work                  to their supervisors (staff and detainees who
   supervisor’s instructions.                                     do not read nor understand English shall not
                                                                  be authorized to work with hazardous
4. In the event of a work-related injury, the detainee            materials).
   shall notify the work supervisor, who shall
   immediately implement injury-response                          A detainee shall not undertake any assignment
   procedures.                                                    before signing a voluntary work program
                                                                  agreement that, among other things, confirms
N. Detainee Training and Safety                                   that the detainee has received and understood
All detention facilities shall comply with all                    training from the supervisor about the work
applicable health and safety regulations and                      assignment.



5.8 | Voluntary Work Program                             408                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 390 of 456 Page ID
                                        #:3877


      The voluntary work program agreement,                procedures for immediately and appropriately
      which each detainee is required to sign prior        responding to on-the-job injuries, including
      to commencing each new assignment, shall be          immediate notification of ICE/ERO.
      placed in the detainee’s detention file.             If a detainee is injured while performing his/her
3. For a food service assignment, medical staff, in        work assignment:
   conjunction with the U.S. Public Health Service,        1. The work supervisor shall immediately notify
   shall ensure that detainees are medically screened         facility medical staff. In the event the accident
   and certified before undertaking the assignment.           occurs in a facility that does not provide 24-hour
4. The facility shall provide detainees with safety           medical care, the supervisor shall contact the on-
   equipment that meets OSHA and other standards              call medical officer for instructions.
   associated with the task performed.                     2. First aid shall be administered as necessary.
5. The facility administrator shall ensure that the        3. Medical staff shall determine what treatment is
   facility operates in compliance with all applicable        necessary and where that treatment shall take
   standards.                                                 place.
O. Detainee Injury and Reporting                           4. The work supervisor shall complete a detainee
   Procedures                                                 accident report and submit it to the facility
                                                              administrator for review and processing and file it
The facility administrator shall implement
                                                              in the detainee’s detention file and A-file.




5.8 | Voluntary Work Program                             409                                       PBNDS 2011
                                                                                         (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 391 of 456 Page ID
                                          #:3878


                                                               ICE National Detainee Handbook (ICE Handbook)
6.1 Detainee Handbook                                          and a local detainee handbook supplement. The
                                                               facility shall develop the local detainee handbook
I. Purpose and Scope                                           supplement, which shall describe such matters as:
This detention standard requires that, upon                    a. the grievance system;
admission, every detainee be provided comprehensive
                                                               b. services and programs;
written orientation materials that describe such
matters as the facility’s rules and sanctions,                 c. medical care;
disciplinary system, mail and visiting procedures,             d. access to legal counsel;
grievance system, services, programs and medical
care, in English, Spanish and other languages and that         e. law libraries and legal material;
detainees acknowledge receipt of those materials.              f. correspondence and other material;
This detention standard applies to the following               g. staff-detainee communication;
types of facilities housing ICE/ERO detainees:
                                                               h. the classification system;
  •    Service Processing Centers (SPCs);                      i. visitation; and
  •    Contract Detention Facilities (CDFs); and               j. the disciplinary system.
  •    State or local government facilities used by        2. Each detainee shall verify, by signature and date,
       ERO through Intergovernmental Service                  receipt of those orientation materials, and that
       Agreements (IGSAs) to hold detainees for more          acknowledgement shall be maintained in the
       than 72 hours.                                         detainee’s detention file.
Procedures in italics are specifically required for        3. The ICE Handbook will be provided to the facility
SPCs, CDFs, and Dedicated IGSA facilities. Non-               in English, Spanish and other languages made
dedicated IGSA facilities must conform to these               available by ICE. The facility administrator shall
procedures or adopt, adapt or establish alternatives,         ensure that the facility has sufficient quantities of
provided they meet or exceed the intent represented           the English and all translated versions of the ICE
by these procedures.                                          Handbook, and shall request additional copies of
For all types of facilities, procedures that appear in        the ICE Handbook from the Field Office Director
italics with a marked (**) on the page indicate               as needed.
optimum levels of compliance for this standard.            4. The local handbook supplement provided to
Various terms used in this standard may be defined            detainees shall generally be translated into
in standard “7.5 Definitions.”                                Spanish. Where practicable, provisions for written
                                                              translation shall be made for other significant
II. Expected Outcomes                                         segments of the population with limited English
                                                              proficiency.
The expected outcomes of this detention standard
are as follows (specific requirements are defined in           Oral interpretation or assistance shall be provided
“V. Expected Practices”).                                      to any detainee who speaks another language in
                                                               which written material has not been translated or
1. Upon admission to a facility, each detainee shall           who is illiterate. Materials may be provided via
   be provided the comprehensive written                       audio or video recordings.
   orientation materials, which shall consist of the


6.1 | Detainee Handbook                                  410                                          PBNDS 2011
                                                                                             (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 392 of 456 Page ID
                                          #:3879


   The facility shall provide communication               A. Distribution
   assistance to detainees with disabilities and
   detainees who are limited in their English             The facility administrator shall distribute the ICE
   proficiency (LEP). The facility will provide           Handbook, and shall develop and distribute a local
   detainees with disabilities with effective             written supplement to the handbook.
   communication, which may include the                   For consistency among detention facilities, the ICE
   provision of auxiliary aids, such as readers,          Handbook shall be used as a comprehensive
   materials in Braille, audio recordings, telephone      orientation resource. In each facility, the local
   handset amplifiers, telephones compatible with         supplement contents shall be customized and
   hearing aids, telecommunications devices for deaf      adapted for that specific facility.
   persons (TTYs), interpreters, and note-takers, as
                                                          B. Contents of Local Supplement
   needed. The facility will also provide detainees
   who are LEP with language assistance, including        Upon admission to a facility, prior to placement in
   bilingual staff or professional interpretation and     general population, each detainee shall be provided a
   translation services, to provide them with             copy of the handbook and that facility’s local
   meaningful access to its programs and activities.      supplement to the handbook.

III. Standards Affected                                   Staff shall require each detainee to verify, by
                                                          signature, receipt of the handbook, and shall
This detention standard replaces “Detainee                maintain that signed acknowledgement in the
Handbook” dated 12/2/2008.                                detainee’s detention file.

IV. References                                            While all applicable topics from the handbook must
                                                          be addressed, it is especially important that each
American Correctional Association, Performance-           local supplement notify each detainee of:
based Standards for Adult Local Detention
                                                          1. the rules, regulations, policies and procedures
Facilities, 4th Edition: 4-ALDF-2A-27, 2A-28, 2A­
                                                             with which every detainee must comply;
29.
                                                          2. detainee rights and responsibilities;
ICE/ERO Performance-based National Detention
Standards 2011:                                           3. procedures for requesting interpretive services for
                                                             effective communication;
 •     “2.2 Custody Classification System”;
                                                          4. Procedures for requesting reasonable
 •     “2.13 Staff-Detainee Communication”;                  accommodations
 •     “3.1 Disciplinary System”;                         5. the facility’s zero tolerance policy for all forms of
 •     “4.3 Medical Care”;                                   sexual abuse and assault;

 •     “5.1 Correspondence and Other Mail”;               6. the facility’s rules of conduct and prohibited acts,
                                                             the disciplinary severity scale, the sanctions
 •     “5.7 Visitation”;                                     imposed for violations of the rules, the
 •     “6.2 Grievance System”; and                           disciplinary process, the procedure for appealing
                                                             disciplinary findings, and detainees’ rights in the
 •     “6.3 Law Libraries and Legal Material.”
                                                             disciplinary system, as required by standard “3.1
V. Expected Practices                                        Disciplinary System,” at Section B of Expected
                                                             Practices;


6.1 | Detainee Handbook                                 411                                          PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 393 of 456 Page ID
                                        #:3880


7. information about the facility’s grievance system       The facility administrator shall ensure that the facility
   including medical grievances, as required by            has sufficient quantities of the English and all
   standard “6.2 Grievance System,” at Section B of        translated versions of the ICE Handbook and shall
   Expected Practices;                                     request additional copies of the ICE Handbook from
                                                           the Field Office Director as needed. The local
8. the facility’s policies on telephone access and on
                                                           handbook supplement provided to detainees shall
   the monitoring of telephone calls, if telephone
                                                           generally be translated into Spanish. Where
   calls are monitored;
                                                           practicable, provisions for written translation shall be
9. the facility’s visitation rules and hours;              made for other significant segments of the
10.     rules and procedures governing access to the       population with limited English proficiency.
   law library as required by standard “6.3 Law            If a detainee cannot read or does not understand the
   Libraries and Legal Material,” at Sections E(2) and     language of the handbook, the facility administrator
   N of Expected Practices;                                shall provide the material using audio or video tapes
11. content and procedures of the facility’s rules on      in a language the detainee does understand, arrange
    legal rights group presentations, and the              for the orientation materials to be read to the
    availability of legal orientation programs;            detainee, or provide a translator or interpreter within
                                                           a reasonable amount of time.
12. the facility’s rules on correspondence and other
    mail, including information on correspondence          D. Detention Support Staff
    procedures as required by standard “5.1
                                                           The facility administrator shall provide a copy of the
    Correspondence and Other Mail,” at Section C of
                                                           ICE Handbook and the local supplement to every
    Expected Practices;
                                                           staff member who has contact with detainees, and
13. the facility’s policies and procedures related to      shall address their contents in initial and annual staff
    personal property, as required by standard “2.5        training.
    Funds and Personal Property,” at Section C of
                                                           E. Updates
    Expected Practices;
14. the facility’s marriage request procedures;            The ICE Handbook will be updated as necessary by
                                                           ICE/ERO. The facility administrator shall appoint a
15. contact information for the ICE/ERO Field Office       committee to review the local supplement annually
    and the scheduled hours and days that ICE/ERO          and recommend changes. While the handbook does
    staff is available to be contacted by detainees at     not have to be immediately revised and reprinted to
    the facility; and                                      incorporate every change, the facility administrator
16. procedures to submit written questions,                shall establish procedures for immediately
    requests, or concerns to ICE/ERO staff, as well as     communicating such changes to staff and detainees
    the availability of assistance to prepare such         through methods including but not limited to the
    requests.                                              following:

C. Translations and Access for Limited                     1. posting changes on bulletin boards in housing
                                                              units and other prominent areas;
   English Proficient Detainees
                                                           2. notifying staff by memos and other means; and
The ICE Handbook shall be provided in English,
Spanish and other predominant languages as                 3. informing new arrivals during orientation.
determined necessary by the Field Office Director.         On occasion, ICE/ERO may require a specific and


6.1 | Detainee Handbook                                  412                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 394 of 456 Page ID
                                        #:3881


immediate change to the handbook.                detainees shall report allegations of abuse and civil
                                                 rights violations, along with violations of officer
F. Reporting Allegations
                                                 misconduct, directly to ICE/ERO headquarters or the
The ICE Handbook will explicitly address how     DHS Office of Inspector General.




6.1 | Detainee Handbook                        413                                      PBNDS 2011
                                                                              (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 395 of 456 Page ID
                                          #:3882



6.2 Grievance System                                             including medical grievances, and shall receive
                                                                 written responses, including the basis for the
I. Purpose and Scope                                             decision, in a timely manner.
                                                             4. Detainees shall be able to file emergency
This detention standard protects a detainee’s rights            grievances for incidents that involve an
and ensures that all detainees are treated fairly by            immediate threat to health, safety, or welfare, and
providing a procedure for them to file both informal            shall receive written responses, including the
and formal grievances, which shall receive timely               basis for the decision, in a timely manner.
responses relating to any aspect of their detention,
including medical care.                                      5. Detainees shall be able to appeal initial decisions
                                                                on grievances to at least one higher level of
This detention standard applies to the following                review.
types of facilities housing ICE/ERO detainees:
                                                             6. Facilities shall allow any ICE/ERO detainee
  •    Service Processing Centers (SPCs);                       dissatisfied with the facility’s response to a
  •    Contract Detention Facilities (CDFs); and                grievance or those fearing retaliation to be able to
                                                                appeal or communicate directly with ICE/ERO.
  •    State or local government facilities used by
                                                             7. Accurate records shall be maintained for filed
       ERO through Intergovernmental Service
                                                                grievances and their resolution in a grievance log
       Agreements (IGSAs) to hold detainees for more
                                                                and the detainee’s detention file.
       than 72 hours.
                                                             8. No detainee shall be harassed, disciplined,
Procedures in italics are specifically required for
                                                                punished or otherwise retaliated against for filing
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                                a complaint or grievance.
dedicated IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,        9. The facility shall assist detainees with disabilities
provided they meet or exceed the intent represented             and other special needs in preparing and
by these procedures.                                            pursuing a grievance, including those with
                                                                serious mental illness, known intellectual or
Various terms used in this standard may be defined
                                                                developmental disabilities, or who are blind or
in standard “7.5 Definitions.”
                                                                have low vision.
II. Expected Outcomes                                        10. The facility shall provide communication
                                                                assistance to detainees with disabilities and
The expected outcomes of this detention standard
                                                                detainees who are limited in their English
are as follows (specific requirements are defined in
                                                                proficiency (LEP). The facility will provide
“V. Expected Practices”):
                                                                detainees with disabilities with effective
1. Detainees shall be informed about the facility’s             communication, which may include the
   informal and formal grievance system in a                    provision of auxiliary aids, such as readers,
   language or manner they understand.                          materials in Braille, audio recordings, telephone
2. In their daily interaction, staff and detainees shall        handset amplifiers, telephones compatible with
   mutually resolve most complaints and grievances              hearing aids, telecommunications devices for
   orally and informally.                                       deaf persons (TTYs), interpreters, and note-
                                                                takers, as needed. The facility will also provide
3. Detainees shall be able to file formal grievances,           detainees who are LEP with language assistance,


6.2 | Grievance System                                     414                                        PBNDS 2011
                                                                                            (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 396 of 456 Page ID
                                          #:3883


      including bilingual staff or professional                   populations;
      interpretation and translation services, to provide     3. establish reasonable time limits for:
      them with meaningful access to its programs and
      activities.                                                 a. processing, investigating and responding to
                                                                     grievances;
   All written materials provided to detainees shall
   generally be translated into Spanish. Where                    b. convening a grievance committee (or actions
   practicable, provisions for written translation shall             of a single designated grievance officer) to
   be made for other significant segments of the                     review formal complaints; and
   population with limited English proficiency.                   c. providing written responses to detainees who
Oral interpretation or assistance shall be provided to               filed formal grievances, including the basis for
any detainee who speaks another language in which                    the decision;
written material has not been translated or who is            4. ensure a procedure in which all medical
illiterate. III. Standards Affected                              grievances are received by the administrative
                                                                 health authority within 24 hours or the next
This detention standard replaces “Detainee Grievance             business day, with a response from medical staff
Procedures” dated 12/2/2008.                                     within five working days, where practicable;
IV. References                                                5. establish a special procedure for time-sensitive,
                                                                 emergency grievances, including having a
American Correctional Association, Performance-                  mechanism by which emergency medical
based Standards for Adult Local Detention                        grievances are screened as soon as practicable by
Facilities, 4th Edition: 4-ALDF-2A-27, 6A-07, 6B­                appropriate personnel;
01.
                                                              6. ensure each grievance receives appropriate
ICE/ERO Performance-based National Detention                     review;
Standards 2011:
                                                              7. provide at least one level of independent appeal
 •      “2.13 Staff-Detainee Communication”                      that excludes individuals previously involved in
 •     “5.1 Correspondence and Other Mail.”                      the decision making process for the same
                                                                 grievance;
“Standards to Prevent, Detect, and Respond to Sexual
Abuse and Assault in Confinement Facilities,” 79              8. include guarantees against reprisal; and
Fed. Reg. 13100 (Mar. 7, 2014).                               9. ensure information, advice and directions are
                                                                 provided to detainees in a language or manner
V. Expected Practices                                            they can understand, or that
A. Written Procedures Required                                   interpretation/translation services are utilized.

Each facility shall have written policy and procedures        B. Informing Detainees about Grievance
for a detainee grievance system that:                            Procedures
1. establish a procedure for any detainee to file an          The facility shall provide each detainee, upon
   informal or formal grievance;                              admittance, a copy of the detainee handbook and
2. establish a procedure to track or log all ICE              local supplement (see also standard “6.1 Detainee
   detainee grievances separately from other facility         Handbook”), in which the grievance section
                                                              provides notice of the following:


6.2 | Grievance System                                      415                                          PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 397 of 456 Page ID
                                        #:3884


1. The expectation that, to the greatest extent             opportunity to expediently resolve his/her cause for
   possible, complaints and grievances shall be             complaint before resorting to the more time-
   handled orally and informally by staff in their          consuming written formal procedure. Staff at every
   daily interaction with detainees (at all times, the      facility shall make every effort to resolve a detainee’s
   detainee shall be granted the right to file a formal     complaint or grievance at the lowest level possible,
   grievance and pursue the formal grievance                in an orderly and timely manner.
   process);                                                The facility administrator, or designee, shall establish
2. The right to file a grievance, including medical         written procedures for detainees to orally and
   grievances, both informal and formal;                    informally present the issue of concern (as addressed
                                                            in standard “2.13 Staff-Detainee Communication”).
3. The process for filing emergency grievances;
                                                            Upon request, additional assistance will be provided
4. The procedures for filing and resolving a                for detainees with impairments or disabilities,
   grievance, including the availability of assistance      interpretation/translation services for detainees who
   in preparing a grievance (assistance for detainees       are LEP, and assistance for detainees with limited
   with impairments or disabilities,                        literacy. Detention facility staff is encouraged to
   interpretation/translation services for detainees        provide assistance if a detainee cannot properly
   with limited English proficiency (LEP) and               communicate their concern.
   assistance for detainees with limited literacy);
                                                            A detainee is free to bypass or terminate the informal
5. The procedures for filing and resolving an appeal,       grievance process at any point and proceed directly
   including the right to appeal to specified higher        to the formal grievance stage.
   levels if the detainee disagrees with the lower
                                                            If an informal grievance is resolved, the employee
   decisions;
                                                            need not provide the detainee written confirmation
6. The procedures for contacting ICE/ERO to appeal          of the outcome, but shall document the result for the
   a decision;                                              record in the detainee’s detention file and in any
7. The policy prohibiting staff from harassing,             logs or data systems the facility has established to
   disciplining, punishing or otherwise retaliating         track such actions.
   against any detainee for filing a grievance or           Staff members who receive a detainee’s informal
   contacting the Office of the Inspector General           complaint or grievance shall:
   (OIG); and
                                                            a. attempt to resolve the issue informally, if the
8. The opportunity at any point to file a complaint            issue is within his/her scope of responsibility; or
   directly to the Department of Homeland Security
                                                            b. notify the appropriate supervisor of the grievance
   (DHS) OIG about staff misconduct, physical or
                                                               as soon as practical.
   sexual abuse or civil rights violations; complaints
   may be filed by calling the DHS OIG Hotline at           The supervisor may try to resolve the matter or advise
   800-323-8603 or by writing to: Department of             the detainee to initiate a written grievance.
   Homeland Security Attn: Office of the Inspector          If the grievance is resolved at this informal level, the
   General Washington, DC 20528                             individual who resolved the issue shall document the
C. Grievance Procedures                                     circumstances and resolution in the detainee’s
                                                            detention file and in the facility’s grievance log.
1. Informal Grievances
                                                            2. Emergency Grievances
Informal grievance resolution offers a detainee the


6.2 | Grievance System                                    416                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 398 of 456 Page ID
                                        #:3885


Each facility shall implement written procedures for         In preparing and pursuing a grievance, the facility
identifying and handling a time-sensitive emergency          administrator, or designee, shall ensure procedures
grievance that involves an immediate threat to               are in place to provide the assistance to detainees
health, safety or welfare. Written procedures shall          with impairments or disabilities,
also cover urgent access to legal counsel and the law        interpretation/translation services for detainees who
library. All staff shall be trained to respond               are LEP, and assistance for detainees with limited
appropriately and in an expeditious manner to                literacy.
emergency grievances. Once the receiving employee            Facility grievance procedures shall be communicated
determines that the detainee is raising an issue             to a detainee in a language or manner the detainee
requiring urgent attention, emergency grievance              can understand. All written materials provided to
procedures shall apply. Translation and                      detainees shall be translated into Spanish. Where
interpretation services shall be made available to           practicable, provisions for written translation shall be
those who need it.                                           made for other significant segments of the
Emergency grievances may be brought by a detainee            population with limited English proficiency.
to a designated grievance officer (GO) or directly to        Staff shall provide the number of forms and
the facility administrator or their designee. If these       envelopes requested by the detainee. Within reason,
personnel are not available, a shift supervisor may be       detainees are not limited in the number of forms and
informed of the complaint.                                   envelopes they may request.
A report of the grievance, including the nature of the       Each facility shall establish three levels of formal
complaint, the name of the detainee and the action           grievance review. These reviews shall consist of: 1)
taken to resolve the issue, shall be prepared in             GO review; 2) grievance appeals board (GAB)
written form and forwarded to the facility                   review; and 3) appellate review. ICE will issue
administrator, or designee.                                  guidance on the designation of representatives and
If the facility administrator determines that the            additional guidelines for conducting hearings.
grievance is not an emergency, standard grievance            a. Grievance Procedure Guidelines
procedures shall apply.
                                                                 1) To prepare a grievance, a detainee may obtain
All emergency grievance reports, to include the                     assistance from another detainee, the housing
circumstances of the grievance and the resolution,                  officer or other facility staff, family members
shall be placed in the detainee’s detention file and                or legal representatives. Staff shall take
documented in the facility’s grievance log.                         reasonable steps to expedite requests for
Medical emergencies shall be brought to the                         assistance from these other parties.
immediate attention of proper medical personnel for              2) Another detainee, facility staff, family
further assessment. If it is determined that it is not a            member, legal representative or non­
medical emergency, standard grievance procedures                    governmental organization may assist in the
shall apply.                                                        preparation of a grievance with a detainee’s
3. Formal Written Grievances                                        consent.
The detainee may file a formal grievance at any time                a) If the detainee claims that the issue is
during, after, or in lieu of lodging an informal                       sensitive or that his/her safety or well­
complaint. The facility may not impose a time limit                    being may be jeopardized if others in the
on when a detainee may submit a formal grievance.                      facility learn of the grievance, the detainee


6.2 | Grievance System                                     417                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 399 of 456 Page ID
                                        #:3886


        must:                                                      appeal. The GAB shall not include any
                                                                   individuals named in the grievance.
        • describe in the grievance the reason for
          circumventing standard procedures; and                c) The GAB shall issue a written decision to
                                                                   the detainee in all cases.
        • be given the right to seal the grievance
          in an envelope clearly marked                         d) The GAB shall note the grievance log with
          “sensitive” or “medically sensitive,” and                the following information:
          submit it directly to the facility
                                                                   • date appeal filed;
          administrator, administrative health
          authority or designee.                                   • name of detainee that filed grievance;
     b) Each grievance form shall be delivered by                  • nature of the grievance;
        authorized facility personnel (not                         • name of the GO that conducted the
        detainees) without being read, altered or                    initial adjudication;
        delayed.
                                                                   • date decision provided to detainee; and
b. Grievance Process
                                                                   • outcome of the adjudication.
  1) GO review
                                                                e) Officials previously involved in
     a) Designated GO shall conduct the initial
                                                                   adjudicating the grievance shall not
        adjudication of a formal or informal
                                                                   participate on the GAB.
        grievance.
                                                                f) If the grievance involves a medical issue, at
     b) Detainee shall be provided with a written or
                                                                   least one member of the GAB shall be a
        oral response within five days of receipt of
                                                                   medical professional.
        the grievance.
                                                                g) If the outcome of the appeal is
     c) GO or designee shall note the grievance log
                                                                  unfavorable to the detainee, the GAB shall
        with the following information:
                                                                  forward the grievance and all supporting
        • date grievance filed;                                   documentation to the facility administrator
                                                                  within 24 hours of issuing a decision.
        • name of detainee that filed grievance;
                                                              3) Appellate Review
        • nature of the grievance;
                                                                a) The detainee shall have the option to file an
        • date decision provided to detainee; and                  appeal if the detainee is dissatisfied with a
        • outcome of the adjudication.                             GAB decision, and shall be informed of that
                                                                   option.
  2) GAB review
                                                                b) The facility administrator, in some cases in
     a) The detainee shall have the option to file an
                                                                   conjunction with the Field Office Director,
        appeal if the detainee is dissatisfied with a
                                                                   shall review the grievance appeal and issue
        GO decision, and shall be informed of that
                                                                   a decision within five days of receipt of the
        option.
                                                                   appeal. A written decision shall be issued to
     b) The designated members of the GAB shall                    the detainee in all cases and forwarded to
        review and provide a decision on the                       the Field Office Director.
        grievance within five days of receipt of the
                                                                c) The appellate reviewer shall note the


6.2 | Grievance System                                  418                                        PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 400 of 456 Page ID
                                          #:3887


          grievance log with the following                       •   nature of the grievance;
          information:
                                                                 •   date decision provided to detainee; and
          • date appeal received;
                                                                 •   outcome of the adjudication.
          • name of detainee that filed grievance;           Medical grievances shall be maintained in the
          • nature of the grievance;                         detainee’s medical file.
          • basis of the GAB decision;                       Facility staff shall assign each grievance a log
                                                             number, enter it in the space provided on the
          • date decision provided to detainee; and
                                                             detainee grievance form, and record it in the
          • outcome of the adjudication.                     detainee grievance log in chronological order,
       d) Facilities shall allow any ICE/ERO detainee        according to the following stipulations:
          dissatisfied with the facility’s response to a     1. the log entry number and the detainee grievance
          grievance or those fearing retaliation to be          number must match;
          able to appeal or communicate directly
                                                             2. the log shall include the receipt date and the
          with ICE/ERO.
                                                                disposition date; and
4. Medical Grievances
                                                             3. nuisance or petty grievances and grievances
Formal written grievances regarding medical care                rejected or denied must also be logged with the
shall follow the same procedures per section “3.                appropriate notation and justification (for
Formal Written Grievances” above, and shall be                  example, “petty”).
submitted directly to medical personnel designated
                                                             A copy of the grievance disposition shall be placed in
to receive and respond to medical grievances at the
                                                             the detainee’s detention file and provided to the
facility. Medical grievances may be submitted in a
                                                             detainee within five days.
sealed envelope clearly marked “medically
sensitive.”                                                  ICE may audit grievance logs and individual cases as
                                                             often as necessary to ensure compliance with the
Designated medical staff shall act on the grievance
                                                             established grievance procedures and to assess the
within five working days of receipt and provide the
                                                             implementation of decisions within the facility. The
detainee a written response of the decision and the
                                                             ICE Office of Professional Responsibility may
rationale. This record shall be maintained per the
                                                             conduct trend analysis to determine the nature of
following section “D. Record-Keeping and File
                                                             grievances being filed across ICE facilities, resources
Maintenance.”
                                                             expended on their resolution and outcomes.
D. Record-Keeping and File Maintenance                       E. Established Pattern of Abuse of the
Each facility shall maintain a detainee grievance log           Grievance System
that shall be subject to regular inspection by the Field
Office Director and ICE headquarters staff.                  If a detainee establishes a pattern of filing nuisance
Documentation shall include the following                    complaints or otherwise abusing the grievance
information:                                                 system, the facility administrator may identify that
                                                             person, in writing, as one for whom not all
  •    date grievance filed;                                 subsequent complaints must be fully processed.
  •    name of detainee that filed grievance;                However, feedback shall be provided to the detainee,
                                                             and records shall be maintained of grievances


6.2 | Grievance System                                     419                                           PBNDS 2011
                                                                                                (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 401 of 456 Page ID
                                        #:3888


“rejected.”                                                  command. While such grievances are to be processed
                                                             through the facility’s established grievance system,
For a detainee so identified by the facility
                                                             CDFs and IGSA facilities must also forward a copy of
administrator:
                                                             any grievances alleging staff misconduct to ICE/ERO
1. staff shall continue to attempt to resolve all            in a timely manner with a copy going to ICE’s Office
   informal oral grievances at the lowest level              of Professional Responsibility (OPR) Joint Intake
   possible, as described above;                             Center and/or local OPR office for appropriate action.
2. if designated staff at the facility’s first grievance     Facilities shall send all grievances related to sexual
   system level make the initial determination that          abuse and assault and the facility’s decisions with
   the grievance is one that should not be fully             respect to such grievances to the appropriate Field
   processed due to its frivolous nature, they shall         Office Director at the end of the grievance process.
   forward the grievance to the next grievance level;
                                                             G. Retaliation Prohibited
3. if staff at that level concurs that the grievance is
   frivolous, the grievance shall be logged in the           Staff shall not harass, discipline, punish or otherwise
   detainee grievance log showing the disposition            retaliate against a detainee who files a complaint or
   (e.g., “rejected”), and a copy of the grievance           grievance or who contacts the DHS Office of the
   shall be placed in the detainee’s detention file;         Inspector General.
4. the facility’s written policy and procedures may          Actions are considered retaliatory if they are in
   also require that each rejected grievance be              response to an informal or formal grievance that has
   forwarded to the facility administrator for review        been filed and the action has an adverse effect on the
   or concurrence; and                                       resident’s life in the facility.
5. the designated final authority may decide to              Immediately following any indication or allegation
   return the grievance to a lower level for full            of retaliation, the facility and ICE/ERO shall conduct
   processing.                                               an investigation of alleged acts of retaliation in a
                                                             timely manner, and take all steps necessary to
If the GO designated to receive grievances believes
                                                             remedy any retaliation determined to have occurred.
the grievance is one that should not be fully
processed, he or she shall document that                     H. Review of Detainee Grievances
determination and refer the grievance to the GAB for
                                                             The ICE Office of Detention Oversight may review on
second-level review. If the GAB concurs, the
                                                             a periodic basis a statistical sampling of grievances at
grievance shall be logged in the detainee grievance
                                                             a facility to evaluate compliance with this grievance
log with “rejected” as the disposition, and a copy of
                                                             standard and the associated grievance procedures; to
the grievance shall be placed in the detainee’s
                                                             assess the reasonableness of final decisions; and to
detention file.
                                                             generate data showing trends in the types of
F. Allegations of Staff Misconduct                           grievances, time frames for resolution and outcomes
                                                             at various facilities. Detainee grievances will also be
Upon receipt, facility staff must forward all detainee
                                                             reviewed during ICE/ERO-initiated facility
grievances containing allegations of staff misconduct
                                                             inspections.
to a supervisor or higher-level official in the chain of




6.2 | Grievance System                                     420                                         PBNDS 2011
                                                                                             (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 402 of 456 Page ID
                                          #:3889



6.3 Law Libraries and                                          materials and equipment.
                                                           3. **When requested and where resources
    Legal Material                                             permit, facilities shall provide detainees
                                                               meaningful access to law libraries, legal
I. Purpose and Scope                                           materials and related materials on a regular
This detention standard protects detainees’ rights by          schedule and no less than 15 hours per week.
ensuring their access to courts, counsel and               4. Special scheduling consideration shall be
comprehensive legal materials.                                given to detainees facing deadlines or time
This detention standard applies to the following              constraints.
types of facilities housing ICE/ERO detainees:             5. Detainees shall not be required to forgo
                                                              recreation time to use the law library. Requests
  •    Service Processing Centers (SPCs);
                                                              for additional time to use the law library shall be
  •    Contract Detention Facilities (CDFs); and              accommodated to the extent possible, including
                                                              accommodating work schedules when
  •    State or local government facilities used by
                                                              practicable, consistent with the orderly and secure
       ERO through Intergovernmental Service
                                                              operation of the facility.
       Agreements (IGSAs) to hold detainees for more
       than 72 hours.                                      6. Detainees shall have access to courts and counsel.
Procedures in italics are specifically required for        7. Detainees shall be able to have confidential
SPCs, CDFs, and Dedicated IGSA facilities. Non-               contact with attorneys and their authorized
dedicated IGSA facilities must conform to these               representatives in person, on the telephone and
procedures or adopt, adapt or establish alternatives,         through correspondence.
provided they meet or exceed the intent represented        8. Detainees shall receive assistance where needed
by these procedures.                                          (e.g., orientation to written or electronic media
For all types of facilities, procedures that appear in        and materials; assistance in accessing related
italics with a marked (**) on the page indicate               programs, forms and materials); in addition,
optimum levels of compliance for this standard.               detainees who are illiterate, limited-English
                                                              proficient or have disabilities shall receive
Various terms used in this standard may be defined
                                                              appropriate special assistance.
in standard “7.5 Definitions.”
                                                           9. Detainees in the Special Management Unit (SMU)
II. Expected Outcomes                                         shall have access to legal resources and materials
                                                              on the same basis as the general population.
The expected outcomes of this detention standard
are as follows (specific requirements are defined in       10. Detainees shall be notified of the facility’s rules
“V. Expected Practices”).                                      on law libraries and legal material through the
                                                               detainee handbook.
1. Detainees shall have access to a properly equipped
   law library, legal materials and equipment              11. The facility shall provide communication
   (including photocopying resources) to facilitate            assistance to detainees with disabilities and
   the preparation of documents.                               detainees who are limited in their English
                                                               proficiency (LEP). The facility will provide
2. Detainees shall have meaningful access (no less
                                                               detainees with disabilities with effective
   than five hours per week) to law libraries, legal


6.3 | Law Libraries and Legal Material                   421                                        PBNDS 2011
                                                                                          (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 403 of 456 Page ID
                                         #:3890


     communication, which may include the                        •   “5.7 Visitation,” in regard to visits from
     provision of auxiliary aids, such as readers,                   attorneys, other legal representatives and legal
     materials in Braille, audio recordings, telephone               assistants.
     handset amplifiers, telephones compatible with
     hearing aids, telecommunications devices for            V. Expected Practices
     deaf persons (TTYs), interpreters, and note-
                                                             A. Law Library
     takers, as needed. The facility will also provide
     detainees who are LEP with language assistance,         Each facility shall provide a properly equipped law
     including bilingual staff or professional               library in a designated, well-lit room that is
     interpretation and translation services, to provide     reasonably isolated from noisy areas and large
     them with meaningful access to its programs and         enough to provide reasonable access to all detainees
     activities.                                             who request its use. It shall be furnished with a
   All written materials provided to detainees shall         sufficient number of tables and chairs to
   generally be translated into Spanish. Where               accommodate detainees’ legal research and writing
   practicable, provisions for written translation shall     needs.
   be made for other significant segments of the             B. Supervision
   population with limited English proficiency.
                                                             The facility shall develop procedures that effectively
   Oral interpretation or assistance shall be provided       prevent detainees from damaging, destroying or
   to any detainee who speaks another language in            removing equipment, materials or supplies from the
   which written material has not been translated or         law library.
   who is illiterate.
                                                             Facilities are encouraged to monitor detainee use of
III. Standards Affected                                      legal materials to prevent vandalism.

This detention standard replaces “Access to Legal            Supervision shall not be used to intimidate or
Material” dated 12/2/2008.                                   otherwise impede detainees’ lawful use of the law
                                                             library.
IV. References                                               C. Hours of Access
American Correctional Association, Performance-              Each facility administrator shall devise a flexible
based Standards for Adult Local Detention                    schedule that:
Facilities, 4th Edition: 4-ALDF-6A-01, 6A-02, 6A­
03, 6A-09, 2A-62.                                            1. permits all detainees, regardless of housing or
                                                                classification, to use the law library on a regular
ICE/ERO Performance-based National Detention                    basis;
Standards 2011:
                                                             2. enables maximum possible use without
 •    “5.1 Correspondence and Other Mail,” in                   interfering with the orderly operation of the
      regard to correspondence with attorneys and               facility (law library hours of operation shall
      other legal representatives, judges, courts,              generally be scheduled between official counts,
      embassies and consulates;                                 meals and other official detention functions);
 •    “5.6 Telephone Access,” in regard to phone             3. determines the number of detainees permitted to
      calls to legal representatives or to obtain legal         use the law library at any given time; and
      representation; and


6.3 | Law Libraries and Legal Material                     422                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 404 of 456 Page ID
                                        #:3891


4. takes into consideration any rules and regulations        products.
   that prohibit or regulate the intermingling of            Each facility administrator shall designate an
   differently classified detainees.                         employee to inspect equipment daily, at a
Each detainee shall be permitted to use the law              minimum, to ensure it is in good working order,
library for a minimum of five hours per week.                and to stock sufficient supplies.
Detainees may not be forced to forego their
                                                             E. Maintaining Up-to-Date Legal Materials
minimum recreation time in order to use the law
library (see standard “5.4 Recreation”). Staff shall         1. Materials for Law Libraries
accommodate detainee requests for additional law
                                                             Each law library shall contain the materials listed in
library time to the extent possible, and requests for
                                                             “Appendix 6.3.A: List of Legal Reference Materials
the accommodation of work schedules to the extent
                                                             for Detention Facilities” (unless any are found to be
practicable, consistent with the orderly and secure
                                                             out of print) and may also include the optional legal
operation of the facility, and with special priority
                                                             reference materials in “Appendix 6.3.B: Optional
given to such requests from detainees facing a court
                                                             Legal Reference Materials.” Each law library shall
deadline.
                                                             also contain any materials provided to the facility by
D. Equipment                                                 ICE/ERO, including electronic media for legal
                                                             research systems (e.g. CD-ROMs or External Hard
The law library shall have an adequate number of
                                                             Drives) and any accompanying written training or
computers and printers to support the detainee
                                                             reference materials.
population. Sufficient writing implements, paper,
photocopiers and related office supplies shall be            a. Form of Materials
provided to detainees to prepare documents for legal             1) Paper Publications
proceedings, special correspondence or legal mail.
The law library shall also provide access to two-hole                Facilities are encouraged to make available
punches, folders, and, where appropriate, computer                   paper versions of the materials listed in
disk containers. A sign-in sheet shall be maintained                 “Appendix 6.3.A: List of Legal Reference
to establish fair and orderly use, based on demand.                  Materials for Detention Facilities,” by
                                                                     ordering copies from the publisher. (See
Typewriters, with replacement ribbons, carbon                        “Appendix 6.3.C: Publishers’ Addresses and
paper and correction tape may be temporarily                         Phone Numbers.” Ordering information can
substituted for computers and printers only until                    also be obtained from the ICE Office of the
such time as the facility can provide computers and                  Principal Legal Advisor law librarian, at
printers, and if approved by ICE/ERO. However,                       (202) 732-5000.)
typewriters are not an adequate substitute if any
library materials listed in “Appendix 6.3.A: List of             2) Electronic legal research media
Legal Reference Materials for Detention Facilities”                 Regardless of whether paper versions are
are unavailable in hard copy and only available                     provided, facilities must make available in the
through electronic access on a computer.                            law library any electronic media provided by
                                                                    ICE/ERO, containing the required publications
Consistent with the safety and security of the facility,
                                                                    or other supporting legal research platforms
detainees shall be provided with a means of saving
                                                                    for detainees. This may include CD-ROMs or
any legal work in a secure and private electronic
                                                                    External Hard Drives developed by legal
format, password protected, so they may return at a
                                                                    research services vendors utilized by ICE.
later date to access previously saved legal work


6.3 | Law Libraries and Legal Material                     423                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 405 of 456 Page ID
                                        #:3892


      The facility administrator must certify to the              directly from the publishers. The facility
      respective Field Office Director, with                      administrator (or designee) may also seek
      verification from the Field Office Director, that           assistance from the DSCU coordinator. Procedures
      the facility provides detainees sufficient access           for Replacement of Materials
      to:                                                         When a facility receives replacement supplements
      a) operable computers capable of running the                or other materials, the law librarian or other
         electronic legal research media;                         designated individual shall dispose of the
                                                                  outdated ones.
      b) operable printers;
                                                                  Damaged or stolen materials shall be replaced
      c) supplies for both; and
                                                                  promptly. In addition to conducting regular
      d) instructions on basic use of the system.                 inspections, the facility shall encourage detainees
The facility shall provide technical assistance to                to report missing or damaged materials. The
detainees as needed in using electronic materials, as             facility may obtain replacements by contacting
well as any usage guides or other supporting                      the DSCU coordinator.
materials supplied by ICE/ERO.                                    If materials from outside organizations need to be
2. Updating and Replacing Legal Materials                         replaced, the facility shall contact ICE/ERO to
                                                                  obtain replacements from the submitting
Each facility administrator shall designate a facility            organization.
law library coordinator to be responsible for
inspecting legal materials weekly, updating them,             F. Materials from Outside Persons or
maintaining them in good condition and replacing                 Organizations
them promptly as needed. The detainee handbook
shall also provide detainees with information                 Outside persons and organizations may submit
regarding the procedure for notifying a designated            published or unpublished legal material for inclusion
employee that library material is missing, out of             in a facility’s law library. If the material is in a
date, or damaged.                                             language other than English, an English translation
                                                              must be provided.
a. ICE/ERO Headquarters Coordinator
                                                              1. Published Material
   At ICE/ERO headquarters, the Detention
   Standards Compliance Unit (DSCU) in the                    If a facility receives published material, the facility
   Detention Management Division is designated as             administrator shall accept or decline this material
   the coordinator to assist facilities and Field Offices     based on considerations of usefulness and space
   in maintaining up-to-date law library materials.           limitations. If published materials related to
                                                              immigration law or procedures are declined, the
   Facilities must take care to ensure that the most          facility administrator shall notify the submitter and
   updated statutes, regulations, and other required          the Field Office Director in writing of the reason(s).
   legal materials are in the library at all times.
                                                              2. Unpublished Material
   ICE/ERO shall arrange a subscription to the
   updating service, if available, for each publication       If the facility receives any unpublished legal material,
   on the list.                                               the facility administrator shall forward this material
                                                              as soon as possible to the Field Office Director for
b. List of Publishers                                         review and approval. Unpublished immigration-
   Information regarding updating can be obtained             related material can include intake questionnaires


6.3 | Law Libraries and Legal Material                      424                                        PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 406 of 456 Page ID
                                        #:3893


from non-governmental legal service provider               grievances and letters regarding conditions of
organizations.                                             confinement. Detainees shall not be prohibited from
                                                           photocopying sick call requests, disciplinary
Unpublished material must have a cover page that:
                                                           decisions, special needs forms, photographs,
a. identifies the submitter and preparer of the            newspaper articles or other documents that are
   material;                                               relevant to the presentation of any type of
b. clearly states that ICE/ERO did not prepare and is      immigration proceeding.
   not responsible for the contents; and                   The number of copies of documents to be filed with
c. provides the date of preparation.                       a particular court, combined with the number
                                                           required for ICE/ERO records and the number
If unpublished materials related to immigration law        required for the detainee’s personal use shall
or procedures are declined, ICE/ERO will notify the        determine the number of photocopies required.
facility administrator and the submitter in writing of
the reason(s). Within 30 days of receipt of the            Requests for photocopies of legal material may be
decision to deny the use of submitted material, the        denied only if:
submitter may appeal the ICE/ERO decision to the           1. the document(s) might pose a risk to the security
DSCU. ICE headquarters will respond to the appeal in          and orderly operation of the facility;
writing within 30 days.
                                                           2. copying would constitute a violation of any law
G. Requests for Additional Legal Material                     or regulation;
Detainees who require legal material not available in      3. the request is clearly abusive or excessive; or
the law library may make a written request to the          4. there are other legitimate security reasons.
facility law library coordinator, who shall inform the
Field Office of the request as soon as possible.           Facility staff shall inspect documents offered for
                                                           photocopying to ensure that they comply with these
ICE/ERO will answer all requests within five               rules. However, staff may not read a document that
business days of receipt. Requests from detainees          on its face is clearly a legal document involving that
facing imminent deadlines for ER proceedings will          detainee.
be responded to within two (2) business days of
receipt. Requests for copies of court decisions will       I. Assistance to Detainees with
normally be answered within three business days.           Disabilities, Detainees with Limited-
If the request is not approved, ICE/ERO shall inform       English Proficiency (LEP), and Illiterate
the submitter in writing of the reason for the denial.     Detainees
H. Photocopying Legal Documents                            1. Assistance from Facility Staff
The facility shall ensure that detainees can obtain at         Facility staff shall provide assistance to detainees
no cost to the detainee photocopies of legal material          in accessing legal materials where needed (e.g.
and special correspondence when such copies are                orientation to written or electronic media and
reasonable and necessary for a legal proceeding                materials; assistance in accessing related
involving the detainee. This may be accomplished by            programs, forms and materials).
providing detainees access to a copier, or by making
                                                           2. Assistance from Other Detainees
copies for detainees.
                                                               The facility shall permit detainees to assist other
Detainees shall also be permitted to photocopy


6.3 | Law Libraries and Legal Material                   425                                         PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 407 of 456 Page ID
                                        #:3894


   detainees in researching and preparing legal                the ICE/ERO Field Office to determine appropriate
   documents upon request, except when such                    further action.
   assistance poses a security risk. Such assistance is
                                                               J. Personal Legal Materials
   voluntary, and no detainee shall be allowed to
   charge a fee or accept anything of value for                The facility shall permit a detainee to retain all
   assistance.                                                 personal legal material upon admittance to the
   Facilities are encouraged to allow outside                  general population or to Administrative Segregation
   volunteers and programs who train detainees to              or Disciplinary Segregation units, unless retention of
   help other detainees to access legal materials.             materials creates a safety, security or sanitation
                                                               hazard.
   The facility administrator may not provide
   compensation to a detainee for researching or               For a detainee with a large amount of personal legal
   preparing legal documents.                                  material, the facility shall make the following
                                                               provisions.
3. Assistance to Illiterate, Limited-English Proficient,
   and Disabled Detainees                                      1. A portion of the materials may be placed in a
                                                                  personal property storage area, with access
   Detainees with disabilities, LEP detainees and                 permitted during designated hours.
   illiterate detainees who wish to pursue a legal
   claim related to their immigration proceedings or           2. The facility shall provide an explanation to the
   detention, and who request assistance or                       detainee as to why the material presents a safety,
   otherwise indicate difficulty with the legal                   security or sanitation hazard.
   materials, must be provided assistance beyond               3. Requests for access shall be granted as soon as
   access to a set of English-language law books.                 feasible, but no later than 24 hours after receipt
   The facility shall make efforts to assist detainees            of the request, unless documented security
   who are illiterate, LEP and have disabilities in               concerns preclude action within that timeframe.
   using the law library. Facilities shall establish           4. Detainees who have a documented, scheduled
   procedures to meet this requirement, such as:                  immigration hearing within 72 hours shall be
   a. having the facility’s law librarian assist the              provided access to their personal legal materials to
      detainee’s legal research;                                  the extent practicable.

   b. permitting the detainee to receive assistance            K. Law Library Access for Detainees in
      from other detainees in using the law library;             Special Management Units (SMUs)
   c. assisting in contacting pro bono legal-                  Detainees housed in Administrative Segregation or
      assistance organizations from the ICE/ERO­               Disciplinary Segregation units shall have the same
      provided list; and                                       law library access as the general population, unless
                                                               compelling security concerns require limitations.
   d. in the case of detainees with disabilities,
      providing reasonable accommodations and or               Facilities may supervise library use by a detainee
      auxiliary aids and services identified through           housed in an SMU, as warranted by the individual’s
      the facility’s reasonable accommodation                  conduct. Violent or uncooperative detainees may be
      process.                                                 temporarily denied access to the law library, as
                                                               necessary to maintain security and until such time as
If such attempts are unsuccessful in providing the
                                                               their behavior warrants resumed access. Detainees
detainee sufficient assistance, the facility shall contact


6.3 | Law Libraries and Legal Material                       426                                       PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 408 of 456 Page ID
                                        #:3895


who are temporarily denied access to the law library         provided to indigent detainees for delivery of mail to
under such circumstances shall be provided legal             consulates in the United States.
materials upon request.
                                                             M. Notaries, Certified Mail and
Detainees segregated for protection must be                     Miscellaneous Needs Associated With
provided access to legal materials. Such detainees
may be required to use the law library separately or,
                                                                Legal Matters
if that is not feasible, legal materials and a computer      The facility shall provide assistance in a timely
must be brought to them upon request and they                manner to any unrepresented detainee who requests
must be provided with assistance and have access to          a notary public, certified mail, or other such services
the list of the law library’s holdings.                      to pursue a legal matter, if the detainee is unable do
Denial of access to the law library must be:                 so through a family member, friend or community
                                                             organization.
1. supported by compelling security concerns;
                                                             If it is unclear whether the requested service is
2. limited to the shortest duration required for the         necessary, the respective ICE Office of Chief Counsel
   safety, security and orderly operation of the             shall be consulted. A reply shall be received in a
   facility;                                                 timely manner; pressing legal matters with a
3. fully documented in the SMU housing logbook;              deadline shall be prioritized.
   and                                                       Telephone access for indigent unrepresented
4. documented, with reasons listed, in the detention         detainees requesting legal materials shall be in
   file.                                                     compliance with standard “5.6 Telephone Access.”
The facility shall notify the Field Office every time        N. Notice to Detainees
access is denied, and shall send a copy of the proper
                                                             The detainee handbook or supplement shall provide
documentation.
                                                             detainees the rules and procedures governing access
L. Envelopes and Stamps for Indigent                         to legal materials, including the following
   Detainees                                                 information:

Ordinarily, a detainee is considered “indigent” if           1. that a law library is available for detainee use;
he/she has less than $15.00 in his/her account.              2. the scheduled hours of access to the law library;
Facilities shall make a determination without
                                                             3. the procedure for requesting access to the law
unreasonable delay as to whether a detainee is
                                                                library;
indigent.
                                                             4. the procedure for requesting additional time in
The facility shall provide indigent detainees with free
                                                                the law library (beyond the five-hours-per-week
envelopes and stamps for domestic mail related to a
                                                                minimum);
legal matter, including correspondence to a legal
representative, a potential legal representative, or any     5. the procedure for requesting legal reference
court. Requests to send international mail may also be          materials not maintained in the law library; and
honored.                                                     6. the procedure for notifying a designated
Indigent detainees may receive assistance from local            employee that library material is missing or
consular officials with international mail. As noted            damaged;
above in this standard, envelopes and stamps are             7. the status of required access to computers,


6.3 | Law Libraries and Legal Material                     427                                         PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 409 of 456 Page ID
                                        #:3896


   printers and other supplies; and                           1. the legality of his/her confinement;
8. if applicable, that LexisNexis is used at the facility     2. the conditions of confinement or treatment while
   and that instructions for its use are available.              in detention;
These policies and procedures shall also be posted in         3. any issue relating to his/her immigration
the law library, along with a list of the law library’s          proceedings;
holdings. The list of the law library’s holdings shall        4. any allegation that the Government is denying
be kept up to date, and shall include the date and               rights protected by law; or
content of the most recent updates of all legal
materials available to detainees in print and                 5. any investigation conducted by the DHS Office
electronic media.                                                for Civil Rights and Civil Liberties or the DHS
                                                                 Office of the Inspector General.
O. Retaliation Prohibited
                                                              A detainee may be denied access to the law library or
Staff shall not permit a detainee to be subjected to          to legal material only in the event that the safety or
reprisals, retaliation or penalties because of a              security of the facility or detainee is a concern.
decision to seek judicial or administrative relief or
                                                              A detainee shall not be denied access to law libraries
investigation of any matter, including but not
                                                              and legal materials as a disciplinary measure,
limited to the following:
                                                              reprisal, retaliation or penalty.




6.3 | Law Libraries and Legal Material                      428                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 410 of 456 Page ID
                                        #:3897



Appendix 6.3.A: List of Legal                              Bookstore at:
                                                           https://bookstore.gpo.gov/catalog/laws­
Reference Materials for                                    regulations/united-states-code.
Detention Facilities
Revised December 2016                                      4. Code of Federal Regulations, Title 8,
                                                           Aliens and Nationality
The information in “Appendix 6.3.A: List of Legal          A collection of general and permanent rules initially
Reference Materials for Detention Facilities,” and         published in the Federal Register. Order from the
Appendix 6.3.B: “Optional Legal Reference                  U.S. Government Printing Office (GPO) at
Materials” was updated as of December 2016.                https://bookstore.gpo.gov.
Further information may be obtained directly from          Also available at:
the publishers.                                            https://www.uscis.gov/ilink/docView/SLB/HTML/
                                                           SLB/8cfr.html.

1. Constitution of the United States of
America: Analysis and Interpretation                       5. Bender’s Immigration and Nationality Act
Legal analysis and interpretation of the United States     Set
Constitution, based primarily on Supreme Court case        This is a private service that compiles the
law.                                                       Immigration and Nationality Act and updates it
Order from U.S. Government Bookstore at:                   quarterly to reflect new amendments and other
http://bookstore.gpo.gov/.                                 changes.
                                                           Order from LexisNexis Matthew Bender (Publication
Also available at:
                                                           Number 132) at:
https://www.congress.gov/constitution­
                                                           http://www.lexisnexis.com/store/catalog/booktem
annotated/.
                                                           plate/productdetail.jsp?pageName=relatedProducts&
                                                           skuId=SKU10725&catId=cat10920003&prodId=10
2. United States Code, Title 18, Crimes and                725.
Criminal Procedure
Federal criminal code and procedure. Order from            6. Bender’s Immigration Regulations Service
GPO U.S. Government Bookstore at:
                                                           This is a private service that compiles immigration-
https://bookstore.gpo.gov/catalog/laws­
                                                           related regulations from the federal government and
regulations/united-states-code.                            updates them monthly to reflect any changes.
                                                           Order from LexisNexis Matthew Bender (Publication
3. United States Code, Title 8, Aliens and                 Number 695) at:
Nationality                                                http://www.lexisnexis.com/store/catalog/booktem
                                                           plate/productdetail.jsp?pageName=relatedProducts&
Outlines the role of aliens and nationality in the         prodId=10521.
United States Code. Order from the U.S. Government



6.3 | Law Libraries and Legal Material                   429                                      PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 411 of 456 Page ID
                                        #:3898


7. Administrative Decisions Under                               immigration proceedings, grounds of
Immigration and Nationality Laws                                inadmissibility and deportability, pleadings,
                                                                and common forms of relief.
Board of Immigration Appeals (BIA) decisions
consisting of bound volumes and loose-leaf                   e. The U Visa: Obtaining Status for Immigrant
decisions. Published, precedential decisions from               Victims of Crime: A step-by-step guide
Volume 8 forward are available at:                              through the process of handling an
https://www.justice.gov/eoir/ag-bia-decisions.                  immigration case for a U visa applicant.
                                                             f. The VAWA Manual: Immigration Relief for
                                                                Abused Immigrants: A comprehensive guide
8. National Immigration Project of the                          for immigrant survivors of domestic
National Lawyers’ Guild Publications                            violence.
The following are available for order at:
https://www.nationalimmigrationproject.org/publi         10. American Immigration Lawyers
cations.html.
                                                         Association Publications
   a. Immigration Law and Defense: A procedural
      handbook for immigration proceedings, with         The following are available for order at:
      extensive references to judicial decisions and     http://agora.aila.org/.
      regulations and many official forms.                   a. Asylum Primer: A comprehensive guide to
   b. Immigration Law and Crimes: Strategies,                   U.S. asylum law and procedure.
      advice, and analysis for deportation defense.          b. Representing Clients in Immigration Court
                                                                (4th Edition): Strategies, advice, and analysis
                                                                for deportation defense
9. Immigrant Legal Resource Center
Publications
                                                         11. Tooby’s Guide to Criminal Immigration
The following are available for order at:
https://www.ilrc.org/publications.
                                                         Law
   a. A Guide for Immigration Advocates: A two-          A summary of criminal and immigration law and the
      volume manual covering the basics of               connections between the two evolving areas of law.
      immigration law and research.                      Available for order at:
   b. Inadmissibility & Deportability: A manual          https://nortontooby.com/node/657.
      introducing all common grounds of
      inadmissibility and deportability, as well as
      waivers.
                                                         12. Country Reports on Human Rights
                                                         Practices
   c. Essentials of Asylum Law: A comprehensive
      survey of the basic elements of asylum law,        Department of State annual reports to Congress on
      including an overview of asylum procedure.         human rights practices in individual countries.
                                                         Available for order from the U.S. Government
   d. Removal Defense: A quick reference to key          Bookstore: http://bookstore.gpo.gov/.
      issues in removal defense, with overviews of
                                                         Also available at: www.state.gov/g/drl/rls/hrrpt/.


6.3 | Law Libraries and Legal Material                 430                                       PBNDS 2011
                                                                                       (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 412 of 456 Page ID
                                        #:3899


                                                       The Refugee, Asylum and International Operations
                                                       (RAIO) Combined Training Lesson Plans are used to
13. Human Rights Watch: World Report                   train all RAIO Officers.
The annual World Report summarizes key human           Available at: https://www.uscis.gov/about­
rights issues in more than 90 countries and            us/directorates-and-program-offices/refugee­
territories worldwide.                                 asylum-and-international-operations­
Available for order or online from Human Rights        directorate/raio-training-materials.
Watch at http://www.hrw.org.

                                                       16. Immigration Court Practice Manual
14. UNHCR Handbook on Procedures and                   This is a publicly-accessible practice manual for
Criteria for Determining Refugee Status                immigration court proceedings from the U.S.
A guide for government officials, judges,              Department of Justice (DOJ) Executive Office for
practitioners, and United Nations High                 Immigration Review (EOIR).
Commissioner for Refugees (UNHCR) staff in             Available at: https://www.justice.gov/eoir/office­
applying the refugee definition.                       chief-immigration-judge-0.
Available at: http://www.unhcr.org/en­
us/publications/legal/3d58e13b4/handbook­
procedures-criteria-determining-refugee-status­        17. Board of Immigration Appeals Practice
under-1951-convention.html.                            Manual
The latest versions of the “Guidelines on              This is a publicly-accessible practice manual for
International Protection,” which complement and        appellate immigration court proceedings from DOJ
update the Handbook, are available online at           EOIR.
http://www.unhcr.org/.                                 Available at: https://www.justice.gov/eoir/office­
                                                       chief-immigration-judge-0.
15. USCIS RAIO and Asylum Division Lessons
Plans                                                  18. Directory of Nonprofit Agencies that
The Asylum Officer Basic Training Course lesson        Assist Persons in Immigration Matters
modules are used to train Asylum Officers and to
                                                       Immigration legal services providers by state,
articulate and communicate Asylum Division
                                                       county, or detention facility. Only nonprofit
guidance on the substantive adjudication of asylum
                                                       organizations that provide free or low-cost
cases.
                                                       immigration legal services are included in this
Available at:                                          directory. State by state lists are available at:
https://www.uscis.gov/humanitarian/refugees­           https://www.immigrationadvocates.org/nonprofit/
asylum/asylum/asylum-division-training-programs.       legaldirectory.


                                                       19. Rights of Prisoners (3rd Edition), by
                                                       Michael B. Mushlin

6.3 | Law Libraries and Legal Material               431                                      PBNDS 2011
                                                                                    (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 413 of 456 Page ID
                                        #:3900


Order from Thompson Reuters at:                           C. Rules of Criminal Procedure
http://legalsolutions.thomsonreuters.com/law­             D. Rules of Evidence
products/Treatises/Rights-of-Prisoners­
4th/p/100008943.                                          E. Rules Governing Section 2254 (Habeas
                                                             Corpus) and Section 2255 (Vacatur)
                                                             Proceedings
20. Federal Habeas Corpus, Practice &                 Published when updated by the U.S. Courts, and
Procedure (5th Edition)                               available at:
Order from LexisNexis at:                             http://www.uscourts.gov/rules-policies/current­
http://www.lexisnexis.com/store/catalog/booktem       rules-practice-procedure
plate/productdetail.jsp?pageName=relatedProducts&
prodId=7228.
                                                      25. Federal Civil Judicial Procedure and Rules
                                                      Order from Thomson West at:
21. Criminal Procedure (Hornbook) by
                                                      http://legalsolutions.thomsonreuters.com/law­
LaFave, Israel and King                               products/Statutes/Federal-Civil-Judicial-Procedure­
Order from Thomson Reuters at:                        and-Rules-2016-Revised-ed/p/103257254.
http://legalsolutions.thomsonreuters.com/law­
products/Treatises/Criminal-Procedure-4th-Wests­
Criminal-Practice-Series/p/101763705.                 26. ICE Detainee Handbook
                                                      To be provided by ICE.

22. Legal Research in a Nutshell (9th
Edition), by Cohen and Olson
Order from Thomson West at:
                                                      27. Legal Orientation Program (LOP) Self-
http://store.westacademic.com/s.nl/it.A/id.78526/
.f.
                                                      Help Materials
                                                      These are materials from the EOIR LOP program that
                                                      educates detainees about their rights and the
23. Legal Research, Writing and Analysis by           immigration court process. To be provided by ICE.
Murray and DeSanctis
Order from Thomson West at:
                                                      28. Legal Dictionaries
http://store.westacademic.com/s.nl/it.A/id.15966/
.f.                                                       A. Black’s Law Dictionary (8th Edition)
                                                             Order from Thomson Reuters at:
                                                             http://legalsolutions.thomsonreuters.com/la
24. Federal Rules of Practice and Procedure                  w-products/law-books/blacks-law­
   A. Rules of Appellate Procedure                           dictionary.
   B. Rules of Civil Procedure                            B. English-Spanish Legal Dictionary



6.3 | Law Libraries and Legal Material              432                                      PBNDS 2011
                                                                                   (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 414 of 456 Page ID
                                       #:3901


       The specific dictionary may be selected by
       the facility administrator or law librarian.
       Examples include the following:
       i.   McGraw-Hill’s Spanish-English Legal
            Dictionary
      ii.   Butterworth’s Spanish/English Legal
            Dictionary
     iii.   English-Spanish Legal Dictionary, Kaplan,
            (4th Edition)


29. Other Translation Dictionaries
To be selected in accordance with the most common
languages spoken by the respective detainee
population.




6.3 | Law Libraries and Legal Material                  433                  PBNDS 2011
                                                                    (Revised December 2016)
   Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 415 of 456 Page ID
                                       #:3902



Appendix 6.3.B: Optional Legal
Reference Materials
                                                      2. Kurzban’s Immigration Law Sourcebook
Revised December 2016
                                                      Reference on U.S. immigration law with
                                                      comprehensive concise analysis.
1. Bender’s Immigration Case Reporter                 Available for order from AILA at:
Decisions from Federal Court, BIA, AAU and BALCA      https://agora.aila.org/product/detail/2521.
from 1984 forward
Order from LexisNexis Matthew Bender at:
http://www.lexisnexis.com/store/catalog/booktem
plate/productdetail.jsp?pageName=relatedProducts&
prodId=10436.




6.3 | Law Libraries and Legal Material              434                                    PBNDS 2011
                                                                                  (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 416 of 456 Page ID
                                          #:3903



6.4 Legal Rights Group                                          and all other relevant issues related to the
                                                                immigration court, appeals and removal
    Presentations                                               processes, including a detainee’s legal rights.
                                                            2. Persons and organizations requesting to make
I. Purpose and Scope                                           such group presentations shall be able to obtain
This detention standard protects detainees’ rights by          clear information about how to become
providing all detainees access to information                  authorized to provide legal rights group
presented by authorized persons and organizations              presentations, including regularly scheduled
for the purpose of informing them of U.S.                      presentations.
immigration law and procedures.                             3. Facility safety, security and good order shall be
Consistent with the security and orderly operation of          maintained.
each facility, ICE/ERO encourages such                      4. Detainees shall not be subject to reprisals,
presentations. All facilities are required to cooperate        retaliation or penalties for attending legal rights
fully with authorized persons seeking to make such             group presentations.
presentations.
                                                            5. Detainees shall be able to communicate and
This detention standard applies to the following               correspond with representatives from the legal
types of facilities housing ERO detainees:                     groups that make presentations at the facilities.
  •    Service Processing Centers (SPCs);                   6. Detainees shall have access to information and
                                                               materials provided by legal groups. Organizations
  •    Contract Detention Facilities (CDFs); and
                                                               shall be permitted to distribute information in
  •    State or local government facilities used by            response to specific legal inquiries.
       ERO through Intergovernmental Service                7. Detainees shall have access to group presentations
       Agreements (IGSAs) to hold detainees for more           by diplomatic representatives.
       than 72 hours.
                                                            8. The facility shall provide communication
Procedures in italics are specifically required for            assistance to detainees with disabilities and
SPCs, CDFs, and Dedicated IGSA facilities. Non-                detainees who are limited in their English
dedicated IGSA facilities must conform to these                proficiency (LEP). The facility will provide
procedures or adopt, adapt or establish alternatives,          detainees with disabilities with effective
provided they meet or exceed the intent represented            communication, which may include the
by these procedures.                                           provision of auxiliary aids, such as readers,
Various terms used in this standard may be defined             materials in Braille, audio recordings, telephone
in standard “7.5 Definitions.”                                 handset amplifiers, telephones compatible with
                                                               hearing aids, telecommunications devices for deaf
II. Expected Outcomes                                          persons (TTYs), interpreters, and note-takers, as
                                                               needed. The facility will also provide detainees
The expected outcomes of this detention standard
                                                               who are LEP with language assistance, including
are as follows (specific requirements are defined in
                                                               bilingual staff or professional interpretation and
“V. Expected Practices”).
                                                               translation services, to provide them with
1. Detainees shall have access to group presentations          meaningful access to its programs and activities.
   on United States immigration law and procedures
                                                            9. Detainees shall be notified of all scheduled


6.4 | Legal Rights Group Presentations                    435                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 417 of 456 Page ID
                                        #:3904


   presentations at least 48 hours in advance.               advance of the scheduled presentation, or within one
                                                             week of the request having been made, whichever
   All written materials provided to detainees shall
                                                             date is earlier.
   generally be translated into Spanish. Where
   practicable, provisions for written translation shall     The written request must contain the following
   be made for other significant segments of the             information:
   population with limited English proficiency.              1. a general description of the intended audience;
   Oral interpretation or assistance shall be provided       2. a syllabus or outline of the presentation;
   to any detainee who speaks another language in
   which written material has not been translated or         3. a list of any published or unpublished materials
   who is illiterate.                                           proposed for distribution in accordance with “I.
                                                                Written Materials” in this standard;
III. Standards Affected                                      4. an informational poster as described in “E.
This detention standard replaces “Group                         Detainee Notification and Attendance” of this
Presentations on Legal Rights” dated 12/2/2008.                 standard;
                                                             5. a statement of the languages in which the
IV. References                                                  presentation will be conducted;
American Correctional Association, Performance-              6. the name, date of birth, social security number
based Standards for Adult Local Detention                       (or passport number if social security number is
Facilities, 4th Edition: 4-ALDF-6A-04, 6A-06.                   not available), profession and specific function of
                                                                each person requesting permission to enter the
V. Expected Practices                                           facility (including interpreters);
A. Requests to Make Group Presentations                      7. certification that each person making the
on Legal Rights                                                 presentation is an attorney, legal representative,
                                                                legal assistant or interpreter;
Attorneys or legal representatives interested in
making a group presentation on legal rights must             8. a proposed date (or range of dates) for the
submit a written request to the ICE/ERO Field Office            presentation; and
Director. ICE/ERO shall accommodate, to the                  9. a telephone number and contact person.
greatest extent possible, the presenters’ need to
amend the information contained in the written               10. if a party contains more than four persons
request to reflect the changes that may have occurred            (including legal assistants and interpreters), a
since the initial request was made, including, but not           special request must be made as described in “F.
limited to, distribution materials, informational                Who May Present” of this standard.
posters, languages and participants.                         In order for a legal assistant or law student to help
Requests must be submitted to ICE/ERO at least ten           with the presentation, the supervising attorney must
(10) days in advance of the proposed presentation.           submit a letter in advance of the presentation, as
The ICE/ERO Field Office Director may allow a                described in “F. Who May Present” of this standard.
presentation to take place on shorter notice at his or       In order to distribute written materials, a presenter
her discretion, or when circumstances arise that             must apply for approval as described in “I. Written
compel presentations on shorter notice. ICE/ERO              Materials” of this standard.
will notify the approved presenter ten days in


6.4 | Legal Rights Group Presentations                     436                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 418 of 456 Page ID
                                        #:3905


B. Request Granted                                          Facilities are not required to arrange presentations if
                                                            attorneys or other legal representatives make no
If the request is granted, the Field Office Director        requests, or if ICE/ERO does not approve any
shall notify the facility administrator, who shall          requests.
telephone the listed contact person to arrange a
mutually acceptable date and time for the                   D. Legal Orientation Programs (LOPs)
presentation. Upon request, five days prior to a            Though similar to legal rights group presentations,
scheduled legal rights group presentation, ICE/ERO          legal orientation programs (LOPs), as carried out by
staff shall notify the legal representative contact of      the Department of Justice Executive Office for
the following characteristics of the detainee               Immigration Review (EOIR), are distinct,
population:                                                 government-sponsored programs and are authorized
1. number of immigration detainees in custody at            by congressional appropriation. The specific
   the facility and the number of residential areas (or     requirements and procedures outlined in this
   “pods”) in which they are housed;                        standard may not apply to LOPs. EOIR carries out
                                                            LOPs through contracts with non-governmental
2. countries of origin of those detainees; and
                                                            organizations (NGOs), and in consultation with
3. gender breakdown of immigration detainees.               ICE/ERO. As such, EOIR and ICE/ERO may establish
When presentations are scheduled on short notice,           separate program operation plans for an LOP at each
such as in response to an enforcement action, the           detention site.
information above shall be provided in full or partial      EOIR LOPs operate in a limited number of ICE/ERO
form as available.                                          facilities and, subject to available funding, shall be
ICE shall accept updated lists of presenters no less        developed and implemented in other facilities as
than five days prior to the presentation date.              designated by both EOIR and ICE/ERO.

C. Scheduling Presentations                                 E. Detainee Notification and Attendance
Presentations must be scheduled during normal               The requestor must provide a one-page poster (no
visiting hours, excluding weekends and holidays. If         larger than 8.5 by 11 inches) to inform detainees of
feasible, presentations may be conducted daily,             the general nature and contents of the presentation,
immediately before detainees’ first immigration             the intended audience and the language(s) in which
court appearances and/or under other                        the presentation shall be conducted. For poster text
circumstances, such as after an influx of detainees         in languages other than English, an English
subsequent to an ICE enforcement action or a                translation must be provided. The poster shall
transfer of detainees from one facility to another.         instruct detainees to contact the housing officer if
Legal rights group presentations shall be                   they wish to attend.
accommodated to the greatest extent possible absent         Once approved by an ICE representative, designated
significant logistical or security-related concerns.        facility staff shall prominently display the
To request ICE/ERO permission to conduct                    informational posters provided by the presenter in
additional presentations or for access to a facility on     housing units at least 48 hours before the scheduled
a continuing basis, the requester may include in its        presentation, and each housing unit officer shall
initial letter to the Field Office Director the request     provide a sign-up sheet at least 48 hours in advance
to make recurring presentations for a set range of          of a presentation for detainees who plan to attend;
dates or an indefinite period.                              however, detainees that fail to sign up shall not be


6.4 | Legal Rights Group Presentations                    437                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 419 of 456 Page ID
                                        #:3906


deprived of the opportunity to attend a presentation             supervisory relationship directly relates to the
for that reason.                                                 presentation.
. Detainees with disabilities, detainees who are LEP,        The facility shall admit properly identified
and illiterate detainees shall be notified in a language     interpreters to assist the presenters in accordance
and manner they understand about such                        with the standards on “2.4 Facility Security and
presentations.                                               Control” and “5.7 Visitation.” ICE/ERO is not
The facility administrator may limit the number of           responsible for providing interpreters for presenters.
detainees attending a single session based on the            As a general rule, presentation parties may not
number of interested detainees or the need to                exceed four persons, including legal assistants,
separate groups of detainees for safety and security.        supervised law students and interpreters; however, a
Therefore, the presenter must be prepared to                 facility may waive this rule upon advance receipt of a
conduct several presentations, and shall be advised to       written request.
contact the facility administrator the day before the
                                                             G. Entering the Facility
presentation to determine the number of sessions
that shall be required.                                      Facility staff shall require each person seeking entry
Presentations shall be open to all detainees,                to present an official form of picture identification
regardless of the presenter’s intended audience,             (e.g., driver’s license or state identification card).
except when a particular detainee’s attendance may           Attorneys must also present state-issued bar cards or,
pose a security risk. ICE/ERO and /or facility staff         in states where these are not available, other proof of
shall notify detainees in segregation in advance of          bar membership. If such documentation is not
legal rights group presentations and provide these           readily available to attorneys licensed in a particular
detainees an opportunity to attend. If the attendance        state, they must indicate where they are licensed as
of a detainee in segregation would pose a security           attorneys and how that may be verified prior to their
risk, staff shall make arrangements with the                 approval for admittance. Provided the presenter has
presenters to offer a separate presentation and              made a special request, the facility may admit
individual consultation to the detainee. Prior to the        interpreters, supervised law students and legal
visit of the presenters, ICE/ERO and/or facility staff       assistants to assist attorneys and other legal
shall notify presenters of any detainees in                  representatives.
segregation who request an individual presentation           The facility may require presenters to arrive at least
and consultation.                                            30 minutes before the scheduled start of the
                                                             presentation. A presentation should not be cancelled
F. Who May Present
                                                             because presenters arrive late, if the late arrival does
One or more legal assistants may assist with a               not present an issue with maintaining the good
presentation if the supervising attorney and/or legal        order of the facility or security or safety concerns.
representative:                                              After check-in, facility staff shall escort the presenters
1. submits a letter identifying his/her legal assistants     to the presentation site and shall escort the detainees
   and affirms that the legal assistant presence is          to that location.
   directly related to the presentation; and
                                                             H. Presentation Guidelines
2. attends any presentation in which any such
   assistant participates or prepares a letter               The facility shall select and provide a private
   identifying the presenter(s) and affirming that the       environment that is conducive to the presentation



6.4 | Legal Rights Group Presentations                     438                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 420 of 456 Page ID
                                        #:3907


and is consistent with the security and good order of        privileges.
the facility. Once detainees have been assembled,            The volume of materials to be distributed must be
presenters shall ordinarily be granted a minimum of          kept to a minimum. If the facility administrator
one hour for the presentation and additional time for        determines they are too voluminous for distribution
a question-and-answer session. The facility                  at the presentation, they may be made available to
administrator may extend that time period on a case­         detainees in the facility’s law library.
by-case basis.
                                                             Presenters shall distribute materials at the
The facility shall require presenters to abide by all        presentation to detainees and ICE/ERO and/or
rules and regulations applicable to visitors to the          facility staff simultaneously. At the request of the
facility. Presentations must be conducted in a               presenter and with the requisite approval in
manner consistent with the security and orderly              accordance with standard “6.3 Law Libraries and
operation of the facility. Presenters may neither            Legal Material,” copies of presentation materials may
charge any fee nor solicit business for remuneration         be included in the law library.
during any presentation.
                                                             J. Individual Counseling Following a Group
At their discretion, ICE/ERO and/or facility staff may
observe and monitor presentations, assisted by                  Presentation
interpreters as necessary. ICE/ERO and facility              Following a group presentation, the facility shall
personnel shall not interrupt a presentation, except         permit presenters to meet with small groups of
to maintain safety and security, or if the allotted time     detainees to discuss their cases as long as meetings
has expired.                                                 do not interfere with facility security and orderly
I. Written Materials                                         operations.

If approved in advance by ICE/ERO, presenters may            ICE/ERO and facility staff may not be present during
distribute brief written materials that inform               these meetings. Standard “5.7 Visitation” sets forth
detainees of U.S. immigration law and procedure.             the rules and procedures for “Visits by Legal
The request for approval of a presentation must list         Representatives and Legal Assistants.”
any published or unpublished materials proposed for          K. Suspension or Termination
distribution, and the requestor must provide a copy
of any unpublished material, with a cover page that:         The facility may discontinue or temporarily suspend
                                                             group presentations by any or all presenters, if:
1. identifies the submitter and the preparer of the
   material;                                                 1. the presentation or presenters pose an
                                                                unreasonable security risk;
2. includes the date of preparation; and
                                                             2. the presentation or presenters interfere with the
3. states clearly that ICE/ERO did not prepare, and is          facility’s orderly operation;
   not responsible for, the contents of the material.
                                                             3. the presentation deviates materially from
If any material is in a language other than English, an         approved presentation materials or procedures; or
English translation must be provided.
                                                             4. the facility is operating under emergency
Distribution of other than ICE-approved material or             conditions.
material that poses a threat, real or suspected, to the
security and good order of the facility, constitutes         The facility administrator shall notify the affected
grounds for discontinuation of presentation                  presenters in writing of the reasons for termination



6.4 | Legal Rights Group Presentations                     439                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 421 of 456 Page ID
                                        #:3908


or suspension, and shall send a copy to the respective     c. any part is inconsistent with this detention
ICE/ERO Field Office Director.                                standard.
A presenter may appeal a suspension or termination         2. Detainee Viewing of Approved Electronic
in writing to the Field Office Director. The Field            Presentations
Office Director shall promptly consider the appeal         The facility shall provide regularly scheduled and
and consult with the respective ICE Office of Chief
                                                           announced opportunities for detainees to view or
Counsel and the facility administrator to determine        listen to electronic presentation(s). At a minimum,
means of addressing the concerns causing the               the presentation shall be made available to the
suspension/termination.                                    general population once a week. The facility shall
Within 30 days of receiving the appeal, the Field          also provide detainees in administrative or
Office Director shall inform the presenter in writing      disciplinary segregation for more than one week at
of the decision made on any appeal request, and            least one opportunity to view pre-approved
shall explain the rationale behind the decision and        presentation(s) during their placement in
the means, if any, to rectify the situation.               segregation, unless precluded by security concerns
                                                           regarding a particular detainee.
L. Electronic Presentations
                                                           The facility may also make such electronic
ICE/ERO encourages qualified individuals and               presentations available in the law library, if
organizations to submit electronically formatted           accessible through computer (e.g. DVD format), for
presentations (e.g., videotape, DVD) on legal rights.      detainee viewing.
ICE/ERO must review and approve these
presentation(s) prior to dissemination. If ICE/ERO         Each facility shall present only ICE/ERO-approved
approves an electronic presentation(s), the                electronic presentations on detainee legal rights. If it
originators may provide that presentation to               is not technically feasible to show such pre-approved
individual detention facilities for viewing by             electronic presentations, the facility shall contact
detainees.                                                 ICE/ERO for equipment options.
1. Requesting ICE/ERO Approval                             The facility shall maintain electronically-formatted
                                                           presentations and equipment in good condition.
The requestor must submit the electronic                   However, in the event that electronic copies of the
presentation(s), along with a transcript in English        presentation(s) are stolen, destroyed or otherwise
and in the language(s) used in the presentation(s),        become unusable, the facility shall promptly request
to both the Field Office Director and the respective       that ICE/ERO obtain replacement copies of the
ICE Office of Chief Counsel. ICE/ERO may object to         presentation(s) from the originator. The facility shall
all or part of the electronic presentation(s) if:          check the operability of the presentation once a week
a. the material may present a threat to the facility’s     at minimum.
   safety, security or good order;                         An electronic presentation shall not be considered a
b. the presentation contains misleading or inaccurate      replacement or substitute for an in-person or live
   statements of ICE/ERO policy, immigration               presentation, when available.
   procedure or law; or




6.4 | Legal Rights Group Presentations                   440                                        PBNDS 2011
                                                                                          (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 422 of 456 Page ID
                                          #:3909


                                                            4. Staff shall have access to detention files as needed
7.1 Detention Files                                            for official purposes only.

I. Purpose and Scope                                        5. Information from a detention file shall be released
                                                               to an outside third party only with the detainee’s
This detention standard contributes to efficient and           signed release-of-information consent form,
responsible facility management by maintaining, for            consistent with the resources and security of the
each detainee booked into a facility for more than 24          facility. Any release of information shall be in
hours, a file of all significant information about that        accordance with applicable federal and state
detainee. This standard also addresses security for            regulations.
electronic files.
                                                            6. Electronic record-keeping systems and data shall
This detention standard applies to the following               be protected from unauthorized access.
types of facilities housing ICE/ERO detainees:
                                                            7. Field Offices shall maintain detention files for a
  •    Service Processing Centers (SPCs);                      minimum of 18 months after release of the
                                                               detainee, for auditing purposes.
  •    Contract Detention Facilities (CDFs); and
                                                            8. Closed detention files shall be properly archived.
  •    State or local government facilities used by
       ERO through Intergovernmental Service                III. Standards Affected
       Agreements (IGSAs) to hold detainees for more
                                                            This detention standard replaces “Detention Files”
       than 72 hours.
                                                            dated 12/2/2008.
Procedures in italics are specifically required for
SPCs, CDFs, and Dedicated IGSA facilities. Non-             IV. References
dedicated IGSA facilities must conform to these
                                                            American Correctional Association, Performance-
procedures or adopt, adapt or establish alternatives,
                                                            based Standards for Adult Local Detention
provided they meet or exceed the intent represented
                                                            Facilities, 4th Edition: 4-ALDF-7D-19, 7D-20, 7D­
by these procedures.
                                                            21. 7D-22.
Various terms used in this standard may be defined
                                                            Privacy Policy Guidance Memorandum Number
in standard “7.5 Definitions.”
                                                            2007-1 “DHS Privacy Policy Regarding Collection,
II. Expected Outcomes                                       Use, Retention and Dissemination of Information on
                                                            Non-U.S. Persons” from the DHS chief privacy
The expected outcomes of this detention standard            officer (1/19/2007).
are as follows (specific requirements are defined in
                                                            ICE/ERO Performance-based National Detention
“V. Expected Practices”).
                                                            Standards 2011: “2.5 Funds and Personal Property.”
1. A detention file shall be maintained on each
   detainee admitted to a detention facility for more       V. Expected Practices
   than 24 hours.
                                                            A. Creation of a Detainee Detention File
2. Each detention file shall include all documents,
   forms and other information specified herein.            When a detainee is admitted to a facility, staff shall
                                                            create a detainee detention file as part of admissions
3. The security and confidentiality of each detention       processing.
   file and its contents shall be maintained.


7.1 | Detention Files                                     441                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 423 of 456 Page ID
                                        #:3910


1. For every new arrival whose stay shall exceed 24             e. G-589, Property Receipt or facility equivalent;
   hours, a designated officer shall create a detainee             and
   detention file.                                              f. I-77, Baggage Check(s).
2. The officer completing the admissions portion of             The file shall also contain the following original
   the detention file shall note that the file has been         documents, if used in the facility:
   activated. The note may take the form of a generic
   statement in the acknowledgment form described               g. acknowledgment form, documenting receipt
   below in this standard.                                         of handbook, orientation, locker key, etc.;
3. The facility administrator shall develop                     h. work assignment sheet;
   procedures to ensure the admissions processing               i. identifying marks form; and
   unit always has on hand all necessary supplies and
                                                                j. original detainee summary form.
   that equipment is maintained in good working
   order, including photocopier(s) and paper. The           2. The detainee’s detention file shall also contain
   equipment shall have the capacity to handle the             documents generated during the detainee’s time
   volume of work generated.                                   in the facility.
4. The facility shall always have on hand a paper           C. Additions to File
   shredder where defective and/or extra
   photocopies not placed in the detainee’s                 During the course of the detainee’s stay at the
   detention file should be shredded, or a locked           facility, staff shall add documents associated with
   paper bin in which such defective and/or extra           normal operations to the detainee’s detention file.
   photocopies that are not placed in the detention         Such documentation may include, but is not limited
   file should be placed to be shredded or otherwise        to, the following:
   destroyed.                                               1. special requests;
B. Required Contents of File                                2. any G-589s or facility equivalent, or I-77s closed-
                                                               out during the detainee’s stay;
1. The detainee detention file shall contain either
   originals or copies of all forms and other               3. disciplinary forms;
   documents generated during the admissions                4. grievances, except medical grievances which are
   process. Defective or extra copies shall be                 maintained in the medical file, complaints and
   disposed of properly. If necessary, the detention           their disposition;
   file may include copies of material contained in
   the detainee’s A-File.                                   5. all forms associated with disciplinary or
                                                               administrative segregation;
   The file shall, at a minimum, contain the
   following documentation:                                 6. strip search forms;

   a. I-385, Alien Booking Record, with one or              7. other documents, as needed, e.g., staff reports
      more original photograph(s) attached;                    about the detainee’s behavior, attitude,
                                                               commendations; and
   b. Classification Work Sheet;
                                                            8. any privacy waivers, including release-of­
   c. Personal Property Inventory Sheet;                       information consent forms.
   d. Housing Identification Card;                          D. Location of Files


7.1 | Detention Files                                     442                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 424 of 456 Page ID
                                        #:3911


Detainee detention files shall be located and                   with the detainee to another facility. However,
maintained in a secured area.                                   staff may forward copies of file documents at the
                                                                request of supervisory personnel at the receiving
1. Active detainee detention files shall be maintained
                                                                facility or office. When forwarding requested
   in the admissions processing area, unless the
                                                                documents, staff at the sending office shall update
   facility administrator designates another area;
                                                                the archived file, noting the document request
2. The cabinet containing the files does not need to            and the name and title of the requester.
   be securable if located in a controlled access area;
                                                            4. The archival and disposal of files must be done in
   however, if the cabinet is located in a congested
                                                               accordance with agency policies and regulations.
   work area or in a high traffic area, it must be
   locked;                                                  F. Access to File
3. The Chief of Security or equivalent shall                1. Detention file contents are subject to the same
   determine the key distribution for file cabinets            Privacy Act regulations as A-file contents. Unless
   that lock; and                                              release of information is required by statute or
4. Archived files shall be placed in storage boxes,            regulation, a detainee must sign a release-of­
   with the dates covered clearly marked (e.g., from           information consent form prior to the release of
   [mm/dd/yy] to [mm/dd/yy]). The facility                     any information, and a copy of the form shall be
   administrator shall designate a restricted access           maintained in the detainee’s detention file. This
   storage space.                                              information contained in the form shall be
                                                               explained to the detainee in a language or manner
E. Archiving Files                                             which he/she understands.
Each detention file shall remain active during the              The Privacy Act of 1974 provides statutory
detainee’s stay at a facility, and shall be closed and          privacy rights to U.S. citizens and Legal
archived upon the detainee’s transfer, release or               Permanent Residents (LPRs), but the law does not
removal. When requested, IGSA facilities shall make             cover aliens who are not legal permanent
inactive detention files available to ICE/ERO                   residents. As a matter of policy, however, DHS
personnel.                                                      treats any personally identifiable information
1. Upon the detainee’s release from the facility, staff         (PII) that is collected, used, maintained or
   shall add final documents to the file before                 disseminated in a DHS records system as being
   closing and archiving the file and after inserting           subject to the Privacy Act regardless of whether
   the following:                                               the information pertains to a U.S. citizen, LPR or
                                                                alien. Treating such records systems as covered by
   a. copies of completed release documents;
                                                                the Privacy Act establishes efficient and uniform
   b. the original closed-out receipts for property             business practices for handling PII without
      and valuables; and                                        necessitating maintenance of two parallel records
                                                                systems.
   c. the original I-385 and other documentation.
                                                            2. Appropriate staff or other law enforcement
2. The officer closing the detention file shall make a
                                                               agencies with ICE approval may have access to the
   notation (on the acknowledgement form, if
                                                               detention file for official purposes.
   applicable) that the file is complete and ready for
   archiving.                                               3. Staff shall accommodate all requests for detainee
                                                               detention files from other departments that
3. The closed detention file shall not be transferred


7.1 | Detention Files                                     443                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 425 of 456 Page ID
                                        #:3912


   require the material for official purposes, such as     Privacy Act regulations as the contents of traditional
   disciplinary hearings. A representative of the          paper detention files and A-files.
   department requesting the file is responsible for       Unless release of information is required by statute
   obtaining the file, logging it out and ensuring its     or regulation, a detainee must sign a release-of­
   return. Unless the Chief of Security or equivalent      information consent form prior to the release of any
   determines otherwise, each borrowed file must           information, and a copy of the form shall be
   be returned by the end of the administrative            maintained in the detainee’s detention file.
   workday.
                                                           H. Field Office Responsibilities
   At a minimum, a logbook entry recording the
   file’s removal from the cabinet shall include the       Field Offices shall maintain files as needed to carry
   following information:                                  out their responsibilities, and shall retain all inactive
   a. the detainee’s name and A-File number;               files for a minimum of 18 months for auditing
                                                           purposes. Generally, such records contain
   b. date and time removed;                               information about more than one detainee, and are
   c. reason for removal;                                  most easily retrieved by process or subject, rather
                                                           than by individual detainee.
   d. signature of person removing the file,
      including title and department;                      For some purposes, records are most easily retrieved
                                                           by the detainee’s name. While some such material
   e. date and time returned; and
                                                           may duplicate materials maintained in the facility
   f. signature of person returning the file.              detention files, there is no intention to create a
4. Upon request by the detainee, the detention file        duplicate file for IGSA contract facilities.
   shall be provided to the detainee or his/her            Some detention standards require that copies of
   designated attorney of record.                          certain documents on individual detainees be sent to
                                                           Field Offices. Especially where approval of the Field
G. Electronic Files
                                                           Office Director or designee is required, records of
Electronic record-keeping systems and data shall be        correspondence and approvals or denials are to be
protected from unauthorized access. All electronic         maintained in the A-file.
data on individual detainees is subject to the same




7.1 | Detention Files                                    444                                         PBNDS 2011
                                                                                           (Revised December 2016)
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 426 of 456 Page ID
                                          #:3913



7.2 Interviews and Tours                                    detention standard on “Visitation” dated
                                                            12/2/2008.
I. Purpose and Scope                                        IV. References
This detention standard ensures that the public and         American Correctional Association, Performance-
the media are informed of events within the facility’s      based Standards for Adult Local Detention
areas of responsibility through interviews and tours.       Facilities, 4th Edition: 4-ADLF-7D-21, 7F-01.
This detention standard applies to the following
types of facilities housing ICE/ERO detainees:              V. Expected Practices
  •    Service Processing Centers (SPCs);                   A. News Media Interviews and Tours
  •    Contract Detention Facilities (CDFs); and            1. General

  •    State or local government facilities used by         ICE/ERO supports the provision of public access to
       ERO through Intergovernmental Service                non-classified, non-sensitive and non-confidential
       Agreements (IGSAs) to hold detainees for more        information about its operations in the interest of
       than 72 hours.                                       transparency. Access will not be denied based on the
                                                            political or editorial viewpoint of the requestor.
Procedures in italics are specifically required for
SPCs, CDFs, and Dedicated IGSA facilities. Non-             ICE/ERO also has a responsibility to protect the
dedicated IGSA facilities must conform to these             privacy and other rights of detainees, including the
procedures or adopt, adapt or establish alternatives,       right of a detainee to not be photographed or
provided they meet or exceed the intent represented         recorded.
by these procedures.                                        By regulating interviews in the detention setting, the
Various terms used in this standard may be defined          facility administrator ensures the secure, orderly and
in standard “7.5 Definitions.”                              safe operation of the facility. Interviews by reporters,
                                                            other news media representatives, non-governmental
II. Expected Outcomes                                       organizations, academics and parties not included in
                                                            other visitation categories in standard “5.7
The expected outcomes of this detention standard            Visitation” shall be permitted access to facilities only
are as follows (specific requirements are defined in        by special arrangement and with prior approval of
“V. Expected Practices”).                                   the respective ICE/ERO Field Office Director. ICE
1. The public and the media shall be informed of            may designate Public Affairs Officers (PAO) to serve
   operations and events within the facility’s areas of     in Field Offices as liaisons with media representatives
   responsibility.                                          for some or all requests and communications
                                                            covered by this standard.
2. The privacy of detainees and staff, including the
   right of a detainee to not be photographed or            2. Media Representatives
   recorded, shall be protected.                            The term “media representative” is intended to refer
III. Standards Affected                                     to persons whose principal employment is to gather,
                                                            document or report news for any of the following
This detention standard replaces provisions on media        entities:
visits and tours that were removed from the                 a. a newspaper that circulates among the general




7.2 | Interviews and Tours                                445                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 427 of 456 Page ID
                                        #:3914


   public and publishes news of a general interest           photographs in or of any facility. Detainees have the
   (e.g., political, religious, commercial or social         right not to be photographed (still, movie or video),
   affairs):                                                 and not to have their voices recorded by the media.
                                                             Thus, the facility administrator shall advise both
b. a news magazine with a national circulation sold
                                                             visitors and detainees that use of any detainee’s
   to the general public by newsstands and mail
                                                             name, identifiable photo or recorded voice requires
   subscriptions;
                                                             that individual’s prior permission. Such permission
c. a national or international news service;                 will be recorded by the visitor’s completion of a
d. a radio or television news program of a station           signed release from the detainee before
   licensed by the Federal Communications                    photographing or recording the detainee’s voice.
   Commission (FCC); or                                      The original form shall be filed in the detainee’s A-
                                                             file with a copy placed in the facility’s detention file.
e. other representatives or entities that gather
   information in accordance with the definition of          If the presence of video, film or audio equipment or
   “representative of the news media” contained in           related personnel poses a threat to the safety or
   the Freedom of Information Act (5 U.S.C. §                security of the facility, its staff or its detainees, the
   552(a)(4)(A)(ii)) as amended by section 3 of              Field Office Director may limit or prohibit such
   P.L.110-175.                                              access. Prior to the tour, the Field Office Director
                                                             shall explain the terms and guidelines of the tour to
In addition to those persons listed above, such              the visitors.
representatives may include, but are not limited to,
individuals reporting for certain electronic media           During and after an emergency, or when indications
outlets, online media publications and other media           exist that extra security measures may be needed due
freelance journalists or bloggers.                           to a possible disturbance in the facility, the Field
                                                             Office Director may suspend visits for an appropriate
3. Media Visits and Tours
                                                             period.
Media representatives may request advance                    4. Personal Interviews
appointments to tour those facilities, according to
the following stipulations.                                  A media representative or member of the public,
                                                             including non-governmental organizations and
a. To tour an SPC or CDF, visitors will contact the          academics, planning to conduct a personal interview
   Field Office Director or the Assistant Field Office       at a facility shall submit a written request to the
   Director assigned to the facility. The Chief of           responsible Field Office Director, preferably 48
   Security shall be responsible for implementing            hours prior to, and no less than 24 hours prior to,
   the necessary security procedures.                        the time slot requested. The Field Office Director
b. To tour an IGSA facility, visitors will contact the       may waive the 24-hour rule if convinced of the need
   Field Office Director responsible for that area of        for urgency.
   responsibility, who will in turn notify the facility.     Through facility staff, the Field Office Director shall
   Local facilities’ policies and procedures shall           inform the detainee of the interview request. Before
   govern.                                                   the Field Office Director considers the interview
Visitors will abide by the policies and procedures of        request, the detainee must then indicate his/her
the facility being visited or toured. Visitors must          willingness to be interviewed by signing a consent
obtain advance permission from the facility                  form. The original written consent shall be filed in the
administrator and Field Office Director before taking        detainee’s A-file, and a copy shall be placed in the



7.2 | Interviews and Tours                                 446                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 428 of 456 Page ID
                                        #:3915


facility’s detention file.                                  if interviews are imposing a serious strain on staff or
                                                            facility resources, the Field Office Director may
“Appendix 7.2.A: Detainee Interview Release Form”
                                                            restrict the time allotted for interviews.
provides a sample news interview authorization
form that may be used. The original of the form             For facility safety and security, ICE/ERO reserves the
shall be filed in the detainee’s A-file with a copy in      right to monitor, but not participate in, detainee
the facility’s detention file. Detainees should not be      interviews.
pressured or coerced out of granting the interview          A media representative interested in touring the
request, nor should the facility in any way retaliate       facility and photographing or recording any other
against a detainee for lawful communication with a          detainees in conjunction with an individual
member of the media or a member of the public.              interview must follow all applicable requirements
ICE/ERO shall normally act in writing within 48             and procedures, and shall indicate this interest at the
hours of the written request. Possible reasons for          time of his/her request for an interview.
disapproval may include, but are not limited to, the        5. Press Pools
following situations.
                                                            A press pool may be established when the PAO, Field
a. The news media representative or news                    Office Director and facility administrator determine
   organization he/she represents or the visitor does       that the volume of interview requests warrants such
   not agree to the conditions established by this          action.
   policy or has previously failed to abide by them.
                                                            In such an event, the Field Office Director shall
b. The Field Office Director finds it probable that         notify all media representatives with pending or
   the proposed interview may endanger the health           requested interviews, tours or visits that, effective
   or safety of the interviewer, cause serious unrest       immediately and until further notice, all media
   within the facility or disturb the orderly and           representatives must comply with the press pool
   secure operation of the facility.                        guidelines established by the Field Office Director.
c. The detainee is involved in a pending court action       All material generated from such a press pool must
   and the court with jurisdiction over the matter          be made available to all news media, without right
   has issued a gag rule or the Field Office Director,      of first publication or broadcast.
   after consultation with the respective ICE Office
   of Chief Counsel, thinks the proposed interview          The press pool shall comprise one member each
   could affect the outcome of the court case.              from the following groups:

If the requesting party believes the request was            a. a television outlet (for video);
unfairly or erroneously denied, the requesting party        b. a radio network outlet;
may contact ICE/ERO headquarters.
                                                            c. a print outlet; and
Interviews shall take place during normal business
                                                            d. a still photographer.
hours in a location determined by the facility
administrator. The facility administrator shall             Each group shall choose its representative for the
provide a location conducive to the interviewing            press pool. The Field Office Director shall, upon
activity, consistent with the safety, security and good     request, provide the media information about a
order of the facility. The Field Office Director may        detainee, provided such information is a matter of
limit the number of interviews with a particular            public record and not protected by privacy laws,
detainee to a reasonable number per month. Further,         Department of Homeland Security policy, or



7.2 | Interviews and Tours                                447                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 429 of 456 Page ID
                                        #:3916


ICE/ERO policy. Security and safety concerns for             State, Local and Tribal Coordination (OSLTC). Tour
staff and detainees require that specific removal-           requests should not be directed to the facility.
related data remain confidential.                            All requests shall be forwarded to the Field Office for
6. Special Conditions for Media Representatives              review. When deciding whether to approve or deny
                                                             the request, the Field Office Director, or his or her
To be approved to interview or visit a detainee or
                                                             designee, will take into consideration safety and
tour an ICE facility, the media representative must
                                                             security, and the availability of personnel to staff the
certify that he/she is familiar with and accepts the
                                                             tour, visitation, or tour with visitation. All tour or
rules and regulations governing media conduct.
                                                             visit participants will be expected to submit personal
He/she must at all times comply with those rules
                                                             information required by applicable ICE policies, so
and regulations.
                                                             the Field Office can perform background checks as
Media representatives shall collect information only         necessary.
from a primary source(s), and shall neither solicit
                                                             When requesting visitation or a tour with visitation,
nor use personal information from one detainee
                                                             stakeholders may pre-identify any detainee with
about another who is unwilling to be interviewed.
                                                             whom they may wish to speak by providing ICE
A media request may not delay or otherwise                   with a list of specific detainees in advance.
interfere with the admission, in-processing, or              Stakeholders are not required to pre-identify a
departure of any detainee. Routine processing of ICE         detainee(s) with whom they may wish to meet
detainees shall take precedence over media                   during their tour and/or visit. In order to meet with
interviews.                                                  detainees who have not been pre-identified,
B. Non-Governmental Organization (NGO)                       stakeholders shall provide to ICE a sign-up sheet.
   and Other Agency Stakeholder Facility                     All stakeholders shall provide ICE a completed
   Tours, Visitation, or Tours with                          tour/visitation notification flyer and a signed ICE
                                                             Stakeholder Visitor Code of Conduct.
   Visitation
                                                             If the tour/visit is approved, the facility shall post
ICE detention facilities will maintain an open and           both the ICE sign-up sheet and the ICE stakeholder
transparent approach to immigration detention                tour/visit notification flyer at least 48 hours in
through managed access of stakeholders participating         advance of the tour or visitation in appropriate
in approved tours, visits, or tours with visitation. All     locations (e.g., message boards, housing areas). The
tours and visits requests shall be governed by this          facility staff may also make appropriate oral
standard and other applicable ICE policies or                announcements to detainees about the upcoming
procedures on NGO and/or stakeholder access to               tour/visit (e.g., announcement during meal times).
detention facilities.                                        The facility staff is not required to inform a
All requests by NGOs and other stakeholders (which           detainee’s attorney that a stakeholder will tour/visit
include, but are not limited to, community service           the facility or for overseeing the content of the
organizations, intergovernmental entities, faith-            consent form or ensuring that the detainee and the
based organizations, members of academia, and legal          stakeholder have completed it.
groups (e.g., pro bono legal service provider                On the day of the visitation, the facility staff shall
groups)) for tours, visits, or tours with visits must        give the NGO or stakeholder access to pre-identified
be submitted in writing to the local ICE/ERO Field           detainees and/or to detainees who have signed up in
Office supervising the facility or the ICE Office of         advance to speak with the stakeholder. The facility



7.2 | Interviews and Tours                                 448                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 430 of 456 Page ID
                                        #:3917


staff shall arrange for the visitation to occur in a pre­     This Standard does not apply to (1) Legal
determined common area or space.                              Orientation Program or Know Your Rights
                                                              presentation providers; (2) law firms, organizations,
The facility staff may maintain a physical presence in
                                                              or sole attorney practitioner providing or seeking to
the meeting room to maintain safety and security.
                                                              provide legal representation; and (3) health care
To ensure security and avoid any disruptions in daily         practitioners with a request from a detainee’s
operations, all NGOs and other stakeholders touring           counsel to conduct an examination relevant to the
and/or conducting visitation with detainees shall             detainee’s case.
maintain proper and appropriate decorum, adhere to
applicable ICE and facility standards, and may be
asked to sign a code of conduct form.




7.2 | Interviews and Tours                                  449                                      PBNDS 2011
                                                                                           (Revised December 2016)
     Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 431 of 456 Page ID
                                         #:3918




   • Appendix 7.2.A: Detainee Interview Release Form (English)

   • Appendix 7.2.B: Detainee Interview Release Form (Spanish)




7.2 | Interviews and Tours                  450                               PBNDS 2011
                                                                     (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 432 of 456 Page ID
                                        #:3919
                                          DEPARTMENT OF HOMELAND SECURITY
                                   U.S. Immigration and Customs Enforcement
                                    DETAINEE INTERVIEW RELEASE FORM
                    Use this form to document news media interview requests of aliens in ICE custody
 Part 1. Alien & News Media Information

 Date:
 Detainee's name and A-number:
 Name of facility where alien is detained:
 Name of news media representative:
 Name of media organization represented:
 Address of media organization represented:

 Instruction: Fill out either Part 2 or 3. Not both.

  Complete Part 2a and 2b if     I, the ICE detainee named above, do hereby freely give permission to the news
  providing consent to be        media representative named above to interview me on or about (date)                      .
  interviewed.
                                 Detainee's signature:
  Part 2.a. Consent to be        Witness signature:
  interviewed
                                 Title:

  Part 2.b. Consent or           I, the ICE detainee named above, (check one):
  Refusal of Photographs
  and Audio Recordings                give permission     refuse permission for the news media
  (check only one and            representative named above to make recordings of my voice during this interview and
  complete)                      to take photographs of me (still or video).
                                 Detainee's signature:
                                 Witness signature:
                                 Title:

  Complete Part 3 only if        I, the ICE detainee named above, refuse to grant permission for the news media
  refusing to provide            representative named above to interview me.
  consent to be interviewed.
                                 Detainee's signature:
  Part 3. Refusal of             Witness signature:
  Interview
                                 Title:

 Part 4. Notice and Disclaimer

 The use and dissemination of a detainee name, image, statements, or voice recordings by a news media organization
 requires written permission. Media representatives must obtain a signed release from the detainee before interviewing,
 photographing, or recording him or her. This document only addresses whether a detainee will permit a media
 representative to enter an ICE facility to conduct an interview. This form does not provide authorization for a news
 media representative to further use and/or disseminate any information obtained during an interview. ICE does not
 control the content or use of any interview statements, images, or recordings obtained by a news media representative.
 Any agreement regarding use and dissemination of statements or records derived from an interview falls solely within
 the purview of the detainee and the respective news media representative.


ICE Form 71-050 (1/16)                                                                                           Page 1 of 1
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 433 of 456 Page ID
                             DEPARTMENT OF HOMELAND SECURITY
                                         #:3920
                                      DEPARTAMENTO DE SEGURIDAD NACIONAL
                                 U.S. Immigration and Customs Enforcement
                           Servicio de Inmigración y Control de Aduanas de EE.UU.
              FORMULARIO DE AUTORIZACIÓN PARA ENTREVISTAR A UN DETENIDO
                   Utilice este formulario para documentar las solicitudes de los medios de comunicación
                                    para entrevistar a los extranjeros en custodia del ICE

 Parte 1. Información del extranjero y del medio de comunicación

 Fecha:
 Nombre del detenido y número de extranjero (A-number):
 Nombre del centro donde está detenido el extranjero:
 Nombre del representante del medio de comunicación:
 Nombre del medio de comunicación representado:
 Dirección del medio de comunicación representado:

 Instrucciones: Llene la Parte 2 o la Parte 3, no ambas.

 Complete las Partes 2a y        Yo, el detenido en el ICE nombrado arriba, por la presente doy todo mi
 2b si usted da su               consentimiento al representante del medio de comunicación nombrado arriba para
 consentimiento para ser         que me entreviste en o alrededor del (fecha)                   .
 entrevistado.
                                 Firma del detenido:
 Parte 2.a. Consentimiento       Firma del testigo:
 para ser entrevistado
                                 Cargo:

 Parte 2.b. Consentir o          Yo, el detenido en el ICE nombrado arriba, (marque una casilla):
 negarse a ser
 fotografiado o grabado              doy permiso,       no doy permiso,
 en audio (marque solo           para que el representante del medio de comunicación nombrado arriba grabe mi voz
 una casilla y complete)         durante esta entrevista y me tome fotografías (fijas o en video).
                                 Firma del detenido:
                                 Firma del testigo:
                                 Cargo:

 Complete la Parte 3 sólo si     Yo, el detenido en el ICE nombrado arriba, no doy permiso para que el representante
 usted se niega a dar su         del medio de comunicación nombrado arriba me entreviste.
 consentimiento para ser
 entrevistado.                   Firma del detenido:
                                 Firma del testigo:
 Parte 3. Negación de
 la entrevista                   Cargo:

 Parte 4. Aviso y descargo de responsabilidad
 El uso y difusión del nombre, imagen, declaraciones o grabaciones de la voz de un detenido por parte de un medio de
 comunicación, requiere de un permiso por escrito. Los representantes de los medios de comunicación deben obtener
 una autorización firmada por el detenido antes de entrevistarle, fotografiarle o grabarle. Este documento solamente
 indica si un detenido permitirá que un representante de un medio de comunicación entre a las instalaciones del ICE
 para realizar una entrevista. Este formulario no proporciona una autorización para que un representante de un medio
 de comunicación utilice y/o difunda posteriormente cualquier información obtenida durante la entrevista. El ICE no
 controla el contenido o uso de ninguna declaración, imágenes o grabaciones obtenidas por un representante de un
 medio de comunicación durante la entrevista. Cualquier convenio sobre el uso y la difusión de las declaraciones o
 grabaciones obtenidas en una entrevista recae únicamente dentro del ámbito del detenido y del representante del
 medio de comunicación respectivo.

ICE Form 71-050 (7/16) (Spanish/Español)                                                                    Página 1 de 1
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 434 of 456 Page ID
                                          #:3921



7.3 Staff Training                                             contract personnel working more than twenty
                                                               hours per week shall receive training appropriate
I. Purpose and Scope                                           to their position and commensurate with their
                                                               full-time colleagues.
This detention standard ensures that facility staff,       3. Training for staff, contractors, and volunteers will
contractors and volunteers are competent in their             be provided by instructors who are qualified to
assigned duties by requiring that they receive initial        conduct such training.
and ongoing training.
                                                           4. Staff and contractors who have minimal detainee
Other detention standards may include additional              contact (such as clerical and other support staff)
training requirements specific to each standard.              will receive initial and annual training
This detention standard applies to the following              commensurate with their responsibilities.
types of facilities housing ICE/ERO detainees:             5. Professional, support, and health care staff and
  •    Service Processing Centers (SPCs);                     contractors who have regular or daily contact
                                                              with detainees, or who have significant
  •    Contract Detention Facilities (CDFs); and              responsibility involving detainees, will receive
  •    State or local government facilities used by           initial and annual training commensurate with
       ERO through Intergovernmental Service                  their position.
       Agreements (IGSAs) to hold detainees for more       6. Security staff and contractors will receive initial
       than 72 hours.                                         and annual training commensurate with their
Procedures in italics are specifically required for           position.
SPCs, CDFs, and Dedicated IGSA facilities. Non-            7. Facility management and supervisory staff and
dedicated IGSA facilities must conform to these               contractors will receive initial and annual training
procedures or adopt, adapt or establish alternatives,         commensurate with their position.
provided they meet or exceed the intent represented
                                                           8. Personnel and contractors assigned to any type of
by these procedures.
                                                              emergency response unit or team will receive
Various terms used in this standard may be defined            initial and annual training commensurate with
in standard “7.5 Definitions.”                                these responsibilities including annual refresher
                                                              courses or emergency procedures and protocols.
II. Expected Outcomes
                                                           9. Personnel and contractors authorized to use
The expected outcomes of this detention standard              firearms will receive appropriate training before
are as follows (specific requirements are defined in          being assigned to a post involving their use and
“V. Expected Practices”).                                     will demonstrate competency in firearms use at
1. Before assuming duties, each new employee,                 least annually.
   contractor, or volunteer will be provided an            10. Personnel and contractors authorized to use
   orientation to the facility and the ICE/ERO                 chemical agents and electronic control devices
   detention standards.                                        will receive thorough training in their use and in
2. All part-time staff and contract personnel shall            the treatment of individuals exposed to a
   receive formal orientation training appropriate to          chemical agent.
   their assignments. Any part-time, volunteer, or         11. Security staff and contractors will be trained in



7.3 | Staff Training                                     453                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 435 of 456 Page ID
                                        #:3922


    self-defense and use-of-force procedures to               position, to coordinate and oversee the staff
    include confrontation avoidance and emergency             development and training program. At minimum,
    protocols.                                                training personnel shall complete a 40-hour
                                                              training-for-trainers course.
12. New staff, contractors, and volunteers will
    acknowledge in writing that they have reviewed            The training coordinator shall develop and
    facility work rules, ethics, regulations, conditions      document a facility training plan that is reviewed
    of employment, and related documents, and a               and approved annually by the facility administrator
    copy of the signed acknowledgement will be                and reviewable by ICE/ERO. The facility
    maintained in each person’s personnel file.               administrator shall ensure that:

III. Standards Affected                                       1. training is conducted by trainers certified in the
                                                                 subject matter—this is particularly important in
This detention standard replaces “Staff Training”                life-safety subject areas such as firearms, chemical
dated 12/2/2008.                                                 agents, self-defense, force and restraints,
                                                                 emergency response, first aid and CPR;
IV. References
                                                              2. each trainee shall be required to pass a written or
American Correctional Association, Performance-                  practical examination to ensure the subject matter
based Standards for Adult Local Detention                        has been mastered—this is particularly important
Facilities, 4th Edition: 4-ALDF-7B-05 through 7B­                in life-safety subject areas such as firearms,
17, 7C-01, 7C-03.                                                chemical agents, self-defense, force and restraints,
ICE/ERO Performance-based National Detention                     emergency response, first aid and CPR, and in
Standards 2011: “7.2 Interviews and Tours.”                      areas of ethical conduct;
                                                              3. the formal training received by each trainee shall
V. Expected Practices                                            be fully documented in permanent training
                                                                 records; and
A. Overview of Training
                                                              4. formal certificates of completion shall be issued
The facility administrator shall ensure that the facility
                                                                 and kept in the appropriate facility files.
conducts appropriate orientation, initial training and
annual training for all staff, contractors and                B. Initial Orientation
volunteers, consistent with this standard and with
                                                              Each new employee, contractor, and volunteer shall
appropriate assessment measures.
                                                              be provided training prior to assuming duties. While
The facility administrator shall contact the local            tailored specifically for staff, contractors, and
ICE/ERO Field Offices for access to relevant DHS              volunteers, the orientation programs shall include, at
training resources, such as DHS Office for Civil              a minimum:
Rights and Civil Liberties training modules.
                                                              1. ICE/ERO detention standards
The amount and content of training shall be
                                                              2. cultural and language issues, including
consistent with the duties and function of each
                                                                 requirements related to limited English proficient
individual and the degree of direct supervision that
                                                                 detainees
individual shall receive.
                                                              3. requirements related to detainees with disabilities
The facility administrator shall assign at least one
                                                                 and special needs detainees
qualified individual, with specialized training for the


7.3 | Staff Training                                        454                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 436 of 456 Page ID
                                        #:3923


4. code of ethics                                             i. health- related emergencies
5. drug-free workplace                                        j. emergency plans and procedures
6. emergency plans and procedures                             k. sexual abuse and sexual misconduct awareness
7. signs of suicide risk, suicide precautions,                l. hostage situations and staff conduct if taken
   prevention, and intervention                                  hostage
8. use of force                                           2. Professional and support employees, including
                                                             contractors, who have regular or daily detainee
9. key and lock control
                                                             contact:
10. tour of the facility
                                                              a. ICE/ERO detention standards
11. staff rules and regulations
                                                              b. cultural and language issues including
12. sexual abuse/sexual misconduct awareness and                 requirements related to limited English
    reporting                                                    proficient detainees
13. hostage situations and staff conduct if taken             c. requirements related to detainees with
    hostage                                                      disabilities and special needs detainees
C. Initial and Annual Training                                d. security procedures and regulations
Each new employee, contractor, and volunteer shall            e. sexual harassment and sexual misconduct
be provided initial and annual training appropriate              awareness (including the contents of standard
to their assignments. While tailored specifically for            “2.11 Sexual Abuse and Assault Prevention and
staff, contractors, and volunteers, the training                 Intervention”)
programs shall include, at a minimum:                         f. appropriate conduct with detainees
1. Employees and contractors who have minimal                 g. code of ethics
   detainee contact and no significant
   responsibilities involving detainees:                      h. health-related emergencies

   a. ICE/ERO detention standards update                      i. drug-free workplace

   b. cultural and language issues including                  j. supervision of detainees
      requirements related to limited English                 k. signs of hunger strike
      proficient detainees
                                                              l. signs of suicide risk, suicide precautions,
   c. requirements related to detainees with                     prevention, and intervention
      disabilities and special needs detainees
                                                              m. use-of-force regulations
   d. code of ethics
                                                              n. hostage situations and staff conduct if taken
   e. staff rules and regulations                                hostage
   f. key and lock control                                    o. report writing
   g. signs of suicide risk, suicide precautions,             p. detainee rules and regulations
      prevention, and intervention
                                                              q. key and lock control
   h. drug-free workplace
                                                              r. rights and responsibilities of detainees


7.3 | Staff Training                                    455                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 437 of 456 Page ID
                                        #:3924


  s. safety procedures                                         a. Searches of detainees, housing units, and work
  t. emergency plan and procedures                                areas

  u. interpersonal relations                                   b. Self-defense techniques

  v. communication skills                                      c. Use-of-force regulations and tactics

  w. cardiopulmonary resuscitation (CPR)/First aid         5. Situation Response Teams (SRTs)

  x. counseling techniques                                     Members of SRTs shall receive specialized training
                                                               before undertaking their assignments.
3. Full-time health care employees and contractors
                                                           6. Personnel authorized to use firearms
  In addition to the training areas above, the health­
  care employee training program shall include                 Personnel authorized to use firearms will receive
  instruction in the following:                                training covering use, safety, and care of firearms
                                                               and constraints on their use before being assigned
  a. medical grievance procedures and protocols                to a post involving their possible use.
  b. emergency medical procedures                              All personnel authorized to use firearms must
  c. occupational exposure                                     demonstrate competency in their use at least
                                                               annually.
  d. personal protective equipment
                                                           D. Continued Education and Professional
  e. bio-hazardous waste disposal
                                                           Development
  f. overview of the detention operations
                                                           Employees should be encouraged to continue their
4. Security personnel
                                                           education and professional development.
  In addition to the training areas above,
  instruction for security personnel shall include:




7.3 | Staff Training                                     456                                         PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 438 of 456 Page ID
                                        #:3925



7.4 Detainee Transfers                                           complete records for each transferred detainee.
                                                             5. Transfers of detainees shall be accomplished
I. Purpose and Scope                                            safely and securely.

This detention standard is written to ensure that            6. Detainees shall be transferred with appropriate
transfers of detainees from one facility to another are         medication(s) and medical and referral
accomplished in a manner that ensures the safety and            information to ensure continuity of care with the
security of the staff, detainees, and the public; and           receiving facility’s medical services.
that the process relating to transfers of detainees is       7. Transferred detainee funds, valuables and other
carried out professionally and responsibly with                 personal property shall be safeguarded and
respect to notifications, detainee records, and the             transported in compliance with standards “1.3
protection of detainee funds and property.                      Transportation (by Land),” “2.1 Admission and
Various terms used in this standard may be defined              Release” and “2.5 Funds and Personal Property.”
in standard “7.5 Definitions.”                               8. The facility shall provide communication
                                                                assistance to detainees with disabilities and
II. Expected Outcomes                                           detainees who are limited in their English
The expected outcomes of this detention standard                proficiency (LEP). The facility will provide
are as follows (specific requirements are defined in            detainees with disabilities with effective
“V. Expected Practices”).                                       communication, which may include the
                                                                provision of auxiliary aids, such as readers,
1. Decisions to transfer detainees are made by the
                                                                materials in Braille, audio recordings, telephone
   Field Office Director or his/her designee on the
                                                                handset amplifiers, telephones compatible with
   basis of complete and accurate case information
                                                                hearing aids, telecommunications devices for deaf
   and principles set forth in the ICE/ERO Detainee             persons (TTYs), interpreters, and note-takers, as
   Transfers Directive and other applicable ICE/ERO             needed. The facility will also provide detainees
   policies. All detainee transfers and transfer                who are LEP with language assistance, including
   determinations shall be based on a thorough and              bilingual staff or professional interpretation and
   systematic review of the most current                        translation services, to provide them with
   information available by ICE/ERO.                            meaningful access to its programs and activities.
2. The legal representative-of-record shall be notified
                                                                 All written materials provided to detainees shall
   as soon as practicable, but no later than 24 hours
                                                                 generally be translated into Spanish. Where
   after the detainee is transferred, in accordance with         practicable, provisions for written translation shall
   sound security practices. Contacting the legal                be made for other significant segments of the
   representative-of-record will be the responsibility           population with limited English proficiency.
   of ICE/ERO.
                                                                 Oral interpretation or assistance shall be provided
3. The detainee shall be informed of the transfer                to any detainee who speaks another language in
   orally and in writing in a language or manner that            which written material has not been translated or
   he/she can understand, immediately prior to
                                                                 who is illiterate.
   transport.
4. Transportation staff, as well as sending and              III. Standards Affected
   receiving facility staff, shall have accurate and         This detention standard replaces “Transfer of


7.4 | Detainee Transfers                                   457                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 439 of 456 Page ID
                                        #:3926


Detainees” dated 12-2-2008                                   B. Responsibilities of the Sending Facility
IV. References                                                 – Notifications
                                                             1. Communications with ICE
American Correctional Association 4th Edition,
Standards for Adult Detention Facilities: 4-ALDF-2A­             A detainee may not be transferred from any
23, 1B-06, 4C-05, 4C-40, 4D-27, 6A-07, 7D-19,                    facility without the appropriate I-203 (Notice to
7D-20.                                                           Detain or Release) or I-216 (Record of Person and
                                                                 Property Transfer) that authorizes the detail. If
National Commission on Correctional Health Care,
                                                                 the facility administrator or his or her designee
Standards for Health Services in Jails (2014)
                                                                 believes that a scheduled transfer of a detainee
ICE/ERO Performance-based National Detention                     should not take place, the facility administrator
Standards 2011:                                                  shall notify ICE/ERO prior to the transfer.
  • “1.3 Transportation (by Land)”;                          2. Detainee Notification
  • “2.1 Admission and Release”;                                 Immediately prior to transfer, the sending facility
                                                                 shall ensure that the detainee is informed, in a
  • “2.5 Funds and Personal Property”;
                                                                 language or manner he or she can understand,
  • “4.3 Medical Care”; and                                      that he or she is being transferred to another
                                                                 facility and is not being removed (if applicable).
  • “4.4 Medical Care (Women).”
                                                                 a. The sending facility shall ensure that specific
ICE/ERO Detainee Transfers Directive
                                                                    plans and time schedules are not discussed
V. Expected Practices                                               with detainees and that following notification,
                                                                    the detainee:
A. Responsibilities of ICE/ERO
                                                                    1) is not permitted to make or receive any
1. Decisions to transfer detainees are made by the                     telephone calls until the detainee reaches
   Field Office Director or his or her designee on the                 the destination facility; and
   basis of complete and accurate case information
                                                                    2) does not have contact with any detainee in
   and principles set forth in the ICE/ERO Detainee
                                                                       the general population until the detainee
   Transfers Directive and other applicable ICE/ERO
                                                                       reaches the destination facility.
   policies.
                                                                 b. At the time of the transfer, the sending facility
2. Attorney notifications relative to detainee transfers
                                                                    shall provide the detainee, in writing, the
   are the responsibility of ICE/ERO, which will
                                                                    name, address, and telephone number of the
   make attorney notifications in accordance with the
                                                                    facility to which he or she is being transferred,
   ICE Detainee Transfers Directive and other
                                                                    using the attached Detainee Transfer
   applicable ICE/ERO policies. The legal
                                                                    Notification Form.
   representative-of-record shall be notified as soon
   as practicable, but no later than 24 hours after the          c. The sending facility shall ensure that the
   detainee is transferred, in accordance with sound                detainee acknowledges, in writing, that:
   security practices. Contacting the legal                         1) he or she has received the transfer
   representative-of-record will be the responsibility                 destination information;
   of ICE/ERO.
                                                                    2) it is his or her responsibility to notify


7.4 | Detainee Transfers                                   458                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 440 of 456 Page ID
                                        #:3927


         family members if so desired, upon                       with the detention standard on transportation by
         admission into the receiving facility; and               land. The sending facility is responsible for the
                                                                  preparation and delivery of proper meals prior to
      3) he or she may place a domestic phone call,
                                                                  departure.
         at no expense to the detainee, upon
         admission into the receiving facility.               C. Responsibilities of the Health Care
   d. The sending facility will place a copy of the              Provider at the Sending Facility
      Detainee Transfer Notification Form in the
                                                              1. Transfer of the Detainee’s Medical Information
      detainee’s detention file.
                                                                     When a detainee is transferred to another
3. Notification to the Health Care Provider
                                                                     detention facility, the sending facility shall
   Upon receipt of an authorization to transfer a                    ensure that a Medical Transfer Summary
   detainee from ICE/ERO, the sending facility staff                 accompanies the detainee.
   shall notify the facility health care provider so that
                                                              2. Medical Transfer Summary
   the health care provider can prepare a medical
   transfer summary sheet and the detainee’s full                 a. The sending facility’s medical staff shall
   medical records to accompany the transfer. The                    prepare a Medical Transfer Summary that must
   facility health care provider shall be notified                   accompany the detainee. The Medical Transfer
   sufficiently in advance of the transfer that medical              Summary shall include, at a minimum, the
   staff may determine and provide for any                           following items:
   associated medical needs.                                         1) patient identification;
4. Preparation for Transfer, Notification to Escorting               2) tuberculosis (TB) screening results
   Officers                                                             (including results date) and current TB
   a. The sending facility shall ensure that a                          status if TB disease is suspected or
      properly executed I-203 or I-216 accompanies                      confirmed;
      the transfer.                                                  3) current mental, dental, and physical health
   b. The sending facility shall ensure that escorting                  status, including all significant health
      officers are advised of any security                              issues, and highlighting any potential
      considerations relative to detainees to be                        unstable issues or conditions which require
      transported so that escorting officers can take                   urgent follow-up;
      necessary precautions.                                         4) current medications, with instructions for
   In SPCs, CDFs, and IGSAs with a sufficient                           dose, frequency, etc., with specific
   ICE/ERO onsite presence, the authorized ICE                          instructions for medications that must be
   official shall check records and ascertain if the                    administered en route;
   detainee has a criminal history, is dangerous or                  5) any past hospitalizations or major surgical
   has an escape record. Any information of an                          procedures;
   adverse nature shall be clearly indicated on the G­
   391 and the escorting officers shall be warned to                 6) recent test results, as appropriate;
   take the necessary precautions.                                   7) known allergies;
5. Food and Water during Transfer                                    8) any pending medical or mental health
   Food and water shall be provided in accordance                       evaluations, tests, procedures, or treatments



7.4 | Detainee Transfers                                    459                                         PBNDS 2011
                                                                                              (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 441 of 456 Page ID
                                        #:3928


         for a serious medical condition scheduled             The CMA or designee must inform the facility
         for the detainee at the sending facility. In          administrator in writing if the detainee’s medical
         the case of patients with communicable                or psychiatric condition requires a medical escort
         disease and/or other serious medical needs,           during transfer.
         detainees being released from ICE custody         6. Medications
         are given a list of community resources, at a
         minimum;                                              a. Prior to transfer, medical staff shall provide the
                                                                  transporting officers instructions and, if
      9) copies of any relevant documents as                      applicable, medication(s) for the detainee’s
         appropriate; and                                         care in transit.
      10)the name and contact information of the               b. Medical staff shall ensure that the detainee is
         transferring medical official.                           transferred with, at a minimum, seven (7)
The IHSC Form 849 or equivalent, or the Medical                   days’ worth of prescription medications (for
Transfer Summary attached as Appendix 4.3.C,                      TB medications, up to 15 days’ supply, and for
which mirrors IHSC Form 849, may be used by                       HIV/AIDS medication a 30 day supply) to
facilities to ensure compliance with these standards.             guarantee the continuity of care throughout
                                                                  the transfer and subsequent intake process.
3. Notification of Medical/Psychiatric Alerts or
   Holds                                                       c. Medication shall be:
   Upon receiving notification that a detainee is to              1) placed in a property envelope labeled with
   be transferred, appropriate medical staff at the                  the detainee’s name and A-number and
   sending facility shall notify the facility                        appropriate administration instructions;
   administrator of any medical/psychiatric alerts or             2) accompany the transfer; and
   holds that have been assigned to the detainee, as
   reflected in the detainee’s medical records. The               3) if unused, turned over to the receiving
   facility administrator shall be responsible for                   medical personnel.
   providing notice to ICE/ERO of any                      D. Responsibilities of the Sending Facility
   medical/psychiatric alerts or holds placed on a
                                                              Relative to Detainees’ Property Prior to
   detainee that is to be transferred.
                                                              Transport
4. Medical Holds
                                                           Before transferring a detainee, the sending facility’s
   If a detainee has been placed in a medical hold
                                                           processing staff shall ensure that all funds and small
   status, the detainee must be evaluated and cleared
                                                           valuables are properly documented on the G-589
   by a licensed independent practitioner (LIP) prior
                                                           and I-77 or equivalent.
   to transfer. If the evaluation indicates that
   transfer is medically appropriate but that health       1. Funds and Small Valuables
   concerns associated with the transfer remain,               Before transfer, the sending facility shall return all
   medical staff at the sending facility shall notify          funds and small valuables to the detainee and
   ICE and shall provide ICE requested information             close out all Forms G-589 (or local IGSA funds
   and other assistance, to the extent practicable, to         and valuables receipts) in accordance with the
   enable ICE to make appropriate transfer                     Detention Standard on Funds and Personal
   determinations.                                             Property.
5. Medical Escort


7.4 | Detainee Transfers                                 460                                         PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 442 of 456 Page ID
                                        #:3929


  During transport, a detainee shall ordinarily have           If the receiving facility does not accept excess,
  the following items in his or her possession;                oversized or bulky belongings (including, but not
  however, items that might present a security risk            limited to, suitcases, cartons, televisions, etc.),
  or are particularly bulky may be transported                 the sending facility shall:
  separately in the vehicles’ storage area. Personal           a. Arrange to store the property elsewhere; or
  items include:                                                   process the excess property in accordance with
                                                                   ERO standard operating procedures.
   •   Cash
                                                               b. If the detainee refuses to provide an
   •   All legal material                                          appropriate mailing address, or is financially
       Small valuables such as jewelry                             able but unwilling to pay for shipping, notify
   •
                                                                   ICE/ERO. ICE/ERO may dispose of the
   •   Address books, phone lists, correspondence                  property after providing the detainee written
   •   Dentures, prescription glasses                              notice in accordance with the ICE/ERO
                                                                   standard operating procedures.
   •   Small religious items                                   c. If the detainee cannot provide an appropriate
   •   Photos                                                      address because one does not exist, the
                                                                   detainee shall keep the property receipts for
   •   Similar small personal property items.                      the stored items, and the facility shall store the
   The receiving facility shall create a new G-589                 property and notify the receiving facility in
   (or local IGSA funds and valuables receipt)                     writing that the transferring facility requires
   during admissions in-processing in accordance                   notice, before the detainee’s release or further
   with the Detention Standard on Funds and                        transfer, to ensure the detainee receives the
   Personal Property.                                              stored property.
2. Large Valuables, Excess Luggage, and Other Bulky        E. Responsibilities of the Transporting
   Items                                                      Officer
  Detainee access to large items of personal               1. The transporting officer may not transport a
  property during transport is prohibited; however,           detainee without the required documents,
  ordinarily, all items stored at the sending facility        including:
  shall accompany the transferee to the receiving              a. the Medical Transfer Summary; and
  SPC, CDF or, in most cases, the receiving IGSA
  facility.                                                    b. a properly executed Form I-203 or I-216, or
                                                                  equivalent form.
  If the property accompanies the detainee, in
  accordance with the Detention Standard on
  “Funds and Personal Property”:                           2. The transporting officer shall review the
  a. The sending facility shall close out all Forms           information for completeness and to make sure
     G-589 (or local IGSA property receipt forms),            that he or she has the supplies required to provide
     and                                                      any in-transit care that is indicated.
  b. The receiving facility shall create a new G-589       3. Any transportation officer who reviews the
     and I-77 (or local IGSA property receipt                 Medical Transfer Summary shall protect the
     forms) during admissions in-processing.                  privacy of the detainee’s medical information to
                                                              the greatest extent possible, and may not share


7.4 | Detainee Transfers                                 461                                         PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 443 of 456 Page ID
                                        #:3930


   medical information unless necessary to safely           1. After admission into the receiving facility or Field
   fulfill transportation responsibilities.                    Office, all detainees must be offered the
                                                               opportunity to make one domestic three-minute
4. The Transporting Officer is responsible for
                                                               phone call at no cost to the detainee.
   delivering the Medical Transfer Summary to
   personnel at the receiving facility and shall advise     2. The responsible processing supervisor or his/her
   them of any medications provided to the detainee            designee shall ensure that the detainee is
   in transit.                                                 informed promptly that he or she may notify
                                                               interested persons of the transfer. The offer to
5. The receiving facility must report any exceptions
                                                               make a domestic call, as referenced above, will be
   to the ICE/ERO Field Office and the Deputy
                                                               documented and signed by processing staff and
   Assistant Director, Detention Management
                                                               by the detainee. A copy of the documentation
   Division.
                                                               verifying that a detainee was offered a three-
F. Post Transfer Activities                                    minute phone call will be filed in the detainee’s
                                                               detention folder.




7.4 | Detainee Transfers                                  462                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 444 of 456 Page ID
                                        #:3931


                                   DEPARTMENT OF HOMELAND SECURITY
                          U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                      DETAINEE TRANSFER NOTIFICATION

DETAINEE NAME ______________________________A# ______________

NATIONALITY __________________________________________________

                                            TRANSFER DESTINATION

NAME OF NEW FACILITY ________________________________________

ADDRESS ______________________________________________________________

______________________________________________________________

______________________________________________________________

TELEPHONE NUMBER ______________________________



I hereby acknowledge that I have received the transfer destination information. I have also been notified that it is
my responsibility to notify family members, if I so desire, and that I will be provided with one free phone call
when I arrive at my destination.



DETAINEE SIGNATURE ____________________ A#________ DATE ____________

OFFICER SIGNATURE ________________________________ DATE ____________
      Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 445 of 456 Page ID
                                          #:3932



7.5 Definitions                                            valuables and other personal property is completed
                                                           during this process.
A-File, Alien File                                         Ambulatory Restraints
The legal file maintained by DHS for each detainee.        “Soft” or “hard” equipment used to restrict a
Contents include but are not limited to the detainee’s     detainee’s movement but leaving him or her able to
identification documents (passport, driver’s license,      eat, drink or attend to basic bodily functions without
other identification cards, etc.), photographs,            staff intervention.
immigration history, prior criminal record if any,
                                                           Ammunition Control Officer (ACO)
and all documents and transactions relating to the
detainee’s immigration case.                               An individual who has been designated in writing as
                                                           the officer responsible for the physical and
ACA
                                                           administrative control of ammunition in the
American Correctional Association.                         authorizing official’s area of accountability.
Administrative Health Authority                            Auxiliary Aids and Services
The administrative authority is responsible for all        Services or devices that allow for effective
access to care, personnel, equipment and fiscal            communication by affording individuals with
resources to support the delivery of health care           impaired vision, hearing, speaking, sensory, and
services.                                                  manual skills an equal opportunity to participate in,
Administrative Segregation                                 and enjoy the benefits of, programs and activities.
                                                           Such aids or services include interpreters, written
A non-punitive form of separation from the general         materials, note-takers, video remote interpreting
population used for administrative                         services, or other effective methods of making
reasons. Administrative segregation is available only      aurally delivered materials available to detainees with
to ensure the safety of detainees or others, the           hearing impairments; readers, taped texts, materials
protection of property, or the security or good order      or displays in Braille, secondary auditory programs,
of the facility, as determined by a facility               or other effective methods of making visually
administrator or supervisor. Administrative                delivered materials available to detainees with visual
segregation may be available, among other reasons,         impairments; acquisition or modification of
for detainees awaiting investigations or hearings for      equipment or devices; and other similar services and
violations of facility rules, detainees scheduled for      actions.
release, removal, or transfer within 24 hours, and,
under more limited circumstances, detainees who            Body-cavity Search
require protective custody or separation from the          The visual inspection or physical probing of body
general population for medical reasons.                    openings (anus, vagina, ears, nose, mouth, etc)
Admission/Admissions Process                               where weapons, drugs, or other contraband could be
                                                           secreted. This is the most intrusive means of
In-processing of newly arrived detainees, which            searching an individual, reserved for instances where
includes an orientation to the policies, programs,         other search techniques have been considered but
rules and procedures of the facility. Classification,      rejected as ineffective under the particular
assignment of living quarters, various inspections,        circumstances of the case. Body-cavity search
medical screening and safeguarding of funds,               procedures govern physical probes, but not visual
                                                           inspections.


7.5 | Definitions                                        464                                       PBNDS 2011
                                                                                         (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 446 of 456 Page ID
                                        #:3933


For example, the procedures would not be                      Chronic disease
appropriate for a visual inspection of the inside of          An illness or condition that affects an individual’s
the mouth, nose, or ears, unless contraband is found          well being for an extended interval, usually at least
during the course of that inspection. Body-cavity             six months, and generally is not curable but can be
procedures apply whenever contraband is found,                managed to provide optimum functioning within
because retrieving/seizing the item will involve              any limitations the condition imposes on the
physical entry into or probing within the cavity (in          individual.
this example, the mouth, nose, or ear).
                                                              Chronic disease program (care clinic)
Caustic
                                                              Incorporates a treatment plan and regular clinic
Capable of burning, corroding, eroding or                     visits. The clinician monitors the patient’s progress
destroying by chemical action.                                during clinic visits and, when necessary changes the
Census Check                                                  treatment. The program also includes patient
See Informal Count.                                           education for symptom management.
                                                              Class R (Restricted) Tools
Chain of Command
                                                              Devices to which detainees are forbidden access
Order of authority (rank); executive, senior
                                                              except in the presence and constant supervision of
management, senior staff, etc. The position titles
                                                              staff for reasons of safety or security. Class R includes
may vary according to the type of facility (SPC, CDF,
                                                              devices that can be used to manufacture or serve as
or IGSA) and local facility titles. The on-site order of
                                                              weapons capable of doing serious bodily harm or
authority at a detention facility descends from the
                                                              structural damage to the facility. All portable power
facility administrator to assistant or associate facility
                                                              tools and accessories are in this category. Class R also
administrators to department heads to shift
                                                              includes ladders and other such items that are not
supervisors and other supervisors. Similarly, the
                                                              inherently dangerous but could prove useful in
ICE/ERO chain-of-command at a detention facility
                                                              unauthorized activities, such as escape attempts.
descends from the officer–in-charge (OIC) to the
associate OIC to the chief detention enforcement              Classification
officer/Chief of Security, detention operations               A process used to make housing and program
supervisor, etc.                                              assignments by assessing detainees on the basis of
Chemical                                                      objective information about past behavior, criminal
A substance with a distinct molecular composition             records, special needs, etc.
produced by or used in a chemical process.
Chief of Security
A generic term for the department head in charge of           Clinical Director (CD)
a detention facility’s security employees and                 A designated individual licensed to practice medicine
operations. The position titles may vary according to         and provide health services with final responsibility
the type of facility (SPC, CDF, or IGSA) and local            for decisions related to medical judgments. A CD
facility titles. Ordinarily, a Chief of Security (chief       and CMA are equivalent positions.
detention enforcement agent, captain, etc.) is
organizationally directly under an assistant or               Clinical Medical Authority (CMA)
associate facility administrator.


7.5 | Definitions                                           465                                        PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 447 of 456 Page ID
                                        #:3934


The medical authority is responsible for the delivery       Count Slip
of all health care services to the detainee population.     Documentation of the number of detainees
These services include, but are not limited to,             confirmed present during a population count in a
medical, nursing, dental, mental health and                 specific area, signed by the officers involved in the
nutritional services. A CD and CMA are equivalent           count.
positions.
                                                            Correspondence
Combustible Liquid
                                                            Letters, postcards and other forms of written material
A substance with a flash point at or above 100°             not classified as packages or publications. Large
Fahrenheit.                                                 envelopes containing papers qualify as
Commissary                                                  correspondence, but boxes, sacks and other shipping
An area or system where detainees may purchase              cartons do not. Books, magazines, newspapers and
approved items.                                             other incoming printed matter are not
                                                            “correspondence.”
Contact Visit
                                                            Criminal Alien
A meeting between detainee and another person
                                                            A foreign national convicted of one or more crimes.
authorized to take place in an area free of obstacles
or barriers that prevent physical contact.                  Dedicated IGSA Facility (Dedicated IGSA)
Container                                                   An IGSA facility that solely houses ICE
                                                            detainees. Also see “IGSA FACILITY” and
Any bag, barrel, bottle, box, can, cylinder, drum,
                                                            “INTERGOVERNMENTAL SERVICE AGREEMENT.”
reaction vessel, storage tank, or other vessel holding
a hazardous chemical; does not include pipes or             Detainee Handbook
piping systems.                                             The policies and procedures governing detainee life
Contraband                                                  in the facility: daily operations, rules of conduct,
                                                            sanctions for rule violations, recreation and other
Any unauthorized item in the facility: illegal,
                                                            programs, services, etc.; defined in writing and
prohibited by facility rules, or otherwise posing a
                                                            provided to each detainee upon admission to the
threat to the security or orderly operation of the
                                                            facility.
facility. This includes unauthorized funds.
                                                            Detention File
Contract Detention Facility (CDF)
                                                            Contents include receipts for funds, valuables and
A facility that provides detention services under a
                                                            other personal property; documentation of
competitively bid contract awarded by the ICE.
                                                            disciplinary action; reports on detainee behavior;
Contractor                                                  detainee’s written requests, complaints and other
A person who or entity that provides services on a          communications; official responses to detainee
recurring basis pursuant to a contractual agreement         communications; records from Special Management
with the agency or facility.                                Unit, etc.
Control Office                                              Dietician

An officer who directs security activities from the         A professional trained in foods and the management
Control Center.                                             of diets (dietetics) who is credentialed by the
                                                            Commission on Dietetic Registration of the


7.5 | Definitions                                         466                                       PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 448 of 456 Page ID
                                        #:3935


American Dietetic Association, or who has the               Disciplinary Segregation
documented equivalent in education, training, or            A punitive form of separation from the general
experience, with evidence of relevant continuing            population used for disciplinary
education.                                                  reasons. Disciplinary segregation is available only
Disability                                                  after a finding by a disciplinary hearing panel that
                                                            the detainee is guilty of a serious prohibited act or
An individual with a disability is an individual who
                                                            rule violation.
has a physical or mental impairment that
substantially limits one or more major life activities,     Dry Cell
or an individual who has a history or record of such        A cell or room without running water where a
an impairment. “Major life activities” are basic            detainee can be closely observed by staff until the
activities that a detainee without a disability in the      detainee has voided or passed contraband or until
general population can perform with little or no            sufficient time has elapsed to preclude the possibility
difficulty, including, but not limited to, caring for       that the detainee is concealing contraband. Dry cells
oneself, performing manual tasks, seeing, hearing,          may be used when there is reasonable suspicion that
eating, sleeping, walking, standing, lifting, bending,      a detainee has ingested contraband or concealed
speaking, breathing, learning, reading,                     contraband in a body cavity.
concentrating, thinking, communicating, and
working. A major life activity can also include the         Emergency Changes
operation of major bodily functions, like the               Measures immediately necessary to maintain security
immune, endocrine, and neurological systems;                or to protect the health and safety of staff and
normal cell growth; digestion, respiration, and             detainees.
circulation; and the operations of the bowel,
                                                            Exigent Circumstances
bladder, and brain.
                                                            Any set of temporary and unforeseen circumstances
                                                            that require immediate action in order to combat a
Disciplinary Hearing                                        threat to the security or institutional order of a
Non-judicial administrative procedure to determine          facility or a threat to the safety or security of any
whether substantial evidence supports finding a             person.
detainee guilty of a rule violation.                        Exposure/Exposed
Disciplinary Committee                                      Subjected or potentially subjected to a hazardous
One or more impartial staff members who conduct             substance by any means (inhalation, ingestion, skin
and/or oversee a disciplinary hearing. A lower-level        contact, absorption, etc.)
committee (Unit Disciplinary Committee)                     Face-to-photo Count
investigates a formal Incident Report and may
                                                            A process that verifies identity of each detainee by
impose minor sanctions or refer the matter to a
                                                            comparing every person present with the
higher-level disciplinary committee. A higher-level
                                                            photographic likeness on his/her housing card.
committee (Institution Disciplinary Panel) conducts
formal hearings on Incident Reports referred from           Facility Administrator
the lower level committee and may impose higher             A generic term for the chief executive officer of a
level sanctions for higher level prohibited acts. Also      detention facility. The formal title may vary
see Institution Disciplinary Panel.



7.5 | Definitions                                         467                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 449 of 456 Page ID
                                        #:3936


(warden, Officer In Charge, sheriff, jail                  Cash, checks, money orders and other negotiable
administrator, etc.).                                      instruments.
Field Office Directory (FOD)                               Gender nonconforming
Individual with chief responsibility for facilities in     Having an appearance or manner that does not
his assigned geographic area.                              conform to traditional societal gender expectations.
Firearms Control Officer (FCO)                             General Correspondence
Individual designated responsible for the physical         All correspondence other than “special
and administrative control of all firearms under the       correspondence.”
jurisdiction of the authorizing official.                  General Population
Flammability Hazard                                        Detainees whose housing and activities are not
Has a flash point below 200 degrees Fahrenheit,            specially restricted. The term is ordinarily used to
closed cup, or is subject to spontaneous heating.          differentiate detainees in the “general population”
Flammable Liquid                                           from those in Special Housing Units.

A substance with a flash point below 100 degrees
Fahrenheit (37.8 Centigrade).
                                                           Grievance
                                                           A complaint based on a circumstance or incident
Flash Point                                                perceived as unjust.

The minimum temperature at which the vapor of a            Hard Contraband
combustible liquid can form an ignitable mixture           Any item that poses a serious threat to the life, safety
with air.                                                  or security of the facility detainees or staff.
Food Service Administrator (FSA)                           Health Assessment
The official responsible for planning, controlling,        The process whereby an individual’s health status is
directing and evaluating Food Service Department           evaluated. This process will address the patient’s
operations.                                                physical, dental and mental health appropriate to the
Formal Count                                               patient’s condition and will include, as determined
                                                           by the health care provider, questioning the patient
When the detainee population is assembled at               about symptoms, a physical examination appropriate
specific times for attendance check, conducted in          to the complaint and, as appropriate, review of
accordance with written procedures.                        screening information, collection of additional
Four/Five-point Restraint                                  information relating to mental, dental and medical
                                                           health issues, immunization histories, laboratory and
A restraint system that confines an individual to a
                                                           diagnostic tests, other examinations, review of
bed or bunk in either a supine or prone position.
                                                           results, initiation of therapy and development of a
Ordered by the facility administrator when a
                                                           treatment plan.
detainee’s unacceptable behavior appears likely to
continue risking injury to self or others.                 Health Authority
Funds


7.5 | Definitions                                        468                                        PBNDS 2011
                                                                                          (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 450 of 456 Page ID
                                        #:3937


The health services administrator (HSA), clinical            have eaten for 72 hours for medical evaluation and
director (CD), or agency responsible for the                 monitoring.
provision of health care services at a facility or           IGSA Facility (IGSA)
system of facilities. The responsible physician may
be the health authority. Health authority may also be        A state or local government facility used by ERO
referred to as the medical department.                       through an Intergovernmental Service
                                                             Agreement. Also see “INTERGOVERNMENTAL
Health Care Practitioner
                                                             SERVICE AGREEMENT.”
Defined as an individual who is licensed, certified,         Illegal Contraband
or credentialed by a state, territory or other
appropriate body to provide health care services             Any item prohibited by law, the possession of which
within the scope and skills of the respective health         constitutes grounds for felony or misdemeanor
care profession.                                             charges.

Health Hazard
Includes carcinogens, toxic agents, reproductive             Indigent
toxins, irritants, corrosives, sanitizers, hepatotoxins,     Without funds, or with only nominal funds.
nephrotoxins, neurotoxins and other agents that act          Ordinarily, a detainee is considered “indigent” if he
on the hemopoietic system or damage the lungs,               or she has less than $15.00 in his or her account.
skin, eyes, or mucous membranes.
                                                             Informal grievance
Health Screening
                                                             An oral complaint or concern received from a
A system for preliminary screening of the physical           detainee. Informal grievances may be handled at the
and mental condition of individual detainees upon            lowest level in the organization possible to
arrival at the facility; conducted by health care            effectively resolve the complaint with no written
personnel or by a specially health trained officer. The      response.
combination of structured inquiry and observation is
                                                             Informal Count
designed to obtain immediate treatment for new
arrivals who are in need of emergency health care,           Population count conducted according to no fixed
identify and meet ongoing current health needs, and          schedule, when detainees are working, engaged in
isolate those with communicable diseases.                    other programs, or involved in recreational activities.
                                                             Unless a detainee is missing, these counts are not
Hold Room
                                                             reported; also called “census check” or “irregular
A secure area used for temporary confinement of              count.”
detainees before in-processing, institutional
                                                             Informal Resolution
appointments (court, medical), release, transfer to
another facility, or deportation-related                     Brings closure to a complaint or issue of concern to a
transportation.                                              detainee, satisfactory to the detainee and staff
                                                             member involved; does not require filing of a
Hunger Strike
                                                             written grievance.
A voluntary fast undertaken as a means of protest or
                                                             Informed Consent
manipulation. Whether or not a detainee actually
declares that he or she is on a hunger strike, staff are     An agreement by a patient to a treatment,
required to refer any detainee who is observed to not        examination, or procedure after the patient receives



7.5 | Definitions                                          469                                       PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 451 of 456 Page ID
                                        #:3938


the material facts about the nature, consequences,           See Informal Count.
and risks of the proposed treatment, examination or          Juvenile
procedure; the alternatives to it; and the prognosis if
the proposed action is not undertaken.                       Any person under the age of 18.

In-processing                                                Least Intrusive

Administrative processing of a detainee arriving at a        In the context of a search, terminology used to refer
detention facility (See “Admissions”).                       to alternative means of finding contraband, such as
                                                             questions, metal detectors, pat down searches and
Institution Disciplinary Panel (IDP)
                                                             boss chairs, prior to conducting a strip search.
Review board responsible for conducting                      Legal Assistant
disciplinary hearings and imposing sanctions for
cases of detainee misconduct referred for disposition        An individual (other than an interpreter) who,
following the hearing. The IDP usually comprises a           working under the direction and supervision of an
hearing officer and representatives of different             attorney or other legal representative, assists with
departments in the facility.                                 group presentations and in representing individual
                                                             detainees. Legal assistants may interview detainees,
Intergovernmental Service Agreement
                                                             assist detainees in completing forms and deliver
A cooperative agreement between ICE and any state,           papers to detainees without the supervisory attorney
territory or political subdivision for the construction,     being present.
renovation or acquisition of equipment, supplies or          Legal Correspondence
materials required to establish acceptable conditions
of confinement and detention services. ICE may               See “special correspondence.”
enter into an IGSA with any such unit of government          Legal File
guaranteeing to provide bed space for ICE detainees,
                                                             See A-File.
and to provide the clothing, medical care, food and
drink, security and other services specified in the          Legal Representative
ICE/ERO detention standards; facilities providing            An attorney or other person representing another in
such services are referred to as “IGSA facilities.”          a matter of law, including law students, law
Intersex                                                     graduates not yet admitted to the bar; “reputable
                                                             individuals”; accredited representatives; accredited
Having sexual or reproductive anatomy or
                                                             officials and attorneys outside the United States (see
chromosomal pattern that does not seem to fit
                                                             8 CFR § 292.1, “Representation and Appearances”).
typical definitions of male or female. Intersex
medical conditions are sometimes referred to as              Leisure-time Activities
disorders of sex development.                                Activities which are designed to provide detainees
Investigating Officer                                        with recreational opportunities both inside and
                                                             outside the living area, e.g., soccer, basketball, chess,
An individual of supervisory or higher rank who
                                                             checkers, television.
conducts an investigation of alleged misconduct and
was not involved in the incident; usually a                  Life-sustaining Procedure (Life Support)
supervisory detention enforcement officer or shift           A medical intervention or procedure that uses
supervisor.                                                  artificial means to sustain a vital function.
Irregular Count


7.5 | Definitions                                          470                                          PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 452 of 456 Page ID
                                        #:3939


Limited English Proficiency (LEP)                             period or that be pending; and continuity of care
A person who does not speak English as his or her             plan.
primary language and who has a limited ability to
read, speak, write, or understand English. LEP                Medical Personnel
individuals may be competent in English for certain
types of communication (e.g. speaking or                      Includes all qualified health care professionals as well
understanding), but still be LEP for other purposes           as administrative and support staff (e.g. health record
(e.g. reading or writing).                                    administrators, laboratory technicians, nursing and
                                                              medical assistants, clerical workers).
Mail Inspection
                                                              Mental Health Provider
Examination of incoming and outgoing letters,
packages, etc., for contraband, including cash,               Psychiatrist, clinical or counseling psychologist,
checks and money orders.                                      physician, psychiatric nurse, clinical social worker or
                                                              any other mental health professional who by virtue
Master Count
                                                              of their education, credentials, and experience are
Total number of detainees housed at a facility.               permitted by law to evaluate and care for the mental
Material Safety Data Sheet (MSDS)                             health needs of patients. .

Basic information about a hazardous chemical,                 Messenger
prepared and issued by the manufacturer, in                   A person (neither a legal representative nor a legal
accordance with Occupational Safety and Health                assistant) whose purpose is to deliver or convey
Administration regulations (see 29 CFR 1910.1200;             documents, forms, etc., to and from the detainee;
see also OSHA Form 174); among other things,                  not afforded the visitation privileges of legal
specifies precautions for normal use, handling,               representatives and legal assistants.
storage, disposal and spill cleanup.
                                                              Minor
Medical Classification System
                                                              A juvenile; a person under the age of 18.
A system by which a detainee’s medical and mental
                                                              Mogul keys
health conditions and needs are assessed to allow for
appropriate placement in a facility with the resources        Key and knob operated deadlocking latch/ deadbolt
necessary to provide appropriate level of care to             for use in detention institutions as well as
meet those needs.                                             commercial, government and industrial buildings for
                                                              utmost physical security. The large-scale design
Medical Discharge Plan
                                                              accommodates an oversized latch and deadbolt plus
The discharge plan includes: admission diagnosis;             mogul key cylinder. These institutional grade
discharge diagnosis; brief medical history including          construction features and tamper resistant fittings
the chief complaint and any essential physical                afford exceptional structural strength to impede
findings discovered; all diagnostic test (e.g., x-rays,       forced and surreptitious entry.
lab results, ECG’s, etc) results; list of any medications
                                                              National Commission on Correctional Health Care
prescribed; a brief summary of care provided, the             (NCCHC)
detainee’s response to treatment, medical
complications encountered, any outside health care            Establishes the standards for health service in
referrals that may have interrupted the infirmary             correctional facilities on which accreditation is
                                                              based.


7.5 | Definitions                                           471                                       PBNDS 2011
                                                                                             (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 453 of 456 Page ID
                                        #:3940


National Fire Protection Association                         Keys designed to open a paracentric lock. It is
Principal source of fire protection standards and            distinguishable by the contorted shape of its blade,
codes.                                                       which protrudes past the center vertical line of the
                                                             key barrel. Instead of the wards on the outer face of
NCCHC                                                        the lock simply protruding into the shape of the key
National Commission on Correctional Health care.             along the spine, the wards protrude into the shape of
                                                             the key along the entire width of the key, including
Non-Contact Visit
                                                             along the length of the teeth.
Visitation with a barrier preventing physical contact
                                                             Pat-down Search
between the detainee and his or her visitors.
                                                             A sliding or patting of the hands over the clothed
Non-dedicated IGSA Facility (Non-dedicated IGSA)
                                                             body of a detainee by staff to determine whether the
An IGSA facility that houses ICE detainees as well as        individual possesses contraband.
other inmate populations in a shared use
                                                             Physical Examination
facility. Also see “IGSA FACILITY” and
“INTERGOVERNMENTAL SERVICE AGREEMENT.”                       A thorough evaluation of an individual’s physical
                                                             condition and medical history conducted by or
Non-Medical Emergency Escorted Trip
                                                             under the supervision of a licensed medical
Authorized detainee visit to a critically ill member of      professional acting within the scope of his or her
his/her immediate family, or to attend the funeral of        practice.
a member of his/her immediate family. “Immediate
                                                             Plan of Action
family” member refers to a parent (including
stepparent and foster parent), child, spouse, sister, or     Describes steps the facility will take to convert a
brother of the detainee.                                     condition that has caused a determination of
                                                             noncompliance with a standard.
Non-merit Factor
                                                             Post Orders
Any characteristic or factor immaterial to a detainee’s
mental or physical ability to perform a given                Written orders that specify the duties of each
assignment.                                                  position, hour-by-hour, and the procedures the post
                                                             officer will follow in carrying out those duties.
Non-security Key
                                                             Progressive Restraints
A key which if duplicated by unauthorized persons
and/or lost, would not constitute an emergency               Control the detainee in the least restrictive manner
requiring urgent action; not critical to facility safety     required, until and unless the detainee’s behavior
and security.                                                warrants stronger and more secure means of
                                                             inhibiting movement.
Out Count
                                                             Protective Custody (PC)
Detainees temporarily away from the facility, but
accounted for by the facility and included in the            Administrative segregation for the detainee’s own
master count.                                                safety.


                                                             Qualified health care professionals
Paracentric Keys



7.5 | Definitions                                          472                                        PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 454 of 456 Page ID
                                        #:3941


Include physicians, physicians assistants, nurses,            doors, of which one cannot open until the other has
nurse practitioners, dentists, mental health                  closed, to prevent a breach in the perimeter security;
professionals and others who by virtue of their               handles pedestrian and/or vehicular traffic.
education, credentials and experience are permitted           Sanitation
by law and within their scope of practice to evaluate
and care for patients.                                        The creation and maintenance of hygienic
                                                              conditions; in the context of food, involves
Reasonable Accommodations
                                                              handling, preparing, and storing items in a clean
Any change or adjustment in detention facility                environment, eliminating sources of contamination.
operations, any modification to detention facility            Satellite Feeding
policy, practice, or procedure, or any provision of an
aid or service that permits a detainee with a disability      Food served and consumed in a location other than
to participate in the facility’s programs, services,          where prepared.
activities, or requirements, or to enjoy the benefits         Security Key
and privileges of detention programs equal to those
                                                              A key which if duplicated by unauthorized persons
enjoyed by detainees without disabilities. Examples
                                                              and/or lost, would jeopardize life, safety, property
of “reasonable accommodations” include, but are not
                                                              or security, or would facilitate escape.
limited to, proper medication and medical treatment;
accessible housing, toilet, and shower facilities;            Segregation
devices like bed transfer, accessible beds or shower          Confinement in an individual cell isolated from the
chairs, hearing aids, or canes; and assistance with           general population; for administrative, disciplinary,
toileting and hygiene. In these standards, reasonable         or protective reasons.
accommodations, disability-related modifications,
and auxiliary aids and services are collectively referred     Service Processing Center (SPC)
to as “accommodations” or “reasonable                         A detention facility the primary operator and
accommodations.”                                              controlling party of which is ICE.
Reasonable Suspicion                                          Shift Supervisor
Not intuition, but specific, articulable facts that would     A generic term for the detention security supervisor
cause a reasonable law enforcement officer to suspect         in charge of operations during a shift. The position
that a particular person is concealing a weapon,              titles may vary according to the type of facility (SPC,
contraband, or evidence of a crime.                           CDF, or IGSA) and local facility titles. Ordinarily, a
Religious Practices                                           shift supervisor (detention operations supervisor,
                                                              lieutenant, etc.) is, organizationally, directly under
Worship, observances, services, meetings,                     the Chief of Security (chief detention enforcement
ceremonies, etc., associated with a particular faith;         agent, captain, etc.).
access to religious publications, religious symbolic
items, religious counseling and religious study
classes; and adherence to dietary rules and                   Soft Contraband
restrictions.                                                 Any unauthorized item that does not constitute hard
Sally Port                                                    contraband, i.e., does not pose a serious threat to
An enclosure situated in the perimeter wall or fence          human safety or facility security; includes that
surrounding the facility, containing double gates or


7.5 | Definitions                                           473                                       PBNDS 2011
                                                                                            (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 455 of 456 Page ID
                                        #:3942


quantity of an item possessed in an amount                  Detainees with special vulnerabilities include those
exceeding the established limit.                            who are elderly, pregnant, or nursing; those with
Special Correspondence or Legal Mail                        serious physical or mental illness, or other disability;
                                                            those who would be susceptible to harm in general
Detainees’ written communications to or from any            population due in part to their sexual orientation or
of the following:                                           gender identity; and those who have been victims of
a. private attorneys and other legal representatives;       sexual assault, torture, trafficking, or abuse.
b. government attorneys;                                    Strip Search

c. judges and courts;                                       A search that requires a person to remove or arrange
                                                            some or all clothing so as to permit a visual
d. embassies and consulates;                                inspection of the person’s breasts, buttocks, or
e. the president and vice president of the United           genitalia.
   States;                                                  Terminally Ill Detainee
f. members of Congress;                                     A detainee whose physical condition has deteriorated
g. the Department of Justice (including the DOJ             to the point where the prognosis is less than a year
   Office of the Inspector General);                        to live.
h. the Department of Homeland Security (including           TJC
   U.S. Immigration and Customs Enforcement, ICE            The Joint Commission [formerly the Joint
   Health Services Corps, the Office of Enforcement         Commission on Accreditation of Health care
   and Removal Operations, the DHS Office for Civil         Organizations (JCAHO)]
   Rights and Civil Liberties, and the DHS Office of
   the Inspector General);                                  An independent, not-for-profit organization that
                                                            evaluates and accredits more than 15,000 health care
i. outside health care professionals;                       organizations and programs in the United States. TJC
j. administrators of grievance systems; and                 is the Nation’s predominant standards-setting and
                                                            accrediting body in health care.
k. representatives of the news media.
                                                            Toxic
Special Management Unit (SMU)
                                                            Poisonous; capable of causing injury or death.
A housing unit for detainees in administrative or
disciplinary segregation.
Special Needs Detainee
A detainee whose mental and/or physical condition           Trained Investigators
requires different accommodations or arrangements           A person who has been trained in investigative
than a detainee who does not have special needs             techniques to include interview techniques for
would receive. Special needs detainees include, but         victims and proper procedures for collecting and
are not limited to, those detainees who are                 storing evidence.
chronically ill or infirm, those with disabilities, and
                                                            Training
those who are addicted to or in withdrawal from
drug or alcohol.                                            An organized, planned and evaluated activity
Special Vulnerabilities                                     designed to achieve specific learning objectives and



7.5 | Definitions                                         474                                        PBNDS 2011
                                                                                           (Revised December 2016)
    Case 5:17-cv-02514-JGB-SHK Document 206-5 Filed 10/28/19 Page 456 of 456 Page ID
                                        #:3943


enhance personnel performance. Training may occur           Negotiable instruments (checks, money orders, etc.)
on site, at an academy or training center, an               or cash in a detainee’s possession exceeding the
institution of higher learning, professional meetings,      facility-established limit.
or through contract service or closely supervised on-       Unauthorized Property
the-job training. Training programs usually include
requirements for completion, attendance records and         Not inherently illegal, but against the facility’s
certification of completion. Meetings of professional       written rules.
associations are considered training where there is         Unit Disciplinary Committee
clear evidence of the direct bearing on job
                                                            See Disciplinary Committee.
performance. In all cases, the activity must be part of
an overall training program.                                Volunteer
Training Coordinator                                        An individual who donates time and effort on a
                                                            recurring basis to enhance the activities and
A person responsible for ensuring all training
                                                            programs of the agency or facility.
requirements are met and documented. This person
will often develop and conduct training.
Transgender                                                 Volunteer Group
A person whose gender identity (i.e., internal sense        Individuals who collectively donate time and effort
of feeling male or female) is different from the            to enhance the activities and programs offered to
person’s assigned sex at birth.                             detainees; selected on basis of personal qualities and
                                                            skills (recreation, counseling, education, religion,
Unencumbered Space
                                                            etc.).
Open, usable space measuring at least seven feet in at
                                                            Work Assignment
least one dimension, free of plumbing fixtures, desk,
locker, bed and other furniture and fixtures                Carpentry, plumbing, food service and other
(measured in operational position).                         operational activities included in the facility’s
                                                            Voluntary Work Program, for which a detainee may
Unauthorized Funds
                                                            volunteer.




7.5 | Definitions                                         475                                        PBNDS 2011
                                                                                           (Revised December 2016)
